


Exhibit 10.4

 

PROJECT LOAN AGREEMENT

 

By and Among

 

THE NEW YORK TIMES BUILDING LLC
having an address at
One MetroTech Center North
Brooklyn, New York  11201

 

(Borrower)

 

NEW YORK STATE URBAN DEVELOPMENT CORPORATION
d/b/a EMPIRE STATE DEVELOPMENT CORPORATION
having an address at
633 Third Avenue
New York, New York  10017
as initial agent
(Initial Agent)

 

and

 

GMAC COMMERCIAL MORTGAGE CORPORATION
having an address at
100 South Wacker Drive, Suite 400
Chicago, Illinois  60606,
as agent
(Agent)

 

Dated as of June 25, 2004

 

Amount: $149,470,521

 

Property Location:

 

Eighth Avenue between 40th and 41st Street, New York, New York

Lots:

 

1, 5, 8, 14, 53 , 59, 61, 62, 63 and part of 15

Block:

 

1012

Section

 

4

 

Please return time-stamped certified copy to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Attention: Harris B. Freidus, Esq.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 TERMS AND DEFINITIONS

 

 

 

ARTICLE 2 PROJECT LOAN DOCUMENTS

 

SECTION 2.01

Project Loan Notes

 

SECTION 2.02

Project Loan Mortgage

 

SECTION 2.03

Construction Loan Disbursement Agreement

 

SECTION 2.04

Assignments of Contracts

 

SECTION 2.05

Assignment of Leases

 

SECTION 2.06

Guaranties

 

SECTION 2.07

Fee Side Letter

 

SECTION 2.08

Disclosure Side Letter

 

 

 

ARTICLE 3 AGREEMENT TO LEND AND PAYMENT OF PROJECT LOAN

 

SECTION 3.01

Advances

 

SECTION 3.02

Cost Overruns

 

SECTION 3.03

Contingency Reserves

 

SECTION 3.04

Stored Materials

 

SECTION 3.05

Amount of Each Advance

 

SECTION 3.06

Insufficiency of Loan Proceeds

 

SECTION 3.07

Quality of Work

 

SECTION 3.08

Initial Required Equity Funds; Net Proceeds; Net Award or Proceeds

 

SECTION 3.09

Payment of Indebtedness

 

SECTION 3.10

Payment of Interest

 

SECTION 3.11

Late Charge

 

SECTION 3.12

Prepayment

 

SECTION 3.13

Increased Costs

 

SECTION 3.14

Illegality and Inability to Determine

 

SECTION 3.15

Payments and Computations

 

SECTION 3.16

Net Payment; Taxes

 

SECTION 3.17

Distribution to Lenders

 

SECTION 3.18

Balloon Payment

 

SECTION 3.19

Extensions

 

SECTION 3.20

Reallocations

 

 

 

ARTICLE 4 CONDITIONS PRECEDENT TO PROJECT LOAN CLOSING AND DISBURSEMENT OF LOAN
PROCEEDS

 

SECTION 4.01

Conditions of Project Loan Closing

 

SECTION 4.02

Conditions of Advances

 

SECTION 4.03

Conditions of Final Construction Advance

 

SECTION 4.04

Contributions of Initial Required Equity Funds

 

SECTION 4.05

Interest Advances

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE 5 METHOD OF DISBURSEMENT OF LOAN PROCEEDS

 

SECTION 5.01

Administration

 

SECTION 5.02

Procedure for Advances

 

SECTION 5.03

Funds Advanced; Capitalized Interest

 

SECTION 5.04

Advances Do Not Constitute a Waiver

 

SECTION 5.05

[INTENTIONALLY OMITTED]

 

 

 

ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF BORROWER

 

SECTION 6.01

Validity of Project Loan Documents

 

SECTION 6.02

Title

 

SECTION 6.03

Absence of Conflicts

 

SECTION 6.04

Pending Litigation

 

SECTION 6.05

Legal Requirements

 

SECTION 6.06

Compliance with All Legal Requirements

 

SECTION 6.07

Organization Status and Authority

 

SECTION 6.08

Availability of Utilities

 

SECTION 6.09

Condition of Property

 

SECTION 6.10

Accuracy of Documents

 

SECTION 6.11

Encroachments

 

SECTION 6.12

Brokerage Commissions

 

SECTION 6.13

Financial Statements and Other Information

 

SECTION 6.14

Tax Returns

 

SECTION 6.15

Material Contracts

 

SECTION 6.16

Guaranteed Maximum Price Contract

 

SECTION 6.17

Access

 

SECTION 6.18

No Default

 

SECTION 6.19

Architect’s Contract

 

SECTION 6.20

Plans and Specifications

 

SECTION 6.21

Budgets

 

SECTION 6.22

Feasibility

 

SECTION 6.23

[INTENTIONALLY OMITTED].

 

SECTION 6.24

Governmental Approvals and Third Party Approvals

 

SECTION 6.25

No Liens

 

SECTION 6.26

Separate Tax Lot(s)

 

SECTION 6.27

Margin Stock

 

SECTION 6.28

Foreign Person

 

SECTION 6.29

ERISA

 

SECTION 6.30

Employees

 

SECTION 6.31

Flood Zone

 

SECTION 6.32

Investment Company Act

 

SECTION 6.33

Assessments

 

SECTION 6.34

Property Taxes and Other Charges

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.35

No Bankruptcy Filing

 

SECTION 6.36

Filing and Recording Taxes

 

SECTION 6.37

Fraudulent Transfer

 

SECTION 6.38

Insurance Compliance

 

SECTION 6.39

Name; Taxpayer Identification Number

 

SECTION 6.40

Leases

 

SECTION 6.41

Interest Rate Protection Agreements

 

SECTION 6.42

Prior Construction

 

SECTION 6.43

Equity Contribution

 

SECTION 6.44

Borrower LCs

 

 

 

ARTICLE 7 COVENANTS OF BORROWER

 

SECTION 7.01

Guaranteed Maximum Price Contract; GMP Guaranty

 

SECTION 7.02

Architect’s Contract

 

SECTION 7.03

Insurance

 

SECTION 7.04

Application of Funds

 

SECTION 7.05

Property Taxes

 

SECTION 7.06

Reimbursable Costs, Transaction Costs and Other Fees and Costs

 

SECTION 7.07

Completion of Construction

 

SECTION 7.08

Right of Agent to Inspect Property; Publicity

 

SECTION 7.09

Construction Consultant

 

SECTION 7.10

Correction of Defects

 

SECTION 7.11

Plans and Specifications; Approval of Change Orders; Cost Savings

 

SECTION 7.12

Appraisal

 

SECTION 7.13

Material Contracts; Approval of Activities

 

SECTION 7.14

Leases

 

SECTION 7.15

Books and Records

 

SECTION 7.16

Financial Statements and Other Information

 

SECTION 7.17

Compliance with Legal Requirements

 

SECTION 7.18

Title

 

SECTION 7.19

Maintain Existence

 

SECTION 7.20

Interest Rate Caps

 

SECTION 7.21

Further Assurance

 

SECTION 7.22

Budgets, Etc.

 

SECTION 7.23

Zoning, Easements and Restrictions; Use; Alterations

 

SECTION 7.24

Laborers, Subcontractors and Materialmen

 

SECTION 7.25

[INTENTIONALLY OMITTED]

 

SECTION 7.26

Comply with Other Project Loan Documents

 

SECTION 7.27

[INTENTIONALLY OMITTED]

 

SECTION 7.28

Illegal Activities

 

 

iii

--------------------------------------------------------------------------------


 

SECTION 7.29

Indemnification

 

SECTION 7.30

Condominium

 

SECTION 7.31

Developer

 

SECTION 7.32

No Transfers or Encumbrances

 

SECTION 7.33

No Distributions

 

SECTION 7.34

Estoppels

 

SECTION 7.35

Extension Loan Documents

 

SECTION 7.36

Single Purpose Entity

 

SECTION 7.37

Labor Harmony

 

SECTION 7.38

Required Notices

 

SECTION 7.39

Protection Against Liens

 

SECTION 7.40

Concrete, Soil and Other Tests

 

SECTION 7.41

ERISA

 

SECTION 7.42

Name; Chief Executive Office

 

SECTION 7.43

No Joint Assessment

 

SECTION 7.44

Permitted Affiliate Contracts

 

SECTION 7.45

Payment and Performance Bonds

 

SECTION 7.46

NYTC Units Release Provisions

 

SECTION 7.47

Security Personnel

 

SECTION 7.48

[INTENTIONALLY OMITTED].

 

SECTION 7.49

Compliance with Condominium Documents

 

SECTION 7.50

Redemption of FC Units

 

SECTION 7.51

Title Insurance Proceeds

 

SECTION 7.52

No Indebtedness

 

SECTION 7.53

Equity Contribution

 

SECTION 7.54

Borrower LCs

 

SECTION 7.55

Additional Covenants Relating to Ground Lease

 

SECTION 7.56

Deliveries

 

SECTION 7.57

Pledged Accounts

 

 

 

ARTICLE 8 THE AGENT

 

SECTION 8.01

Actions

 

SECTION 8.02

Non-Liability of Agent and Lenders

 

SECTION 8.03

Authorization and Action

 

SECTION 8.04

Agent’s Reliance, Etc

 

SECTION 8.05

Payments to Lenders

 

SECTION 8.06

Construction Consultant

 

SECTION 8.07

Actions of Agent Binding Upon Lenders

 

SECTION 8.08

Initial Agent

 

 

 

ARTICLE 9 EVENTS OF DEFAULT

 

SECTION 9.01

Events of Default

 

 

iv

--------------------------------------------------------------------------------


 

ARTICLE 10 RIGHTS AND REMEDIES OF LENDERS

 

SECTION 10.01

Remedies

 

SECTION 10.02

Power of Attorney

 

SECTION 10.03

Remedies Cumulative

 

SECTION 10.04

Annulment of Defaults

 

SECTION 10.05

Waivers

 

SECTION 10.06

Course of Dealing, Etc.

 

SECTION 10.07

Bankruptcy

 

 

 

ARTICLE 11 GENERAL CONDITIONS

 

SECTION 11.01

Rights of Third Parties

 

SECTION 11.02

Relationship

 

SECTION 11.03

Evidence of Satisfaction of Conditions; Approval Standard

 

SECTION 11.04

Notices

 

SECTION 11.05

Assignment

 

SECTION 11.06

Successors and Assigns Included in Parties

 

SECTION 11.07

Headings

 

SECTION 11.08

Invalid Provisions to Affect No Others

 

SECTION 11.09

Interpretation

 

SECTION 11.10

Computation of Time Periods

 

SECTION 11.11

Governing Law

 

SECTION 11.12

Consent to Jurisdiction

 

SECTION 11.13

Amendments

 

SECTION 11.14

Counterparts

 

SECTION 11.15

Entire Agreement

 

SECTION 11.16

Recourse

 

SECTION 11.17

Statute of Limitations

 

SECTION 11.18

Remedies of Borrower Entities

 

SECTION 11.19

Time of the Essence

 

SECTION 11.20

Survival

 

SECTION 11.21

Usury

 

SECTION 11.22

Successive Actions

 

SECTION 11.23

Confidentiality

 

SECTION 11.24

Reinstatement of Obligations

 

SECTION 11.25

Facsimile Signatures

 

 

v

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

 

 

Exhibit A

The Land

 

Exhibit B

Permitted Exceptions

 

Exhibit C

Certificate of Non-Bank Status

 

Exhibit D

Form of Condominium Subordination Agreement

 

Exhibit E

Draw Request

 

Exhibit F

Description of Improvements

 

Exhibit G

Intentionally Omitted

 

Exhibit H

Form of Non-Disturbance Agreement

 

Exhibit I

Architect’s Certificate

 

Exhibit J

General Contractor’s Certificate

 

Exhibit K

Form of Estoppel Certificate

 

Exhibit L

Intentionally Omitted

 

Exhibit M

Form of Assignment of Interest Rate Cap

 

Exhibit N

Condominium Title Endorsement

 

Exhibit O

Title Company Assurance Letter

 

Exhibit P

Conditional Assignment of Declarant’s Rights

 

Exhibit Q

Conditional Resignation of Managers

 

Exhibit R

Form of Extension Loan Intercreditor Agreement

 

Exhibit S

Form of Security Deposit Accounts Agreement

 

Exhibit T

Form of Collection Accounts Agreement

 

 

 

 

Schedule 1

Required Equity Funds Allocation Schedule

 

Schedule 2

Interest Rate Cap Schedules

 

Schedule 3

Availability of Utilities

 

Schedule 4

Governmental Approvals and Third Party Approvals

 

Schedule 5

Leases

 

 

vi

--------------------------------------------------------------------------------


 

PROJECT LOAN AGREEMENT

 

THIS PROJECT LOAN AGREEMENT (as the same may be revised, restated, amended or
modified from time to time, this “Agreement”) is made and entered into as of
this 25th day of June, 2004 by and among THE NEW YORK TIMES BUILDING LLC
(including any successors and assigns permitted in accordance with the terms
hereof, “Borrower”), a New York limited liability company, with an address at
One MetroTech Center North, Brooklyn, New York 11201, NEW YORK STATE URBAN
DEVELOPMENT CORPORATION d/b/a EMPIRE STATE DEVELOPMENT CORPORATION, a corporate
governmental agency of the State of New York constituting a political
subdivision and public benefit corporation, having an address at 633 Third
Avenue, New York, New York 10017, as initial agent (“Initial Agent”) for itself
and for the benefit of the lenders as may exist from time to time (such lenders
collectively, including any successors and assigns, “Lenders” and each
individually a “Lender”) and GMAC COMMERCIAL MORTGAGE CORPORATION, a California
corporation, with an office at 100 South Wacker Drive, Suite 400, Chicago,
Illinois 60606 or any successor thereto, as agent (including as successor to
Initial Agent) (including any of its successors and assigns as agent, “Agent”)
for itself and on behalf of Lenders.

 

W I T N E S S E T H:

 

In consideration of the mutual covenants and agreements hereinafter set forth,
each Lender severally agrees to lend its ratable (as hereinafter defined) share
of the Project Loan (as hereinafter defined), and Borrower agrees to accept the
Project Loan in accordance with and subject to the terms and conditions
hereinafter set forth.

 


ARTICLE 1


 


TERMS AND DEFINITIONS


 

In addition to the other terms hereinafter defined, the following terms shall
have the meanings set forth in this Article.  References to documents, exhibits,
schedules and other materials shall include those documents, exhibits, schedules
and materials as they may be revised, restated, amended, replaced and modified
from time to time in accordance with the terms of this Agreement or the other
Project Loan Documents.

 

“Acceleration Date” means a date (other than the Maturity Date) on which the
entire principal amount of the Project Loan and all accrued and unpaid interest
thereon shall be paid or be required to be paid in full, whether by prepayment,
acceleration or otherwise in accordance with the terms of this Agreement or any
of the other Project Loan Documents or by operation of law.

 

“Acceptable Developer” means a Person whose principals have developed or built
(either for such Person, any Affiliate thereof or any other Person), in the
aggregate and without including the Project at least 5,000,000 rentable square
feet of space, of which at least 2,000,000 rentable square feet was “Class A”
high-rise office

 

--------------------------------------------------------------------------------


 

space in New York City.  From and after the date that Substantial Completion has
been achieved, the reference in the preceding sentence to “developed or built”
shall be deemed to be a reference to “operated and leased.”

 

“Acceptable Rating” means a long-term debt rating of not less than BBB+ (without
a negative outlook) by S&P.

 

“Additional Interest Line Items” has the meaning given to such term in
Section 7.11 hereof.

 

“Administration Fee” has the meaning given to such term in the Side Letter re: 
Fees.

 

“Advance” or “Advances” means any disbursement of the proceeds of the Project
Loan by Lenders pursuant to the terms of this Agreement and any other amounts
that constitute an Advance in accordance with Section 3.05(e) hereof.

 

“Affiliate” means, as to any Person, any other Person which directly or
indirectly Controls, is Under Common Control With, or is Controlled by, such
Person and, if such Person is an individual, any Immediate Family Members of
such individual, any trust whose principal beneficiary is such individual or one
or more Immediate Family Members of such individual, and any Person who is
controlled directly or indirectly by any such Immediate Family Member or trust.

 

“Agent” has the meaning given to such term in the opening paragraph of this
Agreement.

 

“Agent Decisions” has the meaning given to such term in Section 8.03(a) hereof.

 

“Agent’s Register” has the meaning given to such term in Section 11.05(a)
hereof.

 

“Appraisal” shall have the meaning set forth in Section 4.01(m) hereof.

 

“Appraised Value” means the fair-market value, assuming stabilization has been
achieved, of the FC Units or the Mortgaged Property, as applicable, as set forth
in the Appraisal, any update thereto or any new appraisal thereof.

 

“Approved Lease” means an executed Permitted Lease which is in full force and
effect as of the relevant date and under which no material default, default of
which notice has been given, or event of default by either party exists as of
the relevant date.

 

“Architect’s Certificate” has the meaning given to such term in
Section 4.01(i)(12) hereof.

 

2

--------------------------------------------------------------------------------


 

“Architect’s Contract” means that certain Contract for Architectural Services,
dated as of October 3, 2001 among FC 41st Street Associates, LLC (“FC 41st
Street”), NYTC Member, Fox & Fowle Architects, PC (“Lead Architect”) and Renzo
Piano Building Workshops, S.E.L.A.F.A., as deemed to have been assigned by FC
41st Street and NYTC Member to Borrower pursuant to Section 14.3 thereof.

 

“Assignment” has the meaning given to such term in Section 11.05(a) hereof.

 

“Assignment and Acceptance Agreement” has the meaning given to such term in
Section 11.05(a) hereof.

 

“Assignment of Contracts - Borrower” has the meaning given to such term in
Section 2.04(a) hereof.

 

“Assignment of Contracts - FC” has the meaning given to such term in
Section 2.04(b) hereof.

 

“Assignment of Contracts - NYTC” has the meaning given to such term in
Section 2.04(c) hereof.

 

“Assignment of Interest Rate Cap” has the meaning given to such term in
Section 4.02(e)(7) hereof.

 

“Assignments of Contracts” means, collectively, the Assignment of Contracts -
Borrower, the Assignment of Contracts - FC and the Assignment of Contracts -
NYTC.

 

“Bankruptcy Assignee” has the meaning given to such term in Section 9.01(g)(i)
hereof.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time.

 

“Bankruptcy Law” has the meaning given to such term in Section 9.01(g)(i)
hereof.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time as announced in The Wall Street Journal as the “prime rate.”  In the event
that (i) more than one such “prime rate” is published, the average of such rates
shall apply or (ii) no such “prime rate” is published, then the Base Rate shall
be determined from such comparable financial reporting company as Agent shall
reasonably determine.

 

“Borrower” has the meaning given to such term in the opening paragraph of this
Agreement.

 

“Borrower Entities” means Borrower, the Members, FC Guarantor and NYTC
Guarantor, collectively.

 

3

--------------------------------------------------------------------------------


 

“Borrower LC Deposit” has the meaning given to such term in Section 7.54 hereof.

 

“Borrower LCs” means the letters of credit posted from time to time by Borrower
or any of its direct or indirect members in connection with the Land Acquisition
Agreement, as the same may be increased or decreased in accordance with the Land
Acquisition Agreement.

 

“Borrower’s Architects” means the architects under the Architect’s Contract and
any successor or assign thereof approved in accordance with Section 7.13 hereof.

 

“Borrower’s Bank” means a bank selected by Borrower and approved by Agent, such
approval not to be unreasonably withheld.

 

“Breakage Costs” has the meaning given to such term in Section 3.12(a) hereof.

 

“Breakeven Leasing” means a Pro Forma Debt Service Coverage Ratio equal or
greater than 1.00:1.00, provided that for purposes of calculating Pro Forma Debt
Service for purposes of this definition, (x) subclause (a) of clause (z) of the
definition of Pro Forma Debt Service shall always be used and (y) all references
in the definitions of Pro Forma Operating Expenses and Pro Forma Operating
Income to the Mortgaged Property shall be deemed to be references to the
Mortgaged Property other than the NYTC Units.

 

“Brokerage Commissions” has the meaning given to such term in Section 6.12
hereof.

 

“Budget” means either the FC Units Budget or the NYTC Units Budget, each of
which has been approved by Agent in the Disclosure Side Letter and “Budgets”
means both of the foregoing Budgets, collectively, as any of the same may be
adjusted in accordance with this Agreement.  The Budgets contain both Building
Loan Costs and Project Loan Costs.

 

“Building Loan” means the loan which is the subject of the Building Loan
Agreement.

 

“Building Loan Agreement” means that certain Building Loan Agreement dated as of
even date herewith by and among Borrower, Initial Agent, for itself and for the
benefit of Lenders, and Agent, for itself and on behalf of Lenders.

 

“Building Loan Amount” means $170,529,479.

 

“Building Loan Assignment of Leases” has the meaning given to such term in the
Building Loan Agreement.

 

4

--------------------------------------------------------------------------------


 

“Building Loan Costs” means, without duplication, (i) all costs and expenses of
(a) achieving Final Completion of the Project and Stabilized Occupancy, (b)
satisfying the obligations of the Borrower Entities to Agent and Lenders under
the Loan Documents, (c) the payment of interest on the Equity Contribution, to
the extent the Extension Loan is made, and the payment of interest on the
Extension Loan, and (d) Assignments of the Loans (to the extent Borrower is
liable therefor pursuant to Section 7.06 of the Building Loan Agreement) and
(ii) all other actual or anticipated non-construction costs payable through the
maturity of the Building Loan and necessary to achieve Final Completion of the
Project and Stabilized Occupancy (including, without limitation, from and after
the date, if any, that either option described in Section 3.19(a) of the
Building Loan Agreement is exercised, that portion of the Extension Fee relating
to such option attributable to the Building Loan), but only to the extent, in
each of the foregoing clauses (i) and (ii), such costs and expenses are Costs of
the Improvement.

 

“Building Loan Documents” has the meaning given to such term in the Building
Loan Agreement.

 

“Building Loan Indebtedness” means, “Indebtedness” as defined in the Building
Loan Mortgage.

 

“Building Loan Mortgage” has the meaning given to such term in the Building Loan
Agreement.

 

“Building Loan Notes” has the meaning given to such term in the Building Loan
Agreement.

 

“Building Loan Obligations” means “Obligations” as defined in the Building Loan
Mortgage.

 

“Business Day” means a day other than (i) Saturday, (ii) Sunday, or (iii) a day
on which commercial banks in the State of New York are authorized or required by
law to close.

 

“Certificate of Non-Bank Status” means a certificate substantially in the form
of Exhibit C attached hereto.

 

“Change in Control” shall mean the occurrence of any one of the following
events, voluntarily or involuntarily, singly or in conjunction with another
event, and whether in one or more transactions: (a) with respect to a Person
which is a corporation, (i) a single Person (or a group of Persons acting in
concert) directly or indirectly becomes the legal or beneficial owner of 50% or
more of the voting stock of such corporation, (ii) a single Person (or a group
of Persons acting in concert) through a merger, consolidation or otherwise,
directly or indirectly acquires the power to direct (or cause the direction of)
or approve the management or policies of such corporation or (iii) unless the
common stock of such corporation is publicly traded on a recognized exchange, a
majority of the members of the board of directors of such corporation are no
longer members of the board of directors of such corporation; (b) with respect
to a Person

 

5

--------------------------------------------------------------------------------


 

which is a general or limited partnership or a limited liability company, (i)
the change, removal or resignation of a general partner, manager or managing
member, or joint venturer (other than a joint venturer which is solely a limited
partner or a non-managing member) or the transfer or pledge of all or any
portion of the direct or indirect ownership or economic interest of any general
partner, manager or managing member, or joint venturer (other than a joint
venturer which is solely a limited partner or a non-managing member), (ii) a
single Person (or a group of Persons acting in concert) directly or indirectly
becomes the legal or beneficial owner of 50% or more of the equity interests in
such partnership or limited liability company, as the case may be, or a general
partner, manager or managing member, or joint venturer thereof which is a
general partner, manager or managing member, or (iii) a single Person (or a
group of Persons acting in concert) through a merger, consolidation or
otherwise, directly or indirectly acquires the power to direct (or cause the
direction of) or approve the management or policies of such partnership or
company; (c) with respect to any other type of Person, (i) a single Person (or a
group of Persons acting in concert) directly or indirectly becomes the legal or
beneficial owner of 50% or more of the equity interests in such Person or (ii) a
single Person (or a group of Persons acting in concert) directly or indirectly
acquires the power to direct (or cause the direction of) or approve the
management or policies of such Person; or (d) with respect to any Person, any
transfer of legal or beneficial ownership of 50% or more of the direct or
indirect equity interests in such Person.

 

“Change Order” has the meaning given to such term in Section 7.11 hereof.

 

“Claim” has the meaning given to such term in Section 7.29(a) hereof.

 

“Closing Date” means the date upon which this Agreement is executed and
delivered by Borrower, Initial Agent, for itself and for the benefit of Lenders,
and Agent, for itself and on behalf of Lenders.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.

 

“Collection Accounts” has the meaning given to such term in the Collection
Accounts Agreement.

 

“Collection Accounts Agreement” has the meaning given to such term in
Section 7.57 hereof.

 

“Commitment Letter” means that certain letter issued by Agent dated May 7, 2004
and accepted by Borrower as of such date.

 

“Common Elements Leasable Space” has the meaning given to such term in the
Condominium Documents.

 

“Completion Date” has the meaning given to such term in the Operating Agreement.

 

6

--------------------------------------------------------------------------------


 

“Completion Deposit” has the meaning given to such term in Section 3.06 hereof.

 

“Condominium Act” means Article 9-B of the New York Real Property Law (339-d et
seq.) of the State of New York and all modifications, supplements and
replacements thereof and all regulations with respect thereto, now or hereafter
enacted or promulgated.

 

“Condominium By-Laws” means the By-Laws substantially in the form attached as
part of Exhibit E to the Operating Agreement, as the same is to be modified and
finalized in accordance with the First Amendment and this Agreement.  From and
after the execution of the Condominium Declaration, “Condominium By-Laws” shall
refer to the By-Laws attached to such executed Condominium Declaration.

 

“Condominium Declaration” means that certain Declaration of Leasehold
Condominium (and all exhibits thereto) with respect to the condominium regime
governing the entire Premises in substantially the form attached as Exhibit E to
the Operating Agreement, as the same is to be modified and finalized in
accordance with the First Amendment and this Agreement.  From and after the date
on which such form has been executed, “Condominium Declaration” shall refer to
such executed document.

 

“Condominium Documents” means the Condominium Declaration, the Condominium
By-Laws and the Condominium Floor Plans.

 

“Condominium Floor Plans” means the floor plans of the Project certified by
Borrower’s Architects and intended to be filed with the Real Property Assessment
Department and recorded in the Office of the City Register of New York County
simultaneously with the recordation of the Condominium Declaration.  From and
after the date on which such floor plans are so filed and recorded, “Condominium
Floor Plans” shall refer to such recorded floor plans.

 

“Condominium Subordination Agreement” means a subordination agreement executed
by Agent, for itself and on behalf of Lenders, substantially in the form of
Exhibit D hereto.

 

“Construction Consultant” means Inspection & Valuation International, Inc. or,
with the prior consent of Borrower, such consent not to be unreasonably withheld
or delayed, such other replacement consulting architect(s), engineer(s) or
inspector(s) selected by Agent (with the consent of the Majority Lenders).

 

“Construction Loan Disbursement Agreement” has the meaning given to such term in
Section 2.03 hereof.

 

“Construction Schedule” means the schedule, approved by Agent in the Disclosure
Side Letter, broken down by trade, showing the estimated dates of commencement
and completion of the Project as well as various interim milestones.

 

7

--------------------------------------------------------------------------------


 

“Control,” “Controlled by” and “Under Common Control With” means the possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies of the Person in question (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise), provided that, in any event, any Person (i) which owns directly or
indirectly twenty percent (20%) or more of the securities having ordinary voting
power for the election of directors or other governing body of a corporation or
twenty percent (20%) or more of the partnership or other ownership interests of
any other Person or (ii) which is a general partner, manager or managing member,
director, officer or trustee of a corporation or any other Person, shall be
deemed to control such corporation or other Person.

 

“Core and Shell” has the meaning given to such term in the Architect’s Contract.

 

“Core and Shell Completion” means the substantial completion of the core and
shell (including, without limitation, all of the elements that comprise Core and
Shell) of the Project in substantial accordance with the Plans and
Specifications, as reasonably determined by Agent and Construction Consultant.

 

“Cost Allocation Methodology”means, with respect to allocating costs, Project
Loan Costs and Building Loan Costs as between the FC Units and the FC Units
Budget, on the one hand, and the NYTC Units and the NYTC Units Budget, on the
other hand, the “Allocation Methodology” as defined in the Operating Agreement.

 

“Costs of the Improvement” means those items defined as cost of improvement
under Section 2(5) of the Lien Law.

 

“Default” means any event which but for the passage of time or giving of notice
or both, would constitute an Event of Default.

 

“Default Rate” means a rate per annum equal to the lesser of (i) the Interest
Rate plus five hundred basis points (5.00%) per annum, and (ii) the Maximum
Rate.

 

“Defaulting Lender” has the meaning given to such term in Section 5.02(c)
hereof.

 

“Deficiencies” has the meaning given to such term in Section 5.02(c) hereof.

 

“Developer” means Forest City Ratner Companies.

 

“Development Agreement-ING” means that certain Development Agreement, dated as
of December 12, 2001 among FC Member, Developer and ING Member.

 

8

--------------------------------------------------------------------------------


 

“Development Agreement-NYTC” means that certain Development Agreement, dated as
of December 12, 2001, among Borrower, NYTC Member, FC Member and Developer.

 

“Development Agreements” means, collectively, Development Agreement-NYTC and
Development Agreement-ING.

 

“Development Cost” means the $1.6 million Development Distribution (as defined
in the Development Agreement ING), which Development Distribution is shown in
the FC Units Budget as the $1.6 million “Development Costs” line item.

 

“Development Cost Line Item” means the line item in the FC Units Budget
containing the Development Cost.

 

“Disbursement Agent” has the meaning given to such term in the Construction Loan
Disbursement Agreement.

 

“Disbursement Schedule” means the schedule approved by Agent in the Disclosure
Side Letter of the amounts of Advances anticipated to be requisitioned by
Borrower each month during the term of the Project Loan, indicating the timing
of disbursements anticipated with respect to each Budget.

 

“Disclosure Side Letter” has the meaning given to such term in Section 2.08
hereof.

 

“Draw Request” means, with respect to each Advance and each “Advance” (as
defined in the Building Loan Agreement), Borrower’s request for such Advance and
such “Advance” substantially in the form attached hereto as Exhibit E, fully
completed and certified by Borrower.

 

“DUO Declaration” means the Site 8 South Declaration of Design, Use and
Operation by ESDC and Ground Lessor, dated as of December 12, 2001 and recorded
in the Office of the City Register of New York County on October 24, 2003 as
CRFN# 2003000433121.

 

“Eligible Assignee” means any of the following entities which has, as of the
later to occur of (x) the day that Agent makes a firm proposal on or after the
date hereof to such entity for such entity to become a Lender hereunder and (y)
ninety (90) days prior to the date that such entity makes a binding acceptance
of such offer, (i) an Issuer Financial Strength Rating from S&P of A - or better
or, if not rated by S&P, a Senior Unsecured Debt Rating or Issuer Rating from
Moody’s of A3 or better or (in the case of clauses (a), (b) and (c) of this
definition) (ii) at least $10,000,000,000.00 in assets and at least
$1,000,000,000.00 in capital surplus:  (a) a commercial bank or trust company
organized under the laws of the United States or any state thereof; (b) a
savings and loan association or savings bank organized under the laws of the
United States or any state thereof; (c) a commercial bank organized under the
laws of any other country or a political subdivision thereof (a “Non-US
Lender”); provided that in the case of clause

 

9

--------------------------------------------------------------------------------


 

(c) such bank is organized under the laws of a country that is a member of the
Organization for Economic Cooperation and Development or a political subdivision
of such country; (d) any other entity which is an “accredited investor” (as
defined in Regulation D under the Securities Act) which extends credit or buys
loans as one of its businesses, including, without limitation, insurance
companies, mutual funds, real estate investment trusts and pension funds; and
(e) any Lender, any Affiliate of any Lender and any First Offer Lender (as
defined in the Side Letter re: Fees).  Notwithstanding the foregoing, (1) no
real estate “opportunity funds”, hedge funds or lease financing companies shall
be Eligible Assignees and (2) any Person that qualifies as an Eligible Assignee
but for clauses (i) and (ii) in this definition shall (subject to the foregoing
clause (1)) nevertheless be an Eligible Assignee if such Person takes by
assignment a fully-funded interest in the Loans.

 

“Employee Benefit Plan” means any pension plan defined in Section 3(3) of ERISA
or any “plan” described in Section 4975(e) of the Code, other than a plan exempt
from coverage under ERISA and the provisions of Section 4975 of the Code.

 

“Equity Contribution” means the equity contributions to be made by NYTC Member
to Borrower pursuant to the First Amendment to the Operating Agreement of
Borrower dated as of even date herewith and secured by FC Member’s interest in
Borrower pursuant to the Equity Contribution Pledge Agreement and bearing
interest at the rate set forth therein.

 

“Equity Contribution Documents” means the Operating Agreement, the Equity
Contribution Pledge Agreement and the other documents evidencing or securing the
Equity Contribution.

 

“Equity Contribution Pledge Agreement” means the Pledge and Assignment Agreement
entered into by FC Member, pledging its membership interest in Borrower to NYTC
Member, dated as of December 12, 2001, as amended by that certain First
Amendment to Pledge and Assignment Agreement by FC Member in favor of NYTC
Member, dated as of even date herewith, as the same may be further amended,
modified or supplemented in accordance with both the terms hereof and the terms
thereof.

 

“Equity Infusion” has the meaning given to such term in Section 4.04 hereof.

 

“Equity Infusion Date” has the meaning given to such term in Section 4.04
hereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and rulings issued thereunder.

 

“ERISA Affiliate” means each “person” (as defined in Section 3(9) of ERISA)
which together with a Borrower Entity would be considered a “single employer”
within the meaning of Section 414(b), (c), (m) or (o) of the Code.

 

10

--------------------------------------------------------------------------------


 

“ESDC” means the New York State Urban Development Corporation, doing business as
the Empire State Development Corporation.

 

“Event of Default” has the meaning given to such term in Section 9.01 hereof.

 

“Exchange Act” means the Securities and Exchange Act of 1934, as amended from
time to time, and any successor statute.

 

“Extension Fee” shall mean a fee equal to three-eighths of one percent (0.375%)
of the Remaining Loan Amount.  Lenders shall be entitled to participate in the
Extension Fee to the extent set forth in the applicable Assignment and
Acceptance Agreement.

 

“Extension Loan” means the loan contemplated under the Operating Agreement to be
made by Extension Loan Lender to FC Member and evidenced by the Extension Loan
Documents.

 

“Extension Loan Documents” means the documents evidencing or securing the
Extension Loan and attached as Exhibits Q and S to the Operating Agreement.

 

“Extension Loan Conditions” means the following five (5) conditions:  (a) FC
Member shall have complied with its obligations under the first two sentences of
Section 6.03 of the Operating Agreement, as reasonably determined by Agent, (b)
Core and Shell Completion shall have been achieved, (c) the Condominium
Declaration and Condominium By-Laws shall have been finalized in accordance with
the Loan Documents and approved by Agent and each of the Members, (d) the
conditions set forth in clauses (1), (3) and (5) of Section 7.46(a) hereof shall
have been satisfied and (e) FC Member shall have made the “True-Up Payment”
described in Section 3.01(c) of the Operating Agreement.

 

“Extension Loan Intercreditor Agreement” has the meaning given to such term in
Section 7.46(a)(11) hereof.

 

“Extension Loan Lender” means NYTC Guarantor, any direct or indirect
wholly-owned subsidiary thereof or, with the consent of the Majority Lenders,
any other Person.

 

“Extension Option Exercise Date” has the meaning given to such term in
Section 3.19(a).

 

“FC 41st Street” has the meaning given to such term in the definition of
Architect’s Contract.

 

“FC Completion Guaranty” has the meaning set forth in Section 2.06(b) hereof.

 

11

--------------------------------------------------------------------------------


 

“FC Guarantor” means Forest City Enterprises, Inc., an Ohio corporation and its
permitted successors in accordance with the terms hereof.

 

“FC Member” means FC Lion LLC, a New York limited liability company and its
permitted successors in accordance with the terms hereof.

 

“FC Non-Recourse Carveouts Guaranty” has the meaning set forth in
Section 2.06(a) hereof.

 

“FC Office Unit” means, prior to the recordation of the Condominium Documents,
the portion of the Project designated as “FC Office” on the Plans and
Specifications, together with its undivided proportionate share of the “Common
Areas” appurtenant thereto as shown on the Plans and Specifications and, after
the recordation of the Condominium Documents, the “FC Collective Unit” (as
defined in the Condominium Documents), together with its proportionate share of
the “Common Elements” (as defined in the Condominium Documents) as more
particularly shown on the Condominium Floor Plans.

 

“FC Operating Agreement” means that certain Operating Agreement of FC Member
dated as of December 12, 2001 by ING Member and FC 41st Street, as modified by
that certain side letter between ING Member and FC 41st Street, dated April 8,
2004.

 

“FC Retail Unit” means, prior to the recordation of the Condominium Documents,
the portion of the Project designated as “FC Retail” on the Plans and
Specifications, together with its undivided proportionate share of the “Common
Areas” appurtenant thereto as shown on the Plans and Specifications and, after
the recordation of the Condominium Documents, the “Retail Unit” (as defined in
the Condominium Documents), together with its proportionate share of the “Common
Elements” (as defined in the Condominium Documents) as more particularly shown
on the Condominium Floor Plans.

 

“FC Units” means the FC Office Unit and the FC Retail Unit collectively.

 

“FC Units Budget” means the budget setting forth the total estimated Building
Loan Costs and Project Loan Costs allocable to the FC Units and approved by
Agent in the Disclosure Side Letter.  For all purposes hereunder, interest on
the Equity Contribution is allocable to the FC Units.

 

“Final Completion”shall mean, with respect to any Unit or the Project, as the
case may be, the occurrence of all of the following applicable events to the
satisfaction of Agent:  (a) with respect to any of the Units, Substantial
Completion of such Unit, and with respect to the Project, Substantial Completion
of the Project; (b) the construction, furnishing and development of such Unit
(or the Project) substantially in accordance with the Plans and Specifications
and in accordance with the Loan Agreements and the Public Project Agreements,
free and clear of any and all liens and claims of any Persons furnishing
material, labor or services in connection with the

 

12

--------------------------------------------------------------------------------


 

design, furnishing, construction or development of such Unit (or the Project);
(c) the payment in full of any and all fees, charges, costs and expenses payable
by Borrower to contractors, consultants, materialmen, laborers, suppliers and
any other Person engaged in connection with the design, furnishing, construction
or development of such Unit (or the Project) so as to complete such Unit (or the
Project) in accordance with clause (b) above, and the payment of all permitting
fees, licensing fees and other governmental charges payable in connection
therewith; (d) with respect to each Unit, the issuance of those certificates of
occupancy referred to in clauses (c) and (d) of the definition of Substantial
Completion below and the issuance of all other governmental licenses, permits,
sign-offs and approvals required to have been obtained for the lawful
construction of such Unit substantially in accordance with the Plans and
Specifications and necessary for its lawful use; (e) with respect to any Unit,
the furnishing of such Unit with all necessary furniture, fixtures and equipment
(including “tenant improvement” work) to the extent provided for in the Plans
and Specifications or as contemplated by any Budget; (f) with respect to any
Unit or the Project, the delivery of final, unconditional lien waivers from all
Lien Waiver Parties in form reasonably acceptable to Agent; and (g) with respect
to the Project, delivery to Agent of two (2) sets of final “as-built” Plans and
Specifications signed and sealed by Borrower’s Architects.

 

“First Amendment” has the meaning given to such term in the definition of
“Operating Agreement.”

 

“First Extended Maturity Date” has the meaning given to such term in
Section 3.19(a) hereof.

 

“Fiscal Year” shall mean the period commencing on the Closing Date and ending on
and including December 31 of the calendar year in which the Closing Date occurs
and thereafter each twelve-month period commencing on January 1 and ending on
December 31 during each year of the term of the Project Loan.

 

“Fixed Substantial Completion Date” has the meaning given to such term in the
Ground Lease.

 

“Force Majeure Event” means any of the following events, but only to the extent
beyond Borrower’s and the General Contractor’s reasonable control:  casualty
(including, without limitation, fire); war; invasion; rebellion; revolution;
insurrection; riots; an act of government or a quasi-governmental authority;
changes in Legal Requirements enacted after the date hereof; earthquakes;
hurricanes; tidal waves; inclement weather or any act of God or operation of
forces of nature which reasonable foresight and ability on the part of Borrower
or the General Contractor could not reasonably prevent or provide against;
strikes, lockouts or other employee disturbances or labor disputes (except to
the extent such strikes, lockouts or other employee disturbances or labor
disputes take place at the Premises only or at the Premises and other projects
or properties being developed or constructed by Affiliates of FC Guarantor or
General Contractor only); and all other events beyond Borrower’s and the General
Contractor’s reasonable control.  Notwithstanding the foregoing, the following
events shall in all circumstances not be Force Majeure Events:  economic
conditions; recessions; the effects

 

13

--------------------------------------------------------------------------------


 

of competition; breaches and all other acts or omissions of the General
Contractor, any contractor or subcontractor of any tier or any architect,
consultant or other party engaged by Borrower, any other Borrower Entity or the
General Contractor; any event with respect to which the General Contractor is
not entitled to a time extension under the Guaranteed Maximum Price Contract;
and shortages in, the unavailability of, or unusual delays in the delivery of,
materials, supplies, labor, equipment or systems (except to the extent caused by
another Force Majeure Event).

 

“Force Majeure Extension Option Exercise Date” has the meaning given to such
term in Section 3.19(b) hereof.

 

“Force Majeure Extension Period” has the meaning given to such term in
Section 3.19(b) hereof.

 

“Future Advance Interest Rate Caps” has the meaning given to such term in
Section 7.20 hereof.

 

“General Contractor” means AMEC Construction Management Inc., a Delaware
corporation, and any successor thereto approved in accordance with Section 7.01
hereof.

 

“General Contractor’s Certificate” has the meaning given to such term in
Section 4.01(i)(12) hereof.

 

“GMACCM” has the meaning given to such term in the definition of “Syndication
Condition”.

 

“GMP Guarantor” means AMEC p.l.c., a public limited company organized under the
laws of England and any successor thereto approved in accordance with
Section 7.01 hereof.

 

“GMP Guaranty” has the meaning given to such term in Section 4.01(d) hereof.

 

“Governmental Approvals” means all approvals, consents, waivers, orders,
acknowledgments, authorizations, permits and licenses required under applicable
Legal Requirements to be obtained from any Governmental Authority.

 

“Governmental Authority” means any government (or any political subdivisions
thereof), court, agency, authority, board (including, without limitation, any
environmental protection, planning or zoning board), bureau, commission,
department, office or instrumentality of any nature whatsoever of any
governmental or quasi-governmental unit having jurisdiction over any Borrower
Entity, the Mortgaged Property or any part thereof (or the construction,
development, use, occupancy, management, ownership or operation of the Mortgaged
Property or any part thereof) or Agent or any Lender, as applicable.

 

14

--------------------------------------------------------------------------------


 

“Ground Lease” means the Agreement of Lease between Borrower and Ground Lessor,
dated as of December 12, 2001, a memorandum of which was recorded in the office
of the City Register of New York County on October 24, 2003 as CRFN # 20030004
33122, as modified by (a) that certain letter agreement between Borrower and
Ground Lessor, dated as of April 8, 2004 and (b) regarding which Borrower and
Ground Lessor, in accordance with the Tri-Party Agreement, have agreed to modify
their agreements and rights.

 

“Ground Lessor” means 42nd St. Development Project, Inc.

 

“Guaranteed Maximum Price Contract” means that certain Construction Management
Agreement, dated the 22nd day of January, 2004 between Borrower and General
Contractor, as modified by that certain General Contractor’s Consent to
Assignment of Contractor’s Agreement among Borrower, General Contractor and
Agent of even date herewith.

 

“Guaranties” means, collectively, the documents referred to in Section 2.06
hereof.

 

“Guarantors” means FC Guarantor and NYTC Guarantor, collectively.

 

“Hard Cost Contracts” means the Guaranteed Maximum Price Contract and all other
contracts and subcontracts (whether direct or indirect) that cover Hard Costs.

 

“Hard Costs” means the direct costs and expenses of goods, materials or labor
incurred in connection with the construction of the Project substantially in
accordance with the Plans and Specifications, including, without limitation, all
amounts payable under the Guaranteed Maximum Price Contract, including fees.  To
avoid confusion, the Budgets show which categories of Building Loan Costs are
Hard Costs and which are soft costs.  No Project Loan Cost is a Hard Cost.

 

“Immediate Family Members” of a Person means the spouse, parents and any direct
lineal descendants (including adoptees) of such Person.

 

“Improvements” means all the buildings, structures, fixtures and improvements
described in Exhibit F attached hereto and more particularly set forth in the
Plans and Specifications, and all other buildings, structures, fixtures and
improvements now or hereafter located or placed on the Land.

 

“In Balance” has the meaning given to such term in Section 3.06 hereof.

 

“Indebtedness” means, collectively, the Building Loan Indebtedness and the
Project Loan Indebtedness.

 

“Indemnified Parties” means Initial Agent, Agent, any Lender, any Person who is
or will have been involved in the servicing of the Project Loan, any Person

 

15

--------------------------------------------------------------------------------


 

in whose name the encumbrances created by the Project Loan Mortgage is or will
have been recorded, any Person who may hold or acquire or has held a full or
partial interest in the Project Loan (including, but not limited to any
participants in the Project Loan and any investors in a Securitization, as well
as custodians, trustees and other fiduciaries who hold or have held a full or
partial interest in the Project Loan for the benefit of third parties), as well
as the respective directors, officers, shareholders, members, partners,
employees, agents, servants, representatives, contractors, subcontractors,
affiliates, subsidiaries, participants, successors and assigns of any and all of
the foregoing (including, but not limited to, any other Person who holds or
acquires or has held a participation or other full or partial interest in the
Project Loan or the Mortgaged Property, and any successors by merger,
consolidation or acquisition of all or a substantial portion of Agent’s or any
Lender’s assets and business).

 

“Information” has the meaning given to such term in Section 11.23 hereof.

 

“ING” means ING Real Estate Development Holding U.S. Inc.

 

“ING Member” means Ingredus Site 8 South LLC, a Delaware limited liability
company.

 

“Initial Advance Interest Rate Cap” has the meaning given to such term in
Section 4.02(e)(7) hereof.

 

“Initial Agent” has the meaning given to such term in the opening paragraph of
this Agreement.

 

“Initial Construction Advance” has the meaning given to such term in
Section 4.02 hereof.

 

“Initial Interest Period” has the meaning given to such term in the definition
of Interest Period.

 

“Initial Required Equity Funds” means, subject to Section 3.08(b) hereof,
$417,654,796, which amount represents the sum of (a) $87,547,843 contributed by
Borrower on behalf of FC Member, (b) $119,498,394 contributed by Borrower on
behalf of NYTC Member, and (c) the Equity Contribution of $210,608,559 which sum
represents the initial estimate of the amount by which (i) the amount needed to
cover all Building Loan Costs and Project Loan Costs reasonably anticipated to
be incurred with respect to the Project, as shown by the Budgets approved by
Agent as of the Closing Date, exceeds (ii) the Loan Amount.

 

“Intended Advance Date” means the Requested Advance Date or, if not all of the
conditions precedent to such Advance have been satisfied prior to the Requested
Advance Date, the first Business Day following the date on which all conditions
to such Advance hereunder have been satisfied.

 

16

--------------------------------------------------------------------------------


 

“Interest Period” means, during any period of time in which the LIBOR Rate is in
effect, the period commencing, in the case of the first Interest Period, on the
date hereof and ending on the last day of June, 2004 (the “Initial Interest
Period”), and with respect to subsequent Interest Periods, commencing, in each
case, on the first day (such date, the “Start Day”) of the immediately
succeeding calendar month, and ending, in each case, on the last day of the
month in which the Start Day occurs.

 

“Interest Rate” means, subject to Section 3.14 hereof, the LIBOR Rate plus the
Spread.

 

“Interest Rate Caps” means the Initial Advance Interest Rate Cap and the Future
Advance Interest Rate Caps, and “Interest Rate Cap” means any of the foregoing.

 

“Involuntary Bankruptcy” has the meaning given to such term in
Section 9.01(g)(i).

 

“Knowledge” or “Knowledge of Borrower” means the actual knowledge of any of the
following persons (unless and until any such Person has no involvement with the
Project) or any person replacing any such person:  Bruce Ratner, Andrew
Silberfein, David Berliner, Chris Clayton and Susan Elman.

 

“Land” means the land more particularly described on Exhibit A attached hereto
and includes all rights appurtenant thereto, including, without limitation, any
air or development rights acquired by Borrower.

 

“Land Acquisition Agreement” means the Site 8 South Land Acquisition and
Development Agreement among Borrower, Ground Lessor and ESDC, dated as of
December 12, 2001.

 

“Late Charge” has the meaning given to such term in Section 3.11 hereof.

 

“Lead Architect” has the meaning given to such term in the definition of
Architect’s Contract and any successor Borrower’s Architect in accordance with
Section 7.13 hereof.

 

“Leases” means “Leases” as defined in the Project Loan Mortgage, provided that
in no event shall “Leases” as used in this Agreement include the Ground Lease or
the Severance Subleases.

 

“Leasing Agent Agreement” means any one or more agreements entered into by
Borrower, any Member or any Affiliate of Borrower wherein Borrower, such Member
or such Affiliate engages any Person to assist in the leasing of any of the
Units and which is in effect on or after the date hereof.

 

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities, whether now or hereafter
enacted

 

17

--------------------------------------------------------------------------------


 

and in force (including, without limitation, any environmental laws and
building, use, zoning and land use laws and regulations), and all permits,
licenses and authorizations and regulations relating thereto, and all covenants,
agreements, restrictions and encumbrances contained in any instruments with
Governmental Authorities (other than those contained in the Ground Lease or the
Land Acquisition Agreement), either of record or known to the applicable Person,
at any time in force applicable to Agent, any Lender, any Borrower Entity, the
Mortgaged Property or any part thereof (including any which may (i) require
repairs, modifications or alterations in or to the Mortgaged Property or any
part thereof, or (ii) in any way limit the use and enjoyment thereof).

 

“Lender” has the meaning given to such term in the opening paragraph of this
Agreement, subject to Sections 3.16(c) and 11.05(a) hereof.

 

“LIBOR Rate” means, as determined by Agent, the average of London Interbank
Offered Rates (in U.S. dollar deposits), rounded up to the nearest 1/10,000th of
one percent, for a term equal to the applicable calendar month; provided,
however, that if such month has 28, 29 or 31 days, the Libor Rate shall be
calculated assuming such month has thirty (30) days.  Agent will obtain the
LIBOR Rate from Bloomberg (British Banker’s Association Rate) as of the close of
business announced on the second immediately preceding Business Day prior to the
Start Day.  If Bloomberg ceases publication or ceases to publish such LIBOR
Rate, Agent shall select a comparable publication to determine the LIBOR Rate. 
The LIBOR Rate may or may not be the lowest rate based upon the market for U.S.
dollar deposits in the London Interbank Eurodollar Market at which Agent or any
Lender prices loans on the date on which the LIBOR Rate is determined by Agent
as set forth in this definition.  The rules set forth in Section 4.12 (entitled
“Business Day Convention”) of the 2000 International Swap Dealers Association,
Inc.  Definitions shall apply with respect to the calculation of the LIBOR
Rate.  Agent and Borrower acknowledge and confirm that Bloomberg shows thirty
(30) day LIBOR Rates as one-month LIBOR Rates.

 

“Lien” means any mortgage, deed of trust, pledge, assignment of leases and
rents, security interest, encumbrance, restriction, lien or charge of any kind
including, without limitation, any conditional sale or other title retention
agreement or any lease in the nature thereof, or the filing of, or any agreement
to give, any financing statement under the Uniform Commercial Code of any
jurisdiction.

 

“Lien Law” means the Lien Law of the State of New York.

 

“Lien Law Affidavit” has the meaning given to such term in the Building Loan
Agreement.

 

“Lien Waiver Parties” has the meaning given to such term in the Building Loan
Agreement.

 

“Loan Agreements” means, collectively, this Agreement and the Building Loan
Agreement.

 

18

--------------------------------------------------------------------------------


 

“Loan Amount” means the sum of the Building Loan Amount and the Project Loan
Amount.

 

“Loan Documents” means, collectively, the Building Loan Documents and the
Project Loan Documents.

 

“Loans” means the Building Loan and the Project Loan.

 

“Losses” has the meaning given to such term in Section 7.29(a) hereof.

 

“Major Contractor” means the General Contractor and any other contractor hired
by any Borrower Entity (and any Affiliates thereof) to supply labor, goods,
materials or services which are Building Loan Costs in connection with the
Project, where, at the time of determination, the aggregate contract price for
such labor, goods, materials or services (including fees) equals or exceeds
$1,000,000, whether pursuant to one contract or agreement or multiple contracts
or agreements, after taking into account all Change Orders.

 

“Major Decision” shall mean any decision by the Majority Lenders (other than any
Super-Major Decision) pertaining to (a) a material modification or amendment of
the Project Loan Documents; (b) the exercise of any material remedies by Agent
under the Project Loan Documents during the continuance of an Event of Default;
(c) the approval of any Lease or any matter with respect to any Lease as to
which Agent’s approval is required hereunder, but only if such Lease covers more
than three full floors (or more than 75,000 rentable square feet) of the Project
(a “Major Lease”); (d) the approval of any Managing Agent Agreement where the
managing agent is not an Affiliate of FC Guarantor; (e) the disposition of the
Mortgaged Property after it is acquired by Agent on behalf of Lenders; and (f)
any other decision in the Project Loan Documents requiring the approval of
Majority Lenders.

 

“Major Lease” has the meaning given to such term in the definition of Major
Decision.

 

“Major Subcontractor” means any subcontractor (or any direct or indirect
subcontractor thereof) who is supplying labor, goods, materials or services
which are Building Loan Costs in connection with the Project, where, at the time
of determination, the aggregate contract price for such labor, goods, materials
or services (including fees) equals or exceeds $500,000, whether pursuant to one
contract or agreement or multiple contracts or agreements, after taking into
account all Change Orders.

 

“Major Subcontracts” has the meaning given to such term in the definition of
Material Contracts.

 

“Majority Lenders” means, at any time, Lenders whose commitments total more than
fifty percent (50%) of the Loan Amount; provided, however, that if at any time a
single Lender has a commitment of more than fifty percent (50%) of the Loan
Amount and there shall be more than one Lender, “Majority Lenders” shall mean
any

 

19

--------------------------------------------------------------------------------


 

two (2) Lenders (who are not Affiliates of each other) whose commitments exceed
fifty percent (50%) of the Loan Amount.  At any time that a Lender is a
Defaulting Lender, then (x) such Lender shall not be deemed a Lender for
purposes of this definition and (y) such Lender’s ratable share of the Loan
Amount shall, for purposes of this definition, be subtracted from the Loan
Amount.

 

“Managing Agent Agreement” means any agreement entered into by Borrower or any
Member where Borrower or such Member engages any Person to assist in the
management of the Property or any portion thereof.

 

“Material Adverse Effect” means any event or condition that has a material
adverse effect upon (i) the ability of (as of the Closing Date) any Borrower
Entity and (after the Closing Date) Borrower and each Member to pay all of its
liabilities or to perform all of its obligations in the manner and within the
time periods provided under the Project Loan Documents, (ii) the enforceability
of any provision of any Project Loan Document against any Borrower Entity, (iii)
the perfection or priority of any Lien created under any Project Loan Document,
(iv) the value of any collateral granted by any Borrower Entity to Agent for the
benefit of Agent and Lenders in connection with the Project Loan or (v) the
rights and remedies of Agent under the Project Loan Documents.

 

“Material Contracts” means (a) the GMP Guaranty, (b) all contracts with Major
Contractors and all contracts with Major Subcontractors (“Major Subcontracts”),
(c) any Leasing Agent Agreement, (d) any Managing Agent Agreement, (e) the
Architect’s Contract and any other material agreement entered into by any one or
more of Borrower and the Members with any architect or engineer relating to the
Project, (f) any Interest Rate Cap, (g) the Ground Lease and each of the
Severance Subleases, (h) the Land Acquisition Agreement, (i) the Subway
Agreement, (j) the Site 8 Project Agreement, and (k) any other contract of any
kind or type whatsoever (whether oral or written, formal or informal) entered
into by any Borrower Entity affecting in any material respect the construction
or value of the Project other than any Lease and the Development Agreements.

 

“Maturity Date” means the earlier to occur of (i) the Original Maturity Date or,
subject to the penultimate sentence of Section 3.19(a) and the last sentence of
Section 3.19(b) hereof, the First Extended Maturity Date or the Second Extended
Maturity Date, as applicable) and (ii) the Acceleration Date.

 

“Maximum Amount” means the Maximum Amount – NYTC or the Maximum Amount – FC, as
applicable.

 

“Maximum Amount–FC” means, as of the date of the Initial Construction Advance
(and without giving effect to such Advance or the “Initial Construction Advance”
as defined in the Building Loan Agreement), the Loan Amount minus the Maximum
Amount – NYTC, and thereafter such amount less all Advances hereunder and all
“Advances” (as defined in the Building Loan Agreement) under the Building Loan
Agreement made on or prior to the date in question for costs shown in the FC
Units Budget.

 

20

--------------------------------------------------------------------------------


 

“Maximum Amount-NYTC” means, subject to Section 3.08(b), as of the date of the
Initial Construction Advance (and without giving effect to such Advance or the
“Initial Construction Advance” as defined in the Building Loan Agreement), the
principal amount of the Equity Contribution (taking into account any Equity
Contribution made on such date), and thereafter such amount less all Advances
made hereunder and all “Advances” (as defined in the Building Loan Agreement)
under the Building Loan Agreement on or prior to the date in question for costs
shown in the NYTC Units Budget.

 

“Maximum Rate” means the maximum interest rate allowed by applicable law in
effect with respect to the Project Loan on the date for which a determination of
interest accrued hereunder is made and after taking into account all fees,
payments and other charges which are, under applicable law, characterized as
interest.

 

“Measuring Date” has the meaning given to such term in Section 3.19(a) hereof.

 

“Members” means FC Member and NYTC Member.

 

“Moody’s” means Moody’s Investors Services, Inc., or any successor thereof (or
if Moody’s is no longer in the business of rating public companies, any other
nationally recognized rating agency selected by Agent).

 

“Mortgaged Property” has the meaning given to such term in the Project Loan
Mortgage.

 

“Net Award or Proceeds” has the collective meaning given to such term in the
Project Loan Mortgage.

 

“Net Proceeds” has the collective meaning given to such term in the Project Loan
Mortgage.

 

“News Outlets” has the meaning given to such term in Section 11.23 hereof.

 

“No Strikes Agreement”has the meaning given to such term in Section 4.01(i)(6)
hereof.

 

“Non-Disturbance Agreement” means a non-disturbance, subordination and
attornment agreement substantially in the form of Exhibit H hereto.

 

“Non-US Lender” has the meaning given to such term in the definition of
“Eligible Assignee.”

 

“Notice of Assignment” means the notice by Borrower made in compliance with
Section 15 of the Lien Law.

 

“Notice of Lending” means the notice by Borrower made in compliance with
Section 73 of the Lien Law.

 

21

--------------------------------------------------------------------------------


 

“Noticed Default” means (a) a Default with respect to which Agent has given
Borrower notice that such Default has occurred or (b) the occurrence of an event
listed in Section 9.01 hereof which does not require a notice from Lender to
become an Event of Default.

 

“NYTC Completion Guaranty” has the meaning set forth in Section 2.06(d) hereof.

 

“NYTC Form Sublease” has the meaning given to such term in Section 7.14(b)
hereof.

 

“NYTC Guarantor” means the New York Times Company, a New York corporation, and
its permitted successors in accordance with the terms hereof.

 

“NYTC Member” means NYTC Real Estate Company LLC, a New York limited liability
company and its permitted successors in accordance with the terms hereof.

 

“NYTC Non-Recourse Carveouts Guaranty” has the meaning set forth in
Section 2.06(c) hereof.

 

“NYTC Office Unit” means, prior to the recordation of the Condominium Documents,
the portion of the Project designated as “NYTC Office” on the Plans and
Specifications, together with its undivided proportionate share of the “Common
Areas” appurtenant thereto as shown on the Plans and Specifications and, after
the recordation of the Condominium Documents, the “NYTC Collective Unit”
(excluding the “SPU Unit”) (as such terms are defined in the Condominium
Documents), together with its proportionate share of the “Common Elements” (as
defined in the Condominium Documents) as more particularly shown on the
Condominium Floor Plans.

 

“NYTC Performing Arts Unit” means, prior to the recordation of the Condominium
Documents, the portion of the Project designated as “SPU” on the Plans and
Specifications, together with its undivided proportionate share of the “Common
Areas” appurtenant thereto as shown on the Plans and Specifications and, after
the recordation of the Condominium Documents, the “SPU Unit” (as defined in the
Condominium Documents), together with its proportionate share of the “Common
Elements” (as defined in the Condominium Documents) as more particularly shown
on the Condominium Floor Plans.

 

“NYTC Units” means the NYTC Office Unit and the NYTC Performing Arts Unit
collectively.

 

“NYTC Units Budget” means the budget setting forth the total estimated Building
Loan Costs and Project Loan Costs allocable to the NYTC Units and approved by
Agent in the Disclosure Side Letter.

 

22

--------------------------------------------------------------------------------


 

“NYTC Units Redemption” means the conveyance of the NYTC Units to NYTC Member in
redemption of NYTC Member’s interest in Borrower in accordance with
Section 7.46(a) hereof.

 

“Obligations” means, collectively, the Building Loan Obligations and the Project
Loan Obligations.

 

“OFAC List” means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any legal requirements, including, without limitation, trade
embargo, economic sanctions, or other prohibitions imposed by Executive Order of
the President of the United States.  As of the date hereof, the OFAC List is
accessible through the internet website www.treas.gov/ofac/t11sdn.pdf.

 

“Operating Agreement” means that certain Operating Agreement of Borrower dated
as of December 12, 2001, as amended by that certain First Amendment to Operating
Agreement of even date herewith (the “First Amendment”).

 

“Original Maturity Date” means July 1, 2008.

 

“Other Funds” means any Completion Deposits, any Borrower LC Deposit, and any
amounts in the Collection Accounts.

 

“Outstanding Principal” means the principal amount of the Project Loan
outstanding under the Project Loan Notes from time to time.

 

“Overfunding Unit” has the meaning given to such term in Section 3.20 hereof.

 

“Participant” means any Person who acquires a participation interest in the
Building Loan or the Project Loan.

 

“Payment and Performance Bond Contracts” has the meaning given to such term in
Section 4.02(e)(6) hereof.

 

“Payment and Performance Bonds” means triple-obligee payment and performance
bonds in favor of Borrower, General Contractor and Agent in form reasonably
satisfactory to Agent, and in each case issued by a surety company or companies
reasonably acceptable to Agent or, at Borrower’s election, a subguard insurance
policy in form and substance satisfactory to Agent.

 

“Pending Litigations” has the meaning given to such term in Section 6.04(a)
hereof.

 

“Period” has the meaning given to such term in Section 7.20 hereof.

 

23

--------------------------------------------------------------------------------


 

“Permitted Affiliate Contract” has the meaning given to such term in
Section 7.36(f) hereof.

 

“Permitted Exceptions” means those matters listed in Exhibit B attached hereto
and made a part hereof, to which the interest of Borrower in the Premises is
permitted to be subject, and, after the NYTC Units Redemption shall have
occurred, the Extension Loan Documents.

 

“Permitted Lease” means any Lease entered into in accordance with Section 7.14
hereof.

 

“Permitted Transfers” have the meaning given to such term in Section 7.32(b)
hereto.

 

“Person” means an individual, partnership, limited partnership, limited
liability company, corporation, business trust, joint stock company, trust,
unincorporated association, joint venture, or other entity of any kind.

 

“Personal Property” has the meaning given to such term in the Project Loan
Mortgage.

 

“Plan Assets” means the assets of any Employee Benefit Plan.

 

“Plans and Specifications” means the plans, specifications, schematic design
documents (to the extent not superseded by design development documents or final
construction drawings), design development documents (to the extent not
superseded by final construction drawings), final construction drawings and
related items for the design and construction of the Project including, without
limitation, the “Drawings” and “Specifications” (as such terms are defined in
the Guaranteed Maximum Price Contract) that have been approved by Agent in the
Disclosure Side Letter, as the same may be amended by Change Orders made in
accordance with this Agreement.

 

“Policies” has the meaning given to such term in the Project Loan Mortgage.

 

“Premises” means, prior to the NYTC Units Redemption, the premises demised to
Borrower pursuant to the Ground Lease and the Improvements thereon, and, after
the NYTC Units Redemption, the premises demised to FC Member pursuant to the
Severance Subleases to which FC Member is a party and the Improvements thereon.

 

“Pro Forma Debt Service” means the monthly interest and principal payment for a
loan in the principal amount of the Remaining Loan Amount, assuming that such
loan (x) is made on the first day of the Pro Forma Testing Period, (y) amortizes
on a thirty year schedule, and (z) has an annual interest rate equal to the
greatest of (a) 8.0%, (b) the Interest Rate in effect as of the date Pro Forma
Debt Service is measured and (c) the yield of the ten (10) year United States
Treasury Note, as published in The Wall Street Journal as of the date Pro Forma
Debt Service is measured, plus two percent

 

24

--------------------------------------------------------------------------------


 

(2.0%).  In the event that, in the case of clause (c), (i) more than one such
yield is published, then the average of such yields shall apply or (ii) no such
yield is published, such yield shall be determined from such comparable
financial reporting company as Agent shall reasonably select.

 

“Pro Forma Debt Service Coverage Ratio” means the ratio of Pro Forma Net
Operating Income to Pro Forma Debt Service for the twelve (12) month period
starting from the first day of the first calendar month following the date in
question and ending on the day immediately preceding the one-year anniversary of
such first day (such period, the “Pro Forma Testing Period”).

 

“Pro Forma Net Operating Income” means the excess, if any, of Pro Forma
Operating Income over Pro Forma Operating Expenses.

 

“Pro Forma Operating Expenses” means the sum of all expenses reasonably
projected by Borrower and reasonably approved by Agent to be paid or required to
be paid for during the Pro Forma Testing Period by or on behalf of Borrower and
the Members in connection with the operation of the Mortgaged Property,
determined using an accrual method of accounting in accordance with generally
accepted accounting principles consistently applied, including, without
limitation, (a) Property Taxes, (b) premiums on the Policies, (c) wages,
salaries, and fringe benefits of Borrower’s employees (including overhead
expenses) engaged in the operation or management of the Mortgaged Property or
Borrower’s business (to the extent properly charged or chargeable to the
Property), (d) fees and other amounts paid in respect of utilities serving the
Mortgaged Property, (e) fees, costs and expenses for cleaning, janitorial and
security services with respect to the Mortgaged Property, (f) professional fees
incurred in connection with the operation and management of the Mortgaged
Property, provided that if the property manager is an Affiliate of FC Guarantor,
then for purposes of this clause (f), the total fees payable to such property
manager shall be assumed to be not less than 50 cents per square foot of
rentable space in the FC Units and Common Elements (as defined in the
Condominium Documents), (g)  repair and maintenance costs with respect to the
Mortgaged Property, (h) amounts payable under any equipment leases relating to
the Mortgaged Property, and (i) amounts payable by Borrower to any counterparty
to an Interest Rate Cap.  Pro Forma Operating Expenses shall not include (1)
depreciation or amortization or other non-cash items, (2) the principal of and
any interest on the Building Loan Notes or the Project Loan Notes or other
indebtedness of any Borrower Entity for borrowed money (including, without
limitation, interest on the Equity Contribution and the Extension Loan but
excluding from this exclusion equipment leases), (3) income taxes, or franchise
taxes, or taxes in the nature of income taxes payable by Borrower or either
Member, (4) any actual capital expenditures (except to the extent includable,
under generally accepted accounting principles consistently applied, in
Borrower’s or the Members’ operating expenses for the Pro Forma Testing Period)
and (5) internal corporate overhead expenses.

 

“Pro Forma Operating Income” means the sum of all payments (other than security
deposits and any “percentage rent” or other revenue or profit sharing

 

25

--------------------------------------------------------------------------------


 

arrangements) reasonably projected by Borrower and reasonably approved by Agent
to be received by Borrower or either Member during the Pro Forma Testing Period
from all Tenants under Approved Leases covering any portion of the Mortgaged
Property that are in existence as of the date that Pro Forma Operating Income is
calculated.

 

“Pro Forma Testing Period” has the meaning given to such term in the definition
of Pro Forma Debt Service Coverage Ratio.

 

“Project” means the Units, the “common elements” as described in the Condominium
Floor Plans and the work and items described in the Plans and Specifications or
covered by the Guaranteed Maximum Price Contract (including all allowances
thereunder) or any other Hard Cost Contract, plus all other structures,
fixtures, improvements and personal property that are either (x) required to be
constructed or installed by Borrower or any Member (or which Borrower or any
Member may elect to construct) under any Permitted Lease or any of the Public
Project Agreements, or (y) intended to be constructed or installed by any
Borrower Entity, as indicated by the Budgets and all back-ups thereto.

 

“Project Loan” means the loan which is the subject of this Agreement.

 

“Project Loan Amount” means $149,470,521.

 

“Project Loan Assignment of Leases” has the meaning given to such term in
Section 2.05 hereof.

 

“Project Loan Contingency” means the respective amounts allocated as a
contingency reserve for “soft costs” of construction which are not Costs of the
Improvement for each Unit.  The Project Loan Contingency for each Unit is set
forth in the applicable Budget.

 

“Project Loan Costs” means, without duplication, (i) all costs and expenses of
(a) achieving Final Completion of the Project and Stabilized Occupancy, [(b)
satisfying the obligations of the Borrower Entities to Agent and Lenders under
the Loan Documents, (c) the payment of interest on the Equity Contribution, to
the extent the Extension Loan is made, and the payment of interest on the
Extension Loan, and (d) Assignments of the Loans (to the extent Borrower is
liable therefor pursuant to Section 7.06 of this Agreement) and (ii) all other
actual or anticipated non-construction costs payable through the maturity of the
Project Loan and necessary to achieve Final Completion of the Project and
Stabilized Occupancy (including, without limitation, (1) the Leasing Incentive
Fee (as defined in the FC Operating Agreement) and (2) from and after the date,
if any, that either option described in Section 3.19(a) of this Agreement is
exercised, that portion of the Extension Fee relating to such option
attributable to the Project Loan), but only to the extent, in each of the
foregoing clauses (i) and (ii), such costs and expenses do not constitute
Building Loan Costs.  Subject to Section 7.35(b)  hereof, with respect to the
NYTC Units, Project Loan Costs shall also include amounts Advanced under the
last sentence of Section 3.05(d) of this Agreement.

 

26

--------------------------------------------------------------------------------


 

“Project Loan Documents” means, collectively, this Agreement, all documents
referred to in Article 2 hereof and all other agreements and documents executed
and delivered or in the future executed and delivered by any Borrower Entity to
or for the benefit of Agent and Lenders in connection with the Project Loan or
in connection with the Building Loan and the Project Loan (including each Draw
Request and the Sworn Owner’s Statement that is a part thereof and any Interest
Rate Cap and Assignment of Interest Rate Cap).  Notwithstanding the foregoing,
the NYTC Completion Guaranty, Extension Loan Intercreditor Agreement, Extension
Loan Documents and Equity Contribution Documents are not Project Loan
Documents.  A Project Loan Document may, or may not, also be a Building Loan
Document.

 

“Project Loan Indebtedness” means “Indebtedness” as defined in the Project Loan
Mortgage.

 

“Project Loan Mortgage” has the meaning given to such term in Section 2.02
hereof.

 

“Project Loan Notes” has the meaning given to such term in Section 2.01 hereof.

 

“Project Loan Obligations” means “Obligations” as defined in the Project Loan
Mortgage.

 

“Property” means the Premises and the Personal Property.

 

“Property Taxes” has the meaning given to such term in Section 6.34 hereof.

 

“Providing Party” means any Borrower Entity, Agent or any Lender (as applicable)
providing Information to the other for purposes of Section 11.23 hereof.

 

“Public Project Agreements” means, collectively, the Ground Lease, the Severance
Subleases, the Land Acquisition Agreement, the DUO Declaration, the Subway
Agreement, and the Site 8 Project Agreement.

 

“Public Project Agreements Estoppel Letter” has the meaning given to such term
in Section 4.01(w) hereof.

 

“Punch List Items” applies to the FC Units only and means minor or insubstantial
details of construction or mechanical adjustment, (a) which are, in Agent’s
reasonable judgment, expected to be completed within five (5) months of
Substantial Completion, (b) the non-completion of which, when all such items are
taken together, will not interfere in any material respect with the use or
occupancy of any portion of such Units for their intended uses or the ability of
Borrower or any tenant under a Lease with respect to the FC Units to perform
work that is necessary or desirable to prepare such portion of the Improvements
or the Project for such use or occupancy and (c) which

 

27

--------------------------------------------------------------------------------


 

would not, as reasonably determined by Agent, cost more than $2,500,000 in the
aggregate to complete if new contractors were hired in connection therewith.

 

“ratable share” or “ratably” means, with respect to any Lender, (i) its share of
the Loan Amount, an Advance or a repayment, as the context requires, based on
the proportion of the sum of the face principal amount of the Building Loan
Note(s) and the Project Loan Note(s) held by such Lender to the Loan Amount or
(ii) in the case of an Advance or repayment only, such other share of an Advance
as may be agreed to by Agent and such Lender, provided that such other share,
together with the shares of all other Lenders, equals the amount of such Advance
or such repayment.

 

“Real Estate Professional” has the meaning given to such term in Section 7.14(b)
hereof.

 

“Receiving Party” means any Borrower Entity, Agent or any Lender or any
potential assignee or participant of any Lender (as applicable) who is the
recipient of any Information from any Providing Party.

 

“Recognition Agreements” means, collectively, that certain Recognition Agreement
dated as of December 12, 2001 by ING Member, ING Vartgoed B B.V., FC 41st
Street, the Members, Borrower, Developer and NYTC Guarantor and that certain
Recognition Agreement (Public Parties), dated as of December 13, 2001 by the
foregoing parties, ESDC and Ground Lessor.

 

“Reimbursable Costs” mean all reasonable, third-party out-of-pocket costs and
expenses incurred by Agent or (in the case of clauses (g) and (h) of this
definition only) Lenders in connection with the administration of the Project
Loan, including, without limitation, and without duplication, (a) responses to
requests for consents, approvals or waivers under the Project Loan Documents,
(b) the exercise of any enforcement right or remedy under any Project Loan
Document or the collection of the Project Loan unless there has been a
non-appealable judicial determination that the exercise of such right for remedy
was not proper, (c) review of any Lease or proposed Lease or review of any
Material Contract or proposed Material Contract, (d) review of any Change Order,
construction contract, Plans and Specifications or other documents related to
the construction of the Project, (e) all costs pursuant to paragraph 8 of each
Draw Request, (f) the costs of any Interest Rate Cap, to the extent incurred by
Agent in accordance with Section 7.20(b) hereof, (g) any amounts owed to Agent
or any Lender pursuant to Sections 3.13, 3.16, 7.09(b), 7.17, 7.20(b), 7.30(c),
7.46(a)(7), 7.50(d) and 8.01 hereof and (h) any such other costs and expenses
incurred by Agent and, to the extent expressly provided for, any Lender under
any Loan Document expressly identified as a Reimbursable Cost.  In no event
shall syndication costs covered by Section 7.06(a)(ii) hereof be included in the
term “Reimbursable Costs.”

 

“Remaining Loan Amount” means, as of the date in question, the sum of (i) the
Outstanding Principal, (ii) the “Outstanding Principal” (as defined in the
Building Loan Agreement), and (iii) any Loan Amounts that have not been
advanced.

 

28

--------------------------------------------------------------------------------


 

“Rents” has the meaning given to such term in the Project Loan Mortgage.

 

“Requested Advance Date” has the meaning given to such term in
Section 4.02(e)(1) hereof.

 

“Retainage” has the meaning given to such term in the Building Loan Agreement.

 

“S&P” means Standard and Poor’s Rating Group, a division of the McGraw-Hall
Companies, Inc., or any successor thereto (or if S&P is no longer in the
business of rating public companies, any other nationally recognized rating
agency selected by Agent).

 

“Scope Change” has the meaning given to such term in Section 7.01 hereof.

 

“Second Extended Maturity Date” has the meaning given to such term in
Section 3.19(a) hereof.

 

“Section 291-f Notice” has the meaning given to such term in Section 4.01(i)(13)
hereof.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Security Deposit Accounts” has the meaning given to such term in the Security
Deposit Accounts Agreement.

 

“Security Deposit Accounts Agreement” has the meaning given to such term in
Section 7.57 hereof.

 

“Security Documents” means, collectively, this Agreement, the Project Loan
Mortgage, the Project Loan Assignment of Leases, the Assignments of Contracts,
from and after their execution, the Security Deposit Accounts Agreement, the
Collection Accounts Agreement and any Assignment of Interest Rate Cap, and all
other Project Loan Documents which grant Agent, for the benefit of Lenders, a
security interest in any collateral in connection with the Project Loan.

 

“Severance Subleases” has the meaning given to such term in the Ground Lease, as
each has been amended by the Tri-Party Agreement.

 

“Side Letter re: Fees” has the meaning given to such term in Section 2.07
hereof.

 

“Site 8 Project Agreement” means that certain Site 8 South Project Agreement
among ESDC, Ground Lessor, the City of New York, Borrower, NYTC Member and FC
Member, dated as of December 12, 2001.

 

29

--------------------------------------------------------------------------------


 

“Spread” means two hundred and sixty-five (265) basis points per annum,
provided, however, that upon satisfaction of the Syndication Condition and the
achievement of Substantial Completion, the Spread shall be reduced to (x) two
hundred and fifty-five (255) basis points per annum as of the Start Day
immediately following the date on which Breakeven Leasing occurs and (y) two
hundred and forty-five (245) basis points per annum as of the Start Day
immediately following the date on which the Pro Forma Debt Service Coverage
Ratio equals or exceeds 1.25:1.00 (provided that clause (b) of the definition of
Pro Forma Debt Service shall not apply for purposes of this clause (y)).

 

“Stabilized Occupancy” means the point in time at which (x) ninety-five percent
(95%) of the net rentable square footage of the FC Retail Unit has been leased
to tenants pursuant to Approved Leases and said tenants are in possession of
such space and have been paying rent for a period of three (3) months, and (y)
ninety-five percent (95%) of the net rentable square footage of the FC Office
Unit has been leased to tenants pursuant to Approved Leases and said tenants are
in possession of such space and have been paying rent for a period of three (3)
months.

 

“Start Day” has the meaning given to such term in the definition of “Interest
Period.”

 

“Stored Materials” has the meaning given to such term in Section 3.04 hereof.

 

“Subordinate Lease” has the meaning given to such term in Section 7.14(a)
hereof.

 

“Substantial Completion” means, with respect to any Unit or the Project, as the
case may be, the occurrence of all of the following applicable events to the
reasonable satisfaction of Agent: (a) the construction of the Unit (or the
Project) (other than Punch List Items) substantially in accordance with the
Plans and Specifications and in accordance with the Loan Agreements, and the
Public Project Agreements, free and clear of any and all Liens; (b) the payment
in full of any and all Building Loan Costs and Project Loan Costs in respect of
the work contemplated by clauses (a), (c), (d) and (e) of this definition (other
than costs consisting of (i) Retainage, and other amounts that, as of the date
of Substantial Completion, are being withheld from, or are not yet due and
payable to, the General Contractor or any contractor or direct or indirect
subcontractor or any other Person and (ii) amounts payable in respect of Punch
List Items to the extent not covered by the foregoing clause (i)); (c) with
respect to the FC Retail Unit, the issuance of a “zero occupancy temporary
certificate of occupancy” or a temporary certificate of occupancy; (d) with
respect to the FC Office Unit and any of the NYTC Units, the issuance of a
temporary certificate of occupancy; (e) with respect to any Unit, the furnishing
of such Unit with all necessary furniture, fixtures and equipment (including
“tenant improvement” work, other than Punch List Items) to the extent provided
for in the Plans and Specifications or required under any Approved Lease and (f)
with respect to any Unit or the Project, Borrower’s Architects shall have
delivered the certificate referred to in Section 11.5.3 of the Guaranteed
Maximum Price Contract.

 

30

--------------------------------------------------------------------------------


 

“Subway Agreement” means that certain Agreement by and among Borrower, the New
York City Transit Authority, Ground Lessor and the City of New York, dated
December 12, 2001, and recorded in the office of the Register of the City of New
York on October 24, 2003 as CRFN #2003000433126.

 

“Subway Agreement Estoppel Letter” has the meaning given to such term in
Section 4.01(w) hereof.

 

“Super-Major Decision” means any decision by the Super-Majority Lenders
pertaining to (a) the release of any collateral granted by any Borrower Entity
to Lenders in connection with the Project Loan other than as expressly permitted
by the Project Loan Documents (including, without limitation, Section 7.46
hereof); (b) the release of any Person from liability in connection with the
Project Loan, under any guaranty or otherwise, other than as expressly permitted
by the Project Loan Documents (including, without limitation, Section 7.46
hereof); (c) a modification or amendment to the Project Loan Documents which
would alter or amend the payment terms (including, without limitation, the
interest rate of, or the security for, the Project Loan) in any material
respect, other than as expressly contemplated and permitted by the Project Loan
Documents; (d) any change to the definition of “ratably” or “ratable,” “Major
Decision,” “Super-Major Decision,” “Majority Lenders” or “Super-Majority
Lenders”; (e) any modifications or amendments to Sections 8.03 or 8.05 hereof;
(f) whether Advances should be made hereunder when Borrower is not entitled to
receive such an Advance because a Default or an Event of Default has occurred
and is continuing; and (g) any other decision under the Project Loan Documents
requiring the approval of the Super-Majority Lenders.

 

“Super-Majority Lenders” means all of the Lenders other than any Defaulting
Lender.

 

“Survey” means a current survey of the Premises (as-built, to the extent
applicable) prepared by a surveyor licensed by the State in which the Premises
is located and certified to Agent and the Title Companies and prepared in
accordance with the Minimum Standard Detail Requirements for ALTA/ACSM Land
Title Surveys jointly established in 1999 and employing methods and personnel
comparable to those outlined in the “Minimum Angle, Distance and Closure
Requirements for Survey Measurements Which Control Land Boundaries for ALTA/ACSM
Land Title Surveys,” showing the legal description and street address of the
Premises; all visible or recorded easements, curb cuts, and party walls; all
sewage, water, electricity, gas and other utility facilities, together with
recording information concerning the documents creating any such easements;
stating the net, after deduction of land dedicated or used or subject to
easements for roads, highways, fire lanes, utilities, storm drains or any other
public purpose, and gross area of the Land; and including the following Table A
items: 2, 3, 4, 6, 7, 8, 10, 11, 14 and 15; and showing such other matters as
may be reasonably requested by Agent; provided, however, that such survey does
not need to show the Existing Improvements (as defined in the Ground Lease).

 

31

--------------------------------------------------------------------------------


 

“Syndication Condition” means the Assignment (other than a pledge or other
hypothecation) by GMAC Commercial Mortgage Corporation, as a Lender (including
any successors, “GMACCM”) to any Eligible Assignee that is not an Affiliate of
GMACCM which, together with all such previous Assignments by GMACCM, aggregate
at least fifty percent (50%) of the Loan Amount.

 

“Tax Proceeding” has the meaning given to such term in Section 7.05 hereof.

 

“Tax Refund” has the meaning given to such term in Section 7.05 hereof.

 

“Taxes” has the meaning given to such term in Section 3.16(a) hereof.

 

“Tenants” has the meaning given to such term in the Project Loan Assignment of
Leases.

 

“Title Companies” means the title companies insuring the liens of the Building
Loan Mortgage and the Project Loan Mortgage, which title companies shall be
acceptable to Agent (and Agent hereby acknowledges that Fidelity National Title
Insurance Company, Title Associates Inc., as agent for Stewart Title Insurance,
and Commonwealth Land Title Insurance Company are acceptable to Agent).

 

“Title Company Side Letter” means the letter from the Title Insurance Companies
to Agent, dated as of even date herewith, pursuant to which the Title Companies
have agreed to issue paid mortgagee title insurance policies in the name of
Agent or its designee.

 

“Title Insurance Policy” has the meaning given to such term in
Section 4.01(i)(2) hereof.

 

“Transaction Costs” means all reasonable, third-party out-of-pocket costs and
expenses incurred by Agent in connection with the negotiation, preparation and
execution of the Project Loan Documents (including, without limitation,
reasonable attorneys’ fees and disbursements) and all out-of-pocket underwriting
costs, credit reports fees, appraisal fees, reasonable travel costs, engineering
costs, site inspection costs, mortgage recording taxes, recording fees and
charges, survey fees, abstract fees, title policy premiums and charges, escrow
fees and environmental consultants’ fees and expenses incurred by Agent.  In no
event shall syndication costs covered by Section 7.06(a)(ii) hereof be included
in the term “Transaction Costs.”

 

“Transfer” has the meaning given to such term in Section 7.32(a) hereof.

 

“Tri-Party Agreement” has the meaning given to such term in Section 4.01(w)
hereof.

 

“UCC” means the Uniform Commercial Code of the State of New York in effect from
time to time.

 

32

--------------------------------------------------------------------------------


 

“Unavoidable Delay” has the meaning given to such term in the Ground Lease.

 

“Underfunding Unit” has the meaning given to such term in Section 3.20 hereof.

 

“Units” means, collectively, the FC Units and the NYTC Units, and “Unit” means
any one of the FC Units or the NYTC Units.

 

“Voluntary Bankruptcy” has the meaning given to such term in Section 9.01(g)(ii)
hereof.

 


ARTICLE 2


 


PROJECT LOAN DOCUMENTS


 

The following documents (other than the NYTC Completion Guaranty) constitute a
portion of the Project Loan Documents:

 


SECTION 2.01                                            PROJECT LOAN NOTES.  ONE
OR MORE PROJECT LOAN NOTES (THE “PROJECT LOAN NOTES”) FROM BORROWER IN FAVOR OF
EACH LENDER IN THE AGGREGATE AMOUNT OF THE PROJECT LOAN AMOUNT.  THE OBLIGATION
OF BORROWER TO PAY EACH LENDER’S RATABLE SHARE OF THE PROJECT LOAN AMOUNT AND
ANY OTHER SUMS ADVANCED BY EACH LENDER TO BORROWER UNDER THE PROJECT LOAN
DOCUMENTS, PLUS ALL INTEREST ACCRUED THEREON, SHALL BE EVIDENCED BY THE PROJECT
LOAN NOTES.

 


SECTION 2.02                                            PROJECT LOAN MORTGAGE. 
THAT CERTAIN GROUND LEASEHOLD PROJECT LOAN MORTGAGE, ASSIGNMENT OF LEASES,
SECURITY AGREEMENT AND SUBORDINATION AGREEMENT (THE “PROJECT LOAN MORTGAGE”),
SECURING THE MAXIMUM PRINCIPAL AMOUNT OF THE PROJECT LOAN AMOUNT, FROM BORROWER
IN FAVOR OF INITIAL AGENT, FOR THE BENEFIT OF INITIAL AGENT AND LENDERS, AND
AGENT, FOR THE BENEFIT OF AGENT AND LENDERS AND SUBORDINATING THE SEVERANCE
SUBLEASES TO THE PROJECT LOAN MORTGAGE AND THE GROUND LEASE, DATED AS OF EVEN
DATE HEREWITH.

 


SECTION 2.03                                            CONSTRUCTION LOAN
DISBURSEMENT AGREEMENT.  THE CONSTRUCTION LOAN DISBURSEMENT AGREEMENT (THE
“CONSTRUCTION LOAN DISBURSEMENT AGREEMENT”) AMONG BORROWER, DISBURSEMENT AGENT,
AND AGENT, FOR ITSELF AND ON BEHALF OF LENDERS, DATED AS OF EVEN DATE HEREWITH.

 


SECTION 2.04                                            ASSIGNMENTS OF
CONTRACTS.  (A)  THE ASSIGNMENT OF CONTRACTS - BORROWER (THE “ASSIGNMENT OF
CONTRACTS - BORROWER”) FROM BORROWER IN FAVOR OF AGENT FOR THE BENEFIT OF AGENT
AND LENDERS, DATED AS OF EVEN DATE HEREWITH.

 


(B)                                 THE ASSIGNMENT OF CONTRACTS - FC MEMBER (THE
“ASSIGNMENT OF CONTRACTS - FC”) FROM FC MEMBER IN FAVOR OF AGENT FOR THE BENEFIT
OF AGENT AND LENDERS, DATED AS OF EVEN DATE HEREWITH.

 

33

--------------------------------------------------------------------------------


 


(C)                                  THE ASSIGNMENT OF CONTRACTS - NYTC MEMBER
(THE “ASSIGNMENT OF CONTRACTS - NYTC”) FROM NYTC MEMBER IN FAVOR OF AGENT FOR
THE BENEFIT OF AGENT AND LENDERS, DATED AS OF EVEN DATE HEREWITH.


 


SECTION 2.05                                            ASSIGNMENT OF LEASES. 
(A) THAT CERTAIN PROJECT LOAN ASSIGNMENT OF LEASES AND RENTS FROM BORROWER AND
THE MEMBERS IN FAVOR OF INITIAL AGENT, FOR THE BENEFIT OF INITIAL AGENT AND
LENDERS, AND AGENT, FOR THE BENEFIT OF AGENT AND LENDERS, DATED AS OF EVEN DATE
HEREWITH (THE “PROJECT LOAN ASSIGNMENT OF LEASES”).

 


SECTION 2.06                                            GUARANTIES.  (A)  THE
NON-RECOURSE CARVEOUTS GUARANTY (FC GUARANTOR) (THE “FC NON-RECOURSE CARVEOUTS
GUARANTY”) FROM FC GUARANTOR IN FAVOR OF AGENT FOR THE BENEFIT OF AGENT AND
LENDERS, DATED AS OF EVEN DATE HEREWITH.

 


(B)                                 THE COMPLETION GUARANTY (FC GUARANTOR) (THE
“FC COMPLETION GUARANTY”) FROM FC GUARANTOR IN FAVOR OF AGENT FOR THE BENEFIT OF
AGENT AND LENDERS, DATED AS OF EVEN DATE HEREWITH.


 


(C)                                  THE NON-RECOURSE CARVEOUTS GUARANTY (NYTC
GUARANTOR) (THE “NYTC NON-RECOURSE CARVEOUTS GUARANTY”) FROM NYTC GUARANTOR IN
FAVOR OF AGENT FOR THE BENEFIT OF AGENT AND LENDERS, DATED AS OF EVEN DATE
HEREWITH.


 


(D)                                 THE COMPLETION GUARANTY (NYTC GUARANTOR)
(THE “NYTC COMPLETION GUARANTY”) IN FAVOR OF AGENT FOR THE BENEFIT OF AGENT AND
LENDERS, DATED AS OF EVEN DATE HEREWITH.


 


SECTION 2.07                                            FEE SIDE LETTER.  THE
SIDE LETTER FROM AGENT TO BORROWER DATED AS OF EVEN DATE HEREWITH PURSUANT TO
WHICH BORROWER HAS AGREED TO MAKE CERTAIN PAYMENTS TO AGENT (THE “SIDE LETTER
RE: FEES”).

 


SECTION 2.08                                            DISCLOSURE SIDE LETTER. 
THE SIDE LETTER FROM BORROWER TO AGENT DATED AS OF EVEN DATE HEREWITH PURSUANT
TO WHICH BORROWER HAS DISCLOSED OR SUBMITTED TO AGENT, AND AGENT HAS APPROVED,
CERTAIN MATTERS, SCHEDULES, FORMS AND DOCUMENTS REFERRED TO HEREIN (THE
“DISCLOSURE SIDE LETTER”).

 


ARTICLE 3


 


AGREEMENT TO LEND AND
PAYMENT OF PROJECT LOAN


 

Subject to the terms and conditions set forth in this Agreement and each
Borrower Entity’s compliance with all of the provisions hereof and in the other
Loan Documents, and relying on each Borrower Entity’s representations,
warranties and covenants set forth herein and the other Loan Documents, Lenders
severally and not jointly agree to make Advances of the Project Loan to Borrower
from time to time and Borrower agrees to borrow from Lenders up to the Project
Loan Amount, in accordance with the provisions hereof, during the period from
the date hereof to the Maturity Date in

 

34

--------------------------------------------------------------------------------


 

an aggregate principal amount of up to the Project Loan Amount, to be used by
Borrower to pay Project Loan Costs actually incurred in connection with the
construction of the Project.

 


SECTION 3.01                                            ADVANCES.  EACH BUDGET
REFLECTS, BY CATEGORY AND LINE ITEMS, THE PURPOSES AND THE AMOUNTS FOR WHICH
FUNDS TO BE ADVANCED BY LENDERS UNDER THIS AGREEMENT ARE TO BE USED.  LENDERS
SHALL NOT BE REQUIRED TO DISBURSE FOR ANY CATEGORY OR LINE ITEM OF PROJECT LOAN
COSTS WITH RESPECT TO THE FC UNITS OR THE NYTC UNITS MORE THAN THE AMOUNT
SPECIFIED THEREFOR IN THE APPLICABLE BUDGET, SUBJECT TO CHANGES APPROVED BY
AGENT IN ACCORDANCE WITH SECTIONS 3.02, 3.03, 3.20 AND 7.11 HEREOF (OR OTHER
REALLOCATIONS APPROVED BY AGENT).  NO LENDER IS OBLIGATED TO FUND AMOUNTS IN
EXCESS OF ITS RATABLE SHARE OF THE PROJECT LOAN AMOUNT AND NOT MORE THAN ITS
RATABLE SHARE OF ANY CATEGORY OR LINE ITEM SET FORTH IN ANY BUDGET.

 


SECTION 3.02                                            COST OVERRUNS.  EACH
BUDGET SHALL, WITH RESPECT TO EACH DRAW REQUEST, BE REVISED TO ADDRESS ANY
CHANGE OR ANTICIPATED CHANGE IN PROJECT LOAN COSTS THAT BORROWER IS AWARE OF
WHICH WILL INCREASE A CATEGORY OR LINE ITEM OF PROJECT LOAN COSTS REFLECTED IN
ANY BUDGET (INCLUDING ALL ANTICIPATED COSTS OF ALL CHANGE ORDERS, REGARDLESS OF
WHETHER THE AMOUNT OF SUCH CHANGE ORDER AND/OR ANY EXTENSION OF TIME WITH
RESPECT THERETO HAS BEEN AGREED TO AND REGARDLESS OF WHETHER WORK ON SUCH CHANGE
ORDER HAS COMMENCED).  LENDERS SHALL HAVE NO OBLIGATION TO MAKE ANY FURTHER
ADVANCES WITH RESPECT TO THE UNITS WHICH ARE THE SUBJECT OF SUCH REVISED BUDGET
UNLESS AND UNTIL SUCH REVISED BUDGET IS APPROVED BY AGENT, SUCH APPROVAL NOT TO
BE UNREASONABLY WITHHELD OR DELAYED.

 


SECTION 3.03                                            CONTINGENCY RESERVES. 
AT ANY TIME AND FROM TIME TO TIME, THE AMOUNTS ALLOCATED IN EACH BUDGET AS
PROJECT LOAN CONTINGENCY SHALL BE DISBURSED OR MOVED TO ANOTHER LINE ITEM UPON
REQUEST BY BORROWER AND UPON APPROVAL BY AGENT, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD, AND MAY BE USED ONLY FOR PROJECT LOAN COSTS SET FORTH IN
THE APPLICABLE BUDGET FOR WHICH SUCH CONTINGENCY HAS BEEN RESERVED.

 


SECTION 3.04                                            STORED MATERIALS. 
LENDERS SHALL NOT BE REQUIRED TO DISBURSE ANY FUNDS FOR ANY MATERIALS, MACHINERY
OR OTHER PERSONAL PROPERTY NOT YET INCORPORATED INTO THE PROJECT (THE “STORED
MATERIALS”), UNLESS AGENT RECEIVES REASONABLY SATISFACTORY EVIDENCE THAT:

 


(A)                                  THE STORED MATERIALS ARE, OR WILL BE, UPON
PAYMENT WITH DISBURSED FUNDS, OWNED BY BORROWER, AS EVIDENCED, TO THE EXTENT
REQUIRED BY AGENT, BY BILLS OF SALE, CERTIFICATES OF TITLE OR OTHER REASONABLY
SATISFACTORY EVIDENCE;


 


(B)                                 THE STORED MATERIALS ARE FABRICATED OR
UNFABRICATED COMPONENTS CONFORMING TO THE PLANS AND SPECIFICATIONS AND READY FOR
INCORPORATION INTO THE PROJECT;


 


(C)                                  THE STORED MATERIALS ARE PROPERLY
IDENTIFIED AND ADEQUATELY PROTECTED, AS EVIDENCED BY A LETTER FROM BORROWER, THE
GENERAL CONTRACTOR, THE

 

35

--------------------------------------------------------------------------------


 

appropriate Major Contractor or Major Subcontractor or another Person reasonably
acceptable to Agent;

 


(D)                                 THE STORED MATERIALS ARE STORED AT THE
PREMISES OR AT SUCH OTHER SITE AS AGENT SHALL REASONABLY APPROVE, WHICH SITE HAS
BEEN SPECIFICALLY IDENTIFIED TO AGENT, AND ARE PROTECTED AGAINST THEFT AND
DAMAGE;

 


(E)                                  THE STORED MATERIALS WILL BE PAID FOR IN
FULL (LESS THE RETAINAGE, IF ANY) WITH THE FUNDS TO BE DISBURSED, AND ALL LIEN
RIGHTS OR CLAIMS OF THE SUPPLIER WILL BE RELEASED SIMULTANEOUSLY WITH FULL
PAYMENT OF ALL AMOUNTS REQUIRED TO BE PAID FOR SUCH STORED MATERIALS AND ALL
AMOUNTS, IF ANY, REQUIRED TO BE PAID TO THE SUPPLIER THEREOF WITH RESPECT TO THE
INSTALLATION THEREOF (INCLUDING ANY RETAINAGE, IF ANY);


 


(F)                                    AGENT HAS OR WILL HAVE UPON PAYMENT WITH
DISBURSED FUNDS A PERFECTED, FIRST PRIORITY SECURITY INTEREST IN THE STORED
MATERIALS (AND WITH RESPECT TO STORED MATERIALS NOT STORED AT THE PREMISES,
BORROWER SHALL EXECUTE AND DELIVER TO AGENT ANY AND ALL UNIFORM COMMERCIAL CODE
FINANCING STATEMENTS OR SIMILAR FILINGS REQUIRED BY THE LAWS OF ANY JURISDICTION
NECESSARY TO GRANT AGENT SUCH SECURITY INTEREST IN SUCH STORED MATERIALS);


 


(G)                                 THE STORED MATERIALS ARE INSURED FOR AN
AMOUNT EQUAL TO THEIR REPLACEMENT COSTS IN ACCORDANCE WITH SECTION 2.05 OF THE
PROJECT LOAN MORTGAGE;


 


(H)                                 THE COST OF STORED MATERIALS NOT STORED AT
THE PREMISES IN THE AGGREGATE AT ANY TIME IS NOT MORE THAN $25,000,000.00, OR
SUCH GREATER AMOUNT AS MAY BE REASONABLY APPROVED BY AGENT; AND


 


(I)                                     THE CONSTRUCTION CONSULTANT SHALL HAVE
CONFIRMED THE ACCURACY OF THE LETTER REQUIRED IN SUBPARAGRAPH (C) ABOVE, AND IN
CONNECTION THEREWITH THE CONSTRUCTION CONSULTANT MAY, BUT SHALL NOT BE REQUIRED
TO, VISIT THE SITE OF AND INSPECT THE STORED MATERIALS AT BORROWER’S EXPENSE.


 


SECTION 3.05                                            AMOUNT OF EACH ADVANCE. 
(A)  THE PROCEEDS OF THE BUILDING LOAN AND PROJECT LOAN SHALL, ASSUMING
SATISFACTION OF ALL APPLICABLE CONDITIONS PRECEDENT, BE ADVANCED (X) IN
ACCORDANCE WITH THE COST ALLOCATION METHODOLOGY (SUBJECT TO SECTION 3.20 HEREOF)
AND (Y) IN AMOUNTS WHICH SHALL BE EQUAL TO THE AGGREGATE OF THE BUILDING LOAN
COSTS AND PROJECT LOAN COSTS INCURRED BY BORROWER WITH RESPECT TO EACH OF THE FC
UNITS AND THE NYTC UNITS (MEASURED INDIVIDUALLY) AND ALREADY PAID, OR DUE AND
PAYABLE THROUGH THE END OF THE PERIOD COVERED BY THE DRAW REQUEST IN QUESTION,
ON THE BASIS OF THE DOCUMENTED COST OF STORED MATERIALS AND OF THE WORK AND
ITEMS IN PLACE OR COMPLETED, LESS THE FOLLOWING AMOUNTS WITH RESPECT TO EACH OF
THE FC UNITS AND THE NYTC UNITS, MEASURED INDIVIDUALLY (WITHOUT DUPLICATION): 
(I) THE AGGREGATE AMOUNT OF ANY ADVANCES PREVIOUSLY MADE HEREUNDER AND UNDER THE
BUILDING LOAN AGREEMENT BY LENDERS WITH RESPECT TO SUCH UNITS, MEASURED
INDIVIDUALLY, ALLOCABLE TO SUCH UNITS AS OF THE DATE OF THE APPLICABLE BUILDING
LOAN ADVANCE AND PROJECT LOAN ADVANCE); (II) ANY BUILDING LOAN COSTS AND PROJECT
LOAN COSTS WITH RESPECT TO SUCH UNITS COVERED BY SUCH DRAW REQUEST THAT ARE NOT
APPROVED BY AGENT; AND (III) THE INITIAL REQUIRED EQUITY FUNDS,

 

36

--------------------------------------------------------------------------------


 


AND ALL OTHER AMOUNTS CONTRIBUTED, DIRECTLY OR INDIRECTLY, BY BORROWER OR ANY
BORROWER ENTITY (WHETHER PURSUANT TO A COMPLETION DEPOSIT THAT HAS NOT BEEN
RELEASED PURSUANT TO SECTION 3.06 BELOW OR OTHERWISE) FOR BUILDING LOAN COSTS
AND PROJECT LOAN COSTS WITH RESPECT TO SUCH UNITS, BUT ONLY TO THE EXTENT
THERETOFORE ADVANCED AND USED TO PAY BUILDING LOAN COSTS OR PROJECT LOAN COSTS
OR EXPECTED TO BE ADVANCED AND SO USED PRIOR TO OR SIMULTANEOUSLY WITH THE
ADVANCE IN QUESTION.

 


(B)                                 THE EXCESS, IF ANY, OF THE BUILDING LOAN
COSTS AND PROJECT LOAN COSTS FOR EACH OF THE FC UNITS AND NYTC UNITS (MEASURED
INDIVIDUALLY) INCURRED TO THE END OF THE PERIOD COVERED BY THE DRAW REQUEST IN
QUESTION AND ALREADY PAID, OR DUE AND PAYABLE THROUGH THE END OF THE PERIOD
COVERED BY THE DRAW REQUEST IN QUESTION, OVER THE AGGREGATE ADVANCES BY LENDERS
FOR BUILDING LOAN COSTS AND PROJECT LOAN COSTS WITH RESPECT TO SUCH UNITS
(INCLUDING THE ADVANCE AND “ADVANCE” UNDER THE BUILDING LOAN WITH RESPECT TO THE
DRAW REQUEST IN QUESTION) SHALL BE PAYABLE BY BORROWER PURSUANT TO, AND FROM THE
SOURCES (OTHER THAN INITIAL REQUIRED EQUITY FUNDS) DESCRIBED IN, CLAUSE (III) OF
SECTION 3.05(A) ABOVE (AND NOT OUT OF THE PROCEEDS OF THE APPLICABLE LOAN).


 


(C)                                  [INTENTIONALLY OMITTED]


 


(D)                                 ADVANCES FOR FEES OF THE GENERAL CONTRACTOR,
BORROWER’S ARCHITECTS AND ANY PAYMENT UNDER A PERMITTED AFFILIATE CONTRACT WILL
BE PAID ONLY TO THE EXTENT THAT THEY BEAR A PROPORTIONATE RELATIONSHIP TO THE
PERCENTAGE OF COMPLETION OF THE PROJECT (OR THE APPLICABLE PORTION THEREOF), AS
DETERMINED BY THE CONSTRUCTION CONSULTANT AND ONLY AFTER TAKING INTO ACCOUNT THE
RETAINAGE, PROVIDED THAT AMOUNTS FOR “GENERAL CONDITIONS” SPECIFIED IN THE
GUARANTEED MAXIMUM PRICE CONTRACT SHALL BE FUNDED AS PROVIDED IN THE GUARANTEED
MAXIMUM PRICE CONTRACT.  ADVANCES FOR DEVELOPER “OVERHEAD” COSTS NOT COVERED BY
THE FURTHER PROVISIONS OF THIS SECTION 3.05(D) SHALL ONLY BE MADE FOR SUCH COSTS
THAT HAVE ACTUALLY BEEN INCURRED.  NO ADVANCE SHALL BE MADE FOR THE DEVELOPMENT
COST UNTIL (I) CORE AND SHELL COMPLETION SHALL HAVE BEEN ACHIEVED, (II) THE NYTC
UNITS REDEMPTION HAS OCCURRED AND (III) THE PRO FORMA DEBT SERVICE COVERAGE
RATIO SHALL BE EQUAL TO OR GREATER THAN 1.30:1.0, AND ANY SUCH ADVANCE SHALL
ONLY BE MADE WITH RESPECT TO THE PORTION OF THE DEVELOPMENT COST THEN PAYABLE
UNDER THE DEVELOPMENT AGREEMENT-ING.  ADVANCES FOR THE “DEVELOPMENT COSTS” LINE
ITEM IN THE NYTC UNITS BUDGET SHALL ONLY BE MADE WHEN, AND TO THE EXTENT THAT,
DEVELOPER IS ENTITLED TO RECEIVE PAYMENTS PURSUANT TO, AND IN ACCORDANCE WITH,
EXHIBIT K OF THE DEVELOPMENT AGREEMENT-NYTC.  ADVANCES SHALL BE MADE TO PAY FC
41ST STREET THE LEASING INCENTIVE FEE (AS DEFINED IN THE FC OPERATING AGREEMENT)
ONLY WHEN, AND TO THE EXTENT THAT, FC 41ST IS ENTITLED TO SUCH FEE UNDER THE
TERMS AND CONDITIONS OF THE FC OPERATING AGREEMENT.  AFTER GIVING EFFECT TO THE
DISTRIBUTION IN THE AMOUNT OF $11,590,343 TO BE MADE ON THE DATE HEREOF, ANY
ADVANCES FOR THE “SITE MANAGEMENT” LINE ITEM IN THE FC UNITS BUDGET SHALL ONLY
BE MADE IN AN AMOUNT NOT MORE THAN THE QUOTIENT OF (X) THE THEN-REMAINING AMOUNT
OF SUCH LINE ITEM, DIVIDED BY (Y) THE THEN-NUMBER OF MONTHS (ROUNDED TO THE
NEAREST WHOLE NUMBER) REMAINING UNTIL FINAL COMPLETION, BASED ON THE
THEN-CURRENT CONSTRUCTION SCHEDULE.  SUBJECT TO THE FULFILLMENT OF ALL
CONDITIONS PRECEDENT TO THE MAKING OF AN ADVANCE, AND PROVIDED THAT NYTC MEMBER
SHALL HAVE MADE AN ADDITIONAL EQUITY CONTRIBUTION IN THE AMOUNT OF
$11,649,593.00, FROM AND AFTER THE COMPLETION DATE, ADVANCES MAY BE REQUESTED BY
FC

 

37

--------------------------------------------------------------------------------


 


MEMBER FOR THE AMOUNT OF THE TRUE-UP PAYMENT PROVIDED FOR IN SECTION 3.01(C) OF
THE OPERATING AGREEMENT.  FROM AND AFTER THE INITIAL CONSTRUCTION ADVANCE,
ADVANCES MAY BE REQUESTED IN THE AMOUNT OF THE “OVERBUDGETED” PORTION OF ANY
LINE ITEM IN THE NYTC UNITS BUDGET PURSUANT TO CLAUSE (A), (B) OR (C) OF THE
FIRST SENTENCE OF SECTION 7.11(D) (AND THE PROCEEDS OF ALL SUCH ADVANCES SHALL
BE DISBURSED TO NYTC MEMBER OR ITS DESIGNEE) SUBJECT, HOWEVER, TO FULFILLMENT OF
ALL CONDITIONS PRECEDENT TO THE MAKING OF AN ADVANCE AND SECTION 7.35(B) HEREOF.


 


(E)                                  ALL SUMS ADVANCED BY LENDERS PURSUANT TO
ANY PROVISION OF ANY PROJECT LOAN DOCUMENT, EXCEPT SO-CALLED “PROTECTIVE
ADVANCES” PURSUANT TO ANY REMEDIAL PROVISION OF ANY PROJECT LOAN DOCUMENT,
INSURANCE OR CONDEMNATION PROCEEDS, FUNDS IN THE COMPLETION DEPOSIT OR OTHER
FUNDS (OTHER THAN FUNDS FROM LENDERS) ON DEPOSIT OR ESCROWED WITH AGENT PURSUANT
TO THE PROVISIONS HEREOF, SHALL BE DEEMED ADVANCES OF THE PROJECT LOAN.


 


(F)                                    NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT, NO ADVANCE SHALL BE MADE
HEREUNDER OR UNDER THE BUILDING LOAN AGREEMENT FOR COSTS SHOWN IN THE FC UNITS
BUDGET OR FOR COSTS SHOWN IN THE NYTC UNITS BUDGET (I) IF SUCH ADVANCE WOULD
CAUSE THE AGGREGATE AMOUNTS OF ALL ADVANCES HEREUNDER AND UNDER THE BUILDING
LOAN AGREEMENT WITH RESPECT TO SUCH BUDGET TO EXCEED THE APPLICABLE MAXIMUM
AMOUNT OR (II) IF SUCH ADVANCE WOULD CAUSE THE AGGREGATE AMOUNT OF ALL ADVANCES
HEREUNDER TO EXCEED THE PROJECT LOAN AMOUNT OR THE AGGREGATE AMOUNT OF ADVANCES
UNDER THE BUILDING LOAN AGREEMENT TO EXCEED THE BUILDING LOAN AMOUNT.


 


SECTION 3.06                                            INSUFFICIENCY OF LOAN
PROCEEDS.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, IF AT ANY
TIME OR FROM TIME TO TIME DURING THE TERM OF THIS AGREEMENT, IN AGENT’S
REASONABLE JUDGMENT (A) THE AMOUNT OF ANY LINE ITEM IN EITHER BUDGET WILL BE
INSUFFICIENT TO COVER THE COSTS OF SUCH LINE ITEM (AFTER GIVING EFFECT TO ANY
COST SAVINGS REALIZED UNDER SECTION 7.11, ANY COMPLETION DEPOSIT OR PORTION
THEREOF OR ANY “COMPLETION DEPOSIT” UNDER AND AS DEFINED IN THE BUILDING LOAN
AGREEMENT OR PORTION THEREOF NOT BEING CREDITED FOR PURPOSES OF THIS CLAUSE (A)
TO ANOTHER LINE ITEM, OR ANY OTHER OTHER FUNDS) AND/OR (B) EITHER OF THE BUDGETS
IS NOT IN BALANCE (AS DEFINED BELOW), THEN NO FURTHER ADVANCES OR “ADVANCES” (AS
DEFINED IN THE BUILDING LOAN AGREEMENT) SHALL BE MADE UNTIL BORROWER EITHER (I)
DEPOSITS THE AMOUNT OF SUCH DEFICIENCY (THE “COMPLETION DEPOSIT”) WITH AGENT, IN
CASH, OR BY MEANS OF OTHER SECURITY IN FORM, SUBSTANCE AND AMOUNT REASONABLY
SATISFACTORY TO AGENT, (II) TO THE EXTENT PERMITTED UNDER SECTION 3.03 HEREOF
AND SECTION 3.03 OF THE BUILDING LOAN AGREEMENT, ALLOCATES A PORTION OF AN
APPLICABLE PROJECT LOAN CONTINGENCY OR “BUILDING LOAN CONTINGENCY” (AS DEFINED
IN THE BUILDING LOAN AGREEMENT) TO SUCH INSUFFICIENCY, AND/OR (III) TO THE
EXTENT PERMITTED UNDER SECTION 7.11 HEREOF AND SECTION 7.11 OF THE BUILDING LOAN
AGREEMENT, REALLOCATES COST SAVINGS WITHIN THE APPLICABLE BUDGET TO OFFSET SUCH
DEFICIENCY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND THE BUILDING LOAN
AGREEMENT.  “IN BALANCE” SHALL MEAN THAT THE SUM OF (1) THE APPLICABLE MAXIMUM
AMOUNT PLUS (2) ALL AMOUNTS IN THE COLLECTION ACCOUNTS ATTRIBUTABLE TO A
PERMITTED LEASE WHOSE DEMISED PREMISES ARE IN THE APPLICABLE UNITS, AND (3) THE
BALANCE OF ANY MONIES IN ANY COMPLETION DEPOSIT, BORROWER LC DEPOSIT OR
“COMPLETION DEPOSIT” OR “BORROWER

 

38

--------------------------------------------------------------------------------


 


LC DEPOSIT” (AS SUCH TERMS ARE DEFINED IN THE BUILDING LOAN AGREEMENT),
PREVIOUSLY MADE WITH RESPECT TO THE APPLICABLE BUDGET, IS SUFFICIENT TO MEET ALL
REMAINING BUILDING LOAN COSTS AND PROJECT LOAN COSTS SHOWN IN THE APPLICABLE
BUDGET (SUBJECT TO SECTION 4.02(E)(9) HEREOF).  PORTIONS OF ANY COMPLETION
DEPOSIT OR ANY “COMPLETION DEPOSIT” (AS DEFINED IN THE BUILDING LOAN AGREEMENT)
(INCLUDING, IN EACH CASE, ANY INTEREST EARNED THEREON) HELD BY AGENT WITH
RESPECT TO EITHER BUDGET SHALL BE APPLIED TO PROJECT LOAN COSTS OR BUILDING LOAN
COSTS SIMULTANEOUSLY WITH THE MAKING OF THE IMMEDIATELY SUCCEEDING ADVANCE AS
OTHER FUNDS, BUT ONLY UPON SATISFACTION OF THE TERMS APPLICABLE TO THE MAKING OF
ADVANCES SET FORTH IN THIS AGREEMENT AND IN THE OTHER PROJECT LOAN DOCUMENTS (IF
SUCH ADVANCE RELATES TO PROJECT LOAN COSTS) OR THE TERMS APPLICABLE TO THE
MAKING OF ADVANCES SET FORTH IN THE BUILDING LOAN AGREEMENT AND THE OTHER
BUILDING LOAN DOCUMENTS (IF SUCH ADVANCE RELATES TO BUILDING LOAN COSTS) (BUT NO
SUCH RELEASE OR APPLICATION SHALL BE DEEMED TO BE AN ADVANCE OF PROJECT LOAN
PROCEEDS HEREUNDER OR BUILDING LOAN PROCEEDS UNDER THE BUILDING LOAN
AGREEMENT).  ANY COMPLETION DEPOSIT SHALL (A) BE HELD BY AGENT IN AN
INTEREST-BEARING ACCOUNT PURSUANT TO A PLEDGE AND ASSIGNMENT AGREEMENT IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT, WHICH AGREEMENT BORROWER SHALL
EXECUTE AND DELIVER TO AGENT SIMULTANEOUSLY WITH THE DELIVERY OF THE FIRST
MONIES CONSTITUTING A PART OF SUCH DEPOSIT AND (B) CONSTITUTE (TOGETHER WITH THE
INTEREST EARNED THEREON) ADDITIONAL COLLATERAL FOR THE PROJECT LOAN AND BUILDING
LOAN.  NOTWITHSTANDING ANY OF THE FOREGOING, DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT, AGENT MAY APPLY COMPLETION DEPOSITS IN SUCH MANNER AS AGENT SHALL
DETERMINE.

 


SECTION 3.07                                            QUALITY OF WORK.  (A) 
NO ADVANCE OR ANY PORTION THEREOF SHALL BE MADE WITH RESPECT TO DEFECTIVE WORK,
WORK THAT IS NOT IN SUBSTANTIAL COMPLIANCE WITH THE PLANS AND SPECIFICATIONS OR
IN COMPLIANCE WITH THE PUBLIC PROJECT AGREEMENTS OR WORK WHICH DOES NOT COMPLY
WITH ALL LEGAL REQUIREMENTS APPLICABLE TO THE CONSTRUCTION OF THE PROJECT, EACH
AS REASONABLY DETERMINED BY THE CONSTRUCTION CONSULTANT AND AGENT.  LENDERS
SHALL, SUBJECT TO COMPLIANCE BY BORROWER WITH ALL OTHER APPLICABLE REQUIREMENTS
OF THIS AGREEMENT, ADVANCE ON THE DATE OF THE NEXT ADVANCE THE REMAINDER OF ANY
SUCH ADVANCE OR PORTION THEREOF PREVIOUSLY NOT DISBURSED UNDER THIS
SECTION AFTER CONSTRUCTION CONSULTANT NOTIFIES AGENT THAT THE UNSATISFACTORY
WORK HAS BEEN CORRECTED.

 


(B)                                 THE MAKING OF AN ADVANCE BY LENDERS SHALL
NOT CONSTITUTE ANY LENDER’S OR AGENT’S APPROVAL OR ACCEPTANCE OF THE
CONSTRUCTION THERETOFORE COMPLETED OR A WAIVER OF ANY OF THE CONDITIONS TO
LENDERS’ OBLIGATION TO MAKE FUTURE ADVANCES, NOR IN THE EVENT THAT BORROWER IS
UNABLE TO SATISFY ANY SUCH CONDITION, SHALL ANY SUCH FAILURE TO REQUIRE THAT
SUCH CONDITION BE SATISFIED HAVE THE EFFECT OF PRECLUDING AGENT FROM THEREAFTER
REQUIRING THAT SUCH CONDITION BE SATISFIED AND REFUSING TO MAKE AN ADVANCE. 
AGENT’S OR CONSTRUCTION CONSULTANT’S INSPECTION AND APPROVAL OF THE PLANS AND
SPECIFICATIONS, THE CONSTRUCTION OF THE PROJECT, OR THE WORKMANSHIP AND
MATERIALS USED THEREIN, SHALL IMPOSE NO LIABILITY OF ANY KIND ON LENDERS, AGENT
OR CONSTRUCTION CONSULTANT, THE SOLE OBLIGATION OF LENDERS AS THE RESULT OF SUCH
INSPECTION AND APPROVAL BEING TO MAKE THE ADVANCES IF, AND TO THE EXTENT,
REQUIRED BY THIS AGREEMENT.

 

39

--------------------------------------------------------------------------------


 


SECTION 3.08                                            INITIAL REQUIRED EQUITY
FUNDS; NET PROCEEDS; NET AWARD OR PROCEEDS.  (A) ALL INITIAL REQUIRED EQUITY
FUNDS SHALL HAVE BEEN EXPENDED BEFORE ANY ADVANCES OF THE PROJECT LOAN SHALL BE
MADE.  ALL NET PROCEEDS AND NET AWARD OR PROCEEDS, IF ANY, THAT ARE HELD BY
AGENT AND MADE AVAILABLE TO BORROWER PURSUANT TO SECTION 2.05(M) OR
SECTION 2.06, AS APPLICABLE, OF THE PROJECT LOAN MORTGAGE, SHALL HAVE BEEN
EXPENDED BEFORE ANY ADDITIONAL ADVANCES OF THE PROJECT LOAN SHALL BE MADE.

 


(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
SECTION 3.08(A), IF THERE IS AN “OVERBUDGETED” LINE ITEM IN THE NYTC UNITS
BUDGET PURSUANT TO CLAUSE (A), (B) OR (C) OF THE FIRST SENTENCE OF
SECTION 7.11(D) PRIOR TO THE CONTRIBUTION OF ALL OF THE INITIAL REQUIRED EQUITY
FUNDS, THE INITIAL REQUIRED EQUITY FUNDS AND THE MAXIMUM AMOUNT-NYTC SHALL EACH
BE REDUCED BY THE AMOUNT OF SUCH COST SAVINGS.


 


SECTION 3.09                                            PAYMENT OF
INDEBTEDNESS.  ON THE MATURITY DATE THE ENTIRE INDEBTEDNESS SHALL BE DUE AND
PAYABLE.


 


SECTION 3.10                                            PAYMENT OF INTEREST. 
(A) SUBJECT TO PARAGRAPH (B) OF THIS SECTION 3.10, THE OUTSTANDING PRINCIPAL
SHALL BEAR INTEREST AT THE INTEREST RATE UNTIL THE MATURITY DATE.  INTEREST ON
THE OUTSTANDING PRINCIPAL SHALL (SUBJECT TO SECTION 3.15 HEREOF) BE DUE AND
PAYABLE IN ARREARS ON THE FIRST BUSINESS DAY OF EACH CALENDAR MONTH.

 


(B)                                 THE OUTSTANDING PRINCIPAL, AND ANY INTEREST
(BUT NOT ANY INTEREST NOT PAID WHEN DUE BECAUSE AGENT AND/OR LENDERS DO NOT
COMPLY WITH SECTION 5.03(B) HEREOF), FEE OR OTHER AMOUNT PAYABLE HEREUNDER OR
UNDER ANY OTHER PROJECT LOAN DOCUMENT THAT IS NOT PAID WHEN DUE (AFTER GIVING
EFFECT TO ANY APPLICABLE GRACE PERIOD EXPRESSLY REFERRED TO HEREIN OR THEREIN),
SHALL BEAR INTEREST FROM THE DUE DATE THEREOF (WITHOUT GIVING EFFECT TO ANY SUCH
GRACE PERIOD) UNTIL PAID AT THE DEFAULT RATE.  DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, THE OUTSTANDING PRINCIPAL AND ANY INTEREST, FEE OR OTHER
AMOUNT PAYABLE HEREUNDER OR UNDER ANY OTHER PROJECT LOAN DOCUMENT SHALL BEAR
INTEREST AT THE DEFAULT RATE.


 


SECTION 3.11                                            LATE CHARGE.  ANY AND
ALL AMOUNTS DUE HEREUNDER OR UNDER THE OTHER PROJECT LOAN DOCUMENTS (OTHER THAN
THE OUTSTANDING PRINCIPAL DUE ON THE MATURITY DATE) WHICH REMAIN UNPAID MORE
THAN FIVE (5) DAYS AFTER THE DATE SAID AMOUNT WAS DUE AND PAYABLE SHALL INCUR A
FEE (THE “LATE CHARGE”) OF FIVE PERCENT (5.00%) OF SAID AMOUNT, PAYABLE ON
DEMAND, WHICH SHALL BE IN ADDITION TO ALL OF AGENT’S OTHER RIGHTS AND REMEDIES
UNDER THE PROJECT LOAN DOCUMENTS.

 


SECTION 3.12                                            PREPAYMENT.  (A)  IN
ADDITION TO PREPAYMENTS MADE IN ACCORDANCE WITH THE PROJECT LOAN MORTGAGE OR
SECTIONS 7.05, 7.46 AND 7.51 HEREOF, THE THEN OUTSTANDING PRINCIPAL MAY BE
PREPAID AT ANY TIME, IN WHOLE OR IN PART, UPON NOT LESS THAN FIVE (5) BUSINESS
DAYS’ PRIOR NOTICE TO AGENT (BUT IF IN PART, IN THE PRINCIPAL AMOUNT OF
$1,000,000 OR ANY WHOLE NUMBER MULTIPLE THEREOF) ON ANY BUSINESS DAY (OTHER THAN
THE DAY IMMEDIATELY FOLLOWING THANKSGIVING DAY OR GOOD FRIDAY); PROVIDED,
HOWEVER, THAT BORROWER SHALL PAY AT THE TIME OF ANY SUCH PREPAYMENT (X) ALL
ACCRUED AND UNPAID

 

40

--------------------------------------------------------------------------------


 


INTEREST ON THE PRINCIPAL PORTION OF THE PROJECT LOAN BEING PREPAID AND (Y) ALL
“BREAKAGE” COSTS ACTUALLY INCURRED BY LENDERS AS A RESULT OF SUCH PREPAYMENT
(“BREAKAGE COSTS”), INCLUDING, WITHOUT LIMITATION, ANY EXPENSES INCURRED AS A
RESULT OF ANY TERMINATION OF ANY APPLICABLE INTEREST RATE MANAGEMENT CONTRACTS
OR “HEDGE AGREEMENTS” ENTERED INTO BY ANY LENDER.  A CERTIFICATE OF AGENT
SETTING FORTH THE AMOUNT OF BREAKAGE COSTS WHICH LENDERS ARE ENTITLED TO RECEIVE
SHALL BE BINDING AND CONCLUSIVE, ABSENT MANIFEST ERROR.  ANY PAYMENT OF THE
OUTSTANDING PRINCIPAL MADE DURING THE CONTINUATION OF AN EVENT OF DEFAULT MUST
INCLUDE ANY BREAKAGE COSTS.

 


(B)                                 PREPAYMENTS MADE IN ACCORDANCE WITH THE
PROJECT LOAN MORTGAGE OR SECTIONS 7.05, 7.46 AND 7.51 HEREOF SHALL, AT
BORROWER’S (OR THE APPLICABLE MEMBER’S) OPTION, (I) BE IMMEDIATELY USED TO
PREPAY THE LOANS OR (II) PURSUANT TO AN AGREEMENT BETWEEN BORROWER (OR THE
APPLICABLE MEMBER) AND AGENT REASONABLY SATISFACTORY TO AGENT, BE HELD BY AGENT
IN AN INTEREST BEARING ACCOUNT AS ADDITIONAL COLLATERAL FOR THE BUILDING LOAN
AND THE PROJECT LOAN UNTIL A DATE SELECTED BY BORROWER (OR THE APPLICABLE
MEMBER) THAT IS NOT LATER THAN THE FIRST BUSINESS DAY OF THE NEXT SUCCEEDING
CALENDAR MONTH (AND BORROWER (OR THE APPLICABLE MEMBER) SHALL ALSO DEPOSIT WITH
AGENT INTEREST ON THE LOANS THAT WILL ACCRUE THROUGH SUCH DATE), ON WHICH DATE
SUCH AMOUNTS (PLUS ANY INTEREST EARNED THEREON) SHALL BE APPLIED TO PREPAY THE
LOANS.  THE PROVISO CLAUSE OF THE FIRST SENTENCE OF SECTION 3.12(A) ABOVE SHALL
APPLY TO ALL PREPAYMENTS PURSUANT TO THE PRECEDING SENTENCE.


 


(C)                                  BORROWER SHALL HAVE NO RIGHT TO RECEIVE
ADVANCES OF AMOUNTS REPAID UNDER THIS AGREEMENT.


 


SECTION 3.13                                            INCREASED COSTS.  (A) 
IF, DURING THE TERM OF THE PROJECT LOAN, THERE SHALL BE ANY INCREASE IN THE COST
TO ANY LENDER OF MAINTAINING THE LIBOR RATE (INCLUDING, BUT NOT LIMITED TO, A
RESERVE REQUIREMENT), OR A REDUCTION ON THE AMOUNTS RECEIVED OR RECEIVABLE UNDER
THE PROJECT LOAN NOTES, DUE TO EITHER (I) THE INTRODUCTION OF OR ANY CHANGE IN
THE JUDICIAL OR REGULATORY INTERPRETATION OF ANY LAW OR REGULATION OR (II) THE
COMPLIANCE WITH ANY NEW GUIDELINE OR REQUEST FROM ANY CENTRAL BANK OR OTHER
GOVERNMENTAL AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW), AND PROVIDED
THAT SUCH CHANGE OR NEW GUIDELINE OR REQUEST GENERALLY AFFECTS SIMILARLY
SITUATED BANKS, FINANCIAL INSTITUTIONS OR ANY OTHER APPLICABLE TYPE OF ENTITY,
THEN BORROWER SHALL FROM TIME TO TIME PAY TO AGENT ADDITIONAL AMOUNTS SUFFICIENT
TO COMPENSATE SUCH LENDER FOR SUCH INCREASED COST.  A CERTIFICATE AS TO THE
AMOUNT OF SUCH INCREASED COST, EXPLAINING THE REASON FOR AND SHOWING THE
CALCULATION OF SUCH INCREASED COST, ALL IN REASONABLE DETAIL, SUBMITTED TO
BORROWER BY AGENT OR ANY LENDER, SHALL BE CONCLUSIVE AND BINDING FOR ALL
PURPOSES, ABSENT MANIFEST ERROR.

 


(B)                                 IF AGENT REASONABLY DETERMINES THAT
COMPLIANCE WITH ANY NEW LAW OR REGULATION OR ANY NEW GUIDELINE OR REQUEST FROM
ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY (WHETHER OR NOT HAVING THE
FORCE OF LAW) AFFECTS OR WOULD AFFECT THE AMOUNT OF CAPITAL REQUIRED OR EXPECTED
TO BE MAINTAINED BY ANY LENDER OR ANY PERSON CONTROLLING ANY LENDER AND THAT THE
AMOUNT OF SUCH CAPITAL IS INCREASED BY OR BASED UPON THE EXISTENCE OF THE
PROJECT LOAN NOTES, AND PROVIDED THAT SUCH CHANGE OR NEW GUIDELINE OR REQUEST
GENERALLY AFFECTS SIMILARLY SITUATED BANKS, FINANCIAL INSTITUTIONS OR ANY OTHER

 

41

--------------------------------------------------------------------------------


 


APPLICABLE TYPE OF ENTITY, THEN BORROWER SHALL PAY TO AGENT OR ANY SUCH LENDER,
FROM TIME TO TIME AS SPECIFIED BY AGENT OR ANY SUCH LENDER, ADDITIONAL ACTUAL
AMOUNTS SUFFICIENT TO COMPENSATE EACH LENDER OR SUCH PERSON IN THE LIGHT OF SUCH
CIRCUMSTANCES.  A CERTIFICATE AS TO SUCH AMOUNTS, EXPLAINING THE REASON FOR AND
SHOWING THE CALCULATION OF SUCH AMOUNTS, ALL IN REASONABLE DETAIL, SUBMITTED TO
BORROWER BY AGENT OR ANY LENDER, SHALL BE CONCLUSIVE AND BINDING FOR ALL
PURPOSES, ABSENT MANIFEST ERROR.


 


(C)                                  AGENT SHALL ENDEAVOR TO GIVE BORROWER
NOTICE OF ANY EVENT GIVING RISE TO A PAYMENT UNDER THIS SECTION REASONABLY
PROMPTLY UPON IT BEING MADE AWARE OF SUCH EVENT.


 


(D)                                 IF A LENDER INCURS INCREASED COSTS PURSUANT
TO SECTION 3.13(A) HEREOF, SUCH LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE
A DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS INTEREST IN THE LOAN OR TO
ASSIGN ITS INTEREST IN THE LOAN TO ANOTHER OF ITS OFFICES, BRANCHES OR
AFFILIATES IF, IN SUCH LENDER’S JUDGMENT, SUCH DESIGNATION OR ASSIGNMENT (I)
WOULD ELIMINATE OR REDUCE SUCH INCREASED COSTS OR ANY FUTURE INCREASED COSTS AND
(II) WOULD NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD
NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER IN ANY RESPECT.


 


(E)                                  THE PROVISIONS OF THIS SECTION 3.13 SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF ALL AMOUNTS PAYABLE
UNDER THE PROJECT LOAN NOTES OR THE OTHER PROJECT LOAN DOCUMENTS.


 


SECTION 3.14                                            ILLEGALITY AND INABILITY
TO DETERMINE.  (A)  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR THE
PROJECT LOAN NOTES, IF AT ANY TIME AFTER THE DATE HEREOF AGENT SHALL NOTIFY
BORROWER THAT (I) AGENT IS UNABLE TO DETERMINE THE LIBOR RATE, (II) THE MAKING
OR CONTINUANCE OF A LIBOR RATE LOAN HAS BEEN MADE (X) UNLAWFUL BY LAW OR
GOVERNMENTAL RULE, REGULATION OR ORDER, (Y) IMPOSSIBLE BY COMPLIANCE BY ANY
LENDER WITH ANY NEW GOVERNMENTAL REQUEST (WHETHER OR NOT HAVING THE FORCE OF
LAW) OR ANY CHANGE IN THE JUDICIAL OR REGULATORY INTERPRETATION OF ANY LAW OR
REGULATION, OR (Z) IMPRACTICABLE AS A RESULT OF A CONTINGENCY OCCURRING AFTER
THE DATE OF THIS AGREEMENT WHICH MATERIALLY AND ADVERSELY AFFECTS THE INTERBANK
EURODOLLAR MARKET, OR (III) DUE TO CIRCUMSTANCES AFFECTING THE LIBOR RATE MARKET
GENERALLY, THE LIBOR RATE WILL NOT ADEQUATELY REFLECT THE COST TO LENDERS OF
MAINTAINING SUCH LIBOR RATE IN EFFECT, THEN THE INTEREST RATE IN EFFECT FOR THE
OUTSTANDING PRINCIPAL SHALL AUTOMATICALLY CONVERT TO THE BASE RATE PLUS ONE
PERCENT (1%) AND THE DEFAULT RATE IN EFFECT ON THE OUTSTANDING PRINCIPAL SHALL
AUTOMATICALLY CONVERT TO THE BASE RATE PLUS SIX PERCENT (6%); UNLESS, IN THE
CASE OF CLAUSE (III), WITHIN FIVE (5) BUSINESS DAYS OF NOTICE FROM AGENT
THEREOF, BORROWER PAYS THE DIFFERENCE IN COST TO LENDERS OF MAINTAINING SUCH
LIBOR RATE IN EFFECT.

 


(B)                                 IF THE CIRCUMSTANCE DESCRIBED IN
SUBPARAGRAPH (A) IS ELIMINATED, THE INTEREST RATE SHALL AUTOMATICALLY CONVERT
BACK TO THE LIBOR RATE.


 


SECTION 3.15                                            PAYMENTS AND
COMPUTATIONS.  (A)  ALL PAYMENTS DUE UNDER THE PROJECT LOAN DOCUMENTS SHALL BE
RECEIVED BY AGENT NOT LATER THAN 2:00 P.M. (NEW YORK CITY TIME) ON THE DAY WHEN
DUE IN U.S. DOLLARS TO AGENT TO THE ACCOUNT

 

42

--------------------------------------------------------------------------------


 


SPECIFIED IN THE PROJECT LOAN NOTES.  ANY PAYMENT RECEIVED BY AGENT AFTER 2:00
P.M. (NEW YORK CITY TIME) SHALL BE DEEMED TO HAVE BEEN MADE ON THE NEXT
SUCCEEDING BUSINESS DAY.  ANY PAYMENT DUE UNDER ANY PROJECT LOAN DOCUMENT WHICH
IS TIMELY PAID TO AGENT SHALL BE DEEMED, AS BETWEEN THE PERSON MAKING SUCH
PAYMENT AND LENDERS, TO HAVE BEEN TIMELY PAID.

 


(B)                                 ALL COMPUTATIONS OF INTEREST SHALL BE MADE
BY AGENT ON THE BASIS OF A YEAR OF 360 DAYS, IN EACH CASE FOR THE ACTUAL NUMBER
OF DAYS OCCURRING IN THE PERIOD FOR WHICH SUCH INTEREST IS PAYABLE.  EACH
DETERMINATION BY AGENT OF AN INTEREST RATE HEREUNDER SHALL BE CONCLUSIVE AND
BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR.


 


(C)                                  WHENEVER ANY PAYMENT HEREUNDER SHALL BE
STATED TO BE DUE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE
ON THE IMMEDIATELY SUCCEEDING BUSINESS DAY.


 


SECTION 3.16                                            NET PAYMENT; TAXES. 
(A)  ALL PAYMENTS TO LENDERS UNDER ANY PROJECT LOAN DOCUMENT SHALL BE MADE
WITHOUT ANY SET-OFF, DEFENSE OR COUNTERCLAIM, AND FREE AND CLEAR OF, AND WITHOUT
DEDUCTION FOR ANY WITHHOLDINGS OR ON ACCOUNT OF, ANY PRESENT OR FUTURE INCOME,
EXCISE AND OTHER TAXES OF WHATEVER NATURE (OTHER THAN TAXES GENERALLY ASSESSED
ON INCOME OR RECEIPTS OF ANY LENDER OR ANY FRANCHISE TAXES IMPOSED UPON ANY
LENDER), OR ANY LEVIES, IMPOSTS, DUTIES, CHARGES OR FEES OF ANY NATURE NOW OR
HEREAFTER IMPOSED BY ANY GOVERNMENTAL AUTHORITY, AND ALL INTEREST, PENALTIES OR
OTHER LIABILITIES WITH RESPECT THERETO (COLLECTIVELY, “TAXES”).  IF ANY BORROWER
ENTITY IS COMPELLED BY LAW TO MAKE ANY SUCH DEDUCTIONS OR WITHHOLDINGS, BORROWER
SHALL (OR SHALL CAUSE SUCH OTHER BORROWER ENTITY TO) PAY SUCH ADDITIONAL AMOUNTS
AS MAY BE NECESSARY IN ORDER THAT THE NET AMOUNT RECEIVED BY LENDERS AFTER SUCH
DEDUCTIONS OR WITHHOLDINGS (INCLUDING ANY REQUIRED DEDUCTION OR WITHHOLDING ON
SUCH ADDITIONAL AMOUNTS) SHALL EQUAL THE AMOUNT EACH LENDER WOULD HAVE RECEIVED
HAD NO SUCH DEDUCTIONS OR WITHHOLDINGS BEEN MADE, AND BORROWER SHALL (OR SHALL
CAUSE SUCH OTHER BORROWER ENTITY TO) PROMPTLY PROVIDE AGENT WITH EVIDENCE
SATISFACTORY TO AGENT THAT IT HAS PAID SUCH DEDUCTIONS OR WITHHOLDINGS. 
MOREOVER, IF ANY TAXES ARE DIRECTLY ASSESSED AGAINST ANY LENDER, SUCH LENDER MAY
PAY SUCH TAXES AND BORROWER SHALL PAY SUCH ADDITIONAL AMOUNT AS MAY BE NECESSARY
IN ORDER THAT THE NET AMOUNT RECEIVED BY SUCH LENDER AFTER THE PAYMENT OF SUCH
TAXES (INCLUDING ANY TAXES ON SUCH ADDITIONAL AMOUNT) SHALL EQUAL THE AMOUNT
SUCH LENDER WOULD HAVE RECEIVED HAD NO SUCH TAXES BEEN ASSESSED.

 


(B)                                 BORROWER WILL INDEMNIFY LENDERS FOR THE FULL
AMOUNT OF TAXES (INCLUDING, WITHOUT LIMITATION, ANY TAXES IMPOSED BY ANY
JURISDICTION ON AMOUNTS PAID OR PAYABLE UNDER THIS SECTION 3.16 PAID BY LENDERS
AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST AND EXPENSES) ARISING THEREFROM
OR WITH RESPECT THERETO).  PAYMENTS PURSUANT TO THIS SECTION 3.16 SHALL BE MADE
WITHIN TEN (10) DAYS AFTER THE DATE AGENT MAKES WRITTEN DEMAND THEREFOR.


 


(C)                                  FOR PURPOSES OF THIS SECTION 3.16, THE TERM
“LENDER” SHALL INCLUDE ANY PERSON WHO, FOR PURPOSES OF THE RELEVANT LAWS
IMPOSING ANY TAXES, IS TREATED AS A SUCCESSOR OR ASSIGN IN INTEREST OF ALL OR
ANY PORTION OF AN INTEREST IN ANY PROJECT LOAN DOCUMENT, WHETHER SUCH PERSON IS
AN ASSIGNEE OR A PARTICIPANT AND WHETHER OR NOT SUCH

 

43

--------------------------------------------------------------------------------


 


PERSON IS A REGISTERED ASSIGNEE AND SHALL ALSO INCLUDE AGENT AND GMACCM IN THEIR
RESPECTIVE CAPACITIES HEREUNDER; PROVIDED, HOWEVER, THAT IF SUCH PERSON IS A
PARTICIPANT, SUCH PERSON SHALL ONLY BE ENTITLED TO RECEIVE PAYMENTS UNDER THIS
SECTION 3.16, AND BORROWER SHALL ONLY BE OBLIGATED TO MAKE PAYMENTS UNDER THIS
SECTION 3.16 WITH RESPECT TO SUCH PARTICIPANT, TO THE EXTENT THAT THE TAXES
ASSESSED AGAINST, OR PAID BY, SUCH PARTICIPANT DO NOT EXCEED THE TAXES THAT
WOULD HAVE BEEN ASSESSED AGAINST, OR PAID BY, THE LENDER FROM WHOM SUCH
PARTICIPANT ACQUIRED (WHETHER DIRECTLY OR INDIRECTLY) SUCH INTEREST.


 


(D)                                 THE AGREEMENTS AND OBLIGATIONS CONTAINED IN
THIS SECTION 3.16 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE
PAYMENT OF ALL AMOUNTS PAYABLE UNDER THE PROJECT LOAN NOTES OR THE OTHER PROJECT
LOAN DOCUMENTS.


 


(E)                                  (I)                                    
EACH NON-US LENDER SHALL DELIVER TO BORROWER AND AGENT, ON OR PRIOR TO THE DATE
OF THE APPLICABLE ASSIGNMENT AND ACCEPTANCE AGREEMENT PURSUANT TO WHICH IT
BECOMES A LENDER, (A) TWO ORIGINAL COPIES OF INTERNAL REVENUE SERVICE FORM
W8-ECI OR FORM W-8BEN (OR ANY SUCCESSOR FORMS), PROPERLY COMPLETED AND DULY
EXECUTED BY SUCH LENDER, TOGETHER WITH ANY OTHER CERTIFICATE OR STATEMENT OF
EXEMPTION REQUIRED UNDER THE CODE TO ESTABLISH THAT SUCH LENDER IS NOT SUBJECT
TO DEDUCTION OR WITHHOLDING OF UNITED STATES FEDERAL INCOME TAX WITH RESPECT TO
ANY PAYMENT TO SUCH LENDER OF PRINCIPAL, INTEREST, FEES OR OTHER AMOUNTS PAYABLE
UNDER ANY OF THE PROJECT LOAN DOCUMENTS OR (B) IF SUCH LENDER IS NOT A “BANK” OR
OTHER PERSON DESCRIBED IN SECTION 881(C)(3) OF THE CODE AND CANNOT DELIVER
EITHER INTERNAL REVENUE SERVICE FORM W8-ECI OR FORM W-8BEN PURSUANT TO CLAUSE
(A) ABOVE, A CERTIFICATE OF NON-BANK STATUS, TOGETHER WITH TWO ORIGINAL COPIES
OF INTERNAL REVENUE SERVICE FORM W-8 (OR ANY SUCCESSOR FORM), ALL PROPERLY
COMPLETED AND DULY EXECUTED BY SUCH LENDER, TOGETHER WITH ANY OTHER CERTIFICATE
OR STATEMENT OF EXEMPTION REQUIRED UNDER THE CODE TO ESTABLISH THAT SUCH LENDER
IS NOT SUBJECT TO DEDUCTION OR WITHHOLDING OF UNITED STATES FEDERAL INCOME TAX
WITH RESPECT TO ANY PAYMENT TO SUCH LENDER OF INTEREST PAYABLE UNDER ANY OF THE
PROJECT LOAN DOCUMENTS.


 

(II)                                  EACH LENDER REQUIRED TO DELIVER ANY FORMS,
CERTIFICATES OR OTHER EVIDENCE WITH RESPECT TO UNITED STATES FEDERAL INCOME TAX
WITHHOLDING MATTERS PURSUANT TO CLAUSE (I) OF SUBSECTION 3.16(E) ABOVE HEREBY
AGREES, FROM TIME TO TIME AFTER THE INITIAL DELIVERY BY SUCH LENDER OF SUCH
FORMS, CERTIFICATES OR OTHER EVIDENCE, WHENEVER A LAPSE IN TIME OR CHANGE IN
CIRCUMSTANCES RENDERS SUCH FORMS, CERTIFICATES OR OTHER EVIDENCE OBSOLETE OR
INACCURATE IN ANY MATERIAL RESPECT, THAT SUCH LENDER SHALL PROMPTLY (A) DELIVER
TO BORROWER TWO NEW ORIGINAL COPIES OF INTERNAL REVENUE SERVICE FORM W8-ECI OR
FORM W-8BEN (OR ANY SUCCESSOR FORMS) OR A CERTIFICATE OF NON-BANK STATUS AND TWO
ORIGINAL COPIES OF INTERNAL REVENUE SERVICE FORM W-8 (OR ANY SUCCESSOR FORM), AS
THE CASE MAY BE, PROPERLY COMPLETED AND DULY EXECUTED BY SUCH LENDER, TOGETHER
WITH ANY OTHER CERTIFICATE OR STATEMENT OF EXEMPTION REQUIRED IN ORDER TO
CONFIRM OR ESTABLISH THAT SUCH LENDER IS NOT SUBJECT TO DEDUCTION OR WITHHOLDING
OF UNITED STATES FEDERAL INCOME TAX WITH RESPECT TO PAYMENTS TO SUCH LENDER
UNDER

 

44

--------------------------------------------------------------------------------


 

THE PROJECT LOAN DOCUMENTS OR (B) NOTIFY BORROWER OF ITS INABILITY TO DELIVER
ANY SUCH FORMS, CERTIFICATES OR OTHER EVIDENCE.

 

(III)                               NO BORROWER ENTITY SHALL BE REQUIRED TO PAY
ANY ADDITIONAL AMOUNT TO ANY NON-US LENDER UNDER SECTION 3.16(A) HEREOF IF SUCH
LENDER SHALL HAVE FAILED TO SATISFY THE REQUIREMENTS OF SUBSECTION (I) OR
(II)(A) OF SECTION 3.16(E) ABOVE; PROVIDED THAT IF SUCH LENDER SHALL HAVE
SATISFIED THE REQUIREMENTS OF SUBSECTION (I) OF SECTION 3.16(E) ON THE DATE OF
THE ASSIGNMENT AND ACCEPTANCE AGREEMENT PURSUANT TO WHICH IT BECAME A LENDER,
NOTHING IN THIS SECTION 3.16(E)(III) SHALL RELIEVE ANY BORROWER ENTITY OF ITS
OBLIGATION TO PAY ANY ADDITIONAL AMOUNTS PURSUANT TO SECTION 3.16(A) IN THE
EVENT THAT, AS A RESULT OF ANY CHANGE IN ANY APPLICABLE LAW, TREATY OR
GOVERNMENTAL RULE, REGULATION OR ORDER, OR ANY CHANGE IN THE INTERPRETATION,
ADMINISTRATION OR APPLICATION THEREOF, SUCH LENDER IS NO LONGER PROPERLY
ENTITLED TO DELIVER FORMS, CERTIFICATES OR OTHER EVIDENCE AT A SUBSEQUENT DATE
ESTABLISHING THE FACT THAT SUCH LENDER IS NOT SUBJECT TO WITHHOLDING AS
DESCRIBED IN SECTION 3.16(E)(I).

 


SECTION 3.17                                            DISTRIBUTION TO
LENDERS.  (A)  IN THE EVENT AGENT RECEIVES CURRENT FUNDS, IN PAYMENT OF
PRINCIPAL, INTEREST OR ANY OTHER SUMS DUE HEREUNDER OF WHICH LENDERS ARE
ENTITLED TO A SHARE, ON OR PRIOR TO 2:00 P.M. (NEW YORK CITY TIME) ON ANY
BUSINESS DAY, THEN, ON SUCH DATE, AGENT WILL NOTIFY LENDERS OF THE SAME AND WILL
DISTRIBUTE LIKE FUNDS BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO EACH
LENDER RATABLY TO SUCH ACCOUNTS AT SUCH PLACES AS HAVE BEEN DESIGNATED BY THE
RESPECTIVE LENDERS IN WRITING FROM TIME TO TIME.  IF SUCH FUNDS ARE RECEIVED
AFTER 2:00 P.M. (NEW YORK CITY TIME) ON ANY BUSINESS DAY, THEN AGENT SHALL
DISTRIBUTE SUCH FUNDS NO LATER THAN THE NEXT SUCCEEDING BUSINESS DAY.  UPON
AGENT’S RECEIPT OF ANY OTHER AMOUNTS PAYABLE BY BORROWER OR ANY OTHER PERSON FOR
ITEMS OTHER THAN PRINCIPAL, INTEREST OR ANY OTHER SUMS DUE UNDER THE PROJECT
LOAN DOCUMENTS OF WHICH LENDERS ARE ENTITLED TO A SHARE PURSUANT TO THE TERMS OF
ANY PROJECT LOAN DOCUMENT OR ANY ASSIGNMENT AND ACCEPTANCE AGREEMENT, AGENT
SHALL CAUSE THE PAYMENT TO BE APPLIED IN ACCORDANCE WITH THIS AGREEMENT, THE
OTHER PROJECT LOAN DOCUMENTS AND SUCH ASSIGNMENT AND ACCEPTANCE AGREEMENT.

 


(B)                                 IF ANY LENDER SHALL OBTAIN ANY PAYMENT
(WHETHER VOLUNTARY OR INVOLUNTARY, THROUGH THE EXERCISE OF ANY RIGHT OF SET-OFF,
OR OTHERWISE) ON ACCOUNT OF THE AMOUNTS OWING TO IT IN EXCESS OF ITS RATABLE
SHARE OF PAYMENTS ON ACCOUNT OF AMOUNTS OBTAINED BY ALL LENDERS, SUCH LENDER
SHALL FORTHWITH PURCHASE FROM THE OTHER LENDERS SUCH PARTICIPATIONS IN THE
AMOUNTS OWING TO THEM AS SHALL BE NECESSARY TO CAUSE SUCH PURCHASING LENDER TO
SHARE THE EXCESS PAYMENT RATABLY WITH EACH OF THEM; PROVIDED, HOWEVER, THAT IF
ALL OR ANY PORTION OF SUCH EXCESS PAYMENT IS THEREAFTER RECOVERED FROM SUCH
PURCHASING LENDER, SUCH PURCHASE FROM EACH LENDER SHALL BE RESCINDED AND EACH
SUCH LENDER SHALL REPAY TO THE PURCHASING LENDER THE PURCHASE PRICE TO THE
EXTENT OF SUCH RECOVERY TOGETHER WITH AN AMOUNT EQUAL TO SUCH LENDER’S RATABLE
SHARE (ACCORDING TO THE PROPORTION OF (I) THE AMOUNT OF SUCH LENDER’S REQUIRED
REPAYMENT TO (II) THE TOTAL AMOUNT SO RECOVERED FROM THE PURCHASING LENDER) OF
ANY INTEREST OR OTHER AMOUNT PAID OR PAYABLE BY THE PURCHASING LENDER IN RESPECT
OF THE TOTAL AMOUNT SO RECOVERED.  BORROWER AGREES THAT ANY LENDER SO PURCHASING
A PARTICIPATION FROM ANOTHER LENDER PURSUANT TO THIS

 

45

--------------------------------------------------------------------------------


 


SECTION 3.17(B) MAY, TO THE FULLEST EXTENT PERMITTED BY LAW, EXERCISE ALL ITS
RIGHTS OF PAYMENT (INCLUDING THE RIGHT OF SET-OFF) WITH RESPECT TO SUCH
PARTICIPATION AS FULLY AS IF SUCH LENDER WERE THE DIRECT CREDITOR OF BORROWER IN
THE AMOUNT OF SUCH PARTICIPATION.


 


SECTION 3.18                                            BALLOON PAYMENT. 
BORROWER UNDERSTANDS AND ACKNOWLEDGES THAT THIS AGREEMENT AND THE OTHER PROJECT
LOAN DOCUMENTS DO NOT PROVIDE FOR ANY REQUIRED AMORTIZATION OF THE PROJECT LOAN
AND THEREFORE, AT THE MATURITY DATE, A BALLOON PAYMENT OF THE OUTSTANDING
PRINCIPAL WILL BE REQUIRED, ALONG WITH PAYMENT IN FULL OF OTHER SUMS DUE
HEREUNDER AND UNDER THE OTHER PROJECT LOAN DOCUMENTS.

 


SECTION 3.19                                            EXTENSIONS.  (A) 
BORROWER SHALL HAVE TWO (2) OPTIONS TO EXTEND THE TERM OF THE LOANS (BUT NOT THE
TERM OF ONLY THE PROJECT LOAN OR ONLY THE BUILDING LOAN) FOR SIX (6) MONTHS EACH
UPON THE SATISFACTION OF THE FOLLOWING TERMS AND CONDITIONS:

 

(I)                                     NOT LESS THAN SIXTY (60) DAYS BEFORE THE
MATURITY DATE, BORROWER SHALL HAVE GIVEN AGENT NOTICE OF ITS ELECTION TO EXTEND
THE TERM OF THE LOANS PURSUANT TO THIS SECTION 3.19(A) AND SECTION 3.19(A) OF
THE BUILDING LOAN AGREEMENT (THE DATE ON WHICH SUCH NOTICE SHALL BE GIVEN BEING
HEREINAFTER REFERRED TO AS THE “EXTENSION OPTION EXERCISE DATE”);

 

(II)                                  ON THE EXTENSION OPTION EXERCISE DATE AND
THROUGH AND INCLUDING THE MATURITY DATE, NO MONETARY EVENT OF DEFAULT SHALL
EXIST;

 

(III)                               BORROWER SHALL PAY THE EXTENSION FEE ON OR
BEFORE THE MATURITY DATE;

 

(IV)                              CORE AND SHELL COMPLETION SHALL HAVE BEEN
ACHIEVED BY THE DATE WHICH IS FIFTEEN (15) DAYS PRIOR TO THE MATURITY DATE (THE
“MEASURING DATE”) AND A TEMPORARY CERTIFICATE OF OCCUPANCY (WHICH MAY BE A ZERO
OCCUPANCY OR CORE AND SHELL CERTIFICATE OF OCCUPANCY) SHALL HAVE BEEN ISSUED FOR
THE PROJECT ON OR BEFORE THE MEASURING DATE;

 

(V)                                 AS OF THE MEASURING DATE, THE PRO FORMA DEBT
SERVICE COVERAGE RATIO (CALCULATED AFTER GIVING EFFECT TO THE PAYMENT MADE
PURSUANT TO CLAUSE (6) OF SECTION 7.46(A) HEREOF) SHALL BE EQUAL TO OR GREATER
THAN 1.30:1.0, PROVIDED THAT, FOR PURPOSES OF THIS CLAUSE (VI), ONLY APPROVED
LEASES WITH RESPECT TO WHICH RENTS ARE BEING PAID AS OF THE MEASURING DATE SHALL
BE INCLUDED FOR PURPOSES OF CALCULATING PRO FORMA OPERATING INCOME;

 

(VI)                              THE NYTC UNITS REDEMPTION SHALL HAVE OCCURRED
ON OR BEFORE THE MEASURING DATE; AND

 

(VII)                           THE RATIO, EXPRESSED AS A PERCENTAGE, OF THE
REMAINING LOAN AMOUNT AS OF THE MATURITY DATE TO THE APPRAISED VALUE (AS SHOWN
IN A NEW APPRAISAL BY THE APPRAISER THAT PERFORMED THE APPRAISAL OR ANY OTHER
“MAI” APPRAISER SELECTED BY AGENT OR AN UPDATE TO THE APPRAISAL, IN EITHER

 

46

--------------------------------------------------------------------------------


 

CASE DATED AS OF A DATE NO EARLIER THAN SIXTY (60) DAYS PRIOR TO THE MEASURING
DATE) SHALL BE EQUAL TO OR LESS THAN FIFTY-FIVE PERCENT (55%).

 

If the conditions under this Section 3.19(a) are met, then the reference to the
Original Maturity Date in the definition of Maturity Date (or such later date
that has replaced the Original Maturity Date in said definition as a result of
the application of the last sentence of Section 3.19(b) hereof) shall be deemed
deleted and replaced with a reference to a date that is the six-month
anniversary of the Original Maturity Date (or such later date) (in the case of
the first option) (such date, the “First Extended Maturity Date”) or the date
that is the six-month anniversary of the First Extended Maturity Date (or such
later date that has replaced the First Extended Maturity Date in said definition
as a result of the application of the last sentence of Section 3.19(b)
hereof)(in the case of the second option) (the “Second Extended Maturity
Date”).  Such extension shall be on the same terms and conditions contained in
this Agreement except (x) to the extent expressly provided to the contrary
herein, and (y) if the first extension has occurred, Borrower shall only have
the right to one (1) remaining six-month extension pursuant to this
Section 3.19(a) and if the second extension has occurred, Borrower shall have no
further right to extend the term of the Loans pursuant to this Section 3.19(a).

 


(B)                                 FORCE MAJEURE EXTENSION.  BORROWER SHALL
HAVE ONE OR MORE OPTIONS TO EXTEND THE TERM OF THE LOANS (BUT NOT THE TERM OF
ONLY THE PROJECT LOAN OR ONLY THE BUILDING LOAN) IF A FORCE MAJEURE EVENT SHALL
HAVE OCCURRED AND IF THE FOLLOWING TERMS AND CONDITIONS ARE SATISFIED:  (I) NOT
MORE THAN FIVE (5) BUSINESS DAYS AFTER BORROWER BECOMES AWARE OF THE OCCURRENCE
OF A FORCE MAJEURE EVENT, BORROWER SHALL HAVE GIVEN AGENT NOTICE OF THE
OCCURRENCE OF SUCH FORCE MAJEURE EVENT AND A NOTICE OF ITS ELECTION TO EXTEND
THE TERM OF THE LOANS PURSUANT TO THIS SECTION 3.19(B) AND SECTION 3.19(B) OF
THE BUILDING LOAN AGREEMENT (THE DATE ON WHICH SUCH NOTICE SHALL BE GIVEN BEING
HEREINAFTER REFERRED TO AS THE “FORCE MAJEURE EXTENSION OPTION EXERCISE DATE”);
(II) IN THE REASONABLE JUDGMENT OF AGENT, SUCH FORCE MAJEURE EVENT WILL DELAY
FINAL COMPLETION OF THE PROJECT BEYOND THE MATURITY DATE; (III) IN THE
REASONABLE JUDGMENT OF AGENT, BORROWER SHALL HAVE TAKEN ALL STEPS COMMERCIALLY
REASONABLE TO MITIGATE THE EFFECTS OF SUCH FORCE MAJEURE EVENT; (IV) ON THE
FORCE MAJEURE EXTENSION OPTION DATE, NO NOTICED DEFAULT OR EVENT OF DEFAULT
SHALL EXIST UNDER ANY LOAN DOCUMENT; (V) BORROWER SHALL HAVE PROVIDED TO AGENT
EVIDENCE OF THE CONTINUATION OF THE POLICIES AND THE PAYMENT OF ANY PREMIUMS
THEN DUE THEREFOR; (VI) APPROPRIATE EXTENSIONS, TO THE EXTENT REQUIRED TO KEEP
SUCH DOCUMENT IN FULL FORCE AND EFFECT AND FREE FROM ANY DEFAULT, SHALL HAVE
BEEN GRANTED UNDER THE PUBLIC PROJECT AGREEMENTS AND FOR A PERIOD OF TIME AT
LEAST EQUAL TO THE FORCE MAJEURE EXTENSION PERIOD; (VII) BORROWER SHALL HAVE
PROVIDED TO AGENT EVIDENCE OF THE CONTINUATION OF THE INITIAL ADVANCE INTEREST
RATE CAP THROUGH THE EXTENDED MATURITY DATE ON TERMS AND CONDITIONS REASONABLY
SATISFACTORY TO AGENT, TO THE EXTENT BORROWER WAS REQUIRED TO PURCHASE THE
INITIAL ADVANCE INTEREST RATE CAP IN ACCORDANCE WITH THE TERMS HEREOF, OR, IF NO
INITIAL ADVANCE INTEREST RATE CAP WAS SO REQUIRED, BORROWER AND AGENT SHALL HAVE
ENTERED INTO A WRITTEN AGREEMENT REASONABLY SATISFACTORY TO AGENT WITH RESPECT
TO INTEREST RATE PROTECTION DURING THE FORCE MAJEURE EXTENSION PERIOD (PROVIDED
THAT IF, IN AGENT’S DISCRETION, THE COST OF ANY INTEREST RATE PROTECTION
REQUIRED BY THIS CLAUSE (VII) IS PROHIBITIVE, BORROWER MAY DEPOSIT WITH OR
DELIVER TO AGENT OTHER SECURITY IN LIEU THEREOF SATISFACTORY TO AGENT); AND
(VIII) EACH

 

47

--------------------------------------------------------------------------------


 


GUARANTOR SHALL ACKNOWLEDGE AND CONFIRM TO AGENT, ON OR PRIOR TO THE MATURITY
DATE, THE EXERCISE OF THE EXTENSION PERIOD BY BORROWER.  THE PERIOD OF THE
EXTENSION OPTION UNDER THIS SECTION 3.19(B) SHALL BE DETERMINED BY AGENT IN ITS
REASONABLE JUDGMENT AND SHALL BE EQUAL TO THE NUMBER OF DAYS BY WHICH
SUBSTANTIAL COMPLETION HAS BEEN OR IS REASONABLY EXPECTED TO BE DELAYED DUE TO
SUCH FORCE MAJEURE EVENT, ASSUMING THAT BORROWER AND THE GENERAL CONTRACTOR TAKE
ALL STEPS COMMERCIALLY REASONABLE TO MITIGATE THE EFFECTS OF SUCH FORCE MAJEURE
EVENT; PROVIDED, HOWEVER, THAT (X) IN NO EVENT SHALL ALL EXTENSIONS PURSUANT TO
THIS SECTION 3.19(B) BE MORE THAN 180 DAYS IN THE AGGREGATE (THE PERIOD OF SUCH
EXTENSIONS BEING HEREINAFTER COLLECTIVELY REFERRED TO AS THE “FORCE MAJEURE
EXTENSION PERIOD”) AND (Y) ANY SUCH EXTENSION SHALL IN ALL EVENTS END IF, AND AS
OF THE DATE THAT, BORROWER IS NOT IN COMPLIANCE WITH THE IMMEDIATELY SUCCEEDING
SENTENCE.  IF A FORCE MAJEURE EVENT SHALL HAVE OCCURRED, BORROWER SHALL (1)
PERIODICALLY (AT LEAST ONCE EVERY TWO WEEKS) ADVISE AGENT OF THE STATUS OF SUCH
FORCE MAJEURE EVENT AND ITS EFFECT ON COMPLETION OF THE PROJECT AND (2) TAKE ALL
STEPS, AND CAUSE THE GENERAL CONTRACTOR TO TAKE ALL STEPS, COMMERCIALLY
REASONABLE TO MITIGATE THE EFFECTS OF SUCH FORCE MAJEURE EVENT.  IF THE MATURITY
DATE IS EXTENDED IN ACCORDANCE WITH THIS SECTION 3.19(B), ALL REFERENCES TO THE
ORIGINAL MATURITY DATE, THE FIRST EXTENDED MATURITY DATE, OR THE SECOND EXTENDED
MATURITY DATE SHALL BE INTERPRETED SO THAT SUCH REFERENCES ARE TO SUCH DATE, AS
EXTENDED BY THE APPLICABLE FORCE MAJEURE EXTENSION PERIOD.


 


(C)                                  BORROWER SHALL PAY AT THE TIME OF AND AS A
CONDITION TO THE EXTENSION OF THE TERM OF THE PROJECT LOAN DESCRIBED IN SECTIONS
3.19(A) AND (B) ABOVE, (I) ALL REASONABLE, THIRD-PARTY OUT-OF-POCKET FEES AND
EXPENSES OF AGENT IN PREPARING, EXECUTING, DELIVERING, OR RECORDING ANY
DOCUMENTS OR INSTRUMENTS RELATED TO SUCH EXTENSION, AND (II) ALL REASONABLE,
THIRD-PARTY OUT-OF-POCKET FEES AND EXPENSES OF AGENT IN CONNECTION WITH ANY
TITLE COMPANY SEARCHES AND INSURANCE WHICH AGENT MAY REASONABLY THEN REQUIRE.


 


(D)                                 WITHOUT AGENT’S PRIOR REASONABLE CONSENT,
BORROWER SHALL NOT CONSENT TO AN EXTENSION FOR AN “EXCUSABLE DELAY” UNDER
SECTION 11.7 OF THE GUARANTEED MAXIMUM PRICE CONTRACT UNLESS (I) SUCH “EXCUSABLE
DELAY” IS A FORCE MAJEURE EVENT AND (II) THE CONDITIONS SET FORTH IN CLAUSES
(I)-(VIII) OF SECTION 3.19(B) HEREOF HAVE BEEN SATISFIED.


 


SECTION 3.20                                            REALLOCATIONS.  AGENT
AND BORROWER ACKNOWLEDGE AND CONFIRM THAT NYTC MEMBER HAS THE RIGHT TO DISPUTE
ANY DRAW REQUEST (INCLUDING IF MADE AFTER THE NYTC UNITS REDEMPTION) AND THE
ALLOCATION OF COSTS TO THE UNITS SHOWN IN ANY DRAW REQUEST, AS AND TO THE EXTENT
SET FORTH IN THE OPERATING AGREEMENT.  (NOTWITHSTANDING THE FOREGOING OR THE
FURTHER PROVISIONS OF THIS SECTION 3.20, NO SUCH DISPUTE SHALL ABROGATE, NULLIFY
OR MODIFY ANY DRAW REQUEST OR ANY PORTION THEREOF.)  AGENT AND BORROWER FURTHER
ACKNOWLEDGE THAT, FOLLOWING THE RESOLUTION BY AGREEMENT BETWEEN THE MEMBERS OF
ANY SUCH DISPUTE (WHICH AGREEMENT OR DETERMINATION BORROWER, THE MEMBERS, AND
AGENT SHALL ACCEPT AS FINAL AND BINDING), BORROWER SHALL REALLOCATE BUILDING
LOAN COSTS AND PROJECT LOAN COSTS BETWEEN THE FC UNITS AND THE NYTC UNITS AS
NECESSARY TO REFLECT THE RESOLUTION OR ARBITRATION OF THE ISSUES IN DISPUTE, AND
THE NEXT DRAW REQUEST SHALL REFLECT SUCH RE-ALLOCATIONS.  MORE PARTICULARLY,
BORROWER AND AGENT AGREE THAT IF ANY COSTS WERE (OR ARE) INITIALLY ALLOCATED TO
THE FC UNITS OR THE NYTC UNITS

 

48

--------------------------------------------------------------------------------


 


(SUCH UNITS, THE “OVERFUNDING UNIT”) AND THEN ARE RE-ALLOCATED TO THE OTHER
UNITS (SUCH UNITS, THE “UNDERFUNDING UNIT”), THE BUILDING LOAN COSTS AND PROJECT
LOAN COSTS ALLOCATED TO THE OVERFUNDING UNIT SHALL BE DECREASED BY ALL SUCH
AMOUNTS WHICH ARE SO RE-ALLOCATED, TOGETHER WITH INTEREST THEREON AS PROVIDED
HEREIN FROM THE DATE ON WHICH SUCH COST WAS (OR IS) PAID BY AN ADVANCE, UNTIL
THE DATE ON WHICH EACH SUCH COST IS RE-ALLOCATED TO THE UNDERFUNDING UNITS, AND
THE BUILDING LOAN COSTS AND PROJECT LOAN COSTS OF THE UNDERFUNDING UNITS SHALL
BE LIKEWISE INCREASED.  IN SUCH EVENT, AT THE NEXT DRAW REQUEST, THE MAXIMUM
AMOUNT COVERING THE OVERFUNDING UNIT SHALL BE RETROACTIVELY INCREASED TO REFLECT
THE REALLOCATED ITEMS OF BUILDING LOAN COSTS AND PROJECT LOAN COSTS, TOGETHER
WITH INTEREST AT THE INTEREST RATE FROM THE DATE OF THE ADVANCE FOR SUCH ITEM,
AND THE OUTSTANDING BALANCE OF THE MAXIMUM AMOUNT COVERING THE UNDERFUNDING
UNITS SHALL BE RETROACTIVELY DECREASED TO REFLECT SUCH REALLOCATED ITEMS OF
BUILDING LOAN COSTS AND PROJECT LOAN COSTS, TOGETHER WITH INTEREST AT THE
INTEREST RATE.  CORRESPONDING ADJUSTMENTS SHALL BE MADE IN THE APPLICABLE
BUDGETS.  IN ADDITION, IF THE OVERFUNDING UNIT HAD FUNDED SUCH AMOUNT NOT
THROUGH AN ADVANCE BUT THROUGH A CAPITAL CONTRIBUTION OR OUT OF OTHER FUNDS,
THEN A REALLOCATION SHALL BE MADE TO REFLECT SUCH AMOUNT IN THE APPLICABLE
BUDGETS.

 


ARTICLE 4


 


CONDITIONS PRECEDENT TO PROJECT LOAN
CLOSING AND DISBURSEMENT OF LOAN PROCEEDS


 


SECTION 4.01                                            CONDITIONS OF PROJECT
LOAN CLOSING.  THE OBLIGATION OF AGENT TO EXECUTE AND DELIVER ON THE CLOSING
DATE THE LOAN DOCUMENTS TO WHICH IT IS A PARTY SHALL BE SUBJECT TO THE FOLLOWING
CONDITIONS PRECEDENT, UNLESS ANY SUCH CONDITION PRECEDENT IS WAIVED BY AGENT IN
ITS SOLE DISCRETION (AND AGENT HEREBY AGREES THAT ITS EXECUTION AND DELIVERY OF
THIS AGREEMENT CONSTITUTES AN ACKNOWLEDGMENT THAT ALL SUCH CONDITIONS PRECEDENT
HAVE BEEN SATISFIED OR WAIVED AS A CONDITION PRECEDENT TO THE CLOSING
HEREUNDER):

 


(A)                                  PAYMENT OF FEES.  BORROWER SHALL HAVE PAID
ALL FEES DESCRIBED IN THE COMMITMENT LETTER AS BEING PAYABLE ON OR BEFORE THE
CLOSING OF THE PROJECT LOAN AND ALL OTHER FEES AND EXPENSES REQUIRED BY THIS
AGREEMENT, THE SIDE LETTER RE: FEES OR ANY OTHER PROJECT LOAN DOCUMENT TO BE
PAID ON THE CLOSING DATE INCLUDING, WITHOUT LIMITATION, THE ADMINISTRATION FEE
ALLOCABLE TO THE PERIOD OF TIME FROM THE CLOSING DATE THROUGH THE END OF THE
CALENDAR MONTH ON WHICH THE CLOSING DATE OCCURS.


 


(B)                                 REQUIRED EQUITY FUNDS.  BORROWER SHALL HAVE
FURNISHED AGENT WITH EVIDENCE IN FORM AND CONTENT SATISFACTORY TO AGENT OF THE
INITIAL REQUIRED EQUITY FUNDS CONTRIBUTED AS OF THE DATE IMMEDIATELY PRECEDING
THE DATE HEREOF, WHICH INITIAL REQUIRED EQUITY FUNDS ARE SET FORTH ON SCHEDULE 1
HERETO, AND THAT THE LOAN AMOUNT PLUS ALL INITIAL REQUIRED EQUITY FUNDS WILL BE
SUFFICIENT TO COVER ALL BUILDING LOAN COSTS AND PROJECT LOAN COSTS REASONABLY
ANTICIPATED TO BE INCURRED, AS SET FORTH IN THE BUDGETS.

 

49

--------------------------------------------------------------------------------


 


(C)                                  PROJECT LOAN DOCUMENTS.  THE PROJECT LOAN
DOCUMENTS LISTED IN ARTICLE 2 HEREOF, IN FORM AND SUBSTANCE SATISFACTORY TO
AGENT, SHALL HAVE BEEN DULY EXECUTED AND DELIVERED BY THE PARTIES THERETO AND
SHALL BE IN FULL FORCE AND EFFECT, AND AGENT SHALL HAVE RECEIVED THE ORIGINALS
THEREOF.


 


(D)                                 GUARANTEED MAXIMUM PRICE CONTRACT.  THE
GUARANTEED MAXIMUM PRICE CONTRACT, TOGETHER WITH THAT GUARANTEE OF PERFORMANCE
DATED AS OF FEBRUARY 5, 2004 BY THE GMP GUARANTOR IN FAVOR OF BORROWER (THE “GMP
GUARANTY”), EACH OF WHICH SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO AGENT,
SHALL HAVE BEEN DULY EXECUTED AND DELIVERED BY THE PARTIES THERETO, SHALL BE IN
FULL FORCE AND EFFECT AND AGENT SHALL HAVE RECEIVED A CERTIFIED COPY THEREOF. 
THE GENERAL CONTRACTOR SHALL HAVE DULY EXECUTED AND DELIVERED TO AGENT A CONSENT
TO THE COLLATERAL ASSIGNMENT OF THE GUARANTEED MAXIMUM PRICE CONTRACT AND THE
GMP GUARANTOR SHALL HAVE DULY EXECUTED AND DELIVERED TO AGENT A CONSENT TO THE
COLLATERAL ASSIGNMENT OF THE GMP GUARANTY, IN FORM AND SUBSTANCE SATISFACTORY TO
AGENT.


 


(E)                                  ARCHITECT’S CONTRACT.  THE ARCHITECT’S
CONTRACT, IN FORM AND SUBSTANCE SATISFACTORY TO AGENT, SHALL HAVE BEEN DULY
EXECUTED AND DELIVERED BY THE PARTIES THERETO, SHALL BE IN FULL FORCE AND EFFECT
AND AGENT SHALL HAVE RECEIVED A CERTIFIED COPY THEREOF.  BORROWER’S ARCHITECTS
SHALL HAVE DULY EXECUTED AND DELIVERED TO AGENT A CONSENT TO THE COLLATERAL
ASSIGNMENT OF THE ARCHITECT’S CONTRACT, IN FORM AND SUBSTANCE SATISFACTORY TO
AGENT.


 


(F)                                    LEASING AGENT AGREEMENT.  IF ANY LEASING
AGENT AGREEMENT SHALL HAVE BEEN EXECUTED, (A) SUCH LEASING AGENT AGREEMENT SHALL
BE IN FORM AND SUBSTANCE SATISFACTORY TO AGENT, SHALL HAVE BEEN DULY EXECUTED
AND DELIVERED BY THE PARTIES THERETO AND SHALL BE IN FULL FORCE AND EFFECT, (B)
AGENT SHALL HAVE RECEIVED A CERTIFIED COPY THEREOF AND (C) IF REQUESTED BY
AGENT, THE LEASING AGENT THEREUNDER SHALL HAVE DULY EXECUTED AND DELIVERED TO
AGENT A CONSENT TO THE COLLATERAL ASSIGNMENT OF SUCH LEASING AGENT AGREEMENT, IN
FORM AND SUBSTANCE SATISFACTORY TO AGENT.


 


(G)                                 MANAGING AGENT AGREEMENT.  IF ANY MANAGING
AGENT AGREEMENT SHALL HAVE BEEN EXECUTED BY BORROWER OR ANY MEMBER, (A) SUCH
MANAGING AGENT AGREEMENT SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO AGENT,
SHALL HAVE BEEN DULY EXECUTED AND DELIVERED BY THE PARTIES THERETO AND SHALL BE
IN FULL FORCE AND EFFECT, (B) AGENT SHALL HAVE RECEIVED A CERTIFIED COPY THEREOF
AND (C) THE MANAGING AGENT THEREUNDER SHALL HAVE DULY EXECUTED AND DELIVERED TO
AGENT A CONSENT TO THE COLLATERAL ASSIGNMENT OF SUCH MANAGING AGENT AGREEMENT,
IN FORM AND SUBSTANCE SATISFACTORY TO AGENT.


 


(H)                                 OTHER MATERIAL CONTRACTS.  BORROWER SHALL
HAVE DELIVERED TO AGENT TRUE, CORRECT AND COMPLETE PHOTOCOPIES OF ALL OTHER
MATERIAL CONTRACTS IN EFFECT AS OF THE DATE HEREOF, CERTIFIED BY BORROWER OR
SUCH OTHER BORROWER ENTITY WHICH IS A PARTY THERETO, AND AT AGENT’S OPTION, A
CONSENT TO THE COLLATERAL ASSIGNMENT OF SUCH CONTRACTS.

 

50

--------------------------------------------------------------------------------


 


(I)                                     DELIVERIES.  THE FOLLOWING ITEMS OR
DOCUMENTS SHALL HAVE BEEN DELIVERED TO AGENT, EACH OF WHICH SHALL BE IN FORM AND
SUBSTANCE SATISFACTORY TO AGENT:


 

(1)                                  PLANS AND SPECIFICATIONS.  TWO (2) COMPLETE
SETS OF THE PLANS AND SPECIFICATIONS, INCLUDING EACH CHANGE ORDER (REGARDLESS OF
WHETHER THE AMOUNT OF SUCH CHANGE ORDER AND/OR ANY EXTENSION OF TIME WITH
RESPECT THERETO HAS BEEN AGREED TO AND REGARDLESS OF WHETHER WORK ON SUCH CHANGE
ORDER HAS COMMENCED), CERTIFIED BY BORROWER;

 

(2)                                  TITLE INSURANCE POLICY.  A MARKED
COMMITMENT TO ISSUE A PAID MORTGAGEE TITLE INSURANCE POLICY (THE “TITLE
INSURANCE POLICY”) FROM THE TITLE INSURANCE COMPANIES, WHICH MARKED COMMITMENT
SHALL BE SUBJECT ONLY TO THE PERMITTED EXCEPTIONS, SHALL INSURE THE PROJECT LOAN
MORTGAGE AS A VALID FIRST LIEN ON THE APPLICABLE MORTGAGED PROPERTY AND SHALL BE
IN THE AMOUNT OF THE PROJECT LOAN AMOUNT (SUBJECT TO ANY PENDING DISBURSEMENTS
CLAUSE) AND SHALL CONTAIN SUCH COVERAGES, ENDORSEMENTS, RE-INSURANCE AND
CO-INSURANCE AS THE AGENT MAY REQUIRE;

 

(3)                                  OTHER INSURANCE.  THE ORIGINAL OF ALL
POLICIES WHICH SHALL BE IN FORM AND CONTENT ACCEPTABLE TO AGENT AND AN INSURANCE
CONSULTANT ACCEPTABLE TO AGENT AND EVIDENCE FROM INSURANCE COMPANIES ACCEPTABLE
TO AGENT INDICATING THAT BORROWER’S ARCHITECTS, GENERAL CONTRACTOR AND ALL OTHER
MAJOR CONTRACTORS AND MAJOR SUBCONTRACTORS ARE COVERED BY PROFESSIONAL LIABILITY
INSURANCE OR OTHER LIABILITY INSURANCE, AS APPLICABLE, AS REQUIRED BY THE
APPLICABLE CONTRACT;

 

(4)                                  EQUITY CONTRIBUTION.  ALL OF THE EQUITY
CONTRIBUTION DOCUMENTS, CERTIFIED BY FC MEMBER AND NYTC MEMBER;

 

(5)                                  EXTENSION LOAN.  IF NYTC GUARANTOR DOES NOT
HAVE AN ACCEPTABLE RATING AS OF THE CLOSING DATE, CASH OR A LETTER OF CREDIT IN
AN AMOUNT AND (IN THE CASE OF A LETTER OF CREDIT) IN THE FORM AND CONTAINING
SUCH PROVISIONS AS ARE ACCEPTABLE TO AGENT, AS SECURITY FOR THE EXTENSION LOAN;

 

(6)                                  LABOR AGREEMENT.  AN EXECUTED AND DELIVERED
“NO STRIKES” AGREEMENT BETWEEN BORROWER AND THE BUILDING & CONSTRUCTION TRADE
COUNCIL OF GREATER NEW YORK (THE “NO STRIKES AGREEMENT”) IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT;

 

(7)                                  ENVIRONMENTAL REPORT.  A PHASE I
ENVIRONMENTAL SITE ASSESSMENT PREPARED BY AN ENVIRONMENTAL CONSULTING OR
ENGINEERING FIRM ACCEPTABLE TO AGENT UPON WHICH AGENT IS EXPRESSLY ENTITLED TO
RELY, A “CLOSE-OUT” LETTER RELATING TO ASBESTOS ABATEMENT UPON WHICH AGENT IS
EXPRESSLY ENTITLED TO RELY, AND IF REQUESTED BY AGENT, A PHASE II ENVIRONMENTAL
SITE ASSESSMENT, INDICATING IN EACH CASE A CONDITION OF THE

 

51

--------------------------------------------------------------------------------


 

PREMISES IN ALL RESPECTS SATISFACTORY TO AGENT, AND UPON WHICH AGENT IS
EXPRESSLY ENTITLED TO RELY;

 

(8)                                  SURVEY.  THE SURVEY;

 

(9)                                  SUBMARKET ANALYSIS.  A SUBMARKET ANALYSIS,
INCLUDING, WITHOUT LIMITATION, POTENTIAL NEW CONSTRUCTION, RENTS, EXPENSES AND
ABSORPTION UNDERWRITTEN BY AGENT IN FORM AND SUBSTANCE SATISFACTORY TO AGENT;

 

(10)                            GEOTECHNICAL UPDATES.  A GEOTECHNICAL REPORT
FROM AN ENGINEERING COMPANY SATISFACTORY TO AGENT, WHICH REPORT SHALL INDICATE A
CONDITION OF THE PREMISES IN ALL RESPECTS SATISFACTORY TO AGENT, AND UPON WHICH
REPORT AGENT IS EXPRESSLY ENTITLED TO RELY;

 

(11)                            GOVERNMENTAL APPROVALS AND THIRD PARTY
APPROVALS.  ALL GOVERNMENTAL APPROVALS AND ALL OTHER THIRD PARTY CONSENTS AND
APPROVALS NECESSARY FOR THE VALID EXECUTION, DELIVERY AND PERFORMANCE BY ANY
BORROWER ENTITY OF THIS AGREEMENT OR THE OTHER PROJECT LOAN DOCUMENTS AND FOR
THE CONSTRUCTION OF THE PROJECT AS CONTEMPLATED BY THE PLANS AND SPECIFICATIONS,
INCLUDING, WITHOUT LIMITATION, A BUILDING PERMIT TO THE EXTENT THEN REQUIRED BY
APPLICABLE LAW;

 

(12)                            ARCHITECT’S STATEMENT AND GENERAL CONTRACTOR’S
CERTIFICATE.  A STATEMENT FROM LEAD ARCHITECT (THE “ARCHITECT’S CERTIFICATE”)
AND A CERTIFICATE FROM THE GENERAL CONTRACTOR (THE “GENERAL CONTRACTOR’S
CERTIFICATE”) IN THE FORMS ATTACHED HERETO AS EXHIBITS I AND J, RESPECTIVELY OR
IN SUCH OTHER FORMS AS MAY BE ACCEPTABLE TO AGENT;

 

(13)                            LEASES.  COPIES OF ALL LEASES, IF ANY, EACH
CERTIFIED BY BORROWER OR THE APPLICABLE MEMBER, AS APPLICABLE, AND EACH
SATISFACTORY TO AGENT; NON-DISTURBANCE AGREEMENTS BETWEEN AGENT AND THE TENANTS
UNDER SUCH LEASES TO THE EXTENT REQUIRED BY SECTION 7.14(B) HEREOF (WITH SUCH
CHANGES THERETO AS MAY BE REASONABLY APPROVED BY AGENT) OR IN SUCH OTHER FORM AS
MAY BE REASONABLY APPROVED BY AGENT; ESTOPPEL CERTIFICATES FROM THE TENANTS
UNDER SUCH LEASES, IN THE FORM ATTACHED HERETO AS EXHIBIT K; A NEW YORK REAL
PROPERTY LAW SECTION 291-F NOTICE (A “SECTION 291-F NOTICE”) WITH RESPECT TO
EACH LEASE; AND AN EXECUTED ACKNOWLEDGMENT FROM EACH TENANT UNDER SUCH LEASES
RELATING TO THE PAYMENT OF RENT AND SECURITY DEPOSITS TO THE APPLICABLE
COLLECTION ACCOUNTS AND SECURITY DEPOSITS ACCOUNT AND THE USE OF AN EXPEDITED
CHECK CLEARING PROCESS;

 

(14)                            ORGANIZATIONAL DOCUMENTS.  COPIES OF ALL
ORGANIZATIONAL DOCUMENTATION RELATED TO THE BORROWER ENTITIES AND SUCH OTHER
ENTITIES AS AGENT SHALL REQUEST AND/OR THEIR FORMATION, STRUCTURE, EXISTENCE,
GOOD STANDING AND/OR QUALIFICATION TO DO BUSINESS, AS AGENT MAY

 

52

--------------------------------------------------------------------------------


 

REQUEST, INCLUDING SUCH RESOLUTIONS AND/OR CONSENTS AND INCUMBENCY CERTIFICATES
AS MAY BE REQUESTED BY AGENT, CERTIFIED IN EACH CASE BY THE APPLICABLE BORROWER
ENTITY;

 

(15)                            OWNERSHIP STRUCTURE CHART.  A CHART SHOWING ALL
DIRECT AND INDIRECT OWNERSHIP INTERESTS IN BORROWER AND THE MEMBERS (BUT NOT
INCLUDING ANY DIRECT OR INDIRECT OWNERSHIP INTERESTS IN EITHER GUARANTOR
PROVIDED THAT THE SHARES OF SUCH GUARANTOR ARE LISTED ON A NATIONALLY RECOGNIZED
EXCHANGE), TO THE EXTENT REQUIRED BY AGENT, IN FORM AND SUBSTANCE ACCEPTABLE TO
AGENT AND CERTIFIED BY BORROWER OR THE APPLICABLE MEMBER, AS TRUE, COMPLETE AND
CORRECT IN ALL RESPECTS AS OF THE CLOSING DATE;

 

(16)                            BUDGETS.  THE BUDGETS, CERTIFIED BY BORROWER;

 

(17)                            SEARCHES.  TO THE EXTENT REQUIRED BY AGENT,
CURRENT TAX LIEN, PENDING LITIGATION, BANKRUPTCY, JUDGMENT LIEN AND UNIFORM
COMMERCIAL CODE SEARCHES AGAINST EACH BORROWER ENTITY AND SUCH OTHER ENTITIES AS
AGENT SHALL REQUEST, IN SUCH JURISDICTIONS AND OFFICES AS AGENT SHALL DESIGNATE,
DATED NOT EARLIER THAN 30 DAYS BEFORE THE CLOSING DATE.  SUCH SEARCHES SHALL NOT
HAVE REVEALED ANY LIEN, LITIGATION, BANKRUPTCY OR FILING AGAINST ANY SUCH
ENTITIES OTHER THAN THOSE ACCEPTABLE TO AGENT; AND

 

(18)                            PLAN AND COST REVIEW.  A PLAN AND COST REVIEW
PREPARED BY CONSTRUCTION CONSULTANT AND ACCEPTABLE TO AGENT.

 


(J)                                     LEGAL OPINIONS.  AGENT SHALL HAVE
RECEIVED OPINIONS ADDRESSED TO AGENT IN FORM AND SUBSTANCE SATISFACTORY TO AGENT
AND AGENT’S COUNSEL FROM COUNSEL SATISFACTORY TO AGENT AS TO SUCH MATTERS
(INCLUDING, WITHOUT LIMITATION, ZONING MATTERS, THE GUARANTEED MAXIMUM PRICE
CONTRACT AND THE GMP GUARANTY) AS AGENT SHALL REQUEST.


 


(K)                                  UNION LABOR.  AGENT SHALL HAVE RECEIVED
EVIDENCE SATISFACTORY TO IT (AND AGENT ACKNOWLEDGES THAT THE EXECUTION BY
GENERAL CONTRACTOR OF THE GENERAL CONTRACTOR’S CERTIFICATE SHALL BE SATISFACTORY
EVIDENCE) THAT ALL WORK PERFORMED IN CONNECTION WITH THE CONSTRUCTION OF THE
PROJECT HAS BEEN PERFORMED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 7.37
HEREOF.


 


(L)                                     NOTICES.  ALL NOTICES REQUIRED BY ANY
GOVERNMENTAL AUTHORITY OR BY ANY APPLICABLE LEGAL REQUIREMENTS TO BE FILED PRIOR
TO THE DATE OF THIS AGREEMENT IN CONNECTION WITH THE PROJECT OR THE PROJECT LOAN
SHALL HAVE BEEN FILED.


 


(M)                               APPRAISAL.  AN APPRAISAL SATISFACTORY TO AGENT
PREPARED BY AN APPRAISER SATISFACTORY TO AGENT (AN “APPRAISAL”).


 


(N)                                 PERFORMANCE; NO DEFAULT.  EACH BORROWER
ENTITY SHALL HAVE PERFORMED AND COMPLIED WITH ALL TERMS AND CONDITIONS OF THE
PROJECT LOAN DOCUMENTS TO WHICH EACH IS A PARTY REQUIRED TO BE PERFORMED OR
COMPLIED WITH BY IT AT OR PRIOR TO THE

 

53

--------------------------------------------------------------------------------


 


CLOSING DATE, AND ON THE CLOSING DATE, THERE SHALL EXIST NO DEFAULT OR EVENT OF
DEFAULT HEREUNDER.


 


(O)                                 REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES MADE BY THE BORROWER ENTITIES IN THE PROJECT LOAN
DOCUMENTS OR OTHERWISE MADE BY OR ON BEHALF OF SUCH BORROWER ENTITIES IN
CONNECTION THEREWITH SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON THE
CLOSING DATE.


 


(P)                                 PROCEEDINGS.  ALL PROCEEDINGS IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER PROJECT LOAN
DOCUMENTS SHALL BE SATISFACTORY TO AGENT AND AGENT’S COUNSEL, AND AGENT SHALL
HAVE RECEIVED ALL INFORMATION AND SUCH COUNTERPART ORIGINALS OR CERTIFIED COPIES
OF SUCH DOCUMENTS AND SUCH OTHER CERTIFICATES, OPINIONS OR DOCUMENTS AS AGENT
AND AGENT’S COUNSEL MAY REQUIRE.


 


(Q)                                 [INTENTIONALLY OMITTED]


 


(R)                                    BUILDING LOAN.  ALL ENTITIES (OTHER THAN
AGENT) REQUIRED TO EXECUTE OR DELIVER ANY DOCUMENT IN CONNECTION WITH THE
BUILDING LOAN SHALL HAVE SIMULTANEOUSLY EXECUTED AND/OR DELIVERED SUCH DOCUMENTS
AND ALL CONDITIONS PRECEDENT TO THE PROJECT LOAN SET FORTH IN SECTION 4.01 OF
THE BUILDING LOAN AGREEMENT SHALL HAVE BEEN FULFILLED (OR WAIVED BY AGENT IN ITS
SOLE DISCRETION).


 


(S)                                  ADA COMPLIANCE.  BORROWER SHALL HAVE
FURNISHED EVIDENCE SATISFACTORY TO AGENT THAT THE IMPROVEMENTS, WHEN
CONSTRUCTED, WILL COMPLY IN ALL RESPECTS WITH THE AMERICANS WITH DISABILITIES
ACT OF 1990, ALL STATE AND LOCAL LAWS AND ORDINANCES RELATING TO HANDICAPPED
ACCESS AND ALL RULES, REGULATIONS AND ORDERS ISSUED PURSUANT THERETO, INCLUDING,
WITHOUT LIMITATION, A REPORT ON THE AMERICANS WITH DISABILITIES ACCESSIBILITY
GUIDELINES FOR BUILDINGS AND FACILITIES (AND AGENT ACKNOWLEDGES THAT THE
EXECUTION BY THE LEAD ARCHITECT OF THE ARCHITECT’S CERTIFICATE SHALL BE
SATISFACTORY EVIDENCE THEREOF).


 


(T)                                    CONSTRUCTION CONSULTANT’S REPORT.  AGENT
SHALL HAVE RECEIVED A WRITTEN REPORT FROM THE CONSTRUCTION CONSULTANT, IN FORM
AND SUBSTANCE SATISFACTORY TO AGENT, RELATING TO THE CONSTRUCTION OF THE PROJECT
PERFORMED PRIOR TO THE CLOSING DATE, INCLUDING, WITHOUT LIMITATION, A REPORT ON
THE PERCENTAGE OF COMPLETION WHICH HAS BEEN ACHIEVED AS OF THE CLOSING DATE FOR
EACH OF THE UNITS.


 


(U)                                 SCHEDULES.  BORROWER SHALL HAVE DELIVERED TO
AGENT THE CONSTRUCTION SCHEDULE AND THE DISBURSEMENT SCHEDULE, EACH CERTIFIED BY
BORROWER, AND EACH SUCH SCHEDULE SHALL BE SATISFACTORY TO AGENT AND CONSTRUCTION
CONSULTANT.


 


(V)                                 [INTENTIONALLY OMITTED]


 


(W)                               TRI-PARTY AGREEMENT AND ESTOPPEL LETTERS.  (I)
BORROWER SHALL HAVE DELIVERED THAT CERTAIN TRI-PARTY AGREEMENT BY AND AMONG
GROUND LESSOR, BORROWER, THE MEMBERS AND AGENT, FOR ITSELF AND ON BEHALF OF
LENDERS (“TRI-PARTY AGREEMENT”) WITH RESPECT TO THE GROUND LEASE AND THE
SEVERANCE SUBLEASES, IN FORM AND SUBSTANCE ACCEPTABLE TO AGENT, AND (II) AN
ESTOPPEL LETTER IN FORM AND SUBSTANCE

 

54

--------------------------------------------------------------------------------


 


ACCEPTABLE TO AGENT FROM (1) THE NEW YORK CITY TRANSIT AUTHORITY WITH RESPECT TO
THE SUBWAY AGREEMENT (THE “SUBWAY AGREEMENT ESTOPPEL LETTER”), AND (2) FROM
ESDC, GROUND LESSOR AND THE CITY OF NEW YORK WITH RESPECT TO THE SITE 8 PROJECT
AGREEMENT, THE LAND ACQUISITION AGREEMENT AND THE SUBWAY AGREEMENT (THE “PUBLIC
PROJECT AGREEMENTS ESTOPPEL LETTER”), EACH IN FORM AND SUBSTANCE ACCEPTABLE TO
AGENT.


 


(X)                                   CLOSING STATEMENT.  BORROWER AND AGENT
SHALL HAVE EXECUTED AND DELIVERED A CLOSING STATEMENT SETTING FORTH, IN
REASONABLE DETAIL, THE SOURCES AND USES OF FUNDS AS OF THE CLOSING DATE.


 


(Y)                                 ZONING; TRANSFER TAX RULINGS, ETC.  BORROWER
SHALL HAVE DELIVERED TO AGENT EVIDENCE SATISFACTORY TO AGENT THAT (I) ALL ZONING
APPROVALS REQUIRED FOR THE CONSTRUCTION OF THE PROJECT HAVE BEEN OBTAINED AND
(II) BORROWER HAS COMPLIED WITH ALL REQUIREMENTS OF THE SUBWAY AGREEMENT TO THE
EXTENT REQUIRED AS OF SUCH DATE.  BORROWER SHALL HAVE DELIVERED TO AGENT
RULINGS, IN FORM AND SUBSTANCE SATISFACTORY TO AGENT, FROM THE CITY AND STATE OF
NEW YORK, WITH RESPECT TO THE FUTURE EXEMPTION FROM TRANSFER TAXES OF THE
REDEMPTION BY EACH MEMBER OF ITS UNITS.


 


(Z)                                   APPROVALS.  BORROWER SHALL HAVE DELIVERED
A LETTER OR OTHER ACKNOWLEDGMENT IN FORM AND SUBSTANCE SATISFACTORY TO AGENT (I)
FROM ING MEMBER AND FC 41ST STREET THAT THE LOANS ARE AN “ACCEPTABLE
CONSTRUCTION LOAN” FOR PURPOSES OF THE FC OPERATING AGREEMENT AND (II) FROM ING
MEMBER APPROVING THE EQUITY CONTRIBUTION AND WAIVING ITS RIGHT TO CONTEST ANY
DRAW REQUEST.


 


(AA)                            OTHER DOCUMENTS.  BORROWER SHALL HAVE DELIVERED
SUCH OTHER DOCUMENTS AND CERTIFICATES AS AGENT OR ITS COUNSEL MAY REASONABLY
REQUIRE.


 


SECTION 4.02                                            CONDITIONS OF ADVANCES. 
THE OBLIGATION OF THE LENDERS TO MAKE THE INITIAL ADVANCE (THE “INITIAL
CONSTRUCTION ADVANCE”) OR ANY SUBSEQUENT ADVANCES (UNLESS ANY SUCH CONDITION
PRECEDENT IS WAIVED BY AGENT IN ITS SOLE DISCRETION (SUBJECT TO SECTION 8.03
HEREOF)) OF THE PROJECT LOAN SHALL BE SUBJECT TO THE FOLLOWING CONDITIONS
PRECEDENT:

 


(A)                                  PRIOR CONDITIONS SATISFIED.  ALL CONDITIONS
PRECEDENT SET FORTH IN SECTION 4.01 SHALL CONTINUE TO BE SATISFIED AS OF THE
DATE OF EACH ADVANCE, PROVIDED THAT ALL SUCH CONDITIONS PRECEDENT SHALL BE
DEEMED TO BE CONTINUED TO BE SATISFIED AND BORROWER SHALL HAVE NO OBLIGATION TO
DELIVER OR SATISFY ANY SUCH CONDITIONS EXCEPT THAT BORROWER SHALL BE OBLIGATED
TO DELIVER THE DOCUMENTS REFERRED TO IN SECTIONS 4.01(F) AND (G) HEREOF (IF NOT
PREVIOUSLY DELIVERED) AND ANY AMENDMENTS, MODIFICATIONS, SUBSTITUTIONS,
REPLACEMENTS OR SUPPLEMENTS TO THE DOCUMENTS REFERRED TO IN SECTIONS 4.01(C)-(H)
AND (K)-(L) HEREOF.


 


(B)                                 PERFORMANCE; NO DEFAULT.  ON THE DATE OF
SUCH ADVANCE THERE SHALL EXIST NO NOTICED DEFAULT OR EVENT OF DEFAULT HEREUNDER
AND NO NOTICED DEFAULT OR EVENT OF DEFAULT UNDER AND AS DEFINED IN THE BUILDING
LOAN AGREEMENT.

 

55

--------------------------------------------------------------------------------


 


(C)                                  REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES MADE BY BORROWER ENTITIES IN THE PROJECT LOAN
DOCUMENTS, OR OTHERWISE MADE BY OR ON BEHALF OF BORROWER ENTITIES IN CONNECTION
THEREWITH AFTER THE DATE THEREOF, SHALL HAVE BEEN TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON THE DATE ON WHICH MADE AND SHALL ALSO BE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS ON THE DATE OF SUCH ADVANCE, EXCEPT (A) IN EACH CASE TO
THE EXTENT THAT THE FAILURE OF ANY SUCH REPRESENTATION OR WARRANTY TO BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS ON THE DATE OF SUCH ADVANCE DOES NOT HAVE,
AND IS NOT REASONABLY LIKELY TO HAVE, A MATERIAL ADVERSE EFFECT (IT BEING
AGREED, HOWEVER, THAT IF THE FACTS CAUSING SUCH FAILURE OF ANY REPRESENTATION OR
WARRANTY TO BE UNTRUE OR INCORRECT SHALL CONSTITUTE A DEFAULT OR EVENT OF
DEFAULT, NOTHING HEREIN SHALL BE CONSTRUED TO CONSTITUTE A WAIVER BY AGENT OF
SUCH DEFAULT OR EVENT OF DEFAULT) AND (B) THAT THE REPRESENTATIONS MADE IN
SECTION 6.04(B) AND THE SECOND SENTENCE OF SECTION 6.05(A) AND THE
REPRESENTATIONS MADE IN SECTION 6.10 AND SECTION 6.13 WITH RESPECT TO THE
GUARANTORS NEED NOT BE TRUE AND CORRECT ON THE DATE OF EACH ADVANCE.


 


(D)                                 NO DAMAGE.  THE PROJECT SHALL NOT HAVE BEEN
INJURED OR DAMAGED BY FIRE, EXPLOSION, ACCIDENT, FLOOD OR OTHER CASUALTY, OR
BEEN SUBJECT TO ANY CONDEMNATION, GOVERNMENTAL TAKING OR EMINENT DOMAIN
PROCEEDING (OTHER THAN THE “CONDEMNATION” AS DEFINED IN THE GROUND LEASE AND THE
SEVERANCE SUBLEASES) UNLESS AGENT SHALL HAVE RECEIVED (OR SHALL HAVE RECEIVED
EVIDENCE REASONABLY SATISFACTORY TO AGENT THAT AGENT WILL RECEIVE IN A TIMELY
MANNER) NET PROCEEDS, NET AWARDS OR PROCEEDS AND/OR A COMPLETION DEPOSIT
SUFFICIENT IN THE REASONABLE JUDGMENT OF AGENT TO EFFECT THE SATISFACTORY
RESTORATION OF THE PROJECT, “SUBSTANTIAL COMPLETION” (AS DEFINED IN THE GROUND
LEASE) TO BE ACHIEVED BY NO LATER THAN THE FIXED SUBSTANTIAL COMPLETION DATE
(SUBJECT TO UNAVOIDABLE DELAY) AND FINAL COMPLETION TO BE ACHIEVED NO LATER THAN
THE MATURITY DATE, WHICH RESTORATION SHALL BE GOVERNED BY THE TERMS OF THE
PROJECT LOAN MORTGAGE.


 


(E)                                  RECEIPT BY AGENT AND CONSTRUCTION
CONSULTANT.  AGENT AND CONSTRUCTION CONSULTANT SHALL HAVE RECEIVED THE FOLLOWING
AT LEAST 10 BUSINESS DAYS PRIOR TO (OR, IN THE CASE OF CLAUSE (3), ON) THE
REQUESTED ADVANCE DATE:


 

(1)                                  DRAW REQUEST.  A DRAW REQUEST (WHICH SHALL
ALSO BE SUBMITTED TO THE DISBURSEMENT AGENT, BUT ONLY TO THE EXTENT AGENT HAS
INFORMED BORROWER THAT THE ADVANCE IN QUESTION WILL BE ADVANCED BY DISBURSEMENT
AGENT PURSUANT TO SECTION 5.02(B) HEREOF) SPECIFYING THE DATE PROPOSED FOR SUCH
ADVANCE, WHICH DATE MUST BE A BUSINESS DAY (THE “REQUESTED ADVANCE DATE”);

 

(2)                                  SCHEDULE OF OTHER FUNDING SOURCES.  IF
APPLICABLE, A STATEMENT AS TO THE AMOUNT OF BUILDING LOAN COSTS AND PROJECT LOAN
COSTS INTENDED TO BE PAID OR FUNDED ON THE REQUESTED ADVANCE DATE WITH OTHER
FUNDS;

 

(3)                                  TITLE CONTINUATION LETTER.  A CONTINUATION
LETTER WITH RESPECT TO THE TITLE INSURANCE POLICY THERETOFORE DELIVERED, WHICH
CONTINUATION LETTER SHALL BE SUBSTANTIALLY IN THE FORM REQUIRED BY THE

 

56

--------------------------------------------------------------------------------


 

CONSTRUCTION LOAN DISBURSEMENT AGREEMENT AND SHALL SHOW NO EXCEPTIONS TO TITLE
OTHER THAN PERMITTED EXCEPTIONS;

 

(4)                                  [INTENTIONALLY OMITTED]

 

(5)                                  ARCHITECT’S AND GENERAL CONTRACTOR’S
CERTIFICATES.  A GENERAL CONTRACTOR’S CERTIFICATE FROM THE GENERAL CONTRACTOR
AND AN ARCHITECT’S CERTIFICATE FROM THE LEAD ARCHITECT;

 

(6)                                  [INTENTIONALLY OMITTED]

 

(7)                                  INTEREST RATE CAPS.  AS A CONDITION TO THE
INITIAL ADVANCE ONLY, AND ONLY IF BREAKEVEN LEASING HAS NOT BEEN ACHIEVED BY THE
REQUESTED ADVANCE DATE FOR THE INITIAL ADVANCE, BORROWER SHALL HAVE DELIVERED TO
AGENT AN INTEREST RATE CAP IN FORM AND SUBSTANCE ACCEPTABLE TO AGENT (THE
“INITIAL ADVANCE INTEREST RATE CAP”) BETWEEN BORROWER AND A COUNTERPARTY
ACCEPTABLE TO AGENT WHICH SHALL CAP THE LIBOR RATE FOR THE BUILDING LOAN AND
PROJECT LOAN UNTIL THE MATURITY DATE (WITHOUT GIVING EFFECT TO ANY EXTENSIONS
UNDER SECTION 3.19(A) HEREOF) AT THE RATES, AND FOR THE CORRESPONDING PERIODS
SET FORTH IN, SCHEDULE 2 HERETO, TOGETHER WITH (I) A COLLATERAL ASSIGNMENT OF
THE INITIAL ADVANCE INTEREST RATE CAP IN THE FORM OF EXHIBIT M HERETO (AN
“ASSIGNMENT OF INTEREST RATE CAP”), (II) A CONSENT BY THE COUNTERPARTY THERETO
TO SUCH COLLATERAL ASSIGNMENT AND (III) AN OPINION, IN FORM AND SUBSTANCE AND
FROM COUNSEL REASONABLY ACCEPTABLE TO AGENT, AS TO THE DUE AUTHORIZATION,
EXECUTION AND DELIVERY BY BORROWER AND ENFORCEABILITY OF, AND OTHER CUSTOMARY
MATTERS WITH RESPECT TO, THE INITIAL ADVANCE INTEREST RATE CAP AND THE
ASSIGNMENT OF INTEREST RATE CAP, BUT IN NO EVENT AS TO ANY MATTERS WITH RESPECT
TO SUCH COUNTERPARTY (OTHER THAN ENFORCEABILITY OF THE INITIAL ADVANCE INTEREST
RATE CAP AGAINST SUCH COUNTERPARTY).  IF BREAKEVEN LEASING HAS BEEN ACHIEVED BY
THE REQUESTED ADVANCE DATE WITH RESPECT TO THE INITIAL ADVANCE (AND THEREFORE
BORROWER SHALL NOT HAVE BEEN REQUIRED TO DELIVER THE INITIAL ADVANCE INTEREST
RATE CAP), BORROWER SHALL HAVE DELIVERED TO AGENT THE FUTURE ADVANCE INTEREST
RATE CAPS AND OTHER ITEMS AS AND TO THE EXTENT REQUIRED BY SECTION 7.20 HEREOF
AS OF THE REQUESTED ADVANCE DATE AS A CONDITION TO ANY SUBSEQUENT ADVANCE;

 

(8)                                  APPLICATION FOR PAYMENT.  FROM EACH MAJOR
CONTRACTOR (INCLUDING THE GENERAL CONTRACTOR), A COMPLETED AND ITEMIZED
APPLICATION AND CERTIFICATE FOR PAYMENT IN THE FORM OF AIA DOCUMENT NO. G702
(INCLUDING AIA FORM G703 AS AN ATTACHMENT THERETO), OR SIMILAR FORM REASONABLY
APPROVED BY AGENT, CONTAINING THE REQUIRED CERTIFICATION OF SUCH MAJOR
CONTRACTOR AND BORROWER’S ARCHITECTS, TOGETHER WITH ALL INVOICES RELATING TO ALL
ITEMS OF PROJECT LOAN COSTS COVERED THEREBY AND FURTHER ACCOMPANIED BY A COST
BREAKDOWN SHOWING THE COST OF WORK ON, AND THE COST OF MATERIALS INCORPORATED
INTO, THE PROJECT TO THE DATE OF THE REQUISITION.  THE COST BREAKDOWN SHALL ALSO
SHOW THE PERCENTAGE OF

 

57

--------------------------------------------------------------------------------


 

COMPLETION OF EACH LINE ITEM IN THE BUDGETS.  ALL SUCH APPLICATIONS FOR PAYMENT
SHALL ALSO SHOW ALL CONTRACTORS AND SUBCONTRACTORS, INCLUDING MAJOR
SUBCONTRACTORS, BY NAME AND TRADE, THE TOTAL AMOUNT OF EACH CONTRACT AND/OR
SUBCONTRACT, THE AMOUNT THERETOFORE PAID TO EACH CONTRACTOR AND/OR SUBCONTRACTOR
AS OF THE DATE OF SUCH APPLICATION, AND THE AMOUNT TO BE PAID FROM THE PROCEEDS
OF THE ADVANCE TO EACH CONTRACTOR AND/OR SUBCONTRACTOR;

 

(9)                                  CHANGES TO BUDGETS.  AN UPDATE OF THE
BUDGETS REFLECTING ALL ACTUAL AND ANTICIPATED COSTS AND IN COMPLIANCE WITH
SECTION 3.02 HEREOF, WHICH UPDATE MUST BE APPROVED BY AGENT, SUCH APPROVAL NOT
TO BE UNREASONABLY WITHHELD OR DELAYED; PROVIDED THAT NOTHING IN THIS
SECTION 4.02(E)(9) SHALL ENTITLE AGENT TO REQUEST, OR SHALL PERMIT AGENT TO
CONDITION ITS CONSENT TO ANY CHANGE(S) IN THE BUDGETS ON (X) AN INCREASE IN ANY
LINE ITEM IN THE BUDGETS FOR TENANT IMPROVEMENTS OR LEASING COMMISSION COSTS
AND/OR (Y) AN INCREASE IN ANY INTEREST LINE ITEM ON ACCOUNT OF ANY DELAY IN
ACHIEVING STABILIZED OCCUPANCY.  THE PROVISO CLAUSE OF THE PRECEDING SENTENCE
SHALL NOT APPLY WITH RESPECT TO ANY ADVANCE MADE ON OR AFTER THE ORIGINAL
MATURITY DATE (AFTER GIVING EFFECT TO ANY EXTENSIONS UNDER SECTION 3.19(B)
HEREOF) IF, AS OF THE ORIGINAL MATURITY DATE, THE RATIO (EXPRESSED AS A
PERCENTAGE) OF THE REMAINING LOAN AMOUNT TO THE APPRAISED VALUE OF THE FC UNITS
IS MORE THAN 70%.  NOTHING IN THIS SECTION 4.02(E)(9) SHALL PROHIBIT AGENT FROM
REASONABLY WITHHOLDING ITS CONSENT TO ANY LINE ITEM DECREASE IN ANY OF THE LINE
ITEMS REFERRED TO IN CLAUSES (X) AND (Y) ABOVE;

 

(10)                            CHANGE ORDERS.  COPIES OF ALL CHANGE ORDERS,
REGARDLESS OF WHETHER THE AMOUNT OF SUCH CHANGE ORDER AND/OR ANY EXTENSION OF
TIME WITH RESPECT THERETO HAS BEEN AGREED TO AND REGARDLESS OF WHETHER WORK ON
SUCH CHANGE ORDER HAS COMMENCED) TO THE EXTENT NOT PREVIOUSLY DELIVERED TO
AGENT, AND, TO THE EXTENT REASONABLY REQUESTED BY AGENT, COPIES OF ALL
INSPECTION OR TEST REPORTS AND OTHER DOCUMENTS RELATING TO THE CONSTRUCTION OF
THE PROJECT NOT PREVIOUSLY DELIVERED TO AGENT OR CONSTRUCTION CONSULTANT;

 

(11)                            DISBURSEMENT SCHEDULE AND CONSTRUCTION
SCHEDULE.  AN UPDATE OF THE DISBURSEMENT SCHEDULE (BUT ONLY IF REQUESTED BY
AGENT) AND CONSTRUCTION SCHEDULE, WHICH UPDATES MUST BE APPROVED BY AGENT, WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED (PROVIDED THAT WITH
RESPECT TO THE DISBURSEMENT SCHEDULE ONLY, AGENT SHALL BE DEEMED TO HAVE
APPROVED ANY BEST ESTIMATE UPDATE MADE IN GOOD FAITH BY BORROWER).  EACH SUCH
UPDATE MUST REFLECT ALL CHANGE ORDERS, REGARDLESS OF WHETHER THE AMOUNT OF ANY
SUCH CHANGE ORDER AND/OR ANY EXTENSION OF TIME WITH RESPECT THERETO HAS BEEN
AGREED TO AND REGARDLESS OF WHETHER WORK ON SUCH CHANGE ORDER HAS COMMENCED.  IF
ANY SUCH UPDATE INCLUDES CHANGES TO THE DISBURSEMENT SCHEDULE, SUCH UPDATE MUST
BE ACCOMPANIED BY EVIDENCE REASONABLY SATISFACTORY TO AGENT THAT THE INTEREST
RATE CAP(S)

 

58

--------------------------------------------------------------------------------


 

(BUT ONLY TO THE EXTENT REQUIRED BY THE TERMS HEREOF) WILL BE MODIFIED, TO THE
EXTENT NECESSARY, TO CONFORM WITH SUCH CHANGES, AND IF ANY SUCH UPDATE INCLUDES
CHANGES TO THE CONSTRUCTION SCHEDULE, SUCH UPDATE MUST BE ACCOMPANIED BY
EVIDENCE REASONABLY SATISFACTORY TO AGENT THAT SUCH CHANGE DOES NOT MAKE IT
LIKELY THAT BORROWER WILL FAIL TO ACHIEVE “SUBSTANTIAL COMPLETION” (AS DEFINED
IN THE GROUND LEASE) BY THE FIXED SUBSTANTIAL COMPLETION DATE (SUBJECT TO
UNAVOIDABLE DELAY) AND FINAL COMPLETION BY THE MATURITY DATE;

 

(12)                            GOVERNMENTAL AND THIRD PARTY APPROVALS.  TO THE
EXTENT NOT PREVIOUSLY DELIVERED, ALL GOVERNMENTAL APPROVALS AND ALL OTHER THIRD
PARTY CONSENTS AND APPROVALS NECESSARY FOR THE PROJECT AS CONTEMPLATED BY THE
PLANS AND SPECIFICATIONS, INCLUDING, WITHOUT LIMITATION, A BUILDING PERMIT; AND

 

(13)                            STORED MATERIALS.  THE LETTER REFERRED TO IN
SECTION 3.04(C) HEREOF, TO THE EXTENT THAT SUCH ADVANCE INCLUDES LOAN PROCEEDS
FOR STORED MATERIALS, BUT ONLY IF BORROWER SHALL HAVE ACQUIRED STORED MATERIALS
THAT ARE NOT SUBJECT TO ANY PREVIOUS LETTER DELIVERED TO AGENT PURSUANT TO SAID
SECTION.

 


(F)                                    MATERIAL CONTRACTS; LEASES.  AGENT SHALL
HAVE RECEIVED TRUE, CORRECT AND COMPLETE PHOTOCOPIES OF ALL MATERIAL CONTRACTS
AND LEASES IN EFFECT ON THE DATE OF THE DRAW REQUEST, TO THE EXTENT NOT
PREVIOUSLY DELIVERED TO AGENT, CERTIFIED BY BORROWER OR THE BORROWER ENTITY
WHICH IS A PARTY THERETO.  EACH SUCH MATERIAL CONTRACT SHALL HAVE BEEN APPROVED
BY AGENT IN ACCORDANCE WITH SECTION 7.13 HEREOF; AND A CONSENT TO THE COLLATERAL
ASSIGNMENT OF ANY MATERIAL CONTRACT, IF REQUESTED BY AGENT, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO AGENT, SHALL BE DELIVERED TO AGENT, TO THE
EXTENT NOT PREVIOUSLY DELIVERED TO AGENT.


 


(G)                                 EVIDENCE OF SUFFICIENCY OF FUNDS;
CONSTRUCTION CONSULTANT APPROVAL.  EACH BUDGET SHALL BE IN BALANCE.  AGENT SHALL
HAVE RECEIVED WRITTEN CERTIFICATION FROM THE CONSTRUCTION CONSULTANT TO THE
EFFECT THAT IN ITS REASONABLE OPINION THE CONDITION SET FORTH IN THE IMMEDIATELY
PRECEDING SENTENCE HAS BEEN SATISFIED; THAT THE WORK THERETOFORE COMPLETED WAS
COMPLETED TO ITS SATISFACTION SUBSTANTIALLY IN ACCORDANCE WITH THE PLANS AND
SPECIFICATIONS AND IN ACCORDANCE WITH ALL LEGAL REQUIREMENTS; THAT “SUBSTANTIAL
COMPLETION” (AS DEFINED IN THE GROUND LEASE) SHALL BE ACHIEVABLE BY THE FIXED
SUBSTANTIAL COMPLETION DATE (SUBJECT TO UNAVOIDABLE DELAY) AND FINAL COMPLETION
SHALL BE ACHIEVABLE BY THE MATURITY DATE; AS A CONDITION TO THE INITIAL ADVANCE
ONLY, THAT BORROWER SHALL BE ABLE TO COMMENCE INITIAL CONSTRUCTION (AS DEFINED
IN THE GROUND LEASE) OF TENANT’S CONSTRUCTION WORK (AS DEFINED IN THE GROUND
LEASE) BY THE FIXED CONSTRUCTION COMMENCEMENT DATE (AS DEFINED IN THE GROUND
LEASE) (SUBJECT TO UNAVOIDABLE DELAY); AND THAT EACH BUDGET AND EACH LINE ITEM
THEREOF IS THE BEST REASONABLE PROJECTION OF ALL REMAINING BUILDING LOAN COSTS
AND PROJECT LOAN COSTS AND ALL REMAINING COSTS COVERED BY EACH LINE ITEM, AS
APPLICABLE.  SUCH CERTIFICATION SHALL ALSO COVER SUCH OTHER INFORMATION AS AGENT
MAY FROM TIME TO TIME REASONABLY REQUEST.

 

59

--------------------------------------------------------------------------------



 


(H)           OTHER FUNDING SOURCES.  NO LATER THAN 11:00 A.M. (NEW YORK CITY
TIME) ON THE REQUESTED ADVANCE DATE, ALL OTHER FUNDS COVERED BY THE STATEMENT
DESCRIBED IN SECTION 4.02(E)(2) HEREOF SHALL HAVE BEEN RECEIVED BY AGENT (IN THE
CASE OF ADVANCES DISBURSED IN ACCORDANCE WITH SECTION 5.02(B)(I) HEREOF) OR
RECEIVED BY DISBURSEMENT AGENT (IN THE CASE OF ADVANCES DISBURSED IN ACCORDANCE
WITH SECTION 5.02(B)(II) HEREOF).


 


(I)            [INTENTIONALLY OMITTED]


 


(J)            BORROWER LCS.  (I) THE BORROWER LCS SHALL BE IN FULL FORCE AND
EFFECT OR SHALL HAVE BEEN FULLY DRAWN UPON OR (II) TO THE EXTENT CLAUSE (I) IS
NOT THE CASE, THE APPROPRIATE BORROWER LC DEPOSIT SHALL HAVE BEEN MADE IN
ACCORDANCE WITH SECTION 7.54 HEREOF, AND, IF REQUESTED BY AGENT, REASONABLE
EVIDENCE OF CLAUSE (I) OR CLAUSE (II), AS APPLICABLE.


 


(K)           DELIVERIES TO THIRD PARTIES.  TO THE EXTENT NOT PREVIOUSLY
DELIVERED, EVIDENCE REASONABLY SATISFACTORY TO AGENT THAT BORROWER HAS COMPLIED
WITH ITS DELIVERY OBLIGATIONS SET FORTH IN SECTION 7.56 HEREOF.


 


(L)            ACCOUNTS.  BORROWER SHALL HAVE COMPLIED WITH ITS OBLIGATIONS
UNDER SECTION 7.57 HEREOF.


 


(M)          PROPERTY TAXES.  EITHER (I) LOT 15 SHALL HAVE BEEN SUBDIVIDED IN
ACCORDANCE WITH THE LAST SENTENCE OF SECTION 7.43 HEREOF, (II) ALL PROPERTY
TAXES ASSESSED AGAINST LOT 15 THAT ARE THEN DUE AND PAYABLE SHALL HAVE BEEN PAID
IN FULL OR (III) THE TITLE CONTINUATION LETTER REFERRED TO IN SECTION 4.02(E)
SHALL NOT CONTAIN ANY EXCEPTIONS TO TITLE INSURANCE COVERAGE FOR PROPERTY TAXES
ASSESSED AGAINST LOT 15.


 


(N)           OTHER DOCUMENTS.  BORROWER SHALL HAVE DELIVERED SUCH OTHER
INFORMATION, DOCUMENTS AND CERTIFICATES AS AGENT OR ITS COUNSEL MAY REASONABLY
REQUIRE.


 


SECTION 4.03               CONDITIONS OF FINAL CONSTRUCTION ADVANCE.  IN
ADDITION TO THE CONDITIONS SET FORTH IN SECTION 4.02 ABOVE, EACH LENDER’S
OBLIGATION TO MAKE THE FINAL ADVANCE FOR NYTC UNITS BUDGET COSTS OR FOR FC UNITS
BUDGET COSTS, OR FOR THE LOANS, PURSUANT TO THIS AGREEMENT SHALL BE SUBJECT TO
SATISFACTION OF THE FOLLOWING ADDITIONAL CONDITIONS (UNLESS WAIVED BY AGENT IN
ITS SOLE DISCRETION (SUBJECT TO SECTION 8.03) OR UNLESS ALL OF THE INDEBTEDNESS
IS BEING PAID IN FULL AT THE TIME OF THE MAKING OF THE FINAL ADVANCE):

 


(A)           COMPLETION.  WITH RESPECT TO THE FINAL ADVANCE FOR EITHER BUDGET,
FINAL COMPLETION OF THE APPLICABLE UNITS(S) SHALL HAVE OCCURRED OR WILL OCCUR
UPON THE MAKING OF SUCH ADVANCE.


 


(B)           FINAL SURVEY.  WITH RESPECT TO THE FINAL ADVANCE OF THE LOANS, IF
THEN PREPARED AND AVAILABLE, RECEIPT BY AGENT OF A FINAL SURVEY REASONABLY
ACCEPTABLE TO AGENT SHOWING THE AS BUILT LOCATION OF THE PROJECT (AND IF NOT SO
PREPARED

 

60

--------------------------------------------------------------------------------


 


AND AVAILABLE BORROWER HEREBY COVENANTS TO DELIVER SUCH SURVEY TO AGENT WITHIN
ONE HUNDRED AND TWENTY (120) DAYS AFTER THE DATE OF THE FINAL ADVANCE).


 


(C)           PAYMENT OF COSTS.  WITH RESPECT TO THE FINAL ADVANCE FOR EITHER
BUDGET, EVIDENCE REASONABLY SATISFACTORY TO AGENT THAT ALL PROJECT LOAN COSTS
AND BUILDING LOAN COSTS ALLOCABLE TO THE APPLICABLE UNITS HAVE BEEN PAID IN FULL
(OR WILL BE PAID OUT OF THE FUNDS REQUESTED TO BE ADVANCED) AND THAT NO PARTY
CLAIMS OR HAS A RIGHT TO CLAIM ANY STATUTORY OR COMMON LAW LIEN ARISING OUT OF
THE CONSTRUCTION OF SUCH UNITS OR THE SUPPLYING OF LABOR, GOODS, MATERIAL AND/OR
SERVICES IN CONNECTION THEREWITH.


 


(D)           OTHER DOCUMENTS.  SUCH DOCUMENTS, LETTERS, AFFIDAVITS, REPORTS AND
ASSURANCES, AS AGENT OR AGENT’S COUNSEL MAY REASONABLY REQUIRE.


 


SECTION 4.04               CONTRIBUTIONS OF INITIAL REQUIRED EQUITY FUNDS.

 


(A)           UNTIL SUCH TIME AS ALL INITIAL REQUIRED EQUITY FUNDS HAVE BEEN
CONTRIBUTED AND THE INITIAL CONSTRUCTION ADVANCE IS MADE, BORROWER SHALL, AT
LEAST ONE (1) TIME PER CALENDAR MONTH (AND, IN ANY EVENT, AT LEAST TEN (10)
BUSINESS DAYS PRIOR TO ANY DATE (AN “EQUITY INFUSION DATE”) ON WHICH BORROWER
DESIRES TO (I) OBTAIN PROCEEDS OF THE EQUITY CONTRIBUTION FOR PURPOSES OF
CONTRIBUTING INITIAL REQUIRED EQUITY FUNDS AND/OR (II) CONTRIBUTE OTHER INITIAL
REQUIRED EQUITY FUNDS (THE AMOUNT THAT BORROWER SO DESIRES, THE “EQUITY
INFUSION”)), PROVIDE TO AGENT (Y) THE DOCUMENTS REQUIRED PURSUANT TO SECTIONS
4.02(E)(1), (2), (4), (5), (8), (9), (10) AND (11), PROVIDED THAT ALL REFERENCES
TO THE MAKING OF AN ADVANCE IN SUCH PROVISIONS SHALL INSTEAD BE DEEMED TO BE
REFERENCES TO THE MAKING OF AN EQUITY INFUSION, MUTATIS MUTANDIS AND (Z) A
CURRENT TITLE CONTINUATION SEARCH FOR THE PROPERTY.


 


(B)           NO LATER THAN THE BUSINESS DAY IMMEDIATELY PRECEDING EACH EQUITY
INFUSION DATE, AGENT SHALL NOTIFY BORROWER AND NYTC MEMBER WHETHER THE
DELIVERIES REQUIRED BY SECTION 4.04(A) HAVE BEEN MADE AND WHETHER, TO THE BEST
OF AGENT’S KNOWLEDGE, THE CONDITIONS SET FORTH IN SECTIONS 4.02(A), (B), (C),
(D), (E) (BUT ONLY TO THE EXTENT THE DELIVERIES REQUIRED PURSUANT THERETO ARE
SUBJECT TO AGENT’S APPROVAL), (F), (G), (I), (J), (K), (L), (M) AND (N) HAVE
BEEN SATISFIED (WITH ALL REFERENCES IN SAID SECTIONS TO AN ADVANCE BEING DEEMED
REFERENCES TO THE EQUITY INFUSION, MUTATIS MUTANDIS).  TO THE EXTENT THAT
BORROWER AND/OR NYTC MEMBER SHALL DESIRE TO MAKE ANY EQUITY INFUSION (REGARDLESS
OF WHETHER OR NOT SUCH DELIVERIES SHALL HAVE BEEN MADE AND/OR CONDITIONS SHALL
HAVE BEEN SATISFIED), BORROWER AND/OR NYTC MEMBER SHALL EXPEND (OR CAUSE TO BE
EXPENDED) THE EQUITY INFUSION ON BUILDING LOAN COSTS OR PROJECT LOAN COSTS. 
AGENT SHALL SUFFER NO PENALTY OR LIABILITY TO ANY BORROWER ENTITY UNDER THIS
SECTION 4.04(B) (INCLUDING FOR FAILURE TO GIVE ANY NOTICE PROVIDED FOR UNDER
THIS SECTION 4.04(B)).


 


(C)           ALL EQUITY INFUSIONS ACTUALLY USED TO PAY FOR BUILDING LOAN COSTS
OR PROJECT LOAN COSTS PURSUANT TO THIS SECTION 4.04 SHALL BE DEEMED TO BE, AND
SHALL BE, INITIAL REQUIRED EQUITY FUNDS THAT HAVE BEEN CONTRIBUTED, REGARDLESS
OF WHETHER, AS OF THE DATE SUCH CONTRIBUTION IS MADE, (I) THE CONDITIONS
REFERRED TO IN SECTION 4.04(B) HEREOF HAVE BEEN SATISFIED OR (II) AGENT SHALL
HAVE NOTIFIED BORROWER AND THE NYTC MEMBER IN ACCORDANCE WITH THE FIRST SENTENCE
OF SECTION 4.04(B) HEREOF.

 

61

--------------------------------------------------------------------------------


 


SECTION 4.05               INTEREST ADVANCES.  NOTWITHSTANDING THE PROVISIONS OF
SECTIONS 4.01, 4.02 AND 4.03, ADVANCES FOR THE PAYMENT OF INTEREST DUE UNDER THE
PROJECT LOAN NOTES SHALL BE MADE IN ACCORDANCE WITH SECTION 5.03(B) HEREOF.

 


ARTICLE 5

METHOD OF DISBURSEMENT OF LOAN PROCEEDS


 


SECTION 5.01               ADMINISTRATION.  AS COMPENSATION FOR SERVING AS
AGENT, BORROWER SHALL PAY AGENT THE ADMINISTRATION FEE.

 


SECTION 5.02               PROCEDURE FOR ADVANCES.

 


(A)           SUBMISSION OF DRAW REQUESTS; NOTIFICATION OF LIBOR RATE.  DRAW
REQUESTS MAY BE SUBMITTED TO AGENT NO MORE FREQUENTLY THAN ONCE EVERY FIFTEEN
(15) DAYS AND NOT MORE THAN ONCE PER CALENDAR MONTH.  NOT LESS THAN THREE (3)
BUSINESS DAYS PRIOR TO THE INTENDED ADVANCE DATE, AGENT SHALL DELIVER WRITTEN
NOTICE TO EACH LENDER AT THE ADDRESS SPECIFIED BY EACH LENDER FROM TIME TO TIME,
WHICH NOTICE SHALL INCLUDE THE INTENDED ADVANCE DATE AND SUCH LENDER’S RATABLE
SHARE OF SUCH ADVANCE.  ON THE BUSINESS DAY IMMEDIATELY PRIOR TO THE START DAY,
AGENT SHALL DELIVER WRITTEN NOTICE TO EACH LENDER AND BORROWER INFORMING EACH
LENDER AND BORROWER OF THE LIBOR RATE FOR THE UPCOMING CALENDAR MONTH INTEREST
PERIOD FOR ALL OUTSTANDING PRINCIPAL AND ANY ADVANCE MADE DURING SUCH INTEREST
PERIOD.  HOWEVER, AGENT SHALL SUFFER NO PENALTY OR LIABILITY TO BORROWER FOR
FAILURE TO GIVE ANY SUCH NOTICE TO BORROWER.  UNLESS OTHERWISE NOTIFIED BY
AGENT, EACH LENDER MAY ASSUME THAT ALL CONDITIONS TO SUCH ADVANCE ARE SATISFIED
ON THE INTENDED ADVANCE DATE.


 


(B)           DISBURSEMENT PROCEDURES.


 

(I)            PROVIDED THAT AGENT HAS NOT ELECTED, IN ACCORDANCE WITH SECTION
5.02(B)(II) HEREOF, TO DISBURSE ADVANCES THROUGH THE DISBURSEMENT AGENT IN
ACCORDANCE WITH THE PROCEDURES SET FORTH IN PARAGRAPH 2 OF THE CONSTRUCTION LOAN
DISBURSEMENT AGREEMENT, NOT LATER THAN 11:00 A.M. NEW YORK CITY TIME ON THE
INTENDED ADVANCE DATE, EACH LENDER SHALL MAKE AVAILABLE TO AGENT SUCH LENDER’S
RATABLE PORTION OF SUCH ADVANCE IN SAME-DAY FUNDS AND, IF APPLICABLE, AGENT
SHALL MAKE AVAILABLE, IN SAME DAY FUNDS TO THE EXTENT IN ITS POSSESSION, THE
OTHER FUNDS AND BORROWER SHALL MAKE AVAILABLE TO AGENT ALL OTHER OTHER FUNDS IN
SAME-DAY FUNDS, IN EACH CASE TO THE EXTENT SHOWN IN THE DELIVERY REFERRED TO IN
SECTION 4.02(E)(2) HEREOF, AND UPON FULFILLMENT OF THE APPLICABLE CONDITIONS IN
THIS AGREEMENT AND PARAGRAPH 1 OF THE CONSTRUCTION LOAN DISBURSEMENT AGREEMENT,
AGENT SHALL DISBURSE SUCH ADVANCE TO BORROWER.

 

(II)           AGENT MAY ELECT TO DISBURSE ADVANCES THROUGH THE DISBURSEMENT
AGENT PURSUANT TO PARAGRAPH 2 OF THE CONSTRUCTION LOAN DISBURSEMENT AGREEMENT
(A) DURING THE CONTINUANCE OF A DEFAULT OR EVENT OF DEFAULT, (B) SUBJECT TO
SECTION 4.01(Q) OF THE BUILDING LOAN AGREEMENT, UPON ITS RECEIPT OF REASONABLE
EVIDENCE THAT BORROWER FAILED TO PROMPTLY PAY THE APPLICABLE

 

62

--------------------------------------------------------------------------------


 

AMOUNTS OUT OF ANY ADVANCE TO THE GENERAL CONTRACTOR OR ANY OTHER CONTRACTOR OR
SUBCONTRACTOR WHOSE COSTS WERE THE BASIS OF THE APPLICABLE DRAW REQUEST OR THAT
ANY CONTRACTOR OR SUBCONTRACTOR WHOSE COSTS WERE THE BASIS OF THE APPLICABLE
DRAW REQUEST HAVE NOT BEEN PAID, OR (C) IF BORROWER HAS TAKEN ANY ACTIONS, OR
FAILED TO TAKE ANY ACTIONS, WHICH HAVE RESULTED, OR WOULD REASONABLY BE EXPECTED
TO RESULT, IN THE FILING OR ASSERTION OF ANY LIEN ON THE PREMISES (OTHER THAN
ANY PERMITTED EXCEPTION), PROVIDED THAT NOTHING CONTAINED IN THIS SENTENCE SHALL
BE CONSTRUED TO REQUIRE AGENT OR ANY LENDER TO MAKE AN ADVANCE UPON THE
OCCURRENCE OF ANY OF THE EVENTS DESCRIBED IN THE FOREGOING CLAUSES (A), (B) AND
(C).  IF AGENT MAKES SUCH AN ELECTION IN ACCORDANCE WITH THE IMMEDIATELY
PRECEDING SENTENCE, AGENT SHALL NOTIFY BORROWER AND EACH LENDER AND FROM AND
AFTER SUCH DATE UNTIL AGENT NOTIFIES BORROWER AND EACH LENDER THAT IT HAS
DECIDED TO NO LONGER MAKE THE ELECTION DESCRIBED IN THIS SECTION 5.02(B)(II),
(A) EACH LENDER SHALL, NOT LATER THAN 11:00 A.M. NEW YORK CITY TIME, ON EACH
INTENDED ADVANCE DATE FOLLOWING AGENT’S DELIVERY OF SUCH NOTICE, MAKE AVAILABLE
TO DISBURSEMENT AGENT SUCH LENDER’S RATABLE PORTION OF SUCH ADVANCE IN SAME-DAY
FUNDS, AND, IF APPLICABLE, AGENT SHALL MAKE AVAILABLE TO DISBURSEMENT AGENT IN
SAME DAY FUNDS, TO THE EXTENT IN ITS POSSESSION, THE OTHER FUNDS, AND BORROWER
SHALL MAKE AVAILABLE TO DISBURSEMENT AGENT IN SAME DAY FUNDS, ALL OTHER OTHER
FUNDS, IN EACH CASE TO THE EXTENT SHOWN IN THE DELIVERY REFERRED TO IN SECTION
4.02(E)(2) HEREOF, AND UPON FULFILLMENT OF THE APPLICABLE CONDITIONS IN THIS
AGREEMENT AND PARAGRAPH 2 OF THE CONSTRUCTION LOAN DISBURSEMENT AGREEMENT, AGENT
WILL REQUEST THE DISBURSEMENT AGENT TO DISBURSE SUCH FUNDS IN ACCORDANCE WITH
THE FURTHER TERMS AND CONDITIONS CONTAINED IN SAID PARAGRAPH OF THE CONSTRUCTION
LOAN DISBURSEMENT AGREEMENT.

 


(C)           DEFAULTING LENDERS.


 

(I)            IF ANY LENDER DOES NOT COMPLY WITH ITS OBLIGATIONS UNDER SECTION
5.02(B) ABOVE (ANY SUCH LENDER, A “DEFAULTING LENDER”), THE OTHER LENDERS
(INCLUDING GMACCM), OR ANY OF THEM, MAY, IN THEIR SOLE DISCRETION, ELECT TO
DELIVER TO DISBURSEMENT AGENT ON THE REQUESTED ADVANCE DATE ALL OR ANY PORTION
OF THE DEFAULTING LENDER’S RATABLE PORTION OF THE APPLICABLE ADVANCE NOT MADE
AVAILABLE BY THE DEFAULTING LENDER (SUCH PORTION NOT MADE AVAILABLE, A
“DEFICIENCY”), IN WHICH EVENT DEFAULTING LENDER AGREES TO REPAY UPON DEMAND TO
EACH OF THE LENDERS WHO HAS ADVANCED A PORTION OF THE DEFICIENCY THE AMOUNT
ADVANCED ON BEHALF OF THE DEFAULTING LENDER, TOGETHER WITH INTEREST THEREON AT
THE DEFAULT RATE.  IF MORE THAN ONE LENDER ELECTS TO ADVANCE A PORTION OF THE
DEFICIENCY, SUCH LENDERS’ ADVANCES SHALL BE MADE BASED ON THE RELATIVE RATABLE
SHARES OF EACH ADVANCING LENDER OR AS OTHERWISE AGREED TO BY SUCH LENDERS.  EACH
OF THE LENDERS AGREES THAT ANY OF THE OTHER LENDERS AND BORROWER SHALL HAVE THE
RIGHT TO PROCEED DIRECTLY AGAINST ANY DEFAULTING LENDER IN RESPECT OF ANY RIGHT
OR CLAIM ARISING OUT OF SUCH DEFAULTING LENDER’S DEFICIENCY, PROVIDED THAT
BORROWER SHALL NOT HAVE SUCH RIGHT IF ONE OR MORE OF THE OTHER LENDERS ADVANCES
THE ENTIRE DEFICIENCY AS DESCRIBED ABOVE.  IN THE EVENT THE DEFAULTING LENDER
FAILS TO ADVANCE OR REPAY THE DEFICIENCY (WITH INTEREST AT THE DEFAULT RATE, IF
APPLICABLE), ON OR PRIOR TO THE DATE OF THE NEXT SUCCEEDING ADVANCE, THE ENTIRE
INTEREST OF SAID

 

63

--------------------------------------------------------------------------------


 

DEFAULTING LENDER IN THE LOANS SHALL BE SUBORDINATE TO THE INTERESTS OF THE
OTHER LENDERS AND ALL PAYMENTS OTHERWISE PAYABLE TO THE DEFAULTING LENDER SHALL
BE USED TO ADVANCE OR REPAY THE DEFICIENCY, AS APPLICABLE, UNTIL SUCH TIME SUCH
DEFAULTING LENDER ADVANCES OR REPAYS ALL DEFICIENCIES (INCLUDING INTEREST AT THE
DEFAULT RATE, IF APPLICABLE).

 

(II)           THE FAILURE OF ANY LENDER TO PAY ANY DEFICIENCY SHALL NOT RELIEVE
ANY OTHER LENDER OF ITS OBLIGATION, IF ANY, HEREUNDER TO MAKE ITS RATABLE OR
OTHER AGREED UPON PORTION OF THE ADVANCE ON THE DATE OF SUCH ADVANCE, BUT NO
LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY LENDER TO MAKE ITS RATABLE OR
OTHER AGREED UPON PORTION OF THE ADVANCE TO BE MADE BY SUCH OTHER LENDER ON THE
DATE OF ANY ADVANCE, PROVIDED, HOWEVER, THAT LENDERS SHALL BE OBLIGATED TO FUND
THE BALANCE OF THE THEN CURRENT ADVANCE (I.E., EXCLUDING THE DEFICIENCY) IN THE
MANNER REQUIRED HEREUNDER.

 


SECTION 5.03               FUNDS ADVANCED; CAPITALIZED INTEREST.  (A)  ALL
PROCEEDS OF ALL ADVANCES SHALL BE USED BY BORROWER ONLY FOR THE PURPOSES FOR
WHICH SUCH ADVANCES WERE MADE.  BORROWER SHALL NOT COMMINGLE SUCH FUNDS WITH
OTHER FUNDS OF BORROWER.

 


(B)           UNLESS AGREED TO OTHERWISE BY AGENT AND A LENDER, EACH LENDER IS
HEREBY IRREVOCABLY AUTHORIZED AND AGREES TO SUBTRACT FROM THE UNADVANCED PROJECT
LOAN PROCEEDS, ON EACH INTEREST PAYMENT DATE, WITHOUT THE FURTHER APPROVAL OF
BORROWER, THE INTEREST DUE AND PAYABLE TO ITSELF ON EACH SUCH DATE.  ANY AMOUNTS
SO SUBTRACTED SHALL BE DEEMED TO BE ADVANCES HEREUNDER.


 


SECTION 5.04               ADVANCES DO NOT CONSTITUTE A WAIVER.  NO ADVANCE
SHALL CONSTITUTE A WAIVER OF ANY OF THE CONDITIONS OF LENDERS’ OBLIGATION TO
MAKE FURTHER ADVANCES NOR, IN THE EVENT BORROWER IS UNABLE TO SATISFY ANY SUCH
CONDITION, SHALL ANY ADVANCE HAVE THE EFFECT OF PRECLUDING AGENT FROM THEREAFTER
DECLARING A DEFAULT OR EVENT OF DEFAULT HEREUNDER.

 


SECTION 5.05               [INTENTIONALLY OMITTED]


 


ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF BORROWER


 

To induce Lenders to make the Project Loan and to induce Agent to enter into
this Agreement and the other Project Loan Documents, for itself and on behalf of
Lenders, and to perform Agent’s and Lenders’ obligations hereunder and
thereunder, Borrower hereby represents and warrants to Agent for the benefit of
Lenders that:

 


SECTION 6.01               VALIDITY OF PROJECT LOAN DOCUMENTS.  THE PROJECT LOAN
DOCUMENTS ARE IN ALL RESPECTS VALID AND LEGALLY BINDING OBLIGATIONS, ENFORCEABLE
AGAINST EACH BORROWER ENTITY WHICH IS A PARTY THERETO IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS (SUBJECT TO THE EFFECTS OF BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER

 

64

--------------------------------------------------------------------------------


 


SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY).  THE
PROJECT LOAN DOCUMENTS ARE NOT SUBJECT TO ANY RIGHT OF RESCISSION, SET-OFF,
COUNTERCLAIM OR DEFENSE BY ANY BORROWER ENTITY, INCLUDING THE DEFENSE OF USURY. 
NO BORROWER ENTITY HAS ASSERTED ANY RIGHT OF RESCISSION, SET-OFF, COUNTERCLAIM
OR DEFENSE WITH RESPECT TO THE PROJECT LOAN DOCUMENTS.

 


SECTION 6.02               TITLE.  BORROWER HAS GOOD AND MARKETABLE TITLE TO A
GROUND LEASEHOLD ESTATE IN THE PREMISES DEMISED UNDER THE GROUND LEASE AND THE
MEMBERS COLLECTIVELY HAVE GOOD MARKETABLE TITLE TO THE PREMISES DEMISED UNDER
THE SEVERANCE SUBLEASES, IN EACH CASE SUBJECT TO NO LIENS OTHER THAN THE
PERMITTED EXCEPTIONS.  BORROWER HAS, OR WILL HAVE AT THE TIME OF PAYMENT
THEREFOR, GOOD AND MARKETABLE TITLE TO THE PERSONAL PROPERTY AND NO LIEN HAS
BEEN OR WILL BE EXECUTED IN FAVOR OF ANY PERSON OTHER THAN AGENT WITH RESPECT TO
ANY OF THE PERSONAL PROPERTY OTHER THAN THE PERMITTED EXCEPTIONS.  BORROWER HAS
NO KNOWLEDGE OF ANY CLAIMS FOR PAYMENT FOR WORK, LABOR OR MATERIALS AFFECTING
THE MORTGAGED PROPERTY WHICH ARE OR MAY BECOME A LIEN PRIOR TO, OR OF EQUAL
PRIORITY WITH, THE LIEN CREATED BY ANY SECURITY DOCUMENT.  THE PROVISIONS OF
EACH SECURITY DOCUMENT ARE EFFECTIVE TO CREATE, IN FAVOR OF AGENT FOR THE
BENEFIT OF LENDERS, A LEGAL, VALID AND ENFORCEABLE LIEN, SUBJECT ONLY TO THE
PERMITTED EXCEPTIONS, ON OR SECURITY INTEREST IN ALL OF THE COLLATERAL DESCRIBED
THEREIN (SUBJECT TO THE EFFECTS OF BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY), AND WHEN THE APPROPRIATE RECORDINGS AND FILINGS HAVE BEEN EFFECTED
IN PUBLIC OFFICES, EACH OF THE SECURITY DOCUMENTS WILL CONSTITUTE A PERFECTED
LIEN ON AND SECURITY INTEREST IN ALL RIGHT, TITLE, ESTATE AND INTEREST IN THE
COLLATERAL DESCRIBED THEREIN, PRIOR AND SUPERIOR TO ALL OTHER LIENS, EXCEPT AS
PERMITTED UNDER THE PROJECT LOAN DOCUMENTS AND THE PERMITTED EXCEPTIONS.

 


SECTION 6.03               ABSENCE OF CONFLICTS.  THE EXECUTION AND DELIVERY OF
THE PROJECT LOAN DOCUMENTS BY BORROWER ENTITIES TO THE EXTENT EACH IS A PARTY
THERETO DO NOT, AND THE PERFORMANCE AND OBSERVANCE BY BORROWER ENTITIES OF THEIR
RESPECTIVE OBLIGATIONS THEREUNDER WILL NOT, CONTRAVENE OR RESULT IN A BREACH OF
OR DEFAULT UNDER (A) ANY PROVISION OF ANY BORROWER ENTITY’S ORGANIZATIONAL
DOCUMENTS, (B) ANY LEGAL REQUIREMENTS APPLICABLE TO ANY BORROWER ENTITY, OR TO
THE MORTGAGED PROPERTY OR THE USE OR OPERATION THEREOF, (C) ANY DECREE OR
JUDGMENT BINDING ON ANY BORROWER ENTITY, OR ITS ASSETS, OR (D) ANY AGREEMENT OR
INSTRUMENT BINDING ON ANY BORROWER ENTITY, OR ITS ASSETS.  THE EXECUTION AND
DELIVERY OF THE PROJECT LOAN DOCUMENTS BY BORROWER ENTITIES TO THE EXTENT EACH
IS A PARTY THERETO, AND THE PERFORMANCE AND OBSERVANCE BY EACH BORROWER ENTITY
OF ITS OBLIGATIONS THEREUNDER WILL NOT RESULT IN THE CREATION OR IMPOSITION OF
ANY LIEN (OTHER THAN PURSUANT TO THE PROJECT LOAN DOCUMENTS OR THE PERMITTED
EXCEPTIONS) UPON ANY OF ITS ASSETS, SUBJECT TO THE EFFECTS OF BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY.

 


SECTION 6.04               PENDING LITIGATION.  (A)  EXCEPT FOR MATTERS
DISCLOSED TO AGENT IN THE DISCLOSURE SIDE LETTER (THE “PENDING LITIGATIONS”),
THERE ARE NO LITIGATIONS, WRITS, INJUNCTIONS, ORDERS, JUDGMENTS, ACTIONS, SUITS
OR PROCEEDINGS EXISTING OR PENDING OR THREATENED IN WRITING AGAINST THE
MORTGAGED PROPERTY, BORROWER OR ANY MEMBER.  BORROWER HEREBY REPRESENTS AND
WARRANTS THAT EXCEPT AS DISCLOSED TO AGENT IN THE

 

65

--------------------------------------------------------------------------------


 


DISCLOSURE SIDE LETTER, ALL SUCH DISCLOSED ITEMS ARE FULLY INSURED BY ITS
POLICIES (EXCEPT FOR THE DEDUCTIBLES APPLICABLE THERETO).

 


(B)           OTHER THAN AS DISCLOSED IN FILINGS MADE BY EACH GUARANTOR WITH THE
SECURITIES AND EXCHANGE COMMISSION, THERE ARE NO LITIGATIONS, WRITS,
INJUNCTIONS, ORDERS, JUDGMENTS, ACTIONS, SUITS OR PROCEEDINGS EXISTING OR
PENDING OR THREATENED AGAINST SUCH GUARANTOR WHICH HAVE A MATERIAL LIKELIHOOD OF
SUCCESS AND WOULD, IF DETERMINED ADVERSELY, RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 6.05               LEGAL REQUIREMENTS.

 


(A)           NONE OF BORROWER, ANY MEMBER OR THE MORTGAGED PROPERTY IS IN
VIOLATION OF ANY LEGAL REQUIREMENT RELATING TO SUCH ENTITY OR THE MORTGAGED
PROPERTY.  NO GUARANTOR IS IN VIOLATION OF ANY LEGAL REQUIREMENT WHICH WOULD
RESULT IN A MATERIAL ADVERSE EFFECT.


 


(B)           EACH BORROWER ENTITY AND THEIR AFFILIATES AND, TO THE KNOWLEDGE OF
BORROWER AFTER HAVING MADE REASONABLE INQUIRY, EACH TENANT AT THE PROPERTY AND
EACH MANAGING AGENT AND LEASING AGENT OF ANY PORTION OF THE PROPERTY (I) IS NOT
CURRENTLY IDENTIFIED ON THE OFAC LIST, AND (II) IS NOT A PERSON WITH WHOM A
CITIZEN OF THE UNITED STATES IS PROHIBITED TO ENGAGE IN TRANSACTIONS BY ANY
TRADE EMBARGO, ECONOMIC SANCTION, OR OTHER PROHIBITION OF UNITED STATES LAW,
REGULATION, OR EXECUTIVE ORDER OF THE PRESIDENT OF THE UNITED STATES.


 


SECTION 6.06               COMPLIANCE WITH ALL LEGAL REQUIREMENTS.  THE CURRENT
ZONING LAW AND/OR RESTRICTIVE COVENANTS AND DECLARATIONS COVERING THE PREMISES
AND EACH PUBLIC PROJECT AGREEMENT PERMIT, AS OF RIGHT, THE CONSTRUCTION OF THE
PROJECT IN ACCORDANCE WITH THE PLANS AND SPECIFICATIONS AND EACH OTHER PUBLIC
PROJECT AGREEMENT AND, UPON COMPLETION OF SUCH CONSTRUCTION, THE OPERATION, USE
AND OCCUPANCY THEREOF CONTEMPLATED BY THE PUBLIC PROJECT AGREEMENTS AND THE
PLANS AND SPECIFICATIONS.  THE MORTGAGED PROPERTY CURRENTLY IS AND UPON
COMPLETION OF SUCH CONTEMPLATED CONSTRUCTION, THE USE THEREOF WILL BE, IN ALL
RESPECTS IN COMPLIANCE WITH ALL MATERIAL CONTRACTS, ALL PUBLIC PROJECT DOCUMENTS
AND ALL LEGAL REQUIREMENTS, AND SUCH COMPLIANCE IS NOT DEPENDENT ON ANY LAND,
IMPROVEMENTS OR FACILITIES NOT A PART OF THE MORTGAGED PROPERTY.  BORROWER HAS
ALL GOVERNMENTAL APPROVALS REQUIRED TO HAVE BEEN OBTAINED TO DATE AND ALL THIRD
PARTY CONSENTS AND APPROVALS NECESSARY FOR THE CONSTRUCTION OF THE PROJECT OR
ANY PART THEREOF OR THE COMMENCEMENT OR CONTINUANCE OF CONSTRUCTION THEREON, AS
THE CASE MAY BE, INCLUDING BUT NOT LIMITED TO, WHERE APPROPRIATE, ALL REQUIRED
ENVIRONMENTAL PERMITS, ALL OF WHICH HAVE BEEN ISSUED, ARE IN FULL FORCE AND
EFFECT AND ARE NOT SUBJECT TO ANY REVOCATION, AMENDMENT, RELEASE, SUSPENSION,
FORFEITURE OR THE LIKE.  EXCEPT FOR THE PENDING LITIGATIONS, THERE ARE NO
PENDING, OR TO THE KNOWLEDGE OF BORROWER, THREATENED IN WRITING, LITIGATIONS,
WRITS, INJUNCTIONS, ORDERS, JUDGMENTS, ACTIONS, SUITS OR PROCEEDINGS (A) TO
REVOKE, ATTACH, INVALIDATE, RESCIND OR MODIFY ANY SUCH GOVERNMENTAL APPROVAL OR
THIRD PARTY CONSENT OR APPROVAL, OR THE ZONING AND/OR RESTRICTIVE COVENANTS
APPLICABLE TO THE PREMISES OR ANY PART THEREOF, AS CURRENTLY EXISTING AND AS
INTENDED TO EXIST UPON COMPLETION OF SUCH CONTEMPLATED CONSTRUCTION OR (B) WHICH
HAVE ANY CHANCE (OTHER THAN AN IMMATERIAL CHANCE) OF BEING DETERMINED ADVERSELY
TO BORROWER, AND IF SO DETERMINED

 

66

--------------------------------------------------------------------------------


 


ADVERSELY, WOULD MATERIALLY DELAY, INTERFERE WITH OR OTHERWISE HAVE ANY MATERIAL
ADVERSE EFFECT ON SUCH CONTEMPLATED CONSTRUCTION OR THE CONSTRUCTION SCHEDULE.

 


SECTION 6.07               ORGANIZATION STATUS AND AUTHORITY.  (A)  (I)  EACH OF
BORROWER AND THE MEMBERS IS A LIMITED LIABILITY COMPANY DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF NEW YORK; (II) EACH
OF BORROWER AND THE MEMBERS HAS THE POWER, AUTHORITY AND LEGAL RIGHT (W) TO OWN
AND OPERATE ITS PROPERTIES AND ASSETS, (X) TO CARRY ON THE BUSINESS NOW BEING
CONDUCTED AND PROPOSED TO BE CONDUCTED BY IT, (Y) TO EXECUTE, DELIVER AND
PERFORM ITS OBLIGATIONS UNDER THE PROJECT LOAN DOCUMENTS TO WHICH IT IS A PARTY,
AND (Z) TO ENGAGE IN THE TRANSACTIONS CONTEMPLATED BY THE PROJECT LOAN DOCUMENTS
TO WHICH IT IS A PARTY; (III) ALL PROJECT LOAN DOCUMENTS HAVE BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED BY ALL NECESSARY PARTIES ON BEHALF OF
BORROWER AND EACH MEMBER, TO THE EXTENT A PARTY THERETO; AND (IV) EACH OF
BORROWER AND THE MEMBERS POSSESSES ALL RIGHTS, LICENSES, PERMITS AND
AUTHORIZATIONS, GOVERNMENTAL OR OTHERWISE, PRESENTLY NECESSARY TO ENTITLE IT TO
OWN ITS PROPERTY AND TO TRANSACT THE BUSINESSES IN WHICH IT IS NOW ENGAGED, AND
ITS SOLE BUSINESS HAS BEEN AND IS THE OWNERSHIP OF THE MORTGAGED PROPERTY (IN
THE CASE OF BORROWER) OR A MEMBERSHIP INTEREST IN BORROWER (IN THE CASE OF EACH
MEMBER).

 


(B)           SUBJECT TO SECTION 7.32(B) HEREOF, (I) FC MEMBER, WHICH IS 100%
JOINTLY OWNED, DIRECTLY OR INDIRECTLY BY FC GUARANTOR, BRUCE RATNER, TRUSTS FOR
THE BENEFIT OF FAMILY MEMBERS OF BRUCE RATNER AND ING, IS, AND FOR THE TERM OF
THE PROJECT LOAN (SUBJECT TO SECTION 7.50 HEREOF) SHALL BE, A MEMBER OF
BORROWER, (II) NYTC MEMBER, WHICH IS 100% OWNED, DIRECTLY OR INDIRECTLY BY NYTC
GUARANTOR, IS, AND FOR THE TERM OF THE PROJECT LOAN (SUBJECT TO SECTION 7.46
HEREOF) SHALL BE, A MEMBER OF BORROWER, AND (III) THE MEMBERS OWN IN THE
AGGREGATE 100% OF THE MEMBERSHIP INTERESTS IN BORROWER.


 


SECTION 6.08               AVAILABILITY OF UTILITIES.  EXCEPT AS SET FORTH ON
SCHEDULE 3, ALL UTILITY SERVICES AND FACILITIES NECESSARY AND SUFFICIENT FOR THE
CONTEMPLATED CONSTRUCTION AND DEVELOPMENT OF THE PREMISES IN ACCORDANCE WITH THE
PUBLIC PROJECT AGREEMENTS AND THE PLANS AND SPECIFICATIONS AND, UPON COMPLETION
OF CONSTRUCTION, THE OPERATION, USE AND OCCUPANCY OF THE PREMISES FOR ITS
INTENDED PURPOSES, INCLUDING, BUT NOT LIMITED TO, WATER SUPPLY, STORM AND
SANITARY SEWER FACILITIES, GAS, ELECTRIC AND TELEPHONE FACILITIES, AND DRAINAGE,
ARE PRESENTLY AVAILABLE TO THE BOUNDARIES OF THE PREMISES THROUGH DEDICATED
PUBLIC RIGHTS OF WAY OR THROUGH PERPETUAL PRIVATE EASEMENTS, APPROVED BY AGENT,
WITH RESPECT TO WHICH THE PROJECT LOAN MORTGAGE CREATES A VALID, BINDING AND
ENFORCEABLE FIRST PRIORITY LIEN AND SECURITY INTEREST.

 


SECTION 6.09               CONDITION OF PROPERTY.  SINCE THE EXECUTION AND
DELIVERY OF THE GROUND LEASE, THERE HAS NOT, TO THE KNOWLEDGE OF BORROWER, BEEN
ANY BODILY INJURY OR PROPERTY DAMAGE OCCURRING IN OR UPON THE PREMISES AS A
RESULT OF ANY FIRE, EXPLOSION, ACCIDENT, FLOOD OR OTHER CASUALTY.  WITH RESPECT
TO THE ACCIDENTS PREVIOUSLY DISCLOSED TO AGENT, BORROWER HEREBY REPRESENTS AND
WARRANTS THAT ALL SUCH ACCIDENTS ARE FULLY INSURED BY ITS POLICIES (EXCEPT FOR
THE DEDUCTIBLES APPLICABLE THERETO).  EXCEPT FOR MATTERS DISCLOSED TO AGENT IN
THE DISCLOSURE SIDE LETTER, THERE ARE NO PROCEEDINGS

 

67

--------------------------------------------------------------------------------


 


PENDING, OR, TO THE KNOWLEDGE OF BORROWER, THREATENED OR CONTEMPLATED, TO
ACQUIRE BY POWER OF CONDEMNATION OR EMINENT DOMAIN, THE MORTGAGED PROPERTY, OR
ANY INTEREST THEREIN, OR TO ENJOIN OR SIMILARLY PREVENT THE CONTEMPLATED
CONSTRUCTION OR USE OF THE MORTGAGED PROPERTY.

 


SECTION 6.10               ACCURACY OF DOCUMENTS.  TO THE KNOWLEDGE OF BORROWER,
(A) ALL DOCUMENTS FURNISHED TO AGENT BY OR ON BEHALF OF ANY BORROWER ENTITY,
GENERAL CONTRACTOR, BORROWER’S ARCHITECTS, ANY OTHER MAJOR CONTRACTOR AND ANY
MAJOR SUBCONTRACTOR, AS PART OF OR IN SUPPORT OF THE PROJECT LOAN APPLICATION OR
PURSUANT TO THIS AGREEMENT OR ANY OF THE OTHER PROJECT LOAN DOCUMENTS, ARE TRUE,
CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS AS OF THE DATE OF DELIVERY OF EACH
SUCH DOCUMENT AND (B) AS OF THE CLOSING DATE, THERE HAVE BEEN NO MATERIAL
ADVERSE CHANGES WITH RESPECT TO SUCH MATTERS SINCE SUCH DATE, UNLESS THE SAME
HAVE BEEN SUPERSEDED BY MORE RECENT DATED MATERIAL(S) DELIVERED TO AGENT.

 


SECTION 6.11               ENCROACHMENTS.  THERE ARE NO MATERIAL ENCROACHMENTS
ON THE PREMISES, AND THE PREMISES DO NOT ENCROACH UPON ANY ADJOINING LAND OR
ADJOINING STREET, OTHER THAN AS SET FORTH IN THE PERMITTED EXCEPTIONS.

 


SECTION 6.12               BROKERAGE COMMISSIONS.  ANY BROKERAGE COMMISSIONS,
FINDER’S FEES OR SIMILAR PAYMENTS OWED BY ANY BORROWER ENTITY (COLLECTIVELY, THE
“BROKERAGE COMMISSIONS”) DUE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY HAVE BEEN PAID TO THE EXTENT DUE AND PAYABLE AND ANY SUCH BROKERAGE
COMMISSIONS COMING DUE IN THE FUTURE WILL BE PROMPTLY PAID BY SUCH BORROWER
ENTITY.  AGENT REPRESENTS AND WARRANTS TO BORROWER THAT IT HAS NOT DEALT WITH
ANY BROKER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY.

 


SECTION 6.13               FINANCIAL STATEMENTS AND OTHER INFORMATION.  THE
FINANCIAL STATEMENTS AND SUPPORTING MATERIALS THERETO (OTHER THAN PROJECTIONS)
OF EACH BORROWER ENTITY PREVIOUSLY DELIVERED TO AGENT, IF ANY, ARE TRUE AND
CORRECT AS OF THE DATE OF EACH SUCH STATEMENT, HAVE BEEN PREPARED AS OF THE DATE
OF EACH SUCH STATEMENT IN ACCORDANCE WITH GENERALLY ACCEPTABLE ACCOUNTING
PRINCIPLES CONSISTENTLY APPLIED, AND FAIRLY PRESENT THE RESPECTIVE FINANCIAL
CONDITIONS OF SUCH BORROWER ENTITY AS OF THE RESPECTIVE DATES THEREOF AND THE
RESULTS OF THEIR RESPECTIVE OPERATIONS FOR THE PERIODS COVERED THEREBY; NO
CHANGE HAS OCCURRED IN THE ASSETS, LIABILITIES, OR FINANCIAL CONDITIONS
REFLECTED THEREIN SINCE THE RESPECTIVE DATES THEREOF SO AS TO CAUSE A MATERIAL
ADVERSE EFFECT; AND NO ADDITIONAL MATERIAL BORROWINGS HAVE BEEN MADE BY
BORROWER, ANY MEMBER OR FC GUARANTOR SINCE THE DATE THEREOF (OTHER THAN THE
BORROWING CONTEMPLATED HEREBY, THE EXTENSION LOAN, IF THEN MADE, AND, IN THE
CASE OF FC GUARANTOR, AMOUNTS PREVIOUSLY DISCLOSED IN FILINGS WITH THE
SECURITIES AND EXCHANGE COMMISSION AND AMOUNTS THAT WILL BE DISCLOSED IN THE
NEXT FILING WITH THE SECURITIES AND EXCHANGE COMMISSION BUT WHICH ARE PROHIBITED
FROM BEING DISCLOSED AT THE CURRENT TIME UNDER APPLICABLE SECURITIES LAWS.  WITH
RESPECT TO EACH BORROWER ENTITY, THERE EXIST NO CONTINGENT LIABILITIES,
LIABILITIES FOR TAXES, UNUSUAL FORWARD OR LONG TERM COMMITMENTS OR UNREALIZED OR
ANTICIPATED LOSSES FROM ANY UNFAVORABLE COMMITMENTS, EXCEPT AS REFERRED TO OR
REFLECTED IN SAID FINANCIAL STATEMENTS AND SUPPORTING MATERIALS AND EXCEPT TO
THE EXTENT ANY OF THE FOREGOING WOULD

 

68

--------------------------------------------------------------------------------


 


NOT CAUSE A MATERIAL ADVERSE EFFECT.  TO THE KNOWLEDGE OF THE APPLICABLE
BORROWER ENTITY, NEITHER THE AFORESAID FINANCIAL STATEMENTS OR SUPPORTING
MATERIALS FURNISHED TO AGENT IN CONNECTION WITH OR RELATED TO THE TRANSACTIONS
CONTEMPLATED HEREBY, NOR ANY REPRESENTATION OR WARRANTY IN ANY PROJECT LOAN
DOCUMENT, CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A
MATERIAL FACT OR CIRCUMSTANCE NECESSARY IN ORDER TO MAKE THE STATEMENTS
CONTAINED THEREIN OR HEREIN NOT MATERIALLY MISLEADING.

 


SECTION 6.14               TAX RETURNS.  ALL FEDERAL, STATE AND OTHER TAX
RETURNS OF ALL BORROWER ENTITIES (OTHER THAN THE GUARANTORS) REQUIRED BY LAW TO
BE FILED HAVE BEEN FILED (OR LAWFUL EXTENSIONS OF SUCH FILING DEADLINES HAVE
BEEN OBTAINED), AND ALL APPLICABLE FEDERAL, STATE AND OTHER TAXES, ASSESSMENTS
AND OTHER GOVERNMENTAL CHARGES UPON BORROWER ENTITIES (OTHER THAN THE
GUARANTORS) OR THEIR RESPECTIVE PROPERTIES WHICH ARE DUE AND PAYABLE HAVE BEEN
PAID.

 


SECTION 6.15               MATERIAL CONTRACTS.  (A)  EXCEPT FOR THE PERMITTED
EXCEPTIONS AND THE MATERIAL CONTRACTS WHICH HAVE BEEN DELIVERED TO AGENT, THERE
ARE NO CONTRACTS OF ANY KIND OR TYPE WHATSOEVER (WHETHER ORAL OR WRITTEN, FORMAL
OR INFORMAL) RELATING TO THE MORTGAGED PROPERTY OR ANY PART THEREOF WHICH WOULD
CONSTITUTE MATERIAL CONTRACTS.  NEITHER BORROWER NOR ANY MEMBER IS IN DEFAULT
UNDER ANY MATERIAL CONTRACT TO WHICH BORROWER OR EITHER MEMBER IS A PARTY OR
PERMITTED EXCEPTION, AND TO THE KNOWLEDGE OF BORROWER, NO THIRD PARTY IS IN
DEFAULT IN ANY MATERIAL RESPECT THEREUNDER.  TRUE, CORRECT AND COMPLETE COPIES
OF ALL MATERIAL CONTRACTS HAVE BEEN DELIVERED TO AGENT.  EACH MATERIAL CONTRACT
THAT IS A MAJOR SUBCONTRACT IS, TO THE KNOWLEDGE OF BORROWER, IN FULL FORCE AND
EFFECT AND EACH OTHER MATERIAL CONTRACT IS IN FULL FORCE AND EFFECT AND IS VALID
AND ENFORCEABLE IN ALL RESPECTS (SUBJECT, IN EACH CASE, TO THE EFFECTS OF
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY).  AS OF THE CLOSING
DATE, THERE ARE NO MATERIAL CONTRACTS UNDER CLAUSE (K) OF THE DEFINITION OF
MATERIAL CONTRACTS.

 


(B)           BORROWER DELIVERED TO GROUND LESSOR A COPY OF THE COMMITMENT
LETTER WITHIN SEVEN (7) BUSINESS DAYS AFTER THE EXECUTION THEREOF IN ACCORDANCE
WITH THE NOTICE PROVISIONS OF THE GROUND LEASE.


 


SECTION 6.16               GUARANTEED MAXIMUM PRICE CONTRACT.  (I)  A TRUE,
CORRECT AND COMPLETE COPY OF THE GUARANTEED MAXIMUM PRICE CONTRACT AND THE GMP
GUARANTY HAVE BEEN DELIVERED TO AGENT; (II) THE GUARANTEED MAXIMUM PRICE
CONTRACT AND THE GMP GUARANTY ARE IN FULL FORCE AND EFFECT AND ENFORCEABLE IN
ALL RESPECTS (SUBJECT TO THE EFFECTS OF BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY); (III) BORROWER IS IN FULL COMPLIANCE WITH ITS OBLIGATIONS UNDER THE
GUARANTEED MAXIMUM PRICE CONTRACT AND, TO THE KNOWLEDGE OF BORROWER, GENERAL
CONTRACTOR IS IN FULL COMPLIANCE WITH ITS OBLIGATIONS UNDER THE GUARANTEED
MAXIMUM PRICE CONTRACT AND THE GMP GUARANTOR IS IN FULL COMPLIANCE WITH ITS
OBLIGATIONS UNDER THE GMP GUARANTY; AND (IV) THE WORK TO BE PERFORMED BY GENERAL
CONTRACTOR UNDER THE GUARANTEED MAXIMUM PRICE CONTRACT IS IN ALL RESPECTS THE
CONSTRUCTION WORK CALLED FOR BY THE PUBLIC PROJECT AGREEMENTS AND THE PLANS AND
SPECIFICATIONS.

 

69

--------------------------------------------------------------------------------


 


SECTION 6.17               ACCESS.  ALL CURB CUTS AND DRIVEWAY PERMITS SHOWN ON
THE PLANS AND SPECIFICATIONS OR OTHERWISE NECESSARY FOR ACCESS TO THE MORTGAGED
PROPERTY ARE EXISTING OR WILL EXIST AT THE TIME NECESSARY FOR THE CONSTRUCTION
AND OPERATION OF THE MORTGAGED PROPERTY.

 


SECTION 6.18               NO DEFAULT.  NO NOTICED DEFAULT OR EVENT OF DEFAULT
EXISTS.

 


SECTION 6.19               ARCHITECT’S CONTRACT.  (I)  A TRUE, CORRECT AND
COMPLETE COPY OF THE ARCHITECT’S CONTRACT HAS BEEN DELIVERED TO AGENT; (II) THE
ARCHITECT’S CONTRACT IS IN FULL FORCE AND EFFECT AND ENFORCEABLE IN ALL RESPECTS
(SUBJECT TO THE EFFECTS OF BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY);
(III) ALL OF FC 41ST STREET’S AND NYTC MEMBER’S RIGHTS UNDER THE ARCHITECT’S
CONTRACT HAVE BEEN ASSIGNED TO BORROWER AND BORROWER HAS ASSUMED ALL OF FC 41ST
STREET’S AND NYTC MEMBER’S OBLIGATIONS THEREUNDER AND BORROWER’S ARCHITECTS HAVE
CONSENTED THERETO, TO THE EXTENT SUCH CONSENT IS REQUIRED UNDER THE ARCHITECT’S
CONTRACT; (IV) BORROWER IS IN FULL COMPLIANCE WITH ITS OBLIGATIONS UNDER THE
ARCHITECT’S CONTRACT AND, TO THE KNOWLEDGE OF BORROWER, BORROWER’S ARCHITECTS
ARE IN FULL COMPLIANCE WITH THEIR RESPECTIVE OBLIGATIONS UNDER THE ARCHITECT’S
CONTRACT; AND (V) THE ARCHITECTURAL SERVICES TO BE PERFORMED BY BORROWER’S
ARCHITECTS ARE THE ARCHITECTURAL SERVICES REQUIRED TO DESIGN THE PROJECT IN
ACCORDANCE WITH THE PLANS AND SPECIFICATIONS AND THE PUBLIC PROJECT AGREEMENTS
AND ALL ARCHITECTURAL SERVICES REQUIRED TO COMPLETE THE PROJECT IN ACCORDANCE
WITH THE PLANS AND SPECIFICATIONS AND THE PUBLIC PROJECT AGREEMENTS PROVIDED FOR
UNDER THE ARCHITECT’S CONTRACT.

 


SECTION 6.20               PLANS AND SPECIFICATIONS.  BORROWER HAS FURNISHED
AGENT TRUE, CORRECT AND COMPLETE SETS OF THE PLANS AND SPECIFICATIONS IN
EXISTENCE TO DATE, WHICH PLANS AND SPECIFICATIONS COMPLY WITH ALL MATERIAL
CONTRACTS, LEGAL REQUIREMENTS, GOVERNMENTAL APPROVALS, PUBLIC PROJECT AGREEMENTS
AND PERMITTED EXCEPTIONS, AND WHICH HAVE BEEN APPROVED, TO THE EXTENT REQUIRED,
BY THE MEMBERS, GENERAL CONTRACTOR, GROUND LESSOR, ESDC, ING MEMBER, THE CITY OF
NEW YORK, THE NEW YORK CITY TRANSIT AUTHORITY, BORROWER’S ARCHITECTS (TO THE
EXTENT APPLICABLE) AND NYTC GUARANTOR AND BY EACH GOVERNMENTAL AUTHORITY TO THE
EXTENT REQUIRED FOR CONSTRUCTION OF THE PROJECT.

 


SECTION 6.21               BUDGETS.  EACH BUDGET ACCURATELY REFLECTS BORROWER’S
BEST AND REASONABLE PROJECTION OF ALL BUILDING LOAN COSTS AND PROJECT LOAN COSTS
ATTRIBUTABLE TO THE APPLICABLE UNIT OR UNITS (AND AGENT HEREBY ACKNOWLEDGES THAT
FOR SO LONG AS THE PROVISO CLAUSE OF THE FIRST SENTENCE OF SECTION 4.02(E)(9)
HEREOF APPLIES, ANY AMOUNTS IN EACH OF THE BUDGETS ON ACCOUNT OF TENANT
IMPROVEMENT COSTS AND LEASING COMMISSION COSTS, AND INTEREST ON ACCOUNT OF ANY
DELAY IN ACHIEVING STABILIZED OCCUPANCY SHALL BE DEEMED TO BE BORROWER’S BEST
AND REASONABLE PROJECTIONS OF SUCH COSTS).  THE INITIAL REQUIRED EQUITY FUNDS
PLUS THE LOAN AMOUNT ACCURATELY REFLECT BORROWER’S BEST AND REASONABLE
PROJECTION (AND AGENT HEREBY ACKNOWLEDGES THAT, FOR SO LONG AS THE PROVISO
CLAUSE OF THE FIRST SENTENCE OF SUBJECT TO THE LAST SECTION 4.02(E)(9) HEREOF
APPLIES, BORROWER’S PROJECTION OF TENANT IMPROVEMENT COSTS, LEASING COMMISSIONS
AND INTEREST ON ACCOUNT OF ANY DELAY IN ACHIEVING SUBSTANTIAL COMPLETION AS SET
FORTH IN

 

70

--------------------------------------------------------------------------------


 


EACH OF THE BUDGETS SHALL BE DEEMED TO BE BORROWER’S BEST AND REASONABLE
PROJECTIONS) OF THE FUNDS NECESSARY TO ACHIEVE PAYMENT OF ALL BUILDING LOAN
COSTS AND PROJECT LOAN COSTS ALLOCABLE TO THE PROJECT.

 


SECTION 6.22               FEASIBILITY.  EACH OF THE CONSTRUCTION SCHEDULE AND
THE DISBURSEMENT SCHEDULE IS A GOOD FAITH BEST ESTIMATE AS TO THE MATTERS
CONTAINED THEREIN AS OF THE DATE THEREOF.

 


SECTION 6.23               [INTENTIONALLY OMITTED].


 


SECTION 6.24               GOVERNMENTAL APPROVALS AND THIRD PARTY APPROVALS. 
EXCEPT AS NOTED ON SCHEDULE 4, ALL GOVERNMENTAL APPROVALS AND ALL THIRD PARTY
CONSENTS AND APPROVALS WHICH ARE REQUIRED TO HAVE BEEN OBTAINED TO DATE IN
CONNECTION WITH THE VALID EXECUTION, DELIVERY AND PERFORMANCE BY ANY BORROWER
ENTITY OF THIS AGREEMENT OR THE OTHER PROJECT LOAN DOCUMENTS HAVE BEEN OBTAINED
AND ARE IN FULL FORCE AND EFFECT.

 


SECTION 6.25               NO LIENS.  EXCEPT FOR THE PERMITTED EXCEPTIONS, NO
BORROWER ENTITY HAS MADE, ASSUMED OR BEEN ASSIGNED ANY CONTRACT OF ANY KIND OR
TYPE WHICH WOULD GIVE RISE TO A LIEN AGAINST ALL OR ANY PORTION OF THE MORTGAGED
PROPERTY EXCEPT CONTRACTS WHICH CONTAIN THE OBLIGATION OF THE OTHER PARTY TO
SUPPLY SUCH BORROWER ENTITY WITH LIEN WAIVERS FROM SUCH OTHER PARTY AND ALL OF
SUCH PARTY’S SUBCONTRACTORS AND MATERIALMEN COVERING ALL WORK DONE AND MATERIALS
DELIVERED IN CONNECTION WITH THE CONSTRUCTION AND DESIGN OF THE PROJECT, AND ALL
SUCH LIEN WAIVERS HAVE BEEN OBTAINED FOR WORK AND MATERIALS HERETOFORE PERFORMED
OR DELIVERED.

 


SECTION 6.26               SEPARATE TAX LOT(S).  OTHER THAN THE PORTION OF THE
PREMISES LOCATED IN LOT 15, THE PREMISES ARE TAXED SEPARATELY WITHOUT REGARD TO
ANY OTHER PROPERTY AND FOR ALL PURPOSES THE PREMISES MAY BE MORTGAGED, CONVEYED
AND OTHERWISE DEALT WITH AS AN INDEPENDENT PARCEL OR PARCELS.

 


SECTION 6.27               MARGIN STOCK.  NONE OF THE PROCEEDS OF THE PROJECT
LOAN WILL BE USED FOR THE PURPOSE OF PURCHASING OR CARRYING “MARGIN STOCK”
WITHIN THE MEANING OF REGULATION T, U OR X ISSUED BY THE BOARD OF GOVERNORS OF
THE FEDERAL RESERVE SYSTEM, AS AT ANY TIME AMENDED, AND BORROWER AGREES TO
EXECUTE ALL INSTRUMENTS NECESSARY TO COMPLY WITH ALL THE REQUIREMENTS OF
REGULATION U OF THE FEDERAL RESERVE SYSTEM, AS AT ANY TIME AMENDED.

 


SECTION 6.28               FOREIGN PERSON.  BORROWER IS NOT A “FOREIGN PERSON”
WITHIN THE MEANING OF SECTION 1445 OR 7701 OF THE CODE.

 


SECTION 6.29               ERISA.  NEITHER THE BORROWER NOR ANY OF THE MEMBERS
IS AN EMPLOYEE BENEFIT PLAN AND NONE OF THEIR ASSETS CONSTITUTE PLAN ASSETS.

 


SECTION 6.30               EMPLOYEES.  NEITHER THE BORROWER NOR THE MEMBERS
EMPLOYS ANY NATURAL PERSONS AS EMPLOYEES AND NEITHER THE BORROWER NOR THE
MEMBERS SHALL MAINTAIN OR CONTRIBUTE TO (OR BECOME OBLIGATED TO CONTRIBUTE TO)
ANY EMPLOYEE BENEFIT PLAN WHICH IS SUBJECT TO TITLE IV OF ERISA.  THE EXECUTION,
DELIVERY AND

 

71

--------------------------------------------------------------------------------


 


PERFORMANCE OF THE PROJECT LOAN DOCUMENTS BY THE BORROWER ENTITIES WILL NOT
RESULT IN, CONSTITUTE OR INVOLVE A NONEXEMPT PROHIBITED TRANSACTION (AS DEFINED
IN SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE) WITH RESPECT TO ANY OF THE
BORROWER ENTITIES, ANY ERISA AFFILIATE OR ANY EMPLOYEE BENEFIT PLAN.

 


SECTION 6.31               FLOOD ZONE.  THE IMPROVEMENTS ARE NOT LOCATED IN AN
AREA AS IDENTIFIED BY THE FEDERAL EMERGENCY MANAGEMENT AGENCY OR THE FEDERAL
INSURANCE ADMINISTRATION AS AN AREA HAVING SPECIAL FLOOD HAZARDS.

 


SECTION 6.32               INVESTMENT COMPANY ACT.  BORROWER IS NOT (I) AN
“INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY,”
WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED; OR (II) A
“HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY” OR AN
“AFFILIATE” OF EITHER A “HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” WITHIN THE
MEANING OF THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED.

 


SECTION 6.33               ASSESSMENTS.  OTHER THAN THE THEATER SURCHARGE
REFERENCED IN THE GROUND LEASE, TO THE KNOWLEDGE OF BORROWER, THERE ARE NO
PENDING OR PROPOSED SPECIAL OR OTHER ASSESSMENTS FOR PUBLIC IMPROVEMENTS OR
OTHER SIMILAR MATTERS AFFECTING THE MORTGAGED PROPERTY.

 


SECTION 6.34               PROPERTY TAXES AND OTHER CHARGES.  TO THE EXTENT ANY
ARE DUE, ALL TAXES OF EVERY KIND AND NATURE, INCLUDING, WITHOUT LIMITATION, ALL
GENERAL AND SPECIAL ASSESSMENTS, LEVIES, PERMITS, INSPECTION AND LICENSE FEES,
ALL WATER AND SEWER RENTS AND CHARGES, ALL PAYMENTS IN LIEU OF REAL ESTATE
TAXES, PAYMENTS IN LIEU OF SALES TAXES, AND PAYMENTS IN LIEU OF MORTGAGE
RECORDING TAXES DUE UNDER THE GROUND LEASE OR THE SEVERANCE SUBLEASES AND ALL
OTHER PUBLIC CHARGES WHETHER OF A LIKE OR DIFFERENT NATURE, IMPOSED UPON OR
ASSESSED AGAINST BORROWER, THE MEMBERS, THE MORTGAGED PROPERTY OR ANY PART
THEREOF, OR UPON THE REVENUE, RENTS, ISSUES, INCOME AND PROFITS OF BORROWER, THE
MEMBERS, THE MORTGAGED PROPERTY, OR ANY PART THEREOF, OR ARISING IN RESPECT OF
THE OCCUPANCY, USE OR POSSESSION THEREOF (COLLECTIVELY, “PROPERTY TAXES”), AND
ALL UTILITY FEES AND CHARGES IN CONNECTION WITH THE MORTGAGED PROPERTY HAVE BEEN
PAID.

 


SECTION 6.35               NO BANKRUPTCY FILING.  (I) AS OF THE CLOSING DATE, NO
GUARANTOR IS CONTEMPLATING A VOLUNTARY BANKRUPTCY AND, NO PERSON HAS NOTIFIED
ANY GUARANTOR IN WRITING THAT IT IS CONTEMPLATING THE FILING OF ANY INVOLUNTARY
BANKRUPTCY AGAINST ANY GUARANTOR AND (II) NEITHER BORROWER NOR ANY MEMBER IS
CONTEMPLATING A VOLUNTARY BANKRUPTCY, AND NO PERSON HAS NOTIFIED BORROWER OR ANY
MEMBER IN WRITING THAT IT IS CONTEMPLATING THE FILING OF ANY INVOLUNTARY
BANKRUPTCY AGAINST BORROWER OR ANY MEMBER.

 


SECTION 6.36               FILING AND RECORDING TAXES.  ALL TRANSFER TAXES, DEED
STAMPS, INTANGIBLE TAXES OR OTHER AMOUNTS IN THE NATURE OF TRANSFER TAXES
REQUIRED TO BE PAID BY ANY PERSON UNDER ANY LEGAL REQUIREMENT IN CONNECTION WITH
THE EXECUTION AND DELIVERY OF THE PUBLIC PROJECT AGREEMENTS HAVE BEEN PAID IN
FULL.  ALL MORTGAGE, MORTGAGE RECORDING, STAMP, INTANGIBLE OR OTHER SIMILAR
TAXES REQUIRED TO BE PAID BY ANY PERSON UNDER ANY LEGAL REQUIREMENT IN
CONNECTION WITH THE EXECUTION, DELIVERY,

 

72

--------------------------------------------------------------------------------


 


RECORDATION, FILING, REGISTRATION, PERFECTION OR ENFORCEMENT OF THE SECURITY
DOCUMENTS AND THE LIENS INTENDED TO BE CREATED THEREBY HAVE BEEN PAID OR
DEPOSITED WITH ONE OF THE TITLE COMPANIES FOR PAYMENT, OR, IF NOT YET DUE AND
PAYABLE, WILL BE PAID WHEN DUE AND PAYABLE.

 


SECTION 6.37               FRAUDULENT TRANSFER.  NO BORROWER ENTITY (A) HAS
ENTERED INTO ANY PROJECT LOAN DOCUMENT WITH THE ACTUAL INTENT TO HINDER, DELAY,
OR DEFRAUD ANY CREDITOR OR (B) HAS NOT RECEIVED REASONABLY EQUIVALENT VALUE IN
EXCHANGE FOR ITS OBLIGATIONS UNDER THE PROJECT LOAN DOCUMENTS.  AFTER GIVING
EFFECT TO THE TRANSACTIONS CONTEMPLATED BY THE PROJECT LOAN DOCUMENTS, THE FAIR
SALEABLE VALUE OF BORROWER’S AND EACH MEMBER’S ASSETS EXCEED, AND WILL
IMMEDIATELY FOLLOWING THE EXECUTION AND DELIVERY OF THE PROJECT LOAN DOCUMENTS
EXCEED, SUCH BORROWER ENTITY’S, TOTAL LIABILITIES, INCLUDING SUBORDINATED,
UNLIQUIDATED, DISPUTED OR CONTINGENT LIABILITIES (INCLUDING THE MAXIMUM AMOUNT
OF ITS CONTINGENT LIABILITIES OR ITS DEBTS AS SUCH DEBTS BECOME ABSOLUTE AND
MATURED).  BORROWER’S AND EACH MEMBER’S ASSETS DO NOT, AND IMMEDIATELY FOLLOWING
THE EXECUTION AND DELIVERY OF THE PROJECT LOAN DOCUMENTS WILL NOT, CONSTITUTE
UNREASONABLY SMALL CAPITAL TO CARRY OUT THEIR RESPECTIVE BUSINESSES AS CONDUCTED
OR AS PROPOSED TO BE CONDUCTED.  BORROWER DOES NOT INTEND TO, AND DOES NOT
BELIEVE THAT IT WILL (OR THAT ITS MEMBERS WILL), INCUR DEBTS AND LIABILITIES
(INCLUDING CONTINGENT LIABILITIES AND OTHER COMMITMENTS) BEYOND ITS ABILITY TO
PAY SUCH DEBTS AS THEY MATURE (TAKING INTO ACCOUNT THE TIMING AND AMOUNTS TO BE
PAYABLE ON OR IN RESPECT OF ITS OBLIGATIONS).

 


SECTION 6.38               INSURANCE COMPLIANCE.  THE MORTGAGED PROPERTY IS IN
COMPLIANCE WITH ALL INSURANCE REQUIREMENTS SET FORTH IN THE PROJECT LOAN
DOCUMENTS.

 


SECTION 6.39               NAME; TAXPAYER IDENTIFICATION NUMBER.  NEITHER
BORROWER NOR ANY MEMBER HAS USED ANY TRADE NAME OR DONE BUSINESS UNDER ANY NAME
OTHER THAN ITS ACTUAL NAME SET FORTH HEREIN.  THE TAXPAYER IDENTIFICATION NUMBER
OF (I) BORROWER IS 52-2361085; (II) FC MEMBER IS 31-1813969; AND (III) NYTC
MEMBER IS 13-1102020.  THE EXACT LEGAL NAME AND THE STATE OF FORMATION OF
BORROWER AS SET FORTH IN THE ARTICLES OF ORGANIZATION OF BORROWER ARE AS SET
FORTH ON THE FIRST PAGE OF THIS AGREEMENT.  BORROWER’S MAILING ADDRESS, PLACE OF
BUSINESS AND ITS CHIEF EXECUTIVE OFFICE IS THE ADDRESS SET FORTH AS THE
BORROWER’S ADDRESS ON THE FIRST PAGE OF THIS AGREEMENT.

 


SECTION 6.40               LEASES.  AS OF THE DATE HEREOF, EXCEPT AS SET FORTH
ON SCHEDULE 5, NEITHER BORROWER NOR ANY MEMBER HAS ENTERED INTO ANY LEASES ON OR
PRIOR TO THE DATE HEREOF.  TRUE, CORRECT AND COMPLETE COPIES OF ALL LEASES HAVE
BEEN DELIVERED TO AGENT.  SUCH LEASES ARE IN FULL FORCE AND EFFECT AND ARE IN
ALL RESPECTS THE VALID AND LEGALLY BINDING OBLIGATIONS OF THE PARTIES THERETO,
ENFORCEABLE AGAINST SUCH PARTIES IN ACCORDANCE WITH THEIR RESPECTIVE TERMS
(SUBJECT TO THE EFFECTS OF BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY). 
NEITHER BORROWER NOR ANY MEMBER IS IN DEFAULT UNDER ANY SUCH LEASE.

 


SECTION 6.41               INTEREST RATE PROTECTION AGREEMENTS.  EXCEPT FOR ANY
INTEREST RATE CAPS AND ANY OTHER INTEREST RATE CAPS, INTEREST RATE MANAGEMENT
CONTRACTS OR “HEDGE AGREEMENTS” WHICH HAVE BEEN COLLATERALLY ASSIGNED TO AGENT
FOR THE BENEFIT OF LENDERS IN ACCORDANCE WITH THE TERMS HEREOF, IF ANY, OR WHICH
RELATE ONLY TO THE EQUITY

 

73

--------------------------------------------------------------------------------


 


CONTRIBUTION AND/OR THE EXTENSION LOAN, NO BORROWER ENTITY HAS ENTERED INTO ANY
INTEREST RATE CAP, INTEREST RATE CAP, INTEREST RATE MANAGEMENT CONTRACTS OR
“HEDGE AGREEMENTS” IN CONNECTION WITH THE PROJECT LOAN.  ALL INTEREST RATE CAPS,
IF ANY, PURCHASED BY BORROWER ARE IN FULL FORCE AND EFFECT AND ARE IN ALL
RESPECTS THE VALID AND BINDING OBLIGATION OF BORROWER, ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH ITS TERMS (SUBJECT TO THE EFFECTS OF BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY).  NEITHER BORROWER NOR, TO BORROWER’S KNOWLEDGE,
THE COUNTERPARTY TO ANY INTEREST RATE CAP, IS IN DEFAULT THEREUNDER.

 


SECTION 6.42               PRIOR CONSTRUCTION.  ALL CONSTRUCTION HERETOFORE
PERFORMED RELATING TO THE PROJECT HAS BEEN PERFORMED IN ACCORDANCE WITH ALL
MATERIAL CONTRACTS, THE PERMITTED EXCEPTIONS AND ALL LEGAL REQUIREMENTS, AND
SUBSTANTIALLY IN ACCORDANCE WITH THE PLANS AND SPECIFICATIONS, AND SUCH
CONSTRUCTION HAS BEEN FULLY PAID FOR TO THE EXTENT DUE AND PAYABLE (EXCEPT FOR
(A) ANY APPLICABLE RETAINAGE, (B) CONSTRUCTION TO BE PAID FOR OUT OF THE
UPCOMING ADVANCE HEREUNDER (OR FROM THE OTHER FUNDS DESCRIBED IN THE APPLICABLE
STATEMENT PURSUANT TO SECTION 4.02(E)(2) HEREOF) OR UNDER THE BUILDING LOAN
AGREEMENT AND (C) WORK PERFORMED AFTER THE TIME PERIOD COVERED BY THE UPCOMING
ADVANCE HEREUNDER).

 


SECTION 6.43               EQUITY CONTRIBUTION.  TRUE, CORRECT AND COMPLETE
COPIES OF THE EQUITY CONTRIBUTION DOCUMENTS HAVE BEEN DELIVERED TO AGENT.  THE
EQUITY CONTRIBUTION DOCUMENTS ARE IN FULL FORCE AND EFFECT AND ARE IN ALL
RESPECTS THE VALID AND BINDING OBLIGATION OF THE NYTC MEMBER ENFORCEABLE AGAINST
IT IN ACCORDANCE WITH THEIR TERMS (SUBJECT TO THE EFFECTS OF BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY).  NEITHER FC MEMBER NOR THE NYTC
MEMBER IS IN DEFAULT UNDER THE EQUITY CONTRIBUTION DOCUMENTS.

 


SECTION 6.44               BORROWER LCS.  TRUE, CORRECT AND COMPLETE COPIES OF
THE BORROWER LCS HAVE BEEN DELIVERED TO AGENT.  EACH BORROWER LC IS IN FULL
FORCE AND EFFECT AND IS VALID AND ENFORCEABLE IN ALL RESPECTS (SUBJECT TO THE
EFFECTS OF BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER SIMILAR
LAWS EFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY).

 


ARTICLE 7

COVENANTS OF BORROWER


 

Borrower hereby covenants and agrees, from the date of this Agreement, and as
long as Borrower remains indebted to Lenders hereunder:

 


SECTION 7.01               GUARANTEED MAXIMUM PRICE CONTRACT; GMP GUARANTY. 
(A)  TO ENFORCE THE GUARANTEED MAXIMUM PRICE CONTRACT AND THE GMP GUARANTY IN A
DILIGENT AND COMMERCIALLY REASONABLE MANNER, (B) TO OBSERVE AND PERFORM IN ALL
MATERIAL RESPECTS EACH AND EVERY TERM TO BE OBSERVED OR PERFORMED BY BORROWER
THEREUNDER, (C) TO DO NO ACT WHICH WOULD RELIEVE GENERAL CONTRACTOR OR GMP
GUARANTOR FROM ITS OBLIGATIONS THEREUNDER, (D) TO NOT AMEND OR MAKE ANY “CHANGE
ORDERS” OR “FIELD DIRECTIVES” (AS SUCH TERMS ARE DEFINED IN THE GUARANTEED
MAXIMUM PRICE CONTRACT; HEREINAFTER, “SCOPE

 

74

--------------------------------------------------------------------------------


 


CHANGES”) UNDER THE GUARANTEED MAXIMUM PRICE CONTRACT EXCEPT AS PERMITTED UNDER
SECTION 7.11 HEREOF; (E) EXCEPT TO AGENT FOR THE BENEFIT OF AGENT AND LENDERS,
NOT TO SELL, CONVEY, TRANSFER, ASSIGN, ALIENATE, MORTGAGE, ENCUMBER, PLEDGE,
HYPOTHECATE, OR TRANSFER THE GUARANTEED MAXIMUM PRICE CONTRACT, THE GMP GUARANTY
OR ANY INTEREST THEREON (OR, WITHOUT THE PRIOR APPROVAL OF AGENT, PERMIT THE
SALE, CONVEYANCE, TRANSFER, ASSIGNMENT, ALIENATION, MORTGAGING, ENCUMBRANCE,
PLEDGING, HYPOTHECATION, OR TRANSFER OF THE GUARANTEED MAXIMUM PRICE CONTRACT BY
GENERAL CONTRACTOR OR OF THE GMP GUARANTY BY THE GMP GUARANTOR, OR ANY INTEREST
IN EITHER), (F) NOT TO TERMINATE, SUSPEND OR CANCEL THE GUARANTEED MAXIMUM PRICE
CONTRACT OR THE GMP GUARANTY OR WAIVE ANY MATERIAL PROVISION THEREOF WITHOUT THE
PRIOR REASONABLE CONSENT OF AGENT, PROVIDED THAT, BORROWER MAY TERMINATE OR
CANCEL THE GUARANTEED MAXIMUM PRICE CONTRACT IF PRIOR TO OR SIMULTANEOUSLY WITH
SUCH TERMINATION OR CANCELLATION, BORROWER SHALL HAVE ENTERED INTO A NEW
CONSTRUCTION MANAGEMENT AGREEMENT WITH A CONSTRUCTION MANAGER WITH A GUARANTEED
MAXIMUM PRICE, WHICH CONSTRUCTION MANAGER, AGREEMENT AND PRICE SHALL EACH BE
REASONABLY ACCEPTABLE TO AGENT (AND IF REASONABLY REQUESTED BY AGENT, BORROWER
SHALL ALSO OBTAIN A GUARANTY OF SUCH AGREEMENT IN FORM AND SUBSTANCE, AND FROM
AN ENTITY, REASONABLY SATISFACTORY TO AGENT) AND (G) TO NOTIFY AGENT OF ANY
DEFAULT THEREUNDER PROMPTLY AFTER OBTAINING KNOWLEDGE THEREOF AND PROVIDE AGENT
WITH COPIES OF ALL MATERIAL NOTICES DELIVERED IN CONNECTION THEREWITH.  BORROWER
SHALL FROM TIME TO TIME, UPON REQUEST BY AGENT, USE DILIGENT EFFORTS TO CAUSE
GENERAL CONTRACTOR TO PROVIDE AGENT AND CONSTRUCTION CONSULTANT WITH REPORTS IN
REGARD TO THE STATUS OF CONSTRUCTION OF THE PROJECT, IN SUCH FORM AND DETAIL AS
REASONABLY REQUESTED BY AGENT.  PROMPTLY AFTER BORROWER’S RECEIPT THEREOF,
BORROWER SHALL DELIVER TO AGENT COPIES OF ALL TRADE CONTRACTS ENTERED INTO BY
THE GENERAL CONTRACTOR.

 


SECTION 7.02               ARCHITECT’S CONTRACT.  TO USE DILIGENT EFFORTS, UPON
AGENT’S REQUEST, TO CAUSE BORROWER’S ARCHITECTS TO PROVIDE AGENT AND
CONSTRUCTION CONSULTANT WITH REPORTS IN REGARD TO THE STATUS OF CONSTRUCTION OF
THE PROJECT, IN SUCH FORM AND DETAIL AS REASONABLY REQUESTED BY AGENT.

 


SECTION 7.03               INSURANCE.  TO MAINTAIN THE POLICIES IN FULL FORCE
AND EFFECT AND TO DILIGENTLY PROSECUTE ALL CLAIMS, AND COMPLY WITH ALL
PROCEDURES AND REQUIREMENTS THEREUNDER.  THE PROCEEDS OF ANY INSURANCE SHALL BE
APPLIED IN ACCORDANCE WITH THE TERMS OF THE PROJECT LOAN MORTGAGE.

 


SECTION 7.04               APPLICATION OF FUNDS.  TO USE THE PROCEEDS OF THE
PROJECT LOAN SOLELY AND EXCLUSIVELY FOR THE PURPOSES SET FORTH HEREIN.

 


SECTION 7.05               PROPERTY TAXES.  TO PROMPTLY PAY WHEN DUE (OR TO
CAUSE EACH MEMBER TO PAY WHEN DUE), AND TO PROVIDE (OR CAUSE TO BE PROVIDED TO)
AGENT WITH RECEIPTED BILLS THEREFOR IF REQUESTED BY AGENT AS SOON AS SAID
RECEIPTED BILLS ARE AVAILABLE, ALL PROPERTY TAXES AND, UPON THE FAILURE OF THE
OWNER(S) OF THE PORTION OF LOT 15 NOT OWNED BY BORROWER TO PAY ALL REAL ESTATE
TAXES AND OTHER IMPOSITIONS ON LOT 15 PRIOR TO THE DUE DATE THEREOF, TO PROMPTLY
PAY ALL SUCH TAXES AND IMPOSITIONS.  NOTWITHSTANDING THE FOREGOING OR ANYTHING
HEREIN TO THE CONTRARY, BORROWER OR THE APPLICABLE MEMBER SHALL HAVE THE RIGHT
TO CONTEST THE VALIDITY OR APPLICATION OF ANY PROPERTY TAXES BY

 

75

--------------------------------------------------------------------------------


 


APPROPRIATE LEGAL PROCEEDINGS, SO LONG AS:  (1) SUCH LEGAL PROCEEDINGS SHALL BE
PROSECUTED WITH DILIGENCE BY BORROWER (OR SUCH MEMBER), SHALL OPERATE TO PREVENT
ANY TAKING OR CLOSING OR SHUTTING DOWN OF THE PREMISES OR ANY PORTION THEREOF BY
ANY GOVERNMENTAL AUTHORITY, AND SHALL HAVE THE EFFECT OF STAYING ANY TYPE OF
SALE OR FORFEITURE OF THE PREMISES OR ANY PART THEREOF FOR FAILURE TO COMPLY,
(2) BORROWER (OR SUCH MEMBER) SHALL HAVE DEPOSITED WITH OR DELIVERED TO AGENT,
AS APPLICABLE, CASH COLLATERAL, A BOND OR SUCH OTHER SECURITY REASONABLY
SATISFACTORY TO AGENT, ON SUCH TERMS AS MAY BE REASONABLY SATISFACTORY TO AGENT
AND (IF APPLICABLE) IN AN AMOUNT AS MAY BE DEEMED REASONABLY NECESSARY BY AGENT
(TAKING INTO ACCOUNT AMOUNTS PROVIDED FOR IN THE APPLICABLE BUDGET FOR SUCH
PROPERTY TAXES AND AMOUNTS REMAINING TO BE FUNDED FROM THE APPLICABLE LOAN WITH
RESPECT THERETO) TO PAY FOR SUCH CONTEST AND TO PAY ANY SUCH PROPERTY TAXES TO
THE EXTENT BORROWER (OR SUCH MEMBER) HAS NOT PAID SUCH PROPERTY TAXES TO THE
APPLICABLE GOVERNMENTAL AUTHORITY), AND ANY FINES, PENALTIES, CHARGES AND
INTEREST THEREON WHICH MAY BE AWARDED OR ASSESSED (WHICH AMOUNT SHALL BE
INCREASED AT THE REQUEST OF AGENT WHEN AGENT DETERMINES (IN ITS REASONABLE
JUDGMENT) THAT A GREATER AMOUNT MAY BE REQUIRED TO MAKE SUCH PAYMENTS), (3) SUCH
PROCEEDING SHALL NOT SUBJECT AGENT, ANY LENDER, BORROWER OR ANY MEMBER TO THE
RISK OF ANY CRIMINAL LIABILITY, (4) NO NOTICED DEFAULT OR EVENT OF DEFAULT SHALL
THEN EXIST UNDER ANY PROJECT LOAN DOCUMENT, (5) BORROWER (OR SUCH MEMBER) GIVES
AGENT (X) REASONABLY CONTINUOUS NOTICE UPON THE COMMENCEMENT AND DURING THE
CONTINUATION OF ANY SUCH PROCEEDING OF THE STATUS THEREOF, AND (Y) CONFIRMATION
ON SUCH PERIODIC BASIS AS AGENT MAY REQUEST OF THE CONTINUING SATISFACTION OF
THE CONDITIONS SET FORTH IN CLAUSES (1) THROUGH (4) ABOVE, AND (6) BORROWER (OR
SUCH MEMBER) SHALL HAVE FURNISHED TO AGENT ALL OTHER ITEMS REASONABLY REQUESTED
BY AGENT.  IF BORROWER (OR SUCH MEMBER) SHALL FAIL AT ANY TIME TO COMPLY WITH
THE ABOVE CONDITIONS TO CONTEST OR THE PREMISES OR ANY PART THEREOF IS, IN THE
JUDGMENT OF AGENT, IN ANY IMMINENT DANGER OF BEING FORFEITED OR LOST, AGENT MAY
REQUIRE BORROWER (OR SUCH MEMBER) TO, AND BORROWER (OR SUCH MEMBER) WILL,
THEREUPON MAKE THE PAYMENT WHICH IS THE SUBJECT OF THE CONTEST.  DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, AGENT MAY, AT ITS OPTION, CREDIT ALL OR ANY
PART OF ANY CASH, BOND OR OTHER SECURITY THEN HELD BY IT TO THE INDEBTEDNESS IN
SUCH ORDER AS AGENT MAY ELECT.  UPON FINAL DETERMINATION OF SUCH CONTEST,
BORROWER (OR SUCH MEMBER) WILL TAKE ALL STEPS NECESSARY TO COMPLY WITH ANY
REQUIREMENTS ARISING THEREFROM.  BORROWER (ON BEHALF OF ITSELF AND EACH MEMBER)
HEREBY ABSOLUTELY AND UNCONDITIONALLY COLLATERALLY ASSIGNS TO AGENT FOR THE
BENEFIT OF LENDERS ALL OF ITS RIGHT, TITLE AND INTEREST IN AND TO ANY REFUND OF
PROPERTY TAXES OR OTHER ASSESSMENTS (NET OF ALL REASONABLE COLLECTION EXPENSES
AND ANY PORTIONS THEREOF PAYABLE TO TENANTS AND, AFTER THE NYTC UNITS
REDEMPTION, TO NYTC MEMBER) (SUCH NET REFUND AMOUNT, A “TAX REFUND”) NOW OR
HEREAFTER PAYABLE TO BORROWER OR ANY MEMBER AS A RESULT OF ANY TAX CONTEST,
PROTEST, TAX CERTIORARI PROCEEDING (“TAX PROCEEDING”) OR OTHERWISE.  IF BORROWER
OR ANY MEMBER SHALL RECEIVE ANY TAX REFUND APPLICABLE TO THE PROJECT OR ANY
UNIT, SUCH TAX REFUND SHALL BE DEPOSITED WITH AGENT BY BORROWER OR SUCH MEMBER,
WITHIN THREE (3) BUSINESS DAYS OF RECEIPT THEREOF, TO BE APPLIED OR DEPOSITED,
AT THE OPTION OF BORROWER (A) IF THE COLLECTION ACCOUNTS AGREEMENT HAS BEEN
EXECUTED AS OF SUCH DATE AND BORROWER AND EACH MEMBER HAVE COMPLIED WITH THEIR
OTHER OBLIGATIONS UNDER SECTION 7.57 HEREOF, TO A COLLECTION ACCOUNT, (B) TO THE
PREPAYMENT OF THE LOANS ON THE NEXT INTEREST PAYMENT DATE OR (C) ON THE NEXT
ADVANCE DATE, TO PAY BUILDING LOAN COSTS AND/OR PROJECT LOAN COSTS ALLOCABLE TO
THE APPLICABLE UNITS.  DURING THE CONTINUANCE OF AN

 

76

--------------------------------------------------------------------------------


 


EVENT OF DEFAULT, AGENT MAY, AT ITS OPTION, CREDIT ALL OR ANY PART OF THE TAX
REFUND TO THE INDEBTEDNESS IN SUCH ORDER AS AGENT MAY ELECT.  COPIES OF ALL
PROPERTY TAX BILLS RECEIVED BY BORROWER SHALL BE PROMPTLY SENT BY BORROWER TO
AGENT.

 


SECTION 7.06               REIMBURSABLE COSTS, TRANSACTION COSTS AND OTHER FEES
AND COSTS.  (A)  (I) TO REIMBURSE AGENT FOR ALL REASONABLE, THIRD-PARTY
OUT-OF-POCKET COSTS AND EXPENSES WHICH MAY HEREAFTER BE INCURRED BY AGENT IN
CONNECTION WITH, OR COINCIDENTAL TO, THE PROJECT LOAN, INCLUDING, (1) ALL
TRANSACTION COSTS AND (2) ALL REIMBURSABLE COSTS, AND (II) TO REIMBURSE AGENT
AND EACH LENDER FOR ALL REASONABLE, THIRD-PARTY OUT-OF-POCKET COSTS AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES) WHICH MAY HEREAFTER BE INCURRED
BY AGENT OR ANY LENDER IN CONNECTION WITH ASSIGNMENTS (OTHER THAN ANY PLEDGE OR
HYPOTHECATION) OF THE PROJECT LOAN AND PROJECT LOAN UP TO A MAXIMUM OF
$90,000.00 IN CONNECTION WITH ALL ASSIGNMENTS OF THE LOAN.  ALL SUCH COSTS AND
EXPENSES SHALL BE PAID BY BORROWER WITHIN TEN (10) BUSINESS DAYS AFTER DEMAND IS
GIVEN TO BORROWER, TOGETHER WITH REASONABLE BACK-UP INFORMATION SUBSTANTIATING
SUCH COSTS AND EXPENSES.  NOTWITHSTANDING THE FOREGOING, BORROWER SHALL
REIMBURSE AGENT ON THE DATE HEREOF FOR ALL TRANSACTION COSTS INCURRED BY AGENT
TO THE DATE HEREOF.

 


(B)           ALL AMOUNTS INCURRED OR PAID BY AGENT OR ANY LENDER UNDER SECTION
7.06(A) HEREOF, TOGETHER WITH INTEREST THEREON AT THE DEFAULT RATE FROM THE DUE
DATE UNTIL PAID BY BORROWER, SHALL BE ADDED TO AND BE DEEMED FOR ALL PURPOSES A
PART OF THE INDEBTEDNESS AND SHALL BE SECURED BY THE SECURITY DOCUMENTS.


 


SECTION 7.07               COMPLETION OF CONSTRUCTION.  TO PURSUE WITH DILIGENCE
THE CONSTRUCTION OF THE PROJECT, THE ACHIEVEMENT OF CORE AND SHELL COMPLETION,
THE ACHIEVEMENT OF “SUBSTANTIAL COMPLETION” (AS DEFINED IN THE GROUND LEASE) NO
LATER THAN THE FIXED SUBSTANTIAL COMPLETION DATE AND THE ACHIEVEMENT OF FINAL
COMPLETION WITH RESPECT TO THE PROJECT IN ACCORDANCE WITH THIS AGREEMENT AND ALL
PUBLIC PROJECT AGREEMENTS, THE MATERIAL CONTRACTS (TO THE EXTENT APPLICABLE),
AND IN SUBSTANTIAL COMPLIANCE WITH THE PLANS AND SPECIFICATIONS, IN A GOOD
WORKMANLIKE MANNER AND FREE OF DEFECTS, AND IN COMPLIANCE WITH ALL RESTRICTIONS,
COVENANTS AND EASEMENTS AFFECTING THE MORTGAGED PROPERTY, ALL LEGAL
REQUIREMENTS, ALL GOVERNMENTAL APPROVALS, AND ALL TERMS AND CONDITIONS OF THE
PROJECT LOAN DOCUMENTS AND TO ACHIEVE “SUBSTANTIAL COMPLETION” (AS DEFINED IN
THE GROUND LEASE) BY THE FIXED SUBSTANTIAL COMPLETION DATE AND FINAL COMPLETION
OF THE PROJECT BY THE MATURITY DATE.  BORROWER SHALL PAY ALL SUMS AND PERFORM
ALL DUTIES AS MAY BE NECESSARY TO COMPLETE SUCH CONSTRUCTION AND ACTIVITIES, ALL
OF WHICH SHALL BE ACCOMPLISHED IN A MANNER SUCH THAT THE MORTGAGED PROPERTY
REMAINS FREE FROM ANY LIENS, CLAIMS OR ASSESSMENTS (ACTUAL OR CONTINGENT) FOR
ANY MATERIAL, LABOR OR OTHER ITEM FURNISHED IN CONNECTION THEREWITH.  BORROWER
SHALL DELIVER TO AGENT AND CONSTRUCTION CONSULTANT COPIES OF ALL GOVERNMENTAL
APPROVALS RELATING TO SUCH CONSTRUCTION AND DEVELOPMENT RELATED ACTIVITIES AS
AND WHEN RECEIVED BY BORROWER OR ANY MEMBER.  BORROWER SHALL NOT COMMIT OR
PERMIT WASTE OF THE MORTGAGED PROPERTY.  AFTER FINAL COMPLETION, BORROWER (I)
SHALL MAINTAIN OR CAUSE TO BE MAINTAINED THE MORTGAGED PROPERTY IN GOOD WORKING
ORDER AND SHALL COMPLY WITH ALL LEGAL REQUIREMENTS AFFECTING THE MORTGAGED
PROPERTY, (II) MAINTAIN OR CAUSE TO BE MAINTAINED THE NYTC OFFICE UNIT

 

77

--------------------------------------------------------------------------------


 


AND THE FC OFFICE UNIT AS “CLASS A” OFFICE SPACE, AND (III) MAINTAIN OR CAUSE TO
BE MAINTAINED THE FC RETAIL UNIT AS FIRST-CLASS RETAIL SPACE.

 


SECTION 7.08               RIGHT OF AGENT TO INSPECT PROPERTY; PUBLICITY.  TO
PERMIT AGENT AND ITS REPRESENTATIVES (INCLUDING WITHOUT LIMITATION, THE
CONSTRUCTION CONSULTANT) TO ENTER AND INSPECT THE PROJECT AND ALL MATERIALS TO
BE USED IN THE CONSTRUCTION THEREOF (SUCH INSPECTIONS TO BE PERFORMED, AT THE
OPTION OF BORROWER, WITH A REPRESENTATIVE OR REPRESENTATIVES OF BORROWER PRESENT
THEREAT) AND TO EXAMINE THE PLANS AND SPECIFICATIONS (A COPY OF WHICH SHALL BE
KEPT AT THE PROPERTY) AT ALL REASONABLE TIMES AND WITH REASONABLE ADVANCE
NOTICE; TO COOPERATE AND USE REASONABLE EFFORTS TO CAUSE THE GENERAL CONTRACTOR,
ALL CONTRACTORS AND SUBCONTRACTORS TO COOPERATE WITH THE CONSTRUCTION CONSULTANT
TO ENABLE IT TO PERFORM ITS FUNCTIONS HEREUNDER; AND TO PERMIT AGENT TO MAINTAIN
ONE SIGN ON THE PREMISES (AT THE EXPENSE OF BORROWER) IN A LOCATION CLEARLY
VISIBLE TO THE PUBLIC AND OTHERWISE PUBLICIZE AGENT’S ROLE AS AGENT AND/OR A
LENDER; PROVIDED, HOWEVER, THAT THE TEXT AND CIRCUMSTANCES OF SUCH SIGN SHALL BE
SUBJECT TO THE PRIOR APPROVAL OF BORROWER, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED AND, TO THE EXTENT REQUIRED BY THE DUO
DECLARATION, SHALL BE IN ACCORDANCE WITH THE TERMS AND CONDITIONS SET FORTH IN
THE DUO DECLARATION.

 


SECTION 7.09               CONSTRUCTION CONSULTANT.  (A)  TO PERMIT AGENT TO
RETAIN THE CONSTRUCTION CONSULTANT AT THE COST OF BORROWER FOR THE PURPOSES OF
(I) REVIEWING ALL CONSTRUCTION CONTRACTS CONTEMPLATED TO BE ENTERED INTO BY OR
ON BEHALF OF ANY BORROWER ENTITY AND WHICH ARE REQUIRED TO BE APPROVED BY AGENT
PURSUANT TO THIS AGREEMENT, (II) REVIEWING THE PLANS AND SPECIFICATIONS AND ALL
DRAW REQUESTS, (III) REVIEWING ALL PROPOSED CHANGES TO SUCH CONSTRUCTION
CONTRACTS AND PLANS AND SPECIFICATIONS, (IV) MAKING PERIODIC INSPECTIONS OF THE
PROJECT, (V) REVIEWING ALL PAYMENT REQUISITIONS SUBMITTED BY ALL PERSONS, (VI)
REVIEWING ALL FIELD REPORTS, (VII) REVIEWING THE DISBURSEMENT SCHEDULE,
CONSTRUCTION SCHEDULE AND THE BUDGETS, AND ALL PROPOSED CHANGES THERETO AND
(VIII) ADVISING AGENT GENERALLY CONCERNING CONSTRUCTION AND CONSTRUCTION AND
DEVELOPMENT RELATED ACTIVITIES AT THE PROJECT, INCLUDING WHETHER CORE AND SHELL
COMPLETION HAS BEEN ACHIEVED, AND WHETHER SUBSTANTIAL COMPLETION AND FINAL
COMPLETION HAVE BEEN ACHIEVED WITH RESPECT TO ANY UNIT OR THE PROJECT.  BORROWER
SHALL DELIVER (AND SHALL CAUSE EACH OTHER BORROWER ENTITY TO DELIVER) TO AGENT
AND CONSTRUCTION CONSULTANT COPIES OF ALL DOCUMENTS REFERRED TO IN THIS SECTION
PROMPTLY UPON RECEIPT OF SAME.

 


(B)           TO PAY THE REASONABLE FEES AND REASONABLE OUT-OF-POCKET EXPENSES
OF THE CONSTRUCTION CONSULTANT.


 


SECTION 7.10               CORRECTION OF DEFECTS.  TO PROMPTLY CORRECT,
REGARDLESS OF WHETHER DEMAND HAS BEEN MADE BY AGENT OR CONSTRUCTION CONSULTANT,
ALL DEFECTS IN THE PROJECT OR ANY DEPARTURE FROM THE PLANS AND SPECIFICATIONS
NOT PREVIOUSLY APPROVED BY AGENT (TO THE EXTENT SUCH APPROVAL WAS REQUIRED
PURSUANT TO THE TERMS HEREOF).  BORROWER AGREES THAT ANY ADVANCE, WHETHER BEFORE
OR AFTER SUCH DEFECTS OR DEPARTURES FROM THE PLANS AND SPECIFICATIONS ARE
DISCOVERED BY OR BROUGHT TO THE ATTENTION OF AGENT, SHALL NOT CONSTITUTE A
WAIVER OF AGENT’S RIGHT TO REQUIRE COMPLIANCE WITH THIS COVENANT.

 

78

--------------------------------------------------------------------------------


 


SECTION 7.11               PLANS AND SPECIFICATIONS; APPROVAL OF CHANGE ORDERS;
COST SAVINGS.

 


(A)           TO PERMIT NO (I) SCOPE CHANGES OR (II) DEVIATIONS OR AMENDMENTS TO
THE PLANS AND SPECIFICATIONS OR TO THE WORK TO BE PERFORMED UNDER ANY CONTRACT
OR SUBCONTRACT RELATING TO CONSTRUCTION OF THE PROJECT (INCLUDING ANY FIELD
ORDERS) (EACH OF THE ITEMS IN CLAUSES (I) AND (II) OF THIS SECTION 7.11(A), A
“CHANGE ORDER”) WITHOUT THE PRIOR APPROVAL OF AGENT, SUCH APPROVAL NOT TO BE
UNREASONABLY WITHHELD, PROVIDED, HOWEVER, THAT SUBJECT TO THE FURTHER PROVISIONS
OF THIS SECTION 7.11, BORROWER MAY MAKE OR PERMIT TO BE MADE ANY CHANGE ORDER
WITHOUT AGENT’S PRIOR WRITTEN APPROVAL SO LONG AS (A) (1) THE COST OF SUCH
CHANGE ORDER DOES NOT EXCEED, AS REASONABLY ESTIMATED BY THE CONSTRUCTION
CONSULTANT, $500,000 AND SUCH CHANGE ORDER DOES NOT, IN AGENT’S REASONABLE
JUDGMENT, MATERIALLY CHANGE THE DESIGN OF THE PROJECT, (2) THE COST OF ALL SUCH
CHANGE ORDERS MADE PURSUANT TO THIS CLAUSE (A) DO NOT EXCEED, AS REASONABLY
ESTIMATED BY THE CONSTRUCTION CONSULTANT, $3,000,000 IN THE AGGREGATE, (3) SUCH
CHANGE ORDER DOES NOT CAUSE ANY LINE ITEM IN ANY BUDGET TO BE EXCEEDED (AFTER
TAKING INTO ACCOUNT, WITHOUT DUPLICATION, ANY REVISIONS OR REALLOCATIONS
PERMITTED UNDER SECTIONS 3.02, 3.03 AND 3.20, REALLOCATIONS UNDER THIS SECTION
7.11 AND REVISIONS OR REALLOCATIONS UNDER SECTIONS 3.02, 3.03, 3.20 AND 7.11 OF
THE BUILDING LOAN AGREEMENT, OTHER REALLOCATIONS APPROVED BY AGENT, AND ANY
COMPLETION DEPOSIT OR PORTION THEREOF (OR ANY “COMPLETION DEPOSIT” (OR PORTION
THEREOF) UNDER AND AS DEFINED IN THE BUILDING LOAN AGREEMENT) APPLICABLE TO SUCH
LINE ITEM, (4) SUCH CHANGE ORDER SHALL NOT INCREASE THE LIKELIHOOD THAT
“SUBSTANTIAL COMPLETION” (AS DEFINED IN THE GROUND LEASE) WILL NOT BE ACHIEVED
BY THE FIXED SUBSTANTIAL COMPLETION DATE AND FINAL COMPLETION WILL NOT BE
ACHIEVED BY THE MATURITY DATE AND (5) BORROWER DELIVERS TO AGENT PRIOR NOTICE OF
SUCH CHANGE ORDER OR (B) SUCH CHANGE ORDER IS REQUIRED BY A NEW LEGAL
REQUIREMENT OR IS MANDATED BY HEALTH, LIFE OR SAFETY REASONS WHICH WERE NOT
REASONABLY FORESEEABLE BY BORROWER, PROVIDED THAT BORROWER SHALL, IF
PRACTICABLE, PROVIDE PRIOR NOTICE OF SUCH CHANGE ORDER TO AGENT, AND IF NOT
PRACTICABLE, SHALL GIVE NOTICE TO AGENT IMMEDIATELY THEREAFTER.


 


(B)           NOTWITHSTANDING THE PROVISIONS OF SECTION 7.11(A) ABOVE, NO CHANGE
ORDER SHALL BE SUBMITTED TO AGENT OR IMPLEMENTED (AND BORROWER SHALL NOT
INSTRUCT THE GENERAL CONTRACTOR OR ANY OTHER CONTRACTOR OR DIRECT OR INDIRECT
SUBCONTRACTOR TO PERFORM OR IMPLEMENT ANY SUCH CHANGE ORDER) WHICH REQUIRES (OR
IS ALLEGED BY THE APPLICABLE PARTY TO REQUIRE) THE APPROVAL OF THE EXTENSION
LOAN LENDER, FC MEMBER, GROUND LESSOR, ESDC, THE CITY OF NEW YORK, THE NEW YORK
CITY TRANSIT AUTHORITY, NYTC MEMBER OR ING MEMBER (OR WITH RESPECT TO WHICH IT
IS CLAIMED, BY ANY SUCH ENTITY, THAT ITS APPROVAL IS REQUIRED) UNLESS SUCH
APPROVAL HAS BEEN PREVIOUSLY OBTAINED.


 


(C)           EACH NOTICE TO AGENT OF, AND EACH REQUEST TO AGENT FOR APPROVAL
OF, A CHANGE ORDER SHALL SPECIFY THE AMOUNT OF SUCH CHANGE ORDER, THE AGGREGATE
AMOUNT OF ALL PREVIOUS CHANGE ORDERS AND THE AGGREGATE AMOUNT OF CHANGE ORDERS
THEN COUNTING TOWARDS THE AGGREGATE LIMIT REFERRED TO IN CLAUSE (A)(2) OF
SECTION 7.11(A).  BORROWER SHALL MAINTAIN ADEQUATE RECORDS TO SUBSTANTIATE ALL
COSTS INCURRED IN CONSTRUCTING THE PROJECT, INCLUDING DRAWINGS MARKED TO REFLECT
ALL APPROVED CHANGES TO THE PLANS AND SPECIFICATIONS.

 

79

--------------------------------------------------------------------------------


 


(D)           IN THE EVENT THAT (A) A LINE ITEM IN A BUDGET SHALL BE COMPLETED
(AND PAID FOR IN FULL WITH ALL APPROPRIATE FINAL LIEN WAIVERS OBTAINED) WITHOUT
THE EXPENDITURE OF ALL AMOUNTS IN THE APPLICABLE BUDGET ALLOCATED TO SUCH LINE
ITEM, (B) BORROWER SHALL DEMONSTRATE TO AGENT’S REASONABLE SATISFACTION THAT A
COST SAVINGS HAS BEEN OR WILL BE REALIZED WITH RESPECT TO ANY UNCOMPLETED LINE
ITEM (OTHER THAN THE “CONSTRUCTION INTEREST-GMAC LOAN/NYTC FUNDING AMOUNT,” THE
“RENT-UP DEFICIT” AND THE “ADDITIONAL INTEREST RESERVE” LINE ITEMS IN THE
BUDGETS (COLLECTIVELY, “ADDITIONAL INTEREST LINE ITEMS”)), OR (C) IN THE CASE OF
THE ADDITIONAL INTEREST LINE ITEMS IF (X) BREAKEVEN LEASING HAS BEEN ACHIEVED
(PROVIDED THAT FOR PURPOSES OF THIS SECTION 7.11(D) ONLY, BREAKEVEN LEASING
SHALL BE CALCULATED ASSUMING THE EXTENSION LOAN HAS BEEN MADE), AND (Y) BORROWER
SHALL DEMONSTRATE TO AGENT’S SATISFACTION (IN AGENT’S SOLE DISCRETION) THAT IF
THE REQUESTED PORTION OF ANY OF THE ADDITIONAL INTEREST LINE ITEMS IS
REALLOCATED, THE REMAINING AGGREGATE AMOUNT OF THE ADDITIONAL INTEREST LINE
ITEMS CONSTITUTE AN ADEQUATE INTEREST RESERVE INCLUDING AN ADEQUATE RESERVE (IF
THE INITIAL ADVANCE INTEREST RATE CAP WAS NOT PURCHASED), FOR ALL ANTICIPATED
PURCHASES OF FUTURE ADVANCE INTEREST RATE CAPS (EXCLUDING, HOWEVER, INTEREST
PAYABLE ON THE EXTENSION LOAN), AGENT SHALL PERMIT THE APPLICABLE PORTION OF
SUCH OVERBUDGETED LINE ITEM TO BE (X) IN THE CASE OF NYTC UNITS BUDGET LINE
ITEMS, ADVANCED PURSUANT TO THE LAST SENTENCE OF SECTION 3.05(D) OF THIS
AGREEMENT OR (Y) IN THE CASE OF FC UNITS BUDGET OR NYTC UNITS BUDGET LINE ITEMS,
SHIFTED TO ONE OR MORE OTHER LINE ITEMS (BUT ONLY, IN THE CASE OF CLAUSE (C), TO
THE BUILDING LOAN CONTINGENCY (AS DEFINED IN THE BUILDING LOAN AGREEMENT) AND
THE LINE ITEM THAT INCLUDES LEASING COMMISSIONS AND ONLY TO THE EXTENT THAT ALL
REALLOCATIONS UNDER SAID CLAUSE (C), TOGETHER WITH ANY REALLOCATIONS UNDER
SECTION 7.11(D)(C) OF THE BUILDING LOAN AGREEMENT, DO NOT EXCEED
$15,000,000.00), PROVIDED THAT:  (I) A REVISED BUDGET AND A REVISED DISBURSEMENT
SCHEDULE, EACH OF WHICH SHALL INDICATE REVISIONS MADE TO DATE (INCLUDING,
WITHOUT LIMITATION, THE REALLOCATION OF AMOUNTS AS A RESULT OF SUCH COST
SAVINGS) SHALL HAVE BEEN FURNISHED TO AND REASONABLY APPROVED BY AGENT AND
CONSTRUCTION CONSULTANT (PROVIDED THAT IN THE CASE OF THE DISBURSEMENT SCHEDULE
ONLY, AGENT AND CONSTRUCTION CONSULTANT SHALL BE DEEMED TO HAVE APPROVED ANY
BEST ESTIMATE REVISIONS MADE IN GOOD FAITH BY BORROWER), (II) NO LINE ITEM FOR
HARD COSTS SHALL BE REALLOCATED TO PAY ANY LINE ITEMS THAT ARE NOT HARD COSTS
UNTIL ALL HARD COSTS SHALL HAVE BEEN PAID FOR, AND (III) ANY REALLOCATION OF
BUDGET AMOUNTS WILL NOT HAVE THE EFFECT OF REDUCING THE NET SUM WHICH BORROWER
ESTIMATES WILL BE AVAILABLE TO IT FROM THE BUILDING LOAN TO PAY CONTRACTORS,
SUBCONTRACTORS, LABORERS AND MATERIALMEN FOR THE IMPROVEMENT AS SET FORTH IN
BORROWER’S LIEN LAW AFFIDAVIT.  NOTWITHSTANDING THE FOREGOING, NO REALLOCATION
WITH RESPECT TO THE DEVELOPMENT COST LINE ITEM SHALL BE PERMITTED; PROVIDED,
HOWEVER, THAT UPON ACHIEVEMENT OF SUBSTANTIAL COMPLETION OF THE PROJECT,
BORROWER SHALL BE PERMITTED TO USE ALL OR ANY PORTION OF THE DEVELOPMENT COST
LINE ITEM FOR THE PURCHASE OF ANY INTEREST RATE CAPS THEN REQUIRED TO BE
PROVIDED HEREUNDER AND, TO THE EXTENT THE DEVELOPMENT COST LINE ITEM EXCEEDS THE
COSTS OF SUCH INTEREST RATE CAPS AS DETERMINED BY AGENT, TO ANY OTHER LINE ITEM
IN THE BUDGETS, SUBJECT, HOWEVER, TO CLAUSE (III) OF THIS SECTION 7.11(D).


 


(E)           AGENT AND BORROWER ACKNOWLEDGE AND CONFIRM THAT NOTWITHSTANDING
ANY OTHER PROVISION HEREOF, (I) THE IMPLEMENTATION OF SECTION 7.11(D) MAY RESULT
IN AN INCREASE IN LOAN PROCEEDS USED TO PAY BUILDING LOAN COSTS AND A
CORRESPONDING DECREASE IN LOAN PROCEEDS USED TO PAY PROJECT LOAN COSTS, BUT
UNDER NO

 

80

--------------------------------------------------------------------------------


 


CIRCUMSTANCES CAN RESULT IN A DECREASE IN LOAN PROCEEDS USED TO PAY BUILDING
LOAN COSTS OR AN INCREASE IN LOAN PROCEEDS USED TO PAY PROJECT LOAN COSTS AND
(II) THE IMPLEMENTATION OF THE PROCEDURES SET FORTH IN SECTION 7.11(D) OF THE
BUILDING LOAN AGREEMENT MAY RESULT IN AN INCREASE IN THE BUILDING LOAN AMOUNT
AND A DECREASE IN THE PROJECT LOAN AMOUNT.  IF BORROWER INTENDS TO SO USE A
PORTION OF THE PROJECT LOAN AMOUNT TO PAY BUILDING LOAN COSTS, THEN, AT AGENT’S
OPTION, SUCH USE SHALL BE ACCOMPLISHED BY DECREASING THE PROJECT LOAN AMOUNT AND
INCREASING THE BUILDING LOAN AMOUNT, WITH AN ACCOMPANYING INCREASE IN THE AMOUNT
OF THE BUILDING LOAN MORTGAGE AND A DECREASE IN THE PROJECT LOAN MORTGAGE, AND
BORROWER SHALL EXECUTE DOCUMENTS REASONABLY REQUESTED BY AGENT (INCLUDING A
SEVERING OF THE PROJECT LOAN MORTGAGE INTO TWO (2) MORTGAGES AND A CONSOLIDATION
OF ONE (1) SUCH MORTGAGE WITH AND INTO THE BUILDING LOAN MORTGAGE) TO EFFECTUATE
SUCH CHANGES.


 


SECTION 7.12               APPRAISAL.  TO PERMIT AGENT TO CONDUCT OR HAVE
CONDUCTED, AT AGENT’S SOLE OPTION AND AT BORROWER’S EXPENSE, ADDITIONAL
APPRAISALS OF THE MORTGAGED PROPERTY, OR UPDATES TO THE APPRAISAL, IN FORM AND
SUBSTANCE SATISFACTORY TO AGENT, PROVIDED, HOWEVER, THAT BORROWER SHALL NOT BE
REQUIRED TO PAY FOR SUCH ADDITIONAL APPRAISALS IF:  (I) NO NOTICED DEFAULT OR
EVENT OF DEFAULT EXISTS UNDER THIS AGREEMENT OR ANY OTHER PROJECT LOAN DOCUMENT;
(II) SUCH APPRAISAL OR UPDATE IS NOT REQUIRED BY ANY LEGAL REQUIREMENT
APPLICABLE TO ANY LENDER OR THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY
GOVERNMENTAL AUTHORITY OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR
ADMINISTRATION THEREOF; (III) SUCH ADDITIONAL APPRAISAL OR UPDATE IS NOT
REQUIRED BY THE EXPRESS TERMS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT; AND
(IV) BORROWER SHALL HAVE PREVIOUSLY PAID FOR AN ADDITIONAL APPRAISAL OR AN
UPDATE TO THE APPRAISAL DURING THE CALENDAR YEAR IN WHICH SUCH ADDITIONAL
APPRAISAL OR UPDATE IS DATED.

 


SECTION 7.13               MATERIAL CONTRACTS; APPROVAL OF ACTIVITIES.  (A)
WITHOUT THE PRIOR APPROVAL OF AGENT, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED, NOT TO (AND NOT TO PERMIT ANY MEMBER TO AND, IN THE CASE OF
MAJOR SUBCONTRACTS, NOT TO PERMIT (TO THE EXTENT THAT BORROWER’S APPROVAL IS
REQUIRED UNDER THE GUARANTEED MAXIMUM PRICE CONTRACT) GENERAL CONTRACTOR TO) (I)
EXCEPT TO AGENT FOR THE BENEFIT OF AGENT AND LENDERS, SELL, CONVEY, TRANSFER,
ASSIGN, ALIENATE, MORTGAGE, ENCUMBER, PLEDGE, HYPOTHECATE OR TRANSFER ANY
MATERIAL CONTRACT (WHICH FOR PURPOSES OF THIS SECTION 7.13 (OTHER THAN
SUBSECTION (C) OF THIS SECTION 7.13) SHALL NOT INCLUDE THE GUARANTEED MAXIMUM
PRICE CONTRACT, THE GMP GUARANTY, THE GROUND LEASE OR THE SEVERANCE SUBLEASES),
OR ANY INTEREST THEREIN, OR PERMIT THE SALE, CONVEYANCE, TRANSFER, ASSIGNMENT,
ALIENATION, MORTGAGING, ENCUMBRANCE, PLEDGING, HYPOTHECATION OR TRANSFER BY THE
THIRD PARTY THERETO, EXCEPT IN ACCORDANCE WITH THE TERMS HEREOF, (II) ENTER
INTO, AMEND, MODIFY, SUSPEND, SURRENDER, TERMINATE, CANCEL, WAIVE OR RELEASE ANY
MATERIAL PROVISION OF ANY (OR, IN THE CASE OF MAJOR SUBCONTRACTS, PERMIT (TO THE
EXTENT THAT BORROWER’S APPROVAL IS REQUIRED UNDER THE GUARANTEED MAXIMUM PRICE
CONTRACT) GENERAL CONTRACTOR TO ENTER INTO, AMEND, MODIFY, SUSPEND, SURRENDER,
TERMINATE, CANCEL, WAIVE OR RELEASE ANY MATERIAL PROVISION OF SUCH) MATERIAL
CONTRACT (INCLUDING, WITHOUT LIMITATION, THE DEFINITION OF CORE AND SHELL IN THE
ARCHITECT’S AGREEMENT) OF THE PROJECT, EXCEPT TO THE EXTENT PERMITTED OR
APPROVED UNDER SECTION 7.11 OR, IN THE CASE OF THE TERMINATION OR CANCELLATION
OF THE ARCHITECT’S CONTRACT, BORROWER MAY SO TERMINATE OR CANCEL IF, PRIOR TO OR
SIMULTANEOUSLY

 

81

--------------------------------------------------------------------------------


 


WITH SUCH TERMINATION OR CANCELLATION, BORROWER SHALL HAVE ENTERED INTO A NEW
AGREEMENT OR AGREEMENTS WITH ONE OR MORE ARCHITECTS WHICH AGREEMENT OR
AGREEMENTS AND ARCHITECT OR ARCHITECTS SHALL BE REASONABLY ACCEPTABLE TO AGENT,
AND IN ANY EVENT SUCH AGREEMENT OR AGREEMENTS SHALL USE THE SAME DEFINITION OF
CORE AND SHELL AS THAT USED IN THE ARCHITECT’S AGREEMENT.  SIMULTANEOUSLY WITH
THE ENTERING INTO OF ANY MANAGING AGENT AGREEMENT OR, TO THE EXTENT REQUESTED BY
AGENT, ANY LEASING AGENT AGREEMENT OR ANY OTHER MATERIAL CONTRACT (OTHER THAN
ANY MAJOR SUBCONTRACT), BORROWER SHALL (OR SHALL CAUSE THE MEMBER WHICH IS A
PARTY THERETO TO) CAUSE THE OTHER PARTY THEREUNDER TO EXECUTE AND DELIVER TO
AGENT A CONSENT TO THE COLLATERAL ASSIGNMENT THEREOF IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO AGENT.

 


(B)           TO OBSERVE AND PERFORM IN ALL MATERIAL RESPECTS EACH AND EVERY
TERM TO BE OBSERVED OR PERFORMED BY BORROWER (AND TO CAUSE EACH OTHER BORROWER
ENTITY TO DO THE SAME) PURSUANT TO THE TERMS OF ANY MATERIAL CONTRACT (OTHER
THAN ANY MAJOR SUBCONTRACT) AND TO: (I) PROMPTLY NOTIFY AGENT OF ANY MATERIAL
DEFAULT UNDER ANY MATERIAL CONTRACT (OTHER THAN ANY MAJOR SUBCONTRACT, IN WHICH
CASE BORROWER SHALL PROMPTLY NOTIFY AGENT OF ANY MATERIAL DEFAULTS THEREUNDER
PROMPTLY AFTER BORROWER ACQUIRES KNOWLEDGE THEREOF) AND PROVIDE AGENT WITH
COPIES OF ANY NOTICES DELIVERED IN CONNECTION WITH ANY DEFAULT UNDER ANY
MATERIAL CONTRACT; AND (II) ENFORCE (OR, IN THE CASE OF MAJOR SUBCONTRACTS,
CAUSE, TO THE EXTENT PERMITTED UNDER THE GUARANTEED MAXIMUM PRICE CONTRACT, THE
ENFORCEMENT OF) THE PROVISIONS THEREOF IN A DILIGENT AND COMMERCIALLY REASONABLE
MANNER.


 


(C)           AGENT’S RIGHT HEREUNDER TO APPROVE ANY MATERIAL CONTRACT SHALL
CREATE NO RESPONSIBILITY OR LIABILITY ON BEHALF OF AGENT OR LENDERS FOR THEIR
COMPLETENESS, DESIGN, SUFFICIENCY OR COMPLIANCE WITH LEGAL REQUIREMENTS.


 


SECTION 7.14               LEASES.  (A)  TO (AND TO CAUSE EACH MEMBER TO, AS
APPLICABLE):

 

(I)            PERFORM OR CAUSE TO BE PERFORMED IN ALL MATERIAL RESPECTS THE
LESSOR’S OBLIGATIONS UNDER EACH LEASE WHERE THERE IS NOT AT THE TIME AN
OUTSTANDING “EVENT OF DEFAULT” BY TENANT THEREUNDER,

 

(II)           PROMPTLY NOTIFY AGENT IN WRITING OF ANY MATERIAL DEFAULT UNDER
ANY LEASE AND PROVIDE AGENT WITH COPIES OF ANY NOTICES DELIVERED OR RECEIVED IN
CONNECTION WITH ANY DEFAULT UNDER ANY LEASE,

 

(III)          ENFORCE THE PERFORMANCE AND OBSERVANCE OF ALL OF THE COVENANTS
AND AGREEMENTS REQUIRED TO BE PERFORMED AND/OR OBSERVED BY THE OTHER PARTY OR
PARTIES UNDER ANY LEASE, TO THE EXTENT IT IS COMMERCIALLY REASONABLE TO DO SO,

 

(IV)          DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, GRANT AGENT THE
RIGHT, BUT AGENT SHALL BE UNDER NO OBLIGATION, TO PAY ANY SUMS AND TO PERFORM
ANY ACT OR TAKE ANY ACTION AS MAY BE APPROPRIATE TO CAUSE ALL OF THE TERMS,
COVENANTS AND CONDITIONS OF ANY LEASE ON THE PART OF THE BORROWER OR SUCH

 

82

--------------------------------------------------------------------------------


 

MEMBER (AS APPLICABLE) TO BE PERFORMED OR OBSERVED TO BE PROMPTLY PERFORMED OR
OBSERVED IN ALL MATERIAL RESPECTS ON BEHALF OF BORROWER OR SUCH MEMBER (AS
APPLICABLE), TO THE END THAT THE RIGHTS OF BORROWER OR SUCH MEMBER (AS
APPLICABLE) IN, TO AND UNDER SAID LEASES SHALL BE KEPT UNIMPAIRED AND FREE FROM
DEFAULT,

 

(V)           PROVIDE, SIMULTANEOUSLY WITH THE EXECUTION OF EACH LEASE (OR ON OR
PRIOR TO THE DATE HEREOF WITH RESPECT TO LEASES EXECUTED ON OR PRIOR TO THE DATE
HEREOF), TO (1) EACH LESSEE, A SECTION 291-F NOTICE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO AGENT, AND (2) AGENT, AN EXECUTED ACKNOWLEDGMENT FROM
EACH SUCH TENANT RELATING TO THE PAYMENT OF RENT AND SECURITY DEPOSITS TO A
SECURITY DEPOSIT ACCOUNT AND A COLLECTION ACCOUNT AND THE USE OF AN EXPEDITED
CHECK CLEARING PROCESS, WHICH ACKNOWLEDGMENT SHALL BE IN THE FORM REQUIRED BY
EACH OF THE SECURITY DEPOSIT ACCOUNTS AGREEMENT AND THE COLLECTION ACCOUNTS
AGREEMENT, AND

 

(VI)          NOT, WITHOUT THE PRIOR APPROVAL OF AGENT, WHICH APPROVAL SHALL NOT
BE UNREASONABLY WITHHELD OR DELAYED (EXCEPT IN THE CASE OF SUBCLAUSES (3) AND
(4) OF THIS CLAUSE (VI) OR ANY MATTER RELATING TO A LEASE WITH (OR PROPOSED TO
BE WITH) AN AFFILIATE OF ANY BORROWER ENTITY, IN WHICH CASE AGENT’S APPROVAL MAY
BE WITHHELD IN AGENT’S SOLE AND REASONABLE DISCRETION),

 

(1)   EXCEPT AS EXPRESSLY PERMITTED THEREUNDER (BUT SUBJECT TO THE PROVISIONS OF
CLAUSE (7) BELOW), AMEND, MODIFY, EXTEND OR OTHERWISE ALTER, IN ANY MATERIAL
RESPECT, ANY LEASE;

 

(2)   ENTER INTO (SUBJECT TO THE FURTHER PROVISIONS OF THIS SECTION 7.14) ANY
LEASE;

 

(3)   ASSIGN, MORTGAGE, PLEDGE OR OTHERWISE TRANSFER, DISPOSE OF OR ENCUMBER,
WHETHER BY OPERATION OF LAW OR OTHERWISE, ANY LEASE OR THE RENTS THEREUNDER OR
THEREFROM EXCEPT IN CONNECTION WITH THE EXTENSION LOAN;

 

(4)   ACCEPT OR PERMIT THE ACCEPTANCE OF A PREPAYMENT OF ANY OF THE RENTS
(EXCLUDING SECURITY DEPOSITS) IN RESPECT OF ANY LEASE FOR MORE THAN ONE (1)
MONTH IN ADVANCE OF THE DUE DATE THEREFOR;

 

(5)   WAIVE OR RELEASE ANY OF ITS MATERIAL RIGHTS UNDER ANY LEASE OR ANY
GUARANTY THEREOF;

 

(6)   CONSENT TO THE ASSIGNMENT OF ALL OR ANY PORTION OF ANY LEASE, OR A
SUBLEASE OF ALL OR ANY PORTION OF A LEASE BY THE LESSEE THEREUNDER (TO THE
EXTENT LESSOR’S CONSENT IS REQUIRED FOR SUCH ASSIGNMENT);

 

(7)   MATERIALLY RELOCATE ANY PORTION OF ANY SPACE SUBJECT TO A LEASE; OR

 

83

--------------------------------------------------------------------------------


 

(8)   TERMINATE, CANCEL OR ACCEPT A SURRENDER OF ANY LEASE UNLESS A MONETARY
DEFAULT EXISTS THEREUNDER OR THE APPLICABLE TENANT HAS FILED FOR BANKRUPTCY OR
HAS HAD AN INVOLUNTARY BANKRUPTCY FILED AGAINST IT;

 

provided, however, that any Lease that is by its express terms subordinate to
the Project Loan Mortgage (and all amendments and refinancings thereof and
increases thereto) without the delivery of a non-disturbance agreement by Agent
shall not be subject to subclauses (1), (2), (5), (6) and (7) of this clause
(viii) of this Section 7.14 if such Lease (together with all other Leases with
the applicable Tenant and Affiliates thereof) is (taking into account all
expansion options) for (x) office space only comprising not more than one full
floor or not more than 25,000 rentable square feet or (y) retail space only
comprising not more than 10,000 rentable square feet (any Lease covered by this
proviso clause, a “Subordinate Lease”).

 


(B)           ALL LEASES SHALL BE SUBORDINATE TO THE PROJECT LOAN MORTGAGE AND
PROVIDE THAT THE LESSEE THEREUNDER AGREES TO ATTORN TO AGENT AT AGENT’S
REQUEST.  NOTWITHSTANDING THE FOREGOING, SO LONG AS BORROWER IS NOT THEN IN
MONETARY OR MATERIAL NON-MONETARY DEFAULT HEREUNDER, AT THE REQUEST OF BORROWER
OR THE APPLICABLE MEMBER, AGENT, FOR ITSELF AND ON BEHALF OF LENDERS, SHALL
ENTER INTO A NON-DISTURBANCE AGREEMENT WITH EACH PROPOSED TENANT UNDER A
PERMITTED LEASE WHICH MEETS THE CONDITIONS SET FORTH IN CLAUSES (I) OR (II)
BELOW, AS APPLICABLE, AND EACH OF CLAUSES (III) THROUGH (VII) BELOW.


 

(I)            AS TO PROPOSED TENANTS OF SPACE IN THE FC RETAIL UNIT OR THE
COMMON ELEMENTS LEASABLE SPACE (AS DEFINED IN THE GROUND LEASE), AS APPLICABLE: 
(X) THE PROPOSED TENANT IS OF SUFFICIENT FINANCIAL CONDITION TO PERFORM THE
OBLIGATIONS UNDER THE APPLICABLE PERMITTED LEASE, TAKING INTO ACCOUNT ANY
SECURITY DEPOSIT POSTED BY THE PROPOSED TENANT, AND AGENT SHALL HAVE BEEN
FURNISHED WITH EVIDENCE REASONABLY SATISFACTORY TO AGENT OF SUCH FINANCIAL
CONDITION, AND (Y) THE RENTABLE SQUARE FEET DEMISED BY SUCH PERMITTED LEASE IS:

 

84

--------------------------------------------------------------------------------


 

(A)          10,000 OR MORE, OR

 

(B)           (1) 5,000 OR MORE, BUT LESS THAN 10,000, AND (2) THE TENANT HAS
EXPENDED OR IS OBLIGATED TO EXPEND AT LEAST $100.00 (SUBJECT TO ADJUSTMENT AS
PROVIDED IN SECTION 13.2(B)(I)(B) OF THE GROUND LEASE) PER SQUARE FOOT
(EXCLUSIVE OF ANY ALLOWANCE PROVIDED BY BORROWER OR THE APPLICABLE MEMBER WITH
RESPECT TO SUCH IMPROVEMENTS) ON SUCH TENANT’S INITIAL TENANT IMPROVEMENT WORK,
OR

 

(C)           (1) 2,500 OR MORE, BUT LESS THAN 5,000, AND (2) THE TENANT HAS
EXPENDED OR IS OBLIGATED TO EXPEND AT LEAST $200.00 (SUBJECT TO ADJUSTMENT AS
PROVIDED IN SECTION 13.2(B)(I)(B) OF THE GROUND LEASE) PER SQUARE FOOT
(EXCLUSIVE OF ANY ALLOWANCE PROVIDED BY BORROWER OR THE APPLICABLE MEMBER WITH
RESPECT TO SUCH IMPROVEMENTS) ON SUCH TENANT’S INITIAL TENANT IMPROVEMENT WORK.

 

(II)           AS TO PROPOSED TENANTS OF THE FC OFFICE UNIT OR THE NYTC OFFICE
UNIT:

 

(A)          IF NYTC GUARANTOR OR ITS AFFILIATES OCCUPY THE NYTC OFFICE UNIT,
AND THE LEASED SPACE IS IN THE FC OFFICE UNIT AND THE PROPOSED TENANT IS NYTC
GUARANTOR PURSUANT TO THE FORM OF NYTC SUBLEASE SUBSTANTIALLY AS SET FORTH IN
EXHIBIT Q ATTACHED TO THE GROUND LEASE (THE “NYTC FORM SUBLEASE”) IN THE FORM OF
THE NON-DISTURBANCE AGREEMENT, PROVIDED THAT SUCH NON-DISTURBANCE AGREEMENT
SHALL PROVIDE THAT IT IS NOT EFFECTIVE UNLESS AND UNTIL THE NYTC UNITS ARE NOT
SUBJECT TO THE LIEN OF THE BUILDING LOAN MORTGAGE AND THE PROJECT LOAN MORTGAGE
AND NYTC GUARANTOR HAS NO DIRECT OR INDIRECT OWNERSHIP INTEREST IN FC MEMBER OR
BORROWER; OR

 

(B)           IN ALL CIRCUMSTANCES NOT COVERED BY CLAUSE (II)(A) OF THIS SECTION
7.14(B), (1) THE SPACE DEMISED BY SUCH PERMITTED LEASE IS ONE-HALF OF ONE FULL
FLOOR OR MORE (PROVIDED, HOWEVER, THAT, WITH RESPECT TO A PERMITTED LEASE OF
LESS THAN A FULL FLOOR AGENT’S OBLIGATION TO ENTER INTO A NON-DISTURBANCE
AGREEMENT PURSUANT TO THIS SECTION 7.14(B)(II)(B) SHALL APPLY ONLY IF BORROWER
SHALL SUPPLY TO AGENT, TOGETHER WITH BORROWER’S LEASE REQUEST FORM, EVIDENCE
REASONABLY SATISFACTORY TO AGENT THAT THE SPACE TO BE LEASED SHALL BE REGULAR IN
SHAPE, REASONABLY ACCESSIBLE IN A CUSTOMARY MANNER, RENTED AT NOT LESS THAN FAIR
MARKET VALUE AND OTHERWISE ON TERMS THAT ARE COMMERCIALLY REASONABLE AND
CUSTOMARY IN RESPECT OF SIMILARLY SITUATED TENANTS OF SPACE OF THE SIZE AND
QUALITY TO BE DEMISED UNDER THE PERMITTED LEASE), AND (2) THE PROPOSED TENANT IS
OF SUFFICIENT FINANCIAL CONDITION TO PERFORM THE OBLIGATIONS UNDER THE PROPOSED
PERMITTED LEASE, TAKING INTO ACCOUNT ANY SECURITY DEPOSIT POSTED BY THE PROPOSED
TENANT, AND AGENT SHALL HAVE BEEN FURNISHED WITH EVIDENCE REASONABLY
SATISFACTORY TO AGENT OF SUCH FINANCIAL CONDITION.  FOR THE PURPOSES OF THIS
CLAUSE (II)(B), EVIDENCE OF “FAIR MARKET VALUE” AND “COMMERCIALLY REASONABLE AND
CUSTOMARY” TERMS MAY BE PROVIDED BY THE OPINION OF TWO (2) OR MORE DISINTERESTED
REAL ESTATE PROFESSIONALS, EACH HAVING AT LEAST TEN (10) YEARS OF

 

85

--------------------------------------------------------------------------------


 

EXPERIENCE IN VALUING OR LEASING COMMERCIAL REAL ESTATE IN MIDTOWN MANHATTAN
(EACH, A “REAL ESTATE PROFESSIONAL”).

 

(III)          THE PROPOSED TENANT IS NOT AN AFFILIATE OF BORROWER OR ANY MEMBER
(EXCEPT AS PERMITTED IN CLAUSE (II)(A) OF THIS SECTION 7.14(B)).

 

(IV)          THE PROPOSED TENANT (AND ITS DIRECT AND INDIRECT OWNERS IF SUCH
PROPOSED TENANT IS NOT PUBLICLY HELD) IS NOT A PROHIBITED PERSON (AS DEFINED IN
THE GROUND LEASE).

 

(V)           THE PERMITTED LEASE SATISFYING THE CONDITIONS SET FORTH IN SECTION
7.14 (B)(II)(A) SHALL PROVIDE FOR NO DECREASE IN THE AMOUNT OF RENT PAYABLE
THEREUNDER OVER THE TERM OF SUCH PERMITTED LEASE EXCEPT FOR CUSTOMARY ABATEMENTS
AND OFFSETS OF RENT.

 

(VI)          EXCEPT IN RESPECT OF A PERMITTED LEASE SATISFYING THE CONDITIONS
SET FORTH IN SECTION 7.14(B)(II)(A), NONE OF (A) THE DEMISED PREMISES (INCLUDING
ANY EXPANSION SPACE) UNDER SUCH PERMITTED LEASE, NOR (B) THE EXCLUSIVE OR
PROHIBITED USE PROVISIONS OF SUCH PERMITTED LEASE, CONFLICT WITH (1) THE DEMISE
UNDER OR (2) THE EXCLUSIVE OR PROHIBITED PROVISIONS OF, ANY OTHER PERMITTED
LEASE, AND BORROWER SHALL DELIVER TO AGENT A CERTIFICATION TO SUCH EFFECT SIGNED
BY BORROWER.

 

(VII)         EXCEPT IN RESPECT OF A PERMITTED LEASE SATISFYING THE CONDITIONS
SET FORTH IN SECTION 7.14(B)(II)(A), AND SUBJECT TO CLAUSES (B)(I) AND (B)(II)
ABOVE, AS APPLICABLE, THE PERMITTED LEASE CONTAINS TERMS THAT ARE COMMERCIALLY
REASONABLE AND CUSTOMARY IN RESPECT OF SIMILARLY SITUATED TENANTS OF SPACE OF
THE SIZE AND QUALITY TO BE DEMISED UNDER THE PROPOSED PERMITTED LEASE, AND THE
RENT AND OTHER AMOUNTS OWED THEREUNDER CONSTITUTE NOT LESS THAN FAIR RENTAL
VALUE FOR THE SPACE TO BE DEMISED THEREUNDER.  FOR PURPOSES OF THIS CLAUSE
(VII), EVIDENCE OF “COMMERCIALLY REASONABLE AND CUSTOMARY” TERMS AND “FAIR
MARKET VALUE” MAY BE PROVIDED BY THE OPINION OF TWO (2) OR MORE REAL ESTATE
PROFESSIONALS.

 


(C)           ALL LEASES OF SPACE IN THE UNITS AND COMMON ELEMENTS (OTHER THAN
SUBORDINATE LEASES) MUST BE IN A FORM AS MAY BE REASONABLY ACCEPTABLE TO AGENT. 
IN THE EVENT THAT AGENT SHALL FAIL TO APPROVE OR DISAPPROVE OF ANY PROPOSAL WITH
RESPECT TO A LEASE (OTHER THAN A SUBORDINATE LEASE) MADE UNDER THIS SECTION 7.14
WITHIN TEN (10) BUSINESS DAYS AFTER RECEIPT BY AGENT OF A NOTICE FROM BORROWER
SPECIFYING THAT IF AGENT FAILS TO APPROVE OR DISAPPROVE SUCH PROPOSAL, SUCH
APPROVAL SHALL BE DEEMED GIVEN, AND PROVIDED THAT AGENT SHALL HAVE BEEN PROVIDED
WITH ALL MATERIAL INFORMATION NECESSARY IN THE REASONABLE OPINION OF AGENT TO
MAKE SUCH DETERMINATION INCLUDING, WITHOUT LIMITATION, THE FINAL FORM OF THE
PROPOSED LEASE (AND IF THE APPROVAL RELATES TO A NEW LEASE, A SUMMARY OF THE
MATERIAL TERMS THEREOF), AND ALL OTHER MATERIAL AND/OR NECESSARY FINANCIAL DATA
ON THE POTENTIAL TENANT, AS REASONABLY DETERMINED BY AGENT, AGENT SHALL BE
DEEMED TO HAVE APPROVED SUCH PROPOSAL.  ANY NEW LEASE, AND ANY MODIFICATION,
AMENDMENT, EXTENSION OR ALTERATION TO ANY LEASE, SHALL BE DELIVERED TO

 

86

--------------------------------------------------------------------------------


 


AGENT PROMPTLY AFTER EXECUTION BY BORROWER OR THE APPLICABLE MEMBER AND THE
TENANT THEREUNDER.  BORROWER SHALL PAY ALL REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS INCURRED BY AGENT IN CONNECTION WITH THE REVIEW OF PROPOSED LEASES
BY AGENT’S COUNSEL.  NO SUBORDINATE LEASE, OR ANY AMENDMENT THERETO, SHALL BE
ENTERED INTO UNLESS AGENT IS GIVEN NOT LESS THAN FIVE (5) BUSINESS DAYS’ NOTICE
THEREOF.


 


(D)           ALL INFORMATION IN ALL REQUESTS FOR LEASE APPROVALS SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS.


 


SECTION 7.15               BOOKS AND RECORDS.  TO KEEP AND MAINTAIN DETAILED,
COMPLETE AND ACCURATE BOOKS, RECORDS AND ACCOUNTS, ON A FISCAL YEAR BASIS,
REFLECTING ALL OF ITS FINANCIAL AFFAIRS AND ALL ITEMS OF INCOME AND EXPENSE OF
BORROWER IN CONNECTION WITH THE PROPERTY AND THE CONSTRUCTION OF THE PROJECT IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES CONSISTENTLY APPLIED
AND THE RESULTS OF THE OPERATION THEREOF.

 


SECTION 7.16               FINANCIAL STATEMENTS AND OTHER INFORMATION.  (A)  TO
FURNISH AGENT THE FOLLOWING:

 

(I)            QUARTERLY STATEMENTS.  (A) FROM AND AFTER THE FISCAL YEAR QUARTER
FOLLOWING THE FISCAL YEAR QUARTER IN WHICH SUBSTANTIAL COMPLETION OCCURS, WITHIN
FORTY-FIVE (45) DAYS AFTER THE CLOSE OF EACH FISCAL YEAR QUARTER, AN UNAUDITED
(1) OPERATING STATEMENT OF THE PROPERTY DETAILING THE TOTAL REVENUES RECEIVED
AND THE TOTAL EXPENSES INCURRED AND (2) TO THE EXTENT NOT COVERED BY THE
FOREGOING, A BALANCE SHEET AND PROFIT AND LOSS STATEMENT OF BORROWER AND FC
MEMBER, IN EACH CASE PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES, CONSISTENTLY APPLIED, AND CERTIFIED BY BORROWER OR FC MEMBER, AS
APPLICABLE, AND (B) WITHIN FORTY-FIVE (45) DAYS AFTER THE DATE OF FILING OR
SUBMISSION THEREOF, COPIES OF THE 10-Q STATEMENTS OF EACH OF THE GUARANTORS;
PROVIDED, HOWEVER, THAT FROM AND AFTER A FISCAL YEAR IN WHICH THE SHARES OF A
GUARANTOR ARE NO LONGER BEING TRADED ON A NATIONALLY-RECOGNIZED EXCHANGE, WITHIN
FORTY-FIVE (45) DAYS AFTER THE CLOSE OF EACH FISCAL YEAR QUARTER, UNAUDITED
FINANCIAL STATEMENTS PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES, CONSISTENTLY APPLIED, AND OTHERWISE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO AGENT, AND CERTIFIED BY SUCH GUARANTOR.

 

(II)           ANNUAL STATEMENTS.  (A)  FROM AND AFTER THE FISCAL YEAR IN WHICH
SUBSTANTIAL COMPLETION OCCURS, WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER THE
CLOSE OF EACH FISCAL YEAR, AN AUDITED (1) OPERATING STATEMENT OF THE PROPERTY
DETAILING THE TOTAL REVENUES RECEIVED AND THE TOTAL EXPENSES INCURRED AND (2) TO
THE EXTENT NOT COVERED BY THE FOREGOING, A BALANCE SHEET AND PROFIT AND LOSS
STATEMENT OF BORROWER AND FC MEMBER, IN EACH CASE PREPARED IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED, AND CERTIFIED BY
BORROWER OR FC MEMBER, AS APPLICABLE, AND (B) WITHIN ONE HUNDRED TWENTY (120)
DAYS AFTER THE DATE OF FILING OR SUBMISSION THEREOF, COPIES OF THE 10-K
STATEMENTS OF EACH OF THE GUARANTORS; PROVIDED, HOWEVER, THAT FROM AND AFTER A
FISCAL YEAR IN WHICH THE SHARES OF A GUARANTOR ARE NO LONGER BEING TRADED ON A
NATIONALLY-RECOGNIZED

 

87

--------------------------------------------------------------------------------


 

EXCHANGE, WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER THE CLOSE OF EACH FISCAL
YEAR, AUDITED FINANCIAL STATEMENTS PREPARED IN ACCORDANCE WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED, AND OTHERWISE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO AGENT AND CERTIFIED BY SUCH GUARANTOR.

 

(III)          A CERTIFICATE FROM BORROWER CERTIFYING THAT THERE IS NO DEFAULT
OR EVENT OF DEFAULT UNDER THE LOAN DOCUMENTS, WHICH CERTIFICATE SHALL BE
DELIVERED TO AGENT NO LATER THAN FORTY-FIVE (45) DAYS AFTER THE CLOSE OF EACH
FISCAL YEAR OF THE BORROWER;

 

(IV)          SUCH OTHER REPORTS AND INFORMATION (INCLUDING, WITHOUT LIMITATION,
BANK STATEMENTS, BUT ONLY AS TO BORROWER AND THE MEMBERS) AS AGENT SHALL
REASONABLY REQUIRE, WHICH REPORTS AND INFORMATION SHALL BE DELIVERED TO AGENT AS
SOON AS PRACTICABLE BUT IN NO EVENT LATER THAN TWENTY (20) DAYS AFTER AGENT’S
REQUEST THEREFOR, PROVIDED THAT, IF SUCH INFORMATION CANNOT REASONABLY BE
DELIVERED WITHIN SUCH TWENTY (20) DAY PERIOD, WITHIN SUCH LONGER PERIOD AS MAY
BE REQUIRED SO LONG AS SUCH ENTITY IS DILIGENTLY PURSUING THE DELIVERY THEREOF;

 

(V)           MONTHLY LEASING STATUS REPORTS FOR THE FC UNITS, AND, FROM AND
AFTER SUBSTANTIAL COMPLETION OF ANY UNIT, RETAIL TENANT SALES REPORTS WITH
RESPECT TO ANY TENANTS WHO ARE CURRENTLY PAYING PERCENTAGE RENT, TENANT
RECEIVABLES REPORTS AND A CURRENT RENT ROLL FOR EACH SUCH UNIT, EACH CERTIFIED
TO FAIRLY REPRESENT THE STATUS OF SUCH UNIT BY THE OWNER OF SUCH UNIT, WHICH
REPORTS SHALL BE DELIVERED TO AGENT NO LATER THAN TWENTY (20) DAYS AFTER THE
LAST DAY OF EACH CALENDAR MONTH; AND

 

(VI)          (1) MONTHLY STATEMENTS SHOWING ANY REVISIONS SINCE THE PRECEDING
MONTHLY STATEMENT TO THE PLANS AND SPECIFICATIONS (INCLUDING ALL CHANGE ORDERS
SINCE THE PRECEDING MONTHLY STATEMENT (REGARDLESS OF WHETHER THE WORK ON SUCH
CHANGE ORDER HAS COMMENCED OR THE PRICE THEREFOR OR ANY APPLICABLE TIME
EXTENSION WITH RESPECT THERETO HAS BEEN AGREED TO) AND (2) QUARTERLY STATEMENTS
SHOWING THE CONTRACTS ENTERED INTO BY ANY BORROWER ENTITY, OR BY GENERAL
CONTRACTOR WITH SUBCONTRACTORS, SUBSEQUENT TO THE CLOSING DATE, WHICH STATEMENTS
SHALL BE CERTIFIED BY BORROWER (AS TO CONTRACTS ENTERED INTO BY BORROWER) OR THE
APPLICABLE MEMBER (AS TO CONTRACTS ENTERED INTO BY SUCH MEMBER) AND DELIVERED TO
AGENT AND CONSTRUCTION CONSULTANT NO LATER THAN TWENTY (20) DAYS AFTER THE LAST
DAY OF EACH CALENDAR MONTH OR CALENDAR QUARTER, AS APPLICABLE.

 


(B)           TO GRANT (AND TO CAUSE EACH MEMBER TO GRANT) AGENT THE RIGHT TO
CONDUCT AN INDEPENDENT AUDIT OF ANY OF THE ABOVE FINANCIAL INFORMATION AT ITS
OWN EXPENSE AT ANY TIME; PROVIDED, HOWEVER, THAT IF ANY SUCH AUDIT SHALL REVEAL
AN ERROR IN EXCESS OF THREE AND ONE-HALF PERCENT (3½%), SUCH AUDIT EXPENSE SHALL
BE BORNE SOLELY BY THE BORROWER OR MEMBER WHICH IS BEING AUDITED.


 


(C)           TO GRANT (AND TO CAUSE EACH MEMBER TO GRANT) AGENT AND ITS
ADVISORS THE RIGHT UPON REASONABLE PRIOR NOTICE DURING REASONABLE BUSINESS HOURS
AT THE

 

88

--------------------------------------------------------------------------------


 


PREMISES OR AT BORROWER’S OR SUCH MEMBER’S OFFICE TO EXAMINE THE RECORDS, BOOKS,
MANAGEMENT AND OTHER PAPERS OF BORROWER OR SUCH MEMBER, AS APPLICABLE, WHICH
REFLECT UPON SUCH ENTITY’S FINANCIAL CONDITION, AND AGENT AND ITS ADVISORS SHALL
HAVE THE RIGHT TO MAKE COPIES AND EXTRACTS FROM THE FOREGOING RECORDS AND OTHER
PAPERS.


 


SECTION 7.17               COMPLIANCE WITH LEGAL REQUIREMENTS.  (A)  TO COMPLY,
AND CAUSE THE MORTGAGED PROPERTY TO COMPLY AT ALL TIMES WITH ALL LEGAL
REQUIREMENTS APPLICABLE THERETO, INCLUDING, WITHOUT LIMITATION, OBTAINING AND
COMPLYING WITH ALL CONDITIONS AND REQUIREMENTS OF ALL GOVERNMENTAL APPROVALS
THEN NECESSARY FOR THE CONSTRUCTION, USE, OCCUPANCY AND OPERATION OF THE
MORTGAGED PROPERTY OR ANY PORTION OF THE MORTGAGED PROPERTY OR THE BUSINESS
THEREON, AND TO PRESERVE AND MAINTAIN THE SAME IN FULL FORCE AND EFFECT; AND TO
PROVIDE AGENT WITH EVIDENCE REASONABLY SATISFACTORY TO AGENT THAT THE MORTGAGED
PROPERTY COMPLIES WITH ALL LEGAL REQUIREMENTS APPLICABLE THERETO.  WITHOUT
LIMITING THE FOREGOING, BORROWER SHALL STRICTLY COMPLY (AND SHALL CAUSE EACH
MEMBER TO COMPLY) TO THE EXTENT APPLICABLE WITH THE REQUIREMENTS OF THE
AMERICANS WITH DISABILITIES ACT OF 1990, ALL STATE AND LOCAL LAWS AND ORDINANCES
RELATED TO HANDICAPPED ACCESS AND ALL RULES, REGULATIONS, AND ORDERS ISSUED
PURSUANT THERETO INCLUDING, WITHOUT LIMITATION, THE AMERICANS WITH DISABILITIES
ACT ACCESSIBILITY GUIDELINES FOR BUILDINGS AND FACILITIES.

 


(B)           BORROWER OR THE APPLICABLE MEMBER WILL HAVE THE RIGHT TO CONTEST
THE VALIDITY OR APPLICATION OF ANY OF THE LEGAL REQUIREMENTS AFFECTING THE
MORTGAGED PROPERTY BY APPROPRIATE LEGAL PROCEEDINGS, SO LONG AS:  (1) SUCH LEGAL
PROCEEDINGS SHALL BE PROSECUTED WITH DILIGENCE BY BORROWER (OR SUCH MEMBER) AND
SHALL OPERATE TO PREVENT ANY TAKING OR CLOSING OR SHUTTING DOWN OF THE PREMISES
OR ANY PORTION THEREOF BY ANY GOVERNMENTAL AUTHORITY, AND SHALL HAVE THE EFFECT
OF STAYING ANY TYPE OF SALE OR FORFEITURE OF THE PREMISES, (2) BORROWER (OR SUCH
MEMBER) SHALL HAVE DEPOSITED WITH OR DELIVERED TO AGENT, AS APPLICABLE, CASH
COLLATERAL, A BOND OR SUCH OTHER SECURITY REASONABLY SATISFACTORY TO AGENT ON
SUCH TERMS AS MAY BE REASONABLY SATISFACTORY TO AGENT AND (IF APPLICABLE) IN AN
AMOUNT AS MAY BE DEEMED REASONABLY NECESSARY BY AGENT TO PAY FOR SUCH CONTEST
AND TO PAY FOR THE COST OF COMPLIANCE (IF NOT YET PAID) WITH SUCH LEGAL
REQUIREMENTS, AND ANY FINES, PENALTIES, CHARGES AND INTEREST THEREON WHICH MAY
BE AWARDED OR ASSESSED (WHICH AMOUNT MAY BE INCREASED AT THE REQUEST OF AGENT
WHEN AGENT DETERMINES (IN ITS REASONABLE JUDGMENT) THAT A GREATER AMOUNT MAY BE
REQUIRED TO MAKE SUCH PAYMENTS), (3) SUCH PROCEEDING SHALL NOT SUBJECT AGENT,
ANY LENDER OR ANY BORROWER ENTITY TO THE RISK OF ANY CRIMINAL LIABILITY, (4) NO
NOTICED DEFAULT OR EVENT OF DEFAULT SHALL THEN EXIST UNDER ANY PROJECT LOAN
DOCUMENT, (5) BORROWER (OR SUCH MEMBER) GIVES AGENT (X) REASONABLY CONTINUOUS
NOTICE UPON THE COMMENCEMENT AND DURING THE CONTINUATION OF ANY SUCH PROCEEDING
OF THE STATUS THEREOF, AND (Y) CONFIRMATION ON SUCH PERIODIC BASIS AS AGENT MAY
REQUEST OF THE CONTINUING SATISFACTION OF THE CONDITIONS SET FORTH IN CLAUSES
(1) THROUGH (4) ABOVE, AND (6) BORROWER (OR SUCH MEMBER) SHALL HAVE FURNISHED TO
AGENT ALL OTHER ITEMS REASONABLY REQUESTED BY AGENT.  IF BORROWER (OR SUCH
MEMBER) SHALL FAIL AT ANY TIME TO COMPLY WITH THE ABOVE CONDITIONS TO CONTEST OR
IF THE PREMISES OR ANY PART THEREOF IS, IN THE JUDGMENT OF AGENT, IN ANY
IMMINENT DANGER OF BEING FORFEITED OR LOST, AGENT MAY REQUIRE BORROWER (OR SUCH
MEMBER) TO, AND BORROWER (OR SUCH MEMBER) WILL THEREUPON, COMPLY WITH THE LEGAL
REQUIREMENT WHICH IS THE SUBJECT OF THE CONTEST.  DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, AGENT MAY, AT

 

89

--------------------------------------------------------------------------------


 


ITS OPTION, CREDIT ALL OR ANY PART OF ANY SUCH CASH, BOND OR OTHER SECURITY THEN
HELD BY IT TO THE INDEBTEDNESS IN SUCH ORDER AS AGENT MAY ELECT.  UPON FINAL
DETERMINATION OF SUCH CONTEST, BORROWER (OR SUCH MEMBER) WILL TAKE ALL STEPS
NECESSARY TO COMPLY WITH ANY REQUIREMENTS ARISING THEREFROM AND, AFTER FINAL
PAYMENT OF ALL COSTS OF SUCH CONTEST AND ANY COSTS OF COMPLIANCE, AGENT SHALL
RETURN TO BORROWER (OR SUCH MEMBER) ANY REMAINING SECURITY HELD BY AGENT
PURSUANT TO THE FOREGOING CLAUSE (2).


 


(C)           WITHOUT LIMITING ANY OTHER PROVISION OF THIS SECTION 7.17, EACH
BORROWER ENTITY SHALL COMPLY WITH ALL LEGAL REQUIREMENTS RELATING TO MONEY
LAUNDERING, ANTI-TERRORISM, TRADE EMBARGOS AND ECONOMIC SANCTIONS, NOW OR
HEREAFTER IN EFFECT.  WITHOUT LIMITING ANYTHING IN THE FOREGOING SENTENCE, NO
BORROWER ENTITY SHALL TAKE ANY ACTION, OR PERMIT ANY ACTION TO BE TAKEN, THAT
WOULD CAUSE THE REPRESENTATIONS AND WARRANTIES IN SECTION 6.05(B) OF THIS
AGREEMENT TO BECOME UNTRUE OR INACCURATE AT ANY TIME DURING THE TERM OF THE
LOANS.  EACH BORROWER ENTITY SHALL NOTIFY AGENT PROMPTLY AFTER OBTAINING
KNOWLEDGE THAT THE REPRESENTATIONS AND WARRANTIES IN SECTION 6.05(B) OF THIS
AGREEMENT MAY NO LONGER BE ACCURATE OR THAT ANY OTHER VIOLATION OF THE FOREGOING
LEGAL REQUIREMENTS HAS OCCURRED OR IS BEING INVESTIGATED BY ANY GOVERNMENTAL
AUTHORITY.  IN CONNECTION WITH SUCH AN EVENT, EACH BORROWER ENTITY SHALL COMPLY
WITH ALL LEGAL REQUIREMENTS AND DIRECTIVES OF GOVERNMENTAL AUTHORITIES AND, AT
AGENT’S REQUEST, PROVIDE TO AGENT COPIES OF ALL NOTICES, REPORTS AND OTHER
COMMUNICATIONS EXCHANGED WITH, OR RECEIVED FROM, GOVERNMENTAL AUTHORITIES
RELATING TO SUCH EVENT.  BORROWER SHALL ALSO REIMBURSE AGENT AND LENDERS FOR ALL
ACTUAL REASONABLE EXPENSES INCURRED BY AGENT IN EVALUATING THE EFFECT OF SUCH AN
EVENT ON THE LOANS AND THE COLLATERAL FOR THE LOANS, IN OBTAINING ANY NECESSARY
LICENSE FROM GOVERNMENTAL AUTHORITIES AS MAY BE NECESSARY FOR AGENT TO ENFORCE
ITS RIGHTS UNDER THE LOAN DOCUMENTS, AND IN COMPLYING WITH ALL LEGAL
REQUIREMENTS APPLICABLE TO AGENT OR ANY LENDER AS THE RESULT OF THE EXISTENCE OF
SUCH AN EVENT AND FOR ANY PENALTIES OR FINES IMPOSED UPON AGENT OR ANY LENDER AS
A RESULT THEREOF.  ALL SUCH EXPENSES SHALL CONSTITUTE REIMBURSABLE COSTS. 
BORROWER AGREES TO CONFIRM THE REPRESENTATION AND WARRANTY SET FORTH IN SECTION
6.05(B) HEREOF IN WRITING ON AN ANNUAL BASIS IF REQUESTED BY AGENT TO DO SO.


 


SECTION 7.18               TITLE.  EXCEPT TO THE EXTENT PERMITTED BY SECTION
7.39 HEREOF, TO KEEP THE MORTGAGED PROPERTY FREE AND CLEAR OF ALL LIENS, OTHER
THAN THE PERMITTED EXCEPTIONS AND THE LIENS IN FAVOR OF AGENT, FOR THE BENEFIT
OF LENDERS, AND TO WARRANT AND DEFEND AGAINST THE CLAIMS OF ALL PERSONS (A) THE
TITLE TO THE MORTGAGED PROPERTY AND EVERY PART THEREOF AND (B) THE VALIDITY AND
FIRST PRIORITY (SUBJECT ONLY TO THE PERMITTED EXCEPTIONS) OF ANY LIEN UNDER THE
SECURITY DOCUMENTS.

 


SECTION 7.19               MAINTAIN EXISTENCE.  (A)  TO MAINTAIN ITS EXISTENCE
IN GOOD STANDING AND MAKE NO CHANGES IN ITS ORGANIZATION OR IN ANY OF ITS
ORGANIZATIONAL DOCUMENTS (EXCEPT THAT (I) BORROWER SHALL BE PERMITTED TO
DISSOLVE AFTER ALL UNITS HAVE BEEN REDEEMED BY THE MEMBERS IN ACCORDANCE WITH
THE PROVISIONS OF THIS AGREEMENT AND THE BUILDING LOAN AGREEMENT AND (II)
BORROWER SHALL BE PERMITTED TO AMEND ITS ORGANIZATIONAL DOCUMENTS TO THE EXTENT
NECESSARY TO REFLECT THE WITHDRAWAL OF NYTC MEMBER FROM BORROWER IN CONNECTION
WITH THE NYTC UNITS REDEMPTION AND THE WITHDRAWAL OF FC MEMBER IN CONNECTION
WITH THE TRANSACTION DESCRIBED IN SECTION 7.50 HEREOF, PROVIDED THAT BORROWER
DELIVERS (OR CAUSES TO BE DELIVERED) DOCUMENTATION

 

90

--------------------------------------------------------------------------------


 


REFLECTING SUCH CHANGES CERTIFIED IN SUCH MANNER AS AGENT MAY REASONABLY
REQUEST), AND TO CAUSE THE SAME TO BE TRUE WITH RESPECT TO THE MEMBERS AND, TO
THE EXTENT THAT A FAILURE TO OBSERVE THE FOREGOING COVENANT WOULD CONSTITUTE A
MATERIAL ADVERSE EFFECT, TO CAUSE THE SAME TO BE TRUE WITH RESPECT TO THE
GUARANTORS.

 


(B)           EXCEPT AS PERMITTED BY, AND IN ACCORDANCE WITH, SECTIONS 7.32,
7.46 AND 7.50, TO NOT, WITHOUT THE AGENT’S PRIOR APPROVAL, CONVEY OR TRANSFER
ANY PART OF ITS PROPERTY, ASSETS, OR BUSINESS TO ANY OTHER PERSON (AND TO CAUSE
THE SAME TO BE TRUE WITH RESPECT TO THE MEMBERS).


 


(C)           TO MAINTAIN ALL RIGHTS, PRIVILEGES AND FRANCHISES NECESSARY OR
DESIRABLE IN THE NORMAL CONDUCT OF ITS BUSINESS (AND TO CAUSE THE SAME TO BE
TRUE WITH RESPECT TO THE MEMBERS).


 


SECTION 7.20               INTEREST RATE CAPS.  (A)  EITHER (I) TO THE EXTENT
REQUIRED BY THE FIRST SENTENCE OF SECTION 4.02(E)(7), TO PURCHASE, DELIVER TO
AGENT AND MAINTAIN THE INITIAL ADVANCE INTEREST RATE CAP OR (II) IF THE INITIAL
INTEREST RATE CAP IS NOT REQUIRED TO BE PURCHASED, TO PURCHASE, DELIVER TO AGENT
AND MAINTAIN AN INTEREST RATE CAP (A “FUTURE ADVANCE INTEREST RATE CAP”) IF THE
LIBOR RATE EQUALS OR EXCEEDS, AT ANY TIME DURING THE APPLICABLE SIX (6) MONTH
PERIOD (THE “PERIOD”) SET FORTH ON SCHEDULE 2 HERETO, THE “TRIGGER RATE” FOR
SUCH PERIOD SET FORTH ON SAID SCHEDULE 2, WHICH FUTURE ADVANCE INTEREST RATE CAP
SHALL BE IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO AGENT, SHALL BE WITH A
COUNTERPARTY REASONABLY ACCEPTABLE TO AGENT, SHALL CAP THE LIBOR RATE AT THE
APPLICABLE RATE SET FORTH ON SAID SCHEDULE 2, AND SHALL HAVE A TERM OF THE
PERIOD OR THE BALANCE THEREOF REMAINING.  AT ANY TIME THAT BORROWER SHALL BE
REQUIRED TO DELIVER TO AGENT A FUTURE ADVANCE INTEREST RATE CAP, BORROWER SHALL
ALSO DELIVER TO AGENT (1) AN ASSIGNMENT OF INTEREST RATE CAP WITH RESPECT
THERETO, (2) A CONSENT BY THE COUNTERPARTY THERETO TO SUCH ASSIGNMENT OF
INTEREST RATE CAP AND (3) AN OPINION, IN FORM AND SUBSTANCE, AND FROM COUNSEL,
REASONABLY ACCEPTABLE TO AGENT, AS TO THE DUE AUTHORIZATION, EXECUTION AND
DELIVERY BY BORROWER AND ENFORCEABILITY OF, AND OTHER CUSTOMARY MATTERS WITH
RESPECT TO, THE FUTURE ADVANCE INTEREST RATE CAP AND SUCH ASSIGNMENT OF INTEREST
RATE CAP (BUT NOT AS TO ANY MATTER WITH RESPECT TO SUCH COUNTERPARTY (OTHER THAN
THE ENFORCEABILITY OF SUCH FUTURE ADVANCE INTEREST RATE CAP AGAINST SUCH
COUNTERPARTY)).  IF BORROWER PURCHASES ANY OTHER INTEREST RATE CAPS, ANY
INTEREST RATE MANAGEMENT CONTRACTS OR ANY “HEDGE AGREEMENTS”, BORROWER SHALL
MAKE THE DELIVERIES REFERRED TO IN CLAUSES (1), (2) AND (3) OF THE PRECEDING
SENTENCE WITH RESPECT THERETO.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
SECTION 7.20, BORROWER SHALL HAVE THE RIGHT, SUBJECT TO AGENT’S PRIOR REASONABLE
CONSENT TO INCREASE THE “TRIGGER RATES” SET FORTH ON SAID SCHEDULE 2.

 


(B)           IF BORROWER FAILS TO PERFORM ITS OBLIGATIONS UNDER THE FIRST AND
SECOND SENTENCES SECTION 7.20(A) WITHIN TWO (2) BUSINESS DAYS AFTER IT IS
REQUIRED TO DO SO, AGENT MAY, IN ITS SOLE DISCRETION AND IN ADDITION TO ANY
OTHER RIGHTS AND REMEDIES IT MAY HAVE HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS IN CONNECTION WITH SUCH FAILURE, PURCHASE THE REQUIRED FUTURE ADVANCE
INTEREST RATE CAP, IN WHICH EVENT BORROWER SHALL BE OBLIGATED TO REIMBURSE AGENT
FOR THE COST THEREFOR.

 

91

--------------------------------------------------------------------------------


 


SECTION 7.21               FURTHER ASSURANCE.  TO EXECUTE AND DELIVER PROMPTLY
(AND TO CAUSE EACH OTHER BORROWER ENTITY TO EXECUTE AND DELIVER PROMPTLY) SUCH
ADDITIONAL AGREEMENTS AND INSTRUMENTS AND TO TAKE PROMPTLY SUCH ADDITIONAL
ACTIONS AS AGENT MAY AT ANY TIME AND FROM TIME TO TIME REASONABLY REQUEST IN
ORDER FOR AGENT AND LENDERS TO OBTAIN THE FULL BENEFITS AND RIGHTS GRANTED OR
INTENDED OR PURPORTED TO BE GRANTED BY THIS AGREEMENT AND THE OTHER PROJECT LOAN
DOCUMENTS TO WHICH IT (OR SUCH BORROWER ENTITY) IS A PARTY, PROVIDED THE SAME DO
NOT CHANGE ANY SUCH BORROWER ENTITY’S LIABILITIES, OR DECREASE SUCH BORROWER
ENTITY’S RIGHTS, UNDER THE PROJECT LOAN DOCUMENTS (OTHER THAN, IN EACH CASE, TO
A DE MINIMIS EXTENT).  IN FURTHERANCE OF THE FOREGOING, IF AT ANY TIME AGENT HAS
REASON TO BELIEVE THAT THE PROJECT LOAN IS NOT SECURED OR WILL OR MAY NOT BE
SECURED BY THE SECURITY DOCUMENTS AS A FIRST PRIORITY LIEN (SUBJECT ONLY TO THE
PERMITTED EXCEPTIONS) OR SECURITY INTEREST ON THE COLLATERAL INTENDED TO BE
GRANTED UNDER SUCH SECURITY DOCUMENTS, THEN BORROWER SHALL, WITHIN FIVE (5)
BUSINESS DAYS AFTER NOTICE FROM AGENT, DO AND SHALL CAUSE EACH OTHER BORROWER
ENTITY TO DO, ALL THINGS AND MATTERS REASONABLY NECESSARY (INCLUDING EXECUTION
AND DELIVERY TO AGENT OF ALL FURTHER DOCUMENTS AND PERFORMANCE OF ALL OTHER ACTS
WHICH AGENT DEEMS REASONABLY NECESSARY OR APPROPRIATE) TO ASSURE TO THE
SATISFACTION OF AGENT THAT THE PROJECT LOAN IS SECURED WITH FIRST PRIORITY LIENS
OR SECURITY INTERESTS (SUBJECT ONLY TO THE PERMITTED EXCEPTIONS) ON THE
COLLATERAL INTENDED TO BE GRANTED UNDER SUCH SECURITY DOCUMENTS.

 


SECTION 7.22               BUDGETS, ETC.  NOT TO CHANGE ANY LINE ITEM IN ANY
BUDGET, OR THE CONSTRUCTION SCHEDULE WITHOUT AGENT’S PRIOR REASONABLE CONSENT
EXCEPT TO THE EXTENT EXPRESSLY PERMITTED HEREUNDER.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS AGREEMENT, NO REQUEST FOR AGENT’S APPROVAL FOR
ANY CHANGE IN ANY BUDGET OR IN THE CONSTRUCTION SCHEDULE SHALL BE MADE IF SUCH
CHANGE WOULD ALSO REQUIRE THE APPROVAL OF EITHER MEMBER OR ANY THIRD PARTY (OR
IF ANY SUCH MEMBER OR THIRD PARTY CLAIMS THAT SUCH CHANGE REQUIRES ITS
APPROVAL), UNLESS SUCH OTHER APPROVAL HAS PREVIOUSLY BEEN GRANTED OR A REQUEST
FOR SUCH OTHER APPROVAL IS MADE CONCURRENTLY WITH THE REQUEST TO AGENT.

 


SECTION 7.23               ZONING, EASEMENTS AND RESTRICTIONS; USE;
ALTERATIONS.  (A)  NOT TO (AND TO CAUSE EACH OTHER BORROWER ENTITY NOT TO),
WITHOUT AGENT’S PRIOR APPROVAL, (I) INITIATE OR SUPPORT ANY LIMITING CHANGE IN
THE PERMITTED USES OF THE MORTGAGED PROPERTY (OR TO THE EXTENT APPLICABLE, THE
ZONING RECLASSIFICATION OF THE MORTGAGED PROPERTY OR MODIFICATION TO THE DUO
DECLARATION) OR ANY PORTION THEREOF, OR SEEK ANY VARIANCE UNDER EXISTING LAND
USE RESTRICTIONS, LAWS, RULES OR REGULATIONS (OR, TO THE EXTENT APPLICABLE, THE
ZONING ORDINANCES) APPLICABLE TO THE MORTGAGED PROPERTY, (II) USE OR PERMIT THE
USE OF THE MORTGAGED PROPERTY IN A MANNER THAT WOULD CAUSE A DEFAULT UNDER THE
TERMS OF ANY PROJECT LOAN DOCUMENTS TO WHICH IT IS A PARTY, OR ANY MATERIAL
CONTRACTS (TO THE EXTENT APPLICABLE), LEASES, LEGAL REQUIREMENTS, GOVERNMENTAL
APPROVALS OR ANY PERMITTED EXCEPTIONS, OR THE EQUITY CONTRIBUTION DOCUMENTS,
(III) MODIFY, AMEND OR SUPPLEMENT ANY PERMITTED EXCEPTION IN A MANNER ADVERSE IN
ANY MATERIAL RESPECT TO THE INTERESTS OF AGENT OR LENDERS, (IV) IMPOSE OR PERMIT
OR SUFFER THE IMPOSITION OF ANY MATERIAL RESTRICTIONS, COVENANTS OR EASEMENTS
UPON THE MORTGAGED PROPERTY (OTHER THAN THE PERMITTED EXCEPTIONS), (V) EXECUTE
OR FILE ANY SUBDIVISION PLAT AFFECTING THE MORTGAGED PROPERTY, (VI) INSTITUTE,
OR PERMIT THE INSTITUTION OF, PROCEEDINGS

 

92

--------------------------------------------------------------------------------


 


TO ALTER ANY TAX LOT COMPRISING THE MORTGAGED PROPERTY EXCEPT AS CONTEMPLATED BY
SECTION 7.43 HEREOF WITH RESPECT TO LOT 15 AND IN CONNECTION WITH THE
CONDOMINIUM DOCUMENTS, (VII) PERMIT OR SUFFER THE MORTGAGED PROPERTY TO BE USED
BY THE PUBLIC OR ANY PERSON IN SUCH MANNER AS MIGHT MAKE POSSIBLE A CLAIM OF
ADVERSE USAGE OR POSSESSION OR OF ANY IMPLIED DEDICATION OR IMPLIED EASEMENT, OR
(VIII) ENTER INTO ANY ZONING LOT MERGER AGREEMENT OR SIMILAR AGREEMENT AFFECTING
THE MORTGAGED PROPERTY.

 


(B)           EXCEPT FOR THE CONSTRUCTION OF THE PREMISES IN ACCORDANCE WITH THE
TERMS OF THE PROJECT LOAN DOCUMENTS, NOT CAUSE, SUFFER OR PERMIT, WITHOUT
AGENT’S PRIOR APPROVAL (I) ANY MATERIAL ALTERATION OF THE IMPROVEMENTS EXCEPT AS
PERMITTED BY THE TERMS OF ANY PERMITTED LEASES OR (II) ANY DEMOLITION OR REMOVAL
OF ANY PORTION OF THE IMPROVEMENTS OR THE PERSONAL PROPERTY, EXCEPT FOR THE
REMOVAL IN THE ORDINARY COURSE OF BUSINESS OF ITEMS WHICH ARE OBSOLETE OR THE
REMOVAL OF WHICH WAS MADE FOR GOOD-FAITH BUSINESS REASONS AND SHALL NOT
ADVERSELY AFFECT THE USE, OPERATION OR VALUE OF THE MORTGAGED PROPERTY.


 


SECTION 7.24               LABORERS, SUBCONTRACTORS AND MATERIALMEN.  TO NOTIFY
AGENT IMMEDIATELY IF BORROWER RECEIVES ANY WRITTEN DEFAULT NOTICE, NOTICE OF
LIEN OR DEMAND FOR PAST DUE PAYMENT FROM ANY LABORER, SUBCONTRACTOR OR
MATERIALMEN.  IN ADDITION, AT ANY TIME THAT ANY MATERIAL DISPUTE WITH ANY THIRD
PARTY TO A MATERIAL CONTRACT SHALL COMMENCE, BORROWER SHALL ADVISE AGENT OF THE
SAME IN REASONABLE DETAIL AND KEEP AGENT REASONABLY INFORMED AS OF THE STATUS
THEREOF.

 


SECTION 7.25               [INTENTIONALLY OMITTED]


 


SECTION 7.26               COMPLY WITH OTHER PROJECT LOAN DOCUMENTS.  TO PERFORM
(AND TO CAUSE EACH MEMBER TO PERFORM) ALL OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER PROJECT LOAN DOCUMENTS AND ALL OTHER DOCUMENTS
EVIDENCING OR SECURING THE PROJECT LOAN (TO THE EXTENT EACH IS A PARTY THERETO).

 


SECTION 7.27               [INTENTIONALLY OMITTED]


 


SECTION 7.28               ILLEGAL ACTIVITIES.  NOT TO KNOWINGLY PERMIT ANY
PORTION OF THE MORTGAGED PROPERTY TO BE PURCHASED, IMPROVED, CONSTRUCTED,
FIXTURED, EQUIPPED OR FURNISHED WITH PROCEEDS OF ANY CRIMINAL OR OTHER ILLEGAL
ACTIVITY.

 


SECTION 7.29               INDEMNIFICATION.  (A)  TO DEFEND, INDEMNIFY AND HOLD
HARMLESS EACH INDEMNIFIED PARTY FROM AND AGAINST, AND TO REIMBURSE THE AFFECTED
INDEMNIFIED PARTY FOR, ANY AND ALL LOSSES, CLAIMS, DAMAGES, JUDGMENTS, COSTS,
EXPENSES (INCLUDING REASONABLE ATTORNEY’S FEES AND DISBURSEMENTS), LIABILITIES,
FINES, PENALTIES AND CHARGES (COLLECTIVELY, THE “LOSSES”), WHICH ARE OR MAY BE
IMPOSED, OR SUSTAINED BY, SUCH INDEMNIFIED PARTY BY REASON OF ANY MATTER ARISING
FROM ANY PROJECT LOAN DOCUMENT OR THE PROJECT LOAN (INCLUDING, WITHOUT
LIMITATION, BY REASON OF (W) THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT,
(X) ANY BROKERAGE COMMISSIONS, (Y) ANY BODILY INJURY OR PROPERTY DAMAGE
OCCURRING IN OR UPON OR IN THE VICINITY OF THE MORTGAGED PROPERTY OR THE PROJECT
OR (Z) ANY ACT PERFORMED OR OMITTED TO BE PERFORMED HEREUNDER), EXCEPT (I) COSTS
AND EXPENSES OF THE TYPE DESCRIBED IN SECTION 7.06 FOR WHICH BORROWER IS NOT
LIABLE UNDER

 

93

--------------------------------------------------------------------------------


 


SAID SECTION 7.06 AND (II) TO THE EXTENT THAT SUCH LOSSES RESULTED FROM A
VIOLATION OF LAW BY ANY INDEMNIFIED PARTY OR FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF ANY INDEMNIFIED PARTY.  IN CASE ANY CLAIM, ACTION OR
PROCEEDING (A “CLAIM”) IS BROUGHT AGAINST AN INDEMNIFIED PARTY IN RESPECT OF
WHICH INDEMNIFICATION MAY BE SOUGHT BY SUCH INDEMNIFIED PARTY PURSUANT HERETO,
AGENT SHALL GIVE NOTICE THEREOF TO BORROWER, PROVIDED, HOWEVER, THAT THE FAILURE
OF AGENT TO SO NOTIFY BORROWER SHALL NOT LIMIT OR AFFECT SUCH INDEMNIFIED
PARTY’S RIGHTS TO BE INDEMNIFIED PURSUANT TO THIS SECTION 7.29 EXCEPT TO THE
EXTENT BORROWER IS MATERIALLY PREJUDICED BY SUCH FAILURE.  UPON RECEIPT OF SUCH
NOTICE OF A CLAIM, BORROWER SHALL, AT ITS SOLE COST AND EXPENSE, IN GOOD FAITH
INVESTIGATE, PROSECUTE, NEGOTIATE OR DEFEND ANY SUCH CLAIM WITH COUNSEL AND
CONSULTANTS SELECTED BY BORROWER AND REASONABLY SATISFACTORY TO SUCH INDEMNIFIED
PARTY (PROVIDED, HOWEVER, THAT IF THE COUNSEL IS REQUIRED TO BE SELECTED BY
BORROWER’S INSURANCE PROVIDER PURSUANT TO THE EXPRESS TERMS OF THE APPLICABLE
INSURANCE POLICY, SUCH COUNSEL SHALL BE DEEMED SATISFACTORY TO SUCH INDEMNIFIED
PARTY), WHICH COUNSEL MAY, WITHOUT LIMITING THE RIGHTS OF SUCH INDEMNIFIED PARTY
PURSUANT TO THE FOLLOWING SENTENCES OF THIS SECTION 7.29, ALSO REPRESENT
BORROWER IN SUCH INVESTIGATION, ACTION OR PROCEEDING.  BORROWER SHALL CAUSE ITS
COUNSEL TO PROMPTLY KEEP AGENT FULLY APPRISED OF ALL MATTERS RELATING TO SUCH
CLAIM INCLUDING, WITHOUT LIMITATION, COPYING AGENT ON ALL MATERIAL WRITTEN
MATERIALS GENERATED OR RECEIVED BY SUCH COUNSEL, PROMPTLY RESPONDING TO ANY
QUESTIONS FROM AGENT AS TO THE STATUS OF SUCH CLAIM, AND CAUSING SUCH COUNSEL TO
AGREE THAT EACH INDEMNIFIED PARTY SHALL BE ENTITLED TO RELY UPON THE WORK
PRODUCT OF SUCH COUNSEL TO THE SAME EXTENT THAT BORROWER IS ENTITLED TO RELY
THEREON; PROVIDED, HOWEVER, THAT BORROWER SHALL NOT BE REQUIRED TO CAUSE SUCH
COUNSEL, AND SUCH COUNSEL SHALL NOT BE REQUIRED, TO TAKE ANY ACTION THAT, IN THE
REASONABLE OPINION OF SUCH COUNSEL, COULD IMPAIR THE ATTORNEY-CLIENT PRIVILEGE
BETWEEN BORROWER AND SUCH COUNSEL.  IN THE ALTERNATIVE, SUCH INDEMNIFIED PARTY
MAY ELECT TO CONDUCT ITS OWN DEFENSE THROUGH COUNSEL AND CONSULTANTS OF ITS OWN
CHOOSING AND AT THE SOLE EXPENSE OF BORROWER, BUT ONLY IF (A) SUCH INDEMNIFIED
PARTY DETERMINES THAT THE CONDUCT OF ITS DEFENSE BY BORROWER WOULD BE IN
CONFLICT WITH ITS INTERESTS OR IS REASONABLY LIKELY TO RESULT IN GREATER
LIABILITY THAN WOULD RESULT IF SUCH INDEMNIFIED PARTY WERE DIRECTLY DEFENDING OR
PROSECUTING SUCH CLAIM, (B) BORROWER REFUSES TO INVESTIGATE, PROSECUTE,
NEGOTIATE OR DEFEND, (C) BORROWER SHALL HAVE FAILED, IN SUCH INDEMNIFIED PARTY’S
JUDGMENT, TO INVESTIGATE, PROSECUTE, NEGOTIATE OR DEFEND THE CLAIM DILIGENTLY
AND IN GOOD FAITH OR (D) BORROWER SHALL FAIL TO KEEP AGENT FULLY APPRISED OF THE
STATUS OF ANY CLAIM.  BORROWER MAY SETTLE ANY CLAIM AGAINST SUCH INDEMNIFIED
PARTY WITHOUT SUCH INDEMNIFIED PARTY’S APPROVAL, IF (I) SUCH SETTLEMENT IS
WITHOUT ANY LIABILITY, COST OR EXPENSE WHATSOEVER TO SUCH INDEMNIFIED PARTY,
(II) THE SETTLEMENT DOES NOT INCLUDE OR REQUIRE ANY ADMISSION OF LIABILITY OR
CULPABILITY BY SUCH INDEMNIFIED PARTY UNDER ANY FEDERAL, STATE OR LOCAL STATUTE
OR REGULATION, WHETHER CRIMINAL OR CIVIL IN NATURE AND (III) BORROWER OBTAINS AN
EFFECTIVE WRITTEN RELEASE OF LIABILITY FOR SUCH INDEMNIFIED PARTY FROM THE PARTY
TO THE CLAIM WITH WHOM SUCH SETTLEMENT IS BEING MADE, WHICH RELEASE MUST BE
REASONABLY ACCEPTABLE TO SUCH INDEMNIFIED PARTY, AND A DISMISSAL WITH PREJUDICE
WITH RESPECT TO ALL CLAIMS MADE BY THE PARTY AGAINST SUCH INDEMNIFIED PARTY IN
CONNECTION WITH SUCH CLAIM; PROVIDED, HOWEVER, THAT IF, PURSUANT TO THE
IMMEDIATELY PRECEDING SENTENCE, ANY INDEMNIFIED PARTY SHALL ELECT TO CONDUCT ITS
DEFENSE THROUGH COUNSEL OF ITS OWN CHOOSING, SUCH INDEMNIFIED PARTY SHALL HAVE
THE RIGHT (WITH THE REASONABLE CONSENT OF BORROWER IF CLAUSE (A) ONLY OF THE
IMMEDIATELY PRECEDING SENTENCE APPLIES), TO SETTLE

 

94

--------------------------------------------------------------------------------


 


SUCH CLAIM IN GOOD FAITH AND BORROWER SHALL BE RESPONSIBLE FOR ANY SUCH
SETTLEMENT.  NOTHING CONTAINED HEREIN SHALL BE CONSTRUED AS REQUIRING AGENT OR
ANY INDEMNIFIED PARTY TO EXPEND FUNDS OR INCUR COSTS TO DEFEND ANY CLAIM IN
CONNECTION WITH THE MATTERS FOR WHICH AGENT OR ANY INDEMNIFIED PARTY IS ENTITLED
TO INDEMNIFICATION PURSUANT TO THIS SECTION 7.29.  THE OBLIGATIONS OF BORROWER
HEREUNDER SHALL SPECIFICALLY INCLUDE THE OBLIGATION TO EXPEND ITS OWN FUNDS, TO
INCUR COSTS IN ITS OWN NAME AND TO PERFORM ALL ACTIONS AS MAY BE NECESSARY TO
PROTECT ANY INDEMNIFIED PARTY FROM THE NECESSITY OF EXPENDING ITS OWN FUNDS,
INCURRING COSTS OR PERFORMING ANY ACTIONS IN CONNECTION WITH THE MATTERS FOR
WHICH SUCH INDEMNIFIED PARTY IS ENTITLED TO INDEMNIFICATION HEREUNDER.  IF,
NOTWITHSTANDING THE FOREGOING, ANY INDEMNIFIED PARTY SHALL INCUR ANY EXPENSES
HEREUNDER, BORROWER SHALL REIMBURSE SUCH INDEMNIFIED PARTY FOR ALL SUCH AMOUNTS
WITHIN TEN (10) DAYS AFTER DEMAND THEREFOR, AND ANY AMOUNTS NOT SO REIMBURSED
SHALL BEAR INTEREST AT THE DEFAULT RATE FROM THE DATE SUCH AMOUNT WAS DUE UNTIL
SO PAID.

 


(B)           THE OBLIGATIONS AND LIABILITIES OF BORROWER UNDER THIS SECTION
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF ALL AMOUNTS
PAYABLE UNDER THE PROJECT LOAN NOTES OR THE OTHER PROJECT LOAN DOCUMENTS.


 


SECTION 7.30               CONDOMINIUM.  (A)  TO (I) NOT AMEND OR SUPPLEMENT THE
CONDOMINIUM DOCUMENTS WITHOUT AGENT’S PRIOR APPROVAL, SUCH APPROVAL NOT TO BE
UNREASONABLY WITHHELD (BORROWER AND AGENT HEREBY ACKNOWLEDGING AND CONFIRMING
THAT (X) SUBJECT TO CLAUSE (Y) OF THIS PARENTHETICAL CLAUSE, AGENT HAS APPROVED
THE CONDOMINIUM DECLARATION AND THE CONDOMINIUM BY-LAWS SUBSTANTIALLY IN THE
FORM ATTACHED AS EXHIBIT E TO THE OPERATING AGREEMENT, AS THE SAME IS TO BE
AMENDED IN ACCORDANCE WITH THE FIRST AMENDMENT) AND (Y) AGENT’S APPROVAL, NOT TO
BE UNREASONABLY WITHHELD, SHALL BE REQUIRED WITH RESPECT TO ALL PORTIONS OF THE
CONDOMINIUM DECLARATION AND CONDOMINIUM BY-LAWS NOT YET FINALIZED AND THEREFORE
NOT CONTAINED IN SAID AMENDED EXHIBIT E (E.G., EXHIBITS C, D AND G OF THE
CONDOMINIUM DECLARATION), (II) CAUSE THE CONDOMINIUM DOCUMENTS TO COMPLY WITH
ALL APPLICABLE LEGAL REQUIREMENTS, (III) CAUSE THE CONDOMINIUM DOCUMENTS TO BE
FILED IN THE APPROPRIATE PUBLIC OFFICES AND THE CONDOMINIUM THEREUNDER TO BE
VALIDLY CREATED ON OR PRIOR TO THE ACHIEVEMENT OF CORE AND SHELL COMPLETION AND
(VI) FROM AND AFTER THE DATE THAT THE CONDOMINIUM IS CREATED, DILIGENTLY ENFORCE
(AND USE DILIGENT EFFORTS TO CAUSE THE CONDOMINIUM ASSOCIATION TO ENFORCE) THE
SECOND SENTENCE OF SECTION 1 OF ARTICLE IX OF THE CONDOMINIUM DECLARATION.

 


(B)           WITHOUT THE PRIOR CONSENT OF AGENT, NEITHER BORROWER NOR ANY
MEMBER SHALL ABANDON OR CHANGE ITS PLAN FOR SUBMISSION OF THE MORTGAGED PROPERTY
TO THE CONDOMINIUM FORM OF OWNERSHIP.


 


(C)           AGENT SHALL, ON BORROWER’S REQUEST, AND PROVIDED NO NOTICED
DEFAULT OR EVENT OF DEFAULT SHALL THEN EXIST, SUBORDINATE THE LIEN OF THE
PROJECT LOAN MORTGAGE TO THE LIENS IN FAVOR OF THE CONDOMINIUM FOR COMMON
CHARGES SET FORTH IN THE CONDOMINIUM DECLARATION PURSUANT TO THE CONDOMINIUM
SUBORDINATION AGREEMENT, UPON THE SATISFACTION OF THE CONDITIONS ENUMERATED
BELOW:

 

95

--------------------------------------------------------------------------------


 

(I)            THE NYTC UNITS REDEMPTION SHALL HAVE OCCURRED IN ACCORDANCE WITH
SECTION 7.46(A) HEREOF;

 

(II)           THE TITLE INSURANCE POLICY INSURING THE PROJECT LOAN MORTGAGE
SHALL HAVE BEEN ENDORSED TO PROVIDE AFFIRMATIVE INSURANCE IN THE FORM OF EXHIBIT
N ATTACHED HERETO, TO THE EFFECT THAT THE MORTGAGED PROPERTY CONSTITUTES A
CONDOMINIUM VALIDLY CREATED UNDER THE CONDOMINIUM ACT, AGENT SHALL HAVE RECEIVED
AN ASSURANCE LETTER FROM THE TITLE COMPANIES IN THE FORM OF EXHIBIT O HERETO AND
AGENT SHALL HAVE RECEIVED AN ENDORSEMENT TO THE EXISTING TITLE POLICY TO THE
EFFECT THAT THE SPREADING OF THE PROJECT LOAN MORTGAGE AND THE BUILDING LOAN
MORTGAGE REFERRED TO BELOW SHALL NOT EFFECT THE VALIDITY OR PRIORITY OF SUCH
MORTGAGES;

 

(III)          BORROWER SHALL HAVE DULY EXECUTED AND DELIVERED, OR CAUSED TO BE
DULY EXECUTED AND DELIVERED, TO AGENT (A) A CONDITIONAL ASSIGNMENT OF BORROWER’S
RIGHTS UNDER THE CONDOMINIUM DOCUMENTS IN THE FORM OF EXHIBIT P HERETO AND (B) A
CONDITIONAL RESIGNATION OF EACH OF THE MANAGERS (AS DEFINED IN THE CONDOMINIUM
DECLARATION) OF THE CONDOMINIUM ASSOCIATION IN THE FORM OF EXHIBIT Q HERETO;

 

(IV)          AGENT SHALL HAVE RECEIVED AN OPINION FROM COUNSEL REASONABLY
SATISFACTORY TO AGENT WHICH SHALL INCLUDE OPINIONS TO THE EFFECT THAT (A) THE
CONDOMINIUM DOCUMENTS SATISFY ALL APPLICABLE REQUIREMENTS OF GOVERNMENTAL
AUTHORITIES AND HAVE BEEN DULY EXECUTED AND DELIVERED AND ARE ENFORCEABLE
AGAINST AND BY THE BORROWER, (B) ALL LEGAL REQUIREMENTS RELATING TO THE
FORMATION OF THE CONDOMINIUM HAVE BEEN DULY SATISFIED AND, ASSUMING THE
RECORDING OF THE CONDOMINIUM DECLARATION AND THE SUBORDINATION OF THE PROJECT
LOAN MORTGAGE AND BUILDING LOAN MORTGAGE TO THE CONDOMINIUM DECLARATION PURSUANT
TO THE CONDOMINIUM SUBORDINATION AGREEMENT, THE CONDOMINIUM HAS BEEN DULY AND
VALIDLY CREATED AND IS EXISTING IN FULL FORCE AND EFFECT, (C) THE ASSIGNMENT
REFERRED TO IN CLAUSE (III) OF THIS SUBSECTION HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY BORROWER AND IS ENFORCEABLE AGAINST BORROWER AND (D)
THE RESIGNATIONS REFERRED TO IN CLAUSE (III) OF THIS SUBSECTION ARE ENFORCEABLE
AGAINST SAID PARTIES IN ACCORDANCE WITH THEIR RESPECTIVE TERMS;

 

(V)           THE CONDOMINIUM WHICH SHALL BE CREATED BY THE CONDOMINIUM
DOCUMENTS, TOGETHER WITH BORROWER, SHALL HAVE FURNISHED TO AGENT, AT NO COST OR
EXPENSE TO AGENT, A BLANKET INSURANCE POLICY COMPLYING WITH THE APPLICABLE
REQUIREMENTS CONTAINED IN THE PROJECT LOAN MORTGAGE;

 

(VI)          THE CONDOMINIUM ASSOCIATION SHALL HAVE (A) COLLATERALLY ASSIGNED
ITS RIGHTS TO LEASES OF ROOFTOP AND LOBBY SPACES AND AGREED TO DEPOSIT ALL RENTS
THEREFROM (TO THE EXTENT OF FC MEMBER’S INTEREST THEREIN) INTO ONE OF THE
COLLECTION ACCOUNTS AND (B) COLLATERALLY ASSIGNED THE RIGHTS TO EXCESS CASUALTY
PROCEEDS (TO THE EXTENT OF FC MEMBER’S INTEREST THEREIN) TO AGENT FOR THE
BENEFIT OF AGENT AND LENDERS, IN EACH CASE PURSUANT TO AN AGREEMENT IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO AGENT AND AGENT SHALL

 

96

--------------------------------------------------------------------------------


 

HAVE RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO AGENT AS TO THE
DUE AUTHORIZATION, EXECUTION AND DELIVERY AND ENFORCEABILITY OF SUCH AGREEMENTS
AND SUCH OTHER CUSTOMARY MATTERS WITH RESPECT THERETO AS AGENT MAY REASONABLY
REQUIRE;

 

(VII)         THE PROJECT LOAN MORTGAGE SHALL HAVE BEEN SPREAD TO COVER THE
SEVERANCE SUBLEASES TO WHICH FC MEMBER IS A PARTY AND THE GROUND LEASE SHALL BE
RELEASED FROM THE LIEN THEREOF;

 

(VIII)        THE LEASE ASSIGNMENT (AS DEFINED IN THE GROUND LEASE) SHALL HAVE
BEEN DULY EXECUTED AND DELIVERED;

 

(IX)           AGENT SHALL HAVE RECEIVED SUCH OTHER DOCUMENTS (INCLUDING,
WITHOUT LIMITATION, A TITLE CONTINUATION), CERTIFICATES, INSTRUMENTS, OPINIONS
OR ASSURANCES AS AGENT MAY REASONABLY REQUEST; AND

 

(X)            BORROWER SHALL HAVE PAID ALL REASONABLE OUT OF POCKET COSTS AND
EXPENSES INCURRED BY AGENT IN CONNECTION WITH THE FOREGOING (INCLUDING
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS).

 


(D)           BORROWER SHALL GIVE AGENT NOT LESS THAN TEN (10) BUSINESS DAYS
NOTICE OF ANY MEETING OF THE CONDOMINIUM BOARD AND SHALL CAUSE AGENT OR ANY
REPRESENTATIVE THEREOF TO BE PERMITTED TO ATTEND ANY SUCH MEETING.  UPON
REASONABLE NOTICE BY AGENT, BORROWER SHALL CAUSE AGENT OR ANY REPRESENTATIVE
THEREOF TO BE PERMITTED TO INSPECT THE BOOKS AND RECORDS OF THE BOARD OF
MANAGERS AND THE FC BOARD OF MANAGERS (AS EACH SUCH TERM IS DEFINED IN THE
CONDOMINIUM DOCUMENTS).


 


SECTION 7.31               DEVELOPER.  TO RETAIN DEVELOPER OR AN ACCEPTABLE
DEVELOPER AS THE DEVELOPER (OR, FROM AND AFTER SUBSTANTIAL COMPLETION, THE
OPERATOR OR MANAGER AND PERSON WITH PRINCIPAL RESPONSIBILITY AND AUTHORITY
(SUBJECT TO VETO RIGHTS OVER MAJOR DECISIONS HELD BY PERSONS WITH EQUITY
INTERESTS IN THE PROJECT) FOR LEASING DECISIONS) OF THE PROJECT.

 


SECTION 7.32               NO TRANSFERS OR ENCUMBRANCES.  (A)  NOT TO, WITHOUT
THE PRIOR APPROVAL OF, (1) IN THE CASE OF TRANSFERS CONTEMPLATED BY CLAUSE (I)
OF THIS SUBSECTION, THE SUPER-MAJORITY LENDERS, (2) IN THE CASE OF TRANSFERS
CONTEMPLATED BY CLAUSES (II) AND (III) OF THIS SUBSECTION, BUT ONLY IF SUCH
TRANSFERS RESULT IN A CHANGE IN CONTROL OF ANY MEMBER, THE MAJORITY LENDERS, AND
(3) IN THE CASE OF ALL OTHER TRANSFERS, AGENT:

 

(I)            CAUSE OR PERMIT ANY SALE, CONVEYANCE, TRANSFER, ALIENATION,
MORTGAGE, ENCUMBRANCE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE MORTGAGED
PROPERTY OR ANY PORTION THEREOF OR INTEREST THEREIN, OTHER THAN (W) AS PROVIDED
UNDER THE BUILDING LOAN DOCUMENTS, (X) AS PERMITTED UNDER SECTION 7.46 HEREOF,
OR (Y) AS PERMITTED UNDER SECTIONS 7.32(B) AND 7.50 HEREOF;

 

97

--------------------------------------------------------------------------------


 

(II)           CAUSE OR PERMIT ANY DIRECT OR INDIRECT SALE, CONVEYANCE,
TRANSFER, ALIENATION, MORTGAGE, ENCUMBRANCE, PLEDGE OR HYPOTHECATION OF, OR
GRANTING OF ANY SECURITY INTEREST BY ANY OF THE DIRECT OR INDIRECT MEMBERS OF
BORROWER (OR OTHER LEGAL OR BENEFICIAL HOLDERS OF DIRECT OR INDIRECT EQUITY
INTERESTS IN BORROWER) IN, ALL OR ANY PORTION OF SUCH MEMBER’S (OR SUCH OTHER
HOLDER’S) INTEREST IN BORROWER OR THE RIGHT TO RECEIVE DISTRIBUTIONS (DIRECTLY
OR INDIRECTLY) FROM BORROWER, OTHER THAN AS PROVIDED UNDER THE EQUITY
CONTRIBUTION DOCUMENTS;

 

(III)          CAUSE OR PERMIT ANY PERSON NOT NOW A MEMBER OF BORROWER TO BECOME
A MEMBER IN OR MANAGER OF BORROWER, AND THE ULTIMATE BENEFICIAL OWNERSHIP OF ANY
BORROWER ENTITY SHALL NOT BE CHANGED OR ALTERED, BY SALE, CONVEYANCE, TRANSFER,
ALIENATION, MORTGAGE, ENCUMBRANCE, PLEDGE, HYPOTHECATION, FORECLOSURE, ISSUANCE
OF ADDITIONAL OWNERSHIP OR BENEFICIAL INTERESTS OR OTHERWISE, FROM THE ULTIMATE
BENEFICIAL OWNERSHIP ON THE DATE HEREOF; OR

 

(IV)          CAUSE OR PERMIT A DECLARATION OF EASEMENTS AND/OR CONDOMINIUM TO
BE FILED WITH RESPECT TO OR RECORDED AGAINST THE MORTGAGED PROPERTY (OTHER THAN
IN ACCORDANCE WITH SECTION 7.30 HEREOF).

 

Any transaction covered by the foregoing clauses (i) - (iv) shall hereinafter be
referred to as a “Transfer”; provided, however, that a Permitted Lease shall not
be deemed to constitute a “Transfer.”  A Transfer shall be deemed to include,
without limitation:  (i) an installment sales agreement wherein the applicable
Person agrees to sell the applicable property or interest or any part thereof
for a price to be paid in installments, and (ii) an agreement by any Borrower
Entity leasing all or a substantial part of the Mortgaged Property for other
than actual occupancy by a tenant or a sale, assignment or other transfer of, or
the grant of a security interest in, any Borrower Entity’s right, title and
interest in and to any Lease or any rent, revenues, issues, earnings, profits or
income thereof.

 


(B)           NOTWITHSTANDING THE FOREGOING BUT, SUBJECT TO SUBSECTIONS (C) AND
(D) BELOW, THE FOLLOWING TRANSACTIONS (COLLECTIVELY, “PERMITTED TRANSFERS”) WILL
BE PERMITTED:


 

(I)            ANY TRANSFERS OF EQUITY INTERESTS IN ANY ENTITY THAT IS A DIRECT
OR INDIRECT EQUITY INTEREST HOLDER IN BORROWER, SO LONG AS THE EQUITY INTERESTS
IN SUCH ENTITY ARE TRADED ON A NATIONALLY RECOGNIZED EXCHANGE.  IF SUCH ENTITY’S
EQUITY INTERESTS ARE NO LONGER LISTED ON A NATIONALLY RECOGNIZED EXCHANGE (IT
BEING UNDERSTOOD THAT ANY TRANSACTION OR SERIES OF TRANSACTIONS THAT RESULT IN
THE DELISTING OF THE SHARES OF SUCH ENTITY SHALL NOT BE A PERMITTED TRANSFER)
ANY TRANSFER OF DIRECT OR INDIRECT EQUITY INTERESTS IN SUCH ENTITY SHALL BE A
PERMITTED TRANSFER IF SUCH TRANSFER DOES NOT, INDIVIDUALLY OR IN THE AGGREGATE
WITH OTHER SUCH PRIOR TRANSFERS, RESULT IN A CHANGE OF CONTROL OF BORROWER OR
EITHER MEMBER;

 

(II)           ANY TRANSFER PERMITTED BY SECTION 8.01(B) OF THE OPERATING
AGREEMENT, SECTION 5.06(D)(3), SECTION 8.02(A) AND SECTION 8.02(B)(II)

 

98

--------------------------------------------------------------------------------


 

OF THE FC OPERATING AGREEMENT, AND ANY TRANSFER OCCURRING AS A RESULT OF THE
EXERCISE OF ANY REMEDIES BY THE EXTENSION LOAN LENDER UNDER THE EXTENSION LOAN
DOCUMENTS.  NOTWITHSTANDING THE IMMEDIATELY PRECEDING SENTENCE, (A) TRANSFERS
PERMITTED BY THE RECOGNITION AGREEMENTS WHICH ARE NOT OTHERWISE PERMITTED
TRANSFERS HEREUNDER SHALL NOT BE PERMITTED TRANSFERS, AND (B) TRANSFERS
PERMITTED BY SECTION 5.06(D)(3) OF THE FC OPERATING AGREEMENT SHALL ONLY BE A
PERMITTED TRANSFER AS LONG AS ING MEMBER IS THE OWNER OF THE MEZZANINE LOAN (AS
DEFINED IN THE FC OPERATING AGREEMENT) AND ING MEMBER IS CONTROLLED BY ING. 
BORROWER ACKNOWLEDGES AND CONFIRMS THAT TRANSFERS PERMITTED BY THE CONDOMINIUM
DOCUMENTS WHICH ARE NOT OTHERWISE PERMITTED TRANSFERS HEREUNDER SHALL NOT BE
PERMITTED TRANSFERS;

 

(III)          ANY TRANSFER (INCLUDING, WITHOUT LIMITATION, A TRANSFER THAT
RESULTS FROM THE FORECLOSURE BY A MEMBER OF ANOTHER MEMBER’S MEMBERSHIP
INTERESTS IN BORROWER) OF INTERESTS BETWEEN THE MEMBERS;

 

(IV)          SIMULTANEOUSLY WITH THE RELEASE OF ANY UNIT PURSUANT TO SECTION
7.46 HEREOF OR THE REDEMPTION OF THE FC UNITS IN ACCORDANCE WITH SECTION 7.50
HEREOF, THE REDEMPTION OF THE INTEREST IN BORROWER HELD BY THE APPLICABLE
MEMBER; AND

 

(V)           ANY TRANSFER OF INTERESTS IN FC MEMBER BY ING MEMBER TO FC 41ST
STREET.

 

Notwithstanding the foregoing, a Permitted Transfer may occur only if (y) Agent
shall be provided with at least ten (10) Business Days prior notice of such
Transfer, together with all information reasonably requested by Agent with
respect to such Transfer, and a diagram showing the structure of the affected
entities after the contemplated Transfer and a list of the names, types of
interests and percentages of ownership of all owners of interests in the
applicable entities after the contemplated Transfer; and (z) all reasonable,
third-party out-of-pocket fees and costs incurred by Agent in connection with
the review of such Transfer to determine whether it is a Permitted Transfer or
to obtain the consent of Agent if required, including, without limitation,
attorneys’ fees and disbursements, shall be paid by Borrower.

 


(C)           BORROWER ACKNOWLEDGES THAT AGENT AND LENDERS (I) HAVE EXAMINED AND
RELIED ON THE CREDITWORTHINESS AND EXPERIENCE OF THE BORROWER ENTITIES IN OWNING
AND OPERATING PROPERTIES SUCH AS THE MORTGAGED PROPERTY IN AGREEING TO MAKE THE
PROJECT LOAN, (II) SUBJECT TO THE FOREGOING PROVISIONS OF THIS SECTION 7.32,
WILL CONTINUE TO RELY ON SUCH BORROWER ENTITIES’ DIRECT AND INDIRECT OWNERSHIP
OF THE MORTGAGED PROPERTY AS A MEANS OF MAINTAINING THE VALUE OF THE MORTGAGED
PROPERTY AS SECURITY FOR REPAYMENT OF THE PROJECT LOAN, (III) HAVE A VALID
INTEREST IN MAINTAINING THE VALUE OF THE MORTGAGED PROPERTY SO AS TO ENSURE
THAT, SHOULD BORROWER DEFAULT IN THE REPAYMENT OF THE PROJECT LOAN, LENDERS CAN
RECOVER THE PROJECT LOAN BY A SALE OF THE MORTGAGED PROPERTY, AND (IV) SHALL NOT
BE REQUIRED TO DEMONSTRATE ANY ACTUAL IMPAIRMENT OF ITS SECURITY OR ANY
INCREASED RISK OF DEFAULT HEREUNDER IN ORDER TO DECLARE THE PROJECT LOAN
IMMEDIATELY DUE AND PAYABLE UPON THE OCCURRENCE OF ANY TRANSFER WHICH VIOLATES
THIS SECTION 7.32.

 

99

--------------------------------------------------------------------------------


 


(D)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 7.32 OR
ANY OTHER PROVISION HEREOF, IF (1) A PERMITTED TRANSFER (OR ANY OTHER TRANSFER
APPROVED IN ACCORDANCE WITH SECTION 7.32(A) HEREOF) RESULTS IN FC GUARANTOR NOT
OWNING ANY DIRECT OR INDIRECT INTEREST IN THE MORTGAGED PROPERTY, (2) NO NOTICED
DEFAULT OR EVENT OF DEFAULT SHALL THEN EXIST AND (3) BORROWER CAUSES ANOTHER
PERSON (WITH LIQUIDITY, NET WORTH AND, IF RATED BY S&P (OR BY MOODY’S, IF NOT
RATED BY S&P), A LONG-TERM DEBT RATING EQUAL TO OR GREATER THAN THE NET WORTH,
LIQUIDITY AND, IF APPLICABLE, THE LONG-TERM DEBT RATING BY S&P OR MOODY’S (AS
APPLICABLE) OF FC GUARANTOR AT THE TIME OF SUCH PERMITTED TRANSFER OR TRANSFER)
TO EXECUTE AND DELIVER A NON-RECOURSE CARVEOUTS GUARANTY SUBSTANTIALLY IN THE
FORM OF THE FC NON-RECOURSE CARVEOUTS GUARANTY, MUTATIS MUTANDIS, AND (UNLESS
FINAL COMPLETION HAS ALREADY BEEN ACHIEVED), A COMPLETION GUARANTY SUBSTANTIALLY
IN THE FORM OF THE FC COMPLETION GUARANTY, MUTATIS MUTANDIS, AND SUCH GUARANTEES
ARE ACCOMPANIED BY AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO AGENT COVERING
DUE AUTHORIZATION, EXECUTION AND DELIVERY, ENFORCEABILITY AND OTHER CUSTOMARY
MATTERS WITH RESPECT TO SUCH GUARANTEES, THEN AGENT SHALL RELEASE THE FC
GUARANTOR FROM LIABILITY UNDER THE NON-RECOURSE CARVEOUTS GUARANTY AND (IF
APPLICABLE) THE FC COMPLETION GUARANTY AND, FROM AND AFTER SUCH DATE, ALL
REFERENCES TO THE FC NON-RECOURSE CARVEOUTS GUARANTY, THE FC COMPLETION GUARANTY
AND FC GUARANTOR SHALL INSTEAD BE REFERENCES TO SUCH NON-RECOURSE CARVEOUTS
GUARANTY, SUCH COMPLETION GUARANTY AND SUCH PERSON.


 


(E)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, IF AN
EVENT OF DEFAULT CAUSED BY FC GUARANTOR UNDER SECTION 9.01(E), (F)(X) OR (Q)
HEREOF OCCURS OR IF AN EVENT OF DEFAULT OCCURS AS A RESULT OF A BREACH BY FC
GUARANTOR OF PARAGRAPH 8 OF THE FC COMPLETION GUARANTY OR SECTION 4 OF THE FC
NON-RECOURSE CARVEOUTS GUARANTY, AND BORROWER SHALL CAUSE ANOTHER PERSON (WITH
LIQUIDITY, NET WORTH AND, IF RATED BY S&P (OR BY MOODY’S, IF NOT RATED BY S&P),
A LONG-TERM DEBT RATING EQUAL TO OR GREATER THAN THE NET WORTH, LIQUIDITY AND,
IF APPLICABLE, THE LONG-TERM DEBT RATING BY S&P OR MOODY’S (AS APPLICABLE) OF FC
GUARANTOR AT THE TIME OF SUCH EVENT OF DEFAULT) TO EXECUTE AND DELIVER, WITHIN
TEN (10) BUSINESS DAYS OF SUCH EVENT OF DEFAULT, A NON-RECOURSE CARVEOUTS
GUARANTY SUBSTANTIALLY IN THE FORM OF THE FC NON-RECOURSE CARVEOUTS GUARANTY,
MUTATIS MUTANDIS, AND (UNLESS FINAL COMPLETION HAS ALREADY BEEN ACHIEVED), A
COMPLETION GUARANTY SUBSTANTIALLY IN THE FORM OF THE FC COMPLETION GUARANTY,
MUTATIS MUTANDIS, AND SUCH GUARANTIES ARE ACCOMPANIED BY AN OPINION OF COUNSEL
REASONABLY ACCEPTABLE TO AGENT COVERING DUE AUTHORIZATION, EXECUTION AND
DELIVERY, ENFORCEABILITY AND OTHER CUSTOMARY MATTERS WITH RESPECT TO SUCH
GUARANTIES AND, IN THE CASE OF AN EVENT OF DEFAULT THAT OCCURS AS A RESULT OF A
BREACH OF SAID PARAGRAPH 8 OF THE FC COMPLETION GUARANTY OR SAID SECTION 4 OF
THE FC NON-RECOURSE CARVEOUTS GUARANTY ONLY, A REIMBURSEMENT TO AGENT FOR ANY
LOSSES OR EXPENSES ALREADY SUFFERED BY AGENT AS A RESULT OF ANY SUCH BREACH AND
AN INDEMNITY AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT
AND SUCH PERSON (WHICH INDEMNITY AGREEMENT MAY BE INCLUDED IN SUCH NON-RECOURSE
CARVEOUTS GUARANTY, BUT WHICH SHALL IN ANY EVENT BE COVERED IN THE OPINION OF
COUNSEL REFERENCED ABOVE) PURSUANT TO WHICH SUCH PERSON SHALL AGREE TO INDEMNIFY
AGENT FOR ANY SUBSEQUENT LOSSES OR EXPENSES AGENT SUFFERS AS A RESULT OF SUCH A
BREACH, THEN SUCH EVENT OF DEFAULT SHALL BE DEEMED TO HAVE BEEN CURED, AND, FROM
AND AFTER SUCH DATE, ALL REFERENCES TO THE FC NON-RECOURSE CARVEOUTS GUARANTY
AND (IF APPLICABLE) THE FC COMPLETION GUARANTY, AND FC GUARANTOR SHALL INSTEAD
BE

 

100

--------------------------------------------------------------------------------


 


REFERENCES TO SUCH NON-RECOURSE CARVEOUTS GUARANTY, SUCH COMPLETION GUARANTY (IF
APPLICABLE) AND SUCH PERSON.


 


(F)            AGENT’S APPROVAL RIGHTS UNDER THIS SECTION SHALL APPLY TO EVERY
FUTURE TRANSFER, WHETHER VOLUNTARY OR NOT, AND WHETHER OR NOT AGENT HAS APPROVED
ANY PRIOR TRANSFER.  ANY TRANSFER MADE IN CONTRAVENTION OF THIS SECTION SHALL BE
NULL AND VOID AND OF NO FORCE AND EFFECT.


 


SECTION 7.33               NO DISTRIBUTIONS.  TO NOT MAKE ANY DISTRIBUTIONS OR
OTHER PAYMENTS OR DISBURSEMENTS TO ANY BORROWER ENTITY OR AFFILIATES OF ANY
BORROWER ENTITY UNTIL THE PROJECT LOAN HAS BEEN REPAID IN FULL, OTHER THAN (A)
DISTRIBUTIONS OF THE PAYMENTS PERMITTED UNDER SECTION 3.05(D) HEREOF AND SECTION
3.05(D) OF THE BUILDING LOAN AGREEMENT, (B) PAYMENTS PROVIDED FOR UNDER THE
COLLECTION ACCOUNTS AGREEMENT AND THE SECURITY DEPOSIT ACCOUNTS AGREEMENT, (C)
THE PAYMENT TO FC 41ST STREET, WITH INITIAL REQUIRED EQUITY FUNDS, OF A $545,000
CONSTRUCTION FINANCING FEE THAT IS PART OF THE “FINANCING FEES AND
OUT-OF-POCKET” LINE ITEM IN THE FC UNITS BUDGET, (D) PAYMENTS (THROUGH FC
MEMBER) TO FC 41ST STREET AND ING MEMBER OF THE $14 MILLION SITE MANAGEMENT FEE
COVERED BY THE $14 MILLION “SITE MANAGEMENT” LINE ITEM ON THE FC UNITS BUDGET,
BUT ONLY (X) PRIOR TO THE FIRST ADVANCE HEREUNDER, TO THE EXTENT OF ACTUAL
OUT-OF-POCKET COSTS INCURRED, IN CONNECTION WITH SITE MANAGEMENT ACTIVITIES
UNDERTAKEN BY FC 41ST STREET AND ING MEMBER, AND REASONABLY APPROVED BY AGENT
AND (Y) FROM AND AFTER THE FIRST ADVANCE HEREUNDER, IN ACCORDANCE WITH SECTION
3.05(D) HEREOF, (E) DISTRIBUTIONS TO FC MEMBER UNDER SECTION 3.01(B) OF THE
OPERATING AGREEMENT, DISTRIBUTIONS AND REIMBURSEMENTS TO NYTC MEMBER UNDER
SECTIONS 3.01(C) AND 3.01(E) OF THE OPERATING AGREEMENT, DISTRIBUTIONS TO ING
MEMBER UNDER SECTIONS 3.02(A)(2) AND 3.02(D)(2) OF THE FC OPERATING AGREEMENT
AND DISTRIBUTIONS PURSUANT TO SECTION 3.02(C) OF THE FC OPERATING AGREEMENT, AND
(F) REPAYMENTS OF THE EQUITY CONTRIBUTION (INCLUDING INTEREST THEREON).

 


SECTION 7.34               ESTOPPELS.  (A) TO EXECUTE (AND TO CAUSE EACH OTHER
BORROWER ENTITY TO EXECUTE) AND DELIVER TO AGENT, WITHIN TEN (10) DAYS AFTER
REQUEST THEREFOR IS MADE BY AGENT, AN ESTOPPEL CERTIFICATE TO AGENT FOR THE
BENEFIT OF LENDERS CONTAINING THE FOLLOWING INFORMATION:

 

(I)            EACH ESTOPPEL CERTIFICATE FROM BORROWER SHALL BE DULY
ACKNOWLEDGED AND CERTIFIED BY BORROWER, AND SHALL SET FORTH:  (1) THE ORIGINAL
MAXIMUM PRINCIPAL AMOUNT OF THE PROJECT LOAN; (2) THE AGGREGATE AMOUNT OF ALL
ADVANCES THEREFORE MADE WITH RESPECT TO THE PROJECT LOAN AND THE THEN
OUTSTANDING PRINCIPAL AMOUNT; (3) THE MATURITY DATE OF THE PROJECT LOAN; (4) THE
DATE THROUGH WHICH INSTALLMENTS OF INTEREST AND/OR PRINCIPAL (IF ANY) HAVE BEEN
PAID; (5) THAT THE LOAN DOCUMENTS ARE IN FULL FORCE AND EFFECT WITH NO DEFAULT
OR EVENT OF DEFAULT BY BORROWER UNDER ANY OF THE LOAN DOCUMENTS (OR, IF ANY SUCH
DEFAULT OR EVENT OF DEFAULT BY BORROWER SHALL EXIST, SPECIFYING THE NATURE
THEREOF); (6) THAT THERE ARE NO OFFSETS OR DEFENSES OR COUNTERCLAIMS AGAINST THE
PAYMENT OF THE LOANS (OR IF ANY SUCH OFFSET, DEFENSE OR COUNTERCLAIM SHALL
EXIST, SPECIFYING THE NATURE THEREOF); (7) THAT THE LOAN DOCUMENTS TO WHICH
BORROWER IS A PARTY ARE THE VALID, LEGAL AND BINDING OBLIGATIONS OF BORROWER,
AND HAVE NOT BEEN

 

101

--------------------------------------------------------------------------------


 

MODIFIED OR AMENDED (OR IF ANY SUCH MODIFICATION HAS OCCURRED, SPECIFYING THE
NATURE THEREOF); (8) THAT THE GUARANTEED MAXIMUM PRICE CONTRACT, EACH OTHER
MATERIAL CONTRACT, AND LEASE TO WHICH BORROWER IS A PARTY IS IN FULL FORCE AND
EFFECT, AND HAS NOT BEEN MODIFIED OR AMENDED (EXCEPT WITH THE APPROVAL OF AGENT,
IF REQUIRED UNDER THE LOAN DOCUMENTS), AND THAT THERE ARE NO DEFAULTS OR EVENTS
WITH WHICH THE PASSAGE OF TIME OR THE GIVING OF NOTICE OR BOTH WOULD CONSTITUTE
AN EVENT OF DEFAULT BY BORROWER UNDER SUCH GUARANTEED MAXIMUM PRICE CONTRACT,
MATERIAL CONTRACT, OR LEASE BY BORROWER, AND TO BORROWER’S KNOWLEDGE, BY THE
THIRD PARTY OR PARTIES THERETO (OR, IF ANY SUCH DEFAULT OR EVENT SHALL EXIST,
SPECIFYING THE NATURE THEREOF); (9) THAT THE GUARANTEED MAXIMUM PRICE CONTRACT,
MATERIAL CONTRACTS, AND LEASES TO WHICH BORROWER IS A PARTY ARE VALID, LEGAL AND
BINDING OBLIGATIONS OF BORROWER; AND (10) AND ANY OTHER MATTERS REASONABLY
REQUESTED BY AGENT.

 

(II)           EACH ESTOPPEL CERTIFICATE FROM ANY OTHER BORROWER ENTITY SHALL BE
DULY ACKNOWLEDGED AND CERTIFIED BY SUCH BORROWER ENTITY AND SHALL SET FORTH (1)
A STATEMENT REAFFIRMING ALL REPRESENTATIONS AND WARRANTIES OF SUCH BORROWER
ENTITY PROVIDED HEREIN AND IN THE OTHER LOAN DOCUMENTS (OR, TO THE EXTENT OF ANY
CHANGES TO ANY SUCH REPRESENTATIONS AND WARRANTIES, SPECIFYING SUCH CHANGES);
(2) THAT THE LOAN DOCUMENTS TO WHICH THE APPLICABLE BORROWER ENTITY IS A PARTY
ARE IN FULL FORCE AND EFFECT AND THAT NO DEFAULT OR EVENT OF DEFAULT BY SUCH
BORROWER ENTITY EXISTS UNDER ANY SUCH LOAN DOCUMENTS (OR IF ANY SUCH DEFAULT OR
EVENT OF DEFAULT SHALL EXIST, SPECIFYING THE NATURE THEREOF); (3) THAT THERE ARE
NO OFFSETS OR DEFENSES OR COUNTERCLAIMS AGAINST SUCH BORROWER ENTITY’S
OBLIGATIONS UNDER THE LOAN DOCUMENTS TO WHICH IT IS A PARTY (AND IF ANY SUCH
OFFSET, DEFENSE OR COUNTERCLAIM SHALL EXIST, SPECIFYING THE NATURE THEREOF); (4)
THAT THE LOAN DOCUMENTS TO WHICH SUCH BORROWER ENTITY IS A PARTY ARE THE VALID,
LEGAL AND BINDING OBLIGATIONS OF SUCH BORROWER ENTITY, AND HAVE NOT BEEN
MODIFIED OR AMENDED (OR IF ANY SUCH MODIFICATION HAS OCCURRED, SPECIFYING THE
NATURE THEREOF); (5) THAT EACH MATERIAL CONTRACT AND LEASE TO WHICH SUCH
BORROWER ENTITY IS A PARTY IS IN FULL FORCE AND EFFECT, AND HAS NOT BEEN
MODIFIED OR AMENDED (EXCEPT WITH THE APPROVAL OF AGENT, IF REQUIRED UNDER THE
LOAN DOCUMENTS), AND THAT THERE ARE NO DEFAULTS OR EVENTS WITH WHICH THE PASSAGE
OF TIME OR THE GIVING OF NOTICE OR BOTH WOULD CONSTITUTE AN EVENT OF DEFAULT
UNDER SUCH MATERIAL CONTRACT OR LEASE BY SUCH BORROWER ENTITY, AND TO SUCH
BORROWER ENTITY’S KNOWLEDGE, BY THE THIRD PARTY OR PARTIES THERETO (OR, IF ANY
SUCH DEFAULT OR EVENT SHALL EXIST, SPECIFYING THE NATURE THEREOF); (6) THAT THE
MATERIAL CONTRACTS AND LEASES TO WHICH SUCH BORROWER ENTITY IS A PARTY ARE
VALID, LEGAL AND BINDING OBLIGATIONS OF SUCH BORROWER ENTITY; AND (7) ANY OTHER
MATTERS REASONABLY REQUESTED BY AGENT.

 


(B)           TO REQUEST THAT (I) THE NEW YORK CITY TRANSIT AUTHORITY (AND TO
USE COMMERCIALLY REASONABLE EFFORTS (WITHOUT EXPENDITURE OF ANY MONEY, OTHER
THAN TO A DE MINIMIS EXTENT) TO CAUSE THE NEW YORK CITY TRANSIT AUTHORITY) TO
EXECUTE AND DELIVER TO AGENT AN ESTOPPEL CERTIFICATE SUBSTANTIALLY IN THE FORM
OF THE SUBWAY AGREEMENT ESTOPPEL DELIVERED PURSUANT TO SECTION 4.01(W)(III)(1)
HEREOF, (II) ESDC, GROUND LESSOR AND THE CITY OF NEW YORK (AND TO USE
COMMERCIALLY REASONABLY EFFORTS (WITHOUT EXPENDITURE OF ANY MONEY, OTHER THAN TO
A DE MINIMIS EXTENT) TO CAUSE ESDC,

 

102

--------------------------------------------------------------------------------


 


GROUND LESSOR AND THE CITY OF NEW YORK) TO EXECUTE AND DELIVER TO AGENT AN
ESTOPPEL SUBSTANTIALLY IN THE FORM OF THE PUBLIC PROJECT AGREEMENTS ESTOPPEL
DELIVERED PURSUANT TO SECTION 4.01(W)(III)(2) HEREOF, IN EACH CASE WITHIN TEN
(10) DAYS AFTER THE REQUEST THEREFOR IS MADE AND (III) GROUND LESSOR EXECUTE AND
DELIVER AN ESTOPPEL WITH RESPECT TO THE GROUND LEASE.


 


(C)           UPON THE REQUEST OF AGENT (WHICH SHALL NOT BE MADE MORE THAN
QUARTERLY) TO CAUSE THE TENANT UNDER ANY MAJOR LEASE TO DELIVER AN ESTOPPEL
CERTIFICATE SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT K.


 


SECTION 7.35               EXTENSION LOAN DOCUMENTS.  (A) (I) TO CAUSE FC MEMBER
TO TIMELY COMPLY WITH ITS OBLIGATIONS UNDER THE FIRST TWO SENTENCES OF SECTION
6.03 OF THE OPERATING AGREEMENT, (II) TO USE DILIGENT EFFORTS TO SATISFY, OR
CAUSE TO BE SATISFIED, AS PROMPTLY AS PRACTICAL, THE EXTENSION LOAN CONDITIONS
DESCRIBED IN CLAUSES (B) AND (D) OF THE DEFINITION THERETO AND TO USE DILIGENT
EFFORTS TO CAUSE THE ACHIEVEMENT OF THE COMPLETION DATE, (III) TO NOT AMEND, AND
TO CAUSE ANY BORROWER ENTITY WHICH IS A PARTY THERETO NOT TO AMEND, THE
EXTENSION LOAN DOCUMENTS, OR ASSIGN, OR PERMIT ANY OTHER BORROWER ENTITY WHICH
IS A PARTY THERETO OR THE EXTENSION LOAN LENDER TO ASSIGN, ITS RIGHTS OR
OBLIGATIONS UNDER THE EXECUTED EXTENSION LOAN DOCUMENTS WITHOUT THE PRIOR
APPROVAL OF AGENT (AND THE MAJORITY LENDERS, IF SUCH ASSIGNMENT RELATES TO THE
INTEREST OF THE EXTENSION LOAN LENDER), (IV) TO CAUSE TO BE PROVIDED TO AGENT
COPIES OF ANY COMMUNICATIONS GIVEN TO OR RECEIVED FROM EXTENSION LOAN LENDER
UNDER THE EXTENSION LOAN DOCUMENTS, (V) TO NOTIFY AGENT PROMPTLY OF THE
OCCURRENCE OF ANY DEFAULT UNDER THE EXTENSION LOAN DOCUMENTS, (VI) TO NOT PERMIT
FC MEMBER TO ENTER INTO ANY DOCUMENTS IN CONNECTION WITH THE EXTENSION LOAN
UNLESS AGENT SHALL HAVE GIVEN ITS PRIOR APPROVAL OF SUCH DOCUMENTS (AGENT HEREBY
ACKNOWLEDGING THAT EXTENSION LOAN DOCUMENTS SUBSTANTIALLY IN THE FORMS OF
EXHIBITS Q AND S TO THE FC OPERATING AGREEMENT ARE SATISFACTORY TO IT), (VII) TO
CAUSE THE EXTENSION LOAN CONDITION DESCRIBED IN CLAUSE (C) OF THE DEFINITION OF
EXTENSION LOAN CONDITIONS TO BE SATISFIED NO LATER THAN THE DATE THAT CORE AND
SHELL COMPLETION IS ACHIEVED AND TO CAUSE THE EXTENSION LOAN CONDITION DESCRIBED
IN CLAUSE (E) OF THE DEFINITION OF EXTENSION LOAN CONDITIONS TO BE SATISFIED NO
LATER THAN THE COMPLETION DATE, AND (VIII) TO CAUSE THE EXTENSION LOAN TO BE
MADE WITHIN ONE HUNDRED AND TWENTY (120) DAYS FOLLOWING SATISFACTION OF THE
EXTENSION LOAN CONDITIONS.

 


(B)           NOTWITHSTANDING ANYTHING IN SECTION 3.05(D) TO THE CONTRARY, IF,
ON THE DATE THE EXTENSION LOAN IS MADE, THERE ARE “OVERBUDGETED” PORTIONS OF ANY
LINE ITEM IN THE NYTC BUDGET PURSUANT TO CLAUSES (A), (B) OR (C) OF THE FIRST
SENTENCE OF SECTION 7.11(D) AND PROVIDED THAT NO LENDER OR LENDERS SHALL HAVE
MADE ADVANCES IN EXCESS OF SUCH LINE ITEM (TAKING INTO ACCOUNT SUCH COST
SAVINGS), THE AMOUNT OF THE EXTENSION LOAN AND THE MAXIMUM AMOUNT-NYTC SHALL BE
REDUCED BY THE AMOUNT OF SUCH COST SAVINGS BUT, NOTWITHSTANDING THE DEFINITION
OF MAXIMUM AMOUNT-FC, SUCH MAXIMUM AMOUNT-FC SHALL NOT BE INCREASED.


 


SECTION 7.36               SINGLE PURPOSE ENTITY.  UNTIL SUCH TIME AS THE
PROJECT LOAN IS PAID IN FULL, BORROWER:

 

103

--------------------------------------------------------------------------------


 


(A)           EXCEPT AS REFERRED TO IN SECTION 7.19(A)(II) HEREOF, HAS NOT AND
WILL NOT AMEND, MODIFY OR OTHERWISE CHANGE ITS OPERATING AGREEMENT OR FORMATION
AGREEMENT OR CERTIFICATE OF FORMATION WITHOUT THE APPROVAL OF AGENT, WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED;


 


(B)           EXCEPT AS REFERRED TO IN SECTION 7.19(A)(I) HEREOF, HAS NOT AND
WILL NOT ENTER INTO ANY TRANSACTION OF MERGER OR CONSOLIDATION, OR LIQUIDATE OR
DISSOLVE ITSELF (OR SUFFER ANY LIQUIDATION OR DISSOLUTION), OR ACQUIRE BY
PURCHASE OR OTHERWISE ALL OR SUBSTANTIALLY ALL THE BUSINESS OR ASSETS OF, OR ANY
STOCK OR OTHER EVIDENCE OF BENEFICIAL OWNERSHIP OF, ANY PERSON;


 


(C)           HAS NOT AND WILL NOT GUARANTEE, PLEDGE ITS ASSETS FOR THE BENEFIT
OF, OR OTHERWISE BECOME LIABLE FOR OR IN CONNECTION WITH, ANY OBLIGATION OF ANY
PERSON;


 


(D)           HAS NOT OWNED AND WILL NOT OWN ANY ASSET OTHER THAN (I) THE
MORTGAGED PROPERTY AND (II) INCIDENTAL PERSONAL PROPERTY IN CONNECTION WITH THE
CONSTRUCTION OR OPERATION OF THE MORTGAGED PROPERTY;


 


(E)           HAS NOT ENGAGED AND WILL NOT ENGAGE, DIRECTLY OR INDIRECTLY, IN
ANY BUSINESS OTHER THAN THE ACQUISITION, DEVELOPMENT, CONSTRUCTION, OWNERSHIP,
MANAGEMENT AND OPERATION OF THE MORTGAGED PROPERTY;


 


(F)            HAS NOT ENTERED INTO AND WILL NOT ENTER INTO ANY CONTRACT OR
AGREEMENT (EXCLUDING THE DEVELOPMENT AGREEMENTS) WITH ANY OF ITS OFFICERS,
PRINCIPALS, EMPLOYEES, MEMBERS OR AFFILIATES OR ANY AFFILIATE OF ANY BORROWER
ENTITY EXCEPT UPON TERMS AND CONDITIONS THAT ARE INTRINSICALLY FAIR AND
SUBSTANTIALLY SIMILAR TO THOSE THAT WOULD BE AVAILABLE ON AN ARM’S-LENGTH BASIS
WITH THIRD PARTIES (EACH, A “PERMITTED AFFILIATE CONTRACT”);


 


(G)           HAS NOT INCURRED, ASSUMED OR CREATED AND WILL NOT INCUR, ASSUME OR
CREATE ANY DEBT, SECURED OR UNSECURED, DIRECT OR CONTINGENT (INCLUDING
GUARANTEEING ANY OBLIGATION), OTHER THAN (I) THE BUILDING LOAN, (II) THE PROJECT
LOAN, (III) ANY INTEREST RATE CAP AND (IV) UNSECURED TRADE PAYABLES OR ACCRUED
EXPENSES OR OTHER OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS IN
CONNECTION WITH THE DEVELOPING, CONSTRUCTING AND OPERATING OF THE MORTGAGED
PROPERTY; NO OTHER DEBT (OTHER THAN THE EXTENSION LOAN) WILL BE SECURED (SENIOR,
SUBORDINATE OR PARI PASSU) BY THE MORTGAGED PROPERTY;


 


(H)           HAS NOT MADE AND WILL NOT MAKE ANY LOANS OR ADVANCES TO ANY THIRD
PARTY (INCLUDING ANY AFFILIATE);


 


(I)            IS AND WILL BE, SOLVENT AND PAY ITS DEBTS FROM ITS ASSETS AS THE
SAME SHALL BECOME DUE, EXCEPT FOR THOSE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS;


 


(J)            HAS DONE OR CAUSED TO BE DONE AND WILL DO ALL THINGS NECESSARY TO
PRESERVE ITS EXISTENCE;

 

104

--------------------------------------------------------------------------------


 


(K)           WILL CONDUCT AND OPERATE ITS BUSINESS AS PRESENTLY, AND AS
PRESENTLY CONTEMPLATED TO BE, CONDUCTED AND OPERATED;


 


(L)            WILL MAINTAIN FINANCIAL STATEMENTS, BOOKS AND RECORDS AND BANK
ACCOUNTS SEPARATE FROM THOSE OF ITS AFFILIATES;


 


(M)          WILL BE, AND AT ALL TIMES WILL HOLD ITSELF OUT TO THE PUBLIC AS, A
LEGAL ENTITY SEPARATE AND DISTINCT FROM ANY OTHER ENTITY (INCLUDING ANY
AFFILIATE THEREOF);


 


(N)           WILL FILE ITS OWN TAX RETURNS;


 


(O)           WILL MAINTAIN ADEQUATE CAPITAL FOR THE NORMAL OBLIGATIONS
REASONABLY FORESEEABLE IN A BUSINESS OF ITS SIZE AND CHARACTER AND IN LIGHT OF
ITS CONTEMPLATED BUSINESS OPERATIONS;


 


(P)           WILL NOT SEEK THE DISSOLUTION OR WINDING UP, IN WHOLE OR IN PART,
OF ITSELF OR THE MEMBERS, EXCEPT AS CONTEMPLATED BY SECTION 7.19(A) HEREOF;


 


(Q)           WILL NOT COMMINGLE ITS FUNDS AND OTHER ASSETS WITH THOSE OF ANY
AFFILIATE OR ANY OTHER PERSON;


 


(R)            HAS MAINTAINED, AND WILL MAINTAIN, ITS ASSETS IN SUCH A MANNER
THAT IT IS NOT COSTLY OR DIFFICULT TO SEGREGATE, ASCERTAIN OR IDENTIFY SUCH
ASSETS FROM THOSE OF ANY AFFILIATE OR ANY OTHER PERSON;


 


(S)           HAS NOT, AND WILL NOT, HOLD ITSELF OUT TO BE RESPONSIBLE FOR THE
DEBTS OR OBLIGATIONS OF ANY OTHER PERSON (INCLUDING ANY AFFILIATE);


 


(T)            WILL NOT DO ANY ACT WHICH WOULD MAKE IT IMPOSSIBLE TO CARRY ON
ITS ORDINARY BUSINESS OR THE BUSINESS OF THE MEMBERS;


 


(U)           WILL NOT POSSESS THE MORTGAGED PROPERTY OR INCIDENTAL PERSONAL
PROPERTY NECESSARY FOR THE OPERATION OF THE MORTGAGED PROPERTY FOR OTHER THAN A
BUSINESS OR COMPANY PURPOSE;


 


(V)           WILL NOT SELL, ENCUMBER OR OTHERWISE DISPOSE OF ANY PART OF THE
MORTGAGED PROPERTY OR INCIDENTAL PERSONAL PROPERTY NECESSARY FOR THE OPERATION
OF THE MORTGAGED PROPERTY, EXCEPT FOR THE TRANSFERS REFERRED TO IN SECTION
7.32(A)(I) HEREOF;


 


(W)          WILL NOT HOLD TITLE TO ITS ASSETS OTHER THAN IN ITS NAME;


 


(X)            WILL NOT INSTITUTE PROCEEDINGS TO BE ADJUDICATED BANKRUPT OR
INSOLVENT; OR CONSENT TO THE INSTITUTION OF BANKRUPTCY OR INSOLVENCY PROCEEDINGS
AGAINST IT; OR FILE A PETITION SEEKING, OR CONSENT TO, REORGANIZATION,
ARRANGEMENT, COMPOSITION, READJUSTMENT, LIQUIDATION, DISSOLUTION OR SIMILAR
RELIEF UNDER ANY APPLICABLE FEDERAL OR STATE LAW RELATING TO BANKRUPTCY OR
INSOLVENCY; OR CONSENT TO THE APPOINTMENT OF A BANKRUPTCY ASSIGNEE OF ITSELF OR
THE MEMBERS OR A SUBSTANTIAL PART OF ITS OR THE MEMBERS’ PROPERTY, OR OF ALL OR
ANY PART OF THE RENTS, REVENUES, ISSUES, EARNINGS, PROFITS OR INCOME


 

105

--------------------------------------------------------------------------------


 


THEREOF; OR MAKE ANY ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR ADMIT IN
WRITING ITS INABILITY TO PAY ITS DEBTS GENERALLY AS THEY BECOME DUE; OR TAKE ANY
ACTION IN FURTHERANCE OF ANY SUCH ACTION; AND


 


(Y)           WILL NOT ACQUIRE ANY STOCK OR ASSETS OF, OR FORM A PARTNERSHIP,
JOINT VENTURE OR OTHER ENTITY WITH, ANY PERSON WITHOUT AGENT’S PRIOR APPROVAL.


 

The foregoing provisions of this Section 7.36 shall be incorporated into, and be
maintained in, Borrower’s Articles of Organization for as long as any Borrower
Entity is indebted to Agent or the Lenders under any Project Loan Document.

 


SECTION 7.37               LABOR HARMONY.  BORROWER WILL NOT TERMINATE OR AMEND
THE NO-STRIKES AGREEMENT, WILL DILIGENTLY ENFORCE THE PROVISIONS THEREOF BINDING
ON THE OTHER PARTY THERETO, AND WILL USE DILIGENT EFFORTS TO CAUSE THE GENERAL
CONTRACTOR TO (X) UNDERTAKE TO CONTRACT WITH ONLY SUBCONTRACTORS AND, IF
APPLICABLE, SUPPLIERS WHO UTILIZE LABOR HAVING COMPATIBLE AFFILIATIONS WITH
THOSE CURRENTLY AVAILABLE IN THE NEW YORK CITY GEOGRAPHICAL AREA, AND (Y) TAKE
ALL APPROPRIATE AND LAWFUL STEPS SO THAT ALL UNION AND BARGAINING AGREEMENTS ARE
HONORED BY THE GENERAL CONTRACTOR AND ITS SUBCONTRACTORS AND, IF APPLICABLE, THE
GENERAL CONTRACTOR’S SUPPLIERS AND THAT NO JOB SITE DISRUPTION OR UNREST ENSUES.

 


SECTION 7.38               REQUIRED NOTICES.  TO GIVE (OR TO CAUSE TO BE GIVEN)
NOTICE TO AGENT PROMPTLY OF:

 


(A)           ANY MATERIAL NOTICE, PLEADING OR OTHER INFORMATION PERTAINING TO
THE PENDING LITIGATIONS RECEIVED BY BORROWER OR EITHER MEMBER AND ANY OTHER
MATERIAL ACTUAL OR THREATENED (IN WRITING) LITIGATION, INVESTIGATION OR
PROCEEDING AFFECTING BORROWER, EITHER MEMBER OR THE MORTGAGED PROPERTY;


 


(B)           ANY MATERIAL NOTICE RECEIVED BY ANY BORROWER OR ANY MEMBER FROM
ANY GOVERNMENTAL AUTHORITY RELATING TO THE PROPERTY;


 


(C)           ANY EVENT OR OCCURRENCE WHICH COULD REASONABLY BE EXPECTED TO (I)
DELAY “SUBSTANTIAL COMPLETION” (AS DEFINED IN THE GROUND LEASE) BEYOND THE FIXED
SUBSTANTIAL COMPLETION DATE OR CAUSE THE PROJECT NOT TO ACHIEVE FINAL COMPLETION
BY THE MATURITY DATE OR (II) OTHERWISE CAUSE A MATERIAL ADVERSE EFFECT; AND


 


(D)           ANY MATERIAL NOTICE GIVEN OR RECEIVED IN CONNECTION WITH THE
OPERATING AGREEMENT.


 

Each notice pursuant to this Section 7.38 shall be accompanied by a statement of
Borrower setting forth details of the occurrence referred to therein and stating
what action Borrower or the applicable Borrower Entity proposes to take with
respect thereto.

 


SECTION 7.39               PROTECTION AGAINST LIENS.  WITHIN SIXTY (60) DAYS OF
OBTAINING KNOWLEDGE THEREOF, TO (I) PAY AND DISCHARGE, (II) BOND OVER OR (III)
CAUSE THE TITLE COMPANIES TO INSURE OVER, ALL LIENS FOR LABOR, MATERIALS AND
SERVICES FURNISHED TO THE MORTGAGED PROPERTY AND ALL LIENS IN FAVOR OF THE
CONDOMINIUM AGAINST ANY PORTION OF THE


 

106

--------------------------------------------------------------------------------


 


MORTGAGED PROPERTY FOR COMMON CHARGES THAT ARE PAST DUE AND TO TAKE ALL ACTIONS
REASONABLY REQUIRED TO PREVENT THE ASSERTION OF CLAIMS OF LIENS AGAINST THE
MORTGAGED PROPERTY.  BORROWER IRREVOCABLY APPOINTS, DESIGNATES AND AUTHORIZES
AGENT (SUCH AGENCY BEING COUPLED WITH AN INTEREST) WITH THE AUTHORITY (BUT NO
OBLIGATION) TO FILE ANY NOTICE RELATING TO CLAIMS OF LIENS THAT AGENT DEEMS
ADVISABLE TO PROTECT ITS INTERESTS UNDER THE PROJECT LOAN DOCUMENTS.  IN THE
EVENT THAT ANY STOP NOTICE OR CLAIM IS ASSERTED BY ANY PERSON FURNISHING LABOR,
SERVICES, EQUIPMENT OR MATERIALS TO THE MORTGAGED PROPERTY, UPON DEMAND BY
AGENT, BORROWER SHALL TAKE SUCH ACTION AS AGENT MAY REQUIRE TO RELEASE AGENT
AND/OR LENDERS FROM ANY OBLIGATION OR LIABILITY WITH RESPECT TO SUCH STOP NOTICE
OR CLAIM, INCLUDING (I) OBTAINING A BOND OR OTHER SECURITY, IN FORM, SUBSTANCE
AND AMOUNT SATISFACTORY TO AGENT, OR (II) PAYING SUCH CLAIM.

 


SECTION 7.40               CONCRETE, SOIL AND OTHER TESTS.  TO PERFORM SUCH
SOIL, COMPACTION, CONCRETE AND OTHER TESTS (FROM TIME TO TIME) AS AGENT OR
CONSTRUCTION CONSULTANT MAY REASONABLY REQUIRE, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO CONSTRUCTION CONSULTANT AND AGENT.

 


SECTION 7.41               ERISA.  (A)  NOT TO (AND TO CAUSE EACH MEMBER NOT TO)
ENGAGE IN A NONEXEMPT PROHIBITED TRANSACTION AS DESCRIBED IN SECTION 406 OF
ERISA OR SECTION 4975 OF THE CODE, OR THAT WOULD CAUSE ANY OBLIGATION OR ACTION
TAKEN OR TO BE TAKEN PURSUANT TO THE PROJECT LOAN DOCUMENTS (INCLUDING, BUT NOT
LIMITED TO, THE EXERCISE BY AGENT OF ANY OF ITS RIGHTS UNDER THE PROJECT LOAN
DOCUMENTS) TO CONSTITUTE A NONEXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF
ERISA OR SECTION 4975 OF THE CODE, OR (B) NOT TO (AND TO CAUSE EACH MEMBER NOT
TO) QUALIFY AS AN EMPLOYEE BENEFIT PLAN OR ACQUIRE ANY ASSETS THAT CONSTITUTE
PLAN ASSETS.

 


SECTION 7.42               NAME; CHIEF EXECUTIVE OFFICE.  TO NOT (I) CHANGE ITS
LEGAL NAME, (II) USE ANY TRADE NAME OR DO BUSINESS UNDER ANY NAME OTHER THAN ITS
ACTUAL LEGAL NAME SET FORTH HEREIN ON THE FIRST PAGE OF THIS AGREEMENT, AND
(III) WITHOUT THE PRIOR CONSENT OF AGENT, CHANGE THE MAILING ADDRESS, PLACE OF
BUSINESS OR LOCATION OF ITS CHIEF EXECUTIVE OFFICE.

 


SECTION 7.43               NO JOINT ASSESSMENT.  NOT TO SUFFER, PERMIT OR
INITIATE THE JOINT ASSESSMENT OF THE PREMISES (I) WITH ANY OTHER REAL PROPERTY
CONSTITUTING A TAX LOT SEPARATE FROM THE PREMISES (OTHER THAN LOT 15), AND (II)
UNLESS REQUIRED BY APPLICABLE LAW, WITH ANYTHING WHICH MAY BE DEEMED TO
CONSTITUTE PERSONAL PROPERTY, AND NOT TO CAUSE OR PERMIT ANY OTHER PROCEDURE
WHEREBY THE LIEN OF ANY TAXES WHICH MAY BE LEVIED AGAINST SUCH PERSONAL PROPERTY
SHALL BE ASSESSED OR LEVIED OR CHARGED TO THE PREMISES.  BORROWER OR THE MEMBERS
SHALL USE ITS OR THEIR DILIGENT EFFORTS TO SUBDIVIDE LOT 15 INTO SEPARATE TAX
LOTS AS SOON AS PRACTICABLE SUCH THAT THE PORTION OF LOT 15 THAT IS SUBJECT TO
THE PROJECT LOAN MORTGAGE IS A SEPARATE TAX LOT.

 


SECTION 7.44               PERMITTED AFFILIATE CONTRACTS.  TO PROVIDE AGENT WITH
(A) NOTICE OF ANY PERMITTED AFFILIATE CONTRACT AT LEAST TEN (10) DAYS PRIOR TO
EXECUTION THEREOF AND (B) A COPY OF SUCH PERMITTED AFFILIATE CONTRACT PROMPTLY
AFTER THE EXECUTION THEREOF WITH NO CHANGES OR MODIFICATIONS FROM THE DRAFT
PREVIOUSLY SUBMITTED TO AGENT.

 

107

--------------------------------------------------------------------------------


 


NO PERMITTED AFFILIATE CONTRACT SHALL BE AMENDED OR EXTENDED WITHOUT THE PRIOR
APPROVAL OF AGENT, SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD OR DELAYED.

 


SECTION 7.45               PAYMENT AND PERFORMANCE BONDS.  TO OBTAIN, PROMPTLY
DELIVER TO AGENT AND MAINTAIN PAYMENT AND PERFORMANCE BONDS FOR ALL PAYMENT AND
PERFORMANCE BOND CONTRACTS.

 


SECTION 7.46               NYTC UNITS RELEASE PROVISIONS.  (A)  PROVIDED THAT NO
NOTICED DEFAULT OR EVENT OF DEFAULT EXISTS UNDER ANY BUILDING LOAN DOCUMENT OR
PROJECT LOAN DOCUMENT, THE NYTC UNITS MAY BE TRANSFERRED TO NYTC MEMBER IN
REDEMPTION OF NYTC MEMBER’S INTEREST IN BORROWER, AND UPON SUCH CONVEYANCE AND
REDEMPTION AND THE SATISFACTION OF THE FOLLOWING CONDITIONS, (X) THE RELEASES
AND TERMINATIONS REFERRED TO IN SECTION 7.46(D) HEREOF SHALL BE EFFECTUATED, (Y)
AGENT SHALL MODIFY THE LIENS OF THE BUILDING LOAN MORTGAGE AND PROJECT LOAN
MORTGAGE SO THAT THERE SHALL EXIST A SECOND PRIORITY MORTGAGE ENCUMBERING SOLELY
THE FC UNITS, WHICH MORTGAGE SHALL BE IN THE AMOUNT OF THE EXTENSION LOAN (AND
THE BUILDING LOAN NOTES AND PROJECT LOAN NOTES SHALL ALSO BE APPROPRIATELY
SEVERED TO REFLECT THE SAME) AND (Z) AGENT AND LENDERS SHALL ASSIGN SUCH
MORTGAGES (AND SUCH SEVERED NOTES) APPLICABLE TO THE FC UNITS TO EXTENSION LOAN
LENDER:

 

(1)           THE CONDOMINIUM DOCUMENTS SHALL HAVE BEEN FILED IN THE APPROPRIATE
PUBLIC OFFICES AND THE CONDOMINIUM THEREUNDER VALIDLY CREATED UNDER THE
CONDOMINIUM ACT, ALL OF THE CONDITIONS SET FORTH IN SECTION 7.30(C) SHALL HAVE
BEEN MET (OTHER THAN THE CONDITION SET FORTH IN SECTION 7.30(C)(I)) AND THERE
SHALL BE NO REMAINING LEGAL RESTRICTIONS UNDER THE CONDOMINIUM DOCUMENTS OR
UNDER APPLICABLE LAW TO SUCH CONVEYANCE AND REDEMPTION;

 

(2)           CORE AND SHELL COMPLETION SHALL HAVE BEEN ACHIEVED;

 

(3)           A TEMPORARY CERTIFICATE OF OCCUPANCY FOR EACH OF THE UNITS (WHICH
MAY BE A ZERO OCCUPANCY OR CORE AND SHELL TEMPORARY CERTIFICATE OF OCCUPANCY)
SHALL HAVE BEEN ISSUED;

 

(4)           AGENT SHALL HAVE RECEIVED NOT LESS THAN THIRTY (30) DAYS’ PRIOR
NOTICE OF THE PROPOSED CONVEYANCE AND REDEMPTION;

 

(5)           THE NYTC UNITS WILL CONSTITUTE ONE OR MORE TAX LOTS SEPARATE AND
DISTINCT FROM THE TAX LOT OR LOTS APPLICABLE TO THE PORTION OF THE PREMISES
ENCUMBERED BY THE LIEN OF THE REMAINING PROJECT LOAN MORTGAGE;

 

(6)           AGENT SHALL HAVE RECEIVED BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS (A) AN AMOUNT SUFFICIENT (AFTER APPLICATION OF SUCH AMOUNT IN
ACCORDANCE WITH SECTION 7.46(B) BELOW) TO REDUCE THE REMAINING LOAN AMOUNT TO
$200,500,000.00 (LESS ANY PRIOR PRINCIPAL PREPAYMENTS PURSUANT TO SECTION 2.06
OF THE PROJECT LOAN MORTGAGE AND

 

108

--------------------------------------------------------------------------------


 

SECTION 2.06 OF THE BUILDING LOAN MORTGAGE); AND (B) ALL AMOUNTS REQUIRED BY
CLAUSES (X) AND (Y) OF THE FIRST SENTENCE OF SECTION 3.12 HEREOF, WHICH AMOUNTS
SHALL BE APPLIED AS PROVIDED IN SECTION 7.46(B) BELOW;

 

(7)           BORROWER SHALL HAVE PAID ALL REASONABLE, THIRD-PARTY OUT OF POCKET
COSTS AND EXPENSES INCURRED BY AGENT IN CONNECTION WITH SUCH SEVERANCE,
ASSIGNMENT AND RELEASE (INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS);

 

(8)           AGENT SHALL HAVE RECEIVED AN ENDORSEMENT TO THE EXISTING TITLE
POLICY TO THE EFFECT THAT THE APPLICABLE MODIFICATIONS OF THE BUILDING LOAN
MORTGAGE AND THE PROJECT LOAN MORTGAGE AND THE ASSIGNMENTS AND RELEASES SHALL
NOT CAUSE A SUBORDINATION, IN WHOLE OR IN PART, OF THE BUILDING LOAN MORTGAGE
AND PROJECT LOAN MORTGAGE AS THEY AFFECT THE REMAINING UNITS;

 

(9)           BORROWER SHALL HAVE PAID ANY MORTGAGE TAX OR TRANSFER TAXES DUE,
AND PROPERLY COMPLETED AND SUBMITTED ANY REQUIRED TAX FORMS, IN CONNECTION WITH
THE ENTERING INTO OF THE EXTENSION LOAN AND THE NYTC UNITS REDEMPTION;

 

(10)         THE REDEMPTION OF THE FC UNITS IN ACCORDANCE WITH SECTION 7.50
HEREOF SHALL HAVE OCCURRED (OR SHALL BE OCCURRING SIMULTANEOUSLY WITH THE NYTC
UNITS REDEMPTION);

 

(11)         BORROWER SHALL HAVE DELIVERED TO AGENT ALL OF THE DOCUMENTS
EXECUTED IN CONNECTION WITH EXTENSION LOAN WHICH SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT, AND AN INTERCREDITOR AGREEMENT BETWEEN EXTENSION LOAN
LENDER AND AGENT, FOR ITSELF AND ON BEHALF OF LENDERS, WITH RESPECT TO THE
EXTENSION LOAN (THE “EXTENSION LOAN INTERCREDITOR AGREEMENT”), SUBSTANTIALLY IN
THE FORM ATTACHED HERETO AS EXHIBIT R; AND

 

(12)         AGENT SHALL HAVE RECEIVED SUCH OTHER OPINIONS, DOCUMENTS,
CERTIFICATES, INSTRUMENTS, OR ASSURANCES (INCLUDING, WITHOUT LIMITATION, ANY NEW
UCC-1 FINANCING STATEMENTS) AS AGENT MAY REASONABLY REQUEST IN CONNECTION WITH
THE ACTIONS AND EVENTS DESCRIBED IN THIS SECTION 7.46(A).

 


(B)           AT THE OPTION OF NYTC MEMBER, AMOUNTS RECEIVED BY AGENT UNDER
CLAUSE (6) OF SECTION 7.46(A), SHALL, AT NYTC MEMBER’S OPTION, (I) BE
IMMEDIATELY USED TO PREPAY THE OUTSTANDING PRINCIPAL AND ALL ACCRUED AND UNPAID
INTEREST THEREON IN ACCORDANCE WITH SECTION 3.12 HEREOF, OR (II) PURSUANT TO AN
AGREEMENT BETWEEN NYTC MEMBER AND AGENT REASONABLY SATISFACTORY TO AGENT, BE
HELD BY AGENT AS ADDITIONAL COLLATERAL FOR THE BUILDING LOAN AND PROJECT LOAN
UNTIL A DATE SELECTED BY NYTC MEMBER THAT IS NOT LATER THAN THE FIRST BUSINESS
DAY OF THE NEXT SUCCEEDING MONTH (AND BORROWER OR NYTC MEMBER SHALL ALSO DEPOSIT
WITH AGENT INTEREST ON SUCH AMOUNT

 

109

--------------------------------------------------------------------------------


 


THAT WILL ACCRUE THROUGH SUCH DATE), ON WHICH DATE SUCH AMOUNTS (PLUS ANY
INTEREST EARNED THEREON) SHALL BE APPLIED TO PREPAY THE OUTSTANDING PRINCIPAL
AND ACCRUED AND UNPAID INTEREST IN ACCORDANCE WITH SECTION 3.12 HEREOF. 
NOTWITHSTANDING THE FOREGOING, ANY AMOUNTS PAID PURSUANT TO CLAUSE (6) OF THIS
SECTION 7.46(B) IN EXCESS OF THE THEN MAXIMUM AMOUNT-NYTC SHALL BE DISBURSED TO
NYTC MEMBER.


 


(C)           UPON THE RELEASE OF THE NYTC UNITS IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 7.46, (I) THE NYTC UNITS SHALL BE RELEASED FROM THE
LIENS OF THE REMAINING BUILDING LOAN MORTGAGE AND PROJECT LOAN MORTGAGE AND FROM
THE BUILDING LOAN ASSIGNMENT OF LEASES AND PROJECT LOAN ASSIGNMENT OF LEASES AND
(II) THE ASSIGNMENT OF CONTRACTS - NYTC MEMBER AND THE NYTC NON-RECOURSE
CARVEOUTS GUARANTY SHALL BE DEEMED TO HAVE BEEN AUTOMATICALLY TERMINATED AND
NYTC GUARANTOR AND NYTC MEMBER SHALL HAVE NO FURTHER LIABILITY UNDER THE
BUILDING LOAN DOCUMENTS OR THE PROJECT LOAN DOCUMENTS AND (III) THE GROUND LEASE
AND THE SEVERANCE SUBLEASE TO WHICH NYTC MEMBER IS A PARTY SHALL BE RELEASED
FROM THE LIEN OF THE BUILDING LOAN MORTGAGE AND PROJECT LOAN MORTGAGE.


 


(D)           THE ASSIGNMENTS OF MORTGAGES AND ENDORSEMENTS OF NOTES MADE
PURSUANT TO THIS SECTION 7.46 SHALL BE MADE WITHOUT REPRESENTATIONS OR
WARRANTIES FROM, OR RECOURSE TO, AGENT OR THE RESPECTIVE HOLDERS THEREOF;
PROVIDED, HOWEVER, THAT AGENT OR SUCH HOLDER SHALL REPRESENT AND WARRANT (X)
THAT IT OWNS EACH NOTE AND MORTGAGE BEING ASSIGNED FREE AND CLEAR OF ALL LIENS
AND ENCUMBRANCES AND (Y) THE OUTSTANDING PRINCIPAL AMOUNT OF EACH NOTE.


 


(E)           AGENT AGREES TO EXECUTE AND DELIVER SUCH ADDITIONAL AGREEMENTS AND
INSTRUMENTS, AS MAY FROM TIME TO TIME BE REASONABLY REQUESTED BY ANY BORROWER
ENTITY IN ORDER TO EFFECTUATE FULLY THE TRANSACTIONS CONTEMPLATED BY AND
AGREEMENTS MADE IN THIS SECTION 7.46.  ALL OUT OF POCKET COSTS AND EXPENSES
INCURRED BY AGENT IN CONNECTION WITH SUCH EXECUTION AND DELIVERY SHALL BE
REIMBURSABLE COSTS.


 


SECTION 7.47               SECURITY PERSONNEL.  TO EMPLOY SECURITY PERSONNEL OR
OTHER MEANS REASONABLY SATISFACTORY TO AGENT TO PROTECT FROM THEFT OR VANDALISM
ALL PORTIONS OF THE PROJECT AND ALL TOOLS AND BUILDING MATERIALS STORED AT THE
PREMISES.

 


SECTION 7.48               [INTENTIONALLY OMITTED].


 


SECTION 7.49               COMPLIANCE WITH CONDOMINIUM DOCUMENTS.  UPON
RECORDING OF THE CONDOMINIUM DECLARATION, BORROWER WILL (OR SHALL CAUSE EACH
MEMBER TO) DO THE FOLLOWING:

 


(A)           (I)            PAY ON OR BEFORE THE EXPIRATION OF ANY APPLICABLE
GRACE OR CURE PERIOD ALL CHARGES DUE WITH RESPECT TO THE UNITS REMAINING PART OF
THE MORTGAGED PROPERTY (INCLUDING, WITHOUT LIMITATION, COMMON CHARGES AND
ASSESSMENTS) FOR WHICH BORROWER OR SUCH MEMBER IS RESPONSIBLE UNDER THE
CONDOMINIUM DOCUMENTS, AND WILL NOT, WITHOUT THE PRIOR CONSENT OF AGENT, VOTE AT
ANY MEETING OF SUCH UNIT OWNERS, OR PERMIT ITS REPRESENTATIVES ON THE BOARD OF
DIRECTORS OR OTHER GOVERNING BOARD FOR SUCH UNIT TO VOTE OR TAKE ANY ACTION

 

110

--------------------------------------------------------------------------------


 


WHATSOEVER RESPECTING (1) ANY PARTITION OF ALL OR A PART OF THE PROPERTY SUBJECT
TO THE CONDOMINIUM DECLARATION; (2) THE NATURE AND AMOUNT OF ANY INSURANCE
COVERING ALL OR A PART OF SUCH UNIT AND THE DISPOSITION OF ANY PROCEEDS THEREOF
OR THE MANNER IN WHICH ANY CONDEMNATION OR THREAT OF CONDEMNATION OF ALL OR A
PART OF SUCH UNIT SHALL BE DEFENDED OR SETTLED AND THE DISPOSITION OF ANY AWARD
OR SETTLEMENT IN CONNECTION THEREWITH; (3) THE DISPOSITION OF ANY EXCESS
INSURANCE OR CONDEMNATION PROCEEDS; (4) THE ACQUISITION OF ANY INTEREST PURSUANT
TO ANY PURCHASE OPTION OR RIGHT OF FIRST REFUSAL IN THE CONDOMINIUM DOCUMENTS;
AND (5) ANY AMENDMENT TO SAID CONDOMINIUM DOCUMENTS AND ANY REMOVAL OF SUCH UNIT
FROM THE PROVISIONS OF THE CONDOMINIUM ACT; AND


 

(II)           OTHERWISE TIMELY COMPLY BEFORE THE LAPSE OF ANY APPLICABLE NOTICE
AND CURE PERIOD WITH EACH OF ITS OBLIGATIONS UNDER THE CONDOMINIUM DOCUMENTS.

 


(B)           PROMPTLY SEND TO AGENT COPIES OF ANY WRITTEN NOTICE RECEIVED BY
BORROWER OR ANY MEMBER ALLEGING ANY DEFAULT BY BORROWER OR ANY MEMBER UNDER, OR
NONCOMPLIANCE WITH, ANY OF THE CONDOMINIUM DOCUMENTS AND ALL MODIFICATIONS AND
AMENDMENTS TO THE CONDOMINIUM DOCUMENTS, AND DO ALL SUCH ACTS AND UNDERTAKE ALL
REASONABLE SUCH STEPS AND INSTITUTE ALL SUCH PROCEEDINGS AS SHALL BE REASONABLY
NECESSARY TO CURE OR AVERT SUCH DEFAULT AND TO FORWARD TO AGENT ANY NOTICES
BORROWER OR ANY MEMBER RECEIVES IN REGARD TO ANY OF THE FOREGOING MATTERS.


 


SECTION 7.50               REDEMPTION OF FC UNITS.  PROVIDED THAT NO NOTICED
DEFAULT OR EVENT OF DEFAULT EXISTS UNDER ANY BUILDING LOAN DOCUMENT OR PROJECT
LOAN DOCUMENT, AGENT SHALL PERMIT EACH OF THE FC UNITS TO BE TRANSFERRED TO THE
FC MEMBER IN REDEMPTION (OR PARTIAL REDEMPTION) OF FC MEMBER’S INTEREST IN
BORROWER, UPON SATISFACTION OF THE FOLLOWING CONDITIONS WITH RESPECT TO EACH
APPLICABLE FC UNIT:

 


(A)           THE CONDOMINIUM DOCUMENTS SHALL HAVE BEEN FILED IN THE APPROPRIATE
OFFICES AND THE CONDOMINIUM THEREUNDER VALIDLY CREATED UNDER THE CONDOMINIUM
ACT, ALL OF THE CONDITIONS SET FORTH IN SECTION 7.30(C) SHALL HAVE BEEN MET AND
THERE SHALL BE NO REMAINING LEGAL RESTRICTIONS UNDER THE CONDOMINIUM DOCUMENTS
OR UNDER APPLICABLE LAW TO THE CONVEYANCE AND REDEMPTION OF SUCH UNIT;


 


(B)           AGENT SHALL HAVE RECEIVED NOT LESS THAN TEN (10) BUSINESS DAYS’
PRIOR NOTICE OF THE PROPOSED CONVEYANCE AND REDEMPTION;


 


(C)           THE APPLICABLE UNIT WILL CONSTITUTE ONE OR MORE TAX LOTS SEPARATE
AND DISTINCT FROM THE TAX LOT OR LOTS APPLICABLE TO THE OTHER PORTIONS OF THE
PREMISES;


 


(D)           BORROWER OR THE FC MEMBER SHALL HAVE PAID ALL OUT-OF-POCKET COSTS
AND EXPENSES OF AGENT IN CONNECTION WITH SUCH CONVEYANCE AND REDEMPTION AND THE
OTHER ACTIVITIES DESCRIBED IN THIS SECTION 7.50;

 

111

--------------------------------------------------------------------------------


 


(E)           THE FC MEMBER SHALL HAVE EXECUTED SUCH DOCUMENTS OF ASSUMPTION
WITH RESPECT TO THE PROJECT LOAN AS AGENT MAY REASONABLY REQUIRE (INCLUDING,
WITHOUT LIMITATION, AN ASSUMPTION OF RECOURSE LIABILITY TO FC MEMBER AS
SUCCESSOR TO BORROWER);


 


(F)            FC MEMBER SHALL HAVE DELIVERED EVIDENCE SATISFACTORY TO AGENT
THAT ITS ARTICLES OF ORGANIZATION SHALL CONTAIN THE COVENANTS SET FORTH IN
SECTION 7.36 HEREOF, MUTATIS MUTANDIS;


 


(G)           BORROWER SHALL HAVE PAID ALL TRANSFER TAXES APPLICABLE TO SUCH
CONVEYANCE AND REDEMPTION;


 


(H)           AGENT SHALL HAVE RECEIVED SUCH ASSURANCES AS AGENT SHALL
REASONABLY REQUIRE TO THE EFFECT THAT THE CONVEYANCE AND REDEMPTION SHALL NOT
AFFECT THE VALIDITY OR PRIORITY OF THE BUILDING LOAN MORTGAGE OR PROJECT LOAN
MORTGAGE; AND


 


(I)            AGENT SHALL HAVE RECEIVED SUCH OPINIONS (BUT NOT A
NON-CONSOLIDATION OPINION), DOCUMENTS, CERTIFICATES, INSTRUMENTS OR ASSURANCES
AS AGENT MAY REASONABLY REQUEST.


 


SECTION 7.51               TITLE INSURANCE PROCEEDS.  TO DIRECT TO BE PAID OVER
TO AGENT ANY AND ALL PAYMENTS PAYABLE TO BORROWER OR ANY MEMBER UNDER ANY TITLE
INSURANCE POLICY COVERING THE PROPERTY WITH RESPECT TO ANY UNIT WHICH THEN
REMAINS SUBJECT TO THE LIEN OF A BUILDING LOAN MORTGAGE OR PROJECT LOAN
MORTGAGE.  SUCH PAYMENTS SHALL BE APPLIED IN ACCORDANCE WITH THE SECOND- AND
THIRD-TO-LAST SENTENCES OF SECTION 7.05 HEREOF (AS IF SUCH PAYMENTS WERE A TAX
REFUND); PROVIDED THAT IF AGENT HAS A CORRESPONDING CLAIM UNDER ITS TITLE
INSURANCE POLICY BUT HAS NOT RECEIVED PAYMENT, ALL REFERENCES IN SAID SENTENCES
TO BORROWER’S OPTION, SHALL BE DEEMED TO BE REFERENCES TO AGENT’S OPTION.

 


SECTION 7.52               NO INDEBTEDNESS.  NOT TO PERMIT ANY MEMBER TO INCUR
ANY INDEBTEDNESS OTHER THAN THE EXTENSION LOAN AND THE MEZZANINE LOAN (AS
DEFINED IN THE FC OPERATING AGREEMENT), AND TO NOT PERMIT ITS (OR ANY MEMBER’S)
MANAGERS ON ANY OF THE BOARD OF MANAGERS UNDER THE CONDOMINIUM DOCUMENTS TO VOTE
TO HAVE THE CONDOMINIUM INCUR INDEBTEDNESS OF MORE THAN FIVE HUNDRED THOUSAND
DOLLARS ($500,000.00) IN THE AGGREGATE.

 


SECTION 7.53               EQUITY CONTRIBUTION.  (A) TO ENFORCE (AND TO CAUSE
ALL OTHER BORROWER ENTITIES PARTIES THERETO TO ENFORCE) THE PROVISIONS OF THE
EQUITY CONTRIBUTION DOCUMENTS AGAINST NYTC MEMBER AND NOT TO WAIVE OR PERMIT THE
WAIVER OF ANY OF THE OBLIGATIONS OF NYTC MEMBER UNDER THE EQUITY CONTRIBUTION
DOCUMENTS, (B) TO COMPLY (AND TO CAUSE ALL OTHER BORROWER ENTITIES PARTIES
THERETO TO COMPLY) WITH THE PROVISIONS OF THE EQUITY CONTRIBUTION DOCUMENTS AND
TO DO NO ACT WHICH WOULD RELIEVE NYTC MEMBER OF ITS OBLIGATIONS UNDER THE EQUITY
CONTRIBUTION DOCUMENTS OR CANCEL OR TERMINATE ANY EQUITY CONTRIBUTION DOCUMENTS,
(C) TO CAUSE TO BE TAKEN ALL ACTIONS NECESSARY OR APPROPRIATE IN ORDER TO
CONSUMMATE THE FUNDING OF THE EQUITY CONTRIBUTION, (D) TO MAKE NO AMENDMENTS TO,
OR ASSIGN RIGHTS OR OBLIGATIONS UNDER, THE EQUITY

 

112

--------------------------------------------------------------------------------


 


CONTRIBUTION DOCUMENTS WITHOUT THE PRIOR APPROVAL OF AGENT AND (E) TO CAUSE TO
BE PROVIDED TO AGENT COPIES OF ANY COMMUNICATIONS GIVEN TO OR RECEIVED FROM NYTC
MEMBER UNDER THE EQUITY CONTRIBUTION DOCUMENTS.

 


SECTION 7.54               BORROWER LCS.  TO MAINTAIN THE BORROWER LCS IN FULL
FORCE AND EFFECT FOR SO LONG AS REQUIRED UNDER THE LAND ACQUISITION AGREEMENT. 
AGENT ACKNOWLEDGES THAT THE AGGREGATE AMOUNT OF THE BORROWER LCS SHALL BE DEEMED
TO BE INITIAL REQUIRED EQUITY FUNDS THAT HAVE BEEN CONTRIBUTED UNLESS ANY OF THE
BORROWER LCS OR ANY PORTION THEREOF (I) ARE PERMITTED TO BE RELEASED TO ANY
BORROWER ENTITY OR REDUCED OR (II) ARE NO LONGER IN FULL FORCE OR EFFECT
(UNLESS, IN EACH CASE, SUCH BORROWER LCS SHALL HAVE BEEN FULLY-DRAWN UPON). 
UPON THE OCCURRENCE OF EITHER OF THE EVENTS DESCRIBED IN THE FOREGOING CLAUSES
(I) AND (II), THEN (A) BORROWER SHALL DEPOSIT WITH AGENT THE AGGREGATE UNDRAWN
AMOUNT OF SUCH BORROWER LCS OR THE APPLICABLE PORTION THEREOF (ANY SUCH DEPOSIT,
A “BORROWER LC DEPOSIT”) (PROVIDED THAT AGENT AND BORROWER ACKNOWLEDGE THAT A
BORROWER LC DEPOSIT SHALL CONSTITUTE INITIAL REQUIRED EQUITY FUNDS WHEN
DEPOSITED), (B) AGENT SHALL HOLD SUCH AMOUNT IN AN INTEREST BEARING ACCOUNT, (C)
SUCH DEPOSITED AMOUNT SHALL BE TREATED IN ACCORDANCE WITH (AND BORROWER SHALL
COMPLY WITH THE REQUIREMENTS WITH RESPECT THERETO SET FORTH IN) SECTION 3.06
HEREOF AS IF THE BORROWER LC DEPOSIT WERE A COMPLETION DEPOSIT AND (D) THE
BORROWER LC DEPOSIT SHALL BE APPLIED TO BUILDING LOAN COSTS OR PROJECT LOAN
COSTS SIMULTANEOUSLY WITH THE IMMEDIATELY SUCCEEDING ADVANCE AS OTHER FUNDS. 
NOTWITHSTANDING THE IMMEDIATELY PRECEDING SENTENCE, IF (A) A BORROWER LC POSTED
BY NYTC MEMBER OR ANY OF ITS DIRECT OR INDIRECT EQUITY OWNERS IS PERMITTED TO BE
RELEASED OR REDUCED, NO PERSON SHALL HAVE ANY OBLIGATION TO MAKE A BORROWER LC
DEPOSIT WITH RESPECT TO SUCH BORROWER LC AND (B) AFTER ALL INITIAL REQUIRED
EQUITY FUNDS HAVE BEEN CONTRIBUTED, THE AGGREGATE FACE AMOUNT OF ANY OF THE
BORROWER LCS ARE REQUIRED TO BE, AND ARE, INCREASED PURSUANT TO THE TERMS OF THE
LAND ACQUISITION AGREEMENT AND THEREAFTER ANY OF SUCH BORROWER LCS (OR ANY
PORTION THEREOF) ARE RELEASED TO ANY BORROWER ENTITY, THE AMOUNT OF SUCH
INCREASE SHALL NOT BE REQUIRED TO BE DEPOSITED AS A BORROWER LC DEPOSIT.

 


SECTION 7.55               ADDITIONAL COVENANTS RELATING TO GROUND LEASE.

 


(A)           WITHOUT THE PRIOR APPROVAL OF AGENT, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED, NOT TO (I) AMEND, MODIFY, SURRENDER,
TERMINATE, CANCEL OR WAIVE ANY MATERIAL PROVISION OF THE GROUND LEASE AND (II)
TO CAUSE EACH MEMBER NOT TO AMEND, MODIFY, SURRENDER, TERMINATE, CANCEL OR WAIVE
ANY MATERIAL PROVISION OF THE SEVERANCE SUBLEASES.


 


(B)           TO DO, OR CAUSE TO BE DONE, ALL THINGS NECESSARY TO PRESERVE AND
KEEP UNIMPAIRED THE RIGHTS OF BORROWER AS GROUND LESSEE UNDER THE GROUND LEASE,
AND THE RIGHTS OF THE NYTC MEMBER AND FC MEMBER AS GROUND SUBLESSEE UNDER THE
APPLICABLE SEVERANCE SUBLEASE(S) AND TO PREVENT (AND CAUSE EACH MEMBER TO
PREVENT) ANY DEFAULT UNDER THE GROUND LEASE, OR THE APPLICABLE SEVERANCE
SUBLEASE(S), AS APPLICABLE, WITHIN THE APPLICABLE NOTICE AND GRACE PERIODS OR
ANY TERMINATION, SURRENDER, CANCELLATION, FORFEITURE, WAIVER OR IMPAIRMENT
THEREOF, AS APPLICABLE.  IN THE EVENT OF THE FAILURE OF BORROWER OR A MEMBER TO
MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT PURSUANT TO THE PROVISIONS OF THE
GROUND LEASE OR THE APPLICABLE SEVERANCE SUBLEASE(S), AS APPLICABLE, OR

 

113

--------------------------------------------------------------------------------


 


TO KEEP, OBSERVE OR PERFORM, OR CAUSE TO BE KEPT, OBSERVED OR PERFORMED, ANY OF
THE TERMS, COVENANTS, PROVISIONS OR AGREEMENTS OF THE GROUND LEASE, OR THE
APPLICABLE SEVERANCE SUBLEASE(S), AS APPLICABLE, BEYOND ANY APPLICABLE NOTICE
AND GRACE PERIODS, BORROWER AGREES (AND SHALL CAUSE EACH MEMBER TO AGREE) THAT
AGENT MAY (BUT SHALL NOT BE OBLIGATED TO), WITHOUT NOTICE, TAKE ANY ACTION ON
BEHALF OF BORROWER OR SUCH MEMBER, AS APPLICABLE, MAKE OR CAUSE TO BE KEPT,
OBSERVED OR PERFORMED ANY SUCH TERMS, COVENANTS, PROVISIONS OR AGREEMENTS AND TO
ENTER UPON THE MORTGAGED PROPERTY AND TAKE ALL SUCH ACTION THEREOF AS MAY BE
NECESSARY THEREFOR, TO THE END THAT THE RIGHTS OF BORROWER IN AND TO THE
LEASEHOLD ESTATE CREATED BY THE GROUND LEASE OR TO THE SUBLEASEHOLD ESTATE
CREATED BY THE APPLICABLE SEVERANCE SUBLEASE(S), AS APPLICABLE, SHALL BE KEPT
UNIMPAIRED AND FREE FROM DEFAULT AND SHALL HAVE, IN ADDITION TO ANY OTHER REMEDY
OF AGENT, THE SAME RIGHTS AND REMEDIES IN THE EVENT OF NON-PAYMENT OF ANY SUCH
SUM BY BORROWER OR SUCH MEMBER, AS APPLICABLE, WITHIN THE APPLICABLE NOTICE AND
GRACE PERIODS AS IN THE CASE OF A DEFAULT BY BORROWER IN THE PAYMENT OF ANY SUMS
DUE UNDER THE PROJECT LOAN NOTES OR ANY OTHER PROJECT LOAN DOCUMENTS.


 


(C)           TO ENFORCE, OR CAUSE THE ENFORCEMENT OF, THE GROUND LEASE AND THE
SEVERANCE SUBLEASES IN A DILIGENT AND COMMERCIALLY REASONABLE MANNER AND TO
PROMPTLY NOTIFY AGENT OF THE GIVING OF ANY NOTICE BY ANY PARTY TO THE GROUND
LEASE OR THE SEVERANCE SUBLEASES TO THE OTHER PARTY THERETO OF ANY DEFAULT BY
SUCH OTHER PARTY IN THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS, COVENANTS
OR CONDITIONS OF THE GROUND LEASE OR THE APPLICABLE SEVERANCE SUBLEASE(S), AS
APPLICABLE, TO BE PERFORMED OR OBSERVED, AND DELIVER TO AGENT A TRUE COPY OF
EACH SUCH NOTICE AND COPIES OF ALL OTHER NOTICES, COMMUNICATIONS, PLANS,
SPECIFICATIONS AND OTHER SIMILAR INSTRUMENTS RECEIVED BY OR DELIVERED TO
BORROWER OR THE APPLICABLE MEMBER IN CONNECTION THEREWITH.  IF, PURSUANT TO THE
GROUND LEASE OR ANY SEVERANCE SUBLEASE, THE OTHER PARTY THERETO SHALL DELIVER TO
AGENT A COPY OF ANY NOTICE OF DEFAULT GIVEN TO BORROWER OR THE APPLICABLE
MEMBER, AS APPLICABLE, SUCH NOTICE SHALL CONSTITUTE FULL AUTHORITY AND
PROTECTION TO AGENT FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY AGENT IN GOOD
FAITH IN RELIANCE THEREON TO CURE SUCH DEFAULT.


 


(D)           IF ANY ACTION OR PROCEEDING SHALL BE INSTITUTED TO EVICT BORROWER
OR A MEMBER OR TO RECOVER POSSESSION OF THE MORTGAGED PROPERTY OR FOR ANY OTHER
PURPOSE AFFECTING THE GROUND LEASE OR ANY SEVERANCE SUBLEASE, TO, IMMEDIATELY
UPON SERVICE THEREOF ON OR TO BORROWER OR THE APPLICABLE MEMBER, AS APPLICABLE,
DELIVER TO AGENT A TRUE COPY OF EACH PETITION, SUMMONS, COMPLAINT, NOTICE OF
MOTION, ORDER TO SHOW CAUSE AND OF ALL OTHER PROVISIONS, PLEADINGS, AND PAPERS,
HOWEVER DESIGNATED, SERVED IN ANY SUCH ACTION OR PROCEEDING.


 


(E)           NO RELEASE OR FORBEARANCE OF ANY OF BORROWER’S OBLIGATIONS UNDER
THE GROUND LEASE OR ANY MEMBER’S OBLIGATIONS UNDER THE APPLICABLE SEVERANCE
SUBLEASE(S), PURSUANT TO THE GROUND LEASE, A SEVERANCE SUBLEASE OR OTHERWISE,
SHALL RELEASE BORROWER, OR SUCH MEMBER FROM ANY OF ITS OBLIGATIONS UNDER THIS
AGREEMENT OR ANY OTHER PROJECT LOAN DOCUMENT.  IF THE GROUND LEASE OR OTHER
SEVERANCE SUBLEASE IS CANCELED OR TERMINATED, AND IF AGENT OR ITS NOMINEE OR ANY
LENDER SHALL ACQUIRE AN INTEREST IN ANY NEW GROUND LEASE OR SUBLEASE OF THE
PROPERTY DEMISED THEREBY, BORROWER SHALL HAVE NO RIGHT, TITLE OR INTEREST IN OR
TO SUCH NEW LEASE OR SUBLEASE OR TO THE LEASEHOLD

 

114

--------------------------------------------------------------------------------


 


ESTATE CREATED BY SUCH NEW GROUND LEASE OR SUBLEASE.  AGENT SHALL BE LIABLE FOR
THE OBLIGATIONS OF BORROWER ARISING UNDER THE GROUND LEASE AND THE MEMBERS
ARISING UNDER THE SEVERANCE SUBLEASES FOR ONLY THAT PERIOD OF TIME WHICH AGENT
IS IN POSSESSION OF THE MORTGAGED PROPERTY OR HAS ACQUIRED, BY FORECLOSURE OR
OTHERWISE, THE MORTGAGED PROPERTY AND IS HOLDING ALL OF THE BORROWER’S (OR SUCH
MEMBER’S) RIGHT, TITLE AND INTEREST THEREIN.


 


(F)            BORROWER SHALL (AND SHALL CAUSE THE APPLICABLE MEMBER TO) GIVE
AGENT PROMPT WRITTEN NOTICE OF THE COMMENCEMENT OF ANY ARBITRATION OR APPRAISAL
PROCEEDING UNDER AND PURSUANT TO THE PROVISIONS OF THE GROUND LEASE OR ANY
SEVERANCE SUBLEASE.  AGENT SHALL HAVE THE RIGHT TO INTERVENE AND PARTICIPATE IN
ANY SUCH PROCEEDING AND BORROWER SHALL CONFER (OR CAUSE THE APPLICABLE MEMBER TO
CONFER) WITH AGENT TO THE EXTENT WHICH AGENT DEEMS NECESSARY FOR THE PROTECTION
OF AGENT.  UPON THE WRITTEN REQUEST OF AGENT, IF AN EVENT OF DEFAULT EXISTS,
BORROWER WILL (OR WILL CAUSE THE APPLICABLE MEMBER TO) EXERCISE ALL RIGHTS OF
ARBITRATION CONFERRED UPON IT BY THE GROUND LEASE OR SUCH SEVERANCE SUBLEASE. 
BORROWER OR SUCH MEMBER SHALL SELECT AN ARBITRATOR WHO IS REASONABLY APPROVED IN
WRITING BY AGENT, PROVIDED, HOWEVER, THAT IF AT THE TIME ANY SUCH PROCEEDING
SHALL BE COMMENCED, AN EVENT OF DEFAULT SHALL EXIST, AGENT SHALL HAVE, AND IS
HEREBY GRANTED, THE SOLE AND EXCLUSIVE RIGHT TO DESIGNATE AND APPOINT ON BEHALF
OF BORROWER (OR THE APPLICABLE MEMBER) THE ARBITRATOR OR ARBITRATORS, OR
APPRAISER, IN SUCH PROCEEDING.


 


(G)           IF ANY ACTION, PROCEEDING, MOTION OR NOTICE SHALL BE COMMENCED OR
FILED IN RESPECT OF THE GROUND LESSOR OR ANY OTHER FEE OWNER OF THE MORTGAGED
PROPERTY IN CONNECTION WITH ANY CASE UNDER THE BANKRUPTCY CODE OR UNDER ANY
OTHER BANKRUPTCY LAW, BORROWER (OR THE APPLICABLE MEMBER) SHALL, AFTER OBTAINING
KNOWLEDGE THEREOF, PROMPTLY NOTIFY AGENT.  BORROWER (OR THE APPLICABLE MEMBER)
SHALL PROMPTLY DELIVER TO AGENT, FOLLOWING RECEIPT, COPIES OF ANY AND ALL
NOTICES, SUMMONSES, PLEADINGS, APPLICATIONS AND OTHER DOCUMENTS RECEIVED BY
BORROWER (OR THE APPLICABLE MEMBER) IN CONNECTION WITH ANY SUCH ACTION,
PROCEEDING, MOTION OR NOTICE AND ANY PROCEEDINGS RELATING THERETO.  BORROWER
SHALL NOT COMMENCE ANY ACTION, SUIT, PROCEEDING OR CASE, OR FILE ANY APPLICATION
OR MAKE ANY MOTION (UNLESS SUCH MOTION IS FOR THE PURPOSE OF PROTECTING THE
GROUND LEASE OR THE SEVERANCE SUBLEASES AND ITS VALUE AS SECURITY FOR THE
INDEBTEDNESS AND THE OBLIGATIONS).  AGENT SHALL HAVE THE OPTION, EXERCISABLE
UPON NOTICE FROM AGENT TO BORROWER (OR THE APPLICABLE MEMBER) AND AT BORROWER’S
(OR THE APPLICABLE MEMBER’S) EXPENSE, TO CONDUCT AND CONTROL ANY SUCH LITIGATION
WITH COUNSEL OF AGENT’S CHOICE.  AGENT MAY PROCEED IN ITS OWN NAME OR IN THE
NAME OF BORROWER (OR THE APPLICABLE MEMBER), AND BORROWER HEREBY ASSIGNS (AND
SHALL CAUSE THE MEMBERS TO ASSIGN) TO AGENT, AND HEREBY AGREES TO EXECUTE (OR
CAUSED TO BE EXECUTED) ANY AND ALL POWERS, AUTHORIZATIONS, CONSENTS OR OTHER
DOCUMENTS REASONABLY REQUIRED BY AGENT IN CONNECTION WITH ALL OF ITS (OR THEIR)
RIGHTS IN RESPECT OF, ANY CLAIM, SUIT, ACTION OR PROCEEDING RELATING TO THE
REJECTION OF THE GROUND LEASE OR THE SEVERANCE SUBLEASES BY GROUND LESSOR,
INCLUDING, WITHOUT LIMITATION, THE RIGHT TO FILE AND PROSECUTE, EITHER IN ITS
OWN NAME OR IN THE NAME OF BORROWER (OR THE MEMBERS), ANY PROOFS OF CLAIM,
COMPLAINTS, MOTIONS, APPLICATIONS, NOTICES AND OTHER DOCUMENTS, IN ANY SUCH
ACTION, PROCEEDING, MOTION OR NOTICE.  THE ASSIGNMENTS CONTAINED IN THE
IMMEDIATELY PRECEDING SENTENCE CONSTITUTE A PRESENT, IRREVOCABLE AND
UNCONDITIONAL ASSIGNMENT OF THE FOREGOING IN SUCH

 

115

--------------------------------------------------------------------------------


 


CLAIMS, SUITS, ACTIONS AND PROCEEDINGS, AND SHALL CONTINUE IN EFFECT UNTIL ALL
OF THE INDEBTEDNESS SHALL HAVE BEEN SATISFIED AND DISCHARGED IN FULL.


 


SECTION 7.56               DELIVERIES.


 


(A)           TO DELIVER TO GROUND LESSOR, IN ACCORDANCE WITH THE NOTICE
PROVISIONS OF THE GROUND LEASE, (I) ON THE DATE HEREOF, COPIES OF THE PROJECT
LOAN MORTGAGE AND PROJECT LOAN ASSIGNMENT OF LEASES, (II) COPIES OF ALL
AMENDMENTS THERETO WITHIN THE TIME PERIOD SET FORTH IN SECTION 31.1(A)(I) OF THE
GROUND LEASE, AND (III) RECORDED COPIES OF SAID MORTGAGE, ASSIGNMENT AND
AMENDMENTS; AND


 


(B)           TO DELIVER TO THE CITY OF NEW YORK (I) WITHIN TWO (2) BUSINESS
DAYS AFTER THE DATE HEREOF, COPIES OF THE PROJECT LOAN MORTGAGE AND PROJECT LOAN
ASSIGNMENT OF LEASES AND (II) COPIES OF ALL AMENDMENTS THERETO.


 


SECTION 7.57               PLEDGED ACCOUNTS.  (A)  (I) PRIOR TO THE EARLIER TO
OCCUR OF (A) EXECUTION OF THE FIRST LEASE COVERING ANY SPACE IN THE FC UNITS OR
ANY COMMON ELEMENTS LEASABLE SPACE AND (B) THE DATE OF THE INITIAL CONSTRUCTION
ADVANCE, (1) TO EXECUTE AND DELIVER (AND CAUSE FC MEMBER TO EXECUTE AND DELIVER)
EITHER (X) A PLEDGE AND SECURITY AGREEMENT BY AND AMONG BORROWER, FC MEMBER,
AGENT, FOR ITSELF AND ON BEHALF OF LENDERS, AND BORROWER’S BANK, SUBSTANTIALLY
IN THE FORM OF EXHIBIT S HERETO, SUBJECT TO ANY MODIFICATIONS REQUIRED BY
BORROWER’S BANK THAT ARE REASONABLY ACCEPTABLE TO AGENT OR (Y) (I) A PLEDGE AND
SECURITY AGREEMENT BY AND AMONG BORROWER, FC MEMBER AND AGENT, FOR ITSELF AND ON
BEHALF OF LENDERS SUBSTANTIALLY IN THE FORM OF EXHIBIT S AS TO MATTERS CONTAINED
THEREIN THAT GOVERN THE RELATIONSHIP BETWEEN AGENT, ON THE ONE HAND, AND
BORROWER AND FC MEMBER, ON THE OTHER HAND, AND THE RESPECTIVE RIGHTS OF EACH AND
(II) A CONTROL AGREEMENT BY AND AMONG BORROWER, FC MEMBER, AGENT, FOR ITSELF AND
ON BEHALF OF LENDERS, AND BORROWER’S BANK, IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO AGENT AND BORROWER’S BANK (THE DOCUMENT LISTED UNDER CLAUSE (X) OR
THE DOCUMENTS LISTED UNDER CLAUSE (Y) COLLECTIVELY, THE “SECURITY DEPOSIT
ACCOUNTS AGREEMENT”), AND  (2)  TO DELIVER AN OPINION REASONABLY ACCEPTABLE TO
AGENT COVERING DUE AUTHORIZATION, EXECUTION AND DELIVERY BY BORROWER AND FC
MEMBER, SECURITY INTEREST PERFECTION, ENFORCEABILITY AND OTHER CUSTOMARY MATTERS
WITH RESPECT TO THE SECURITY DEPOSIT ACCOUNTS AGREEMENT (BUT IN NO EVENT AS TO
MATTERS WITH RESPECT TO BORROWER’S BANK (OTHER THAN ENFORCEABILITY OF THE
SECURITY DEPOSIT ACCOUNTS AGREEMENT AGAINST BORROWER’S BANK)).

 


(B)           (I) PRIOR TO THE EARLIER TO OCCUR OF (A) THE RECEIPT OF THE FIRST
RENTS UNDER ANY LEASE COVERED BY SECTION 7.57(A) OR ANY OTHER AMOUNTS REQUIRED
UNDER THE LOAN DOCUMENTS TO BE DEPOSITED INTO ONE OF THE COLLECTION ACCOUNTS (AS
HEREINAFTER DEFINED) AND (B) THE DATE OF THE INITIAL CONSTRUCTION ADVANCE, (1)
TO EXECUTE AND DELIVER (AND CAUSE FC MEMBER TO EXECUTE AND DELIVER) EITHER (X) A
PLEDGE AND SECURITY AGREEMENT BY AND AMONG BORROWER, FC MEMBER, AGENT, FOR
ITSELF AND ON BEHALF OF LENDERS, AND BORROWER’S BANK SUBSTANTIALLY IN THE FORM
OF EXHIBIT T HERETO, SUBJECT TO ANY MODIFICATIONS REQUESTED BY BORROWER’S BANK
THAT ARE REASONABLY ACCEPTABLE TO AGENT OR (Y) (I) A PLEDGE AND SECURITY
AGREEMENT BY AND AMONG BORROWER, FC MEMBER AND AGENT, FOR ITSELF AND ON BEHALF
OF LENDERS SUBSTANTIALLY IN THE FORM OF EXHIBIT T AS TO MATTERS CONTAINED
THEREIN THAT GOVERN THE RELATIONSHIP BETWEEN AGENT, ON THE ONE HAND, AND

 

116

--------------------------------------------------------------------------------


 


BORROWER AND FC MEMBER, ON THE OTHER HAND, AND THE RESPECTIVE RIGHTS OF EACH AND
(II) A CONTROL AGREEMENT BY AND AMONG BORROWER, FC MEMBER, AGENT, FOR ITSELF AND
ON BEHALF OF LENDERS, AND BORROWER’S BANK, IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO AGENT AND BORROWER’S BANK (THE DOCUMENT LISTED UNDER CLAUSE (X) OR
THE DOCUMENTS LISTED UNDER CLAUSE (Y) COLLECTIVELY, THE “COLLECTION ACCOUNTS
AGREEMENT”)  AND (2) TO DELIVER AN OPINION REASONABLY ACCEPTABLE TO AGENT
COVERING DUE AUTHORIZATION, EXECUTION AND DELIVERY BY BORROWER AND FC MEMBER,
SECURITY INTEREST PERFECTION, ENFORCEABILITY AND OTHER CUSTOMARY MATTERS WITH
RESPECT TO THE COLLECTION ACCOUNTS AGREEMENT (BUT IN NO EVENT WITH RESPECT TO
MATTERS AS TO BORROWER’S BANK (OTHER THAN ENFORCEABILITY OF THE COLLECTION
ACCOUNTS AGREEMENT AGAINST BORROWER’S BANK)).


 

ARTICLE 8

 


THE AGENT


 


SECTION 8.01               ACTIONS.  IF AGENT SHALL HAVE REASONABLE CAUSE TO
BELIEVE THAT ANY ACTION OR PROCEEDING RELATED TO THE MORTGAGED PROPERTY COULD,
IF ADVERSELY DETERMINED, HAVE AN ADVERSE EFFECT UPON THE RIGHTS OR INTERESTS OF
AGENT AND/OR LENDERS UNDER THIS AGREEMENT OR ANY OF THE OTHER PROJECT LOAN
DOCUMENTS, AGENT SHALL HAVE THE RIGHT TO COMMENCE, APPEAR IN AND DEFEND SUCH
ACTION OR PROCEEDING, AND IN CONNECTION THEREWITH AGENT MAY INCUR COSTS AND
EXPENSES, EMPLOY COUNSEL, AND PAY ATTORNEYS’ FEES AND DISBURSEMENTS.  BORROWER
AGREES TO PAY TO AGENT ALL REASONABLE COSTS AND EXPENSES INCURRED BY AGENT IN
CONNECTION THEREWITH, INCLUDING WITHOUT LIMITATION REASONABLE ATTORNEYS’ FEES
AND DISBURSEMENTS, TOGETHER WITH INTEREST FROM THE DUE DATE THEREOF UNLESS THERE
HAS BEEN A NON-APPEALABLE JUDICIAL DETERMINATION THAT AGENT’S COMMENCEMENT,
APPEARANCE AND DEFENSE WAS NOT PROPER.  BORROWER’S OBLIGATION TO PAY SUCH COSTS
AND EXPENSES SHALL BE SECURED BY THE SECURITY DOCUMENTS.

 


SECTION 8.02               NON-LIABILITY OF AGENT AND LENDERS.  BORROWER
ACKNOWLEDGES AND AGREES THAT:

 


(A)           ANY INSPECTIONS OF THE CONSTRUCTION OF THE PROJECT MADE BY OR
THROUGH AGENT, LENDERS OR CONSTRUCTION CONSULTANT ARE FOR PURPOSES OF
ADMINISTRATION OF THE PROJECT LOAN AND FOR THE PROTECTION OF AGENT AND/OR
LENDERS ONLY AND NEITHER ANY BORROWER ENTITY, NOR ANY OTHER PERSON IS ENTITLED
TO RELY UPON THE SAME WITH RESPECT TO THE QUALITY, ADEQUACY OR SUITABILITY OF
MATERIALS OR WORKMANSHIP, CONFORMITY TO THE PLANS AND SPECIFICATIONS, STATE OF
COMPLETION OR OTHERWISE; EACH BORROWER ENTITY SHALL MAKE ITS OWN INSPECTIONS AND
JUDGMENTS OF SUCH CONSTRUCTION TO DETERMINE THAT THE QUALITY OF THE PROJECT AND
ALL OTHER REQUIREMENTS OF SUCH CONSTRUCTION ARE BEING PERFORMED IN A MANNER
SATISFACTORY TO SUCH BORROWER ENTITY AND AGENT AND IN CONFORMITY WITH THE PLANS
AND SPECIFICATIONS AND ALL OTHER REQUIREMENTS; AND BORROWER SHALL IMMEDIATELY
NOTIFY AGENT SHOULD THE SAME NOT BE IN CONFORMITY WITH ANY PLANS AND
SPECIFICATIONS AND ALL OTHER REQUIREMENTS;


 


(B)           BY ACCEPTING OR APPROVING ANYTHING REQUIRED TO BE OBSERVED,
PERFORMED, FULFILLED OR GIVEN TO AGENT OR LENDERS PURSUANT TO THE PROJECT LOAN
DOCUMENTS, INCLUDING ANY CERTIFICATE, STATEMENT OF PROFIT AND LOSS OR OTHER
FINANCIAL

 

117

--------------------------------------------------------------------------------


 


STATEMENT, SURVEY, APPRAISAL, LEASE, CONTRACT OR INSURANCE POLICY, NEITHER AGENT
NOR LENDERS SHALL BE DEEMED TO HAVE WARRANTED OR REPRESENTED THE SUFFICIENCY,
LEGALITY, EFFECTIVENESS OR LEGAL EFFECT OF THE SAME, OR OF ANY TERM, PROVISION
OR CONDITION THEREOF, AND SUCH ACCEPTANCE OR APPROVAL THEREOF SHALL NOT
CONSTITUTE A WARRANTY OR REPRESENTATION TO ANYONE WITH RESPECT THERETO BY AGENT
OR LENDERS;


 


(C)           NEITHER AGENT NOR LENDERS UNDERTAKE NOR ASSUME ANY RESPONSIBILITY
OR DUTY TO ANY BORROWER ENTITY TO SELECT, REVIEW, INSPECT, SUPERVISE, PASS
JUDGMENT UPON OR INFORM ANY BORROWER ENTITY OF ANY MATTER IN CONNECTION WITH THE
MORTGAGED PROPERTY OR THE PROJECT, INCLUDING WITHOUT LIMITATION MATTERS RELATING
TO THE QUALITY, ADEQUACY OR SUITABILITY OF (I) THE PLANS AND SPECIFICATIONS,
(II) THE ARCHITECTS, CONTRACTORS, SUBCONTRACTORS AND MATERIALMEN EMPLOYED OR
UTILIZED IN CONNECTION WITH THE CONSTRUCTION OF THE PROJECT, OR THE WORKMANSHIP
OF OR THE MATERIALS USED BY ANY OF THEM, OR (III) THE PROGRESS OR COURSE OF
CONSTRUCTION AND ITS CONFORMITY OR NONCONFORMITY WITH THE PLANS OR
SPECIFICATIONS;


 


(D)           NEITHER AGENT NOR ANY LENDER OWES ANY DUTY OF CARE TO PROTECT ANY
BORROWER ENTITY AGAINST NEGLIGENT, FAULTY, INADEQUATE OR DEFECTIVE BUILDING OR
CONSTRUCTIONS; AND


 


(E)           NEITHER AGENT NOR ANY LENDER SHALL BE DIRECTLY OR INDIRECTLY
LIABLE OR RESPONSIBLE FOR ANY LOSS, CLAIM, CAUSE OF ACTION, LIABILITY,
INDEBTEDNESS, DAMAGE OR INJURY OF ANY KIND OR CHARACTER TO ANY PERSON OR
PROPERTY ARISING FROM ANY CONSTRUCTION ON, OR OCCUPANCY OR USE OF, ANY OF THE
MORTGAGED PROPERTY OR THE PROJECT, INCLUDING WITHOUT LIMITATION ANY LOSS, CLAIM,
CAUSE OF ACTION, LIABILITY, INDEBTEDNESS, DAMAGE OR INJURY CAUSED BY, OR ARISING
FROM:  (I) ANY DEFECT IN ANY BUILDING, STRUCTURE, GRADING, FILL, LANDSCAPING OR
OTHER IMPROVEMENTS THEREON OR IN ANY ON-SITE OR OFF-SITE IMPROVEMENT OR OTHER
FACILITY THEREIN OR THEREON; (II) ANY ACT OR OMISSION OF ANY BORROWER ENTITY,
THE PARTIES COMPRISING ANY SUCH ENTITY OR ANY SUCH ENTITIES’ AGENTS, EMPLOYEES,
INDEPENDENT CONTRACTORS, LICENSEES OR INVITEES (INCLUDING, WITHOUT LIMITATION,
THE GENERAL CONTRACTOR); (III) ANY ACCIDENT IN OR ON THE PREMISES OR ANY FIRE,
FLOOD OR OTHER CASUALTY OR HAZARD THEREON; (IV) THE FAILURE OF ANY BORROWER
ENTITY OR ANY OF SUCH ENTITY’S LICENSEES, EMPLOYEES, INVITEES, AGENTS,
INDEPENDENT CONTRACTORS OR OTHER REPRESENTATIVES TO MAINTAIN THE MORTGAGED
PROPERTY IN A SAFE CONDITION; AND (V) ANY NUISANCE MADE OR SUFFERED ON ANY PART
OF THE MORTGAGED PROPERTY.  NOTWITHSTANDING THE FOREGOING, BORROWER SHALL NOT BE
LIABLE FOR ANY LOSS, CLAIM, CAUSE OF ACTION, LIABILITY, INDEBTEDNESS, DAMAGE OR
INJURY WHICH (X) IS DIRECTLY ATTRIBUTABLE TO ANY GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF, OR VIOLATION OF LAW BY, AGENT, ANY LENDER OR ANY EMPLOYEE OR
AGENT OF SUCH AGENT OR LENDER OR (Y) IS ATTRIBUTABLE TO THE PERIOD OF TIME
DURING WHICH AGENT OR ANY LENDER IS A “MORTGAGEE IN POSSESSION” OR AFTER THE
MORTGAGED PROPERTY HAS BEEN FORECLOSED UPON OR HAS BEEN TRANSFERRED BY
DEED-IN-LIEU THEREOF TO ANY THIRD PARTY PURCHASER.


 


SECTION 8.03               AUTHORIZATION AND ACTION.

 

(a)           By its acceptance of an interest in the Project Loan, each Lender:
(i) agrees to the terms and conditions of this Agreement and all other Project
Loan Documents; (ii) authorizes and directs Agent to act on its behalf in all
respects

 

118

--------------------------------------------------------------------------------


 

under the Project Loan in connection with the Project Loan Documents and the
making of the Project Loan and to exercise all powers under the Project Loan
Documents and all powers reasonably incidental thereto, except with respect to
matters, items and decisions as to which a Major Decision or Super-Major
Decision is required (matters which are not Major Decisions or Super-Major
Decisions being hereinafter referred to as “Agent Decisions”) and (iii) agrees
to be bound by any acts of Agent in accordance with the foregoing.  Without
limiting the generality of the foregoing and, notwithstanding any provision
hereof to the contrary, any and all actions relating to the construction and
development of the Project, including, without limitation, approval of changes
to the Budgets, Disbursement Schedule, Construction Schedule, the Plans and
Specifications, contracts and subcontracts and Payment and Performance Bonds;
all decisions with respect to releases of Units under Section 7.46; at any time
there is no outstanding Noticed Default or Event of Default, all decisions with
respect to the making of Advances; and all power to determine, declare, and send
notices of Defaults and Events of Default and to approve Leases (except to the
extent approval of a Lease is a Major Decision) and Material Contracts, shall be
Agent Decisions exclusively and shall not constitute a Major Decision or
Super-Major Decision requiring the approval of any other Lender.  Any provision
of this Agreement which grants to Agent the right to make a decision at its sole
discretion or in its reasonable judgment or at its option or any other similar
provision is intended, unless the context shall clearly require otherwise, to
apply only to relations between Borrower, the other Borrower Entities and Agent
and the respective rights and obligations of Borrower, the other Borrower
Entities and Agent hereunder and shall not apply to the relations between Agent
and the Lenders or the respective rights and obligations of Agent and the
Lenders hereunder.

 


(B)           AS TO ANY MAJOR DECISION OR SUPER-MAJOR DECISION, AGENT SHALL NOT
BE REQUIRED TO EXERCISE ANY DISCRETION OR TAKE ANY ACTION, BUT SHALL BE REQUIRED
TO ACT OR TO REFRAIN FROM ACTING (AND SHALL BE FULLY PROTECTED IN SO ACTING OR
REFRAINING FROM ACTING) UPON THE INSTRUCTIONS OF THE MAJORITY LENDERS (IN THE
CASE OF ANY MAJOR DECISION) OR THE SUPER-MAJORITY LENDERS (IN THE CASE OF
SUPER-MAJOR DECISION), PROVIDED, HOWEVER, THAT AGENT SHALL NOT BE REQUIRED TO
TAKE ANY ACTION WHICH EXPOSES AGENT TO PERSONAL LIABILITY OR WHICH IS CONTRARY
TO THIS AGREEMENT OR APPLICABLE LAW.


 


(C)           ALL LOSSES, EXPENSES, LIABILITIES AND OBLIGATIONS INCURRED BY
AGENT IN CONNECTION WITH THE PROJECT LOAN, THE ENFORCEMENT THEREOF OR THE
REALIZATION OF THE SECURITY THEREFOR AND NOT PAID FOR BY A BORROWER ENTITY SHALL
BE BORNE BY THE LENDERS IN ACCORDANCE WITH THEIR RATABLE INTEREST IN THE PROJECT
LOAN, AND LENDERS WILL, UPON REQUEST, REIMBURSE AGENT FOR THEIR RATABLE SHARES
OF ANY EXPENSES INCURRED BY AGENT IN CONNECTION THEREWITH, INCLUDING ANY
ADVANCES MADE TO PAY PROPERTY TAXES OR INSURANCE OR OTHERWISE TO PRESERVE THE
LIEN OF THE PROJECT LOAN MORTGAGE OR TO PRESERVE AND PROTECT THE MORTGAGED
PROPERTY, OR MADE TO EFFECT THE COMPLETION OF THE PROJECT TO BE CONSTRUCTED
PURSUANT TO THIS AGREEMENT AND/OR THE ACHIEVEMENT OF FINAL COMPLETION OF THE
PROJECT, ANY OTHER EXPENSE INCURRED IN CONNECTION WITH THE ENFORCEMENT OF THE
SECURITY DOCUMENTS, AND ANY EXPENSES INCURRED BY AGENT IN CONNECTION WITH THE
CONSUMMATION OF THE PROJECT LOAN NOT PAID OR PROVIDED BY BORROWER.

 

119

--------------------------------------------------------------------------------


 


(D)           PROMPTLY AFTER AGENT ACQUIRES ACTUAL KNOWLEDGE THEREOF, AGENT WILL
GIVE NOTICE TO EACH LENDER OF ANY LIEN ON THE MORTGAGED PROPERTY OR MATERIAL
DEFAULT UNDER THIS AGREEMENT OR ANY OF THE OTHER PROJECT LOAN DOCUMENTS WHICH IN
AGENT’S JUDGMENT MATERIALLY ADVERSELY AFFECTS ANY LENDER’S INTEREST IN THE
PROJECT LOAN.  AGENT SHALL PROMPTLY ADVISE LENDERS FROM TIME TO TIME OF ANY
MATERIAL REMEDIAL ACTION WHICH AGENT SHALL HAVE TAKEN.


 


(E)           IN NO EVENT SHALL ANY OR ALL LENDERS HAVE THE RIGHT TO REMOVE
AGENT WITHOUT CAUSE AND IN NO EVENT SHALL AGENT RESIGN AS AGENT.


 


(F)            THE PROVISIONS OF THIS SECTION 8.03 ARE FOR THE SOLE BENEFIT OF
AGENT AND LENDERS AND THEREFORE MAY BE MODIFIED, AMENDED OR DELETED AS AGENT AND
LENDERS SHALL MUTUALLY AGREE WITHOUT THE CONSENT OF ANY BORROWER ENTITY.


 


SECTION 8.04               AGENT’S RELIANCE, ETC.  (A)  AGENT SHALL ADMINISTER
THIS AGREEMENT AND THE OTHER PROJECT LOAN DOCUMENTS AND SERVICE THE PROJECT LOAN
IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT AND WITH THE SAME
DEGREE OF CARE AS AGENT WOULD USE IN SERVICING A LOAN OF SIMILAR SIZE AND TYPE
HELD FOR ITS OWN ACCOUNT, PROVIDED, HOWEVER, THAT NONE OF ITS DIRECTORS,
OFFICERS, AGENTS OR EMPLOYEES SHALL BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO
BE TAKEN BY IT OR THEM UNDER OR IN CONNECTION WITH THE PROJECT LOAN DOCUMENTS,
EXCEPT FOR ITS OR THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  WITHOUT
LIMITATION OF THE GENERALITY OF THE FOREGOING, AGENT:  (I) MAY CONSULT WITH
LEGAL COUNSEL, INDEPENDENT PUBLIC ACCOUNTANTS AND OTHER EXPERTS SELECTED AND
SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN IN GOOD FAITH BY
IT IN ACCORDANCE WITH THE ADVICE OF SUCH COUNSEL, ACCOUNTANTS OR EXPERTS; (II)
MAKES NO WARRANTY OR REPRESENTATION TO ANY LENDER AND SHALL NOT BE RESPONSIBLE
TO ANY LENDER FOR ANY STATEMENTS, WARRANTIES OR REPRESENTATIONS (WHETHER WRITTEN
OR ORAL) MADE IN OR IN CONNECTION WITH THE PROJECT LOAN DOCUMENTS; (III) SHALL
NOT HAVE ANY DUTY TO ASCERTAIN OR TO INQUIRE AS TO THE PERFORMANCE OR OBSERVANCE
OF ANY OF THE TERMS, COVENANTS OR CONDITIONS OF THIS AGREEMENT OR ANY OTHER
PROJECT LOAN DOCUMENT ON THE PART OF ANY BORROWER ENTITY TO INSPECT THE
MORTGAGED PROPERTY (EXCEPT THAT PRIOR TO SUBSTANTIAL COMPLETION, AGENT SHALL (OR
SHALL DIRECT CONSTRUCTION CONSULTANT TO) PERIODICALLY INSPECT THE MORTGAGED
PROPERTY AS NECESSARY TO COMPLY WITH THE STANDARD OF CARE DESCRIBED IN THE FIRST
SENTENCE OF THIS SECTION 8.04) OR THE BOOKS AND RECORDS OF ANY BORROWER ENTITY;
(IV) SHALL NOT BE RESPONSIBLE TO ANY LENDER FOR THE DUE EXECUTION, LEGALITY,
VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF ANY PROJECT LOAN
DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO; AND (V)
SHALL INCUR NO LIABILITY UNDER OR IN RESPECT OF THIS AGREEMENT OR ANY OTHER
PROJECT LOAN DOCUMENT BY ACTING UPON ANY NOTICE, CONSENT, CERTIFICATE OR OTHER
INSTRUMENT OR WRITING (WHICH MAY BE BY TELECOPIER, TELEGRAM, CABLE OR TELEX)
BELIEVED BY IT TO BE GENUINE AND SIGNED OR SENT BY THE PROPER PARTY OR PARTIES.

 


(B)           THE PROVISIONS OF THIS SECTION 8.04 ARE FOR THE SOLE BENEFIT OF
AGENT AND LENDERS AND THEREFORE MAY BE MODIFIED, AMENDED OR DELETED AS AGENT AND
LENDERS SHALL MUTUALLY AGREE WITHOUT THE CONSENT OF ANY BORROWER ENTITY.

 

120

--------------------------------------------------------------------------------


 


SECTION 8.05               PAYMENTS TO LENDERS.  AGENT SHALL REMIT TO LENDERS
THEIR RATABLE SHARES OF ANY PAYMENT RECEIVED FROM BORROWER OR FROM ANOTHER
SOURCE ON ACCOUNT OF SUMS PAYABLE BY BORROWER.  THE PROVISIONS OF THIS SECTION
ARE FOR THE SOLE BENEFIT OF AGENT AND LENDERS AND THEREFORE MAY BE MODIFIED,
AMENDED OR DELETED AS AGENT AND LENDERS SHALL MUTUALLY AGREE WITHOUT THE CONSENT
OF ANY BORROWER ENTITY.

 


SECTION 8.06               CONSTRUCTION CONSULTANT.  (A)  BORROWER ACKNOWLEDGES
THAT (I) THE CONSTRUCTION CONSULTANT HAS BEEN RETAINED BY AGENT TO ACT AS A
CONSULTANT AND ONLY AS A CONSULTANT TO AGENT IN CONNECTION WITH THE CONSTRUCTION
OF THE PROJECT AND HAS NO DUTY TO ANY BORROWER ENTITY, (II) THE CONSTRUCTION
CONSULTANT SHALL IN NO EVENT HAVE ANY POWER OR AUTHORITY TO GIVE ANY APPROVAL OR
CONSENT OR TO DO ANY OTHER ACT OR THING WHICH IS BINDING UPON AGENT AND/OR
LENDERS, (III) AGENT RESERVES THE RIGHT TO MAKE ANY AND ALL DECISIONS REQUIRED
TO BE MADE BY AGENT UNDER THE PROJECT LOAN DOCUMENTS AND TO GIVE OR REFRAIN FROM
GIVING ANY AND ALL CONSENTS OR APPROVALS REQUIRED TO BE GIVEN BY AGENT UNDER THE
PROJECT LOAN DOCUMENTS AND TO ACCEPT OR NOT ACCEPT ANY MATTER OR THING REQUIRED
TO BE ACCEPTED BY AGENT UNDER THE PROJECT LOAN DOCUMENTS, AND WITHOUT BEING
BOUND OR LIMITED IN ANY MANNER OR UNDER ANY CIRCUMSTANCE WHATSOEVER BY ANY
OPINION EXPRESSED OR NOT EXPRESSED, OR ADVICE GIVEN OR NOT GIVEN, OR
INFORMATION, CERTIFICATE OR REPORT PROVIDED OR NOT PROVIDED, BY THE CONSTRUCTION
CONSULTANT WITH RESPECT THERETO, AND (IV) AGENT RESERVES THE RIGHT IN ITS SOLE
AND ABSOLUTE DISCRETION TO DISREGARD OR DISAGREE, IN WHOLE OR IN PART, WITH ANY
OPINION EXPRESSED, ADVICE GIVEN OR INFORMATION, CERTIFICATE OR REPORT FURNISHED
OR PROVIDED BY THE CONSTRUCTION CONSULTANT TO AGENT OR ANY OTHER PERSON.

 


(B)           NEITHER AGENT NOR THE CONSTRUCTION CONSULTANT SHALL HAVE ANY
LIABILITY TO ANY BORROWER ENTITY ON ACCOUNT OF (I) THE SERVICES PERFORMED BY THE
CONSTRUCTION CONSULTANT, (II) ANY NEGLECT OR FAILURE ON THE PART OF THE
CONSTRUCTION CONSULTANT TO PROPERLY PERFORM ITS SERVICES OR (III) ANY APPROVAL
BY THE CONSTRUCTION CONSULTANT OF CONSTRUCTION OF THE PROJECT.  NEITHER AGENT
NOR THE CONSTRUCTION CONSULTANT ASSUMES ANY OBLIGATION TO ANY BORROWER ENTITY OR
ANY OTHER PERSON CONCERNING THE QUALITY OF CONSTRUCTION OF THE PROJECT OR THE
ABSENCE THEREFROM OF DEFECTS.


 


SECTION 8.07               ACTIONS OF AGENT BINDING UPON LENDERS.  ANY BORROWER
ENTITY SHALL BE ENTITLED TO RELY UPON ANY NOTICE FROM OR ACTION TAKEN BY AGENT,
AND NO BORROWER ENTITY SHALL BE UNDER ANY DUTY TO INQUIRE AS TO WHETHER SUCH
NOTICE OR ACTION HAS BEEN DULY AUTHORIZED BY THE LENDERS.  EACH BORROWER ENTITY
SHALL ONLY BE REQUIRED TO DEAL WITH AGENT.

 


SECTION 8.08               INITIAL AGENT.

 


(A)           INITIAL AGENT IS ACTING AS INITIAL AGENT UNDER THIS AGREEMENT, THE
PROJECT LOAN MORTGAGE AND THE PROJECT LOAN ASSIGNMENT OF LEASES SOLELY FOR THE
PURPOSE OF MAKING AVAILABLE TO BORROWER AN EXEMPTION FROM MORTGAGE RECORDING TAX
SO THAT THE PROJECT MAY BE FINANCIALLY FEASIBLE FOR BORROWER.  IN ORDER TO
ACCOMPLISH THE FOREGOING, INITIAL AGENT HEREBY AGREES TO SUBMIT THE PROJECT LOAN
MORTGAGE AND THE PROJECT LOAN ASSIGNMENT OF LEASES TO THE OFFICE OF THE CITY
REGISTER OF NEW YORK COUNTY FOR RECORDATION.  UPON SUCH SUBMISSION FOR RECORDING
OF THE PROJECT LOAN

 

121

--------------------------------------------------------------------------------


 


MORTGAGE AND THE PROJECT LOAN ASSIGNMENT OF LEASES, EFFECTIVE IMMEDIATELY,
AUTOMATICALLY AND WITHOUT ANY FURTHER ACTION WHATSOEVER, INITIAL AGENT SHALL BE
DEEMED TO HAVE (I) RESIGNED AS THE INITIAL AGENT (AND THE PARTIES HERETO CONSENT
TO AND ACCEPT SUCH RESIGNATION), AND (II) ASSIGNED UNTO AGENT ALL OF INITIAL
AGENT’S RIGHT, TITLE AND INTEREST AS INITIAL AGENT UNDER THIS AGREEMENT, THE
PROJECT LOAN MORTGAGE AND THE PROJECT LOAN ASSIGNMENT OF LEASES (AND AGENT SHALL
BE DEEMED TO HAVE CONSENTED TO AND ACCEPTED SUCH ASSIGNMENTS).  THE FOREGOING
ASSIGNMENTS ARE MADE WITHOUT RECOURSE, REPRESENTATION OR WARRANTY BY INITIAL
AGENT, IN ANY CASE OR EVENT OR FOR ANY PURPOSE WHATSOEVER.  IN CONFIRMATION OF
(AND SIMULTANEOUSLY WITH) THE FOREGOING ASSIGNMENTS, INITIAL AGENT AND AGENT
SHALL EXECUTE AN ASSIGNMENT AND ASSUMPTION AGREEMENT EVIDENCING SUCH ASSIGNMENT
WHICH SHALL BE SUBMITTED FOR RECORDING IN THE OFFICE OF THE CITY REGISTER OF NEW
YORK COUNTY IMMEDIATELY AFTER THE SUBMISSION OF THE PROJECT LOAN MORTGAGE AND
THE PROJECT LOAN ASSIGNMENT OF LEASES.


 


(B)           EXCEPT AS SET FORTH IN SECTION 8.08(A), INITIAL AGENT HAS NO
BENEFICIAL INTEREST IN OR DISCRETIONARY AUTHORITY, AND HAS NO OBLIGATIONS,
RESPONSIBILITIES OR LIABILITIES, AS INITIAL AGENT UNDER THIS AGREEMENT, THE
PROJECT LOAN MORTGAGE, THE PROJECT LOAN ASSIGNMENT OF LEASES AND SUCH PROJECT
LOAN NOTES.  INITIAL AGENT HAS NO BENEFICIAL INTEREST IN OR DISCRETIONARY
AUTHORITY, AND HAS NO OBLIGATIONS, RESPONSIBILITIES OR LIABILITIES, UNDER ANY
OTHER PROJECT LOAN DOCUMENT.


 


(C)           BORROWER ACKNOWLEDGES THAT INITIAL AGENT IS ENTERING INTO THIS
AGREEMENT SOLELY AS AN ACCOMMODATION TO BORROWER AND THAT INITIAL AGENT SHALL
HAVE ABSOLUTELY NO OBLIGATIONS, RESPONSIBILITIES OR LIABILITIES UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT EXCEPT TO THE EXTENT SET FORTH IN SECTION
8.08(A).  THE PARTIES HERETO ACKNOWLEDGE THAT THE INITIAL AGENT IS EXECUTING
THIS AGREEMENT SOLELY TO BIND ITSELF WITH RESPECT TO THIS SECTION 8.08 AND THAT
INITIAL AGENT’S EXECUTION DOES NOT AMOUNT TO OR EVIDENCE INITIAL AGENT’S
AGREEMENT WITH OR ENDORSEMENT OF ANY OTHER PROVISIONS OF THIS AGREEMENT.


 


(D)           INITIAL AGENT SHALL NOT BE ENTITLED TO ANY COMPENSATION WHATSOEVER
FOR ACTING AS INITIAL AGENT UNDER THIS AGREEMENT, THE PROJECT LOAN MORTGAGE, THE
PROJECT LOAN ASSIGNMENT OF LEASES AND SUCH PROJECT LOAN NOTES.


 

ARTICLE 9

 

EVENTS OF DEFAULT


 


SECTION 9.01               EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY ONE OR MORE
OF THE FOLLOWING CONDITIONS OR EVENTS SHALL CONSTITUTE AN “EVENT OF DEFAULT”
UNDER THIS AGREEMENT:

 


(A)           (I)            FAILURE BY BORROWER TO PAY (W) (SUBJECT TO AGENT’S
OBLIGATIONS UNDER SECTION 5.03(B) HEREOF) ANY INSTALLMENT OF INTEREST UNDER THE
PROJECT LOAN NOTES WITHIN FIVE (5) DAYS OF WHEN THE SAME SHALL BECOME DUE AND
PAYABLE, (X) THE INDEBTEDNESS ON THE MATURITY DATE, (Y) PROPERTY TAXES (UNLESS
THE SAME ARE BEING CONTESTED IN COMPLIANCE WITH SECTION 7.05 HEREOF) WITHIN FIVE
(5) BUSINESS DAYS AFTER

 

122

--------------------------------------------------------------------------------


 


NOTICE OF FAILURE TO PAY THE SAME WHEN DUE AND PAYABLE IS GIVEN BY AGENT OR (Z)
ANY AMOUNT REQUIRED TO BE PAID IN CONNECTION WITH ANY PREPAYMENT UNDER SECTION
3.12 OR 7.46 HEREOF WITHIN FIVE (5) BUSINESS DAYS AFTER NOTICE OF FAILURE TO PAY
THE SAME IS GIVEN BY AGENT; (II) FAILURE BY ANY BORROWER ENTITY TO PAY ANY OTHER
SUMS (INCLUDING ANY PORTION OF A COMPLETION DEPOSIT) TO BE PAID BY IT HEREUNDER
OR UNDER ANY OTHER PROJECT LOAN DOCUMENT AFTER WRITTEN DEMAND FOR PAYMENT HAS
BEEN GIVEN AND SUCH SUM HAS NOT BEEN PAID WITHIN THE TIME PERIOD PROVIDED FOR IN
THE APPLICABLE PROJECT LOAN DOCUMENT (OR, IF THERE IS NO SUCH TIME PERIOD, THE
TIME PERIOD PROVIDED FOR IN SUCH DEMAND, WHICH TIME PERIOD SHALL NOT BE LESS
THAN TEN (10) BUSINESS DAYS); OR (III) FAILURE BY BORROWER OR ANY MEMBER TO
DEPOSIT WITHIN TWO (2) BUSINESS DAYS AFTER NOTICE ANY AMOUNT REQUIRED TO BE
DEPOSITED UNDER THE COLLECTION ACCOUNTS AGREEMENT OR SECURITY DEPOSIT ACCOUNTS
AGREEMENT.


 


(B)           FAILURE BY ANY BORROWER ENTITY TO DULY KEEP, PERFORM AND OBSERVE
(I) THE COVENANTS CONTAINED IN SECTIONS 7.33, 7.52, 7.56 OR 7.57 HEREOF WITHIN
FIVE (5) BUSINESS DAYS FROM THE DATE UPON WHICH AGENT GIVES NOTICE OF SUCH
FAILURE OR (II) ANY COVENANT APPLICABLE TO IT UNDER ANY PROJECT LOAN DOCUMENT TO
WHICH IT IS A PARTY (OTHER THAN THOSE COVENANTS REFERRED TO IN THE OTHER CLAUSES
(INCLUDING SUBCLAUSE (I) OF THIS CLAUSE (B)) OF THIS SECTION 9.01), WITHIN
THIRTY (30) DAYS FROM THE DATE UPON WHICH AGENT GIVES NOTICE OF SUCH FAILURE;
PROVIDED THAT, IN THE CASE OF CLAUSE (II) OF THIS SECTION 9.01(B) ONLY, IN THE
EVENT SUCH FAILURE IS CURABLE BUT IS NOT SUSCEPTIBLE OF CURE WITHIN SUCH THIRTY
(30) DAY PERIOD IT SHALL NOT BE A DEFAULT HEREUNDER IN THE EVENT SUCH BORROWER
ENTITY COMMENCES CURE WITHIN SUCH THIRTY (30) DAY PERIOD AND DILIGENTLY
PROSECUTES SUCH CURE TO COMPLETION WITHIN ONE HUNDRED AND TWENTY (120) DAYS OF
THE EXPIRATION OF SUCH THIRTY (30) DAY PERIOD.  ALL DETERMINATIONS OF WHETHER
ANY FAILURE IS CURABLE OR IS SUSCEPTIBLE TO CURE WITHIN THIRTY (30) DAYS SHALL
BE MADE BY AGENT;


 


(C)           A BREACH OF OR FAILURE (I) BY BORROWER TO DULY KEEP, PERFORM AND
OBSERVE THE COVENANTS AND OBLIGATIONS CONTAINED IN SECTION 7.35(A)(I), SECTION
7.35(A)(II), SECTION 7.35(A)(VII), SECTION 7.35(A)(VIII) OR IN SECTION
7.30(A)(III) OR (II) BY ANY BORROWER ENTITY TO DULY KEEP, PERFORM AND OBSERVE
ANY PROVISION OF SECTION 7.32, PROVIDED THAT, WITH RESPECT TO ANY SUCH BREACH OR
FAILURE OF SAID SECTION 7.32 WHICH (1) IN THE OPINION OF AGENT, IS
UNINTENTIONAL, (2) DOES NOT AFFECT IN ANY MATERIAL RESPECT THE VALUE OF THE
MORTGAGED PROPERTY OR THE SECURITY INTENDED TO BE GRANTED TO AGENT, OR (3) IS
NOT A BREACH OR FAILURE RELATING TO THE TRANSFER OF THE LAND OR IMPROVEMENTS OR
THE VOLUNTARY PLACEMENT OF A LIEN ON THE PROPERTY, SUCH BREACH OR FAILURE SHALL
NOT CONSTITUTE AN EVENT OF DEFAULT UNLESS AND UNTIL IT CONTINUES UNCURED FOR
FIVE (5) BUSINESS DAYS AFTER NOTICE FROM AGENT OF SUCH BREACH OR FAILURE;


 


(D)           (I)  IF BORROWER OR ANY OTHER PARTY THERETO (OTHER THAN AGENT, ANY
LENDER, GROUND LESSOR, ESDC, THE NEW YORK CITY TRANSIT AUTHORITY OR THE CITY OF
NEW YORK) SHALL BE IN DEFAULT BEYOND ANY APPLICABLE NOTICE AND CURE PERIOD UNDER
ANY OF THE CONDOMINIUM DOCUMENTS (OTHER THAN A DEFAULT BY NYTC MEMBER AFTER ITS
UNIT HAS BEEN RELEASED PURSUANT TO SECTION 7.46 HEREOF), OR UNDER ANY OF THE
PUBLIC PROJECT AGREEMENTS, OR (II) IF THE EQUITY CONTRIBUTION DOCUMENTS, THE
GROUND LEASE, THE SEVERANCE SUBLEASES OR THE LAND ACQUISITION AGREEMENT SHALL
CEASE TO BE IN FULL FORCE OR

 

123

--------------------------------------------------------------------------------


 


EFFECT OR SHALL NOT BE ENFORCEABLE AGAINST ANY PARTY THERETO, OTHER THAN AGENT
(TO THE EXTENT AGENT IS A PARTY THERETO);


 


(E)           IF ANY MATERIAL INACCURACY SHALL EXIST IN ANY OF THE FINANCIAL
STATEMENTS AND SUPPORTING MATERIALS THERETO (OTHER THAN PROJECTIONS) DELIVERED
TO AGENT IN CONNECTION WITH THE MAKING OF THE PROJECT LOAN OR DELIVERED UNDER
THIS AGREEMENT OR ANY OTHER PROJECT LOAN DOCUMENT OR ANY CERTIFICATE FURNISHED
BY OR ON BEHALF OF ANY BORROWER ENTITY TO AGENT PURSUANT TO THE PROVISIONS OF
ANY PROJECT LOAN DOCUMENT PROVIDED THAT IN THE CASE OF THE GUARANTORS, SUCH
FINANCIAL STATEMENTS, SUPPORTING MATERIALS OR CERTIFICATES SHALL BE LIMITED TO
THOSE DELIVERED AT OR PRIOR TO THE CLOSING DATE;


 


(F)            IF (X) AT ANY TIME ANY REPRESENTATION OR WARRANTY (OTHER THAN ANY
REPRESENTATION OR WARRANTY RE-MADE PURSUANT TO SECTION 4.02(C) HEREOF) MADE BY
ANY BORROWER ENTITY IN ANY OF THE PROJECT LOAN DOCUMENTS OR IN ANY CERTIFICATE
FURNISHED BY OR ON BEHALF OF ANY BORROWER ENTITY OR ANY OFFICER THEREOF, SHALL
BE UNTRUE OR INCORRECT IN ANY MATERIAL RESPECT WHEN MADE, OR (Y) AT ANY TIME ANY
REPRESENTATION OR WARRANTY RE-MADE BY BORROWER OR ANY MEMBER UNDER SECTION
4.02(C) HEREOF SHALL BE UNTRUE OR INCORRECT IN ANY MATERIAL RESPECT AND SUCH
UNTRUTH OR INCORRECTNESS HAS, OR IS REASONABLY LIKELY TO HAVE, A MATERIAL
ADVERSE EFFECT;


 


(G)           (I)            IF (A) A PETITION IS FILED AGAINST BORROWER OR ANY
MEMBER, SEEKING A REORGANIZATION, ARRANGEMENT, COMPOSITION, READJUSTMENT,
LIQUIDATION, DISSOLUTION OR SIMILAR RELIEF UNDER ANY LAW RELATING TO BANKRUPTCY
OR INSOLVENCY, INCLUDING, WITHOUT LIMITATION, THE BANKRUPTCY CODE (EACH, A
“BANKRUPTCY LAW”) OR ANY PERSON OTHER THAN BORROWER OR ANY MEMBER SHALL APPLY
FOR THE APPOINTMENT OF ANY TRUSTEE, RECEIVER, MASTER, LIQUIDATOR, ASSIGNEE,
SEQUESTRATOR (OR OTHER SIMILAR OFFICIAL) (ANY OF THE FOREGOING, A “BANKRUPTCY
ASSIGNEE”) OF BORROWER OR SUCH MEMBER OR OF ALL OR ANY PART OF THE MORTGAGED
PROPERTY OR OF ALL OF ANY PART OF THE RENTS (EITHER, AN “INVOLUNTARY
BANKRUPTCY”) AND (B) SUCH APPLICATION OR APPOINTMENT IS (Y) NOT OPPOSED OR (Z)
IS OPPOSED, BUT NOT DISCHARGED, STAYED OR DISMISSED PRIOR TO THE EARLIER OF (1)
NINETY (90) DAYS AFTER THE FILING THEREOF AND (2) THE ENTRY OF AN ORDER FOR
RELIEF IN ANY SUCH CASE OR PROCEEDING;


 

(II)           IF (A) A PETITION IS FILED BY BORROWER OR ANY MEMBER SEEKING A
REORGANIZATION, ARRANGEMENT, COMPOSITION, READJUSTMENT, LIQUIDATION, DISSOLUTION
OR SIMILAR RELIEF UNDER ANY BANKRUPTCY LAW, (B) BORROWER OR ANY MEMBER SHALL
APPLY FOR THE APPOINTMENT OF ANY BANKRUPTCY ASSIGNEE OF ITSELF OR OF ALL OR ANY
PART OF THE MORTGAGED PROPERTY OR OF ALL OR ANY PART OF THE RENTS, REVENUES,
ISSUES, EARNINGS, PROFITS OR INCOME THEREOF, (C) BORROWER OR ANY MEMBER
ACQUIESCES OR COLLUDES IN ANY INVOLUNTARY BANKRUPTCY, (D) BORROWER OR ANY MEMBER
MAKES ANY ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR (E) BORROWER OR ANY MEMBER
IS OR BECOMES INSOLVENT (EACH OF THE FOREGOING, A “VOLUNTARY BANKRUPTCY”);

 


(H)           IF ANY DRAW REQUEST IS FRAUDULENTLY SUBMITTED BY BORROWER IN
CONNECTION WITH ANY ADVANCE FOR SERVICES PERFORMED OR FOR MATERIALS USED IN OR

 

124

--------------------------------------------------------------------------------


 


FURNISHED FOR THE PROPERTY OR IF ANY PROCEEDS OF THE PROJECT LOAN ARE
MISAPPROPRIATED BY ANY BORROWER ENTITY;


 


(I)            IF BORROWER CONFESSES IN WRITING ITS INABILITY TO CONTINUE OR
COMPLETE CONSTRUCTION OF THE PROJECT IN SUBSTANTIAL ACCORDANCE WITH THE PLANS
AND SPECIFICATIONS AND IN ACCORDANCE WITH THE PUBLIC PROJECT AGREEMENTS AND THIS
AGREEMENT;


 


(J)            FAILURE BY BORROWER TO PURCHASE AND MAINTAIN ANY INTEREST RATE
CAP, TO THE EXTENT SUCH CAP IS REQUIRED TO BE PURCHASED BY THE TERMS OF THIS
AGREEMENT, WITHIN FIVE (5) BUSINESS DAYS FROM THE DATE UPON WHICH AGENT GIVES
NOTICE OF SUCH FAILURE.


 


(K)           IF, ON A REPEATED BASIS, AGENT, THE CONSTRUCTION CONSULTANT OR
THEIR RESPECTIVE REPRESENTATIVES ARE NOT (SUBJECT TO APPROPRIATE SAFETY
REQUIREMENTS) PERMITTED AT ALL REASONABLE TIMES AND UPON REASONABLE NOTICE TO
ENTER UPON THE PROPERTY, AND INSPECT THE PROJECT AND THE CONSTRUCTION THEREOF
AND TO EXAMINE AND MAKE COPIES OF (AT BORROWER’S EXPENSE) THE PLANS AND
SPECIFICATIONS (AND PROVIDED AGENT SHALL HAVE NOTIFIED BORROWER EACH TIME IT OR
THE CONSTRUCTION CONSULTANT OR THEIR RESPECTIVE REPRESENTATIVES HAVE NOT BEEN
PERMITTED TO SO ENTER UPON THE PROPERTY AND INSPECT THE PROJECT);


 


(L)            IF BORROWER OR ANY MEMBER EXECUTES ANY CONDITIONAL BILL OF SALE,
CHATTEL MORTGAGE OR OTHER SECURITY INSTRUMENT COVERING ANY FURNITURE,
FURNISHINGS, FIXTURES AND EQUIPMENT INTENDED TO BE INCORPORATED AND MADE A PART
OF THE IMPROVEMENTS, OR COVERING ARTICLES OF PERSONAL PROPERTY THAT ARE PART OF
THE PROJECT, OR FILES A FINANCING STATEMENT PUBLISHING NOTICE OF SUCH SECURITY
INSTRUMENT, OR PURCHASES ANY OF SUCH FURNITURE, FURNISHINGS, FIXTURES AND
EQUIPMENT SO THAT OWNERSHIP OF THE SAME WILL NOT VEST UNCONDITIONALLY IN
BORROWER OR A MEMBER, FREE FROM ENCUMBRANCES, ON DELIVERY TO THE PREMISES AND
PAYMENT THEREFOR; OR IF BORROWER DOES NOT PRODUCE TO AGENT, UPON DEMAND, THE
CONTRACTS, BILLS OF SALE, STATEMENTS, RECEIPTED VOUCHERS OR AGREEMENTS, OR ANY
OF THEM, UNDER WHICH BORROWER CLAIMS TITLE TO SUCH MATERIALS, FIXTURES AND
ARTICLES AND IN EITHER SUCH CASE SUCH FAILURE SHALL CONTINUE FOR TEN (10) DAYS
AFTER NOTICE FROM AGENT WITH RESPECT THERETO;


 


(M)          IF BORROWER DOES NOT DISCLOSE TO AGENT AND CONSTRUCTION CONSULTANT
THE NAMES OF ALL PERSONS WITH WHOM BORROWER CONTRACTED FOR THE CONSTRUCTION OF
THE PROJECT OR FOR THE FURNISHING OF LABOR OR MATERIALS THEREFOR, OR WHEN SO
REQUIRED BY AGENT PURSUANT TO THE PROJECT LOAN DOCUMENTS, FAILS TO OBTAIN THE
ACCEPTANCE BY AGENT OF SUCH PERSONS AND IN EITHER CASE SUCH FAILURE SHALL
CONTINUE FOR TEN (10) BUSINESS DAYS AFTER NOTICE OF SUCH FAILURE FROM AGENT;


 


(N)           IF A LIEN FOR THE PERFORMANCE OF WORK OR SUPPLY OF MATERIALS IS
FILED AGAINST THE PREMISES OR ANY PART THEREOF AND IS NOT PAID AND DISCHARGED,
BONDED OR INSURED OVER IN ACCORDANCE WITH SECTION 7.39 HEREOF, OR IF A JUDGMENT
IN EXCESS OF $500,000.00 IS FILED AGAINST ANY BORROWER OR EITHER MEMBER OR THE
PROPERTY AND REMAINS UNSATISFIED OR UNBONDED FOR A PERIOD OF SIXTY (60) DAYS
AFTER SUCH FILING;

 

125

--------------------------------------------------------------------------------


 


(O)           IF THE POLICIES ARE NOT KEPT IN FULL FORCE AND EFFECT IN
ACCORDANCE WITH THE TERMS AND PROVISIONS OF THE PROJECT LOAN MORTGAGE OR IF THE
PAYMENT AND PERFORMANCE BONDS ARE NOT KEPT IN FULL FORCE AND EFFECT AND IN
EITHER CASE THE SAME IS NOT CURED WITHIN ONE (1) BUSINESS DAY AFTER ANY BORROWER
ENTITY HAS KNOWLEDGE OF SAME;


 


(P)           IF ANY PROVISION OF SECTION 7.36 IS BREACHED AND ANY SUCH BREACH
IS NOT CURED WITHIN TEN (10) BUSINESS DAYS AFTER NOTICE THEREOF FROM AGENT;
PROVIDED, THAT, IN ADDITION TO CURING SUCH BREACH, BORROWER DELIVERS TO AGENT
WITHIN TWENTY (20) BUSINESS DAYS A NON-CONSOLIDATION OPINION IN FORM AND
SUBSTANCE AND FROM COUNSEL REASONABLY SATISFACTORY TO AGENT, WHICH OPINION TAKES
INTO ACCOUNT SUCH BREACH AND CURE;


 


(Q)           IF ANY BORROWER ENTITY SHALL FAIL TO MAINTAIN ITS EXISTENCE,
EXCEPT AS OTHERWISE PERMITTED IN ANY PROJECT LOAN DOCUMENT;


 


(R)            IF BORROWER IS IN DEFAULT (BEYOND ANY NOTICE OR GRACE PERIOD
EXPRESSLY PROVIDED THEREIN) UNDER THE GUARANTEED MAXIMUM PRICE CONTRACT OR IF
THE THIRD PARTY TO ANY MATERIAL CONTRACT (OTHER THAN THE MATERIAL CONTRACTS
LISTED IN CLAUSES (C), (D) AND, FROM AND AFTER THE DATE ON WHICH THE PLANS AND
SPECIFICATIONS (OTHER THAN ANY CHANGE ORDERS) ARE IN FINAL FORM, (E) OF THE
DEFINITION THEREOF) IS IN DEFAULT THEREUNDER AND, IN EITHER CASE, SUCH DEFAULT,
IF NOT CURED WITHIN ANY APPLICABLE NOTICE AND/OR CURE PERIODS, COULD REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;


 


(S)           IF BORROWER FAILS TO CAUSE THE TITLE INSURANCE COMPANIES TO COMPLY
WITH THEIR OBLIGATIONS UNDER THE TITLE COMPANY SIDE LETTER WITHIN FIVE (5)
BUSINESS DAYS FROM THE DATE ON WHICH AGENT GIVES NOTICE TO BORROWER OF SUCH
NON-COMPLIANCE; OR


 


(T)            IF AN EVENT OF DEFAULT UNDER AND AS DEFINED IN THE BUILDING LOAN
AGREEMENT SHALL HAVE OCCURRED AND BE CONTINUING.


 

ARTICLE 10

 

RIGHTS AND REMEDIES OF LENDERS


 


SECTION 10.01             REMEDIES.  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT (OR, TO THE EXTENT PROVIDED IN SECTION
10.01(F), A DEFAULT), AGENT MAY, AT ANY TIME THEREAFTER, AT ITS OPTION, EXERCISE
ANY OR ALL OF THE FOLLOWING RIGHTS AND REMEDIES:

 


(A)           DECLARE LENDERS’ OBLIGATIONS TO MAKE ADVANCES HEREUNDER TO BE
TERMINATED, WHEREUPON THE SAME SHALL TERMINATE, AND/OR DECLARE ALL INDEBTEDNESS
(INCLUDING THE EXIT FEE (AS DEFINED IN THE SIDE LETTER RE:  FEES)) TO BE
IMMEDIATELY DUE AND PAYABLE, WHEREUPON SAME SHALL BECOME AND BE IMMEDIATELY DUE
AND PAYABLE, ANYTHING IN THE PROJECT LOAN DOCUMENTS TO THE CONTRARY
NOTWITHSTANDING, AND WITHOUT PRESENTATION, PROTEST OR FURTHER DEMAND OR NOTICE
OF ANY KIND (ALL OF WHICH ARE EXPRESSLY HEREBY WAIVED BY BORROWER); PROVIDED,
HOWEVER, THAT LENDERS MAY MAKE ADVANCES OR

 

126

--------------------------------------------------------------------------------


 


PARTS OF ADVANCES THEREAFTER WITHOUT THEREBY WAIVING THE RIGHT TO DEMAND PAYMENT
OF THE PROJECT LOAN NOTES, WITHOUT BECOMING LIABLE TO MAKE ANY OTHER OR FURTHER
ADVANCES, AND WITHOUT AFFECTING THE VALIDITY OF OR ENFORCEABILITY OF THE PROJECT
LOAN DOCUMENTS; PROVIDED FURTHER, HOWEVER, WITH RESPECT TO AN EVENT OF DEFAULT
DESCRIBED IN SECTION 9.01(G) HEREOF, ALL INDEBTEDNESS (INCLUDING THE EXIT FEE)
SHALL IMMEDIATELY AND AUTOMATICALLY BECOME DUE AND PAYABLE, WITHOUT NOTICE OR
DEMAND, ANYTHING CONTAINED HEREIN OR IN ANY OTHER PROJECT LOAN DOCUMENT TO THE
CONTRARY NOTWITHSTANDING), AND AGENT MAY ENFORCE OR AVAIL ITSELF OF ANY OR ALL
RIGHTS OR REMEDIES PROVIDED IN THE PROJECT LOAN DOCUMENTS AGAINST ANY BORROWER
ENTITY AND/OR THE MORTGAGED PROPERTY, INCLUDING ALL RIGHTS OR REMEDIES AVAILABLE
AT LAW OR IN EQUITY.


 


(B)           AGENT MAY CAUSE THE PROJECT TO BE CONSTRUCTED AND DEVELOPED UNTIL
ACHIEVEMENT OF FINAL COMPLETION AND STABILIZED OCCUPANCY AND MAY ENTER UPON THE
PREMISES AND CONSTRUCT, EQUIP AND COMPLETE THE PROJECT SUBSTANTIALLY IN
ACCORDANCE WITH THE PLANS AND SPECIFICATIONS (WITH SUCH CHANGES OR MODIFICATIONS
THERETO THAT AGENT MAY, IN ITS SOLE DISCRETION, DEEM NECESSARY OR ADVISABLE). 
IN CONNECTION WITH ANY CONSTRUCTION OF THE PROJECT UNDERTAKEN BY AGENT PURSUANT
TO THE PROVISIONS OF THIS SUBSECTION, AGENT MAY:


 

(1)           USE ANY FUNDS OF ANY BORROWER ENTITY PLEDGED TO AGENT UNDER OR
PURSUANT TO ANY LOAN DOCUMENT, AND ANY FUNDS REMAINING UNADVANCED UNDER THE
PROJECT LOAN AND/OR THE BUILDING LOAN;

 

(2)           EMPLOY EXISTING CONTRACTORS AND SUBCONTRACTORS, INCLUDING THE
GENERAL CONTRACTOR, ANY OTHER MAJOR CONTRACTORS, ANY MAJOR SUBCONTRACTORS, AND
THE LIKE, OR TERMINATE THE SAME AND EMPLOY OTHERS;

 

(3)           EMPLOY SECURITY PERSONNEL TO PROTECT THE PROPERTY;

 

(4)           TAKE OVER AND USE ANY AND ALL PERSONAL PROPERTY CONTRACTED FOR OR
PURCHASED BY BORROWER OR THE MEMBERS, OR DISPOSE OF THE SAME AS AGENT SEES FIT;

 

(5)           EXECUTE ALL APPLICATIONS AND CERTIFICATES ON BEHALF OF BORROWER OR
THE MEMBERS WHICH MAY BE REQUIRED BY ANY GOVERNMENTAL AUTHORITY OR LEGAL
REQUIREMENTS OR CONTRACTS OR AGREEMENTS;

 

(6)           PAY, SETTLE OR COMPROMISE ALL EXISTING OR FUTURE BILLS AND CLAIMS
WHICH ARE OR MAY BE LIENS AGAINST THE MORTGAGED PROPERTY, OR MAY BE NECESSARY
FOR THE COMPLETION OF THE PROJECT OR THE CLEARANCE OF TITLE TO THE MORTGAGED
PROPERTY, INCLUDING, WITHOUT LIMITATION, ALL PROPERTY TAXES;

 

(7)           COMPLETE THE MARKETING AND LEASING OF LEASABLE SPACE IN THE
IMPROVEMENTS, ENTER INTO NEW LEASES AND OCCUPANCY

 

127

--------------------------------------------------------------------------------


 

OR OPERATING AGREEMENTS OF THE UNITS OR PORTIONS THEREOF, AND MODIFY OR AMEND
EXISTING LEASES AND OCCUPANCY OR OPERATING AGREEMENTS, ALL AS AGENT SHALL DEEM
TO BE NECESSARY OR DESIRABLE;

 

(8)           PROSECUTE AND DEFEND ALL ACTIONS AND PROCEEDINGS IN CONNECTION
WITH THE CONSTRUCTION OF THE PROJECT OR IN ANY OTHER WAY AFFECTING THE MORTGAGED
PROPERTY AND TAKE SUCH ACTION AND REQUIRE SUCH PERFORMANCE AS AGENT DEEMS
NECESSARY UNDER THE GMP GUARANTY OR THE PAYMENT AND PERFORMANCE BONDS; AND

 

(9)           TAKE SUCH OTHER ACTION HEREUNDER, OR REFRAIN FROM ACTING
HEREUNDER, AS AGENT MAY, IN ITS SOLE AND ABSOLUTE DISCRETION, FROM TIME TO TIME
DETERMINE, AND WITHOUT ANY LIMITATION WHATSOEVER, TO CARRY OUT THE INTENT OF
THIS SECTION 10.01(B).  BORROWER SHALL BE LIABLE TO AGENT FOR ALL COSTS PAID OR
INCURRED FOR THE CONSTRUCTION, COMPLETION AND EQUIPPING OF THE PROJECT, WHETHER
THE SAME SHALL BE PAID OR INCURRED PURSUANT TO THE PROVISIONS OF THIS SECTION OR
OTHERWISE, AND ALL PAYMENTS MADE OR LIABILITIES INCURRED BY AGENT HEREUNDER OF
ANY KIND WHATSOEVER SHALL BE DEEMED ADVANCES MADE TO BORROWER UNDER THIS
AGREEMENT AND SHALL BE SECURED BY THE SECURITY DOCUMENTS.  ANY SUMS SO EXPENDED
BY AGENT SHALL BE PAID BY BORROWER TO AGENT ON DEMAND, WITH INTEREST THEREON AT
THE DEFAULT RATE UNTIL PAID; AND BORROWER SHALL EXECUTE SUCH NOTES OR AMENDMENTS
TO THE PROJECT LOAN NOTES AS MAY BE REQUESTED BY AGENT TO EVIDENCE BORROWER’S
OBLIGATION TO PAY SUCH EXCESS COSTS AND UNTIL SUCH NOTES OR AMENDMENTS ARE SO
EXECUTED BY BORROWER, BORROWER’S OBLIGATION TO PAY SUCH EXCESS COSTS SHALL BE
DEEMED TO BE EVIDENCED BY THIS AGREEMENT.  IN THE EVENT AGENT TAKES POSSESSION
OF THE PREMISES AND ASSUMES CONTROL OF SUCH CONSTRUCTION AS AFORESAID, AGENT
SHALL NOT BE OBLIGATED TO CONTINUE SUCH CONSTRUCTION LONGER THAN AGENT SHALL SEE
FIT AND MAY THEREAFTER, AT ANY TIME, CHANGE ANY COURSE OF ACTION UNDERTAKEN BY
IT OR ABANDON SUCH CONSTRUCTION AND DECLINE TO MAKE FURTHER PAYMENTS FOR THE
ACCOUNT OF BORROWER AND THE MEMBERS WHETHER OR NOT THE PROJECT SHALL HAVE BEEN
COMPLETED.  FOR THE PURPOSE OF THIS SECTION, THE CONSTRUCTION, EQUIPPING AND
COMPLETION OF THE PROJECT SHALL BE DEEMED TO INCLUDE ANY ACTION NECESSARY TO
CURE ANY EVENT OF DEFAULT UNDER ANY OF THE TERMS AND PROVISIONS OF ANY OF THE
PROJECT LOAN DOCUMENTS.

 


(C)           APPOINT OR SEEK APPOINTMENT OF A RECEIVER, WITHOUT NOTICE AND
WITHOUT REGARD TO THE SOLVENCY OF BORROWER OR THE ADEQUACY OF THE SECURITY, FOR
THE PURPOSE OF PRESERVING THE MORTGAGED PROPERTY, PREVENTING WASTE, AND TO
PROTECT ALL RIGHTS ACCRUING TO LENDERS BY VIRTUE OF THIS AGREEMENT AND THE OTHER
PROJECT LOAN DOCUMENTS, AND EXPRESSLY TO DO ANY FURTHER ACTS AS AGENT MAY
DETERMINE TO BE NECESSARY TO COMPLETE THE DEVELOPMENT AND CONSTRUCTION OF THE
PROJECT (INCLUDING ACHIEVING FINAL COMPLETION AND STABILIZED OCCUPANCY).  ALL
EXPENSES INCURRED IN CONNECTION WITH THE APPOINTMENT OF SUCH RECEIVER, OR IN
PROTECTING, PRESERVING, OR IMPROVING THE MORTGAGED PROPERTY, SHALL BE CHARGED
AGAINST BORROWER WITH INTEREST THEREON FROM THE DATE OF SUCH EXPENDITURE TO THE

 

128

--------------------------------------------------------------------------------


 


DATE REPAID AT THE DEFAULT RATE AND SHALL BE SECURED BY THE PROJECT LOAN
MORTGAGE AND ENFORCEABLE AS A LIEN AGAINST THE MORTGAGED PROPERTY.


 


(D)           ACCELERATE MATURITY OF THE PROJECT LOAN NOTES AND ANY OTHER
INDEBTEDNESS OF BORROWER TO LENDERS, AND DEMAND PAYMENT OF THE PRINCIPAL SUM DUE
THEREUNDER, WITH INTEREST, ADVANCES, COSTS AND REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS (INCLUDING THOSE FOR APPELLATE PROCEEDINGS), AND ENFORCE
COLLECTION OF SUCH PAYMENT BY FORECLOSURE OF THE PROJECT LOAN MORTGAGE OR THE
ENFORCEMENT OF ANY GUARANTY OR THE COLLECTION OF ANY OTHER COLLATERAL, OR OTHER
APPROPRIATE ACTION.


 


(E)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, AT ANY TIME AND
FROM TIME TO TIME, WITHOUT NOTICE (ANY SUCH NOTICE BEING EXPRESSLY WAIVED), AND
WITHOUT REGARD TO THE ADEQUACY OF ANY COLLATERAL, SET-OFF AND APPLY (X) ANY AND
ALL DEPOSITS AND OTHER AMOUNTS (GENERAL OR SPECIFIC, TIME OR DEMAND, PROVISIONAL
OR FINAL, REGARDLESS OF CURRENCY, MATURITY, OR THE BRANCH WHERE THE DEPOSITS ARE
HELD) AT ANY TIME HELD BY AGENT, BORROWER’S BANK OR ANY OTHER ESCROW BANK
PURSUANT TO THE PROVISIONS HEREOF AND OF ALL OTHER LOAN DOCUMENTS AND (Y) ALL
OTHER SUMS CREDITED BY OR DUE FROM AGENT OR ANY LENDER TO THE EXTENT PERMITTED
BY SECTION 3.15(B) HEREOF.


 


(F)            IF AN EVENT OF DEFAULT (OR A DEFAULT, IF SUCH DEFAULT IS THAT AN
INSURANCE POLICY REQUIRED TO BE MAINTAINED UNDER THE PROJECT LOAN DOCUMENTS IS
NO LONGER IN EFFECT) SHALL HAVE OCCURRED AND BE CONTINUING, AGENT SHALL HAVE THE
RIGHT, BUT NOT THE DUTY, WITHOUT LIMITATION UPON ANY OF AGENT’S RIGHTS PURSUANT
HERETO, TO PERFORM THE OBLIGATIONS OF OR CURE ANY BREACHES BY ANY BORROWER
ENTITY WHICH ARE THE SUBJECT OF THE EVENT OF DEFAULT (OR THE DEFAULT), IN WHICH
EVENT BORROWER AGREES TO PAY TO AGENT, WITHIN FIVE (5) BUSINESS DAYS AFTER
DEMAND THEREFOR, ALL ACTUAL COSTS AND EXPENSES INCURRED BY AGENT IN CONNECTION
THEREWITH, INCLUDING WITHOUT LIMITATION REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS, TOGETHER WITH INTEREST FROM THE DATE OF EXPENDITURE AT THE
DEFAULT RATE.  UPON DEMAND BY AGENT, EACH OF THE LENDERS SHALL PROMPTLY ADVANCE
TO AGENT IN IMMEDIATELY AVAILABLE FUNDS ITS RATABLE PORTION OF THE FUNDS
EXPENDED BY AGENT IN CURING SUCH EVENT OF DEFAULT (OR DEFAULT), TOGETHER WITH
INTEREST THEREON AT THE DEFAULT RATE FROM THE DATE OF AGENT’S PAYMENT THROUGH
THE DATE PRIOR TO THE DATE ON WHICH SUCH ADVANCE IS RECEIVED BY AGENT.


 


(G)           AGENT MAY TERMINATE OR RESCIND ANY PROCEEDING OR OTHER ACTION
BROUGHT IN CONNECTION WITH ITS EXERCISE OF THE REMEDIES PROVIDED IN THIS SECTION
AT ANY TIME BEFORE THE CONCLUSION THEREOF, AS DETERMINED IN AGENT’S SOLE
DISCRETION AND WITHOUT PREJUDICE TO LENDERS.


 


SECTION 10.02             POWER OF ATTORNEY.  DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT (OR EFFECTIVE AT ANY TIME WITH RESPECT TO THE RIGHT OF AGENT TO
EXECUTE AND FILE ANY UNIFORM COMMERCIAL CODE FINANCING STATEMENTS REASONABLY
NECESSARY OR ADVISABLE TO ACCOMPLISH THE PURPOSES OF ANY PROJECT LOAN DOCUMENT),
BORROWER HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS (AND HEREBY CAUSES THE
MEMBERS TO HEREBY IRREVOCABLY CONSTITUTE AND APPOINT) AGENT ITS (OR THEIR) TRUE
AND LAWFUL ATTORNEY-IN-FACT, WITH FULL POWER OF SUBSTITUTION, TO EXECUTE,
ACKNOWLEDGE AND DELIVER ANY INSTRUMENTS AND DO AND PERFORM

 

129

--------------------------------------------------------------------------------


 


ANY ACTS WHICH ARE REFERRED TO IN THIS AGREEMENT OR IN THE GROUND LEASE OR ANY
SEVERANCE SUBLEASE (INCLUDING, WITHOUT LIMITATION, THOSE REFERRED TO IN SECTION
10.01(B) HEREOF), IN THE NAME AND ON BEHALF OF BORROWER (AND/OR THE MEMBERS). 
THE POWER VESTED IN SUCH ATTORNEY-IN-FACT IS, AND SHALL BE DEEMED TO BE, COUPLED
WITH AN INTEREST AND IRREVOCABLE.

 


SECTION 10.03             REMEDIES CUMULATIVE.  DURING THE CONTINUANCE OF ANY
EVENT OF DEFAULT, THE RIGHTS, POWERS AND PRIVILEGES PROVIDED IN THIS ARTICLE 10
AND ALL OTHER REMEDIES AVAILABLE TO AGENT UNDER THIS AGREEMENT OR UNDER ANY OF
THE OTHER PROJECT LOAN DOCUMENTS OR AT LAW OR IN EQUITY MAY BE EXERCISED BY
AGENT AT ANY TIME AND FROM TIME TO TIME AND SHALL NOT CONSTITUTE A WAIVER OF
AGENT’S OTHER RIGHTS OR REMEDIES THEREUNDER, WHETHER OR NOT THE PROJECT LOAN
SHALL BE DUE AND PAYABLE, AND WHETHER OR NOT AGENT SHALL HAVE INSTITUTED ANY
FORECLOSURE PROCEEDINGS OR OTHER ACTION FOR THE ENFORCEMENT OF ITS RIGHTS UNDER
THE PROJECT LOAN DOCUMENTS.  THE EXERCISE OR BEGINNING OF THE EXERCISE BY AGENT
OF ANY ONE OR MORE OF THE RIGHTS, POWERS OR REMEDIES PROVIDED FOR IN THIS
AGREEMENT OR THE OTHER PROJECT LOAN DOCUMENTS OR NOW OR HEREAFTER EXISTING AT
LAW OR IN EQUITY OR BY STATUTE OR OTHERWISE SHALL NOT PRECLUDE THE SIMULTANEOUS
OR LATER EXERCISE BY AGENT OF ALL SUCH OTHER RIGHTS, POWERS OR REMEDIES, AND NO
FAILURE OR DELAY ON THE PART OF AGENT TO EXERCISE ANY SUCH RIGHT, POWER OR
REMEDY SHALL OPERATE AS A WAIVER THEREOF.  AGENT MAY, AT ITS OPTION, EXERCISE
ANY RIGHT OR REMEDY WITH RESPECT TO LESS THAN ALL OF THE COLLATERAL PLEDGED BY
THE SECURITY DOCUMENTS, LEAVING UNEXERCISED ITS RIGHTS WITH RESPECT TO THE
REMAINDER THEREOF, AND SUCH PARTIAL EXERCISE SHALL IN NO WAY RESTRICT OR
JEOPARDIZE AGENT’S RIGHT TO EXERCISE RIGHTS WITH RESPECT TO ALL OR ANOTHER
PORTION OF THE COLLATERAL AT A LATER TIME OR TIMES.

 


SECTION 10.04             ANNULMENT OF DEFAULTS.  AN EVENT OF DEFAULT SHALL NOT
BE DEEMED TO BE IN EXISTENCE FOR ANY PURPOSE OF THIS AGREEMENT OR ANY OTHER
PROJECT LOAN DOCUMENT IF AGENT SHALL HAVE WAIVED SUCH EVENT OF DEFAULT IN
WRITING OR STATED THAT THE SAME HAS BEEN CURED TO ITS SATISFACTION, BUT NO SUCH
WAIVER SHALL EXTEND TO OR AFFECT ANY SUBSEQUENT EVENT OF DEFAULT OR IMPAIR ANY
OF THE RIGHTS OF AGENT OR LENDERS UPON THE OCCURRENCE THEREOF.

 


SECTION 10.05             WAIVERS.  BORROWER HEREBY WAIVES (AND SHALL CAUSE EACH
OTHER BORROWER ENTITY TO WAIVE) TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
(A) ALL PRESENTMENTS, DEMANDS FOR PAYMENT OR PERFORMANCE, NOTICES OF
NONPERFORMANCE (EXCEPT TO THE EXTENT REQUIRED BY THE PROVISIONS HEREOF OR OF ANY
OTHER PROJECT LOAN DOCUMENTS), PROTESTS AND NOTICES OF DISHONOR, (B) ANY
REQUIREMENT OF DILIGENCE OR PROMPTNESS ON AGENT’S PART IN THE ENFORCEMENT OF ITS
RIGHTS UNDER THE PROVISIONS OF THIS AGREEMENT OR ANY OTHER PROJECT LOAN
DOCUMENT, (C) ANY AND ALL NOTICES OF EVERY KIND AND DESCRIPTION WHICH MAY BE
REQUIRED TO BE GIVEN BY ANY STATUTE OR RULE OF LAW AND (D) ALL RIGHTS TO HAVE
ANY SECURITY MARSHALED UPON THE EXERCISE OF ANY REMEDIES HEREUNDER OR UNDER ANY
OTHER PROJECT LOAN DOCUMENT.

 


SECTION 10.06             COURSE OF DEALING, ETC.  NO COURSE OF DEALING AND NO
DELAY OR OMISSION BY AGENT IN EXERCISING ANY RIGHT OR REMEDY HEREUNDER SHALL
OPERATE AS A WAIVER THEREOF OR OF ANY OTHER RIGHT OR REMEDY AND NO SINGLE OR
PARTIAL EXERCISE THEREOF SHALL PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR
THE EXERCISE OF ANY OTHER RIGHT OR

 

130

--------------------------------------------------------------------------------


 


REMEDY.  A WAIVER ON ANY ONE OCCASION SHALL NOT BE CONSTRUED AS A BAR TO OR
WAIVER OF ANY RIGHT OR REMEDY ON ANY FUTURE OCCASION.  NO WAIVER OR CONSENT
SHALL BE BINDING UPON AGENT UNLESS IT IS IN WRITING AND SIGNED BY AGENT. 
AGENT’S EXERCISE OF ANY RIGHT TO REMEDY ANY DEFAULT SHALL NOT CONSTITUTE A
WAIVER OF THE DEFAULT REMEDIED, A WAIVER OF ANY OTHER PRIOR OR SUBSEQUENT
DEFAULT OR A WAIVER OF THE RIGHT TO BE REIMBURSED FOR ANY AND ALL OF ITS
EXPENSES IN SO REMEDYING SUCH DEFAULT.  NO ADVANCE OF PROJECT LOAN PROCEEDS
HEREUNDER, NO INCREASE OR DECREASE IN THE AMOUNT OF ANY ADVANCE, AND NO MAKING
OF ALL OR ANY PART OF AN ADVANCE PRIOR TO THE DUE DATE THEREOF SHALL CONSTITUTE
AN APPROVAL OR ACCEPTANCE BY AGENT OR LENDERS OF THE WORK THERETOFORE DONE OR A
WAIVER OF ANY OF THE CONDITIONS OF LENDERS’ OBLIGATION TO MAKE FURTHER ADVANCES,
NOR IN THE EVENT BORROWER IS UNABLE TO SATISFY ANY SUCH CONDITION, SHALL ANY
SUCH FAILURE TO INSIST UPON STRICT COMPLIANCE HAVE THE EFFECT OF PRECLUDING
LENDERS FROM THEREAFTER REFUSING TO MAKE AN ADVANCE AND/OR DECLARING SUCH
INABILITY TO BE AN EVENT OF DEFAULT AS HEREINABOVE PROVIDED.  ANY ADVANCES
HEREUNDER DURING THE EXISTENCE OF A DEFAULT OR AN EVENT OF DEFAULT SHALL NOT
CONSTITUTE A WAIVER THEREOF.  ALL ADVANCES SHALL BE DEEMED TO HAVE BEEN MADE
PURSUANT HERETO AND NOT IN CONTRAVENTION OF THE TERMS OF THIS AGREEMENT.  ALL
RIGHTS AND REMEDIES OF AGENT HEREUNDER ARE CUMULATIVE.

 


SECTION 10.07             BANKRUPTCY.

 


(A)           IN THE EVENT OF ANY EVENT OF DEFAULT UNDER SECTION 9.01(G), IF
BORROWER OR A MEMBER SEEKS TO REJECT THE GROUND LEASE OR A SEVERANCE SUBLEASE
PURSUANT TO SECTION 365(A) OF THE BANKRUPTCY CODE OR ANY ANALOGOUS PROVISION OF
ANY OTHER BANKRUPTCY LAW, BORROWER OR SUCH MEMBER SHALL GIVE AGENT NOT LESS THAN
THIRTY (30) DAYS’ PRIOR NOTICE OF THE DATE ON WHICH BORROWER OR SUCH MEMBER
SHALL APPLY TO THE APPLICABLE GOVERNMENTAL AUTHORITY FOR AUTHORITY TO REJECT THE
GROUND LEASE OR SUCH SEVERANCE SUBLEASE.  AGENT SHALL HAVE THE RIGHT, BUT NOT
THE OBLIGATION, TO SERVE UPON BORROWER OR SUCH MEMBER WITHIN SUCH THIRTY (30)
DAY PERIOD A NOTICE STATING THAT AGENT DEMANDS THAT BORROWER OR SUCH MEMBER
ASSUME AND ASSIGN THE GROUND LEASE OR SUCH SEVERANCE SUBLEASE TO AGENT PURSUANT
TO SECTION 365 OF THE BANKRUPTCY CODE.  IF AGENT SHALL SERVE UPON BORROWER OR
SUCH MEMBER THE NOTICE DESCRIBED IN THE PRECEDING SENTENCE, BORROWER OR SUCH
MEMBER SHALL NOT SEEK TO REJECT THE GROUND LEASE OR SUCH SEVERANCE SUBLEASE AND
SHALL COMPLY WITH THE DEMAND PROVIDED FOR IN THE PRECEDING SENTENCE WITHIN
THIRTY (30) DAYS AFTER THE NOTICE SHALL HAVE BEEN GIVEN OR SUCH SHORTER TIME AS
MAY BE NECESSARY TO ASSUME SUCH GROUND LEASE OR SEVERANCE SUBLEASE IN SUCH
PROCEEDING.


 


(B)           BORROWER SHALL NOT (AND SHALL NOT PERMIT ANY MEMBER TO), WITHOUT
AGENT’S PRIOR WRITTEN CONSENT, ELECT TO TREAT THE GROUND LEASE OR A SEVERANCE
SUBLEASE AS TERMINATED UNDER SUBSECTION 365(H)(1)(A)(I) OF THE BANKRUPTCY CODE
OR ANY ANALOGOUS PROVISION OF ANY OTHER BANKRUPTCY LAW.  ANY SUCH ELECTION MADE
WITHOUT AGENT’S CONSENT SHALL BE VOID.


 


(C)           IF PURSUANT TO SUBSECTION 365(H)(1)(B) OF THE BANKRUPTCY CODE OR
ANY ANALOGOUS PROVISION OF ANY OTHER BANKRUPTCY LAW, BORROWER OR A MEMBER SHALL
SEEK TO OFFSET AGAINST THE RENT RESERVED IN THE GROUND LEASE OR A SEVERANCE
SUBLEASE THE AMOUNT OF ANY DAMAGES CAUSED BY THE NONPERFORMANCE BY THE GROUND
LESSOR OR ANY

 

131

--------------------------------------------------------------------------------


 


OTHER FEE OWNER OF ITS OR THEIR OBLIGATIONS UNDER THE GROUND LEASE OR BY THE
SUBLESSOR OF ITS OBLIGATIONS UNDER A SEVERANCE SUBLEASE AFTER THE REJECTION BY
GROUND LESSOR OR SUCH SUBLESSOR UNDER THE BANKRUPTCY CODE OR SUCH OTHER
APPLICABLE BANKRUPTCY LAW, BORROWER OR SUCH MEMBER SHALL, PRIOR TO EFFECTING
SUCH OFFSET, NOTIFY AGENT OF ITS INTENT TO DO SO, SETTING FORTH THE AMOUNTS
PROPOSED TO BE SO OFFSET AND THE BASIS THEREFOR.  AGENT SHALL HAVE THE RIGHT TO
OBJECT TO ALL OR ANY PART OF SUCH OFFSET THAT, IN THE REASONABLE JUDGMENT OF
AGENT, WOULD CONSTITUTE A BREACH OF THE GROUND LEASE OR SUCH SEVERANCE SUBLEASE,
AND IN THE EVENT OF SUCH OBJECTION, BORROWER OR SUCH MEMBER SHALL NOT EFFECT ANY
OFFSET OF THE AMOUNTS SO OBJECTED TO BY AGENT.  NEITHER AGENT’S FAILURE TO
OBJECT AS AFORESAID NOR ANY OBJECTION RELATING TO SUCH OFFSET SHALL CONSTITUTE
AN APPROVAL OF ANY SUCH OFFSET BY AGENT.


 

ARTICLE 11

 

GENERAL CONDITIONS


 


SECTION 11.01             RIGHTS OF THIRD PARTIES.  (A)  ALL CONDITIONS OF THE
OBLIGATIONS OF AGENT AND LENDERS HEREUNDER, INCLUDING THE CONDITIONS PRECEDENT
TO THE OBLIGATION TO MAKE ADVANCES, ARE IMPOSED SOLELY AND EXCLUSIVELY FOR THE
BENEFIT OF AGENT AND LENDERS AND NO OTHER PERSON (INCLUDING, WITHOUT LIMITATION,
THE CONSTRUCTION CONSULTANT, GENERAL CONTRACTOR, ANY OTHER MAJOR CONTRACTOR, ANY
MAJOR SUBCONTRACTOR, OR ANY OTHER CONTRACTORS, SUBCONTRACTORS AND MATERIALMEN
ENGAGED IN THE CONSTRUCTION OF THE PROJECT) SHALL HAVE STANDING TO REQUIRE
SATISFACTION OF SUCH CONDITIONS IN ACCORDANCE WITH THEIR TERMS OR BE ENTITLED TO
ASSUME THAT LENDERS WILL MAKE ADVANCES IN THE ABSENCE OF STRICT COMPLIANCE WITH
ANY OR ALL THEREOF AND NO OTHER PERSON SHALL, UNDER ANY CIRCUMSTANCES, BE DEEMED
TO BE A BENEFICIARY OF SUCH CONDITIONS, ANY AND ALL OF WHICH MAY BE FREELY
WAIVED IN WHOLE OR IN PART BY AGENT OR ANY LENDER ANY TIME IF IN ITS SOLE
DISCRETION IT DEEMS IT DESIRABLE TO DO SO.  IN PARTICULAR, AGENT AND LENDERS
MAKE NO REPRESENTATIONS AND ASSUME NO OBLIGATIONS AS TO THIRD PARTIES CONCERNING
THE QUALITY OF THE CONSTRUCTION BY BORROWER OF THE PROJECT OR THE ABSENCE
THEREFROM OF DEFECTS.

 


(B)           [INTENTIONALLY OMITTED]


 


SECTION 11.02             RELATIONSHIP.  THE RELATIONSHIP BETWEEN AGENT AND
LENDERS ON THE ONE HAND, AND BORROWER ENTITIES, ON THE OTHER HAND, IS SOLELY
THAT OF A LENDER AND BORROWER, AND NOTHING CONTAINED HEREIN OR IN ANY OF THE
OTHER PROJECT LOAN DOCUMENTS OR THE NYTC COMPLETION GUARANTY SHALL IN ANY MANNER
BE CONSTRUED AS MAKING THE PARTIES HERETO PARTNERS, JOINT VENTURERS OR ANY OTHER
RELATIONSHIP OTHER THAN LENDER AND BORROWER.  IN ADDITION, NEITHER AGENT NOR ANY
LENDER IS THE AGENT OR REPRESENTATIVE OF ANY BORROWER ENTITY AND NEITHER THIS
AGREEMENT, ANY OTHER PROJECT LOAN DOCUMENT OR THE NYTC COMPLETION GUARANTY SHALL
MAKE AGENT OR ANY LENDER LIABLE TO MATERIALMEN, CONTRACTORS, CRAFTSMEN, LABORERS
OR OTHERS FOR GOODS DELIVERED TO OR SERVICES PERFORMED BY THEM UPON THE
MORTGAGED PROPERTY, OR FOR DEBTS OR CLAIMS ACCRUING TO SUCH PARTIES AGAINST ANY
BORROWER ENTITY AND THERE IS NO CONTRACTUAL RELATIONSHIP, EITHER EXPRESS OR
IMPLIED, BETWEEN AGENT OR ANY LENDER AND ANY MATERIALMEN, SUBCONTRACTORS,
CRAFTSMEN, LABORERS, OR ANY OTHER PERSON SUPPLYING ANY WORK, LABOR OR MATERIALS
TO THE MORTGAGED PROPERTY.

 

132

--------------------------------------------------------------------------------


 


SECTION 11.03             EVIDENCE OF SATISFACTION OF CONDITIONS; APPROVAL
STANDARD.  IF ANY CONDITION OF THIS AGREEMENT REQUIRES THE SUBMISSION OF
EVIDENCE OF THE EXISTENCE OR NON-EXISTENCE OF A SPECIFIED FACT OR FACTS OR
IMPLIES AS A CONDITION THE EXISTENCE OR NON-EXISTENCE, AS THE CASE MAY BE, OF
SUCH FACT OR FACTS, AGENT SHALL, AT ALL TIMES, BE FREE INDEPENDENTLY TO
ESTABLISH TO ITS SATISFACTION AND IN ITS ABSOLUTE DISCRETION SUCH EXISTENCE OR
NON-EXISTENCE, EXCEPT WHERE AGENT EXPRESSLY AGREES HEREUNDER TO BE REASONABLE. 
IN ANY CIRCUMSTANCE WHERE ANY PROJECT LOAN DOCUMENT OR THE NYTC COMPLETION
GUARANTY SPECIFIES THAT THE APPROVAL OR CONSENT OF AGENT, CONSTRUCTION
CONSULTANT OR ANY INDEMNIFIED PARTY MUST BE GIVEN, OR THAT ANY MATTER OR
CIRCUMSTANCE MUST BE SATISFACTORY OR ACCEPTABLE TO, OR DETERMINED BY, AGENT,
CONSTRUCTION CONSULTANT OR ANY INDEMNIFIED PARTY, THEN UNLESS EXPRESSLY SET
FORTH TO THE CONTRARY, SUCH APPROVAL OR CONSENT OR SUCH DETERMINATION OF
SATISFACTION OR ACCEPTABILITY OR OTHER DETERMINATION, SHALL BE WITHIN THE SOLE
AND ABSOLUTE DISCRETION OF AGENT, CONSTRUCTION CONSULTANT OR SUCH INDEMNIFIED
PARTY.

 


SECTION 11.04             NOTICES.  (A)  ANY REQUEST, NOTICE, REPORT, DEMAND,
APPROVAL OR OTHER COMMUNICATION PERMITTED OR REQUIRED BY THIS AGREEMENT TO BE
GIVEN OR FURNISHED SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN OR FURNISHED
WHEN ADDRESSED TO THE PARTY INTENDED TO RECEIVE THE SAME, AT THE ADDRESS OF SUCH
PARTY AS SET FORTH BELOW, (I) WHEN DELIVERED BY OVERNIGHT NATIONWIDE COMMERCIAL
COURIER SERVICE, ONE (1) BUSINESS DAY (DETERMINED WITH REFERENCE TO THE LOCATION
OF THE RECIPIENT) AFTER THE DATE OF DELIVERY TO SUCH COURIER SERVICE, (II) WHEN
PERSONALLY DELIVERED, IF DELIVERED ON A BUSINESS DAY IN THE PLACE OF RECEIPT AND
DURING NORMAL BUSINESS HOURS (OTHERWISE ON THE NEXT OCCURRING BUSINESS DAY IN
SUCH PLACE OF RECEIPT) OR (III) WHEN TRANSMITTED BY TELECOPY TO THE TELECOPIER
NUMBER SET FORTH BELOW, TO THE PARTY INTENDED TO RECEIVE SAME, IF TRANSMITTED ON
A BUSINESS DAY IN THE PLACE OF RECEIPT AND DURING NORMAL BUSINESS HOURS (AND
OTHERWISE ON THE NEXT OCCURRING BUSINESS DAY IN SUCH PLACE OF RECEIPT) AND
PROVIDED THAT SUCH TRANSMISSION IS CONFIRMED BY DUPLICATE NOTICE IN SUCH OTHER
MANNER AS PERMITTED ABOVE:

 

Lenders or Agent:

 

 

 

 

 

GMAC Commercial Mortgage Corporation

 

 

100 South Wacker Drive, Suite 400

 

 

Chicago, Illinois  60606

 

 

Attention:

Vacys R. Garbonkus

 

 

Telecopier:

(312) 917-6131

 

 

 

 

 

with a copy to:

 

 

 

 

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

 

 

1285 Avenue of the Americas

 

 

New York, New York  10019

 

 

Attention:

Harris B. Freidus, Esq.

 

 

Telecopier:

(212) 492-0064

 

 

 

133

--------------------------------------------------------------------------------


 

and (but only if such notice relates to a default by Agent)

 

 

 

 

 

GMAC Commercial Mortgage Corporation

 

 

200 Witmer Road

 

 

Horsham, Pennsylvania  19044

 

 

Attention:

General Counsel

 

 

Telecopier:

(215) 328-3620

 

 

 

 

 

Borrower:

 

 

 

 

 

The New York Times Building LLC

 

 

c/o FC Lion LLC

 

 

One MetroTech Center North

 

 

Brooklyn, New York 11201

 

 

Attention:

General Counsel

 

 

Telecopier:

(718) 923-8705

 

 

 

 

 

with a copy to:

 

 

 

 

 

Kelley, Drye & Warren LLP

 

 

101 Park Avenue

 

 

New York, New York 10178

 

 

Attention:

James J. Kirk, Esq.

 

 

Telecopier:

(212) 808-7897

 

 

 

 

 

and

 

 

 

 

 

The New York Times Company

 

 

229 West 43rd Street

 

 

New York, New York 10036

 

 

Attention:

Anthony Benten

 

 

 

David Thurm

 

 

 

and Kenneth A. Richieri, Esq.

 

 

Telecopier

(212) 556-1646 (Mr. Benten) and

 

 

 

(212) 556-4634 (Mr. Thurm and Mr. Richieri)

 

 

 

 

and

 

 

 

 

 

INGREDUS Site 8 South LLC

 

 

c/o Clarion Partners

 

 

335 Madison Avenue

 

 

New York, New York  10017

 

 

Attention:  Charles Grossman

 

 

Telecopier:  (212) 883-2700

 

 

 

 

 

and

 

 

 

134

--------------------------------------------------------------------------------


 

INGREDUS Site 8 South LLC

 

 

c/o Clarion Partners

 

 

601 13th Street, NW, Suite 450

 

 

Washington, D.C.  20005

 

 

Attention:  Martin Sandiford

 

 

Telecopier:  (917) 777-2600

 

 

 

(b)           Any party may change the entity, address or the attention party to
which any such request, notice, report, demand or other communication is to be
given by furnishing notice of such change to the other parties in the manner
specified above.  Without the prior consent of Agent, Borrower may not add any
other parties to these notice provisions.  Rejection or refusal to accept, or
inability to deliver because of changed address when no notice of changed
address was given, shall be deemed to be receipt of any such notice.  As between
Agent and any Borrower Entities only, a notice given by a party under any
Project Loan Document of a change of entity, address or attention party shall be
deemed to be a notice of such change to Agent or any such party, as applicable,
for purposes of all Project Loan Documents to which such party is a party.

 

(c)           Unless notified to the contrary pursuant to this Section 11.04(c),
any notice or communication to be made to any Lender shall be made only to Agent
and its counsel as provided for in this Section.

 


SECTION 11.05             ASSIGNMENT.  (A) SUBJECT TO SECTION 7.50 HEREOF,
BORROWER MAY NOT ASSIGN THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OF ITS
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER WITHOUT THE PRIOR APPROVAL OF
AGENT.  SUBJECT TO THE FURTHER PROVISIONS OF THIS SECTION 11.05, BORROWER
ACKNOWLEDGES AND AGREES THAT GMACCM AND ANY OTHER LENDER MAY ASSIGN, TRANSFER,
SELL, PLEDGE OR GRANT PARTICIPATION INTERESTS IN OR OTHERWISE HYPOTHECATE ITS
RIGHTS IN, TO AND UNDER THE LOANS, THE LOAN DOCUMENTS AND THE NYTC COMPLETION
GUARANTY, OR ANY PORTION THEREOF (ANY SUCH TRANSACTION, AN “ASSIGNMENT”) (I)
WITHOUT BORROWER’S CONSENT, TO ANY ELIGIBLE ASSIGNEE, (II) SUBJECT TO CLAUSE
(III) OF THIS SENTENCE, WITH THE PRIOR CONSENT OF BORROWER TO ANY OTHER PERSON,
WHICH CONSENT MAY NOT BE UNREASONABLY WITHHELD OR (III) WITHOUT BORROWER’S
CONSENT, TO THOSE ENTITIES APPROVED BY BORROWER IN THE DISCLOSURE SIDE LETTER. 
UPON ANY SUCH ASSIGNMENT BY GMACCM OR ANY LENDER (EXCLUDING ANY SUCH PLEDGE OR
OTHER HYPOTHECATION OR ANY SUCH GRANTING OF A PARTICIPATION INTEREST), GMACCM OR
SUCH LENDER SHALL BE RELIEVED OF ANY LIABILITY HEREUNDER AND UNDER ANY LOAN
DOCUMENT, BUT ONLY TO THE EXTENT SUCH LIABILITY IS ASSUMED BY THE ASSIGNEE. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE FOREGOING, (1) NO CONSENT OF
BORROWER SHALL BE REQUIRED FOR ANY ASSIGNMENT BY GMACCM DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT AND NO CONSENT OF BORROWER, GMACCM OR AGENT SHALL BE
REQUIRED FOR ANY ASSIGNMENT BY ANY OTHER LENDER DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, (2) AGENT AGREES THAT PRIOR TO THE OCCURRENCE OF AN EVENT OF
DEFAULT, GMACCM AND ITS AFFILIATES SHALL COLLECTIVELY RETAIN AT LEAST
$50,000,000.00 OF THE LOANS (INCLUDING UNDRAWN PORTIONS THEREOF) IN THE
AGGREGATE (OR, IN THE EVENT THAT THERE HAS BEEN ANY PREPAYMENT OF ANY PRINCIPAL
AMOUNT OWING UNDER THE LOANS, GMACCM AND ITS AFFILIATES SHALL COLLECTIVELY
RETAIN SUCH PORTION OF THE LOANS (INCLUDING UNDRAWN PORTIONS THEREOF) AS SHALL,
IN THE AGGREGATE, BEAR THE SAME PROPORTION AS $50,000,000.00 SHALL BEAR TO
$320,000,000.00), (3) EACH LENDER SHALL

 

135

--------------------------------------------------------------------------------


 


HAVE THE RIGHT, WITHOUT THE CONSENT OF BORROWER, AGENT OR ANY LENDER, TO GRANT
PARTICIPATION INTERESTS IN THE LOANS TO ANY PERSON (AND ANY SUCH PARTICIPATIONS
SHALL NOT COUNT TOWARD OR BE VIOLATIVE OF CLAUSE (2) OF THIS SECTION 11.05(A)),
(4) WITHOUT AGENT’S CONSENT, WHICH MAY BE WITHHELD IN AGENT’S SOLE DISCRETION,
NO LENDER SHALL HAVE THE RIGHT TO CONSUMMATE AN ASSIGNMENT (OTHER THAN A
PARTICIPATION) WITH RESPECT TO A PORTION OF THE LOANS NOT EQUAL TO ANY WHOLE
NUMBER MULTIPLE OF $10,000,000, AND (5) SUBJECT TO THE FOREGOING CLAUSES (1),
(3) AND (4), EACH LENDER’S RIGHT TO CONSUMMATE AN ASSIGNMENT SHALL BE SUBJECT TO
AGENT’S PRIOR REASONABLE CONSENT.  CLAUSE (2) OF THE IMMEDIATELY PRECEDING
SENTENCE SHALL NOT BE CONSTRUED SO AS TO PROHIBIT GMACCM FROM ENTERING INTO ANY
SO-CALLED “OFF-BALANCE SHEET” OR “REPURCHASE” FACILITY ARRANGEMENT WHEREIN
GMACCM SHALL RETAIN EFFECTIVE CONTROL OVER ANY PORTION OF THE LOANS WHICH IS
SUBJECT TO SUCH ARRANGEMENT AND SHALL BE RESPONSIBLE FOR THE FUNDING OF THAT
PORTION OF THE PROJECT LOAN.  THE PARTIES TO ANY ASSIGNMENT (OTHER THAN ANY
GRANTEE OF A PARTICIPATION INTEREST OR ANY GRANTEE OF A PLEDGE OR OTHER
HYPOTHECATION (BUT NOT ANY PERSON WHO HAS FORECLOSED UPON SUCH PLEDGE OR
HYPOTHECATION)) BY A LENDER SHALL EXECUTE AND DELIVER TO AGENT, FOR ITS
ACCEPTANCE AND RECORDING IN THE AGENT’S REGISTER, AGENT’S FORM OF ASSIGNMENT AND
ACCEPTANCE AGREEMENT (THE “ASSIGNMENT AND ACCEPTANCE AGREEMENT”) TOGETHER WITH A
PROCESSING AND RECORDATION FEE OF $2,500, WHICH FEE SHALL COVER AGENT’S
ADMINISTRATIVE COST IN CONNECTION WITH SUCH ASSIGNMENT.  THE PARTIES TO SUCH
ASSIGNMENT SHALL ALSO PAY ALL OF AGENT’S REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS IN CONNECTION WITH SUCH ASSIGNMENT EXCEPT, WITH RESPECT TO AGENT’S
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS, TO THE EXTENT PAID BY BORROWER
PURSUANT TO SECTION 7.06(A)(II) HEREOF.  EACH BORROWER ENTITY SHALL PROMPTLY
EXECUTE AND FILE ANY AMENDMENTS TO ANY PROJECT LOAN DOCUMENT OR THE NYTC
COMPLETION GUARANTY NECESSARY OR DESIRABLE TO REFLECT ANY SUCH ASSIGNMENT
(INCLUDING, WITHOUT LIMITATION, MULTIPLE NOTES REFLECTING SUCH ASSIGNEE’S
INTEREST IN THE PROJECT LOAN) PROVIDED THE SAME DO NOT INCREASE ANY SUCH
BORROWER ENTITY’S LIABILITIES (OTHER THAN TO A DE MINIMIS EXTENT) OR DECREASE
ANY SUCH BORROWER ENTITY’S RIGHTS (OTHER THAN TO A DE MINIMIS EXTENT) WITH
RESPECT TO THE PROJECT LOAN.  UPON SUCH EXECUTION, DELIVERY, ACCEPTANCE AND
RECORDING, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN SUCH ASSIGNMENT AND
ACCEPTANCE AGREEMENT, (X) SUCH ASSIGNEE SHALL BE A LENDER AND (Y) THE ASSIGNOR
THEREUNDER SHALL, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER HAVE BEEN
ASSIGNED BY IT, OR ASSUMED BY THE ASSIGNEE THEREUNDER, PURSUANT TO SUCH
ASSIGNMENT AND ACCEPTANCE AGREEMENT, RELINQUISH ITS RIGHTS AND BE RELEASED FROM
ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER PROJECT LOAN DOCUMENTS (AND,
IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE AGREEMENT COVERING ALL OR THE
REMAINING PORTION OF AN ASSIGNOR’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT,
SUCH ASSIGNOR SHALL CEASE TO BE A LENDER).  THE AGENT SHALL MAINTAIN A REGISTER
(THE “AGENT’S REGISTER”) SHOWING THE IDENTITY OF THE LENDERS FROM TIME TO TIME,
AND UPON REQUEST FROM BORROWER FROM TIME TO TIME, SHALL SUPPLY BORROWER WITH A
COPY OF THE AGENT’S REGISTER.  AGENT ACKNOWLEDGES AND CONFIRMS THAT AS OF THE
DATE HEREOF, GMACCM IS THE ONLY LENDER.  SUPPLEMENTING THE FOREGOING, NO ENTITY
WHOSE ONLY INTEREST IN THE LOANS IS A PARTICIPATION INTEREST OR A PLEDGE OR
OTHER HYPOTHECATION (EXCEPT TO THE EXTENT SUCH ENTITY HAS FORECLOSED ON SUCH
PLEDGE OR OTHER HYPOTHECATION) SHALL BE CONSIDERED, FOR ANY PURPOSE HEREUNDER, A
LENDER.

 


(B)           SUBJECT TO SECTION 11.23 HEREOF, BORROWER ACKNOWLEDGES AND AGREES
THAT AGENT OR ANY LENDER MAY PROVIDE TO ANY POTENTIAL ASSIGNEE OR PARTICIPANT

 

136

--------------------------------------------------------------------------------


 


ORIGINALS OR COPIES OF THIS AGREEMENT, ANY OTHER PROJECT LOAN DOCUMENTS AND ANY
OTHER DOCUMENTS, INSTRUMENTS, CERTIFICATES, OPINIONS, INSURANCE POLICIES,
LETTERS OF CREDIT, REPORTS, REQUISITIONS AND OTHER MATERIALS AND INFORMATION AT
ANY TIME SUBMITTED BY OR ON BEHALF OF ANY BORROWER ENTITY OR RECEIVED BY AGENT
AND/OR LENDERS IN CONNECTION WITH THE PROJECT LOAN.  AGENT AND EACH LENDER AGREE
THAT AS A CONDITION TO SUCH DISCLOSURE TO ANY SUCH ASSIGNEE OR PARTICIPANT,
AGENT OR SUCH LENDER SHALL USE REASONABLE EFFORTS TO CAUSE SUCH ASSIGNEE OR
PARTICIPANT TO AGREE TO KEEP SUCH INFORMATION CONFIDENTIAL IN A MANNER
SUBSTANTIALLY SIMILAR TO SECTION 11.23 HEREOF.  IN ADDITION, BORROWER AGREES TO
COOPERATE IN ALL REASONABLE RESPECTS WITH AGENT AND/OR LENDERS IN THE EXERCISE
OF THEIR RESPECTIVE RIGHTS PURSUANT TO THIS SECTION 11.05, INCLUDING, WITHOUT
LIMITATION, PROVIDING SUCH INFORMATION AND DOCUMENTATION REGARDING BORROWER
ENTITIES, OR ANY OTHER PERSON AND THEIR BUSINESSES AND FINANCES AS AGENT AND/OR
LENDERS OR ANY POTENTIAL ASSIGNEE OR PARTICIPANT MAY REASONABLY REQUEST AND
MEETING WITH POTENTIAL ASSIGNEES AND PARTICIPANTS UPON REASONABLE NOTICE.


 


SECTION 11.06             SUCCESSORS AND ASSIGNS INCLUDED IN PARTIES.  WHENEVER
IN THIS AGREEMENT ONE OF THE PARTIES HERETO IS NAMED OR REFERRED TO, THE HEIRS,
LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF SUCH PARTY SHALL BE INCLUDED
(INCLUDING, WITHOUT LIMITATION, ANY MEMBER SUCCEEDING BORROWER TO TITLE TO ANY
UNIT PURSUANT TO SECTION 7.50 HEREOF) AND ALL COVENANTS AND AGREEMENTS CONTAINED
IN THIS AGREEMENT BY OR ON BEHALF OF BORROWER OR BY OR ON BEHALF OF AGENT OR ANY
LENDER SHALL BIND AND INURE TO THE BENEFIT OF THEIR RESPECTIVE HEIRS, LEGAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS (INCLUDING SUCH MEMBERS), WHETHER SO
EXPRESSED OR NOT.  NOTWITHSTANDING THE FOREGOING, TO THE EXTENT ANY MEMBER IS
RELEASED FROM LIABILITY UNDER THE PROJECT LOAN DOCUMENTS PURSUANT TO SECTION
7.46 HEREOF, THE HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF SUCH
MEMBER SHALL ALSO BE DEEMED TO HAVE BEEN RELEASED TO SUCH EXTENT.

 


SECTION 11.07             HEADINGS.  THE HEADINGS OF THE ARTICLES, SECTIONS AND
SUBSECTIONS OF THIS AGREEMENT ARE FOR THE CONVENIENCE OF REFERENCE ONLY, ARE NOT
TO BE CONSIDERED A PART HEREOF AND SHALL NOT LIMIT OR OTHERWISE AFFECT ANY OF
THE TERMS HEREOF.  ALL REFERENCES IN THIS AGREEMENT TO SECTIONS, SUBSECTIONS AND
OTHER DIVISIONS ARE REFERENCES TO THE SECTIONS, SUBSECTIONS AND DIVISIONS OF
THIS AGREEMENT UNLESS OTHERWISE STATED.

 


SECTION 11.08             INVALID PROVISIONS TO AFFECT NO OTHERS.  IF
FULFILLMENT OF ANY PROVISION HEREOF OR ANY TRANSACTION RELATED HERETO AT THE
TIME PERFORMANCE OF SUCH PROVISIONS SHALL BE DUE, SHALL INVOLVE TRANSCENDING THE
LIMIT OF VALIDITY PRESENTLY PRESCRIBED BY LAW, WITH REGARD TO OBLIGATIONS OF
LIKE CHARACTER AND AMOUNT, THEN, IPSO FACTO, THE OBLIGATION TO BE FULFILLED
SHALL BE REDUCED TO THE LIMIT OF SUCH VALIDITY; AND IF ANY CLAUSE OR PROVISION
HEREIN CONTAINED OPERATES OR WOULD PROSPECTIVELY OPERATE TO INVALIDATE THIS
AGREEMENT IN WHOLE OR IN PART, THEN SUCH CLAUSE OR PROVISION ONLY SHALL BE HELD
FOR NAUGHT, AS THOUGH NOT HEREIN CONTAINED, AND THE REMAINDER OF THIS AGREEMENT
SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT.

 


SECTION 11.09             INTERPRETATION.  WHENEVER THE SINGULAR OR PLURAL
NUMBER, OR THE MASCULINE, FEMININE OR NEUTER GENDER IS USED HEREIN, IT SHALL
EQUALLY INCLUDE THE OTHER.  THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND
WORDS OF SIMILAR IMPORT WHEN

 

137

--------------------------------------------------------------------------------


 


USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY
PARTICULAR PROVISION OF THIS AGREEMENT.

 


SECTION 11.10             COMPUTATION OF TIME PERIODS.  IN THIS AGREEMENT, WITH
RESPECT TO THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A LATER
SPECIFIED DATE, THE WORD “FROM” MEANS BOTH “FROM AND INCLUDING” AND THE WORDS
“TO” AND “UNTIL” BOTH MEAN “TO BUT EXCLUDING.”

 


SECTION 11.11             GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED SOLELY WITHIN SUCH STATE.

 


SECTION 11.12             CONSENT TO JURISDICTION.  BORROWER HEREBY IRREVOCABLY
AND UNCONDITIONALLY (A) AGREES THAT ANY SUIT, ACTION OR OTHER LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THE PROJECT LOAN DOCUMENTS MAY BE BROUGHT IN THE
COURTS OF RECORD OF THE STATE OF NEW YORK IN NEW YORK COUNTY OR THE COURTS OF
THE UNITED STATES, SOUTHERN DISTRICT OF NEW YORK; (B) CONSENTS TO, AND WAIVES
ANY AND ALL PERSONAL RIGHTS UNDER THE LAWS OF ANY STATE TO OBJECT TO, THE
JURISDICTION OF EACH SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING; AND (C)
WAIVES ANY OBJECTION WHICH IT MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING IN ANY OF SUCH COURTS.  IN FURTHERANCE OF SUCH AGREEMENT,
BORROWER AGREES, UPON REQUEST OF AGENT, TO DISCONTINUE (OR CONSENT TO THE
DISCONTINUANCE OF) ANY SUCH SUIT, ACTION OR PROCEEDING PENDING IN ANY OTHER
JURISDICTION OR COURT.  NOTHING CONTAINED HEREIN, HOWEVER, SHALL PREVENT AGENT
FROM BRINGING ANY SUIT, ACTION OR PROCEEDING OR EXERCISING ANY RIGHTS AGAINST
ANY SECURITY AND AGAINST BORROWER, AND AGAINST ANY PROPERTY OF BORROWER, IN ANY
OTHER STATE OR COURT.  INITIATING SUCH SUIT, ACTION OR PROCEEDING OR TAKING SUCH
ACTION IN ANY STATE SHALL IN NO EVENT CONSTITUTE A WAIVER OF THE AGREEMENT
CONTAINED HEREIN THAT THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN THE RIGHTS
AND OBLIGATIONS OF BORROWER AND ANY LENDER AND AGENT HEREUNDER OR THE SUBMISSION
HEREIN BY BORROWER TO PERSONAL JURISDICTION WITHIN THE STATE OF NEW YORK. 
BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY SERVICE OF COPIES OF SUCH PROCESS TO BORROWER AT
ITS ADDRESS PROVIDED HEREIN.  NOTHING IN THIS SECTION 11.12, HOWEVER, SHALL
AFFECT THE RIGHT OF AGENT TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW.  TO THE FULL EXTENT PERMITTED BY LAW, BORROWER HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
WAIVES, RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY CONDUCT, ACT OR OMISSION OF BORROWER, OR ANY OF ITS DIRECTORS,
OFFICERS, PARTNERS, PRINCIPALS, MEMBERS, EMPLOYEES OR ANY OTHER AFFILIATES, IN
EACH OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. 
THE WAIVERS IN THIS SECTION ARE GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND,
WITH RESPECT TO THE WAIVER OF JURY TRIAL, IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE.  AGENT IS HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN
ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THESE WAIVERS BY BORROWER.

 

138

--------------------------------------------------------------------------------


 


SECTION 11.13             AMENDMENTS.  EXCEPT AS PROVIDED IN ARTICLE 8 AND
SECTION 11.05 HEREOF, NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE
CHANGED, WAIVED, DISCHARGED OR TERMINATED ORALLY, BUT ONLY BY INSTRUMENT IN
WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF THE CHANGE, WAIVER,
DISCHARGE OR TERMINATION IS SOUGHT.

 


SECTION 11.14             COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH, WHEN EXECUTED AND DELIVERED, SHALL BE AN
ORIGINAL, BUT SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE ONE AND THE SAME
INSTRUMENT.

 


SECTION 11.15             ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER
PROJECT LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE
PARTIES WITH RESPECT TO THE PROJECT LOAN AND SUPERSEDE ALL OTHER PRIOR
AGREEMENTS AND UNDERSTANDINGS, WHETHER ORAL OR WRITTEN, RELATING TO THE SUBJECT
MATTER HEREOF AND THEREOF, EXCEPT AS SPECIFICALLY AGREED TO THE CONTRARY.

 


SECTION 11.16             RECOURSE.  AGENT AND LENDERS SHALL HAVE FULL RECOURSE
AGAINST BORROWER FOR ANY LIABILITY OR OBLIGATION OF BORROWER UNDER THIS
AGREEMENT AND THE OTHER PROJECT LOAN DOCUMENTS.  NEITHER LENDERS NOR AGENT NOR
ANY OF THEM SHALL HAVE ANY RECOURSE AGAINST, OR THE RIGHT TO ENFORCE THE
LIABILITY AND OBLIGATION OF, THE OTHER BORROWER ENTITIES TO PERFORM AND OBSERVE
THE OBLIGATIONS CONTAINED IN THIS AGREEMENT OR ANY OTHER PROJECT LOAN DOCUMENTS
BY ANY ACTION OR PROCEEDING BROUGHT AGAINST ANY SUCH OTHER BORROWER ENTITY OTHER
THAN (1) AS EXPRESSLY PROVIDED IN THE GUARANTIES, OR ANY OTHER AGREEMENT
HEREAFTER EXECUTED AND DELIVERED TO AGENT BY SUCH OTHER BORROWER ENTITY IN
CONNECTION WITH THE PROJECT LOAN OR (2) AGAINST THE COLLATERAL GRANTED UNDER THE
SECURITY DOCUMENTS OR ANY OTHER PROJECT LOAN DOCUMENT.  THE PROVISIONS OF THIS
SECTION 11.16 SHALL NOT (I) CONSTITUTE A WAIVER, RELEASE OR IMPAIRMENT OF ANY
OBLIGATION EVIDENCED OR SECURED BY ANY OF THE PROJECT LOAN DOCUMENTS OR THE NYTC
COMPLETION GUARANTY; (II) AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY PROJECT
LOAN DOCUMENT OR THE NYTC COMPLETION GUARANTY OR ANY OF THE RIGHTS AND REMEDIES
OF AGENT THEREUNDER; OR (III) IMPAIR THE RIGHT OF AGENT TO OBTAIN THE
APPOINTMENT OF A RECEIVER.  NO OFFICER, DIRECTOR, MEMBER, SHAREHOLDER, LIMITED
PARTNER, EMPLOYEE, AGENT, REPRESENTATIVE, BENEFICIARY OR TRUSTEE OF, OR ANY
PERSON EXECUTING THIS AGREEMENT OR ANY OTHER PROJECT LOAN DOCUMENT OR THE NYTC
COMPLETION GUARANTY IN A REPRESENTATIVE CAPACITY ON BEHALF OF (SOLELY BY VIRTUE
OF SUCH EXECUTION) A BORROWER ENTITY SHALL EVER BE PERSONALLY LIABLE HEREUNDER
FOR THE OBLIGATIONS OF SUCH BORROWER ENTITY, ALL LIABILITY OF EACH BORROWER
PARTY BEING EXPRESSLY LIMITED TO SUCH BORROWER ENTITY (OR ANY GENERAL PARTNER,
JOINT VENTURER, OR OTHER PERSON HAVING LIABILITY FOR THE OBLIGATIONS OF SUCH
BORROWER ENTITY AS A MATTER OF LAW) AND ITS ASSETS, AND ALL PERSONS DEALING WITH
A BORROWER ENTITY MUST LOOK SOLELY TO SUCH BORROWER ENTITY (OR ANY GENERAL
PARTNER, JOINT VENTURER, OR OTHER PERSON HAVING LIABILITY FOR THE OBLIGATIONS OF
SUCH BORROWER ENTITY AS A MATTER OF LAW) AND ITS ASSETS FOR THE ENFORCEMENT OF
ANY CLAIM AGAINST SUCH BORROWER ENTITY AND IN NO EVENT SHALL ANY RECOURSE BE HAD
TO THE PRIVATE PROPERTY OF ANY OFFICER, DIRECTOR, MEMBER, SHAREHOLDER, LIMITED
PARTNER, EMPLOYEE, AGENT, REPRESENTATIVE, BENEFICIARY OR TRUSTEE OF, OR ANY
PERSON EXECUTING THIS AGREEMENT ON BEHALF OF (SOLELY BY VIRTUE OF SUCH
EXECUTION), A BORROWER ENTITY.

 

139

--------------------------------------------------------------------------------


 


SECTION 11.17             STATUTE OF LIMITATIONS.  BORROWER HEREBY EXPRESSLY
WAIVES AND RELEASES TO THE FULLEST EXTENT PERMITTED BY LAW THE PLEADING OF ANY
STATUTE OF LIMITATIONS AS A DEFENSE TO PAYMENT OF THE PROJECT LOAN OR
PERFORMANCE OF ITS OBLIGATIONS UNDER ANY OF THE PROJECT LOAN DOCUMENTS.

 


SECTION 11.18             REMEDIES OF BORROWER ENTITIES.  IN THE EVENT THAT A
CLAIM OR ADJUDICATION IS MADE THAT AGENT OR ANY LENDER HAS ACTED UNREASONABLY OR
HAS UNREASONABLY DELAYED ACTING WITH RESPECT TO ANY CONSENT OR APPROVAL
REQUESTED UNDER ANY PROJECT LOAN DOCUMENT IN ANY CASE WHERE BY LAW OR UNDER THE
PROJECT LOAN DOCUMENT, IT HAS AN OBLIGATION TO ACT REASONABLY OR PROMPTLY, AGENT
OR SUCH LENDER SHALL NOT BE LIABLE FOR ANY MONETARY DAMAGES, AND THE SOLE
REMEDIES OF BORROWER ENTITIES SHALL BE LIMITED TO INJUNCTIVE RELIEF OR
DECLARATORY JUDGMENT.

 


SECTION 11.19             TIME OF THE ESSENCE.  TIME IS OF THE ESSENCE OF THIS
AGREEMENT AND OF EACH AND EVERY TERM, COVENANT AND CONDITION HEREIN.

 


SECTION 11.20             SURVIVAL.  THIS AGREEMENT AND ALL COVENANTS,
AGREEMENTS, REPRESENTATIONS AND WARRANTIES MADE HEREIN AND IN THE CERTIFICATES
DELIVERED PURSUANT HERETO SHALL SURVIVE THE MAKING BY LENDERS OF THE PROJECT
LOAN AND THE EXECUTION AND DELIVERY TO LENDERS OF THE PROJECT LOAN NOTES
(REGARDLESS OF ANY INVESTIGATION MADE BY LENDERS OR ON THEIR BEHALF), AND SHALL
CONTINUE IN FULL FORCE AND EFFECT SO LONG AS ALL OR ANY PART OF THE PROJECT LOAN
IS OUTSTANDING AND UNPAID.

 


SECTION 11.21             USURY.  THIS AGREEMENT AND THE OTHER PROJECT LOAN
DOCUMENTS ARE SUBJECT TO THE EXPRESS CONDITION THAT AT NO TIME SHALL BORROWER
ENTITIES BE OBLIGATED OR REQUIRED TO PAY INTEREST ON THE PROJECT LOAN OR LOAN
CHARGES AT A RATE WHICH COULD SUBJECT THE HOLDER OF THE PROJECT LOAN NOTES TO
EITHER CIVIL OR CRIMINAL LIABILITY AS A RESULT OF BEING IN EXCESS OF THE MAXIMUM
RATE PERMITTED BY APPLICABLE LAW.  IF BY THE TERMS OF ANY PROJECT LOAN DOCUMENT,
ANY BORROWER ENTITY IS AT ANY TIME REQUIRED OR OBLIGATED TO PAY INTEREST ON THE
PROJECT LOAN OR LOAN CHARGES AT A RATE IN EXCESS OF SUCH MAXIMUM RATE, THE RATE
OF INTEREST OR LOAN CHARGES UNDER THE PROJECT LOAN NOTES SHALL BE DEEMED TO BE
IMMEDIATELY REDUCED TO SUCH MAXIMUM RATE AND THE INTEREST PAYABLE SHALL BE
COMPUTED AT SUCH MAXIMUM RATE AND ALL PRIOR INTEREST PAYMENTS OR LOAN CHARGES IN
EXCESS OF SUCH MAXIMUM RATE SHALL BE APPLIED AND SHALL BE DEEMED TO HAVE BEEN
PAYMENT IN REDUCTION OF THE OUTSTANDING PRINCIPAL.  ALL SUMS PAID OR AGREED TO
BE PAID TO LENDERS FOR THE USE, FORBEARANCE, OR DETENTION OF THE PROJECT LOAN OR
FOR LOAN CHARGES SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, BE AMORTIZED,
PRORATED, ALLOCATED, AND SPREAD THROUGHOUT THE FULL STATED TERM OF THE PROJECT
LOAN NOTES UNTIL PAYMENT IN FULL SO THAT THE RATE OR AMOUNT OF INTEREST ON
ACCOUNT OF THE PROJECT LOAN DOES NOT EXCEED THE MAXIMUM RATE FROM TIME TO TIME
IN EFFECT AND APPLICABLE TO THE PROJECT LOAN FOR SO LONG AS THE PROJECT LOAN IS
OUTSTANDING.

 


SECTION 11.22             SUCCESSIVE ACTIONS.  A SEPARATE RIGHT OF ACTION
HEREUNDER SHALL ARISE IN FAVOR OF (A) AGENT OR (B) ANY OTHER INDEMNIFIED PARTY,
AS THE CASE MAY BE, EACH TIME AGENT OR SUCH INDEMNIFIED PARTY ACQUIRES KNOWLEDGE
OF ANY MATTER INDEMNIFIED BY BORROWER HEREUNDER.  SEPARATE AND SUCCESSIVE
ACTIONS BY AGENT OR ANY INDEMNIFIED PARTY MAY BE BROUGHT HEREUNDER TO ENFORCE
ANY OF THE PROVISIONS HEREOF AT

 

140

--------------------------------------------------------------------------------


 


ANY TIME AND FROM TIME TO TIME.  TO THE EXTENT PERMITTED BY LAW, NO ACTION
HEREUNDER SHALL PRECLUDE ANY SUBSEQUENT ACTION, AND BORROWER HEREBY WARRANTS AND
COVENANTS NOT TO ASSERT ANY DEFENSE IN THE NATURE OF SPLITTING OF CAUSES OF
ACTION OR MERGER OF JUDGMENTS.

 


SECTION 11.23             CONFIDENTIALITY.  BORROWER AND AGENT, FOR ITSELF AND
ON BEHALF OF LENDERS, ACKNOWLEDGE THAT IN CONNECTION WITH THE PROJECT LOAN,
CERTAIN INFORMATION SHALL BE PROVIDED WHICH THE PROVIDING PARTY DEEMS
PROPRIETARY AND CONFIDENTIAL (SUCH INFORMATION, THE “INFORMATION”).  PROVIDED
THAT THE PROVIDING PARTY SPECIFIES IN WRITING, AT THE TIME OF ITS SUBMISSION TO
THE RECEIVING PARTY, THAT SUCH INFORMATION IS CONFIDENTIAL, BORROWER AGREES AND
AGENT, FOR ITSELF AND ON BEHALF OF LENDERS, AGREES, THAT THE INFORMATION SHALL
BE KEPT CONFIDENTIAL AND SHALL NOT BE DISCLOSED TO ANY THIRD PARTY EXCEPT (A) AS
MAY BE REQUIRED BY ANY APPLICABLE COURT ORDER OR DECREE, OR LEGAL OR
ADMINISTRATIVE PROCESS; (B) AS NECESSARY IN CONNECTION WITH THE ENFORCEMENT BY
AGENT OF ITS RIGHTS UNDER THE PROJECT LOAN DOCUMENTS AND THE NYTC COMPLETION
GUARANTY; (C) AS MAY BE REQUIRED BY ANY GOVERNMENTAL AUTHORITY, BANK REGULATORY
BODY OR REPRESENTATIVE OF ANY THEREOF ARISING OUT OF OR IN CONNECTION WITH AN
EXAMINATION OF AGENT, ANY LENDER OR ANY BORROWER ENTITY (AS APPLICABLE); (D) TO
ANY OF THE RECEIVING PARTY’S OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS,
ACCOUNTANTS, AGENTS, ADVISORS OR OTHER REPRESENTATIVES WHO REQUIRE ACCESS TO
INFORMATION TO PARTICIPATE IN THE ADMINISTRATION OF THE PROJECT LOAN; OR (E) IN
CONNECTION WITH ANY ACTUAL OR PROPOSED ASSIGNMENT OF ALL OR ANY PART OF AGENT’S
OR ANY LENDER’S INTERESTS IN THE PROJECT LOAN.  WITHOUT LIMITING THE FOREGOING,
BORROWER AND AGENT, FOR ITSELF AND ON BEHALF OF LENDERS, ACKNOWLEDGE AND AGREE
THAT IF ANY REPORT CONCERNING THE LOANS OR THE PROJECT APPEARS IN ANY MEDIA
OUTLET (INCLUDING, WITHOUT LIMITATION, THE NEW YORK TIMES, THE BOSTON GLOBE, THE
WORCESTER TELEGRAM & GAZETTE AND RELATED WEB SITES) OWNED BY NYTC GUARANTOR (THE
“NEWS OUTLETS”), BORROWER SHALL NOT BE IN VIOLATION OF THIS SECTION 11.23 AS
LONG AS BORROWER HAS NOT DISCLOSED INFORMATION TO THE NEWS OUTLETS AND KEEPS
SUCH INFORMATION CONFIDENTIAL FROM THE NEWS OUTLETS IN ACCORDANCE WITH ITS
STANDARD POLICIES AND PROCEDURES.  FOR PURPOSES OF THIS SECTION, “INFORMATION”
SHALL INCLUDE THE ECONOMIC TERMS AND PROVISIONS OF THE PROJECT LOAN AND SHALL
NOT INCLUDE (I) ANY INFORMATION, PRODUCT OR STRUCTURE INTERNALLY DEVELOPED BY
ANY RECEIVING PARTY PROVIDED THE SAME DOES NOT IDENTIFY ANY ECONOMIC TERMS OF
THE PROJECT LOAN; (II) ANY INFORMATION IN ANY RECEIVING PARTY’S POSSESSION OR
OTHERWISE KNOWN TO ANY RECEIVING PARTY PRIOR TO THE COMMENCEMENT OF NEGOTIATIONS
IN CONNECTION WITH THE CONSUMMATION OF THE PROJECT LOAN; (III) ANY INFORMATION
WHICH IS, OR BECOMES, PUBLIC OR PART OF THE PUBLIC DOMAIN; AND (IV) ANY
INFORMATION WHICH WAS PREVIOUSLY, OR IS SUBSEQUENT TO THE DATE HEREOF, MADE
AVAILABLE TO ANY RECEIVING PARTY BY A SOURCE NOT KNOWN TO SUCH RECEIVING PARTY
TO BE BOUND BY A CONFIDENTIALITY AGREEMENT WITH ANY BORROWER ENTITY, AGENT OR
ANY LENDER (AS APPLICABLE).  SUPPLEMENTING THE FOREGOING, ALL PUBLICITY
STATEMENTS AND PRESS RELEASES ISSUED BY ANY BORROWER ENTITY WHICH REFER TO
AGENT, ANY LENDER OR THE PROJECT LOAN MUST BE APPROVED IN ADVANCE BY AGENT.

 


SECTION 11.24             REINSTATEMENT OF OBLIGATIONS.  IF AT ANY TIME ALL OR
ANY PART OF ANY PAYMENT MADE BY ON BEHALF OF BORROWER OR RECEIVED BY AGENT, ANY
LENDER OR ANY INDEMNIFIED PARTY UNDER OR WITH RESPECT TO THIS AGREEMENT IS OR
MUST BE RESCINDED OR RETURNED FOR ANY REASON WHATSOEVER (INCLUDING, BUT NOT
LIMITED TO, THE INSOLVENCY,

 

141

--------------------------------------------------------------------------------


 


BANKRUPTCY OR REORGANIZATION OF BORROWER), THEN THE OBLIGATIONS OF BORROWER
HEREUNDER SHALL, TO THE EXTENT OF THE PAYMENT RESCINDED OR RETURNED, BE DEEMED
TO HAVE CONTINUED IN EXISTENCE, NOTWITHSTANDING SUCH PREVIOUS PAYMENT, OR
RECEIPT OF PAYMENT BY AGENT, SUCH LENDER OR SUCH INDEMNIFIED PARTY, AND THE
OBLIGATIONS OF BORROWER HEREUNDER SHALL CONTINUE TO BE EFFECTIVE OR BE
REINSTATED, AS THE CASE MAY BE, AS TO SUCH PAYMENT, ALL AS THOUGH SUCH PREVIOUS
PAYMENT HAD NEVER BEEN MADE.

 


SECTION 11.25             FACSIMILE SIGNATURES.  PROJECT LOAN DOCUMENTS (OTHER
THAN ANY PROJECT LOAN NOTES) AND THE NYTC COMPLETION GUARANTY MAY BE SIGNED BY
FACSIMILE.  THE EFFECTIVENESS OF ANY SUCH SIGNATURES SHALL, SUBJECT TO
APPLICABLE LEGAL REQUIREMENTS, HAVE THE SAME FORCE AND EFFECT AS MANUALLY-SIGNED
ORIGINALS AND SHALL BE BINDING ON ALL PARTIES TO THE PROJECT LOAN DOCUMENTS AND
THE NYTC COMPLETION GUARANTY.  AGENT MAY ALSO REQUIRE THAT ANY SUCH DOCUMENTS
AND SIGNATURES BE CONFIRMED BY A MANUALLY-SIGNED ORIGINAL THEREOF, PROVIDED THAT
THE FAILURE TO REQUEST OR DELIVER THE SAME SHALL NOT LIMIT THE EFFECTIVENESS OF
ANY FACSIMILE SIGNATURE.

 

[signature page follows]

 

142

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower, Initial Agent and Agent have executed this
Agreement on the date first above written.

 

 

BORROWER:

 

 

 

 

 

 

 

THE NEW YORK TIMES BUILDING LLC

 

 

 

 

 

 

 

By:

FC Lion LLC, member

 

 

 

 

 

 

 

 

By:

FC 41st Street Associates, LLC, its
managing member

 

 

 

 

 

 

 

 

 

By:

RRG 8 South, Inc., its managing
member

 

 

 

 

 

 

 

 

By:

/s/ David L. Berliner

 

 

 

 

 

 

Name:  Davd L. Berliner

 

 

 

 

 

Title:    Sr. Vice President

 

 

 

 

 

By:

NYT Real Estate Company LLC, member

 

 

 

 

 

 

By:

R Anthony Benten

 

 

 

 

Name:  R Anthony Benten

 

 

 

Title:    Manager

 

 

 

 

 

INITIAL AGENT:

 

 

 

 

 

 

 

NEW YORK STATE URBAN DEVELOPMENT
CORPORATION d/b/a EMPIRE STATE
DEVELOPMENT CORPORATION,

 

as Initial Agent

 

 

 

 

 

By:

/s/ Anita W. Laremont

 

 

 

Name:

Anita W. Laremont

 

 

Title:

SVP, Legal and General Counsel

 

--------------------------------------------------------------------------------


 

 

 

 

 

AGENT:

 

 

 

 

 

 

 

 

 

GMAC COMMERCIAL MORTGAGE

 

 

 

 

CORPORATION, as agent

 

 

 

 

 

 

 

 

 

By:

/s/ Vacys R. Garbonkus

 

 

 

 

 

 

Name:

Vacys R. Garbonkus

 

 

 

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

THE UNDERSIGNED ARE EXECUTING THIS

 

 

AGREEMENT AS THE BENEFICIAL OWNERS OF

 

 

THE NYTC UNIT AND FC UNITS, RESPECTIVELY:

 

 

 

 

 

 

 

 

FC MEMBER:

 

 

 

 

 

 

 

 

 

FC LION LLC

 

 

 

 

 

 

 

 

 

By:

FC 41st Street Associates, LLC, its managing member

 

 

 

 

 

 

 

 

 

By:

RRG 8 South, Inc., its managing member

 

 

 

 

 

 

 

 

 

 

By:

/s/ David L. Berliner

 

 

 

 

 

Name:

David L. Berliner

 

 

 

 

 

Title:

Sr. Vice President

 

 

 

 

 

 

 

 

NYTC MEMBER:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NYT REAL ESTATE COMPANY LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ R Anthony Benten

 

 

 

 

Name:

R Anthony Benten

 

 

 

Title:

Manager

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

The Land

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue;

 

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

 

THENCE easterly along said southerly line of West 41st Street, 400 feet;

 

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of West 40th Street;

 

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING.

 

Being the property located at and known as Block 1012, Lots 1, 5, 8, 14, 53, 59,
61, 62, 63 and part of 15 on the Tax Assessment Map of the County of New York.

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

Permitted Exceptions

 

1.                                       Railroad Consent recorded in Liber 3192
Cp. 302. (Affects Lot 14).

 

2.                                       Terms, covenants, conditions,
restrictions, provisions and easements contained in the deed made by New York
State Urban Development Corporation d/b/a Empire State Development Corporation
to 42nd St. Development Project, Inc. dated as of September 8, 2003 and recorded
October 24, 2003 as CRFN2003000433117.

 

3.                                       Terms, covenants, conditions,
restrictions, provisions, easements and right of reversion contained in the deed
made by New York State Urban Development Corporation d/b/a Empire State
Development Corporation to The City of New York, dated as of September 8, 2003
and recorded October 24, 2003 as CRFN2003000433118.

 

4.                                       Agreement (Easement) among The New York
Times Building LLC, The New York City Transit Authority, 42nd St. Development
Project, Inc. and The City of New York, dated as of December 12, 2001 and
recorded October 24, 2003 as CRFN2003000433126.

 

5.                                       Site 8 South Land Acquisition and
Development Agreement among New York State Urban Development Corporation d/b/a
Empire State Development Corporation, 42nd St. Development Project, Inc. and The
New York Times Building LLC, dated as of December 12, 2001 and recorded October
24, 2003 as CRFN2003000433119.

 

6.                                       First Amendment to Site 8 South Land
Acquisition and Development Agreement among New York State Urban Development
Corporation d/b/a Empire State Development Corporation, 42nd St. Development
Project, Inc. and The New York Times Building LLC, dated as of December 14, 2003
and recorded October 24, 2003 as CRFN2003000433120.

 

7.                                       Site 8 South Project Agreement among
New York State Urban Development Corporation d/b/a Empire State Development
Corporation, 42nd St. Development Project, Inc., The City of New York, The New
York Times Building LLC, NYT Real Estate Company LLC and FC Lion LLC, dated as
of December 12, 2001 and recorded October 24, 2003 as CRFN2003000433116.

 

8.                                       Site 8 South Declaration of Design, Use
and Operation made by New York State Urban Development Corporation d/b/a Empire
State Development Corporation and 42nd St. Development Project, Inc., dated as
of December 12, 2001 and recorded October 24, 2003 as CRFN2003000433121.

 

B-1

--------------------------------------------------------------------------------


 

9.                                       Terms, covenants, provisions and option
to purchase contained in the Agreement of Ground Lease made between 42nd St.
Development Project, Inc., as Landlord, and The New York Times Building LLC, as
Tenant, dated as of December 12, 2001, a memorandum of which was recorded
October 24, 2003 as CRFN2003000433122.

 

10.                                 Terms, covenants, provisions and option to
purchase contained in the Agreement of Sublease made between The New York Times
Building LLC, as Landlord, and FC Lion LLC, as Tenant, dated as of December 12,
2001, a memorandum of which was recorded October 24, 2003 as CRFN2003000433123.

 

11.                                 Terms, covenants, provisions and option to
purchase contained in the Agreement of Sublease made between The New York Times
Building LLC, as Landlord, and FC Lion LLC, as Tenant, dated as of December 12,
2001, a memorandum of which was recorded October 24, 2003 as CRFN2003000433124.

 

12.                                 Terms, covenants, provisions and option to
purchase contained in the Agreement of Sublease made between The New York Times
Building LLC, as Landlord, and NYT Real Estate Company LLC, as Tenant, dated as
of December 12, 2001, a memorandum of which was recorded October 24, 2003 as
CRFN2003000433125.

 

13.                                 Permitted Leases.

 

14.                                 Liens created by the Loan Documents.

 

B-2

--------------------------------------------------------------------------------


 

Exhibit C

 

Certificate of Non-Bank Status

 

To:

 

The New York Times Building LLC

 

 

 

From:

 

[Name of Bank and Lending Office]

 

Date:

 

Re:  Building Loan and Project Loan Agreement

 

Ladies and Gentlemen:

 

Reference is hereby made to the Building Loan Agreement and that certain Project
Loan Agreement, each dated as of [           ], 2004, among THE NEW YORK TIMES
BUILDING LLC, NEW YORK STATE URBAN DEVELOPMENT CORPORATION d/b/a EMPIRE STATE
DEVELOPMENT CORPORATION, as initial agent (“Initial Agent”), for itself and for
the benefit of any co-lenders as may exist from time to time(such lenders
collectively, including any successors and assigns, “Lenders”), and GMAC
COMMERCIAL MORTGAGE CORPORATION and any successor thereto, as agent (including
as successor to Initial Agent), for itself and any other co-lenders as may exist
from time to time.  Pursuant to the provisions of Sections 3.16(e) of such
Building Loan Agreement and such Project Loan Agreement, the undersigned hereby
certifies that it is not a “bank” within the meaning of Section 881(c)(3) of the
Internal Revenue Code of 1986, as amended.

 

 

Yours faithfully,

 

 

 

[NAME OF BANK]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

C-1

--------------------------------------------------------------------------------


 

Exhibit D

 

Form of Condominium Subordination Agreement

 

D-1

 

 

 

--------------------------------------------------------------------------------


 

 

County of New York

 

After recording, please return to:

Section: 4

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

Block: 1012

 

1285 Avenue of the Americas

Lots:  [              ] (f/k/a Lots 1, 5, 8,

 

New York, NY 10019

14, 53, 59, 61, 62, 63 [and part of 15])

 

Attention: Harris B. Freidus, Esq.

 

SUBORDINATION AGREEMENT

 

THIS SUBORDINATION AGREEMENT (this “Agreement”) is entered into as of
                              , 200    by GMAC COMMERCIAL MORTGAGE CORPORATION,
a California corporation with an address at 100 South Wacker Drive, Suite 400,
Chicago, Illinois, 60606 or any successor thereto, as agent (including as
successor to Initial Agent (as hereinafter defined))(including its successors
and assigns as agent, “Agent”) for itself and on behalf of the lenders as may
exist from time to time (such lenders collectively, including any successors and
assigns, “Lenders” and each individually a “Lender”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Building Loan Agreement and that certain
Project Loan Agreement (collectively, as the same have been and may be revised,
restated, amended or modified from time to time, the “Loan Agreement”), each
dated as of June    , 2004 among The New York Times Building LLC (“Borrower”),
New York State Urban Development Corporation d/b/a Empire State Development
Corporation, as initial agent (“Initial Agent”), for itself and for the benefit
of Lenders, and Agent, for itself and on behalf of Lenders, the Lenders have
agreed to advance to Borrower loans in the maximum aggregate principal amount of
$320,000,000 (collectively, the “Loan”);

 

WHEREAS, the proceeds of the Loan are being used to construct certain
improvements (the “Improvements”) on land (the “Land”) demised to Borrower
pursuant to that certain Agreement of Lease by and between 42nd St. Development
Project, Inc. (“Ground Lessor”) and Borrower, dated as of December 12, 2001 (the
“Ground Lease”) which Land is more particularly described on Exhibit A hereto;

 

WHEREAS, as security for the Loan, Borrower has executed that certain Ground
Leasehold Building Loan Mortgage, Assignment of Leases, Security Agreement and
Subordination Agreement dated as of  June    , 2004 and recorded at the Office
of the City Register of New York County on                               , 200  
as CRFN#                               and that certain Ground Leasehold Project
Loan Mortgage, Assignment of Leases, Security Agreement and Subordination
Agreement dated as of June   , 2004 and recorded at the Office of the City
Register of New York County on                               , 200   as CRFN#
                              (collectively, as the same may be extended,
renewed, revised, restated, replaced, spread, amended, consolidated,
supplemented, assigned or modified from time to time, the “Mortgages”);

 

--------------------------------------------------------------------------------


 

WHEREAS, (a) Borrower has assigned to Ground Lessor all of Borrower’s right,
title and interest in the Ground Lease and the Severance Subleases (as defined
in the Ground Lease) pursuant to that certain Assignment and Assumption
Agreement, dated as of                               , 200  , which has been
submitted to the Office of the City Register of New York County for recordation
immediately prior to the submission of this Agreement for recording and (b)
Agent has released the Ground Lease and the Severance Sublease to which NYT Real
Estate Company LLC (“NYTC Member”) is a party from the lien of the Mortgages;

 

WHEREAS, the Land and the Improvements have been submitted to the provisions of
Article 9-B of the Real Property Law of the State of New York pursuant to that
certain Declaration of Leasehold Condominium of the Premises known as The New
York Times Building, New York, New York 10019, dated as of
                              , 200   (together with the Condominium By-Laws
attached as Exhibit A thereto, the “Declaration”; all capitalized terms used
herein but left undefined shall have the meanings assigned to such terms in the
Declaration) and recorded on                               , 200   at the Office
of the City Register of New York County as CRFN #                              ;

 

WHEREAS, as a result of the recording of the Declaration and the release
referred to above, the Mortgages now encumber solely the FC Collective Unit and
the Retail Unit, together with their respective undivided percentage interest in
the Common Elements; and

 

WHEREAS, Agent has agreed to evidence certain lien priority agreements as
between the Mortgages and the Declaration pursuant to this Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which is hereby acknowledged, Agent hereby agrees as follows:

 

1.             Lien Priority.  Agent, for itself and on behalf of Lenders, does
acknowledge and agree that in the event of any foreclosure (or acceptance of a
deed in lieu of foreclosure) of any Unit subject to the lien of the Mortgages by
Agent, any designee of Agent or any third party purchaser, it, such designee or
such third party purchaser shall take title to such Unit in connection with such
foreclosure (or acceptance of a deed in lieu thereof) subject to the Declaration
and the Board of Managers’ Lien.  Neither the immediately preceding sentence,
nor any conflict or inconsistency between the terms and provisions of the
Mortgages, on the one hand, and the terms and provisions of the Declaration, on
the other hand, shall be construed to limit, nullify, prevent or restrict Agent
from enforcing any provision in, or from exercising any rights or remedies of
Agent or the Lenders under, the Mortgages.

 

2.             Successors and Assigns.  Whenever in this Agreement any party is
named or referred to, the successors and assigns of such party or parties shall
be included, whether so expressed or not.  All obligations, covenants and
agreements contained in this Agreement shall be binding on, and inure to the
benefit of, the respective successors and assigns of the parties hereto whether
so expressed or not.

 

2

--------------------------------------------------------------------------------


 

3.             Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed solely within such State.

 

4.             Counterparts.  This Agreement may be executed in any number of
counterparts and all of such counterparts shall together constitute one and the
same instrument.

 

[SIGNATURE ON NEXT PAGE]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Agent, for itself and on behalf of Lenders, has executed
this Agreement as of the date first set forth above.

 

 

AGENT:

 

 

 

GMAC COMMERCIAL MORTGAGE
CORPORATION, as Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

STATE OF                            

 

)

 

)  ss.:

COUNTY OF                      

 

)

 

On the          day of         in the year 200   before me, the undersigned,
personally appeared                                  personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

 

 

 

Notary Public

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ALL that certain plot, piece or parcel of land and the improvements thereon,
situate, lying and being in the Borough of Manhattan, County, City and State of
New York, bounded and described as follows:

 

 

SAID LAND AND IMPROVEMENTS NOW KNOWN AS Lots [                            ] as
more particularly described in the Declaration and on the floor plans certified
by                                                      on
                            , 200   and filed with the Real Property Assessment
Department on                        , 200   as Condominium Plan No.         
and also filed in the Office of the City Register of New York County on
                       , 200    as CFRN #
                                                      .

 

--------------------------------------------------------------------------------


 

Exhibit E

 

Draw Request

 

E-1

 

 

--------------------------------------------------------------------------------


 

 

DRAW REQUEST

 

                            , 200  

 

GMAC Commercial Mortgage Corporation, as Agent
100 South Wacker Drive, Suite 400
Chicago, Illinois  60606
Attn:  Phillip J. Keel, Vice President

 

[                                                
                                                
                                                
Attn:                                        ](1)

 

Re:          Building Loan Agreement dated as of                        , 2004
(as revised, restated, amended or modified from time to time, the “Building Loan
Agreement”) and Project Loan Agreement dated as of                      , 2004
(as revised, restated, amended or modified from time to time, the “Project Loan
Agreement”; together with the Building Loan Agreement, the “Loan Agreements”)
each by and among The New York Times Building LLC (“Borrower”), New York State
Urban Development Corporation, d/b/a Empire State Development Corporation, as
initial agent (“Initial Agent”) for itself and for the benefit of any lenders as
may exist from time to time (such lenders, collectively, including any
successors and assigns, “Lenders”), and GMAC Commercial Mortgage Corporation and
any successor thereto, as agent (including as successor to Initial Agent)
(including any successors and assigns as agent, “Agent”) for itself and on
behalf of Lenders.  All capitalized terms not defined herein shall have the
meanings ascribed to them in the Loan Agreements.

 

Ladies and Gentlemen:

 

In accordance with the Loan Agreements, Borrower desires to obtain an advance of
                                       ($                    ) (the “Building
Loan Advance”) and an advance of                           
($                      ) (the “Project Loan Advance”; together

 

--------------------------------------------------------------------------------

(1)  Copies of the Draw Request do not need to go to the Disbursement Agent
unless Agent has made the election under Section 5.03(b)(ii) of the Building
Loan Agreement.

 

--------------------------------------------------------------------------------


 

with the Building Loan Advance, the “Advances” and individually, an “Advance”)
on                                  (the “Requested Advance Date”) as follows: 
$                       on account of Building Loan Costs for the FC Units,
$                   on account of Building Loan Costs for the NYTC Units,
$                     on account of Project Loan Costs for the FC Units, and
$                   on account of Project Loan Costs for the NYTC Units.  Such
allocations (a) are more particularly set forth on the attachments to the Sworn
Owner’s Affidavit which is attached hereto and (b) have been prepared in
accordance with the Cost Allocation Methodology.  In order to induce Lenders to
make each Advance, Borrower hereby represents and warrants the following to
Agent and Lenders:

 

1.             The period covered by this Draw Request is
                                                .

 

2.             The Improvements have not been injured or damaged by fire,
explosion, accident, flood or other casualty except: 
                                                      .

 

3.             All Building Loan Costs and Project Loan Costs for the payment of
which Lenders have previously advanced funds have in fact been paid and all such
prior Advances have been used for the purposes requested therefor except as
follows:                                  .

 

4.             The subject Advances shall be used for the purposes set forth in
the Sworn Owner’s Statement attached hereto.

 

5.             No Borrower Entity has any defenses to or offsets against the
payment of any amounts due to Agent and/or any Lender under or in connection
with the Loan Documents, or defenses, claims or counterclaims against the
payment and performance of any of their respective obligations under the Loan
Documents.  Borrower is authorized to make this representation on behalf of all
of the other Borrower Entities.

 

6.             The amount of each Advance (except if such advance is the final
Advance) equals at least Fifty Thousand and No/100 Dollars ($50,000.00).  No
other Draw Request has been submitted in this calendar month and the most recent
Draw Request was submitted at least fifteen (15) days prior to the date hereof. 
The total of all previous Advances made under the Building Loan and the Project
Loan, together with the subject Advances, is shown on the attachments hereto. 
The total of all previous Advances under the Building Loan Agreement and under
the Project Loan Agreement allocable to the Maximum Amount—FC, together with
that portion of the subject Advance allocable to the Maximum Amount—FC, does not
exceed the Maximum Amount—FC.  The total of all previously requested Advances
under the Building Loan Agreement and under the Project Loan Agreement allocable
to the Maximum Amount—NYTC, together with that portion of the subject Advance
allocable to the Maximum Amount—NYTC, does not exceed the Maximum Amount—NYTC. 
No item of expense specified in the Sworn Owner’s Affidavit attached hereto has
previously been made the basis of any prior Advance.

 

7.             The purpose of the Advances is to pay the Building Loan Costs and
Project Loan costs detailed in the Sworn Owner’s Statement and accompanying
invoices attached hereto and made a part hereof.

 

2

--------------------------------------------------------------------------------


 

 

 

Initials of

Borrower

 

8.             The costs of any additional documentation, legal fees or title
insurance required by Agent to evidence the Advances and preserve the priority
of the lien of the Building Loan Mortgage and Project Loan Mortgage and the
other Security Documents is a Reimburseable Cost.

 

9.             All conditions precedent to the Advances set forth in
Section 4.02 and (if applicable) 4.03 of the Building Loan Agreement and the
Project Loan Agreement have been fulfilled.

 

10.           The information set forth herein is true, correct and complete as
of the date hereof and will be true, correct and complete as of the Requested
Advance Date.

 

This letter shall constitute a Borrower’s instruction to Lenders to pay to Agent
[the Disbursement Agent] the Advances in the total amount indicated on the
attachments in the Sworn Owner’s Statement, and (b) Borrower’s instructions and
authorization to [Agent] [Disbursement Agent] to disburse such Advances and any
applicable Other Funds to pay each of the expenses shown in the enclosed
invoices, unless (i) any such amount with respect to interest, fees or other
amounts due and payable to Agent and/or any Lender which Agent and Lenders are,
in accordance with the Building Loan Agreement or Project Loan Agreement,
entitled to subtract from such Advance [or (ii) Disbursement Agent is otherwise
instructed by Agent].  [Disbursement Agent acknowledges, however, that it shall
only disburse such Loan proceeds in accordance with the Construction Loan
Disbursement Agreement.]

 

[Signature page follows]

 

3

--------------------------------------------------------------------------------


 

 

Borrower:

 

 

 

THE NEW YORK TIMES BUILDING LLC

 

 

 

By:

FC LION LLC, member

 

 

 

 

By:

FC 41st Street Associates, LLC, its
managing member

 

 

 

 

By:

RRG 8 South, Inc., its managing
member

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

By:

NYT Real Estate Company LLC, member

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Sworn Owner’s Statement

 

State of New York

)

 

 

)

ss:

County of New York

)

Escrow No.               

 

The affiant,                                             , being duly sworn on
oath deposes and says the following in his/her capacity as the
                             of RRG 8 South, Inc., which is the managing member
of FC 41st Street Associates, LLC, which is the managing member of FC Lion LLC,
which is a member of The New York Times Building LLC (“Borrower”), which is the
owner of the premises known as The New York Times Building, New York, New York:

 

                1.             That he/she is authorized to deliver this
statement on behalf of Borrower and is thoroughly familiar with the facts and
circumstances concerning the premises described above;

               

                2.             Since the date of the last Sworn Owner’s
Statement submitted in connection with a Draw Request, the only services
performed, materials supplied, work done or reimbursements furnished in
connection with the mentioned premises for whom Borrower is requisitioning funds
are listed on the attachments hereto;

               

                3.             That the contracts to which Borrower, or any
Affiliate thereof, is a party as to which Borrower is not requisitioning funds
(whether because the third party thereto is not yet entitled to payment pursuant
to the applicable contract, or because there is a dispute between such third
party and Borrower), together with the amount of any bills, invoices or payment
claims submitted by such third party, if applicable and the reason(s) why
payment has not been requisitioned are set forth on the attachments hereto; and

               

                4.             That, to the affiant’s knowledge, the facts set
forth in this statement and the attachments are true and complete.

               

Notwithstanding anything to the contrary contained in this Sworn Owner’s
Statement, the affiant shall not have any personal liability hereunder. 
Borrower does have liability hereunder to the same extent it has liability under
any other Loan Document.

 

--------------------------------------------------------------------------------


 

 

Signed:

 

 

Name:

 

 

Subscribed and sworn to before me this        day of                       ,
200  .

 

 

 

 

 

Notary Public

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 

Exhibit F

 

Description of Improvements

 

F-1

 

 

 

--------------------------------------------------------------------------------


 

Borrower intends to construct upon the Land a 52 story office building (with
ground floor retail) located at 820 Eighth Avenue, (block 1012, lots 1, 5, 8 and
14, part of 15, 53, 59, 61, 62 and 63) New York, New York, consisting of
approximately 1,539,000 square feet of total gross building area of above grade
space, additional below grade space and additional roof top and mechanical
space.

 

 

 

--------------------------------------------------------------------------------


 

Exhibit G

 

Intentionally Omitted

 

G-1

--------------------------------------------------------------------------------


 

Exhibit H

 

Form of Non-Disturbance Agreement

 

H-1

 

 

--------------------------------------------------------------------------------


 

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

This Subordination, Non-Disturbance and Attornment Agreement (this “Agreement”)
is made as of                            , 200    , between GMAC COMMERCIAL
MORTGAGE CORPORATION, a California corporation and any successor thereto, as
agent (including as successor to Initial Agent (as hereinafter defined))
(including any of its successors and assigns as agent, “Agent”), for itself and
any co-lenders as may exist from time to time (such lenders collectively,
including any successors and assigns, “Lenders”), [Tenant] (“Tenant”) and
[Landlord] (“Landlord”).

 

RECITALS

 

A.    Tenant is the tenant under a certain lease (the “Lease”), dated as of
                                  ,             , with Landlord, of premises
described in the Lease (the “Premises”) as more particularly described in
Exhibit A hereto.

 

B.    This Agreement is being entered into in connection with (i) those certain
loans (collectively, the “Construction Loan”) which Lenders have agreed to make
to The New York Times Building LLC (“Owner”) pursuant to that certain Building
Loan Agreement and that certain Project Loan Agreement, each dated as of
June     , 2004 and each by and among The New York Times Building LLC, New York
State Urban Development Corporation d/b/a Empire State Development Corporation,
as initial agent (“Initial Agent”), for itself and for the benefit of Lenders,
and Agent, for itself and on behalf of Lenders, which Loans are secured, in
part, by that certain Ground Leasehold Building Loan Mortgage, Assignment of
Leases, Security Agreement and Subordination Agreement, dated as of June       ,
2004 (as the same may hereafter be amended or modified, the “Building Loan
Mortgage”); that certain Ground Leasehold Project Loan Mortgage, Assignment of
Leases, Security Agreement and Subordination Agreement, dated as of June       ,
2004 (as the same may hereafter be amended or modified, the “Project Loan
Mortgage”); that certain Assignment of Leases and Rents (Building Loan Mortgage)
dated as of June       , 2004 (as the same may hereafter be amended or modified,
the “Building Loan Assignment”); and that certain Assignment of Leases and Rents
(Project Loan Mortgage), dated as of June       , 2004 (as the same may
hereafter be amended or modified, the “Project Loan Assignment”).

 

C.            The Building Loan Assignment and Project Loan Assignment are
collectively referred to herein as the “Assignments.”  The Building Loan
Mortgage and Project Loan Mortgage are collectively referred to herein as the
“Mortgages”.  The Assignments and Mortgages, together with all other documents
executed and delivered or to be executed and delivered in connection with the
Construction Loan, are collectively referred to herein as the “Loan Documents”.

 

D.            Landlord is a member of Owner and has consented to the Mortgages
and the Assignments and has executed and delivered the Mortgages and the
Assignments.  Each Mortgage covers, among other things, the Premises, and each
Assignment covers, among other things, the Lease.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

For mutual consideration, including the mutual covenants and agreements set
forth below, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.             Tenant agrees that the Lease and all terms and conditions
contained therein and all rights, options, liens and charges created thereby is
and shall be subject and subordinate in all respects to the Loan Documents, the
liens created thereby, all present or future advances thereunder and all
renewals, amendments, spreaders, modifications, consolidations, replacements,
increases and extensions thereof, to the full extent of all amounts secured by
the Loan Documents from time to time.

 

2.             Agent agrees that, if Agent exercises any of its rights under the
Loan Documents such that it becomes the owner of the Premises, including but not
limited to an entry by Agent pursuant to any Mortgage, a foreclosure under any
Mortgage, a power of sale under any Mortgage or otherwise:  (a) the Lease shall
continue in full force and effect as a direct lease between Agent and Tenant,
and subject to all the terms, covenants and conditions of the Lease, and
(b) Agent shall not disturb Tenant’s right of quiet possession of the Premises
under the terms of the Lease so long as Tenant is not in default beyond any
applicable grace period of any term, covenant or condition of the Lease.

 

3.             Tenant agrees that, in the event of an exercise of the power of
sale or foreclosure of any Mortgage by Agent or the acceptance of a deed in lieu
of foreclosure by Agent or any other succession of Agent to ownership of the
Premises, Tenant will attorn to and recognize Agent as its landlord under the
Lease for the remainder of the term of the Lease (including all extension
periods which have been or are hereafter exercised) upon the same terms and
conditions as are set forth in the Lease, and Tenant hereby agrees to pay and
perform all of the obligations of Tenant pursuant to the Lease.

 

4.             Tenant agrees that, in the event Agent succeeds to the interest
of Landlord under the Lease, neither Agent nor Lenders shall be:

 

(a)           liable in any way for any act, omission, neglect or default of any
prior Landlord (including, without limitation, the then defaulting Landlord),
except to the extent such act, omission, neglect or default accrues from and
after Agent succeeds to the interest of Landlord; or

 

(b)           subject to any claim, defense, counterclaim or offsets which
Tenant may have against any prior Landlord (including, without limitation, the
then defaulting Landlord), except to the extent such claim, defense,
counterclaim or offset accrues  from and after the date that Agent succeeds to
the interest of Landlord under the Lease; or

 

2

--------------------------------------------------------------------------------


 

(c)           bound by any payment of rent or additional rent which Tenant might
have paid for more than one month in advance of the due date under the Lease to
any prior Landlord (including, without limitation, the then defaulting
Landlord), except to the extent received by Agent or required under the Lease to
be so paid in Advance; or

 

(d)           bound by any obligation to make any payment to Tenant which was
required to be made prior to the time Agent succeeded to any prior Landlord’s
interest, except for any work allowance, work credit or any other similar
payments to be made to Tenant under the Lease; or

 

(e)           accountable for any monies deposited with any prior Landlord
(including security deposits), except to the extent such monies are actually
received by Agent; or

 

(f)            bound by any amendment or modification of the Lease made without
the written consent of Agent, which consent shall not be unreasonably withheld
or delayed.

 

Subject to paragraph 2 above, nothing contained herein shall prevent Agent from
naming Tenant in any foreclosure or other action or proceeding initiated in
order for Agent to avail itself of and complete any such foreclosure or other
remedy if such joinder shall be required by law.

 

5.             Tenant hereby agrees to give to Agent copies of all notices of
Landlord default(s) under the Lease in the same manner as, and whenever, Tenant
shall give any such notice of default to Landlord and no such notice of default
shall be deemed given to Landlord unless and until a copy of such notice shall
have been so delivered to Agent.  Agent shall have the right but no obligation
to remedy any Landlord default under the Lease, or to cause any default of
Landlord under the Lease to be remedied, and for such purpose Tenant hereby
grants Agent, in addition to the period given to Landlord for remedying
defaults, an additional twenty (20) days in the case of a monetary default and
an additional sixty (60) days in the case of a non-monetary default to remedy,
or cause to be remedied, any such default.  Tenant shall accept performance by
Agent of any term, covenant, condition or agreement to be performed by Landlord
under the Lease with the same force and effect as though performed by Landlord. 
No Landlord default under the Lease shall exist or shall be deemed to exist
(i) as long as Agent, in good faith, shall have commenced to cure such default
and shall be prosecuting the same to completion with reasonable diligence,
within the above-referenced time period subject to any force majeure that exists
at or during Agent’s cure periods, or (ii) if possession of the Premises is
required in order to cure such default, or if such default is not susceptible of
being cured by Agent, as long as Agent, in good faith, shall have notified
Tenant within ten (10) business days of receiving Tenant’s notice to Agent of
Landlord’s default that Agent intends to institute proceedings under the Loan
Documents, and, thereafter, as long as such proceedings shall have been promptly
instituted and shall be prosecuted with all reasonable diligence.  In the event
of the termination of the Lease by reason of any bankruptcy by Landlord, upon
Agent’s written request, given within thirty (30) days after

 

3

--------------------------------------------------------------------------------


 

any such termination, Tenant, within fifteen (15) days after receipt of such
request, shall execute and deliver to Agent or its designee or nominee a new
lease of the Premises for the remainder of the term of the Lease upon all of the
terms, covenants and conditions of the Lease.  Neither Agent nor its designee or
nominee shall become liable under the Lease unless and until Agent or its
designee or nominee becomes, and then only with respect to periods in which
Agent or its designee or nominee remains, the owner of the Premises.  In no
event shall Agent or Lenders have any personal liability as successor to
Landlord and Tenant shall look only to the estate and property of Agent or
Lenders in the Premises and the proceeds of any sale of the Premises or any part
thereof for the satisfaction of Tenant’s remedies for the collection of a
judgment (or other judicial process) requiring the payment of money in the event
of any default by Agent as Landlord under the Lease, and no other property or
assets of Agent or Lenders shall be subject to levy, execution or other
enforcement procedure for the satisfaction of Tenant’s remedies under or with
respect to the Lease.  Agent shall, subject to the last grammatical paragraph of
paragraph 4 hereof, have the right, without Tenant’s consent, to foreclose the
Mortgages or to accept a deed in lieu of foreclosure or to exercise any other
remedies under the Loan Documents.

 

6.             Tenant agrees that, following delivery of written notice from
Agent to Tenant designating an account into which all payments of rent are
thereafter to be made (which notice shall include appropriate wire and mailing
instructions), Tenant shall thereafter make all payments of rent due under the
Lease (including, without limitation, base rent, amounts due for operating
expenses and real estate taxes and, where applicable, rent due as a percentage
of sales receipts) and all other charges and sums payable by Tenant under the
Lease in accordance with such notice, unless and until Tenant receives written
instructions from Agent to do otherwise.  Agent shall apply such rents and other
payments it receives in accordance with the Loan Documents and, upon the
repayment of the indebtedness evidenced by the Loan Documents, shall instruct
Tenant to make future payments of rent as directed by Landlord.  Any payments
due under the Lease which are made by Tenant to Agent hereunder shall be deemed
to satisfy Tenant’s obligations to Landlord under the Lease.  In the event of
any conflict between the provisions of this paragraph 6 and the terms and
provisions of the Lease, the provisions of this paragraph 6 shall govern and
control.

 

7.             Tenant has no knowledge of any prior assignment or pledge of the
rents accruing under the Lease by Landlord.  Tenant hereby acknowledges the
making of the Assignments from Landlord to Agent in connection with the Loans. 
Tenant acknowledges that the interest of the Landlord under the Lease is to be
assigned to Agent solely as security for the purposes specified in the
Assignments, and Agent shall have no duty, liability or obligation whatsoever
under the Lease or any extension or renewal thereof, either by virtue of the
Assignments or by any subsequent receipt or collection of rents thereunder,
unless Agent shall specifically undertake such liability in writing.

 

8.             If Tenant is a corporation, each individual executing this
Agreement on behalf of said corporation represents and warrants that s/he is
duly authorized to execute and deliver this Agreement on behalf of said
corporation, in accordance with a duly adopted resolution of the Board of
Directors of said corporation

 

4

--------------------------------------------------------------------------------


 

or in accordance with the by-laws of said corporation, and that this Agreement
is binding upon said corporation in accordance with its terms.  If Tenant is a
partnership or limited liability company, each individual executing this
Agreement on behalf of said partnership or limited liability company represents
and warrants that s/he is duly authorized to execute and deliver this Agreement
on behalf of said partnership or limited liability company in accordance with
the partnership agreement for the partnership or operating agreement for the
limited liability company.

 

9.             Any notice, election, communication, request or other document or
demand required or permitted under this Agreement shall be in writing and shall
be deemed delivered on the earlier to occur of (a) receipt or (b) the date of
delivery, refusal or nondelivery indicated on the return receipt, if deposited
in a United States Postal Service Depository, postage prepaid, sent certified or
registered mail, return receipt requested, or if sent via recognized commercial
courier service providing for a receipt, addressed to Tenant or Agent, as the
case may be, at the following addresses:

 

 

If to Tenant:

 

 

 

[To be added]

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

If to Agent:

 

 

 

GMAC Commercial Mortgage Corporation

 

100 South Wacker Drive, Suite 400

 

Chicago, Illinois 60606

 

Attention: Vacys R. Garbonkus

 

 

 

with copies to:

 

 

 

GMAC Commercial Mortgage Corporation

 

200 Witmer Road

 

Horsham, Pennsylvania 19044

 

Attention: General Counsel

 

5

--------------------------------------------------------------------------------


 

 

and

 

 

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

 

1285 Avenue of the Americas

 

New York, New York 10019-6064

 

Attention: Harris B. Freidus, Esq.

 

 

 

If to Landlord:

 

 

 

[to be added]

 

10.           The term “Agent” or “Lenders” as used herein includes any
successors or assigns thereof, including without limitation, any co-lender at
the time of or after the making of the Loans, any purchaser at a foreclosure
sale and any transferee pursuant to a deed in lieu of foreclosure, and their
successors and assigns, and the term “Landlord” or  “Tenant” as used herein
includes any successor and assign of the named Landlord or Tenant, as
applicable, herein.

 

11.           If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
deemed modified to the extent necessary to be enforceable, or if such
modification is not practicable such provision shall be deemed deleted from this
Agreement, and the other provisions of this Agreement shall remain in full force
and effect.

 

12.           Neither this Agreement nor any of the terms hereof may be
terminated, amended, supplemented, waived or modified orally, but only by an
instrument in writing executed by the party against which enforcement of the
termination, amendment, supplement, waiver or modification is sought.

 

13.           This Agreement shall be construed in accordance with the laws of
the State where the Premises is located without regard to conflict of law
principles.

 

14.           As between Landlord and Tenant, nothing herein expands Landlord’s
or Tenant’s respective obligations or limits Landlord’s or Tenant’s respective
rights under the Lease.

 

[signature page follows]

 

6

--------------------------------------------------------------------------------


 

WITNESS the execution hereof as of the date first above written.

 

 

GMAC COMMERCIAL MORTGAGE CORPORATION,

 

a California corporation, as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[TENANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

The undersigned Landlord hereby consents to the foregoing Agreement and confirms
the facts stated in the foregoing Agreement.

 

 

[

 

]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT FOR AGENT

 

STATE OF                                  

)

 

)  ss.:

COUNTY OF                 

)

 

On the      day of                     ,         , before me, the undersigned,
personally appeared                                          , personally known
to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

 

 

Signature and Office of individual taking acknowledgment

 

ACKNOWLEDGMENT FOR TENANT

 

STATE OF NEW YORK

)

 

)  ss.:

COUNTY OF                  

)

 

On the      day of                     ,         , before me, the undersigned,
personally appeared                                          , personally known
to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

 

 

Signature and Office of individual taking acknowledgment

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT FOR LANDLORD

 

STATE OF NEW YORK

)

 

)  ss.:

COUNTY OF                  

)

 

On the      day of                     ,       , before me, the undersigned,
personally appeared                                          , personally known
to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

 

 

 

Signature and Office of individual taking acknowledgment

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The Premises

 

 

10

--------------------------------------------------------------------------------


 

Exhibit A

 

The Land

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue;

 

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

 

THENCE easterly along said southerly line of West 41st Street, 400 feet;

 

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of West 40th Street;

 

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING.

 

Being the property located at and known as Block 1012, Lots 1, 5, 8, 14, 53, 59,
61, 62, 63 and part of 15 on the Tax Assessment Map of the County of New York.

 

A - 1

 

 

 

--------------------------------------------------------------------------------


 

 

Exhibit I

 

Architect’s Certificate

 

I-1

 

 

--------------------------------------------------------------------------------


 

 

ARCHITECTS’ STATEMENT

 

[Architect’s Letterhead]

 

 

                               , 200

 

 

 

Application for Payment

 

GMAC Commercial Mortgage Corporation, as Agent
100 South Wacker Drive, Suite 400
Chicago, Illinois  60606

 

Ladies and Gentlemen:

 

The undersigned (“Architect”) understands that GMAC Commercial Mortgage
Corporation, as agent (including any successor thereto, “Agent”) for itself and
any other co-lenders as may exist from time to time (collectively, “Lenders”)
has made or will make loans (the “Loans”) to The New York Times Building LLC
(“Borrower”), which Loans will be used to finance construction by Borrower of
the improvements (the “Improvements”) on and adjacent to the premises more
particularly described in Exhibit A hereto (the “Land”; and together with the
Improvements, the “Project”).  The Loans will be advanced pursuant to that
certain Building Loan Agreement dated as of  June    , 2004 (the “Building Loan
Agreement”) by and between Borrower, New York State Development Corporation
d/b/a Empire State Corporation, as initial agent (“Initial Agent”) for itself
and for the benefit of Lenders, and Agent, for itself and on behalf of Lenders,
and that certain Project Loan Agreement dated as of June     , 2004 (the
“Project Loan Agreement”; collectively with the Building Loan Agreement, the
“Loan Agreements”) by and between Borrower, Initial Agent, for itself and for
the benefit of Lenders, and Agent, for itself and on behalf of Lenders. 
Capitalized terms not defined herein shall have the meanings ascribed to them in
the Architect’s Agreement (as defined below).

 

Knowing that Agent and Lenders will rely on this Architect’s Statement in
advancing proceeds of the Loans, Architect, for itself and on behalf of RPBW (as
hereinafter defined), based upon its knowledge, information and belief, and upon
its performance and services (including RPBW and Architect’s respective periodic
on site observations of construction) all in accordance with the Architect’s
Agreement (as hereinafter defined) and subject to generally accepted standards
of practice, hereby states to Agent and Lenders as follows as of the date
hereof:

 

1.             Architects have been engaged to act as architects for the Project
and such engagement is evidenced by that certain Contract for Architectural
Services dated as of October 3, 2001 among FC 41st Street Associates, LLC (“FC
41st Street”),

 

--------------------------------------------------------------------------------


 

NYT Real Estate Company LLC (“NYTC Member”), RPBW Piano Building Workshops,
S.E.L.A.F.A. (“RPBW”; together with Architect, “Architects”)) and Architect, as
assigned by FC 41st Street and NYTC Member to Borrower in accordance with
Section 14.3 of the Architect’s Agreement (the “Architect’s Agreement”).  No
amendments or supplements to the Architect’s Agreement have been made except as
set forth on Exhibit B attached hereto.

 

2.             Architects last observed the Project on               , 200   
and                               , 200  , respectively, and each found the
status of the Project on such date and the progress made on the Project [since
their last Certificate dated                , 200  ] to be in substantial
accordance with the Project Schedule.

 

3.             Architects have been advised that, pursuant to that certain
memorandum of the New York State Urban Development Corporation d/b/a Empire
State Development Corporation (“ESDC”) concerning the 42nd Street Development
Project, dated November 14, 2001 (the “Override Resolution”), ESDC confirmed
that the Project is not required to comply with the requirements of the New York
City Zoning Resolution.  Architects have been further advised that the Project
is required to comply with the Site 8 South Declaration of Design, Use and
Operation by ESDC, 42nd St. Development Project, Inc., dated as of December 12,
2001 (the “DUO Declaration”) and is required to comply with all other “Legal
Requirements” as defined in the ground lease for the site of the Project (the
“Lease”).  In addition, Architects have been informed that Design Development
Plans and Final Plans and Specifications, as defined in the Lease, are required
to be approved by the ESDC before construction of the Project may begin and that
such approvals have been received.

 

4.             The Construction Documents in effect as of the date hereof have
been approved by all applicable governmental authorities having jurisdiction
over the Project and comply with building codes and other similar legal
requirements.  Supplementing the foregoing, the Construction Documents comply
with the “Design Development Plans” and “Final Plans and Specifications” that
have been approved by ESDC.  Architects have made no amendments, modifications,
or changes to the Construction Documents other than those with Agent’s prior
written approval or with respect to which Borrower has informed Architects that
Agent’s approval is not required since the last Architect’s Certificate dated
                      , 200  , other than as described on Exhibit C attached
hereto.

 

5.             All work observed to date has been done generally in accordance
with the Construction Documents.

 

6.             Upon completion of the Project in accordance with the
Construction Documents, the Project will be in compliance in all material
respects with currently applicable building codes and other similar legal
requirements (including, without limitation, the Americans with Disabilities
Act) and the Project shall be entitled to certificates of occupancy by all
applicable governmental authorities and may be lawfully occupied and used for
the purposes for which it was designed.

 

2

--------------------------------------------------------------------------------


 

7.             All material permits, licenses, and other approvals from
governmental authorities required to complete construction of the Project have
been validly issued by the appropriate governmental authorities (or are capable
of being obtained within time periods consistent with the projected completion
dates set forth on the Project Schedule) and are in full force and effect, and
subject to the limited scope of services provided for in the Architect’s
Agreement, to Architects’ knowledge there is no violation of any of the
provisions thereof or of any legal requirements.

 

8.             The Architects have no knowledge of any petitions, actions or
proceedings pending or threatened to revoke, rescind, alter or declare invalid
any legal requirements, permits, licenses or approvals of any governmental
authorities for or relating to the Project.

 

9.             The DUO Declaration permits, as of right, the construction of the
Project in accordance with the Construction Documents and, upon completion of
construction, the operation, use and occupancy thereof contemplated by the
Construction Documents.

 

10.           Architects have received a survey from the Borrower and, to the
extent shown on such survey, are familiar with the locations of all easements,
restrictions, rights-of-way, subsurface rights and the like in force relating to
the Project, and the Construction Documents have been so prepared that the
improvements will not encroach over, across or upon any such easements,
restrictions, rights-of-way or subsurface rights and the like to the extent
shown on such survey, except as expressly permitted by the holders of title to
such easements, rights-of-way or subsurface rights pursuant to written
instruments, agreements and permits.

 

11.           The Architect’s Agreement is in full force and effect, Architects 
are not in default thereunder and to Architects’ knowledge, Borrower is not in
default of any of Borrower’s obligations thereunder.

 

12.           The Project has not been suspended, abandoned or terminated.

 

13.           As of the date hereof, the Fee has not been subject to any
increase and there are no approved Additional Services for the Architects other
than, in each case, those referenced on Exhibit B attached hereto or heretofore
disclosed on a prior Architects’ Certificate to Agent.

 

14.           As the date hereof, Architect acknowledges that Architects have
been paid  $                                     for Basic Services, $
                             for Additional Services and $
                       for Reimbursable Expenses.

 

15.           The provisions set forth in this Certificate shall be binding upon
Architects and Architects’ successors and shall inure to the benefit of Agent
and Lenders but not to any other Person and accordingly no other Person shall be
entitled to rely thereon.

 

3

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

FOX & FOWLE ARCHITECTS, PC, for
itself and on behalf of RPBW

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

Exhibit A

 

Description of Premises

 

 

--------------------------------------------------------------------------------


 


EXHIBIT A

 

The Land

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue;

 

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

 

THENCE easterly along said southerly line of West 41st Street, 400 feet;

 

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of West 40th Street;

 

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING.

 

Being the property located at and known as Block 1012, Lots 1, 5, 8, 14, 53, 59,
61, 62, 63 and part of 15 on the Tax Assessment Map of the County of New York.

 

A - 1

--------------------------------------------------------------------------------


 

Exhibit B

 

Amendments to the Architect’s Agreement and Fees for Services

 

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Amendments to the Construction Documents

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit J

 

General Contractor’s Certificate

 

J-1

 

--------------------------------------------------------------------------------


 

 


GENERAL CONTRACTOR’S CERTIFICATE

 

[General Contractor’s Letterhead]

 

                                      , 200  

 

Application for Payment No.             

 

GMAC Commercial Mortgage Corporation, as Agent
100 South Wacker Drive, Suite 400
Chicago, Illinois 60606

 

Ladies and Gentlemen:

 

The undersigned (“General Contractor”) understands that GMAC Commercial Mortgage
Corporation, as agent (“Agent”) for itself and any other co-lenders as may exist
from time to time (collectively, “Lenders”) has made or will make loans (the
“Loans”) to The New York Times Building LLC (“Borrower”), which Loans will be
used to finance construction by Borrower of the improvements (the
“Improvements”) on and adjacent to the premises more particularly described in
Exhibit A hereto (the “Land”; and together with the Improvements, the
“Project”).  The Loans will be advanced pursuant to that certain Building Loan
Agreement dated as of June     , 2004 (the “Building Loan Agreement”) by and
between Borrower, New York State Development Corporation d/b/a Empire State
Corporation as initial agent (“Initial Agent”), for itself and for the benefit
of Lenders, and Agent, for itself and on behalf of Lenders, and that certain
Project Loan Agreement dated as of June     , 2004 (the “Project Loan
Agreement”; collectively with the Building Loan Agreement, the “Loan
Agreements”) by and between Borrower, Initial Agent, for itself and for the
benefit of Lenders, and Agent, for itself and on behalf of Lenders.  Capitalized
terms not defined herein shall have the meanings ascribed to them in the
Guaranteed Maximum Price Contract defined below.

 

General Contractor certifies to Agent and Lenders as follows:

 

1.             General Contractor has been engaged to act as the construction
manager for the Project and such engagement is evidenced by that certain
Construction Management Agreement between Borrower and General Contractor dated
as of January 22, 2004 (the “Guaranteed Maximum Price Contract”).  Except for
Change

 

--------------------------------------------------------------------------------


 

Orders, Field Directives and Emergency Change Orders (collectively, “Scope
Changes”) no amendments or supplements to the Guaranteed Maximum Price Contract
have been made without the prior written approval of Agent.  The Guaranteed
Maximum Price Contract constitutes the only agreement (other than Scope Changes)
between General Contractor and Borrower with respect to the matters and
interests described therein.

 

2.             General Contractor has reviewed the Drawings and Specifications
prepared for the Project and specified in the Guaranteed Maximum Price
Contract.  There have been no Scope Changes since the date of the last General
Contractor’s Certificate dated               , 200  , except as set forth in the
Potential Change Order Log attached as Schedule 1 hereto.

 

3.             The Application and Certificate of Payment (AIA Document No.
G702), dated                                   , 200   (the “Current Application
for Payment”) which General Contractor understands is to be included as an item
in Borrower’s requisition to Agent, is in full compliance with the terms of the
Guaranteed Maximum Price Contract.

 

4.             Schedule 2 hereto is a list of each Major Subcontractor (as
defined in Exhibit B).

 

5.             The Work performed to date has been performed in accordance with
the Guaranteed Maximum Price Contract and the other Contract Documents in effect
on the date hereof.  To the best of General Contractor’s knowledge, except as
set forth in paragraph 2 above, no event has occurred and there are no
conditions (including without limitation, any concealed conditions, design
defects or deficiencies), or changes in the Construction Documents that would
entitle General Contractor to an increase in the GMP, other than (a) as set
forth on Schedule 1 hereto and (b) increases that General Contractor is not yet
obligated to make a claim for as of the date hereof in accordance with the terms
of the Guaranteed Maximum Price Contract.  As of the date hereof, the Guaranteed
Maximum Price is set forth in the Current Application for Payment.

 

6.             As of the date hereof, the required dates under the Guaranteed
Maximum Price Contract for Substantial Completion and Final Completion for each
portion of the Project are set forth in the most recent schedule attached as
Schedule 3 hereto.  The General Contractor does not know of any facts or
circumstances which would entitle General Contractor to an extension of any such
dates; and General Contractor has not made any claim for any such extension,
other than (a) as set forth on Schedule 1 hereto and (b) claims that General
Contractor is not yet obligated to make as of the date hereof in accordance with
the terms of the Guaranteed Maximum Price Contract.

 

7.             Except as shown on Schedule 4, all Governmental Approvals (as
defined in Exhibit B) required to have been obtained by General Contractor, and,
to the best of General Contractor’s knowledge, all other Governmental Approvals
from the City of New York, including its Department of Transportation, required
to have been obtained by Borrower, with respect to the construction of the
Project have been issued, are in full

 

2

--------------------------------------------------------------------------------


 

force and effect and are not subject to any legal proceedings or unsatisfied
conditions.  With respect to any such Governmental Approvals not yet required to
be obtained, (i) each such Governmental Approval is of a type that is routinely
granted upon application therefor and (ii) General Contractor knows of no facts
or circumstances which indicate that any such Governmental Approval will not be
timely obtainable without material difficulty, expense or delay prior to the
time that it is required.

 

8.             All insurance required from the General Contractor (if any) under
the Guaranteed Maximum Price Contract (i) has been obtained and (ii) is in full
force and effect.

 

9.             Except for funds remaining in the Trust Account established
pursuant to Article 18.6.1 of the Guaranteed Maximum Price Contract, General
Contractor has paid to its direct subcontractors and suppliers in full all of
its obligations with respect to all labor and/or materials and rented equipment,
appliances or tools related to the construction of the Project supplied through
and including the period covered by the Application and Certificate of Payment
(AIA Document No. G702) included in Borrower’s second most recent requisition
(the “Prior Application for Payment”) and all such subcontractors have paid
their direct subcontractors and suppliers in full for and with respect to all
labor and/or materials and rented equipment, appliances or tools related to the
construction of the Project supplied through and including the period covered by
the Prior Application for Payment properly due to subcontractors and suppliers
in accordance with the Guaranteed Maximum Price Contract.

 

10.           There are no unbonded liens in favor of General Contractor and/or
any subcontractor hired by General Contractor who has performed work, for the
work so performed, and/or who has supplied labor, goods and/or materials, for
the labor, goods and/or materials so supplied, except for such work or labor,
goods and/or materials for which payment is requested.

 

11.           The Guaranteed Maximum Price Contract is in full force and
effect.  Neither General Contractor nor Borrower is in default of any of its
respective obligations to the other as of the date hereof.  There is no existing
circumstance or event which, but for the lapse of time and/or the giving of
notice, would constitute a default by either General Contractor or Borrower or
would give either such party the right to terminate the Guaranteed Maximum Price
Contract.  General Contractor has not sent or received any notice of default or
any notice for the purpose of terminating the Guaranteed Maximum Price Contract.

 

12.           There are no changes in the condition of the General Contractor
which would be likely to materially adversely affect its ability to perform its
obligations under the Guaranteed Maximum Price Contract.

 

13.           The Project has not been suspended, abandoned or terminated.

 

14.           All Work performed to date has been performed only by
subcontractors (not including suppliers) subject to collective bargaining
agreements with

 

3

--------------------------------------------------------------------------------


 

unions affiliated with the Building and Construction Trades Council of Greater
New York.

 

15.           General Contractor is in compliance with all of its obligations
under Section 2.4 of the Guaranteed Maximum Price Contract.

 

16.           The provisions set forth in this Certificate shall be binding upon
General Contractor and General Contractor’s successors and assigns and shall
inure to the benefit of Agent and Lenders and their successors and assigns.

 

 

Very truly yours,

 

 

 

AMEC CONSTRUCTION MANAGEMENT, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------



 


EXHIBIT A


 


THE LAND

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue;

 

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

 

THENCE easterly along said southerly line of West 41st Street, 400 feet;

 

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of West 40th Street;

 

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING.

 

Being the property located at and known as Block 1012, Lots 1, 5, 8, 14, 53, 59,
61, 62, 63 and part of 15 on the Tax Assessment Map of the County of New York.

 

--------------------------------------------------------------------------------


 


EXHIBIT B


 


DEFINITIONS

 

“Governmental Approvals” means all approvals, consents, waivers, orders,
acknowledgments, authorizations, permits and licenses required under applicable
Legal Requirements to be obtained from any government (or any political
subdivisions thereof), court, agency, authority, board (including, without
limitation, any environmental protection, planning or zoning board), bureau,
commission, department, office or instrumentality of any nature whatsoever of
any governmental or quasi-governmental unit having jurisdiction over Borrower,
the Project or any part thereof (or the construction, development, use,
occupancy, management, ownership or operation of the Project or any part
thereof) or Agent or any Lender, as applicable.

 

“Major Subcontractor” means any subcontractor (vis-a-vis Owner) under the
Guaranteed Maximum Price Contract (or any direct or indirect subcontractor
thereof) who is supplying labor, goods, materials or services in connection with
the Project, where, at the time of determination, the aggregate contract price
for such labor, goods, materials or services (including fees) equals or exceeds
$500,000, whether pursuant to one contract or agreement or multiple contracts or
agreements, after taking into account all change orders.

 

--------------------------------------------------------------------------------



 


SCHEDULE 1


 


POTENTIAL CHANGE ORDER LOG

 

 

 

--------------------------------------------------------------------------------


 

 

Schedule 2

 

Major Subcontractors

 

--------------------------------------------------------------------------------


 

Schedule 3

 

Current Schedule

 

--------------------------------------------------------------------------------


 

Schedule 4

 

Governmental Approvals

 

--------------------------------------------------------------------------------


 

 

 

 

Exhibit K

 

Form of Estoppel Certificate

 

K-1

--------------------------------------------------------------------------------


 

 

Estoppel Certificate

 

                              , 200  

 

GMAC Commercial Mortgage Corporation, as Agent

100 South Wacker Drive, Suite 400

Chicago, Illinois 60606

 

Re:                               New York Times Building, New York, New York

 

The undersigned understands that THE NEW YORK TIMES BUILDING LLC (“Borrower”),
NEW YORK STATE URBAN DEVELOPMENT CORPORATION, D/B/A EMPIRE STATE DEVELOPMENT
CORPORATION, as initial agent (“Initial Agent”) for itself and for the benefit
of the lenders as may exist from time to time (such lenders collectively,
including any successors and assigns, “Lenders” and each individually a
“Lender”) and GMAC COMMERCIAL MORTGAGE CORPORATION, as agent (including as
successor to Initial Agent) (including any of its successors and assigns as
agent, “Agent”) for itself and on behalf of Lenders, have entered into that
certain Building Loan Agreement dated as of June         , 2004 and that certain
Project Loan Agreement dated as of June         , 2004, and that Agent is
requiring, and will rely upon, this certificate from the undersigned.  The
undersigned hereby certifies as follows:

 

1.                                       The undersigned is the tenant under the
lease described in Exhibit A annexed hereto, covering the space in the building
known as the New York Times Building, New York, New York (the “Property”)
described on Exhibit A (the “Premises”), which lease has not been amended or
supplemented (orally or in writing) except as set forth on Exhibit A (as so
amended or supplemented, the “Lease”). [The Lease is guarantied by the guaranty
set forth on Exhibit A (the “Guaranty”)].  The Lease [and the Guaranty]
contain[s] all of the understandings and agreements between the landlord
thereunder (“Landlord”) and the undersigned with respect to the Premises.

 

2.                                       Except as indicated on Exhibit A, the
undersigned has not assigned the Lease, sublet all or any portion of the
Premises or pledged its interest thereunder.  All conditions to the Lease to be
performed by Landlord as of the date hereof and necessary to the enforceability
of the Lease have been satisfied.

 

3.                                       The Lease [and the Guaranty] [is][are]
in full force and effect.  As of the date hereof (i) the undersigned has neither
sent nor received any notice of default under the Lease and, to the best of the
undersigned’s knowledge, there are no defaults under the Lease by either
Landlord or the undersigned [or under the Guaranty by the guarantor thereunder],
nor are there any conditions or events existing which, with or without notice or
the lapse of time, or both, could constitute a default under the Lease [or the
Guaranty], and (ii) to the best of the undersigned’s knowledge, the undersigned
has no charge, lien, claim or offsets under the Lease against Landlord or the
rent or other amounts payable thereunder.  The undersigned has not advanced any
funds for or on behalf of Landlord for which the undersigned has a right to
deduct from or offset against future rent payments.

 

--------------------------------------------------------------------------------


 

4.                                       The amount of the security deposit to
be held under the Lease is set forth on Exhibit A.

 

5.                                       No notice to terminate the Lease [or
the Guaranty] has been given or received by the undersigned.

 

6.                                       [Neither] [T]he undersigned [nor the
guarantor under the Guaranty] is [not] the subject, whether voluntary or
otherwise, of any bankruptcy, insolvency or similar proceeding in any federal,
state or other court or jurisdiction.

 

7.                                       Attached hereto as Exhibit B is a true
and correct copy of the Lease [and the Guaranty] and all the amendments,
modifications and supplements thereto.

 

8.                                       The undersigned hereby certifies to
Agent the truth and accuracy hereof and acknowledges that Agent is relying on
the terms hereof in consummating the transactions described above.

 

9.                                       This certificate shall be binding upon
the undersigned and its successors and assigns and shall inure to the benefit of
and be enforceable by Agent and its successors and assigns, including any
purchaser at a foreclosure sale or any person receiving a deed in lieu of
foreclosure.

 

 

Very truly yours,

 

 

 

 

 

[

 

]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

1.                                       Description of Lease and of each
amendment thereto [and any Guaranty thereof] by title, date and parties:

 

2.                                       Subleases, assignments or pledges:

 

3.                                       Security deposit:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[attached behind]

 

--------------------------------------------------------------------------------


 

If the Lease is guaranteed, the following must be completed by all lease
guarantors:

 

JOINDER

 

The undersigned Guarantor of the Lease hereby joins in this tenant estoppel
certificate to confirm that the undersigned’s Guaranty of the Lease remains in
full force and effect, and is hereby reaffirmed and ratified.  The undersigned
Guarantor represents and warrants that all representations and warranties made
in such Guaranty are true and correct in all material respects as of the date
hereof.  The undersigned further confirms that the undersigned has no claim of
offset, defense or counterclaim to the obligations of the undersigned under such
Guaranty and have no defenses to enforcement of the Guaranty or the Lease in
accordance with its terms.

 

[Date]

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

Exhibit L

 

Intentionally Omitted

 

L-1

--------------------------------------------------------------------------------


 

Exhibit M

 

Form of Assignment of Interest Rate Cap

 

M-1

--------------------------------------------------------------------------------


 

 

FORM OF

 

ASSIGNMENT OF INTEREST RATE CAP

 

 

between

 

THE NEW YORK TIMES BUILDING LLC
having an address at
One MetroTech Center North,
Brooklyn, New York 11201
(Assignor)

 

and

 

GMAC COMMERCIAL MORTGAGE CORPORATION
having an address at
100 South Wacker Drive, Suite 400
Chicago, Illinois 60606,
as agent
(Agent)

 

Dated as of                         , 200  

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

Assignment

 

SECTION 2.

Representations and Warranties

 

SECTION 3.

Covenants

 

SECTION 4.

Performance of Assignor’s Obligations.

 

SECTION 5.

Notice and Instruction to Counterparty

 

SECTION 6.

Remedies

 

SECTION 7.

Indemnification

 

SECTION 8.

Notices.

 

SECTION 9.

Filing of Financing Statements; Appointment of Attorney-in-Fact

 

SECTION 10.

Successors and Assigns Included in Parties

 

SECTION 11.

Headings

 

SECTION 12.

Invalid Provisions to Affect No Others

 

SECTION 13.

Number and Gender

 

SECTION 14.

Computation of Time Periods

 

SECTION 15.

Governing Law

 

SECTION 16.

Amendments

 

SECTION 17.

Counterparts

 

SECTION 18.

Time of the Essence

 

SECTION 19.

Survival

 

SECTION 20.

Exculpation

 

SECTION 21.

Further Assurances

 

SECTION 22.

Assignment

 

SECTION 23.

Entire Agreement

 

SECTION 24.

Statute of Limitations

 

SECTION 25.

Remedies of Assignor

 

SECTION 26.

Obligations Not Impaired

 

SECTION 27.

No Waiver

 

SECTION 28.

Reinstatement of Obligations

 

SECTION 29.

Successive Actions

 

 

i

--------------------------------------------------------------------------------


 

 

PWRW&G

3/31/04

 

FORM OF

 

ASSIGNMENT OF INTEREST RATE CAP

 

THIS ASSIGNMENT OF INTEREST RATE CAP (this “Assignment”), dated as of
                         , 200  , is made by THE NEW YORK TIMES BUILDING LLC, a
New York limited liability company with an address at One MetroTech Center
North, Brooklyn, New York 11201 (“Assignor”), in favor of GMAC COMMERCIAL
MORTGAGE CORPORATION, a California corporation with an office at 100 South
Wacker Drive, Suite 400, Chicago, Illinois 60606, as agent (including any of its
successors and assigns as agent, “Agent”) for itself and any other co-lenders as
may exist from time to time (collectively, including any successors and assigns,
“Lenders” and each individually, a “Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Assignor, Initial Agent (as defined in the Loan Agreements (as
hereinafter defined)), for itself and for the benefit of Lenders, and Agent, for
itself and on behalf of Lenders, entered into that certain Building Loan
Agreement, dated as of                              , 200   (as the same may be
revised, restated, amended or modified from time to time, the “Building Loan
Agreement”) and that certain Project Loan Agreement dated as of
                            , 200    (as the same may be revised, restated,
amended or modified from time to time, the “Project Loan Agreement”; the
Building Loan Agreement and the Project Loan Agreement collectively, the “Loan
Agreements”; capitalized terms used herein but not defined herein shall have the
respective meanings specified in the Loan Agreements), pursuant to which the
Lenders are advancing loans in the original maximum aggregate amount of
$320,000,000.00 (the “Loan”) to Assignor;

 

WHEREAS, Initial Agent has satisfied all of its obligations under the Building
Loan Documents and the Project Loan Documents and has resigned as initial agent
under the Building Loan Documents and the Project Loan Documents and in
confirmation of the foregoing, has, among other things, assigned all of its
rights as initial agent to Agent, and Agent has assumed all of Initial Agent’s
Obligations as initial agent;

 

WHEREAS, the Loan Agreements require that, under certain circumstances, Assignor
purchase an interest rate cap and execute and deliver this Assignment as further
security for the payment of the Indebtedness and the performance of the
Obligations; and

 

WHEREAS, that certain ISDA Confirmation (the “Confirmation”), dated
                               , 200   between Assignor and
                                             (“Counterparty”), together with
that certain ISDA Master Master Agreement (Multicurrency Cross Border) governing
the Confirmation (the “Master Agreement”; the Confirmation, together with the
Master Agreement, the “Interest Rate Cap”), which Interest Rate Cap is attached
hereto as Exhibit A, is [the Initial Interest Rate Cap][a Future Interest Rate
Cap] referred to in the Loan Agreement.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
Assignor, the receipt and sufficiency of which are hereby acknowledged, Assignor
and Agent, for itself and on behalf of Lenders, hereby agree as follows:

 


SECTION 1.                                ASSIGNMENT.  AS SECURITY FOR THE DUE
AND PUNCTUAL PAYMENT IN FULL OF THE INDEBTEDNESS AND THE PERFORMANCE OF THE
OBLIGATIONS, ASSIGNOR HEREBY ASSIGNS, GRANTS, DELIVERS AND TRANSFERS TO AGENT,
AND GRANTS TO AGENT A SECURITY INTEREST IN, ALL OF ASSIGNOR’S RIGHT, TITLE AND
INTEREST, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, NOW EXISTING OR HEREAFTER
ARISING, WHEREVER LOCATED, IN, TO AND UNDER (I) THE INTEREST RATE CAP; (II) ALL
RIGHTS TO RECEIVE PAYMENTS UNDER, AND ANY PAYMENT INTANGIBLES DUE OR TO BECOME
DUE TO ASSIGNOR IN RESPECT OF, THE INTEREST RATE CAP OR ARISING THEREUNDER
WHETHER AS CONTRACTUAL OBLIGATIONS OR OTHERWISE (“PAYMENTS”); (III) ALL OF
ASSIGNOR’S CLAIMS, RIGHTS, POWERS, PRIVILEGES, AUTHORITY, OPTIONS, SECURITY
INTERESTS, LIENS AND REMEDIES, IF ANY, UNDER OR ARISING OUT OF THE INTEREST RATE
CAP; AND (IV) ANY AND ALL ACCESSIONS AND ADDITIONS TO, SUBSTITUTIONS FOR AND
REPLACEMENTS OF PRODUCTS AND PROCEEDS (INCLUDING NON-CASH PROCEEDS) OF ANY OF
THE FOREGOING (THE PROPERTY AND INTERESTS DESCRIBED IN THE FOREGOING CLAUSES (I)
THROUGH (IV) BEING REFERRED TO HEREIN COLLECTIVELY AS THE “COLLATERAL”).

 


SECTION 2.                                REPRESENTATIONS AND WARRANTIES. 
ASSIGNOR REPRESENTS AND WARRANTS THAT (I) IT IS A LIMITED LIABILITY COMPANY DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
NEW YORK; (II) IT HAS THE POWER, AUTHORITY AND LEGAL RIGHT TO PURCHASE AND OWN
THE INTEREST RATE CAP AND TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER
THIS ASSIGNMENT INCLUDING, WITHOUT LIMITATION, TO ASSIGN AND GRANT A SECURITY
INTEREST IN THE COLLATERAL; (III) THIS ASSIGNMENT AND THE INTEREST RATE CAP HAVE
BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY ALL NECESSARY PARTIES ON BEHALF
OF ASSIGNOR; (IV) THE COPY OF THE INTEREST RATE CAP ATTACHED AS EXHIBIT A HERETO
IS A TRUE AND COMPLETE COPY THEREOF, (V) IT OWNS THE COLLATERAL FREE AND CLEAR
OF ALL LIENS AND CLAIMS OF OTHERS, (VI) IT HAS NOT TRANSFERRED, ASSIGNED,
GRANTED A SECURITY INTEREST IN OR OTHERWISE ENCUMBERED ITS INTEREST IN AND TO
THE COLLATERAL OTHER THAN IN FAVOR OF AGENT AND LENDERS PURSUANT TO THIS
ASSIGNMENT, (VII) NO SECURITY AGREEMENT, FINANCING STATEMENT OR OTHER DOCUMENT
IS ON FILE OR OF RECORD IN ANY PUBLIC OFFICE WITH RESPECT TO THE COLLATERAL,
OTHER THAN IN FAVOR OF AGENT AND LENDERS PURSUANT TO THIS ASSIGNMENT, (VIII) THE
OBLIGATION OF THE COUNTERPARTY UNDER THE INTEREST RATE CAP TO MAKE PAYMENTS IS
NOT SUBJECT TO ANY DEFENSE OR COUNTERCLAIM ARISING FROM ANY ACT OR OMISSION OF
ASSIGNOR, ANY OTHER BORROWER ENTITY OR ANY AFFILIATE THEREOF, (IX) THE INTEREST
RATE CAP IS IN FULL FORCE AND EFFECT AND THERE EXISTS NO DEFAULT OR EVENT OF
DEFAULT THEREUNDER AND (X) THE EXACT NAME AND THE STATE OF FORMATION OF ASSIGNOR
AS SET FORTH IN THE ARTICLES OF ORGANIZATION OF ASSIGNOR ARE SET FORTH ON PAGE 1
HEREOF AND THE PLACE OF BUSINESS (AS USED IN ARTICLE 9 OF THE UCC) AND CHIEF
EXECUTIVE OFFICE OF ASSIGNOR IS LOCATED AT THE ADDRESS SET FORTH ON PAGE ONE.

 


SECTION 3.                                COVENANTS.  ASSIGNOR COVENANTS AND
AGREES THAT (I) IT SHALL COMPLY WITH ALL TERMS OF THE INTEREST RATE CAP, (II) IT
SHALL NOT WAIVE ANY MATERIAL PROVISION OF, OR MAKE ANY MATERIAL CHANGE TO, THE
INTEREST RATE CAP AND IT SHALL NOT CONSENT OR AGREE TO ANY ACT OR OMISSION TO
ACT ON THE PART OF COUNTERPARTY WHICH WOULD

 

2

--------------------------------------------------------------------------------


 


CONSTITUTE A DEFAULT UNDER THE INTEREST RATE CAP, (III) IT SHALL NOT TENDER OR
ACCEPT A SURRENDER OR CANCELLATION OF THE INTEREST RATE CAP, (IV) IT SHALL NOT
ASSIGN, PLEDGE, ENCUMBER OR GRANT A SECURITY INTEREST IN ANY OF THE COLLATERAL
TO ANYONE OTHER THAN AGENT FOR THE BENEFIT OF ITSELF AND LENDERS, (V) IT SHALL
EXERCISE PROMPTLY AND DILIGENTLY EACH AND EVERY RIGHT WHICH IT MAY HAVE UNDER
THE INTEREST RATE CAP, (VI) IT SHALL NOT TAKE OR OMIT TO TAKE ANY ACTION OR
SUFFER OR PERMIT ANY ACTION TO BE OMITTED OR TAKEN, THE TAKING OR OMISSION OF
WHICH WOULD RESULT IN ANY RIGHT OF OFFSET AGAINST SUMS PAYABLE UNDER THE
INTEREST RATE CAP, OR ANY DEFENSE BY COUNTERPARTY, TO PAYMENT, (VII) IT SHALL
PROMPTLY DELIVER A COPY OF ANY NOTICE RECEIVED FROM COUNTERPARTY TO AGENT AND
(VIII) IT SHALL DELIVER TO AGENT COPIES OF ANY REPLACEMENT OR SUBSTITUTION OF,
AND ANY AMENDMENT TO, THE INTEREST RATE CAP.

 


SECTION 4.                                PERFORMANCE OF ASSIGNOR’S
OBLIGATIONS.  SUBJECT TO SECTION 6 HEREOF, NOTHING CONTAINED HEREIN AND NO ACT
TAKEN BY AGENT HEREUNDER SHALL OBLIGATE OR BE CONSTRUED TO OBLIGATE AGENT,
VIS-À-VIS ASSIGNOR, TO PERFORM ANY OF THE TERMS, COVENANTS OR CONDITIONS
CONTAINED IN THE INTEREST RATE CAP OR OTHERWISE TO IMPOSE ANY OBLIGATION UPON
AGENT WITH RESPECT TO THE COLLATERAL.  THIS ASSIGNMENT SHALL NOT OPERATE TO
PLACE UPON AGENT ANY RESPONSIBILITY FOR THE OPERATION, CONTROL, CARE, MANAGEMENT
OR REPAIR OF THE MORTGAGED PROPERTY OR FOR THE PAYMENT, PERFORMANCE OR
OBSERVANCE OF ANY OBLIGATIONS OR ANY REQUIREMENT OR CONDITION UNDER THE INTEREST
RATE CAP.

 


SECTION 5.                                NOTICE AND INSTRUCTION TO
COUNTERPARTY.  THE COUNTERPARTY HAS EXECUTED THIS ASSIGNMENT FOR THE PURPOSE OF
EVIDENCING ITS CONSENT HERETO.  THIS ASSIGNMENT SHALL CONSTITUTE A DIRECTION TO
THE COUNTERPARTY TO MAKE ALL PAYMENTS TO BE MADE UNDER OR PURSUANT TO THE TERMS
OF THE INTEREST RATE CAP, WITHOUT SET-OFF, DEFENSE OR COUNTERCLAIM, TO AGENT
(A) DIRECTLY TO THE ACCOUNT DESIGNATED ON SCHEDULE B HERETO, AND (B) UPON
AGENT’S WRITTEN NOTICE TO COUNTERPARTY THAT AN EVENT OF DEFAULT HAS OCCURRED, IN
ACCORDANCE WITH AGENT’S WRITTEN INSTRUCTION.  ASSIGNOR AGREES THAT PAYMENTS MADE
BY COUNTERPARTY PURSUANT TO THESE DIRECTIONS SHALL, TO THE EXTENT OF SUCH
PAYMENT, SATISFY COUNTERPARTY’S OBLIGATIONS TO ASSIGNOR IN RESPECT OF THE
CONFIRMATION AND THAT COUNTERPARTY MAY RELY UPON AGENT’S WRITTEN NOTICE WITHOUT
ANY INQUIRY INTO THE FACTUAL BASIS FOR SUCH NOTICE OR ANY PRIOR NOTICE TO OR
CONSENT FROM ASSIGNOR. ASSIGNOR FURTHER ACKNOWLEDGES THAT ITS CONSENT IS NOT
NEEDED TO ANY TERMINATION AND LIQUIDATION OF THE COLLATERAL UPON WHICH AGENT AND
COUNTERPARTY MAY AGREE AND THAT ALL PROCEEDS PAID IN RESPECT THEREOF ARE TO BE
PAID TO AGENT. ASSIGNOR RELEASES COUNTERPARTY FROM ALL LIABILITY IN CONNECTION
WITH COUNTERPARTY’S COMPLIANCE WITH AGENT’S WRITTEN INSTRUCTIONS OR PERFORMANCE
IN ACCORDANCE WITH THIS ASSIGNMENT.

 


SECTION 6.                                REMEDIES.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED HEREIN, PRIOR TO THE OCCURRENCE OF AN EVENT OF DEFAULT,
NEITHER AGENT NOR LENDERS SHALL HAVE THE RIGHT TO ASSUME THE INTEREST RATE CAP. 
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, AGENT SHALL BE ENTITLED TO ALL OF
THE RIGHTS, REMEDIES, POWERS AND PRIVILEGES AVAILABLE TO A SECURED PARTY UNDER
THE UCC.  AGENT MAY, BUT SHALL NOT BE OBLIGATED TO, ASSUME ALL OF THE
OBLIGATIONS OF ASSIGNOR UNDER THE INTEREST RATE CAP AND/OR EXERCISE THE RIGHTS,
BENEFITS AND PRIVILEGES OF ASSIGNOR WITH RESPECT TO ANY OF THE OTHER

 

3

--------------------------------------------------------------------------------


 


COLLATERAL AND, IN SUCH EVENT, AGENT SHALL BE ENTITLED TO UTILIZE THE COLLATERAL
IN ASSIGNOR’S PLACE AND STEAD, IN THE NAME OF ASSIGNOR OR OTHERWISE AND/OR TO
TAKE IN ITS NAME OR IN THE NAME OF ASSIGNOR, OR OTHERWISE, SUCH ACTION AS AGENT
MAY AT ANY TIME OR FROM TIME TO TIME DETERMINE TO BE NECESSARY TO CURE ANY
DEFAULT UNDER THE COLLATERAL OR TO PROTECT THE RIGHTS OF ASSIGNOR OR AGENT OR
LENDERS THEREUNDER.  IN CONNECTION WITH THE FOREGOING, AGENT SHALL BE ENTITLED
TO TAKE POSSESSION OF AND USE ALL BOOKS OF ACCOUNT AND FINANCIAL RECORDS OF
ASSIGNOR RELATING TO THE COLLATERAL.  THE ASSUMPTION BY AGENT OF THE INTEREST
RATE CAP PURSUANT TO THIS SECTION 6 SHALL BE EVIDENCED BY A WRITTEN NOTICE FROM
AGENT TO THE COUNTERPARTY UPON WHICH THE COUNTERPARTY SHALL BE ENTITLED TO
RELY.  UNDER NO CIRCUMSTANCES SHALL AGENT OR ANY LENDER BE DEEMED BY ANY PARTY
TO HAVE ASSUMED ASSIGNOR’S RIGHTS AND OBLIGATIONS UNDER THE INTEREST RATE CAP
UNLESS AND UNTIL SUCH WRITTEN NOTICE IS DELIVERED TO THE COUNTERPARTY IN
ACCORDANCE WITH THE FOREGOING PROVISION.  ASSIGNOR HEREBY AGREES TO PAY ALL SUMS
EXPENDED BY AGENT UNDER THE AUTHORITY HEREOF.  SUCH AMOUNTS SHALL CONSTITUTE
REIMBURSABLE COSTS.

 


SECTION 7.                                INDEMNIFICATION.  ASSIGNOR AGREES TO
INDEMNIFY AND HOLD AGENT AND/OR LENDERS HARMLESS FROM AND AGAINST ANY AND ALL
LOSSES WHICH AGENT AND/OR LENDERS INCUR BY REASON OF THIS ASSIGNMENT, OR BY
REASON OF ANY ACTION PERMITTED TO BE TAKEN BY AGENT HEREUNDER, AND AGAINST AND
FROM ANY AND ALL CLAIMS AND DEMANDS WHATSOEVER WHICH MAY BE ASSERTED AGAINST
AGENT AND/OR LENDERS BY REASON OF ANY ALLEGED OBLIGATION OR UNDERTAKING ON ITS
PART TO PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS AND CONDITIONS
CONTAINED IN THE INTEREST RATE CAP EXCEPT TO THE EXTENT THAT SUCH LOSS RESULTED
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF AGENT.  THE FOREGOING
INDEMNITY SHALL BE SUBJECT TO THE PROVISIONS OF SECTION 7.29 OF THE LOAN
AGREEMENTS.

 


SECTION 8.                                NOTICES.


 

Any request, notice, report, demand, approval or other communication permitted
or required by this Assignment to be given or furnished shall be in writing and
shall be deemed given or furnished when addressed to the party intended to
receive the same, at the address of such party as set forth below, (i) when
delivered by overnight nationwide commercial courier service, one (1) Business
Day (determined with reference to the location of the recipient) after the date
of delivery to such courier service, (ii) when personally delivered, if
delivered on a Business Day in the place of receipt and during normal business
hours (otherwise on the next occurring Business Day in such place of receipt) or
(iii) when transmitted by telecopy to the telecopier number set forth below, to
the party intended to receive same if transmitted on a Business Day in the place
of receipt and during normal business hours (and otherwise on the next occurring
Business Day in such place of receipt) and provided that such transmission is
confirmed by duplicate notice in such other manner as permitted above:

 

4

--------------------------------------------------------------------------------


 

Lenders or Agent:

 

GMAC Commercial Mortgage Corporation
100 South Wacker Drive, Suite 400
Chicago, Illinois  60606
Attention:    Vacys R. Garbonkus
Telecopier:  (312) 917-6131

 

with a copy to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York  10019
Attention:  Harris B. Freidus, Esq.
Telecopier:  (212) 492-0064

 

Assignor

 

The New York Times Building LLC
One MetroTech Center North
Brooklyn, New York 11201
Attention:

Telecopier:

 

with a copy to:

 

[Assignor to provide]

 

 

Counterparty:

 

 

 

Telecopier:  (    )

 

(b)                                 Any party may change the entity, address or
the attention party to which any such request, notice, report, demand or other
communication is to be given by furnishing notice of such change to the other
parties in the manner specified above.  Without limiting the foregoing, Assignor
may not add any other parties to these notice provisions.  Rejection or refusal
to accept, or inability to deliver because of changed address or because no
notice of changed address was given, shall be deemed to be receipt of any such
notice.  A notice given by a party under any Loan Document of a change of
entity, address or attention party shall be deemed to be a notice of such change
for purpose of all Loan Documents to which such party is a party.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Unless notified to the contrary pursuant to
this Section, any notice or communication to be made to any Lender shall be made
only to Agent and its counsel as provided for in this Section.


 


SECTION 9.                                FILING OF FINANCING STATEMENTS;
APPOINTMENT OF ATTORNEY-IN-FACT.  (A) ASSIGNOR HEREBY AUTHORIZES AGENT TO FILE
UNIFORM COMMERCIAL CODE FINANCING STATEMENTS DESCRIBING THE COLLATERAL AND
EVIDENCING AND PERFECTING THE SECURITY INTERESTS IN THE COLLATERAL GRANTED TO
AGENT PURSUANT TO THIS ASSIGNMENT AND TO FILE ANY UNIFORM COMMERCIAL CODE
FINANCING STATEMENTS REASONABLY NECESSARY OR ADVISABLE TOO ACCOMPLISH THE
PURPOSES OF THIS ASSIGNMENT AND (B) EFFECTIVE UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT, ASSIGNOR HEREBY APPOINTS AGENT THE ATTORNEY-IN-FACT FOR ASSIGNOR, WITH
FULL AUTHORITY IN ITS PLACE AND STEAD AND IN THE NAME OF ASSIGNOR OR OTHERWISE,
FROM TIME TO TIME IN AGENT’S DISCRETION, TO TAKE ANY ACTION AND TO EXECUTE ANY
INSTRUMENT WHICH AGENT MAY DEEM REASONABLY NECESSARY OR ADVISABLE TO ACCOMPLISH
THE PURPOSES OF THIS ASSIGNMENT.  ASSIGNOR AGREES THAT THE FOREGOING POWER
CONSTITUTES A POWER COUPLED WITH AN INTEREST WHICH MAY NOT BE REVOKED AND WHICH
SHALL SURVIVE UNTIL ALL OF THE INDEBTEDNESS SHALL HAVE BEEN INDEFEASIBLY PAID IN
FULL AND SATISFIED.

 


SECTION 10.                          SUCCESSORS AND ASSIGNS INCLUDED IN
PARTIES.  WHENEVER IN THIS ASSIGNMENT ASSIGNOR, AGENT OR LENDER(S) IS NAMED OR
REFERRED TO, THE HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF SUCH
PARTY OR PARTIES SHALL BE INCLUDED, WHETHER SO EXPRESSED OR NOT.  ALL
OBLIGATIONS, COVENANTS AND AGREEMENTS CONTAINED IN THIS ASSIGNMENT SHALL BE
BINDING ON, AND INURE TO THE BENEFIT OF, THE RESPECTIVE HEIRS, LEGAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF ASSIGNOR, AGENT OR SUCH LENDER(S),
WHETHER SO EXPRESSED OR NOT.

 


SECTION 11.                          HEADINGS.  THE HEADINGS OF THE SECTIONS AND
SUBSECTIONS OF THIS ASSIGNMENT ARE FOR THE CONVENIENCE OF REFERENCE ONLY, ARE
NOT TO BE CONSIDERED A PART HEREOF AND SHALL NOT LIMIT OR OTHERWISE AFFECT ANY
OF THE TERMS HEREOF.  ALL REFERENCES IN THIS ASSIGNMENT TO SECTIONS, SUBSECTIONS
AND OTHER DIVISIONS ARE REFERENCES TO THE SECTIONS, SUBSECTIONS AND DIVISIONS OF
THIS ASSIGNMENT UNLESS OTHERWISE STATED.

 


SECTION 12.                          INVALID PROVISIONS TO AFFECT NO OTHERS.  IF
FULFILLMENT OF ANY PROVISION HEREOF OR ANY TRANSACTION RELATED HERETO AT THE
TIME PERFORMANCE OF SUCH PROVISIONS SHALL BE DUE, SHALL INVOLVE TRANSCENDING THE
LIMIT OF VALIDITY PRESENTLY PRESCRIBED BY LAW, WITH REGARD TO OBLIGATIONS OF
LIKE CHARACTER AND AMOUNT, THEN, IPSO FACTO, THE OBLIGATION TO BE FULFILLED
SHALL BE REDUCED TO THE LIMIT OF SUCH VALIDITY; AND IF ANY CLAUSE OR PROVISION
HEREIN CONTAINED OPERATES OR WOULD PROSPECTIVELY OPERATE TO INVALIDATE THIS
ASSIGNMENT IN WHOLE OR IN PART, THEN SUCH CLAUSE OR PROVISION ONLY SHALL BE HELD
FOR NAUGHT, AS THOUGH NOT HEREIN CONTAINED, AND THE REMAINDER OF THIS ASSIGNMENT
SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT.

 


SECTION 13.                          NUMBER AND GENDER.  WHENEVER THE SINGULAR
OR PLURAL NUMBER, OR THE MASCULINE, FEMININE OR NEUTER GENDER IS USED HEREIN, IT
SHALL EQUALLY INCLUDE THE OTHER.  THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER”
AND WORDS OF SIMILAR

 

6

--------------------------------------------------------------------------------


 


IMPORT WHEN USED IN THIS ASSIGNMENT SHALL REFER TO THIS ASSIGNMENT AS A WHOLE
AND NOT TO ANY PARTICULAR PROVISION OF THIS ASSIGNMENT.

 


SECTION 14.                          COMPUTATION OF TIME PERIODS.  IN THIS
ASSIGNMENT, WITH RESPECT TO THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED
DATE TO A LATER SPECIFIED DATE, THE WORD “FROM” MEANS BOTH “FROM AND INCLUDING”
AND THE WORDS “TO” AND “UNTIL” BOTH MEAN “TO BUT EXCLUDING”.

 


SECTION 15.                          GOVERNING LAW.  THIS ASSIGNMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED SOLELY WITHIN SUCH STATE.

 


SECTION 16.                          AMENDMENTS.  NEITHER THIS ASSIGNMENT NOR
ANY PROVISION HEREOF MAY BE CHANGED, WAIVED, DISCHARGED OR TERMINATED ORALLY,
BUT ONLY BY INSTRUMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT
OF THE CHANGE, WAIVER, DISCHARGE OR TERMINATION IS SOUGHT.

 


SECTION 17.                          COUNTERPARTS.  THIS ASSIGNMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH, WHEN EXECUTED AND
DELIVERED, SHALL BE AN ORIGINAL, BUT SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE
ONE AND THE SAME INSTRUMENT.

 


SECTION 18.                          TIME OF THE ESSENCE.  TIME IS OF THE
ESSENCE OF THIS ASSIGNMENT AND OF EACH AND EVERY TERM, COVENANT AND CONDITION
HEREIN.

 


SECTION 19.                          SURVIVAL.  THIS ASSIGNMENT AND ALL
COVENANTS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES HEREIN MADE SHALL SURVIVE
THE MAKING BY LENDERS OF THE LOANS AND THE EXECUTION AND DELIVERY TO LENDERS OF
THE BUILDING LOAN NOTES AND THE PROJECT LOAN NOTES (REGARDLESS OF ANY
INVESTIGATION MADE BY LENDERS OR ON THEIR BEHALF), AND SHALL CONTINUE IN FULL
FORCE AND EFFECT SO LONG AS ALL OR ANY PART OF THE LOANS IS OUTSTANDING AND
UNPAID.

 


SECTION 20.                          EXCULPATION.  THIS ASSIGNMENT SHALL BE
SUBJECT TO THE PROVISIONS OF SECTIONS 11.16 OF THE LOAN AGREEMENTS.

 


SECTION 21.                          FURTHER ASSURANCES.  ASSIGNOR AGREES THAT
AT ANY TIME AND FROM TIME TO TIME ASSIGNOR WILL PROMPTLY EXECUTE AND DELIVER ALL
FURTHER INSTRUMENTS AND DOCUMENTS, AND TAKE ALL FURTHER ACTION, THAT MAY BE
REASONABLY NECESSARY OR DESIRABLE, OR THAT AGENT MAY REASONABLY REQUEST, IN
ORDER TO PERFECT AND PROTECT ANY SECURITY INTEREST GRANTED OR PURPORTED TO BE
GRANTED HEREUNDER OR TO ENABLE AGENT TO EXERCISE AND ENFORCE ITS RIGHTS AND
REMEDIES HEREUNDER.

 


SECTION 22.                          ASSIGNMENT.  THE ASSIGNMENT OF THIS
ASSIGNMENT SHALL BE GOVERNED BY SECTIONS 7.50 AND 11.05 OF THE LOAN AGREEMENTS.

 

7

--------------------------------------------------------------------------------


 


SECTION 23.                          ENTIRE AGREEMENT.  THIS ASSIGNMENT AND THE
OTHER LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE
PARTIES WITH RESPECT TO THE LOANS AND SUPERSEDE ALL OTHER PRIOR AGREEMENTS AND
UNDERSTANDINGS, WHETHER ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF, EXCEPT AS SPECIFICALLY AGREED TO THE CONTRARY.

 


SECTION 24.                          STATUTE OF LIMITATIONS.  ASSIGNOR HEREBY
EXPRESSLY WAIVES AND RELEASES TO THE FULLEST EXTENT PERMITTED BY LAW THE
PLEADING OF ANY STATUTE OF LIMITATIONS AS A DEFENSE TO THE PERFORMANCE OF ITS
OBLIGATIONS HEREUNDER.

 


SECTION 25.                          REMEDIES OF ASSIGNOR.  IN THE EVENT THAT A
CLAIM OR ADJUDICATION IS MADE THAT AGENT OR ANY LENDER HAS ACTED UNREASONABLY OR
HAS UNREASONABLY DELAYED ACTING WITH RESPECT TO ANY CONSENT OR APPROVAL
REQUESTED UNDER THIS ASSIGNMENT IN ANY CASE WHEREBY LAW OR UNDER THIS AGREEMENT
IT HAS AN OBLIGATION TO ACT REASONABLY OR PROMPTLY, AGENT OR SUCH LENDER SHALL
NOT BE LIABLE FOR ANY MONETARY DAMAGES, AND THE SOLE REMEDIES OF ASSIGNOR SHALL
BE LIMITED TO INJUNCTIVE RELIEF OR DECLARATORY JUDGMENT.

 


SECTION 26.                          OBLIGATIONS NOT IMPAIRED.  ASSIGNOR HEREBY
WAIVES DILIGENCE, PRESENTMENT, DEMAND, PROTEST AND NOTICE OF ANY KIND WHATSOEVER
IN RESPECT OF THIS ASSIGNMENT (BUT NOT ANY NOTICE OF DEFAULT OR EVENT OF DEFAULT
PROVIDED FOR IN THE LOAN AGREEMENTS), AS WELL AS ANY REQUIREMENT THAT AGENT
EXHAUST ANY RIGHT OR REMEDY OR TAKE ANY ACTION IN CONNECTION WITH THIS
ASSIGNMENT OR ANY OTHER LOAN DOCUMENT.  ASSIGNOR FURTHER WAIVES ALL RIGHTS TO
HAVE ANY SECURITY MARSHALLED UPON THE EXERCISE OF ANY REMEDIES PERMITTED
HEREUNDER.  ASSIGNOR AGREES THAT AGENT MAY TAKE OR RELEASE OTHER SECURITY FOR
THE INDEBTEDNESS, RELEASE ANY PARTY LIABLE FOR ANY SUCH INDEBTEDNESS, GRANT
EXTENSIONS, RENEWALS OR INDULGENCES WITH RESPECT TO SAID INDEBTEDNESS, AND MAY
APPLY ANY OTHER SECURITY THEREFOR HELD BY IT WITHOUT PREJUDICE TO ANY OF ITS
RIGHTS HEREUNDER.

 


SECTION 27.                          NO WAIVER.  NO FAILURE OR DELAY ON THE PART
OF AGENT TO EXERCISE ANY POWER, RIGHT OR PRIVILEGE UNDER THIS ASSIGNMENT SHALL
IMPAIR ANY SUCH POWER, RIGHT OR PRIVILEGE, OR BE CONSTRUED TO BE A WAIVER OF ANY
DEFAULT OR AN ACQUIESCENCE THEREIN, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF
SUCH POWER, RIGHT OR PRIVILEGE PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR
OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  TO THE EXTENT PERMITTED BY LAW,
ASSIGNOR HEREBY WAIVES ANY REQUIREMENT THAT AGENT COMMENCE ANY FORECLOSURE
PROCEEDING WITH RESPECT TO THE MORTGAGED PROPERTY OR TO ANY OF THE OTHER
COLLATERAL SECURING PAYMENT OF THE LOAN PRIOR TO ENFORCEMENT OF ANY REMEDIES
PURSUANT TO THIS ASSIGNMENT.  FURTHER, NOTHING CONTAINED IN THIS ASSIGNMENT AND
NO ACT OR ACTION TAKEN OR DONE, OR OMITTED TO BE TAKEN OR DONE, BY AGENT
PURSUANT TO THE POWERS AND RIGHTS GRANTED TO AGENT HEREUNDER SHALL BE DEEMED TO
(I) BE A WAIVER OF OR TO CURE ANY DEFAULT OR EVENT OF DEFAULT OR (II) BE A
WAIVER BY AGENT OF ANY OF ITS RESPECTIVE RIGHTS AND REMEDIES AGAINST ANY
BORROWER ENTITY OR MEMBER IN CONNECTION WITH, OR IN RESPECT OF, THE
INDEBTEDNESS.

 

8

--------------------------------------------------------------------------------


 


SECTION 28.                          REINSTATEMENT OF OBLIGATIONS.  IF AT ANY
TIME ALL OR ANY PART OF ANY PAYMENT MADE BY OR ON BEHALF OF ASSIGNOR OR RECEIVED
BY AGENT OR ANY LENDER FROM ASSIGNOR UNDER OR WITH RESPECT TO THIS ASSIGNMENT IS
OR MUST BE RESCINDED OR RETURNED FOR ANY REASON WHATSOEVER (INCLUDING, BUT NOT
LIMITED TO, THE INSOLVENCY, BANKRUPTCY OR REORGANIZATION OF ASSIGNOR), THEN THE
OBLIGATIONS OF ASSIGNOR HEREUNDER SHALL, TO THE EXTENT OF THE PAYMENT RESCINDED
OR RETURNED, BE DEEMED TO HAVE CONTINUED IN EXISTENCE, NOTWITHSTANDING SUCH
PREVIOUS PAYMENT, OR RECEIPT OF PAYMENT BY AGENT OR SUCH LENDER, AND THE
OBLIGATIONS OF ASSIGNOR HEREUNDER SHALL CONTINUE TO BE EFFECTIVE OR BE
REINSTATED, AS THE CASE MAY BE, AS TO SUCH PAYMENT, ALL AS THOUGH SUCH PREVIOUS
PAYMENT HAD NEVER BEEN MADE.

 


SECTION 29.                          SUCCESSIVE ACTIONS.  A SEPARATE RIGHT OF
ACTION HEREUNDER SHALL ARISE IN FAVOR OF AGENT OR ANY LENDER EACH TIME AGENT OR
SUCH LENDER ACQUIRES KNOWLEDGE OF ANY MATTER INDEMNIFIED BY ASSIGNOR UNDER THIS
ASSIGNMENT.  SEPARATE AND SUCCESSIVE ACTIONS BY AGENT MAY BE BROUGHT HEREUNDER
TO ENFORCE ANY OF THE PROVISIONS HEREOF AT ANY TIME AND FROM TIME TO TIME.  NO
ACTION HEREUNDER SHALL PRECLUDE ANY SUBSEQUENT ACTION, AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ASSIGNOR HEREBY WAIVES AND COVENANTS NOT TO ASSERT
ANY DEFENSE IN THE NATURE OF SPLITTING OF CAUSES OF ACTION OR MERGER OF
JUDGMENTS.

 

[SIGNATURE PAGE FOLLOWS]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor has executed this Assignment as of the date first
written above.

 

 

ASSIGNOR:

 

 

 

THE NEW YORK TIMES BUILDING LLC

 

 

 

By:

FC LION LLC, member

 

 

 

 

 

By:

FC 41st Street Associates, LLC, its
managing member

 

 

 

 

 

 

 

By:

RRG 8 South, Inc., its managing
member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

NYT REAL ESTATE COMPANY LLC,
member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

By countersigning this Assignment Counterparty hereby:  (a) acknowledges and
consents to the assignment and security interest granted by Assignor to Agent;
(b) acknowledges Agent’s rights as described herein; and (c) confirms that it
has not previously received notice of any other assignment of, or security
interest in, Assignor’s rights in, to and under the Confirmation.  Until Agent
notifies Counterparty in writing that Agent has released its interest in the
Confirmation, Counterparty agrees that it will:  (a) make payments in respect of
the Counterparty in accordance with this Assignment; (b) not accept changes to
the account designated for payments due to Assignor without Agent’s prior
written consent to each new account designation; (c) obtain Agent’s written
consent prior to assigning its interest or obligations under the Confirmation;
and (d) not modify or terminate the Confirmation, nor be relieved of its
obligations under the Confirmation, pursuant to any waiver given by Assignor
unless, in each case, made with Agent’s prior written consent.  Except as
expressly provided herein in respect of the Confirmation, Counterparty shall
have no obligation or liability to Agent in respect of the Confirmation, the
assignment referenced herein or the Loan.

 

COUNTERPARTY:

 

 

 

[

 

]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Interest Rate Cap

[attached behind]

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Wiring Instructions



Bank:

 

Wachovia Bank, National Association
5th and Market Streets
Philadelphia, Pennsylvania 19106
ABA#: 031-201-467

 

 

 

Beneficiary:

 

GMAC Commercial Mortgage Corporation

 

 

 

Account Number:

 

 

 

 

 

Reference:

 

 

 

--------------------------------------------------------------------------------


 

 

 

Exhibit N

 

Condominium Title Endorsement

 

N-1

--------------------------------------------------------------------------------


 

 

 

[ex10-4image002.jpg]

Fidelity National Title

INSURANCE COMPANY OF NEW YORK

 

AFFIRMATIVE INSURANCE ENDORSEMENT

 

ATTACHED to and forming a part of POLICY NO.:

 

The Company insures the insured against loss or damage sustained by reason of:

 

1.           The failure of the unit identified in Schedule A and its common
elements to be part of a condominium within the meaning of the condominium
statutes of the State of New York.

 

2.           The failure of the documents required by the condominium statutes
to comply with the requirements of the statutes to the extent that such failure
affects the title to the unit and its common elements.

 

3.          Present violations of any restrictive covenants which restrict the
use of the unit and its common elements and which are created by the condominium
documents. Said restrictive covenants do not contain any provisions which will
cause a forfeiture or reversion of title.

 

4.          The priority of any lien for charges and assessments at Date of
Policy provided for in the condominium statutes and condominium documents over
the lien of any insured first mortgage identified in Schedule A.

 

5.            The failure of the unit and its common elements to be entitled by
law to be assessed for real property taxes as a separate parcel.

 

6.          Any obligation to remove any improvements which exist at Date of
Policy because of any present encroachments or because of any future
unintentional encroachments of the common elements upon any unit or of any unit
upon the common elements or another unit.

 

7.           The failure of title by reason of a right of first refusal to
purchase the unit and its common elements which was exercised or could have been
exercised at Date of Policy.

 

THIS ENDORSEMENT is made a part of the policy and is subject to all of the terms
and provisions thereof and of any prior endorsement thereto. Except to the
extent expressly stated, it neither modifies any of the terms and provisions of
the policy and any prior endorsements, nor does it extend the effective date of
the Policy, nor does it increase the face amount thereof.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused its corporate name and seal to be
hereunto affixed by its duly authorized signatory and countersigned on the date
hereinafter set forth.

 

Dated:

 

 

 

 

Countersigned:

Fidelity National Title Insurance Company
of New York

 

 

 

 

BY:

 

 

 

BY

/s/ [ILLEGIBLE]

 

Authorized Signatory

 

 

President

 

(Please print name below)

[SEAL]

 

 

 

 

 

 

 

 

 

 

ATTEST

/s/ Charles H. Wimer

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

Exhibit O

 

Title Assurance Letter

 

O-1

--------------------------------------------------------------------------------


 

 

[LETTERHEAD OF ALL TITLE COMPANIES]

 

                             , 200  

 

GMAC Commercial Mortgage Corporation, as Agent
100 South Wacker Drive, Suite 400
Chicago, Illinois 60606

 

Re:  New York Times Building,
New York, New York (the “Property”)

Title No: [                                  ] [Title Company Name]

Title No: [                                  ] [Title Company Name]

Title No: [                                  ] [Title Company Name]

[Add more policies as needed]

 

Ladies and Gentlemen:

 

This letter will confirm that the above Title Companies have issued the policy
or policies captioned above.  In connection with the same, you have advised the
Title Companies of your intention to subordinate the insured mortgage to the
Declaration of Condominium for the premises described in said policy(ies) (the
“Mortgaged Premises”).  You have asked the Title Companies to inform you what
effect the insureds voluntary act of subordinating the insured mortgage as
aforesaid will have on the liability of the insurer(s) under the policy(ies).

 

The above policy(ies) is/are presently in full force and effect in accordance
with the terms and conditions and insuring provisions thereof, including any
endorsements annexed thereto, subject however, to the exclusions from coverage
contained in the policy(ies) or in any endorsements affixed to the policy(ies)
and to the exceptions to coverage contained on the Schedule B of the
policy(ies).  As of the date hereof, the policy(ies) further insure that the
subordination of the insured mortgage to the Declaration of Condominium
affecting the Mortgaged Premises will not, except for the priority of the lien
of condominium common charges for any unit or any express provision of the said
Declaration of Condominium agreed to by you, affect the priority or
enforceability of the lien of the insured mortgage nor will such subordination
void the coverage provided under the policy(ies).

 

[Title Companies]

 

--------------------------------------------------------------------------------


 

Exhibit P

 

Conditional Assignment of Declarant’s Rights

 

P-1

--------------------------------------------------------------------------------


 

 

CONDITIONAL COLLATERAL ASSIGNMENT OF DECLARANT’S RIGHTS

 

FC LION LLC, a New York limited liability company (“Assignor”) for $10.00 and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, does hereby grant, assign, transfer and set over unto GMAC
COMMERCIAL MORTGAGE CORPORATION and its successors, as agent (including as
successor to Initial Agent (as hereinafter defined)) (“Agent”) for itself and
any other co-lenders as may exist from time to time (collectively, “Lenders”)
under that certain Building Loan Agreement by and among The New York Times
Building LLC (“Borrower”), New York State Urban Development Corporation d/b/a
Empire State Development Corporation, as initial agent (“Initial Agent”), for
itself and for the benefit of Lenders and Agent, for itself and on behalf of
Lenders, dated as of June    , 2004 and that certain Project Loan Agreement by
and among Borrower, Initial Agent, for itself and on behalf of Lenders, and
Agent, for itself and on behalf of Lenders, dated as of June    , 2004
(collectively, as the same may be revised, restated, amended or modified from
time to time, the “Loan Agreements”; capitalized terms used herein but left
undefined shall have the meanings assigned to such terms in the Loan
Agreements), all of Assignor’s rights and privileges including, without
limitation, the right to take any actions and/or exercise any rights, remedies
or easements available to Assignor as successor to Borrower (the “Declarant’s
Rights”) arising under (i) the Declaration (as hereinafter defined), and
(ii) the by-laws attached thereto (the “By-Laws”) relating to the condominium
(the “Development”) created by the Declaration, but only to the extent the
Declarant’s Rights relate to the Mortgaged Property other than the NYTC Units.

 

So long as no Event of Default shall have occurred and be continuing, Assignor
may exercise the Declarant’s Rights, except that it may not (i) further transfer
or encumber any of the Declarant’s Rights (except as permitted under the Loan
Agreements), (ii) cause or allow any of the Condominium Documents to be modified
in any material respect without Agent’s prior consent which consent may not be
unreasonably withheld or (iii) allow any new Manager (as defined in the
Declaration) to be elected or appointed unless Assignor shall have caused such
new Manager to deliver to Agent a duly executed Conditional Resignation of
Manager in the form attached to the Loan Agreements.

 

Upon the full payment of the Indebtedness secured by the Building Loan Mortgage
and Project Loan Mortgage, the Declarant’s Rights shall automatically be
reassigned to Assignor by the Agent and this Assignment shall terminate.

 

For the purposes of this Assignment, “Declaration” shall mean the Declaration of
Leasehold Condominium establishing a plan of Leasehold condominium ownership of
premises located on the easterly side of Eighth Avenue between 40th and 41st
Streets, New York, New York pursuant to Article 9-B of the Real Property Law of
the State of New York, dated                    ,       , and recorded on
                       ,         , in the Office of the City Register, New York
County as CRFN#                           .

 

This Assignment shall be governed by the laws of the State of New York
applicable to contracts solely performed in said State.

 

--------------------------------------------------------------------------------


 

The rights and privileges of the Agent and Lenders hereunder shall inure to the
benefit of their respective successors and assigns.  This Assignment shall be
binding upon, and inure to the benefit of, Assignor and its successors and
assigns.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of this
              day of               , 200  .

 

 

ASSIGNOR:

 

 

 

 

 

FC LION LLC

 

 

 

 

 

By:

FC 41st Street Associates, LLC, its
managing member

 

 

 

 

 

 

 

 

 

 

By:

RRG 8 South, Inc., its
managing member

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

State of New York            )

 

 

ss.:

 

County of New York        )

 

 

On the               day of                        ,                , before me,
the undersigned, personally appeared                                       
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

 

 

 

Notary Public

 

4

--------------------------------------------------------------------------------


 

Exhibit Q

 

Conditional Resignation of Managers

 

Q-1

--------------------------------------------------------------------------------


 

 

CONDITIONAL RESIGNATION OF
MANAGER

 

                        ,       , 200  .

 

 

GMAC Commercial Mortgage Corporation, as Agent
100 South Wacker Drive, Suite 400
Chicago, Illinois 606606

 

Re:  New York Times Building Condominium, New York, New York

 

Ladies and Gentleman:

 

The undersigned,                              , being a Manager on the [Board of
Managers of the Association] [FC Board of Managers](1)  (as such term is defined
in the Condominium Declaration (as defined in that certain Building Loan
Agreement and that certain Project Loan Agreement by and between The New York
Times Building LLC , New York State Urban Development Corporation d/b/a Empire
State Development Corporation, as initial agent (“Initial Agent”), for itself
and for the benefit of any co-lenders as may exist from time to time (such
Lenders collectively, “Lenders”) and GMAC Commercial Mortgage Corporation and
its successors, as agent (including as successor to Initial Agent), for itself
and on behalf of Lenders, each dated as of June    , 2004 (collectively the
“Loan Agreements”; capitalized terms not defined herein shall have the meanings
ascribed to them in the Loan Agreements))), hereby tenders his or her
resignation as a Manager thereof.  Said resignation may not be rescinded or
revoked by the undersigned so long as you are the holder of any mortgage
(securing the Building Loan or the Project Loan) encumbering any of the FC
Units(as defined in the Loan Agreements).  Notwithstanding the foregoing
sentence, said resignation shall only be effective upon your acceptance thereof,
with notice to the undersigned, at any time during the existence and continuance
of an Event of Default.

 

Signature

 

Position, if any

 

 

 

 

 

 

 

This is to certify that this Conditional Resignation of Manager was executed in
my presence on the date hereof by the party whose signature appears above in the
capacity, if any, indicated.

 

--------------------------------------------------------------------------------

(1)          Delete as appropriate.

 

--------------------------------------------------------------------------------


 

 

 

 

Notary Public

 

My commission expires:

 

2

--------------------------------------------------------------------------------


 

 

Exhibit R

 

Form of Extension Loan Intercreditor Agreement

 

R-1

--------------------------------------------------------------------------------


 

 

SUBORDINATION AND INTERCREDITOR AGREEMENT

 

THIS SUBORDINATION AND INTERCREDITOR AGREEMENT (this “Agreement”) is dated as of
                , 200   between GMAC COMMERCIAL MORTGAGE CORPORATION, as agent
for itself and any other co-lenders as may exist from time to time
(collectively, “Lenders”) (together with its successors and assigns, “Senior
Lender”), a California corporation, having an office at 100 South Wacker Drive,
Suite 400, Chicago, Illinois 60606, and THE NEW YORK TIMES COMPANY [or a wholly
owned subsidiary thereof] (together with its successors and assigns,
“Subordinate Lender”), a                 , having an office at 229 West 43rd
Street, New York, NY  10036.

 

RECITALS:

 

A.                                   The New York Times Building LLC (“Original
Borrower”), New York State Urban Development Corporation d/b/a Empire State
Development Corporation, as initial agent, for itself and for the benefit of
Lenders, and Agent, for itself and on behalf of Lenders, entered into that
certain Building Loan Agreement and that certain Project Loan Agreement, each
dated as of                           , 2004 (collectively, as the same may be
revised, restated, amended or modified from time to time, the “Senior Loan
Agreements”; capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Senior Loan Agreements), pursuant to
which Lenders agreed to advance to Borrower loans in the original maximum
aggregate principal amount of $320,000,000.00 (collectively, the “Senior Loan”).


 


B.                                     PURSUANT TO THE SENIOR LOAN AGREEMENTS,
BORROWER EXECUTED THAT CERTAIN GROUND LEASEHOLD BUILDING LOAN MORTGAGE,
ASSIGNMENT OF LEASES AND SECURITY AGREEMENT AND SUBORDINATION AGREEMENT AND THAT
CERTAIN GROUND LEASEHOLD PROJECT LOAN MORTGAGE, ASSIGNMENT OF LEASES AND
SECURITY AGREEMENT AND SUBORDINATION AGREEMENT (COLLECTIVELY, THE “ORIGINAL
SENIOR LOAN MORTGAGES”) ENCUMBERING THE PROPERTY MORE PARTICULARLY DESCRIBED AS
EXHIBIT A HERETO (THE “PROPERTY”).


 


C.                                     ON THE DATE HEREOF, THE PROPERTY
ENCUMBERED BY THE ORIGINAL SENIOR LOAN MORTGAGES IS BEING SUBJECTED TO A
CONDOMINIUM REGIME, AND IN CONNECTION THEREWITH (A) THE LIENS OF THE ORIGINAL
SENIOR LOAN MORTGAGES ARE BEING SPREAD TO INCLUDE THE SEVERANCE SUBLEASES AND
THE GROUND LEASE IS BEING RELEASED THEREFROM, (B) IMMEDIATELY THEREAFTER, THE
SEVERANCE SUBLEASE ENTERED INTO BY NYTC MEMBER IS BEING RELEASED FROM THE LIEN
OF THE ORIGINAL SENIOR LOAN MORTGAGES (SO THAT THEREAFTER THE ORIGINAL SENIOR
LOAN MORTGAGES WILL ENCUMBER ONLY THE SEVERANCE SUBLEASES (THE “FC SEVERANCE
SUBLEASES”) ENTERED BY FC MEMBER (“BORROWER”), (C) BORROWER IS ASSUMING THE
OBLIGATIONS OF ORIGINAL BORROWER UNDER THE SENIOR LOAN AGREEMENTS AND THE OTHER
LOAN DOCUMENTS (COLLECTIVELY, THE “SENIOR LOAN DOCUMENTS”) AND (D) THE ORIGINAL
SENIOR LOAN MORTGAGES ARE BEING SEVERED, SO THAT FOUR MORTGAGES SHALL EXIST, AND
TWO OF SUCH

 

--------------------------------------------------------------------------------


 


MORTGAGES (THE “SUBORDINATE MORTGAGES”) ARE BEING ASSIGNED TO SUBORDINATE LENDER
TO SECURE A LOAN (THE “SUBORDINATE LOAN”) BEING MADE TO BORROWER IN THE
PRINCIPAL AMOUNT OF $                     .  THE ORIGINAL SENIOR LOAN MORTGAGES,
AS SO SPREAD AND RELEASED, ARE HEREINAFTER REFERRED TO AS THE “SENIOR
MORTGAGES”).


 


D.                                    SUBORDINATE LENDER AND SENIOR LENDER
DESIRE TO ESTABLISH BY THIS AGREEMENT THEIR RESPECTIVE RIGHTS AND OBLIGATIONS
BETWEEN EACH OTHER AS WELL AS THE RELATIVE PRIORITIES OF THEIR RIGHTS AND
REMEDIES WITH RESPECT TO THE SENIOR LOAN AND THE SUBORDINATE LOAN.


 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and agreed, Subordinate Lender and Senior
Lender hereby agree as follows:

 

1.                                       Consent and Estoppel of Senior Lender. 
Senior Lender hereby acknowledges and consents to the making of the Subordinate
Loan and to the encumbrance of the FC Severance Subleases by the Subordinate
Mortgages and, subject to the terms and conditions of this Agreement, agrees
that the Subordinate Loan and such encumbrances shall not be deemed to
constitute a default under the Senior Loan Documents.

 

2.                                       Subordination. (a)  Subordinate Lender
hereby agrees that the Senior Obligations (as hereinafter defined), the rights,
powers and privileges of the Senior Lender under the Senior Loan Documents and
any lien or other security interest created in favor of Senior Lender (the real
and personal property encumbered by such liens and security interests, the
“Senior Loan Collateral”) shall be prior and superior to the Subordinated
Obligations (as hereinafter defined), the rights, powers and privileges of the
Subordinated Lender under the loan documents evidencing or securing the
Subordinate Loan (collectively, the “Subordinate Loan Documents”) and any lien
or other interests created in favor of Subordinated Lender, such priority, as
between the Subordinate Lender and the Senior Lender, to give to the Senior
Lender all of the rights, powers and privilege of a first priority secured
creditor under the New York Uniform Commercial Code, New York real property law,
other applicable law and otherwise in respect of the Senior Obligations, the
Senior Loan Documents and the collateral on which Senior Lender has been granted
a lien or security interest.  In furtherance of the foregoing, Subordinate
Lender hereby covenants and agrees with Senior Lender that the lien of the
Subordinate Mortgages are, and shall continue to be, subject and subordinate to
the lien of the Senior Mortgages and to any extensions, renewals,
consolidations, splitters and modifications thereof, and to all advances
heretofore made or which hereafter may be made thereon; provided, that except
for such advances as may be made pursuant to the terms of the Senior Loan
Documents, the maximum aggregate amount of the Senior Loan shall not be
increased.  Any assignment of rents or leases given in conjunction with the
Subordinate Mortgages are and shall in all respects be subject and subordinate
to the Senior Mortgages and to any assignment of rents or leases given in
conjunction with the Senior Mortgages.  The foregoing shall apply
notwithstanding the availability of other collateral to Senior Lender or the
actual date and time of execution, delivery, recordation,

 

2

--------------------------------------------------------------------------------


 

filing or perfection of the Senior Mortgages or any assignment of leases related
thereto or the Subordinate Mortgages or any assignment of leases related
thereto, or the lien or priority of payment thereof, the perfection or
non-perfection of any lien or security interest intended to be granted in favor
of Senior Lender, and notwithstanding the fact that the Senior Loan or any claim
for the Senior Loan is subordinated, avoided or disallowed, in whole or in part,
under Title 11 of the United States Code (the “Bankruptcy Code”) or other
applicable federal or state law.  In the event of a proceeding by or against
Borrower or a member in Borrower for insolvency, liquidation, reorganization,
dissolution, bankruptcy or other similar proceeding pursuant to the Bankruptcy
Code or other applicable federal or state law (a “Reorganization Proceeding”),
the Senior Loan shall include all interest accrued on the Senior Loan, in
accordance with and at the rates specified in the Senior Loan Documents, both
for periods before and for periods after the commencement of any of such
Reorganization Proceeding, even if the claim for such interest is not allowed
pursuant to applicable law.  “Senior Obligations” shall mean, collectively, the
unpaid principal of and interest on the Senior Loan and all other obligations
and liabilities of the Borrower Entities to the Senior Lender (including
interest accruing at the then applicable rate after the maturity (including by
acceleration) of the Senior Loan and interest accruing at the then applicable
rate after the commencement of any Reorganization Proceeding, whether or not a
claim for post-filing or post-petition interest is allowed in any such
Proceeding), whether absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Senior Loan Documents, in each case whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including all fees and disbursements of counsel to the Senior Lender
that are required to be paid by the Borrower or any other party pursuant to the
terms of the Senior Loan Documents).  In no event shall the term “Senior
Obligations” include any of the Subordinated Obligations.  “Subordinated
Obligations” shall mean, collectively, the unpaid principal of and interest on
the Subordinated Loan and all other obligations and liabilities of the Borrower
or any other party to the Subordinated Lender (including interest accruing at
the then applicable rate after maturity (including by acceleration) of the
Subordinated Loan and interest accruing at the then applicable rate after the
commencement of any Reorganization Proceeding, whether or not a claim for
post-filing or post-petition interest is allowed in such Proceeding), whether
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, the Subordinated
Loan Documents, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including all fees
and disbursements of counsel to the Subordinated Lender that are required to be
paid by the Borrower or any other party pursuant to the terms of the
Subordinated Loan Documents).  In no event shall the term “Subordinated
Obligations” include any of the Senior Obligations.

 


(B)                                 IF ANY LIEN OR SECURITY INTEREST GRANTED TO
SENIOR LENDER UNDER THE SENIOR LOAN DOCUMENTS IS OR BECOMES, FOR ANY REASON,
UNENFORCEABLE OR UNPERFECTED, SUCH UNENFORCEABILITY OR LACK OF PERFECTION SHALL
NOT AFFECT THE RELATIVE RIGHTS, AS BETWEEN SENIOR LENDER AND SUBORDINATE LENDER,
WHICH ARE INTENDED TO BE CREATED BY THE SENIOR

 

3

--------------------------------------------------------------------------------


 

Loan Documents, the Subordinate Lender and this Agreement.  Subordinate Lender
will not contest the enforceability or perfection of the Senior Loan Documents.


 


(C)                                  SUBORDINATE LENDER WILL, AT SUBORDINATE
LENDER’S EXPENSE AND AT ANY TIME AND FROM TIME TO TIME, PROMPTLY EXECUTE AND
DELIVER ALL FURTHER INSTRUMENTS AND DOCUMENTS, AND TAKE ALL FURTHER ACTIONS,
THAT MAY BE REASONABLY NECESSARY, OR THAT SENIOR LENDER MAY REASONABLY REQUEST,
TO PROTECT ANY RIGHT OR INTEREST GRANTED BY THIS AGREEMENT OR TO ENABLE SENIOR
LENDER TO EXERCISE AND ENFORCE ITS RIGHTS AND REMEDIES UNDER THIS AGREEMENT.


 


(D)                                 TO THE EXTENT THAT BORROWER MAKES A PAYMENT
OR PAYMENTS TO SENIOR LENDER OR SENIOR LENDER RECEIVES ANY PAYMENT OR PROCEEDS
OF ANY SECURITY FOR THE SENIOR LOAN, WHICH PAYMENT(S) OR PROCEED(S) (OR ANY
PART) ARE SUBSEQUENTLY VOIDED, INVALIDATED, DECLARED TO BE FRAUDULENT
CONVEYANCES OR PREFERENTIAL TRANSFERS, SET ASIDE OR REQUIRED TO BE REPAID TO A
TRUSTEE, RECEIVER OR ANY OTHER PARTY UNDER ANY BANKRUPTCY ACT, STATE OR FEDERAL
LAW, COMMON LAW OR EQUITABLE CAUSE, THEN, TO THE EXTENT OF THE PAYMENT(S) OR
PROCEEDS RECEIVED BY SENIOR LENDER, THE SENIOR LOAN (OR PART INTENDED TO BE
SATISFIED) WILL BE REVIVED FOR ALL PURPOSES OF THIS AGREEMENT AND WILL CONTINUE
IN FULL FORCE AND EFFECT, AS IF SUCH PAYMENT OR PROCEEDS HAD NOT BEEN RECEIVED
BY SENIOR LENDER.


 

3.                                       Subordinate Loan Defaults.  Subordinate
Lender shall send to Senior Lender simultaneously with the delivery of any of
the following notices to Borrower, in accordance with the notice provisions set
forth in Section 8 hereof, a copy of each written notice or writing or other
written communication given by or on behalf of Subordinate Lender with respect
to:  (a) any default or event of default under or pursuant to the Subordinate
Loan Documents; (b) any documents regarding any agreement or proposed agreement
with respect to any foreclosure under the Subordinate Loan Documents, including,
but not limited to, any deed in lieu of foreclosure, or regarding any other
remedial action to be taken by Subordinate Lender or any so-called “workout,”
“standstill” or other arrangement made in lieu of the exercise of remedies; and
(c) the exercise by Subordinate Lender of any other rights or remedies under the
Subordinate Loan Documents.

 

4.                                       Senior Loan Defaults.  (a)  Senior
Lender shall send to Subordinate Lender simultaneously with the delivery of any
of the following notices to Borrower, in accordance with the notice provisions
set forth in Section 8 hereof, a copy of each written notice or writing or other
written communication given by or on behalf of such Senior Lender with respect
to: (i) any default or event of default under or pursuant to the Senior Loan
Documents; (ii) any documents regarding any agreement or proposed agreement with
respect to any foreclosure or any other remedial action or work-outs,
standstills, etc. with respect to the Senior Loan Collateral, including, but not
limited to, any deed in lieu of foreclosure, or regarding any other remedial
action to be taken by Senior Lender or any so-called “workout,” “standstill” or
other arrangement made in lieu of the exercise of remedies; and (iii) the
exercise by Senior Lender of any other rights or remedies under the Senior Loan
Documents (collectively herein referred to as a “Senior Lender Notice”).

 

4

--------------------------------------------------------------------------------


 


(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THE SENIOR LOAN DOCUMENTS, (I) SUBORDINATE LENDER SHALL HAVE THE
RIGHT, BUT NOT THE OBLIGATION, TO CURE ANY DEFAULT UNDER THE TERMS OF ANY OF THE
SENIOR LOAN DOCUMENTS WHICH CAN BE CURED WITH THE PAYMENT OF A SUM OF MONEY (A
“MONETARY DEFAULT”) (WHICH CURE MUST INCLUDE ALL DEFAULT INTEREST, LATE CHARGES,
PROTECTIVE ADVANCES AND REIMBURSABLE SUMS (INCLUDING REASONABLE ATTORNEYS’ FEES
AND DISBURSEMENTS) THEN DUE AND OWING TO SENIOR LENDER (COLLECTIVELY, THE “CURE
AMOUNT”)), ON OR BEFORE THE TENTH (10TH) DAY AFTER SENIOR LENDER HAS GIVEN THE
FIRST SENIOR LENDER NOTICE OF SUCH MONETARY DEFAULT; PROVIDED, HOWEVER, THAT THE
CURE RIGHTS OF SUBORDINATE LENDER SHALL NOT APPLY TO ANY MONETARY DEFAULT (OR
SERIES OF MONETARY DEFAULTS) THAT HAVE BEEN (OR CONTINUE TO BE) CURED BY
SUBORDINATE LENDER MORE THAN THREE (3) CONSECUTIVE TIMES IN ANY TWELVE (12)
MONTH PERIOD AND, IN THE EVENT THAT SUBORDINATE LENDER AND/OR BORROWER
SUCCESSFULLY CURES SUCH DEFAULT WITHIN SUCH TEN (10) DAYS, SENIOR LENDER SHALL
NOT COMMENCE ANY ACCELERATION, FORECLOSURE ACTION OR OTHER PROCEEDING AGAINST
THE SENIOR LOAN COLLATERAL, AND ANY AMOUNTS EXPENDED OR PAID BY SUBORDINATE
LENDER TO CURE SUCH MONETARY DEFAULT SHALL BE DEEMED PERMITTED ADVANCES UNDER
THE SUBORDINATE LOAN DOCUMENTS AND UNDER THIS AGREEMENT WITHOUT THE FURTHER
CONSENT OF SENIOR LENDER; AND (II) IN THE EVENT A MONETARY DEFAULT BECOMES AN
EVENT OF DEFAULT, AND IN LIEU OF THE CURE RIGHT SET FORTH IN CLAUSE (I) OF THIS
SUBPARAGRAPH (B), SUBORDINATE LENDER SHALL HAVE THE RIGHT, BUT NOT THE
OBLIGATION, ON OR BEFORE THE FORTY-FIFTH (45TH) DAY AFTER SENIOR LENDER HAS
GIVEN A NOTICE OF THE OCCURRENCE OF SUCH EVENT OF DEFAULT, TO OBTAIN AN
ASSIGNMENT FROM THE SENIOR LENDER OF THE SENIOR LOAN DOCUMENTS UPON PAYMENT IN
FULL OF THE CURE AMOUNT PLUS THE EXIT FEE (AS DEFINED IN THE SIDE LETTER RE:
FEES) (WHICH EXIT FEE SHALL BE, FOR PURPOSES OF THIS AGREEMENT, DEEMED PAYABLE
AT THE TIME OF SUCH ASSIGNMENT) (COLLECTIVELY, THE “OWED AMOUNT”) (BUT WITHOUT
ANY PREPAYMENT PREMIUM OR PENALTY) TOGETHER WITH ANY REASONABLE ATTORNEYS’ FEES
AND DISBURSEMENTS INCURRED BY THE SENIOR LENDER IN CONNECTION WITH SUCH
ASSIGNMENT.


 


(C)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
SET FORTH IN THE SENIOR LOAN DOCUMENTS, IF THE DEFAULT SO SPECIFIED IN A SENIOR
LENDER NOTICE IS THE FAILURE OF BORROWER TO OBSERVE OR PERFORM ANY COVENANT,
PROMISE OR AGREEMENT IN ANY SENIOR LOAN DOCUMENT, WHICH DEFAULT CANNOT BE CURED
BY THE PAYMENT OF MONEY, SUBORDINATE LENDER SHALL HAVE THE RIGHT, BUT NOT THE
OBLIGATION, (I) TO CURE SUCH DEFAULT BY OBSERVING OR PERFORMING SUCH COVENANT,
PROMISE OR AGREEMENT ON OR BEFORE THE TWENTIETH (20TH) DAY AFTER SENIOR LENDER
HAS GIVEN THE FIRST SENIOR LOAN NOTICE OF SUCH DEFAULT, OR (II) IN THE EVENT
SUCH DEFAULT BECOMES AN EVENT OF DEFAULT, TO OBTAIN AN ASSIGNMENT FROM THE
SENIOR LENDER OF THE SENIOR LOAN DOCUMENTS UPON PAYMENT IN FULL OF THE OWED
AMOUNT (BUT WITHOUT ANY PREPAYMENT PREMIUM OR PENALTY) TOGETHER WITH ANY
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS INCURRED BY THE SENIOR LENDER IN
CONNECTION WITH SUCH ASSIGNMENT, ON OR BEFORE THE FORTY-FIFTH (45TH) DAY AFTER
THE EXPIRATION OF THE CURE PERIOD (AS HEREINAFTER DEFINED).  IF THE DEFAULT IS
NOT SUSCEPTIBLE OF CURE WITHIN SUCH TWENTY (20) DAY PERIOD, SUBORDINATE LENDER
SHALL HAVE SUCH ADDITIONAL TIME AS IS NECESSARY, BUT IN NO EVENT MORE THAN
NINETY (90) DAYS (SUCH TIME PERIOD, THE “CURE PERIOD”), IN ORDER TO EFFECT SUCH
CURE ON THE CONDITION THAT SUBORDINATE LENDER PROMPTLY COMMENCES AND DILIGENTLY
PURSUES SUCH CURE TO COMPLETION. IF THE CURING OF SUCH DEFAULT IS SUCCESSFULLY
COMPLETED WITHIN THE CURE PERIOD, SENIOR LENDER SHALL NOT COMMENCE ANY
ACCELERATION, ANY FORECLOSURE ACTION

 

5

--------------------------------------------------------------------------------


 

or proceeding against the Senior Loan Collateral; provided, however, that from
and after the scheduled maturity date of the Senior Loan (without giving effect
to any extension period if such extension right was not exercised) Senior Lender
may initiate foreclosure or exercise any of its other remedies.


 


(D)                                 IF THE DEFAULT SPECIFIED IN A SENIOR LENDER
NOTICE IS NOT CURED IN ACCORDANCE WITH THE PROVISIONS OF EITHER SUBPARAGRAPH
4(B) OR (C) HEREINABOVE, SENIOR LENDER SHALL BE ENTITLED TO EXERCISE ITS
ACCELERATION AND OTHER RIGHTS AND REMEDIES UNDER THE SENIOR LOAN DOCUMENTS.


 


(E)                                  FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUATION OF A NOTICED DEFAULT RELATING TO A MONETARY DEFAULT OR ANY OTHER
EVENT OF DEFAULT, SUBORDINATE LENDER SHALL NOT ACCEPT ANY PAYMENT (WHETHER FROM
BORROWER OR ANY OTHER PERSON OR ENTITY) WITH RESPECT TO THE SUBORDINATE LOAN
BEFORE THE SENIOR LOAN HAS BEEN IRREVOCABLY PAID IN FULL IN CASH.  IN THE EVENT
THAT SUBORDINATE LENDER RECEIVES, DIRECTLY OR INDIRECTLY, ANY PAYMENT WITH
RESPECT TO THE SUBORDINATE LOAN IN VIOLATION OF THE FOREGOING SENTENCE,
SUBORDINATE LENDER WILL RECEIVE AND HOLD THE SAME IN TRUST, AS TRUSTEE, FOR THE
BENEFIT OF SENIOR LENDER AND WILL PROMPTLY DELIVER THE SAME TO SENIOR LENDER IN
PRECISELY THE FORM RECEIVED (EXCEPT FOR THE ENDORSEMENT OR ASSIGNMENT WITHOUT
RECOURSE AND WITHOUT REPRESENTATION OR WARRANTY BY SUBORDINATE LENDER TO SENIOR
LENDER OR ITS ORDER WHERE NECESSARY) FOR APPLICATION TO THE SENIOR LOAN.


 


(F)                                    WITHOUT LIMITING SENIOR LENDER’S RIGHTS,
BENEFITS, REMEDIES AND PRIVILEGES UNDER THIS AGREEMENT OR THE SENIOR LOAN
DOCUMENTS, SENIOR LENDER MAY, AT ANY TIME, IN ITS SOLE DISCRETION, TAKE ALL OR
ANY OF THE FOLLOWING ACTIONS WITHOUT RELEASING SUBORDINATE LENDER FROM ITS
OBLIGATIONS HEREUNDER OR INCURRING ANY LIABILITY TO SUBORDINATE LENDER: (I)
RENEW, EXTEND, ACCELERATE (ON THE TERMS SET FORTH IN THE SENIOR LOAN DOCUMENTS)
OR POSTPONE THE TIME OF PAYMENT OF ALL OR ANY PORTION OF THE SENIOR DEBT OR
GRANT ANY INDULGENCE WITH RESPECT TO THE SENIOR LOAN; (II) COMPROMISE OR SETTLE
THE SENIOR LOAN; AND (III) WAIVE, SUBSTITUTE, SURRENDER, EXCHANGE OR RELEASE ANY
OF THE SECURITY PROVIDED BY THE SENIOR LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT
THE MAXIMUM AGGREGATE AMOUNT OF THE SENIOR LOAN SHALL NOT BE INCREASED.


 

5.                                       Standstill.  Until the Senior Loan is
paid in full:


 


(A)                                  SUBORDINATE LENDER SHALL WAIVE ANY RIGHTS
IT MAY HAVE PURSUANT TO ANY SUBORDINATE LOAN DOCUMENT TO APPROVE OR TO CONSENT
TO ANY ACTION OF BORROWER IF SENIOR LENDER SHALL HAVE APPROVED OR CONSENTED TO
SUCH ACTION, AND IN THE EVENT THAT SENIOR LENDER HAS NO APPROVAL OR CONSENT
RIGHTS OVER AN ACTION BY BORROWER, SUBORDINATE LENDER HEREBY WAIVES ANY APPROVAL
OR CONSENT RIGHTS IT MAY HAVE OVER ANY SUCH ACTION;


 


(B)                                 SUBORDINATE LENDER SHALL NOT, WITHOUT THE
PRIOR CONSENT OF SENIOR LENDER, TAKE ANY ENFORCEMENT ACTION (AS HEREINAFTER
DEFINED). FOR THE PURPOSES OF THIS AGREEMENT, THE TERM “ENFORCEMENT ACTION”
SHALL MEAN, WITH RESPECT TO THE SUBORDINATE LOAN DOCUMENTS, THE ACCELERATION OF
ALL OR ANY PART OF THE SUBORDINATE LOAN, ANY FORECLOSURE PROCEEDINGS, THE
EXERCISE OF ANY POWER OF SALE, THE ACCEPTANCE BY THE HOLDER OF THE SUBORDINATE
MORTGAGES OF A DEED OR ASSIGNMENT IN LIEU OF FORECLOSURE, THE OBTAINING

 

6

--------------------------------------------------------------------------------


 

of a receiver, the seeking of default interest or late charges (provided,
however, that nothing shall prevent the accrual of such default interest or late
charges pursuant to the terms of the Subordinate Loan Documents), the taking of
possession or control of the Property, the suing on any of the Subordinate Loan
Documents or any guaranty or other obligation contained in the Subordinate Loan
Documents, the exercising of any banker’s lien or rights of set-off or
recoupment, the application of any security for the Subordinate Loan against the
Subordinate Loan, the commencement of any bankruptcy, reorganization or
insolvency proceedings against Borrower or any guarantor under any federal or
state law, or the taking of any other enforcement action against any guarantor,
the Borrower or the Property; provided, however, that if Senior Lender
accelerates the maturity of Borrower’s indebtedness secured by the Senior Loan
Documents, then Subordinate Lender may accelerate the indebtedness secured by
the Subordinate Loan Documents (but may not take any further action without
Senior Lender’s consent as aforesaid);


 


(C)                                  IN THE EVENT (I) THE SENIOR LOAN BECOMES
DUE OR IS DECLARED DUE AND PAYABLE PRIOR TO ITS STATED MATURITY, (II)
SUBORDINATE LENDER RECEIVES ANY PAYMENT WITH RESPECT TO THE SUBORDINATE LOAN
CONTRARY TO THE TERMS OF THIS AGREEMENT OR THE SUBORDINATE LOAN DOCUMENTS, (III)
AN EVENT OF DEFAULT UNDER AND AS DEFINED IN THE SENIOR LOAN AGREEMENTS HAS
OCCURRED AND IS CONTINUING, OR (IV) OF A REORGANIZATION PROCEEDING, THEN, ANY
PAYMENT OR DISTRIBUTION OF ANY KIND OR CHARACTER, WHETHER IN CASH, PROPERTY OR
SECURITIES WHICH, BUT FOR THESE SUBORDINATION PROVISIONS, SHALL BE PAYABLE OR
DELIVERABLE WITH RESPECT TO ANY OR ALL OF THE SUBORDINATE LOAN, SHALL BE PAID
FORTHWITH OR DELIVERED DIRECTLY TO SENIOR LENDER FOR APPLICATION TO THE PAYMENT
OF THE SENIOR LOAN.  ANY SUCH PAYMENT OR DISTRIBUTION RECEIVED BY SUBORDINATE
LENDER (NOTWITHSTANDING THE PRECEDING SENTENCE OF THIS PARAGRAPH) SHALL BE
SEGREGATED FROM THE FUNDS AND PROPERTY OF SUBORDINATE LENDER AND HELD IN TRUST
BY SUBORDINATE LENDER FOR THE BENEFIT OF, AND SHALL BE FORTHWITH BE PAID OVER OR
DELIVERED IN THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY ENDORSEMENTS) BY
SUBORDINATE LENDER TO SENIOR LENDER FOR APPLICATION TO THE PAYMENT OF THE SENIOR
LOAN.  SENIOR LENDER MAY, BUT SHALL NOT BE OBLIGATED TO, DEMAND, CLAIM AND
COLLECT ANY SUCH PAYMENT OR DISTRIBUTION THAT WOULD, BUT FOR THESE SUBORDINATION
PROVISIONS, BE PAYABLE OR DELIVERABLE WITH RESPECT TO THE SUBORDINATE LOAN.  IN
THE EVENT OF THE OCCURRENCE OF (I), (II), (III) OR (IV) ABOVE AND UNTIL THE
SENIOR LOAN SHALL HAVE BEEN FULLY PAID AND SATISFIED AND ALL OF THE OBLIGATIONS
TO SENIOR LENDER HAVE BEEN PERFORMED IN FULL, NO PAYMENT SHALL BE MADE TO OR
ACCEPTED BY SUBORDINATE LENDER IN RESPECT OF THE SUBORDINATE LOAN;


 


(D)                                 SUBORDINATE LENDER RETAINS ANY RIGHT IT MAY
HAVE TO REQUEST THAT A FINAL JUDGMENT IN A FORECLOSURE OF THE SENIOR MORTGAGES
DIRECT PAYMENT TO SUBORDINATE LENDER OF ALL OR ANY PART OF THE INDEBTEDNESS
SECURED BY THE SUBORDINATE MORTGAGES FROM THE PROCEEDS OF THE FORECLOSURE SALE
OF THE SENIOR MORTGAGE TO THE EXTENT THAT THE PROCEEDS OF SUCH FORECLOSURE SALE
ARE IN EXCESS OF ANY AMOUNTS NECESSARY TO SATISFY THE SENIOR LOAN;


 


(E)                                  SUBORDINATE LENDER SHALL NOT MODIFY, WAIVE
OR AMEND ANY OF THE TERMS OR PROVISIONS OF THE SUBORDINATE LOAN DOCUMENTS
WITHOUT THE PRIOR CONSENT OF SENIOR LENDER.  IN ADDITION, SUBORDINATE LENDER
SHALL NOT PLEDGE, ASSIGN, HYPOTHECATE,

 

7

--------------------------------------------------------------------------------


 

transfer, convey, sell or grant participation rights in the Subordinate Loan or
any interest in the Subordinate Loan (other than to an Affiliate) without the
prior consent of Senior Lender;


 


(F)                                    SUBORDINATE LENDER SHALL NOT COLLECT
PAYMENTS FOR THE PURPOSE OF ESCROWING TAXES, ASSESSMENTS OR OTHER CHARGES
IMPOSED ON THE PROPERTY OR INSURANCE PREMIUMS DUE ON THE INSURANCE POLICIES
REQUIRED UNDER THE SENIOR MORTGAGES OR THE SUBORDINATE MORTGAGE IF SENIOR LENDER
IS COLLECTING PAYMENTS FOR SUCH PURPOSES, HOWEVER, SUBORDINATE LENDER MAY
COLLECT PAYMENTS FOR SUCH PURPOSES IF SENIOR LENDER IS NOT COLLECTING THE SAME,
PROVIDED SUCH PAYMENTS SHALL BE HELD IN TRUST BY SUBORDINATE LENDER TO BE
APPLIED ONLY FOR SUCH PURPOSES;


 


(G)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THE SENIOR LOAN DOCUMENTS, DURING THE CONTINUANCE OF A DEFAULT BY
BORROWER WHICH CAN BE CURED BY THE PAYMENT OF MONEY UNDER THE SUBORDINATE LOAN
DOCUMENTS BEYOND ANY APPLICABLE NOTICE OR GRACE PERIOD, IF THE SENIOR LOAN
DOCUMENTS ARE NOT THEN IN DEFAULT WITH RESPECT TO THE PAYMENT OF PRINCIPAL AND
INTEREST, SUBORDINATE LENDER SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, AT
ANY TIME PRIOR TO THE GIVING BY SENIOR LENDER OF A SENIOR LENDER NOTICE, TO
OBTAIN AN ASSIGNMENT FROM THE SENIOR LENDER OF THE SENIOR LOAN DOCUMENTS UPON
PAYMENT IN FULL OF THE OWED AMOUNT TOGETHER WITH ANY REASONABLE ATTORNEY’S FEES
AND DISBURSEMENTS INCURRED BY THE SENIOR LENDER IN CONNECTION WITH SUCH
ASSIGNMENT; AND


 


(H)                                 TO THE EXTENT THAT SUBORDINATE LENDER
ACQUIRES ANY RIGHT UNDER SECTION 361, 363 OR 364 OF THE BANKRUPTCY CODE,
SUBORDINATE LENDER HEREBY AGREES NOT TO ASSERT SUCH RIGHTS WITHOUT THE PRIOR
CONSENT OF SENIOR LENDER.  IN THE EVENT OF THE OCCURRENCE OF A REORGANIZATION
PROCEEDING, IF PROPER PROOFS OF CLAIM AND OTHER PLEADINGS AND MOTIONS ARE NOT
FILED BY SUBORDINATE LENDER AT LEAST THIRTY (30) DAYS PRIOR TO THE EXPIRATION
DATE FOR SUCH PLEADINGS, SENIOR LENDER SHALL HAVE THE RIGHT, UPON AT LEAST TEN
(10) DAYS PRIOR NOTICE TO SUBORDINATE LENDER, TO FILE APPROPRIATE PROOFS OF
CLAIM AND OTHER PLEADINGS OR MOTIONS ON BEHALF OF SUBORDINATE LENDER.  THE
SUBORDINATE LENDER APPOINTS SENIOR LENDER AS ITS ATTORNEY-IN-FACT FOR SUCH
PURPOSES (WHICH APPOINTMENT, BEING COUPLED WITH AN INTEREST, IS IRREVOCABLE
UNTIL THE TERMINATION OF THIS AGREEMENT).


 

6.                                       Waiver of Rights of Subrogation.  Until
such time as the Senior Loan is paid in full, the Subordinate Lender shall not
exercise any right of subrogation that the Subordinate Lender may have or obtain
pursuant to the exercise of any right or remedy in connection with the
Subordinate Loan.  Without limiting the generality of the foregoing, the
Subordinate Lender agrees not to acquire, directly or indirectly, by subrogation
or otherwise, any lien, estate, right or other interest which is or may be prior
in right to the Senior Mortgages, including, without limitation, advances for
real estate taxes.

 

7.                                       Insurance; Taking and Condemnation. 
Subordinate Lender hereby assigns and transfers to Senior Lender:

 

(a)                                  all of Subordinate Lender’s right, title,
interest or claim, if any, in and to the proceeds of all policies of insurance
covering the Property (or any portion

 

8

--------------------------------------------------------------------------------


 

thereof) with respect to damages arising from the occurrence of a fire or other
casualty for application or disposition thereof in accordance with the terms,
conditions and provisions of the Senior Loan Documents; and


 


(B)                                 ALL OF SUBORDINATE LENDER’S RIGHT, TITLE,
INTEREST OR CLAIM, IF ANY, IN AND TO ALL AWARDS OR OTHER COMPENSATION MADE FOR
ANY TAKING OR CONDEMNATION OF ANY PART OF THE PROPERTY (OR ANY PORTION THEREOF)
FOR APPLICATION OR DISPOSITION THEREOF IN ACCORDANCE WITH THE TERMS, CONDITIONS,
AND PROVISIONS OF THE SENIOR LOAN DOCUMENTS.


 

8.                                       Notices. All notices, requests,
demands, consents and approvals under this Agreement shall be in writing, and
shall be hand delivered, sent by registered U.S. Mail, return receipt requested,
or sent by overnight courier service, designated for next-day delivery, as
follows:


 

If to Senior Lender:

 

GMAC Commercial Mortgage Corporation

100 South Wacker Drive – Suite 400

Chicago, Illinois 60606

Attn:  Vacys R. Garbonkus

 

With a copy to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Attn:  Harris B. Freidus, Esq.

 

If to Subordinate Lender:

 

 

c/o The New York Times Company

229 West 43rd Street

New York, New York 10036

Attn:  Mr. David A. Thurm

 

With a copy to:

 

c/o The New York Times Company

229 West 43rd Street

New York, New York  10036

Attn:                Solomon B. Watson, IV, Esq.,
General Counsel

 

and to:

 

Piper Rudnick, LLP

 

9

--------------------------------------------------------------------------------


 

1251 Avenue of the Americas

New York, New York 10020

Attn:  Martin D. Polevoy, Esq.

 

Any party hereto may designate a different address to which or person to whom
notices or demands shall be directed by written notice given in the same manner
and directed to the other parties at the address hereinabove set forth.  Any
notice given hereunder shall be deemed received one (1) Business Day after
delivery to an overnight delivery service designated for next-day delivery,
three (3) Business Days after mailing if sent by registered U.S. mail return
receipt requested, or when actually received if received on a Business Day (and
otherwise on the next Business Day) if sent by hand delivery.

 

9.                                       Representations, Warranties and
Covenants.


 


(A)                                  SUBORDINATE LENDER REPRESENTS AND WARRANTS
TO SENIOR LENDER THAT: (I) THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND
DELIVERED ON BEHALF OF SUBORDINATE LENDER; (II) SUBORDINATE LENDER IS THE SOLE
LEGAL AND EQUITABLE HOLDER AND OWNER OF THE SUBORDINATE LOAN DOCUMENTS, (III)
THE SUBORDINATE LOAN DOCUMENTS ARE THE ONLY AGREEMENTS OR INSTRUMENTS CREATING
OR PURPORTING TO CREATE IN FAVOR OF SUBORDINATE LENDER A LIEN ENCUMBERING THE
PROPERTY (AND SUBORDINATE LENDER AGREES THAT, SO LONG AS ANY PORTION OF THE
SENIOR LOAN REMAINS UNPAID, SUBORDINATE LENDER SHALL NOT CLAIM ANY RIGHTS UNDER,
OR THE BENEFIT OF, ANY OTHER AGREEMENT OR INSTRUMENT CREATING OR PURPORTING TO
CREATE IN FAVOR OF SUBORDINATE LENDER A SECURITY INTEREST IN THE PROPERTY PRIOR
IN LIEN OR RIGHT OF PAYMENT TO THE SENIOR LOAN), (IV) THE SUBORDINATE LENDER
OWNS THE SUBORDINATE LOAN, AND (V) THE AGGREGATE PRINCIPAL INDEBTEDNESS SECURED
BY THE SUBORDINATE LOAN DOCUMENTS IS $                   AND THE MATURITY DATE
IS                   .


 


(B)                                 SUBORDINATE LENDER ACKNOWLEDGES THAT SENIOR
LENDER HAS MADE NO WARRANTIES OR REPRESENTATIONS WITH RESPECT TO THE DUE
EXECUTION, LEGALITY, VALIDITY,  COMPLETENESS OR ENFORCEABILITY OF THE SENIOR
LOAN DOCUMENTS OR THE COLLECTIBILITY OF THE SENIOR LOAN.  SENIOR LENDER WILL BE
ENTITLED TO MANAGE AND SUPERVISE THE SENIOR LOAN IN ACCORDANCE WITH ITS USUAL
PRACTICES, MODIFIED FROM TIME TO TIME AS SENIOR LENDER DEEMS APPROPRIATE UNDER
THE CIRCUMSTANCES, WITHOUT REGARD TO THE EXISTENCE OF ANY RIGHTS THAT
SUBORDINATE LENDER MAY NOW OR IN THE FUTURE HAVE IN OR TO THE SENIOR LOAN
COLLATERAL.  SENIOR LENDER WILL HAVE NO LIABILITY TO SUBORDINATE LENDER FOR, AND
SUBORDINATE LENDER WAIVES, ANY CLAIM WHICH IT MAY NOW OR IN THE FUTURE HAVE
AGAINST SENIOR LENDER ARISING OUT OF: (I) ANY AND ALL ACTIONS WHICH SENIOR
LENDER, IN GOOD FAITH, TAKES OR OMITS TO TAKE WITH RESPECT TO THE SENIOR LOAN
DOCUMENTS OR THE COLLECTION OF THE SENIOR LOAN OR THE VALUATION, USE, PROTECTION
OR RELEASE OF ANY COLLATERAL (INCLUDING, WITHOUT LIMITATION, ACTIONS OR
INACTIONS OF SENIOR LENDER WITH RESPECT TO THE CREATION, PERFECTION OR
CONTINUATION OF LIENS OR SECURITY INTERESTS IN ITS COLLATERAL, THE OCCURRENCE OF
AN EVENT OF DEFAULT, THE FORECLOSURE ON, SALE, RELEASE OF, DEPRECIATION OF, OR
FAILURE TO REALIZE ON, ANY OF ITS COLLATERAL, AND THE COLLECTION OF ANY CLAIM
FOR ALL OR ANY PART OF THE SENIOR LOAN FROM ANY ACCOUNT DEBTOR, GUARANTOR OR
OTHER PARTY); (II) SENIOR LENDER’S ELECTION, IN ANY REORGANIZATION PROCEEDING,
OF THE APPLICATION OF SECTION 1111 (B)(2) OF THE BANKRUPTCY CODE; OR (III) ANY
BORROWING OR GRANT OF A SECURITY INTEREST BY BORROWER OR A MEMBER IN BORROWER IN
A REORGANIZATION PROCEEDING UNDER SECTION 364 OF THE BANKRUPTCY CODE.

 

10

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained herein, Subordinate Lender
does not waive any claim it may have against Senior Lender arising out of Senior
Lender’s alleged breach hereof.  Subordinate Lender hereby waives any rights it
may have to require a marshalling of the assets of Borrower.


 


(C)                                  SENIOR LENDER SHALL HAVE NO DUTY TO ADVISE
SUBORDINATE LENDER OF INFORMATION KNOWN TO SENIOR LENDER REGARDING BORROWER’S
BUSINESS, FINANCIAL OR OTHER CONDITION OR THE RISK OF NON-PAYMENT OF THE SENIOR
LOAN. UPON WRITTEN REQUEST MADE BY SUBORDINATE LENDER OR SENIOR LENDER FROM TIME
TO TIME, BUT NOT MORE OFTEN THAN ONCE IN ANY CALENDAR YEAR, SENIOR LENDER OR
SUBORDINATE LENDER, AS THE CASE MAY BE, WILL FURNISH CERTIFICATES INDICATING THE
PRINCIPAL, INTEREST AND OTHER SUMS, IF ANY, DUE UNDER THE SENIOR LOAN DOCUMENTS
OR SUBORDINATE LOAN DOCUMENTS, AS THE CASE MAY BE, AND WHETHER OR NOT, TO THE
BEST OF SENIOR LENDER’S KNOWLEDGE OR SUBORDINATE LENDER’S KNOWLEDGE, AN EVENT OF
DEFAULT (OR EVENT WHICH, WITH NOTICE OR THE PASSAGE OF TIME, WOULD CONSTITUTE AN
EVENT OF DEFAULT) HAS OCCURRED.


 

10.                                 No Third Party Beneficiary.  The terms of
this Agreement are for the sole and exclusive protection and use of Subordinate
Lender and any holders of the Subordinate Loan Documents and the Senior Lender
and any holders of the Senior Loan Documents.  Neither Borrower, nor any other
person or party, shall be a third-party beneficiary hereunder, and no provision
hereof shall operate or inure to the use and benefit of Borrower or any such
other person or party.

 

11.                                 Construction of this Agreement.  This
Agreement is for the sole benefit of Subordinate Lender and Senior Lender and
shall be binding upon Subordinate Lender and Senior Lender, and all of their
respective affiliates, participants, trustees, receivers, successors and
assigns.  Nothing herein shall be deemed to modify, limit or in any way affect
(a) the obligations of Borrower to Senior Lender under Senior Loan Documents, or
(b) the obligations of Borrower to Subordinate Lender under the Subordinate Loan
Documents.

 

12.                                 Headings; Severability.  The
section headings herein are for convenience of reference only and shall not
affect the construction hereof.  If any provision hereof is prohibited, invalid
or unenforceable in any jurisdiction, or as to any fact or circumstance, the
same shall not affect the remaining provision hereof nor affect the validity or
enforceability of such provision in any other jurisdiction or as to other facts
or circumstances.

 

13.                                 Jurisdiction and Venue; Waiver of Jury
Trial.  Each of the parties hereby irrevocably submits to the jurisdiction of
any federal or state court sitting in State of New York over any suit, action or
proceeding arising out of or relating to this Agreement and covenants and agrees
that such courts shall have exclusive jurisdiction over any such suit, action or
proceeding.  Each party irrevocably waives, to the fullest extent permitted
under applicable law, any objections it may now or hereafter have to the venue
of any suit, action or proceeding brought in any such court and any claim that
the same has been brought in an inconvenient forum.

 

11

--------------------------------------------------------------------------------


 

14.                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

 

15.                                 Modification.  This Agreement may not be
amended or modified except by an agreement in writing executed by all parties to
this Agreement, and no provision of this Agreement may be waived except by a
waiver in writing signed by the party against whom the waiver is asserted.

 

16.                                 Business Days.  The terms “Business Day” and
“Business Days” as used in this Agreement shall mean any day other than a
Saturday, a Sunday or a Federal holiday.

 

17.                                 Counterparts.  This Agreement and the
consent hereto may be executed in counterparts, all of which, taken together,
shall constitute one and the same instrument, and any of the parties hereto may
execute this Agreement by signing any such counterpart.

 

18.                                 Attorneys’ Fees.  In the event of any
lawsuit or other legal proceeding arising from or relating to this Agreement,
the prevailing party shall be entitled to an award of its actual reasonable
attorneys’ fees and related costs and expenses.

 

19.                                 Specific Performance.  In addition to any
other remedies available under any applicable law, each party hereto shall be
entitled to specific performance of this Agreement, and each party hereby
irrevocably waives any defense to such specific performance based on the
adequacy of any remedy at law.

 

20.                                 Waiver of Jury Trial. SUBORDINATE LENDER AND
SENIOR LENDER WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM, OR
COUNTERCLAIM, WHETHER IN CONTRACT OR TORT, AT LAW OR IN EQUITY, WITH RESPECT TO,
IN CONNECTION WITH OR ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR
ANY OTHER DOCUMENT DELIVERED IN CONNECTION HEREWITH OR THEREWITH.

 

21.                                 Termination. The following events are
referred to herein as “Termination Events”:  (a) complete payment and
satisfaction in full of the Senior Loan; and (b) complete payment and
satisfaction in full of the Subordinate Loan.  Upon the occurrence of a
Termination Event, this Agreement shall automatically terminate, and the
provisions herein shall automatically be of no further force and effect. 
Promptly upon request by Subordinate Lender or Senior Lender, the other party
hereto shall execute any reasonable documents and/or instruments confirming any
such termination.

 

 

[signature page follows]

 

12

--------------------------------------------------------------------------------


 

WITNESS the execution hereof as of the day and date first above written.

 

 

SENIOR LENDER:

 

 

 

GMAC COMMERCIAL MORTGAGE
CORPORATION, as agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

SUBORDINATE LENDER:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

State of New York

 

)

  :

 

SS.:

County of New York

 

)

 

On the       day of                  , 200    before me, the undersigned, a
Notary Public in and for said State, personally appeared (Person Appearing),
(Personally Proved) to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is/are subscribed to the within instrument and
acknowledged that he/she/they executed the same in his/her/their capacity(ies),
and that by his/her/their signature(s) on the instrument, the individual(s), or
the person upon behalf of which the individual(s) acted, executed the
instrument.

 

 

 

 

 

(Notary Name)

 

Notary Public

 

My commission expires: (expiration)

 

--------------------------------------------------------------------------------


 

State of New York

 

)

  :

 

SS.:

County of New York

 

)

 

On the       day of                 , 200   before me, the undersigned, a Notary
Public in and for said State, personally appeared (Person Appearing),
(Personally Proved) to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is/are subscribed to the within instrument and
acknowledged that he/she/they executed the same in his/her/their capacity(ies),
and that by his/her/their signature(s) on the instrument, the individual(s), or
the person upon behalf of which the individual(s) acted, executed the
instrument.

 

 

 

 

 

(Notary Name)

 

Notary Public

 

My commission expires: (expiration)

 

--------------------------------------------------------------------------------


 

Exhibit A

 

The Property

 

--------------------------------------------------------------------------------


 

 

Exhibit S

 

Security Deposit Accounts Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

SECURITY DEPOSIT ACCOUNTS AGREEMENT

 

THIS SECURITY DEPOSIT ACCOUNTS AGREEMENT, dated as of                    , 200  
(this “Agreement”), among [           ], a                                     
having an address at                                        (“Bank”), THE NEW
YORK TIMES BUILDING LLC, a New York limited liability company (“Borrower”) and
FC LION LLC, a New York limited liability company (“FC Member”), each having an
address at One MetroTech Center North, Brooklyn, New York 11201 (Borrower and FC
Member collectively, the (“Pledgors”) and GMAC COMMERCIAL MORTGAGE CORPORATION,
a California corporation and any successors thereto, as agent (including as
successor to Initial Agent (as hereinafter defined)) (including any of its
successors and assigns as agent, “Agent”) for itself and any other co-lenders as
may exist from time to time (such lenders collectively, including any successors
and assigns, “Lenders” and each individually, a “Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower, New York State Urban Development Corporation d/b/a Empire
State Development Corporation, as initial agent (“Initial Agent”), for itself
and for the benefit of Lenders, and Agent, for itself and on behalf of Lenders,
are entering into that certain Building Loan Agreement and that certain Project
Loan Agreement, each dated as of the date hereof (as the same may be revised,
restated, amended or modified, the “Loan Agreements”; capitalized terms not
otherwise defined herein shall have the respective meanings specified in the
Loan Agreements), pursuant to which the Lenders are making the Loans to
Borrower; and

 

WHEREAS, one of the conditions precedent to the obligations of the Lenders under
the Loan Agreements is that the Pledgors provide for the payment of Tenant
security deposits in respect of any Lease into one or more accounts established
by Pledgors with Bank which account(s) will be maintained for the benefit of
Agent and Lenders.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties hereto agree as follows:

 

1.  Accounts.  (a) This Agreement applies to the accounts identified below that
have been established
     at Bank by the applicable Pledgor for the benefit of Agent and Lenders:

 

 

--------------------------------------------------------------------------------


 

Description of Accounts

 

Account Numbers

 

 

 

 

 

Account Name: The New York Times Building LLC Security Deposit Account — GMAC
Commercial Mortgage Corporation, as agent and secured party Account Type:

 

 

 

 

 

 

 

Account Name: FC Lion LLC Security Deposit Account — GMAC Commercial Mortgage
Corporation, as agent and secured party Account Type:

 

 

 

 

The accounts identified above shall be collectively referred to herein as the
“Security Deposit Accounts”.  No Pledgor shall cancel or cause any of the
Security Deposit Accounts to be canceled, nor shall any Pledgor establish any
other account with Bank or any other bank, mutual fund, investment banking firm
or similar institution into which any Rents (other than security deposits) shall
be deposited.

 

(b)                                 (i)  Each Pledgor shall deposit, or cause to
be deposited, in the applicable Security Deposit Account, all security deposits
received by such Pledgor (or any leasing or managing agent) under or in respect
of any Lease within two (2) Business Days of receipt thereof.  All such deposits
shall be made in the lawful currency of the United States of America.  If any
such security deposit is in the form of a letter of credit, such letter of
credit (or any replacement thereof) must be delivered to Bank within the same
time period, must be an irrevocable, standby letter of credit in form and
content and from an institution reasonably acceptable to Agent and must be
payable to Agent, provided that any such letter of credit may be payable to the
applicable Pledgor if such letter of credit is also freely assignable to Agent
and is actually assigned to Agent prior to or simultaneously with its delivery
to Bank.  To the extent required by the applicable Lease, each applicable
Pledgor shall require each applicable Tenant to maintain in effect any such
letter of credit (or any replacement thereof) during the term of the applicable
Lease or replace such letter of credit with a cash deposit.  If any such letter
of credit is not so maintained or replaced within fifteen (15) days prior to the
expiration thereof, Agent shall have the right, in addition to any other
remedies available to Agent, to require Bank to draw upon such letter of
credit.  Upon receipt, Bank shall send copies of such letters of credit to
Agent.

 

(ii)                                  In the absence of instructions from a
Pledgor as to which account any amounts shall be deposited to, Bank shall notify
the Pledgors and request such instructions, and in the meantime, Bank may refuse
to accept delivery of such amounts until such instructions are received from
such payor or Pledgor.


 

(c)                                  The applicable Pledgor shall provide the
notice set forth on Exhibit A attached hereto to each party to a Lease as each
Lease is executed (or, if such Lease has previously been executed, then
immediately).  The applicable Pledgor shall obtain the acknowledgment of its
Tenants to such notice. If the applicable Pledgor fails to provide any such
notice or obtain such acknowledgement, or if any Event of Default has

 

2

--------------------------------------------------------------------------------


 

occurred and is continuing, Agent shall have the right (and without prejudice to
Agent’s rights with respect to such failures or Event of Default ) to direct
such parties to remit all security deposits directly into the applicable
Security Deposit Account by issuing a notice as Agent deems appropriate.  Each
of the Pledgors hereby grants to Agent a power of attorney to sign and deliver
the foregoing notices, which power of attorney shall be deemed coupled with an
interest and irrevocable until the Indebtedness has been paid in full, and each
Pledgor directs all applicable Tenants (and any successor to the interest of any
such Tenant) under the applicable Leases to follow any such instructions given
by Agent, notwithstanding any contrary instructions from any Pledgor and without
any obligation or right on the Tenant’s part to determine the actual existence
of an Event of Default or other event claimed by Agent as the basis for Agent’s
right to send such notice.


 

(d)                                 No modifications or revocations of any
notice given by any Pledgor pursuant to clause (c) above are permitted without
Agent’s prior written approval, which approval shall not be unreasonably
withheld or delayed.  Upon Agent’s request from time to time, each Pledgor will
certify in writing that it has sent a notice to all applicable Tenants or
otherwise demonstrate to Agent’s satisfaction that notices have been issued to
all applicable Tenants.

 

(e)                                  Upon Agent’s request from time to time,
each Pledgor shall provide a written statement to Agent itemizing the amounts
deposited in its Security Deposit Account for the period covered by Agent’s
request and such supporting documentation as Agent reasonably may require.

 

(f)                                    Each of the Pledgors represents and
warrants that (i) this Agreement creates a valid, first priority security
interest in all of its rights in the Collateral (as defined below), (ii) as of
the date hereof, except for the security interest created by this Agreement, the
Security Deposit Accounts are free from any Lien, or other right, title and
interest of any other person or party and (iii) the exact legal name and state
of formation of each Pledgor are as set forth on page one hereof.  Except as
permitted hereunder, no Pledgor shall sell, transfer, encumber, hypothecate or
otherwise dispose of, or grant any option with respect to, the Collateral, or
create or permit to exist any Lien upon the Collateral.

 

(g)                                 The Security Deposit Accounts shall not be
evidenced by a certificate of deposit, passbook or other instrument.

 

(h)                                 Account balances shall accrue interest at a
savings account rate (or a money market rate, but only to the extent that the
Security Deposit Accounts can remain “deposit accounts” (as defined in the UCC)
notwithstanding the giving of a money market rate) for accounts denominated in
U.S. dollars and interest shall be credited by Bank to the applicable Security
Deposit Account not later than the fifth (5th) Business Day of the month
immediately following the month for which accrued interest is being credited. 
Interest accruing on each of the Security Deposit Accounts shall be periodically
added to the principal amount of the corresponding Security Deposit Account.

 

3

--------------------------------------------------------------------------------


 

(i)                                     Each Pledgor acknowledges and agrees
that neither it, nor any other party claiming on behalf of, or through, it,
shall have any right, title or interest, whether express or implied, in the
Security Deposit Accounts, or to withdraw or make use of any amounts from any
Security Deposit Account except to the extent expressly permitted by Section 5
hereof.


 


2.  PLEDGE OF THE COLLATERAL.


 

(a)                                  To secure the full payment of the
Indebtedness and the performance of the Obligations, each Pledgor hereby sells,
conveys, assigns, transfers and grants a first priority continuing security
interest in, pledges and sets over unto Agent, for Agent’s own benefit and the
benefit of Lenders, all of its right, title and interest, whether now owned or
hereafter acquired or arising,  in and to each Security Deposit Account, all
interest, dividends, credits and proceeds relating thereto, all monies, checks
and other similar instruments held or deposited therein and all of Borrower’s
rights under any letters of credit, including all rights to proceeds of any
letters of credit (collectively, the “Collateral”):

 

(b)                                 Bank acknowledges that this Agreement
constitutes notice of Agent’s security interest in the Collateral and hereby
acknowledges and consents thereto.

 

(c)                                  Pledgors hereby authorize Agent to file UCC
financing statements describing the Collateral and evidencing and perfecting the
security interest in the Collateral granted to Agent pursuant to this Agreement
and to file any other UCC financing statements reasonably necessary or advisable
to accomplish the purposes of this Agreement.

 


3.  CONTROL OF THE COLLATERAL.  IF AGENT DELIVERS TO BANK A NOTICE OF EXCLUSIVE
CONTROL (AS HEREINAFTER DEFINED) AND UNTIL SUCH TIME AS SUCH NOTICE OF EXCLUSIVE
CONTROL IS RESCINDED IN WRITING BY AGENT, BANK WILL COMPLY WITH ANY DIRECTIONS
ORIGINATED BY AGENT CONCERNING THE SECURITY DEPOSIT ACCOUNTS AND THE OTHER
COLLATERAL WITHOUT FURTHER CONSENT BY ANY PLEDGOR.  AGENT MAY EXERCISE ANY
RIGHTS AND POWERS UNDER OR IN CONNECTION WITH THIS AGREEMENT AND THE COLLATERAL
WITHOUT FURTHER CONSENT OF ANY OF THE PLEDGORS.  SUBJECT TO THE FOREGOING, BANK
SHALL ALSO COMPLY WITH ENTITLEMENT ORDERS OR OTHER DIRECTIONS CONCERNING THE
SECURITY DEPOSIT ACCOUNTS AND THE OTHER COLLATERAL ORIGINATED BY ANY OF THE
PLEDGORS OR THEIR AUTHORIZED REPRESENTATIVES (AS DEFINED IN SECTION 5(B) BELOW),
UNTIL SUCH TIME AS AGENT DELIVERS A WRITTEN NOTICE TO BANK (WITH COPIES TO
PLEDGORS) THAT AGENT IS THEREBY EXERCISING EXCLUSIVE CONTROL OVER THE SECURITY
DEPOSIT ACCOUNTS AND THE OTHER COLLATERAL.  SUCH NOTICE IS REFERRED TO HEREIN AS
THE “NOTICE OF EXCLUSIVE CONTROL”.  AFTER BANK RECEIVES A NOTICE OF EXCLUSIVE
CONTROL (AND SO LONG AS SUCH NOTICE OF EXCLUSIVE CONTROL HAS NOT BEEN RESCINDED
IN WRITING BY AGENT), IT WILL CEASE COMPLYING WITH ENTITLEMENT ORDERS OR OTHER
DIRECTIONS CONCERNING THE SECURITY DEPOSIT ACCOUNTS AND THE OTHER COLLATERAL
ORIGINATED BY ANY PLEDGOR OR ANY OF ITS AUTHORIZED REPRESENTATIVES AND WILL
COMPLY SOLELY WITH ENTITLEMENT ORDERS OR OTHER DIRECTIONS CONCERNING THE
SECURITY DEPOSIT ACCOUNTS AND THE OTHER COLLATERAL ORIGINATED

 

4

--------------------------------------------------------------------------------


 

by Agent.  As between Pledgors and Agent, Agent agrees to give a Notice of
Exclusive Control only if a Noticed Default or an Event of Default has occurred
and is continuing.


 


4.  AGENCY.  (A) AGENT HEREBY APPOINTS BANK AS AGENT’S AGENT, BAILEE AND PLEDGEE
AND PLEDGEE-IN-POSSESSION FOR THE COLLATERAL, AND BANK, BY ITS EXECUTION AND
DELIVERY OF THIS AGREEMENT, HEREBY ACCEPTS SUCH APPOINTMENT AND AGREES TO BE
BOUND BY THE TERMS OF THIS AGREEMENT.  EACH OF THE PLEDGORS HEREBY AGREES TO
SUCH APPOINTMENT OF BANK.


 

(b)                                 Bank agrees that all cash and other property
held in the Security Deposit Accounts shall be segregated from all other cash
and property held by Bank and shall be identified as being held in trust
pursuant to this Agreement.  Segregation will be accomplished by appropriate
identification of the cash or other property held in trust on the books and
records of Bank.  Bank agrees not to commingle the amounts held in, or
designated for deposit in, the Security Deposit Accounts with any other amounts
held on behalf of Agent, Pledgors or any other party.  Agent agrees that Bank
may commingle security deposits received with respect to different Tenants in a
single account provided that Bank is able to separately track interest accruing
to each Tenant.


 


5.  WITHDRAWALS.  (A)  SO LONG AS A NOTICE OF EXCLUSIVE CONTROL IS NOT IN
EFFECT, AND AS BETWEEN PLEDGORS AND AGENT, AND WITHOUT ANY RIGHT, DUTY OR
OBLIGATION ON THE PART OF BANK TO VERIFY COMPLIANCE BY PLEDGORS WITH THIS
SECTION 5(A), PLEDGORS MAY UTILIZE FUNDS IN THE SECURITY DEPOSIT ACCOUNTS, UPON
NOT LESS THAN FIVE (5) BUSINESS DAYS’ PRIOR WRITTEN CONFIRMATION FROM THE
APPLICABLE PLEDGOR TO AGENT SPECIFYING THE AMOUNT OF FUNDS TO BE DISBURSED AND
CERTIFYING THAT SUCH PLEDGOR IS ENTITLED, BY THE APPLICABLE LEASE AND BY LAW, TO
THE AMOUNTS SO REQUESTED OR THE PROCEEDS OF THE APPLICABLE LETTER OF CREDIT. 
UPON RECEIPT OF SUCH CERTIFICATION, AGENT SHALL INSTRUCT BANK TO DELIVER AND
APPLY SUCH FUNDS IN ACCORDANCE WITH THE TERMS OF SUCH CERTIFICATION (OR AGENT
SHALL DRAW UPON THE APPLICABLE LETTER OF CREDIT).  THE APPLICABLE PLEDGOR SHALL
PROVIDE EVIDENCE TO AGENT, ON AGENT’S REQUEST, OF THE PROPER APPLICATION OF SUCH
FUNDS.  UPON THE DELIVERY OF A NOTICE OF EXCLUSIVE CONTROL, THE RIGHTS CONFERRED
UPON THE PLEDGORS PURSUANT TO THIS SECTION SHALL IMMEDIATELY AND AUTOMATICALLY
TERMINATE WITHOUT FURTHER ACTION BEING REQUIRED OF AGENT, BANK OR ANY PLEDGOR.


 

(b)                                 Each Pledgor agrees to designate a limited
number of persons who have authority to issue or deliver withdrawal, transfer or
disbursement instructions to Bank (each such person, an “Authorized
Representative”).  The initial list of Authorized Representatives for each
Pledgor and samples of their respective genuine signatures is attached hereto as
Exhibit B (“Certificate of Authority”).  Each of the Pledgors may, from time to
time, amend its then current list of Authorized Representatives by sending an
amendment to, or replacement of, the Certificate of Authority, in each case to
be substantially in the form of Exhibit B and signed by a Secretary, Assistant
Secretary or other duly authorized officer of the applicable Pledgor.  Bank will
be authorized to rely and act upon all instructions given or purported to be
given by an Authorized Representative of a Pledgor, provided that (i) in the
case of written instructions, such written instructions bear the original
signature, facsimile

 

5

--------------------------------------------------------------------------------


 

signature or electronic signature of an Authorized Representative which
resembles the specimen signature for such Authorized Representative on file with
Bank; and (ii) in the case of electronically transmitted instructions, the
person providing the instruction uses a security code or other authentication
procedure provided by Bank for such Pledgor’s use.  Unless an expiration date is
expressly stated in the Certificate of Authority, all authorizations shall
continue in full force and effect until canceled or superseded by a subsequent
Certificate of Authority received by Bank with reasonable opportunity to act
thereon.


 


6.  BANK’S OBLIGATIONS WITH RESPECT TO THE COLLATERAL.


 

(a)                                  The parties agree that items deposited in
the Security Deposit Accounts shall be deemed to bear the valid and legally
binding endorsement of the payee and to comply with all of Bank’s requirements
for the supplying of missing endorsements, now or hereafter in effect.  As
between Pledgors and Agent, any deposit made by or on behalf of any Pledgor into
the applicable Security Deposit Account shall be deemed deposited into such
Security Deposit Account when the funds in respect of such deposit shall become
collected funds.

 

(b)                                 Notwithstanding anything to the contrary
herein, each of the Pledgors acknowledges that it is responsible for monitoring
the sufficiency of funds deposited its respective Security Deposit Account and
that each is liable for any deficiency in available funds necessary to cover
disbursements and fees to Bank, irrespective of whether it has received any
account statement, notice or demand from Agent or Bank. If on any day there are
insufficient amounts in the applicable Security Deposit Account necessary to
cover disbursements and fees to Bank, the applicable Pledgor shall immediately
deposit into the applicable Security Deposit Account, without the need for any
notice or demand from Agent or Bank, the amount of such deficiency in
immediately available funds.

 

(c)                                  Availability of cash credited to the
applicable Security Deposit Account shall be subject to checks, drafts or other
demand instruments having cleared deposit.  If withdrawal instructions for wire
transfers are received (i) at or before 2:00 p.m. eastern time on a Business
Day, payment of the amount withdrawn shall be made to or for the benefit of the
applicable Pledgor by wire transfer on the same Business Day, or (ii) after 2:00
p.m. eastern time on a Business Day, payment of the amount withdrawn shall be
made to or for the benefit of the applicable Pledgor by wire transfer on the
next Business Day.


 


7.  NO OTHER ASSIGNMENTS.  BANK REPRESENTS AND WARRANTS TO AGENT THAT NO OTHER
NOTICES OF CONTROL, ASSIGNMENT, GRANT OF SECURITY INTEREST OR LIEN OF ANY KIND
IN RESPECT OF THE COLLATERAL ARE REFLECTED IN BANK’S RECORDS CONCERNING THE
COLLATERAL.  BANK HEREBY AGREES THAT ANY SUCH NOTICE OF CONTROL, ASSIGNMENT,
GRANT OF SECURITY INTEREST, OR LIEN OF ANY KIND IN RESPECT OF THE COLLATERAL
THAT IT RECEIVES, INCLUDING THE NOTICE CONFERRED BY THIS AGREEMENT, WILL BE
RECORDED IN BANK’S RECORDS CONCERNING THE COLLATERAL AND BANK WILL IMMEDIATELY
NOTIFY AGENT UPON RECEIPT THEREOF.  BANK AGREES NOT TO ALLOW ANY PERSON OR
ENTITY OTHER THAN AGENT AND BANK (TO THE EXTENT PERMITTED IN

 

6

--------------------------------------------------------------------------------


 


SECTION 12 BELOW) TO WITHDRAW AMOUNTS FROM THE SECURITY DEPOSIT ACCOUNTS (IT
BEING ACKNOWLEDGED, HOWEVER, THAT PLEDGORS HAVE THE RIGHTS TO UTILIZE FUNDS IN
THE COLLATERAL ACCOUNTS TO THE EXTENT PROVIDED IN SECTIONS 3 AND 5 HEREOF).


 


8.  ACTIONS WITH RESPECT TO THE COLLATERAL FOLLOWING AN EVENT OF DEFAULT.


 

(a)                                  At all times after Bank’s receipt of a
Notice of Exclusive Control, and until Bank has received notice from Agent that
such Notice of Exclusive Control has been rescinded, Bank shall solely follow
the written instructions of Agent as to the Collateral, including amounts from
time to time on deposit in the Security Deposit Accounts, without further
consent of any of the Pledgors, and Agent shall be irrevocably entitled to
exercise any and all rights and remedies in respect of or in connection with the
Collateral provided to Agent under the Loan Agreements or any other Security
Document or otherwise available in equity or under applicable law, without
further consent or instructions from any of the Pledgors.  Each of the Pledgors
agrees that Bank may act as the agent of Agent in exercising, as to any funds or
other property from time to time consisting of Collateral, any rights of set-off
provided by the Loan Agreements or any other Loan Document or otherwise
available in equity or under applicable law, without further consent or
instructions from any Pledgor.

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, Agent may, without notice of any kind,
except for notices required by law which may not be waived (in addition to any
other rights or remedies under this Agreement, at law or in equity or otherwise,
but subject to the provisions of applicable law) retain for its own account or
otherwise sell or dispose of all or any portion of the Collateral in one or more
public or private sales, and, in each case, apply such proceeds in accordance
with the Loan Documents.  In addition to the rights, powers and remedies granted
to it under this Agreement and in any other Loan Document, Agent shall have all
the rights, powers and remedies available at law or in equity, including,
without limitation, the rights and remedies of a secured party under the
applicable Uniform Commercial Code.  To the extent permitted by law, each of the
Pledgors waives presentment, demand, protest and all notices of any kind and all
claims, damages and demands it may acquire against the Agent or any Lender
arising out of the exercise by them of any rights hereunder, except for claims,
damages or demands arising from the gross negligence or willful misconduct of
Agent or any Lender.

 

(c)                                  Effective during the continuance of an
Event of Default, each Pledgor hereby irrevocably constitutes and appoints Agent
and any officer or agent of Agent, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of each Pledgor and in the name of each Pledgor or in Agent’s
own name, from time to time in Agent’s discretion, for the purpose of carrying
out the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement, including, without
limitation, any financing statements, endorsements, assignments or other
instruments of transfer.

 

7

--------------------------------------------------------------------------------


 


9.  INFORMATION.  (A)  BANK SHALL PROVIDE TO THE APPLICABLE PLEDGOR AND AGENT A
PERIODIC STATEMENT SETTING FORTH ALL DEPOSITS, WITHDRAWALS, AND ACCOUNT SERVICE
CHARGES, IF ANY, WITH RESPECT TO EACH SECURITY DEPOSIT ACCOUNT.  SUCH PERIODIC
STATEMENTS WILL BE ISSUED ON A MONTHLY OR QUARTERLY BASIS, DEPENDING ON
ACTIVITY, BUT NOT MORE FREQUENTLY THAN ONCE PER MONTH.  ANY PLEDGOR OR AGENT MAY
REQUEST MORE FREQUENT STATEMENTS IN WHICH CASE BANK MAY ASSESS SUCH PLEDGOR FOR
THE APPLICABLE ACCOUNT SERVICE CHARGE.


 

(b)                                 Each Pledgor acknowledges its duty to
promptly examine each periodic statement issued to it by Bank and to use
reasonable care to discover any errors or unauthorized transactions charged to,
or affecting, the Security Deposit Accounts.  Should such Pledgor fail to send
written objections or exceptions to Bank with respect to a periodic statement
within sixty (60) days of the date such statement is issued, such Pledgor shall
be deemed to have approved such statement, and, as against such Pledgor, such
statement shall be presumed to be correct for all purposes with respect to all
information set forth therein.  The foregoing shall not be construed to limit,
in any respect, Bank’s right to correct any error it discovers with respect to
the Security Deposit Accounts or to withdraw from the Security Deposit Accounts
cash or other property deposited therein by Bank in error.


 


10.  CERTAIN MATTERS AFFECTING THE BANK.  PLEDGORS AND AGENT AGREE THAT:


 

(a)                                  Bank shall be entitled to rely upon, and
shall be protected in acting or refraining from acting upon, any written notice,
certificate or other document or communication (including, without limitation,
facsimiles thereof) believed by it to be genuine and to have been signed,
presented or delivered by the proper party or parties, and Bank may rely on
statements contained therein without further inquiry or investigation.  Bank
shall have no obligation to review or confirm that actions it is requested to
take pursuant to any such notice comply with any agreement or document other
than this Agreement.

 

(b)                                 Bank shall be entitled to rely, and shall be
protected in acting or refraining from acting, without independent investigation
or any further consent or instructions from any Pledgor, upon any written notice
received from Agent to the effect that an Event of Default has occurred or has
ceased to exist or that any action requested by Agent to disburse funds from the
Security Deposit Accounts or other Collateral or exercise Agent’s set-off rights
against the Collateral is permitted under the Loan Agreements, any other Loan
Document and/or in equity or under applicable law.

 

(c)                                  The duties and obligations of Bank shall be
determined solely by the express provisions of this Agreement, and, except as
expressly set forth herein, Bank will not be charged with knowledge of any
provisions of the Loan Agreements or any other Loan Documents.  Bank shall not
be liable except for the performance of its duties and obligations as are
specifically set forth in this Agreement, except to the extent any claims,
losses, damages, expenses or other liabilities are caused by the gross
negligence or willful or intentional misconduct of Bank, and no implied
covenants or obligations, except those that may be implied by law, shall be read
into this

 

8

--------------------------------------------------------------------------------


 

Agreement against Bank.  Without limiting the foregoing: Bank shall have no
investment responsibility with respect to the cash or other property held in the
Collateral except as specifically set forth herein; shall not be accountable for
the use or application by any Pledgor or any other identified party of any money
paid over by Bank in accordance with this Agreement; and shall have no
responsibility for taking any steps to preserve rights against any parties with
respect to any property held hereunder.

 

(d)                                 Bank shall have no liability for any loss
occasioned by delay in the actual receipt of notice or other instructions to
Bank of any payment, disbursement or any other transaction regarding the
Collateral, nor shall Bank be liable for any claims, losses, damages, expenses
or other liabilities, other than to the extent the same may be caused by the
gross negligence or willful or intentional misconduct of Bank.  Under no
circumstance whatsoever will Bank be liable for any lost profits or for any
incidental, special, consequential or punitive damages whether or not Bank knew
of the possibility or likelihood of such damages and regardless of the form of
action in which any such loss or damage may be claimed.  Bank’s substantial
compliance with its standard procedures for provision of the services required
under this Agreement shall be deemed to constitute its exercise of reasonable
care.

 

(e)                                  If any Pledgor becomes subject to a
voluntary or involuntary proceeding under the United States Bankruptcy Code, or
if Bank is otherwise served with legal process which Bank in good faith believes
affects the Collateral, or if at any time Bank receives conflicting instructions
with respect to any action it is requested to take under this Agreement, Bank
shall have the right to place a hold on the Collateral until such time as Bank
receives an appropriate court order or other assurances satisfactory to Bank
establishing that the Collateral continue to be disbursed according to the
instructions contained in this Agreement.

 


11.  IRREVOCABLE AGREEMENT.  PLEDGORS ACKNOWLEDGE THAT THE AGREEMENTS MADE BY IT
AND THE CONVEYANCES AND AUTHORIZATIONS MADE AND GRANTED BY IT HEREIN ARE
IRREVOCABLE AND THAT THE CONVEYANCES AND AUTHORIZATIONS MADE AND GRANTED HEREIN
CONSTITUTE POWERS COUPLED WITH AN INTEREST.


 


12.  WAIVER OF SET-OFF RIGHTS BY BANK.  BANK HEREBY WAIVES, WITH RESPECT TO ALL
EXISTING AND FUTURE CLAIMS IT MAY HAVE AGAINST PLEDGORS, ALL RIGHTS OF SET-OFF
AND BANKER’S LIENS WHICH IT MAY NOW OR HEREAFTER HAVE AGAINST THE COLLATERAL AND
ALL ITEMS (AND PROCEEDS THEREOF) THAT COME INTO THE POSSESSION OF BANK IN
CONNECTION WITH THE COLLATERAL, EXCEPT, WITHOUT FURTHER CONSENT FROM PLEDGORS OR
AGENT, TO THE EXTENT BANK IS UNABLE TO OBTAIN PAYMENT FROM PLEDGORS AND TO THE
EXTENT PERMITTED BY APPLICABLE LAW, RIGHTS OF SET-OFF AND BANKER’S LIENS ARISING
IN CONNECTION WITH (I) ITEMS DEPOSITED IN THE SECURITY DEPOSIT ACCOUNTS THAT ARE
SUBSEQUENTLY RETURNED TO BANK UNPAID FOR INSUFFICIENT FUNDS OR IF SUCH AMOUNT IS
OTHERWISE UNCOLLECTIBLE BY BANK, INCLUDING WITHOUT LIMITATION BY ANY “STOP
PAYMENT ORDER” HAVING BEEN APPLIED TO SUCH ITEM, (II) ANY FEES DUE TO BANK OR
CHARGES INCURRED BY BANK IN CONNECTION WITH ITS DEPOSIT OR COLLECTION ATTEMPTS
(PROVIDED SUCH AMOUNTS ARE NOT IN EXCESS OF THE FEES OR CHARGES BANK REGULARLY
AND CUSTOMARILY CHARGES ITS CUSTOMERS WITH RESPECT THERETO), (III) THE AMOUNT
REPRESENTED BY SUCH UNCOLLECTIBLE ITEM IF SUCH ITEM HAS ACTUALLY BEEN PAID BY
BANK TO PLEDGORS PRIOR TO

 

9

--------------------------------------------------------------------------------


 


BANK’S COLLECTION THEREOF, (IV) UNPAID FEES AND EXPENSES WITH RESPECT TO THE
COLLATERAL THAT ARE CHARGED TO ANY OF THE PLEDGORS BY BANK IN THE NORMAL COURSE
OF BUSINESS FOR THE COLLATERAL AND (V) ANY FUNDS OR ITEMS DEPOSITED IN THE
SECURITY DEPOSIT ACCOUNTS IN ERROR OR AS NECESSARY TO CORRECT PROCESSING ERRORS
(AND BANK SHALL HAVE THE RIGHT TO WITHDRAW FROM THE SECURITY DEPOSIT ACCOUNTS
FUNDS OR OTHER ITEMS DEPOSITED IN ERROR WITHOUT FURTHER CONSENT FROM PLEDGORS OR
AGENT).


 


13.  MISCELLANEOUS.  THIS AGREEMENT SHALL SUPERSEDE ANY OTHER AGREEMENT (TO THE
EXTENT CONFLICTING HEREWITH) RELATING TO THE MATTERS REFERRED TO HEREIN,
INCLUDING ANY OTHER ACCOUNT AGREEMENT BETWEEN EITHER PLEDGOR AND BANK.  THIS
AGREEMENT IS BINDING UPON THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS (INCLUDING ANY TRUSTEE OF EITHER PLEDGOR APPOINTED OR ELECTED IN ANY
ACTION UNDER THE UNITED STATES BANKRUPTCY CODE) AND SHALL INURE TO THEIR
BENEFIT.  THIS AGREEMENT MAY NOT BE CHANGED, AMENDED, MODIFIED OR WAIVED ORALLY,
BUT ONLY BY AN INSTRUMENT IN WRITING SIGNED BY EACH OF THE PARTIES HERETO,
PROVIDED THAT SUCH INSTRUMENT NEED BY SIGNED ONLY BY BANK AND AGENT IF IT DOES
NOT CHANGE ANY RIGHTS OR OBLIGATIONS OF PLEDGORS HEREUNDER.  THIS AGREEMENT
SHALL BE GOVERNED BY, AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE
OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED SOLELY WITHIN SUCH STATE,
EXCEPT WITH REGARD TO PAYMENT OF CHECKS AND OTHER ITEMS AND OTHER ISSUES
RELATING TO THE OPERATIONS OF THE SECURITY DEPOSIT ACCOUNTS OR ANY OTHER ACCOUNT
TO WHICH FUNDS FROM THE SECURITY DEPOSIT ACCOUNTS ARE TRANSFERRED, WHICH ISSUES
SHALL BE INTERPRETED AND ENFORCED ACCORDING TO THE LAWS OF THE STATE WHERE THE
SECURITY DEPOSIT ACCOUNTS OR SUCH OTHER ACCOUNT ARE LOCATED.  THIS AGREEMENT MAY
BE EXECUTED IN ANY NUMBER OF COUNTERPARTS WHICH TOGETHER SHALL CONSTITUTE ONE
AND THE SAME INSTRUMENT.  PLEDGORS MAY NOT ASSIGN THIS AGREEMENT WITHOUT THE
PRIOR APPROVAL OF AGENT.  AGENT MAY ASSIGN THIS AGREEMENT IN CONFORMANCE WITH
SECTION 11.05 OF THE LOAN AGREEMENTS.  BANK MAY ASSIGN THIS AGREEMENT WITH THE
PRIOR APPROVAL OF AGENT, AND NOTICE THEREOF SHALL BE GIVEN TO PLEDGORS.


 


14.  TAXES.  EACH PLEDGOR SHALL DELIVER PROMPTLY TO BANK A DULY COMPLETED AND
EXECUTED COPY OF THE PROPER UNITED STATES INTERNAL REVENUE SERVICE (A) FORM W-9
OR (B) IF A PLEDGOR IS NOT A UNITED STATES CITIZEN, FORM 1001, FORM 4224, FORM
W-8 OR FORM 8709 (AS APPLICABLE), CERTIFYING SUCH PLEDGOR’S STATUS AS A
BENEFICIAL OWNER OF ITS SECURITY DEPOSIT ACCOUNT (WITHIN THE MEANING OF
SECTION 1.1441-1(C)(6) OF THE TREASURY REGULATIONS OF THE UNITED STATES INTERNAL
REVENUE TAX CODE).  EACH OF THE PLEDGORS FURTHER AGREES TO PROVIDE DULY EXECUTED
AND COMPLETED UPDATES OF SUCH FORMS (OR APPLICABLE SUCCESSOR FORMS) PROMPTLY
(BUT IN ANY EVENT NO LATER THAN 10 BUSINESS DAYS) UPON BANK’S REQUEST THEREFOR,
IF BANK NOTIFIES SUCH PLEDGOR THAT EXISTING FORMS HAVE EXPIRED OR BECOME
OBSOLETE.  EACH PLEDGOR SHALL, ON ITS OWN INITIATIVE, SHALL PROMPTLY PROVIDE
(BUT IN ANY EVENT NO LATER THAN 10 BUSINESS DAYS) DULY EXECUTED AND COMPLETED
UPDATES OF SUCH FORMS UPON THE OCCURRENCE OF ANY EVENT IN RESPECT OF SUCH
PLEDGOR REQUIRING A CHANGE IN THE MOST RECENT FORM PREVIOUSLY DELIVERED BY SUCH
PLEDGOR TO BANK.  EACH PLEDGOR SHALL BE RESPONSIBLE FOR THE PAYMENT OF ALL TAXES
RELATING TO THE ASSETS IN ITS SECURITY DEPOSIT ACCOUNT (OTHER THAN TAXES WITH
RESPECT TO INVESTMENT EARNINGS RETAINED BY BANK IN ACCORDANCE WITH THIS
AGREEMENT).

 

10

--------------------------------------------------------------------------------


 


15.  TERMINATION.  PLEDGORS MAY NOT TERMINATE THIS AGREEMENT FOR ANY REASON
WITHOUT AGENT’S PRIOR WRITTEN CONSENT; PROVIDED, HOWEVER, THAT PLEDGORS MAY
TERMINATE THIS AGREEMENT FOR THE PURPOSE OF USING A DIFFERENT DEPOSITORY BANK IF
(I) AGENT APPROVES SUCH REPLACEMENT DEPOSITORY BANK, SUCH APPROVAL NOT TO BE
UNREASONABLY WITHHELD OR DELAYED AND (II) SUCH REPLACEMENT DEPOSITORY BANK SHALL
ENTER INTO AN AGREEMENT WITH PLEDGORS AND AGENT SUBSTANTIALLY SIMILAR TO THIS
AGREEMENT.  THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL SUCH TIME
AS (A) AGENT SHALL DELIVER WRITTEN NOTICE TO BANK AS TO THE FULL AND FINAL
PAYMENT OF ALL INDEBTEDNESS UNDER THE LOAN DOCUMENTS AND THE TERMINATION OF THE
LOAN DOCUMENTS, (B) AGENT SHALL DELIVER WRITTEN NOTICE OF TERMINATION TO
PLEDGORS AND BANK AT ANY TIME FOR ANY REASON, (C) BANK SHALL DELIVER WRITTEN
NOTICE OF TERMINATION TO PLEDGORS AND AGENT NOT LESS THAN THIRTY (30) DAYS PRIOR
TO THE EFFECTIVE TERMINATION DATE OR (D) BORROWER SHALL HAVE REPLACED BANK WITH
A REPLACEMENT DEPOSITORY BANK IN ACCORDANCE WITH THE IMMEDIATELY FOREGOING
SENTENCE.  IF BANK SO TERMINATES THIS AGREEMENT OR IF AGENT SO TERMINATES THIS
AGREEMENT BUT REQUIRES THAT SECURITY DEPOSIT ACCOUNTS WITH A DIFFERENT
DEPOSITORY BE ESTABLISHED, AGENT AND PLEDGORS SHALL JOINTLY SELECT A NEW
DEPOSITORY TO REPLACE BANK, AND THEREUPON AGENT AND THE PLEDGORS SHALL ENTER
INTO A NEW ARRANGEMENT WITH SUCH DEPOSITORY SUBSTANTIALLY SIMILAR TO THIS
AGREEMENT.  BANK HEREBY AGREES THAT IT SHALL PROMPTLY TAKE ALL REASONABLE ACTION
NECESSARY TO FACILITATE THE TRANSFER OF THE COLLATERAL TO ANY REPLACEMENT
DEPOSITORY.  ALL RIGHTS OF BANK UNDER SECTIONS 10 AND 12 HEREOF FOR THE PERIOD
PRIOR TO ANY SUCH TERMINATION SHALL SURVIVE SUCH TERMINATION.


 


16.  FURTHER ASSURANCES.  EACH PLEDGOR HEREBY COVENANTS AND AGREES THAT IT SHALL
(I) PERFORM SUCH ACTS AND EXECUTE, ACKNOWLEDGE AND DELIVER, FROM TIME TO TIME,
SUCH FINANCING STATEMENTS AND OTHER INSTRUMENTS AS MAY BE REASONABLY REQUIRED BY
AGENT TO PERFECT OR BETTER ASSURE THIS AGREEMENT AND THE SECURITY INTERESTS
CREATED HEREBY, AND FILE OR RECORD THE SAME IN THE PUBLIC RECORDS SPECIFIED BY
AGENT AND (II) UPON REQUEST OF AGENT, EXECUTE AND DELIVER ALL FURTHER
INSTRUMENTS AND DOCUMENTS, AND TAKE ALL FURTHER ACTION, THAT MAY BE NECESSARY OR
DESIRABLE IN AGENT’S REASONABLE OPINION TO PROTECT ANY SECURITY INTEREST GRANTED
OR PURPORTED TO BE GRANTED HEREBY, TO ENABLE AGENT TO EXERCISE AND ENFORCE ITS
RIGHTS AND REMEDIES HEREUNDER WITH RESPECT TO THE COLLATERAL OR TO EFFECTUATE
THE PURPOSE AND INTENT OF THIS AGREEMENT, PROVIDED THAT THE SAME DO NOT INCREASE
SUCH PLEDGOR’S LIABILITIES, OR DECREASE SUCH PLEDGOR’S RIGHTS, UNDER THE LOAN
DOCUMENTS (OTHER THAN, IN EACH CASE, TO A DE MINIMIS EXTENT).


 


17.  NOTICES.  (I) ANY REQUEST, NOTICE, REPORT, DEMAND, APPROVAL OR OTHER
COMMUNICATION PERMITTED OR REQUIRED BY THIS AGREEMENT TO BE GIVEN OR FURNISHED
SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN OR FURNISHED WHEN ADDRESSED TO THE
PARTY INTENDED TO RECEIVE THE SAME, AT THE ADDRESS OF SUCH PARTY AS SET FORTH
BELOW, (I) WHEN DELIVERED BY OVERNIGHT NATIONWIDE COMMERCIAL COURIER SERVICE,
ONE (1) BUSINESS DAY (DETERMINED WITH REFERENCE TO THE LOCATION OF THE
RECIPIENT) AFTER THE DATE OF DELIVERY TO SUCH COURIER SERVICE, (II) WHEN
PERSONALLY DELIVERED, IF DELIVERED ON A BUSINESS DAY IN THE PLACE OF RECEIPT AND
DURING NORMAL BUSINESS HOURS (OTHERWISE ON THE NEXT OCCURRING BUSINESS DAY IN
SUCH PLACE OF RECEIPT) OR (III) WHEN TRANSMITTED BY TELECOPY TO THE TELECOPIER
NUMBER SET FORTH BELOW, TO THE PARTY INTENDED TO RECEIVE SAME IF TRANSMITTED ON
A BUSINESS DAY IN THE PLACE OF RECEIPT AND DURING NORMAL BUSINESS HOURS (AND
OTHERWISE ON THE NEXT OCCURRING

 

11

--------------------------------------------------------------------------------


 

Business Day in such place of receipt) and provided that such transmission is
confirmed by duplicate notice in such other manner as permitted above:


 

Agent:

 

GMAC Commercial Mortgage Corporation
100 South Wacker Drive, Suite 400
Chicago, Illinois 60606
Attention:  Vacys R. Garbonkus
Telecopier:  (312) 917-6131

 

with a copy to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention:  Harris B. Freidus, Esq.
Telecopier:  (212) 492-0064

 

Borrower:

 

The New York Times Building LLC
c/o FC Lion LLC
One Metro Tech Center North
Attention: General Counsel
Telecopier: (718) 923-8705

 

with a copy to:

 

Kelley Drye & Warren LLP
101 Park Avenue
New York, New York 10178
Attention: James J. Kirk, Esq.
Telecopier: (212) 808-7897

 

and

 

The New York Times Company
229 West 43rd Street
New York, New York 10036

Attention:       Anthony Benten, David Thurm and
Kenneth A. Richieri, Esq.

Telecopier:         (212) 556-1646 (Mr. Benten) and
(212) 556-4634 (Mr. Thurm and Mr. Richieri)

 

FC Member:

 

12

--------------------------------------------------------------------------------


 

FC Lion LLC
One Metro Tech Center North
Attention: General Counsel
Telecopier: (718) 923-8705

 

with a copy to:

 

Kelley Drye & Warren LLP
101 Park Avenue
New York, New York 10178
Attention: James J. Kirk, Esq.
Telecopier: (212) 808-7897

 

If to Bank:

 

[                                                     ]
[                                                     ]
[                                                     ]
[                                                     ]

 

(b)                                 Any party may change the entity, address or
the attention party to which any such request, notice, report, demand or other
communication is to be given by furnishing notice of such change to the other
parties in the manner specified above.  Without the prior consent of Agent, none
of the Pledgors may add any other parties to these notice provisions.  Rejection
or refusal to accept, or inability to deliver because of changed address when no
notice of changed address was given shall be deemed to be receipt of any such
notice.

 

(c)                                  Unless notified to the contrary pursuant to
this Section 17, any notice or communication made to any Lender shall be made
only to Agent and its counsel as provided in this Section.


 


18.  FEES.  BANK AGREES NOT TO CHARGE ANY FEES IN CONNECTION WITH THE SECURITY
DEPOSIT ACCOUNTS OR ITS SERVICES HEREUNDER.


 


19.  HEADINGS.  THE HEADINGS OF THE ARTICLES, SECTIONS AND SUBSECTIONS OF THIS
AGREEMENT ARE FOR THE CONVENIENCE OF REFERENCE ONLY, ARE NOT TO BE CONSIDERED A
PART HEREOF AND SHALL NOT LIMIT OR OTHERWISE AFFECT ANY OF THE TERMS HEREOF. 
ALL REFERENCES IN THIS AGREEMENT TO SECTIONS, SUBSECTIONS AND OTHER DIVISIONS
ARE REFERENCES TO THE SECTIONS, SUBSECTIONS AND DIVISIONS OF THIS AGREEMENT
UNLESS OTHERWISE STATED.


 


20.  INVALID PROVISIONS TO AFFECT NO OTHERS.  IF FULFILLMENT OF ANY PROVISION
HEREOF OR ANY TRANSACTION RELATED HERETO AT THE TIME PERFORMANCE OF SUCH
PROVISIONS SHALL BE DUE, SHALL INVOLVE TRANSCENDING THE LIMIT OF VALIDITY
PRESENTLY PRESCRIBED BY LAW, WITH REGARD TO OBLIGATIONS OF LIKE CHARACTER AND
AMOUNT, THEN, IPSO FACTO, THE OBLIGATION TO BE FULFILLED SHALL BE REDUCED TO THE
LIMIT OF SUCH VALIDITY; AND IF ANY CLAUSE OR PROVISION HEREIN CONTAINED OPERATES
OR WOULD PROSPECTIVELY OPERATE TO INVALIDATE THIS AGREEMENT IN WHOLE OR IN PART,
THEN SUCH CLAUSE OR PROVISION ONLY SHALL BE HELD FOR NAUGHT, AS THOUGH

 

13

--------------------------------------------------------------------------------


 


NOT HEREIN CONTAINED, AND THE REMAINDER OF THIS AGREEMENT SHALL REMAIN OPERATIVE
AND IN FULL FORCE AND EFFECT.

 


21.  UCC MATTERS.  PLEDGORS ACKNOWLEDGE AND BANK REPRESENTS THAT EACH OF THE
SECURITY DEPOSIT ACCOUNTS IS A “DEPOSIT ACCOUNT” AS DEFINED IN SECTION 9-102(29)
OF THE UCC.  IN CONNECTION THEREWITH:


 

(a)                                  Bank represents that it is an organization
that is engaged in the business of banking and therefore is a “bank” within the
meaning of Section 9-102(8) of the UCC.

 

(b)                                 Except to the extent provided in Section 12
hereof, Bank subordinates any security interest in the Collateral which Bank has
or may have to the security interest of Agent in the Collateral.

 

(c)                                  Subject to the provisions of Sections 3 and
5 hereof, Bank agrees to follow the directions originated by Agent with respect
to the Collateral without further consent of any Pledgor.

 

(d)                                 Bank represents that the Bank’s
“jurisdiction” (as determined by the rules set forth in Section 9-304(b) of the
UCC) is New York.


 


22.  INTERPRETATION.  WHENEVER THE SINGULAR OR PLURAL NUMBER, OR THE MASCULINE,
FEMININE OR NEUTER GENDER IS USED HEREIN, IT SHALL EQUALLY INCLUDE THE OTHER. 
THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN
USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY
PARTICULAR PROVISION OF THIS AGREEMENT.


 


23.  COMPUTATION OF TIME PERIODS.  IN THIS AGREEMENT, WITH RESPECT TO THE
COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A LATER SPECIFIED DATE,
THE WORD “FROM” MEANS BOTH “FROM AND INCLUDING” AND THE WORDS “TO” AND “UNTIL”
BOTH MEAN “TO BUT EXCLUDING.”


 


24.  ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS EMBODY THE
ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES WITH RESPECT TO THE LOANS
AND SUPERSEDE ALL OTHER PRIOR AGREEMENTS AND UNDERSTANDINGS, WHETHER ORAL OR
WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF, EXCEPT AS
SPECIFICALLY AGREED TO THE CONTRARY.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

[                              ], as Bank

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

GMAC COMMERCIAL MORTGAGE

 

CORPORATION, as Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

THE NEW YORK TIMES BUILDING LLC,

 

as Borrower

 

 

 

 

By:

FC Lion LLC, member

 

 

 

 

 

By:

FC 41st Street Associates, LLC, its managing member

 

 

 

 

 

 

 

 

By:

RRG 8 South, Inc., its managing
member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

By:

NYT Real Estate Company LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

FC LION LLC, as FC Member

 

 

 

 

 

By:

FC 41st Street Associates, LLC, its managing member

 

--------------------------------------------------------------------------------


 

 

 

By:

RRG 8 South, Inc., its managing
member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Payment Instruction Notice

 

Tenant Name:

Lease Agreement (“Lease”):

Leased Premises:

 

Please take notice that your landlord under the above-referenced Lease has
selected                    (“Bank”) as the financial depository which will hold
all security deposits under your Lease and to which such security deposits are
to be sent.

 

You are hereby directed and instructed to send all security deposit payments due
to your landlord under your Lease in accordance with the instructions set forth
in this letter, notwithstanding any provision of your Lease to the contrary.

 

All security deposits (other than letters of credit) should be made payable to
the account specified below:

 

Account Name: [The New York Times Building LLC] [FC Lion LLC] Security Deposit
Account - GMAC Commercial Mortgage Corporation, as agent and secured party

Account Number: #

 

Bank has agreed to accept your payments by any of the following means, to the
extent permitted by the Lease:

 

•                  U.S. Dollar denomination checks mailed to Bank

•                  U.S. Dollar denomination wire transfers to the landlord’s
designated Bank account

•                  Automated Clearing House (ACH) credits to the landlord’s
designated account at Bank

•                  Letters of Credit

 

If you elect to make payments by check, Bank will collect upon your check by
using a check truncation process. This means that Bank will convert your paper
check into an electronic debit which will be presented for payment at your bank
the next business day.  Your physical check will not be presented to your bank
nor returned to you by your bank with your bank account statement.  Your bank
statement, however, will reflect the check number and the amount electronically
presented by Bank to your bank, thereby indicating that the check has been
presented and paid.

 

The address for mailing checks and letters of credit to Bank is:

 

[                  ]

[                  ]

[                  ]

[                  ]

 

Should you wish to arrange payment by wire transfer or ACH credit, please
contact Bank at                                and ask for
                                .

 

A-1

--------------------------------------------------------------------------------


 

These payment instructions have been implemented as part of a credit facility
provided to your landlord by GMAC Commercial Mortgage Corporation (“GMACCM”). 
You are to continue making all payments in accordance with these instructions
until you receive further written instructions signed by landlord and GMACCM (or
its successor as agent).

 

Neither GMACCM nor Bank have assumed any obligations of your landlord under the
Lease.  Therefore, you should continue to send all communications regarding the
Lease or landlord issues in the manner specified in your lease and not to GMACCM
or Bank.   Any notices which you send to GMACCM or Bank and not to the parties
specified in your lease will not be effective notice to your landlord under the
Lease.

 

Very truly yours,

 

[Landlord signature]

 

Dated:

 

 

 

 

ACKNOWLEDGED BY:

 

Tenant’s Name:

 

 

Authorized Signature:

 

 

Name & Title of Person Signing:

 

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CERTIFICATE OF AUTHORITY
IDENTIFYING AUTHORIZED REPRESENTATIVES

 

I, the undersigned officer of The New York Times Building LLC hereby certify to
Bank that each of the following persons named below has been duly authorized by
it to act for it and exercise all authority conveyed to an “Authorized
Representative” under the Security Deposit Accounts Agreement dated
                     among The New York Times Building LLC, FC Lion LLC and GMAC
Commercial Mortgage Corporation, as agent, that each person holds the title set
forth opposite his or her name, and that the specimen signatures set forth
opposite the name of each such person is his or her genuine signature:

 

AUTHORIZED REPRESENTATIVES

 

Name

 

Title

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I further confirm that Bank may rely on the effectiveness of this Certificate
until Bank receives written notice from The New York Times Building LLC to the
contrary (and has had a reasonable opportunity to act upon such written notice).

 

IN WITNESS WHEREOF, I have executed this Certificate this            day of
                                        ,             .

 

 

 

 

 

Name:

 

 

Title:

 

 

C-1

--------------------------------------------------------------------------------


 

I, the undersigned officer of FC Lion LLC hereby certify to Bank that each of
the following persons named below has been duly authorized by it to act for it
and exercise all authority conveyed to an “Authorized Representative” under the
Security Deposit Accounts Agreement dated                      among The New
York Times Building LLC, FC Lion LLC, GMAC Commercial Mortgage Corporation, as
agent, and Bank, that each person holds the title set forth opposite his or her
name, and that the specimen signatures set forth opposite the name of each such
person is his or her genuine signature:

 

AUTHORIZED REPRESENTATIVES

 

Name

 

Title

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I further confirm that Bank may rely on the effectiveness of this Certificate
until Bank receives written notice from FC Lion LLC to the contrary (and has had
a reasonable opportunity to act upon such written notice).

 

IN WITNESS WHEREOF, I have executed this Certificate this            day of
                                        ,             .

 

 

 

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

 

 

Exhibit T

 

Collection Accounts Agreement

 

T-1

--------------------------------------------------------------------------------


 

 

 

COLLECTION ACCOUNTS AND SECURITY AGREEMENT

 

THIS COLLECTION ACCOUNTS AND SECURITY AGREEMENT, dated as of               
    , 200   (this “Agreement”), among [             ], a
                                     having an address at
                                       (“Bank”), THE NEW YORK TIMES BUILDING
LLC, a New York limited liability company (“Borrower”) and FC LION LLC, a New
York limited liability company (“FC Member”), each having an address at One
MetroTech Center North, Brooklyn, New York 11201 (Borrower and FC Member
collectively, the (“Pledgors”) and GMAC COMMERCIAL MORTGAGE CORPORATION, a
California corporation and any successors thereto, as agent (including as
successor to Initial Agent (as hereinafter defined)) (including any of its
successors and assigns as agent, “Agent”) for itself and any other co-lenders as
may exist from time to time (such lenders collectively, including any successors
and assigns, “Lenders” and each individually, a “Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower, New York State Urban Development Corporation d/b/a Empire
State Development Corporation, as initial agent (“Initial Agent”), for itself
and for the benefit of Lenders, and Agent, for itself and on behalf of Lenders,
are entering into that certain Building Loan Agreement and that certain Project
Loan Agreement, each dated as of the date hereof (as the same may be revised,
restated, amended or modified, the “Loan Agreements”; capitalized terms not
otherwise defined herein shall have the respective meanings specified in the
Loan Agreements), pursuant to which the Lenders are making the Loans to
Borrower; and

 

WHEREAS, one of the conditions precedent to the obligations of the Lenders under
the Loan Agreements is that the Pledgors provide for the payment of Rents into
one or more accounts established by Pledgors with Bank which account(s) will be
maintained for the benefit of Agent and Lenders.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties hereto agree as follows:

 


1.                                       ACCOUNTS.  (A) THIS AGREEMENT APPLIES
TO THE ACCOUNTS IDENTIFIED BELOW THAT HAVE BEEN ESTABLISHED AT BANK BY THE
APPLICABLE PLEDGOR FOR THE BENEFIT OF AGENT AND LENDERS:

 

--------------------------------------------------------------------------------


 

Description of Accounts

 

Account Numbers

 

 

 

 

 

Account Name: The New York Times Building LLC Collection Account — GMAC
Commercial Mortgage Corporation, as agent and secured party Account Type:

 

 

 

 

 

 

 

Account Name: FC Lion LLC Collection Account — GMAC Commercial Mortgage
Corporation, as agent and secured party Account Type:

 

 

 

 

The accounts identified above shall be collectively referred to herein as the
“Collection Accounts”.  No Pledgor shall cancel or cause any of the Collection
Accounts to be canceled, nor shall any Pledgor establish any other account with
Bank or any other bank, mutual fund, investment banking firm or similar
institution into which any Rents (other than security deposits) shall be
deposited.

 

(b)                                 Each Pledgor shall deposit, or cause to be
deposited, in the applicable Collection Account, all Rents (other than security
deposits) paid to or for the benefit of such Pledgor.  Such Rents shall be made
in the lawful currency of the United States of America, and shall be payable to
the applicable Collection Account and shall be delivered directly by the payor
to Bank.  If either of the Pledgors (or any leasing or managing agent) shall
receive any Rents (other than a security deposit), that is not payable in the
foregoing manner, such Pledgor(s) shall (and shall cause leasing and managing
Agent to) deposit such Rents into the applicable Collection Account by the close
of business on the second Business Day following the day on which the same is
received by such Pledgor (or leasing or managing agent).  In the absence of
instructions from the payor or a Pledgor as to which account any amounts shall
be deposited to, Bank shall notify the Pledgors and request such instructions,
and in the meantime, Bank may refuse to accept delivery of such amounts until
such instructions are received from such payor or Pledgor.

 

(c)                                  The applicable Pledgor shall provide the
notice set forth on Exhibit A attached hereto to each party to a Lease as each
Lease is executed (or, if such Lease has previously been executed, then
immediately).  The applicable Pledgor shall obtain the acknowledgment of its
Tenants to such notice. If the applicable Pledgor fails to provide any such
notice or obtain such acknowledgement, or if any Event of Default has occurred
and is continuing, Agent shall have the right (and without prejudice to Agent’s
rights with respect to such failures or Event of Default ) to direct such
parties to remit all Rents, other than security deposits, directly into the
applicable Collection Account by issuing a notice as Agent deems appropriate. 
Each of the Pledgors hereby grants to Agent a power of attorney to sign and
deliver the foregoing notices, which power of attorney shall be deemed coupled
with an interest and irrevocable until the Indebtedness has been paid in full,
and each Pledgor directs all applicable Tenants (and any successor to the
interest of any such Tenant) under the applicable Leases to follow any such
instructions given by Agent, notwithstanding any contrary instructions from any
Pledgor and without any obligation or right on the Tenant’s part to determine
the actual existence

 

2

--------------------------------------------------------------------------------


 

of an Event of Default or other event claimed by Agent as the basis for Agent’s
right to send such notice.

 

(d)                                 No modifications or revocations of any
notice given by any Pledgor pursuant to clause (c) above are permitted without
Agent’s prior written approval, which approval shall not be unreasonably
withheld or delayed.  Upon Agent’s request from time to time, each Pledgor will
certify in writing that it has sent a notice to all applicable Tenants or
otherwise demonstrate to Agent’s satisfaction that notices have been issued to
all applicable Tenants.

 

(e)                                  Upon Agent’s request from time to time,
each Pledgor shall provide a written statement to Agent itemizing the amounts
deposited in its Collection Account for the period covered by Agent’s request
and such supporting documentation as Agent reasonably may require.

 

(f)                                    Each of the Pledgors represents and
warrants that (i) this Agreement creates a valid, first priority security
interest in all of its rights in the Collateral (as defined below), (ii) as of
the date hereof, except for the security interest created by this Agreement, the
Collection Accounts are free from any Lien, or other right, title and interest
of any other person or party and (iii) the exact legal name and state of
formation of each Pledgor are as set forth on page one hereof.  Except as
permitted hereunder, no Pledgor shall sell, transfer, encumber, hypothecate or
otherwise dispose of, or grant any option with respect to, the Collateral, or
create or permit to exist any Lien upon the Collateral.

 

(g)                                 The Collection Accounts shall not be
evidenced by a certificate of deposit, passbook or other instrument.

 

(h)                                 Account balances shall accrue interest at a
savings account rate (or a money market rate, but only to the extent that the
Collection Accounts can remain “deposit accounts” (as defined in the UCC)
notwithstanding the giving of a money market rate) for accounts denominated in
U.S. dollars and interest shall be credited by Bank to the applicable Collection
Account not later than the fifth (5th) Business Day of the month immediately
following the month for which accrued interest is being credited.  Interest
accruing on each of the Collection Accounts shall be periodically added to the
principal amount of the corresponding Collection Account.

 

(i)                                     Each Pledgor acknowledges and agrees
that neither it, nor any other party claiming on behalf of, or through, it,
shall have any right, title or interest, whether express or implied, in the
Collection Accounts, or to withdraw or make use of any amounts from any
Collection Account except to the extent expressly permitted by Section 5 hereof.

 

2.                                       Pledge of the Collateral.

 

(a)                                  To secure the full payment of the
Indebtedness and the performance of the Obligations, each Pledgor hereby sells,
conveys, assigns, transfers and grants a first priority continuing security
interest in, pledges and sets over unto

 

3

--------------------------------------------------------------------------------


 

Agent, for Agent’s own benefit and the benefit of Lenders, all of its right,
title and interest, whether now owned or hereafter acquired or arising,  in and
to each Collection Account and all interest, dividends, credits and proceeds
relating thereto and all monies, checks and other similar instruments held or
deposited therein (collectively, the “Collateral”):


 

(b)                                 Bank acknowledges that this Agreement
constitutes notice of Agent’s security interest in the Collateral and hereby
acknowledges and consents thereto.

 

(c)                                  Pledgors hereby authorize Agent to file UCC
financing statements describing the Collateral and evidencing and perfecting the
security interest in the Collateral granted to Agent pursuant to this Agreement
and to file any other UCC financing statements reasonably necessary or advisable
to accomplish the purposes of this Agreement.

 

3.                                       Control of the Collateral.  If Agent
delivers to Bank a Notice of Exclusive Control (as hereinafter defined) and
until such time as such Notice of Exclusive Control is rescinded in writing by
Agent, Bank will comply with any directions originated by Agent concerning the
Collection Accounts and the other Collateral without further consent by any
Pledgor.  Agent may exercise any rights and powers under or in connection with
this Agreement and the Collateral without further consent of any of the
Pledgors.  Subject to the foregoing, Bank shall also comply with entitlement
orders or other directions concerning the Collection Accounts and the other
Collateral originated by any of the Pledgors or their Authorized Representatives
(as defined in Section 5(b) below), until such time as Agent delivers a written
notice to Bank (with copies to Pledgors) that Agent is thereby exercising
exclusive control over the Collection Accounts and the other Collateral.  Such
notice is referred to herein as the “Notice of Exclusive Control”.  After Bank
receives a Notice of Exclusive Control (and so long as such Notice of Exclusive
Control has not been rescinded in writing by Agent), it will cease complying
with entitlement orders or other directions concerning the Collection Accounts
and the other Collateral originated by any Pledgor or any of its Authorized
Representatives and will comply solely with entitlement orders or other
directions concerning the Collection Accounts and the other Collateral
originated by Agent.  As between Pledgors and Agent, Agent agrees to give a
Notice of Exclusive Control only if a Noticed Default or an Event of Default has
occurred and is continuing.

 

4.                                       Agency.  (a) Agent hereby appoints Bank
as Agent’s agent, bailee and pledgee and pledgee-in-possession for the
Collateral, and Bank, by its execution and delivery of this Agreement, hereby
accepts such appointment and agrees to be bound by the terms of this Agreement. 
Each of the Pledgors hereby agrees to such appointment of Bank.

 

(b)                                 Bank agrees that all cash and other property
held in the Collection Accounts shall be segregated from all other cash and
property held by Bank and shall be identified as being held in trust pursuant to
this Agreement.  Segregation will be accomplished by appropriate identification
of the cash or other property held in trust

 

4

--------------------------------------------------------------------------------


 

on the books and records of Bank.  Bank agrees not to commingle the amounts held
in, or designated for deposit in, the Collection Accounts with any other amounts
held on behalf of Agent, Pledgors or any other party.


 


5.                                       WITHDRAWALS.  (A)  SO LONG AS A NOTICE
OF EXCLUSIVE CONTROL IS NOT IN EFFECT, AND AS BETWEEN PLEDGORS AND AGENT, AND
WITHOUT ANY RIGHT, DUTY OR OBLIGATION ON THE PART OF BANK TO VERIFY COMPLIANCE
BY PLEDGORS WITH THIS SECTION 5(A), PLEDGORS MAY UTILIZE FUNDS IN THE COLLECTION
ACCOUNTS SOLELY FOR THE PURPOSES OF (I) PAYING PROJECT LOAN COSTS, BUILDING LOAN
COSTS AND OPERATING EXPENSES, AND ANY AND ALL COSTS, EXPENSES, FEES, TAXES AND
OTHER AMOUNTS FROM TIME TO TIME INCURRED, OR TO BE INCURRED WITHIN THE NEXT
THIRTY (30) DAYS THEREAFTER, WITH RESPECT TO THE PROPERTY OR THE PROJECT OR (II)
PAYING PRINCIPAL AND INTEREST PAYABLE WITH RESPECT TO THE LOANS OR EXTENSION
LOAN, WHETHER OR NOT DUE AND PAYABLE; PROVIDED, HOWEVER, THAT IF SUBSTANTIAL
COMPLETION HAS BEEN ACHIEVED, AND AT THE TIME IN QUESTION THE PRO FORMA DEBT
SERVICE COVERAGE EXCEEDS 1.30:1:00, THE APPLICABLE PLEDGOR MAY WITHDRAW AMOUNTS
FROM ITS RESPECTIVE COLLECTION ACCOUNT AND DISTRIBUTE SUCH AMOUNTS TO ITS
RESPECTIVE MEMBERS.  THE APPLICABLE PLEDGOR SHALL PROVIDE EVIDENCE TO AGENT, ON
AGENT’S REQUEST, OF THE PROPER APPLICATION OF SUCH FUNDS.  UPON THE DELIVERY OF
A NOTICE OF EXCLUSIVE CONTROL, THE RIGHTS CONFERRED UPON THE PLEDGORS PURSUANT
TO THIS SECTION SHALL IMMEDIATELY AND AUTOMATICALLY TERMINATE WITHOUT FURTHER
ACTION BEING REQUIRED OF AGENT, BANK OR ANY PLEDGOR; PROVIDED, HOWEVER, THAT IF
A NOTICE OF EXCLUSIVE CONTROL IS IN EFFECT (AND NO EVENT OF DEFAULT EXISTS), AT
THE REQUEST OF BORROWER, AGENT WILL APPLY AMOUNTS ON DEPOSIT IN THE COLLECTION
ACCOUNTS TO CURE ANY NOTICED DEFAULT OR DEFAULTS (TO THE EXTENT THE SAME CAN BE
CURED WITH THE PAYMENT OF MONEY) AND TO ALLOW BORROWER TO COMPLY WITH ITS
OBLIGATIONS UNDER THE LOAN DOCUMENTS.

 

(b)                                 Each Pledgor agrees to designate a limited
number of persons who have authority to issue or deliver withdrawal, transfer or
disbursement instructions to Bank (each such person, an “Authorized
Representative”).  The initial list of Authorized Representatives for each
Pledgor and samples of their respective genuine signatures is attached hereto as
Exhibit B (“Certificate of Authority”).  Each of the Pledgors may, from time to
time, amend its then current list of Authorized Representatives by sending an
amendment to, or replacement of, the Certificate of Authority, in each case to
be substantially in the form of Exhibit B and signed by a Secretary, Assistant
Secretary or other duly authorized officer of the applicable Pledgor.  Bank will
be authorized to rely and act upon all instructions given or purported to be
given by an Authorized Representative of a Pledgor, provided that (i) in the
case of written instructions, such written instructions bear the original
signature, facsimile signature or electronic signature of an Authorized
Representative which resembles the specimen signature for such Authorized
Representative on file with Bank; and (ii) in the case of electronically
transmitted instructions, the person providing the instruction uses a security
code or other authentication procedure provided by Bank for such Pledgor’s use. 
Unless an expiration date is expressly stated in the Certificate of Authority,
all authorizations shall continue in full force and effect until canceled or
superseded by a subsequent Certificate of Authority received by Bank with
reasonable opportunity to act thereon.

 

5

--------------------------------------------------------------------------------


 


6.                                       BANK’S OBLIGATIONS WITH RESPECT TO THE
COLLATERAL.

 

(a)                                  The parties agree that items deposited in
the Collection Accounts shall be deemed to bear the valid and legally binding
endorsement of the payee and to comply with all of Bank’s requirements for the
supplying of missing endorsements, now or hereafter in effect.  As between
Pledgors and Agent, any deposit made by or on behalf of any Pledgor into the
applicable Collection Account shall be deemed deposited into such Collection
Account when the funds in respect of such deposit shall become collected funds.


 

(b)                                 Notwithstanding anything to the contrary
herein, each of the Pledgors acknowledges that it is responsible for monitoring
the sufficiency of funds deposited its respective Collection Account and that
each is liable for any deficiency in available funds necessary to cover
disbursements and fees to Bank, irrespective of whether it has received any
account statement, notice or demand from Agent or Bank. If on any day there are
insufficient amounts in the applicable Collection Account necessary to cover
disbursements and fees to Bank, the applicable Pledgor shall immediately deposit
into the applicable Collection Account, without the need for any notice or
demand from Agent or Bank, the amount of such deficiency in immediately
available funds.

 

(c)                                  Availability of cash credited to the
applicable Collection Account shall be subject to checks, drafts or other demand
instruments having cleared deposit.  If withdrawal instructions for wire
transfers are received (i) at or before 2:00 p.m. eastern time on a Business
Day, payment of the amount withdrawn shall be made to or for the benefit of the
applicable Pledgor by wire transfer on the same Business Day, or (ii) after 2:00
p.m. eastern time on a Business Day, payment of the amount withdrawn shall be
made to or for the benefit of the applicable Pledgor by wire transfer on the
next Business Day.

 


7.                                       NO OTHER ASSIGNMENTS.  BANK REPRESENTS
AND WARRANTS TO AGENT THAT NO OTHER NOTICES OF CONTROL, ASSIGNMENT, GRANT OF
SECURITY INTEREST OR LIEN OF ANY KIND IN RESPECT OF THE COLLATERAL ARE REFLECTED
IN BANK’S RECORDS CONCERNING THE COLLATERAL.  BANK HEREBY AGREES THAT ANY SUCH
NOTICE OF CONTROL, ASSIGNMENT, GRANT OF SECURITY INTEREST, OR LIEN OF ANY KIND
IN RESPECT OF THE COLLATERAL THAT IT RECEIVES, INCLUDING THE NOTICE CONFERRED BY
THIS AGREEMENT, WILL BE RECORDED IN BANK’S RECORDS CONCERNING THE COLLATERAL AND
BANK WILL IMMEDIATELY NOTIFY AGENT UPON RECEIPT THEREOF.  BANK AGREES NOT TO
ALLOW ANY PERSON OR ENTITY OTHER THAN AGENT AND BANK (TO THE EXTENT PERMITTED IN
SECTION 12 BELOW) TO WITHDRAW AMOUNTS FROM THE COLLECTION ACCOUNTS (IT BEING
ACKNOWLEDGED, HOWEVER, THAT PLEDGORS HAVE THE RIGHTS TO UTILIZE FUNDS IN THE
COLLATERAL ACCOUNTS TO THE EXTENT PROVIDED IN SECTIONS 3 AND 5 HEREOF).


 


8.                                       ACTIONS WITH RESPECT TO THE COLLATERAL
FOLLOWING AN EVENT OF DEFAULT.


 

(a)                                  At all times after Bank’s receipt of a
Notice of Exclusive Control, and until Bank has received notice from Agent that
such Notice of Exclusive

 

6

--------------------------------------------------------------------------------


 

Control has been rescinded, Bank shall solely follow the written instructions of
Agent as to the Collateral, including amounts from time to time on deposit in
the Collection Accounts, without further consent of any of the Pledgors, and
Agent shall be irrevocably entitled to exercise any and all rights and remedies
in respect of or in connection with the Collateral provided to Agent under the
Loan Agreements or any other Security Document or otherwise available in equity
or under applicable law, without further consent or instructions from any of the
Pledgors.  Each of the Pledgors agrees that Bank may act as the agent of Agent
in exercising, as to any funds or other property from time to time consisting of
Collateral, any rights of set-off provided by the Loan Agreements or any other
Loan Document or otherwise available in equity or under applicable law, without
further consent or instructions from any Pledgor.

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, Agent may, without notice of any kind,
except for notices required by law which may not be waived (in addition to any
other rights or remedies under this Agreement, at law or in equity or otherwise,
but subject to the provisions of applicable law) retain for its own account or
otherwise sell or dispose of all or any portion of the Collateral in one or more
public or private sales, and, in each case, apply such proceeds in accordance
with the Loan Documents.  In addition to the rights, powers and remedies granted
to it under this Agreement and in any other Loan Document, Agent shall have all
the rights, powers and remedies available at law or in equity, including,
without limitation, the rights and remedies of a secured party under the
applicable Uniform Commercial Code.  To the extent permitted by law, each of the
Pledgors waives presentment, demand, protest and all notices of any kind and all
claims, damages and demands it may acquire against the Agent or any Lender
arising out of the exercise by them of any rights hereunder, except for claims,
damages or demands arising from the gross negligence or willful misconduct of
Agent or any Lender.

 

(c)                                  Effective during the continuance of an
Event of Default, each Pledgor hereby irrevocably constitutes and appoints Agent
and any officer or agent of Agent, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of each Pledgor and in the name of each Pledgor or in Agent’s
own name, from time to time in Agent’s discretion, for the purpose of carrying
out the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement, including, without
limitation, any financing statements, endorsements, assignments or other
instruments of transfer.


 


9.                                       INFORMATION.  (A)  BANK SHALL PROVIDE
TO THE APPLICABLE PLEDGOR AND AGENT A PERIODIC STATEMENT SETTING FORTH ALL
DEPOSITS, WITHDRAWALS, AND ACCOUNT SERVICE CHARGES, IF ANY, WITH RESPECT TO EACH
COLLECTION ACCOUNT.  SUCH PERIODIC STATEMENTS WILL BE ISSUED ON A MONTHLY OR
QUARTERLY BASIS, DEPENDING ON ACTIVITY, BUT NOT MORE FREQUENTLY THAN ONCE PER
MONTH.  ANY PLEDGOR OR AGENT MAY REQUEST MORE FREQUENT STATEMENTS IN WHICH CASE
BANK MAY ASSESS SUCH PLEDGOR FOR THE APPLICABLE ACCOUNT SERVICE CHARGE.

 

(b)                                 Each Pledgor acknowledges its duty to
promptly examine each periodic statement issued to it by Bank and to use
reasonable care to discover any

 

7

--------------------------------------------------------------------------------


 

errors or unauthorized transactions charged to, or affecting, the Collection
Accounts.  Should such Pledgor fail to send written objections or exceptions to
Bank with respect to a periodic statement within sixty (60) days of the date
such statement is issued, such Pledgor shall be deemed to have approved such
statement, and, as against such Pledgor, such statement shall be presumed to be
correct for all purposes with respect to all information set forth therein.  The
foregoing shall not be construed to limit, in any respect, Bank’s right to
correct any error it discovers with respect to the Collection Accounts or to
withdraw from the Collection Accounts cash or other property deposited therein
by Bank in error.


 


10.                                 CERTAIN MATTERS AFFECTING THE BANK. 
PLEDGORS AND AGENT AGREE THAT:


 

(a)                                  Bank shall be entitled to rely upon, and
shall be protected in acting or refraining from acting upon, any written notice,
certificate or other document or communication (including, without limitation,
facsimiles thereof) believed by it to be genuine and to have been signed,
presented or delivered by the proper party or parties, and Bank may rely on
statements contained therein without further inquiry or investigation.  Bank
shall have no obligation to review or confirm that actions it is requested to
take pursuant to any such notice comply with any agreement or document other
than this Agreement.

 

(b)                                 Bank shall be entitled to rely, and shall be
protected in acting or refraining from acting, without independent investigation
or any further consent or instructions from any Pledgor, upon any written notice
received from Agent to the effect that an Event of Default has occurred or has
ceased to exist or that any action requested by Agent to disburse funds from the
Collection Accounts or other Collateral or exercise Agent’s set-off rights
against the Collateral is permitted under the Loan Agreements, any other Loan
Document and/or in equity or under applicable law.

 

(c)                                  The duties and obligations of Bank shall be
determined solely by the express provisions of this Agreement, and, except as
expressly set forth herein, Bank will not be charged with knowledge of any
provisions of the Loan Agreements or any other Loan Documents.  Bank shall not
be liable except for the performance of its duties and obligations as are
specifically set forth in this Agreement, except to the extent any claims,
losses, damages, expenses or other liabilities are caused by the gross
negligence or willful or intentional misconduct of Bank, and no implied
covenants or obligations, except those that may be implied by law, shall be read
into this Agreement against Bank.  Without limiting the foregoing: Bank shall
have no investment responsibility with respect to the cash or other property
held in the Collateral except as specifically set forth herein; shall not be
accountable for the use or application by any Pledgor or any other identified
party of any money paid over by Bank in accordance with this Agreement; and
shall have no responsibility for taking any steps to preserve rights against any
parties with respect to any property held hereunder.

 

(d)                                 Bank shall have no liability for any loss
occasioned by delay in the actual receipt of notice or other instructions to
Bank of any payment,

 

8

--------------------------------------------------------------------------------


 

disbursement or any other transaction regarding the Collateral, nor shall Bank
be liable for any claims, losses, damages, expenses or other liabilities, other
than to the extent the same may be caused by the gross negligence or willful or
intentional misconduct of Bank.  Under no circumstance whatsoever will Bank be
liable for any lost profits or for any incidental, special, consequential or
punitive damages whether or not Bank knew of the possibility or likelihood of
such damages and regardless of the form of action in which any such loss or
damage may be claimed.  Bank’s substantial compliance with its standard
procedures for provision of the services required under this Agreement shall be
deemed to constitute its exercise of reasonable care.

 

(e)                                  If any Pledgor becomes subject to a
voluntary or involuntary proceeding under the United States Bankruptcy Code, or
if Bank is otherwise served with legal process which Bank in good faith believes
affects the Collateral, or if at any time Bank receives conflicting instructions
with respect to any action it is requested to take under this Agreement, Bank
shall have the right to place a hold on funds deposited in the Collection
Accounts until such time as Bank receives an appropriate court order or other
assurances satisfactory to Bank establishing that the funds may continue to be
disbursed according to the instructions contained in this Agreement.


 


11.                                 IRREVOCABLE AGREEMENT.  PLEDGORS ACKNOWLEDGE
THAT THE AGREEMENTS MADE BY IT AND THE CONVEYANCES AND AUTHORIZATIONS MADE AND
GRANTED BY IT HEREIN ARE IRREVOCABLE AND THAT THE CONVEYANCES AND AUTHORIZATIONS
MADE AND GRANTED HEREIN CONSTITUTE POWERS COUPLED WITH AN INTEREST.


 


12.                                 WAIVER OF SET-OFF RIGHTS BY BANK.  BANK
HEREBY WAIVES, WITH RESPECT TO ALL EXISTING AND FUTURE CLAIMS IT MAY HAVE
AGAINST PLEDGORS, ALL RIGHTS OF SET-OFF AND BANKER’S LIENS WHICH IT MAY NOW OR
HEREAFTER HAVE AGAINST THE COLLATERAL AND ALL ITEMS (AND PROCEEDS THEREOF) THAT
COME INTO THE POSSESSION OF BANK IN CONNECTION WITH THE COLLATERAL, EXCEPT,
WITHOUT FURTHER CONSENT FROM PLEDGORS OR AGENT, TO THE EXTENT BANK IS UNABLE TO
OBTAIN PAYMENT FROM PLEDGORS AND TO THE EXTENT PERMITTED BY APPLICABLE LAW,
RIGHTS OF SET-OFF AND BANKER’S LIENS ARISING IN CONNECTION WITH (I) ITEMS
DEPOSITED IN THE COLLECTION ACCOUNTS THAT ARE SUBSEQUENTLY RETURNED TO BANK
UNPAID FOR INSUFFICIENT FUNDS OR IF SUCH AMOUNT IS OTHERWISE UNCOLLECTIBLE BY
BANK, INCLUDING WITHOUT LIMITATION BY ANY “STOP PAYMENT ORDER” HAVING BEEN
APPLIED TO SUCH ITEM, (II) ANY FEES DUE TO BANK OR CHARGES INCURRED BY BANK IN
CONNECTION WITH ITS DEPOSIT OR COLLECTION ATTEMPTS (PROVIDED SUCH AMOUNTS ARE
NOT IN EXCESS OF THE FEES OR CHARGES BANK REGULARLY AND CUSTOMARILY CHARGES ITS
CUSTOMERS WITH RESPECT THERETO), (III) THE AMOUNT REPRESENTED BY SUCH
UNCOLLECTIBLE ITEM IF SUCH ITEM HAS ACTUALLY BEEN PAID BY BANK TO PLEDGORS PRIOR
TO BANK’S COLLECTION THEREOF, (IV) UNPAID FEES AND EXPENSES WITH RESPECT TO THE
COLLATERAL THAT ARE CHARGED TO ANY OF THE PLEDGORS BY BANK IN THE NORMAL COURSE
OF BUSINESS FOR THE COLLATERAL AND (V) ANY FUNDS OR ITEMS DEPOSITED IN THE
COLLECTION ACCOUNTS IN ERROR OR AS NECESSARY TO CORRECT PROCESSING ERRORS (AND
BANK SHALL HAVE THE RIGHT TO WITHDRAW FROM THE COLLECTION ACCOUNTS FUNDS OR
OTHER ITEMS DEPOSITED IN ERROR WITHOUT FURTHER CONSENT FROM PLEDGORS OR AGENT).


 


13.                                 MISCELLANEOUS.  THIS AGREEMENT SHALL
SUPERSEDE ANY OTHER AGREEMENT (TO THE EXTENT CONFLICTING HEREWITH) RELATING TO
THE MATTERS REFERRED TO HEREIN,

 

9

--------------------------------------------------------------------------------


 

including any other account agreement between either Pledgor and Bank.  This
Agreement is binding upon the parties hereto and their respective successors and
assigns (including any trustee of either Pledgor appointed or elected in any
action under the United States Bankruptcy Code) and shall inure to their
benefit.  This Agreement may not be changed, amended, modified or waived orally,
but only by an instrument in writing signed by each of the parties hereto,
provided that such instrument need by signed only by Bank and Agent if it does
not change any rights or obligations of Pledgors hereunder.  This Agreement
shall be governed by, and interpreted in accordance with, the laws of the State
of New York applicable to contracts made and performed solely within such State,
except with regard to payment of checks and other items and other issues
relating to the operations of the Collection Accounts or any other account to
which funds from the Collection Accounts are transferred, which issues shall be
interpreted and enforced according to the laws of the state where the Collection
Accounts or such other account are located.  This Agreement may be executed in
any number of counterparts which together shall constitute one and the same
instrument.  Pledgors may not assign this Agreement without the prior approval
of Agent.  Agent may assign this Agreement in conformance with Section 11.05 of
the Loan Agreements.  Bank may assign this Agreement with the prior approval of
Agent, and notice thereof shall be given to Pledgors.


 


14.                                 TAXES.  EACH PLEDGOR SHALL DELIVER PROMPTLY
TO BANK A DULY COMPLETED AND EXECUTED COPY OF THE PROPER UNITED STATES INTERNAL
REVENUE SERVICE (A) FORM W-9 OR (B) IF A PLEDGOR IS NOT A UNITED STATES CITIZEN,
FORM 1001, FORM 4224, FORM W-8 OR FORM 8709 (AS APPLICABLE), CERTIFYING SUCH
PLEDGOR’S STATUS AS A BENEFICIAL OWNER OF ITS COLLECTION ACCOUNT (WITHIN THE
MEANING OF SECTION 1.1441-1(C)(6) OF THE TREASURY REGULATIONS OF THE UNITED
STATES INTERNAL REVENUE TAX CODE).  EACH OF THE PLEDGORS FURTHER AGREES TO
PROVIDE DULY EXECUTED AND COMPLETED UPDATES OF SUCH FORMS (OR APPLICABLE
SUCCESSOR FORMS) PROMPTLY (BUT IN ANY EVENT NO LATER THAN 10 BUSINESS DAYS) UPON
BANK’S REQUEST THEREFOR, IF BANK NOTIFIES SUCH PLEDGOR THAT EXISTING FORMS HAVE
EXPIRED OR BECOME OBSOLETE.  EACH PLEDGOR SHALL, ON ITS OWN INITIATIVE, SHALL
PROMPTLY PROVIDE (BUT IN ANY EVENT NO LATER THAN 10 BUSINESS DAYS) DULY EXECUTED
AND COMPLETED UPDATES OF SUCH FORMS UPON THE OCCURRENCE OF ANY EVENT IN RESPECT
OF SUCH PLEDGOR REQUIRING A CHANGE IN THE MOST RECENT FORM PREVIOUSLY DELIVERED
BY SUCH PLEDGOR TO BANK.  EACH PLEDGOR SHALL BE RESPONSIBLE FOR THE PAYMENT OF
ALL TAXES RELATING TO THE ASSETS IN ITS COLLECTION ACCOUNT (OTHER THAN TAXES
WITH RESPECT TO INVESTMENT EARNINGS RETAINED BY BANK IN ACCORDANCE WITH THIS
AGREEMENT).


 


15.                                 TERMINATION.  PLEDGORS MAY NOT TERMINATE
THIS AGREEMENT FOR ANY REASON WITHOUT AGENT’S PRIOR WRITTEN CONSENT; PROVIDED,
HOWEVER, THAT PLEDGORS MAY TERMINATE THIS AGREEMENT FOR THE PURPOSE OF USING A
DIFFERENT DEPOSITORY BANK IF (I) AGENT APPROVES SUCH REPLACEMENT DEPOSITORY
BANK, SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD OR DELAYED AND (II) SUCH
REPLACEMENT DEPOSITORY BANK SHALL ENTER INTO AN AGREEMENT WITH PLEDGORS AND
AGENT SUBSTANTIALLY SIMILAR TO THIS AGREEMENT.  THIS AGREEMENT SHALL REMAIN IN
FULL FORCE AND EFFECT UNTIL SUCH TIME AS (A) AGENT SHALL DELIVER WRITTEN NOTICE
TO BANK AS TO THE FULL AND FINAL PAYMENT OF ALL INDEBTEDNESS UNDER THE LOAN
DOCUMENTS AND THE TERMINATION OF THE LOAN DOCUMENTS, (B) AGENT SHALL DELIVER
WRITTEN NOTICE OF TERMINATION TO PLEDGORS AND BANK AT ANY TIME FOR ANY REASON,
(C) BANK SHALL

 

10

--------------------------------------------------------------------------------


 


DELIVER WRITTEN NOTICE OF TERMINATION TO PLEDGORS AND AGENT NOT LESS THAN THIRTY
(30) DAYS PRIOR TO THE EFFECTIVE TERMINATION DATE OR (D) BORROWER SHALL HAVE
REPLACED BANK WITH A REPLACEMENT DEPOSITORY BANK IN ACCORDANCE WITH THE
IMMEDIATELY FOREGOING SENTENCE.  IF BANK SO TERMINATES THIS AGREEMENT OR IF
AGENT SO TERMINATES THIS AGREEMENT BUT REQUIRES THAT COLLECTION ACCOUNTS WITH A
DIFFERENT DEPOSITORY BE ESTABLISHED, AGENT AND PLEDGORS SHALL JOINTLY SELECT A
NEW DEPOSITORY TO REPLACE BANK, AND THEREUPON AGENT AND THE PLEDGORS SHALL ENTER
INTO A NEW ARRANGEMENT WITH SUCH DEPOSITORY SUBSTANTIALLY SIMILAR TO THIS
AGREEMENT.  BANK HEREBY AGREES THAT IT SHALL PROMPTLY TAKE ALL REASONABLE ACTION
NECESSARY TO FACILITATE THE TRANSFER OF ANY FUNDS HELD IN THE COLLECTION
ACCOUNTS AND ITEMS RECEIVED TO ANY REPLACEMENT DEPOSITORY.  ALL RIGHTS OF BANK
UNDER SECTIONS 10 AND 12 HEREOF FOR THE PERIOD PRIOR TO ANY SUCH TERMINATION
SHALL SURVIVE SUCH TERMINATION.


 


16.                                 FURTHER ASSURANCES.  EACH PLEDGOR HEREBY
COVENANTS AND AGREES THAT IT SHALL (I) PERFORM SUCH ACTS AND EXECUTE,
ACKNOWLEDGE AND DELIVER, FROM TIME TO TIME, SUCH FINANCING STATEMENTS AND OTHER
INSTRUMENTS AS MAY BE REASONABLY REQUIRED BY AGENT TO PERFECT OR BETTER ASSURE
THIS AGREEMENT AND THE SECURITY INTERESTS CREATED HEREBY, AND FILE OR RECORD THE
SAME IN THE PUBLIC RECORDS SPECIFIED BY AGENT AND (II) UPON REQUEST OF AGENT,
EXECUTE AND DELIVER ALL FURTHER INSTRUMENTS AND DOCUMENTS, AND TAKE ALL FURTHER
ACTION, THAT MAY BE NECESSARY OR DESIRABLE IN AGENT’S REASONABLE OPINION TO
PROTECT ANY SECURITY INTEREST GRANTED OR PURPORTED TO BE GRANTED HEREBY, TO
ENABLE AGENT TO EXERCISE AND ENFORCE ITS RIGHTS AND REMEDIES HEREUNDER WITH
RESPECT TO THE COLLECTION ACCOUNTS AND THE PROCEEDS THEREOF OR TO EFFECTUATE THE
PURPOSE AND INTENT OF THIS AGREEMENT, PROVIDED THAT THE SAME DO NOT INCREASE
SUCH PLEDGOR’S LIABILITIES, OR DECREASE SUCH PLEDGOR’S RIGHTS, UNDER THE LOAN
DOCUMENTS (OTHER THAN, IN EACH CASE, TO A DE MINIMIS EXTENT).


 


17.                                 NOTICES.  (I) ANY REQUEST, NOTICE, REPORT,
DEMAND, APPROVAL OR OTHER COMMUNICATION PERMITTED OR REQUIRED BY THIS AGREEMENT
TO BE GIVEN OR FURNISHED SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN OR
FURNISHED WHEN ADDRESSED TO THE PARTY INTENDED TO RECEIVE THE SAME, AT THE
ADDRESS OF SUCH PARTY AS SET FORTH BELOW, (I) WHEN DELIVERED BY OVERNIGHT
NATIONWIDE COMMERCIAL COURIER SERVICE, ONE (1) BUSINESS DAY (DETERMINED WITH
REFERENCE TO THE LOCATION OF THE RECIPIENT) AFTER THE DATE OF DELIVERY TO SUCH
COURIER SERVICE, (II) WHEN PERSONALLY DELIVERED, IF DELIVERED ON A BUSINESS DAY
IN THE PLACE OF RECEIPT AND DURING NORMAL BUSINESS HOURS (OTHERWISE ON THE NEXT
OCCURRING BUSINESS DAY IN SUCH PLACE OF RECEIPT) OR (III) WHEN TRANSMITTED BY
TELECOPY TO THE TELECOPIER NUMBER SET FORTH BELOW, TO THE PARTY INTENDED TO
RECEIVE SAME IF TRANSMITTED ON A BUSINESS DAY IN THE PLACE OF RECEIPT AND DURING
NORMAL BUSINESS HOURS (AND OTHERWISE ON THE NEXT OCCURRING BUSINESS DAY IN SUCH
PLACE OF RECEIPT) AND PROVIDED THAT SUCH TRANSMISSION IS CONFIRMED BY DUPLICATE
NOTICE IN SUCH OTHER MANNER AS PERMITTED ABOVE:


 

Agent:

 

GMAC Commercial Mortgage Corporation
100 South Wacker Drive, Suite 400
Chicago, Illinois 60606
Attention:  Vacys R. Garbonkus
Telecopier:  (312) 917-6131

 

11

--------------------------------------------------------------------------------


 

with a copy to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention:  Harris B. Freidus, Esq.
Telecopier:  (212) 492-0064

 

Borrower:

 

The New York Times Building LLC
c/o FC Lion LLC
One Metro Tech Center North
Attention: General Counsel
Telecopier: (718) 923-8705

 

with a copy to:

 

Kelley Drye & Warren LLP
101 Park Avenue
New York, New York 10178
Attention: James J. Kirk, Esq.
Telecopier: (212) 808-7897

 

and

 

The New York Times Company
229 West 43rd Street
New York, New York 10036

Attention:         Anthony Benten, David Thurm and
Kenneth A. Richieri, Esq.

Telecopier:           (212) 556-1646 (Mr. Benten) and
(212) 556-4634 (Mr. Thurm and Mr. Richieri)

 

FC Member:

 

FC Lion LLC
One Metro Tech Center North
Attention: General Counsel
Telecopier: (718) 923-8705

 

with a copy to:

 

Kelley Drye & Warren LLP
101 Park Avenue
New York, New York 10178
Attention: James J. Kirk, Esq.
Telecopier: (212) 808-7897

 

12

--------------------------------------------------------------------------------


 

If to Bank:

 

[                                                     ]
[                                                     ]
[                                                     ]
[                                                     ]

 

(b)                                 Any party may change the entity, address or
the attention party to which any such request, notice, report, demand or other
communication is to be given by furnishing notice of such change to the other
parties in the manner specified above.  Without the prior consent of Agent, none
of the Pledgors may add any other parties to these notice provisions.  Rejection
or refusal to accept, or inability to deliver because of changed address when no
notice of changed address was given shall be deemed to be receipt of any such
notice.

 

(c)                                  Unless notified to the contrary pursuant to
this Section 17, any notice or communication made to any Lender shall be made
only to Agent and its counsel as provided in this Section.

 


18.                                 FEES.  BANK AGREES NOT TO CHARGE ANY FEES IN
CONNECTION WITH THE COLLECTION ACCOUNTS OR ITS SERVICES HEREUNDER.


 


19.                                 HEADINGS.  THE HEADINGS OF THE ARTICLES,
SECTIONS AND SUBSECTIONS OF THIS AGREEMENT ARE FOR THE CONVENIENCE OF REFERENCE
ONLY, ARE NOT TO BE CONSIDERED A PART HEREOF AND SHALL NOT LIMIT OR OTHERWISE
AFFECT ANY OF THE TERMS HEREOF.  ALL REFERENCES IN THIS AGREEMENT TO SECTIONS,
SUBSECTIONS AND OTHER DIVISIONS ARE REFERENCES TO THE SECTIONS, SUBSECTIONS AND
DIVISIONS OF THIS AGREEMENT UNLESS OTHERWISE STATED.


 


20.                                 INVALID PROVISIONS TO AFFECT NO OTHERS.  IF
FULFILLMENT OF ANY PROVISION HEREOF OR ANY TRANSACTION RELATED HERETO AT THE
TIME PERFORMANCE OF SUCH PROVISIONS SHALL BE DUE, SHALL INVOLVE TRANSCENDING THE
LIMIT OF VALIDITY PRESENTLY PRESCRIBED BY LAW, WITH REGARD TO OBLIGATIONS OF
LIKE CHARACTER AND AMOUNT, THEN, IPSO FACTO, THE OBLIGATION TO BE FULFILLED
SHALL BE REDUCED TO THE LIMIT OF SUCH VALIDITY; AND IF ANY CLAUSE OR PROVISION
HEREIN CONTAINED OPERATES OR WOULD PROSPECTIVELY OPERATE TO INVALIDATE THIS
AGREEMENT IN WHOLE OR IN PART, THEN SUCH CLAUSE OR PROVISION ONLY SHALL BE HELD
FOR NAUGHT, AS THOUGH NOT HEREIN CONTAINED, AND THE REMAINDER OF THIS AGREEMENT
SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT.


 


21.                                 UCC MATTERS.  PLEDGORS ACKNOWLEDGE AND BANK
REPRESENTS THAT EACH OF THE COLLECTION ACCOUNTS IS A “DEPOSIT ACCOUNT” AS
DEFINED IN SECTION 9-102(29) OF THE UCC.  IN CONNECTION THEREWITH:


 

(a)                                  Bank represents that it is an organization
that is engaged in the business of banking and therefore is a “bank” within the
meaning of Section 9-102(8) of the UCC.

 

13

--------------------------------------------------------------------------------


 

(b)                                 Except to the extent provided in Section 12
hereof, Bank subordinates any security interest in the Collateral which Bank has
or may have to the security interest of Agent in the Collateral.

 

(c)                                  Subject to the provisions of Sections 3 and
5 hereof, Bank agrees to follow the directions originated by Agent with respect
to the Collateral without further consent of any Pledgor.

 

(d)                                 Bank represents that the Bank’s
“jurisdiction” (as determined by the rules set forth in Section 9-304(b) of the
UCC) is New York.

 


22.                                 INTERPRETATION.  WHENEVER THE SINGULAR OR
PLURAL NUMBER, OR THE MASCULINE, FEMININE OR NEUTER GENDER IS USED HEREIN, IT
SHALL EQUALLY INCLUDE THE OTHER.  THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER”
AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS
AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT.


 


23.                                 COMPUTATION OF TIME PERIODS.  IN THIS
AGREEMENT, WITH RESPECT TO THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED
DATE TO A LATER SPECIFIED DATE, THE WORD “FROM” MEANS BOTH “FROM AND INCLUDING”
AND THE WORDS “TO” AND “UNTIL” BOTH MEAN “TO BUT EXCLUDING.”


 


24.                                 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE
PARTIES WITH RESPECT TO THE LOANS AND SUPERSEDE ALL OTHER PRIOR AGREEMENTS AND
UNDERSTANDINGS, WHETHER ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF, EXCEPT AS SPECIFICALLY AGREED TO THE CONTRARY.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

[                             ], as Bank

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

GMAC COMMERCIAL MORTGAGE

 

CORPORATION, as Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

THE NEW YORK TIMES BUILDING LLC,

 

 

as Borrower

 

 

 

 

By:

FC Lion LLC, member

 

 

 

 

 

 

 

 

By:

FC 41st Street Associates, LLC, its managing member

 

 

 

 

 

 

 

By:

RRG 8 South, Inc., its managing
member

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

By:

NYT Real Estate Company LLC

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

FC LION LLC, as FC Member

 

 

 

 

 

 

 

By:

FC 41st Street Associates, LLC, its managing
member

 

--------------------------------------------------------------------------------


 

 

 

 

By:

RRG 8 South, Inc., its managing
member

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Payment Instruction Notice

 

Tenant Name:

Lease Agreement (“Lease”):

Leased Premises:

 

Please take notice that your landlord under the above-referenced Lease has
selected                      (“Bank”) as the financial depository to which all
payments of rent under your Lease are to be sent.

 

You are hereby directed and instructed to send all rent payments due to your
landlord under your Lease (including, without limitation, base rent and amounts
due for operating or common area expenses) in accordance with the instructions
set forth in this letter, notwithstanding any provision of your Lease to the
contrary.

 

All payments under or with respect to your Lease, other than security deposits,
should be made payable to and sent to:

 

Account Name: [The New York Times Building LLC] [FC Lion LLC] Collection Account
- GMAC Commercial Mortgage Corporation, as agent and secured party

 

Account Number: #

 

Bank has agreed to accept your payments by any of the following means:

 

•                  U.S. Dollar denomination checks mailed to Bank

•                  U.S. Dollar denomination wire transfers to the landlord’s
designated Bank account

•                  Automated Clearing House (ACH) credits to the landlord’s
designated account at Bank

 

If you elect to make payments by check, Bank will collect upon your check by
using a check truncation process. This means that Bank will convert your paper
check into an electronic debit which will be presented for payment at your bank
the next business day.  Your physical check will not be presented to your bank
nor returned to you by your bank with your bank account statement.  Your bank
statement, however, will reflect the check number and the amount electronically
presented by Bank to your bank, thereby indicating that the check has been
presented and paid.

 

The address for mailing checks to Bank is:

 

[                 ]

[                 ]

[                 ]

[                 ]

 

Should you wish to arrange payment by wire transfer or ACH credit, please
contact Bank at                                and ask for
                                .

 

A-1

--------------------------------------------------------------------------------


 

These payment instructions have been implemented as part of a credit facility
provided to your landlord by GMAC Commercial Mortgage Corporation (“GMACCM”). 
You are to continue making all payments in accordance with these instructions
until you receive further written instructions signed by landlord and GMACCM (or
its successor as agent).

 

Neither GMACCM nor Bank have assumed any obligations of your landlord under the
Lease.  Therefore, you should continue to send all communications regarding the
Lease or landlord issues in the manner specified in your lease and not to GMACCM
or Bank.   Any notices which you send to GMACCM or Bank and not to the parties
specified in your lease will not be effective notice to your landlord under the
Lease.

 

Very truly yours,

 

[Landlord signature]

 

Dated:

 

 

 

 

ACKNOWLEDGED BY:

 

Tenant’s Name:

 

 

Authorized Signature:

 

 

Name & Title of Person Signing:

 

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CERTIFICATE OF AUTHORITY
IDENTIFYING AUTHORIZED REPRESENTATIVES

 

I, the undersigned officer of The New York Times Building LLC hereby certify to
Bank that each of the following persons named below has been duly authorized by
it to act for it and exercise all authority conveyed to an “Authorized
Representative” under the Collection Accounts and Security Agreement dated
                     among The New York Times Building LLC, FC Lion LLC and GMAC
Commercial Mortgage Corporation, as agent, that each person holds the title set
forth opposite his or her name, and that the specimen signatures set forth
opposite the name of each such person is his or her genuine signature:

 

AUTHORIZED REPRESENTATIVES

 

Name

 

Title

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I further confirm that Bank may rely on the effectiveness of this Certificate
until Bank receives written notice from The New York Times Building LLC to the
contrary (and has had a reasonable opportunity to act upon such written notice).

 

IN WITNESS WHEREOF, I have executed this Certificate this            day of
                                        ,             .

 

 

 

 

 

Name:

 

 

Title:

 

C-1

--------------------------------------------------------------------------------


 

I, the undersigned officer of FC Lion LLC hereby certify to Bank that each of
the following persons named below has been duly authorized by it to act for it
and exercise all authority conveyed to an “Authorized Representative” under the
Collection Accounts and Security Agreement dated                      among The
New York Times Building LLC, FC Lion LLC, GMAC Commercial Mortgage Corporation,
as agent, and Bank, that each person holds the title set forth opposite his or
her name, and that the specimen signatures set forth opposite the name of each
such person is his or her genuine signature:

 

AUTHORIZED REPRESENTATIVES

 

Name

 

Title

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I further confirm that Bank may rely on the effectiveness of this Certificate
until Bank receives written notice from FC Lion LLC to the contrary (and has had
a reasonable opportunity to act upon such written notice).

 

IN WITNESS WHEREOF, I have executed this Certificate this            day of
                                        ,             .

 

 

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

Schedule 1

 

Initial Required Equity Funds Previously Contributed

 

$207,046,237

 

S1-1

--------------------------------------------------------------------------------


 

Schedule 2

 

Initial Advance Interest Rate Cap

 

Period

 

Rate

 

Months 1-6

 

3.30

%

Months 7-12

 

3.80

%

Months 13-18

 

4.60

%

Months 19-24

 

5.75

%

Months 25-30

 

8.00

%

Months 31-36

 

8.25

%

Months 37-42

 

9.00

%

Months 43-48

 

9.50

%

 

Future Advance Interest Rate Cap

 

Period

 

Trigger Rate

 

Rate

 

Months 1-6

 

3.05

%

3.30

%

Months 7-12

 

3.55

%

3.80

%

Months 13-18

 

4.35

%

4.60

%

Months 19-24

 

5.50

%

5.75

%

Months 25-30

 

7.75

%

8.00

%

Months 31-36

 

8.00

%

8.25

%

Months 37-42

 

8.75

%

9.00

%

Months 43-48

 

9.25

%

9.50

%

 

S2-1

--------------------------------------------------------------------------------


 

Schedule 3

 

Availability of Utilities

 

None.

 

S3-1

--------------------------------------------------------------------------------


 

Schedule 4

 

Governmental Approvals and Third Party Approvals

 

None.

 

S4-1

--------------------------------------------------------------------------------


 

Schedule 5

 

Leases

 

None.

 

S5-1

--------------------------------------------------------------------------------
